Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 1 of 532




           EXHIBIT 1
        Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 2 of 532




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

      DECLARATION OF DAVID D. CROSS IN SUPPORT OF CURLING
     PLAINTIFFS’ SPECIAL MOTION FOR FEES UNDER 42 U.S.C. § 1988

I, David D. Cross, declare as follows:

        1.   I am a member of the bars of the State of New York and the District

of Columbia, a partner of Morrison & Foerster LLP, and lead counsel in this case

representing Plaintiffs Donna Curling, Donna Price, and Jeffrey Schoenberg (the

“Curling Plaintiffs”). I have personal knowledge of the facts in this declaration

and, if called to testify as a witness, I would testify under oath to these facts.

        2.   I have been extensively involved in litigating all aspects of Curling

Plaintiffs’ claims since shortly after Morrison & Foerster began representing

Curling Plaintiffs in this matter.

        3.   In mid-February 2018, I first learned about this case from my

colleague John Carlin. I learned that Ms. Donna Curling and other individual

                                            1
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 3 of 532




Plaintiffs were unable to find any attorney based in Atlanta to handle their claims,

and that Steptoe had withdrawn from the case. Because I believed the Curling

Plaintiffs’ claims raised important constitutional issues, and no other attorneys in

Atlanta or elsewhere had stepped up to represent them, I decided that Morrison &

Foerster should take the lead role in representing Curling Plaintiffs.

      4.      This declaration supports Curling Plaintiffs’ Motion for Award of

Attorneys’ Fees and Costs, (Dkt. No. 596), and provides the basis for the amount

of $3,562,471.25 in fees and $337,456.70 in expenses and costs currently

requested.

      5.      To allow efficient review, I first break down the attorney time,

expenses, and costs as they were incurred during four stages of the case:

            First PI Stage (October 6, 2017 – September 16,
             2018):      from inception of the representation to
             immediately before the Court’s September 17, 2018
             decision on Plaintiffs’ motions for preliminary
             injunction;

            Appeal (September 17, 2018 – February 6, 2019):
             from that September 17, 2018 decision to immediately
             before Eleventh Circuit issued its opinion affirming that
             decision on February 7, 2019;

            Second PI Stage (February 7, 2019 – July 27, 2019):
             from the Eleventh Circuit opinion through the return
             flights from the second day of the hearing on Plaintiffs’
             motions for preliminary injunction; and

                                          2
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 4 of 532




            Fee and Cost Recovery Stage (July 28, 2019 –
             Present): from the end of the Second PI Stage to the
             present. For convenience, the numbers appearing in this
             declaration are based on billing records through
             September 30, but will be supplemented as further fees
             are incurred.

      6.      Then, I break down the attorney time of the primary individual

contributors and of the various teams that supported them. At the end of this

declaration, I present an overall summary of every timekeeper’s total worked and

requested time. Finally, I include detailed fee and cost reports that Morrison &

Foerster’s accounting department generated, true and correct copies of which are

attached at Exhibits A and B, and selected receipts and invoices, true and correct

copies of which are attached as Exhibit C..

Breakdown of Time by Stage of Case

      The First PI Stage (October 6, 2017 – September 16, 2018)

      7.      As a whole, Morrison timekeepers worked 1,920.75 hours during the

First PI Stage. Key representative activities during this time were:

            Initial contact with Steptoe; working with them and
             clients to obtain case files and understand key issues
             (Oct. 2017-Mar. 2018)

            Recruiting core team of attorneys and staff (Mar. 2018)




                                          3
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 5 of 532




            Meetings and teleconferences with clients and co-counsel
             (ongoing)

            Set up database for document review (Apr. 2018)

            Status conference hearing (May 1, 2018)

            Opposition to certain aspects of Coalition’s motion for
             leave to file Third Amended Complaint (Apr. 2018)

            Hearings regarding preservation of evidence (May 9-10,
             2018)

            Expert search (May-July 2018)

            Stipulated dismissal filings (May-June 2018)

            Opposition to motions to dismiss; research immunity and
             standing issues (June-July 2018)

            Data entry and analysis of DRE data (June-July 2018)

            Briefing for preliminary injunction (Aug.-Sept. 2018)

            Preliminary injunction hearing (Sept. 12, 2018)

      8.      Morrison & Foerster’s time in the First PI Stage can be broken down

to an intermediate level of detail as appears in this table:




                                           4
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 6 of 532




                         Hours and Fees by Timekeeper in First PI Stage
       Timekeeper                Role             Hours           Hourly Rate     Fees Requested
David Cross            Partner                      376                  $1,065        $400,440.00
John Carlin            Partner                      62                   $1,425         $88,350.00
Joseph Palmore         Partner                     1.75                  $1,125          $1,968.75
Catherine Chapple      Senior Associate           305.25                   $800        $244,200.00
Rob Manoso             Senior Associate           220.75                   $800        $176,600.00
Jane Bentrott          Mid‐Level Associate        299.25                   $695        $207,978.75
Michael Qian           Mid‐Level Associate         9.75                    $595          $5,801.25
Arvind Miriyala        Junior Associate             520                    $550        $286,000.00
Jenna Conaway          Senior Paralegal             126                    $375         $47,250.00
Total                                            1,920.75                            $1,458,588.75


      9.       Morrison & Foerster incurred $75,459.04 total in expenses and costs

during the First PI Stage, for reasonable experts’ fees, attorney travel expenses,

electronic legal research, and other items as appear in the detailed cost report

attached to this Declaration as Exhibit B.

      The Appeal

      10.      As a whole, Morrison timekeepers worked 831.25 hours during the

Appeal Stage. The key activities during this time were:

             Review of case record (Sept. 2018)

             Notice of appeal and motions for injunctions pending
              appeal (Sept. 2018)

             Motion for status conference and response to Defendants’
              motion to stay (Sept. 2018)

             Whistleblower report and communication with FBI and
              others (Nov. 2018)



                                               5
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 7 of 532




             Preservation of evidence efforts related to election (Nov.
              2018)

             Mediation statements and mediation (Nov.-Dec. 2018)

             Briefing on merits of Eleventh Circuit appeal (Nov.-Dec.
              2018)

             Open Records Requests (Nov. 2018-Feb. 2019)

             Oral argument and related preparation (Dec. 2018-Jan.
              2019)

      11.      Morrison & Foerster’s time in the Appeal Stage can be broken down

to an intermediate level of detail as appears in this table:

                          Hours and Fees by Timekeeper in Appeal Stage
       Timekeeper                 Role                           Hourly Rate     Fees Requested
David Cross             Partner                    226.75               $1,065        $241,488.75
Joseph Palmore          Partner                      84                 $1,125         $94,500.00
John Carlin             Partner                       9                 $1,425         $12,825.00
Catherine Chapple       Senior Associate           28.25                  $800         $22,600.00
Rob Manoso              Senior Associate              6                   $800          $4,800.00
Michael Qian            Mid‐Level Associate        228.5                  $595        $135,957.50
Jane Bentrott           Mid‐Level Associate         46.5                  $695         $32,317.50
Arvind Miriyala         Junior Associate           154.5                  $550         $84,975.00
Jenna Conaway           Senior Paralegal           47.75                  $375         $17,906.25
Total                                              831.25                             $647,370.00


      12.      Morrison & Foerster incurred $70,114.40 total in expenses during

Appeal Stage, for attorney travel expenses, electronic legal research, and other

items as appear in the detailed cost report attached as Exhibit B.




                                               6
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 8 of 532




      The Second PI Stage

      13.      As a whole, Morrison timekeepers worked 2,098 hours during the

Second PI Stage. The key activities during this time were:

             Telephone conference with Court (May 29, 2019)

             Scheduling conference with Court (May 31, 2019)

             Joint Preliminary Report and Discovery Plan (June 2019)

             Production and review of documents (June-July 2019)

             Protective Order (June-July 2019)

             Depositions (July 2019)

             Briefing in support of motion for preliminary injunction
              (May-July 2019)

             GEMS database discovery dispute (June-July 2019)

             Dr. Halderman malware card discovery dispute (July
              2019)

             Hearing on motion for preliminary injunction (July 2019)

      14.      Morrison & Foerster’s time in the Second PI Stage can be broken

down to an intermediate level of detail as appears in this table:




                                          7
         Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 9 of 532




                                Hours and Fees by Timekeeper in Second PI Stage
                                                           Hours (excluding
                                                              overlap with
    Timekeeper                 Role              Hours    sanctions motion)       Hourly Rate Fees Requested
David Cross         Partner                      347.75           303.75                $1,065    $323,493.75
John Carlin         Partner                      28.25             28.25                $1,425     $40,256.25
Joseph Palmore      Partner                       1.25             1.25                 $1,125      $1,406.25
Catherine Chapple   Senior Associate               466            400.25                  $800    $320,200.00
Rob Manoso          Senior Associate             130.5             130.5                  $800    $104,400.00
Cameron Tepfer      Senior Associate             144.25            142.5                  $750    $106,875.00
Jane Bentrott       Mid‐Level Associate            198              198                   $695    $137,610.00
Marcie Brimer       Mid‐Level Associate            118             105.5                  $650     $68,575.00
Michael Qian        Mid‐Level Associate           2.25             2.25                   $595      $1,338.75
Arvind Miriyala     Junior Associate               399              399                   $550    $219,450.00
Jenna Conaway       Senior Paralegal             169.5             163.5                  $375     $61,312.50
Reema Ali           National Security Analyst    93.25             93.25                  $525     $48,956.25
Total                                           2,098.00         1,968.00                       $1,433,873.75


       15.      Morrison & Foerster incurred $281,902.89 total in expenses during

the Second PI Stage, for reasonable experts’ fees, attorney travel expenses,

electronic legal research, and other items as appear in the detailed cost report

attached to this declaration as Exhibit B.

       The Fee and Cost Recovery Stage

       16.      As a whole, Morrison timekeepers worked 38.75 hours on recoverable

tasks during the Fee and Cost Recovery Stage through September 30, 2019. The

key activities during this time are:

              Gathering and organizing fee and cost records and
               documentation (Aug.-Oct. 2019)

              Preparing the Bills of Costs (Sept.-Oct. 2019)

              Preparing the Motion for Attorneys’ Fees, itemization
               and supporting declarations (Sept.-Oct. 2019)

                                                      8
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 10 of 532




      17.    Morrison & Foerster’s time in the Fee and Cost Recovery Stage can

be broken down to an intermediate level of detail as appears here:




      18.    Morrison & Foerster does not currently request any expenses during

this stage of the case.

Breakdown of Time by Timekeeper and Supporting Teams

      19.    In this section, I describe the qualifications and contributions of the

fourteen individuals who recorded significant amounts of time, and describe the

role of various teams who provided essential support to those individuals. The

hour totals appearing in this section relate to efforts that either contributed to

Curling Plaintiffs’ success in obtaining this Court’s August 15, 2019 Order, or to

the fee and cost recovery efforts made possible by that success.

      20.    David Cross.     I am a trial lawyer and partner in Morrison &

Foerster’s Global Antitrust practice group. Over seventeen years, I have focused

my practice on complex business litigation. I received my J.D. in 2002 from

Columbia Law School. I also clerked for the Honorable Michael B. Mukasey,


                                         9
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 11 of 532




former Chief Judge of the U.S. District Court for the Southern District of New

York and U.S. Attorney General. My hourly rate in 2019 is $1,065. I recorded a

total of 913.25 hours to this matter.

      21.    John Carlin is a partner, the chair of Morrison & Foerster’s Global

Risk and Crisis Management practice group, and the co-chair of its National

Security practice group. He is a former Assistant Attorney General for the U.S.

Department of Justice’s National Security Division and a former Chief of Staff to

then-FBI Director Robert S. Mueller, III. He regularly advises leading global

companies on issues of cybersecurity and other national security matters. He

received his J.D. in 1999 from Harvard Law School. His hourly rate in 2019 is

$1,425. He recorded a total of 99.25 hours to this matter.

      22.    Joseph Palmore is managing partner for the firm’s Washington, D.C.

office and co-chair of the firm’s Appellate and Supreme Court practice group.

Prior to joining the firm, he was an Assistant to the Solicitor General at the U.S.

Department of Justice and had principal responsibility for briefing the

constitutionality of the Affordable Care Act’s minimum coverage provision,

upheld by the Supreme Court’s decision in NFIB v. Sebelius. He received his J.D.

in 1998 from the University of Virginia School of Law, and clerked for three

judges, including Justice Ruth Bader Ginsburg of the Supreme Court of the United


                                         10
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 12 of 532




States. His hourly rate in 2019 was $1,125. He recorded a total of 87 hours to this

matter.

      23.   Catherine Chapple was an associate in the firm’s litigation practice.

She received her J.D. in 2012 from Wake Forest University School of Law. She

also clerked for the Honorable Judge George W. Miller of the United States Court

of Federal Claims during the 2012-2013 term. She recently left Morrison &

Foerster to take an in-house counsel position at Google. Her hourly rate in 2019

was $800 per hour. She recorded a total of 733.75 hours to this matter

      24.   Jane Bentrott is an associate in the firm’s litigation practice. She

received her J.D. in 2014 from Columbia Law School. Her hourly rate in 2019

was $695. She recorded a total of 543.75 hours to this matter.

      25.   Rob Manoso is an associate in the firm’s litigation practice group.

He received his J.D. in 2012 from the University of Virginia School of Law. His

hourly rate in 2019 was $800. He recorded a total of 357.25 hours to this matter.

      26.   Cameron Tepfer was an associate in the firm’s litigation practice.

He received his J.D. in 2013 from NYU School of Law. He also clerked for a

judge in the U.S. District Court for the Eastern District of New York during the

2018-2019 term. He recently left Morrison & Foerster to take a position as an




                                        11
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 13 of 532




Assistant U.S. Attorney in Washington, D.C. His hourly rate in 2019 was $750 per

hour, and he recorded 142.25 hours to this matter.

      27.    Marcie Brimer was an associate in the firm’s litigation practice. She

received her J.D. in 2015 from Harvard Law School. Her hourly rate in 2019 was

$650 per hour and she recorded 105.5 hours to this matter.

      28.    Arvind Miriyala is an associate in the firm’s litigation practice. He

received his J.D. in 2017 from Georgetown University Law Center. His hourly

rate in 2019 was $550. He recorded 1,073.5 hours to this matter.

      29.    Michael Qian was an associate in the firm’s Appellate Practice. He

received his J.D. in 2016 from Stanford University Law School, and has clerked

for a judge on the U.S. Court of Appeals for the D.C. Circuit during the 2016-2017

term. He recently left the firm to clerk for Justice Ruth Bader Ginsberg of the

Supreme Court of the United States. His hourly rate in 2019 was $595. He

recorded 240.5 hours to this matter.

      30.    Jenna Conaway is a senior paralegal with over a decade of

professional experience. Her hourly rate in 2019 was $375 per hour and she

recorded 339.25 hours to this matter.




                                         12
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 14 of 532




      31.    Reema Ali is a national security analyst in the firm’s litigation

practice group and she is based in the Washington, D.C. office. Her hourly rate in

2019 was $525. She recorded 93.25 hours to this matter.

      32.    Austin Uhler is an associate in the firm’s litigation practice. He

received his J.D. in 2017 from Berkeley Law. His hourly rate in 2019 was $490.

He recorded 30 hours to this matter and is involved in ongoing work related to fee

and cost recovery.

      33.    Fifty-six other timekeepers recorded time to this case, although in the

exercise of billing judgment Morrison & Foerster does not seek any fees for their

time. To avoid burdening the Court, I will group these timekeepers and summarize

the nature of the tasks they undertook.

      34.    Three attorneys from the firm’s appellate practice group contributed

substantial time to assist Joseph Palmore and Michael Qian in drafting the briefs

and preparing for oral argument in the Eleventh Circuit appeal, including running

moot court simulations. Those individuals included Partner Deanne E. Maynard,

Senior Associate James R. Sigel, and Senior Associate Bryan J. Leitch

      35.    Twelve paralegals (in addition to Jenna Conaway) assisted with

various specialized administrative tasks at all stages of the case.




                                          13
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 15 of 532




      36.    Eighteen research analysts located in Morrison & Foerster offices

around the world contributed efficient and cost-effective research throughout all

stages of the case.

      37.    Three eDiscovery specialists provided support operating a secure and

reliable electronic discovery system, enabling our attorneys to efficiently manage

the discovery process.

      38.    Fourteen summer associates also provided valuable research and

analysis during summer 2018 and 2019.

      39.    According to the contemporaneous time records and based on my

professional experience, I believe the preceding information is a fair and accurate

breakdown of Morrison & Foerster’s relevant time.

      40.    Based on time actually expended at relevant hourly rates and expenses

and costs actually incurred, Morrison & Foerster now requests $3,562,471.25 in

fees and $337,456.70 in expenses and costs.

Reasonableness of Time Spent

      41.    To avoid the appearance of seeking double recovery, these totals

exclude all fees, expenses, and costs Morrison & Foerster identified and requested

in connection with Plaintiffs’ Joint Motion for Sanctions, (Dkt. No. 623), and the




                                        14
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 16 of 532




Bill of Costs filed containing cost items incurred by Morrison & Foerster. (Dkt.

No. 608).

       42.    However, to the extent that any fees, expenses, and costs are not

currently recoverable under the legal standards applicable to those two items,

Morrison & Foerster requests that the full amounts requested therein be included in

the award under 42 U.S.C. § 1988.

       43.    In light of my professional experience in complex litigation matters,

the total amount of time requested for each of Morrison & Foerster’s timekeepers

is reasonable and was necessary to litigating the case and obtaining the ultimate

relief for Curling Plaintiffs.

       44.    I personally reviewed the detailed fee report and cost report that

Morrison & Foerster’s accounting department generated. True and correct copies

of those reports are attached to this declaration as Exhibits A and B.

       45.    After reviewing the reports for the purposes of this declaration, I

exercised billing judgment by excluding all time recorded for 56 timekeepers.

These exclusions affected (1) all attorneys who billed under 50 hours to this case

and are not involved in ongoing work, (2) all paralegals except for Jenna Conaway,

(3) all research analysts, (4) all eDiscovery analysts, temporary staff, and law

clerks, and (5) all summer associates. The total excluded time exceeds 730 hours,


                                         15
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 17 of 532




is valued at over $268,000 at standard rates, and represents over 6.8% of actual

time worked on the case.

      46.    I also reviewed and considered the time spent by each timekeeper in

each stage of the case and determined that the amounts claimed are consistent with

responsible billing principles.

      47.    I understand the entries in the fee and cost reports accurately reflect

the time, cost, and expense that Morrison & Foerster actually and necessarily

expended or incurred in connection with the litigation of the case.

Reasonableness of Hourly Rates

      48.    The rates used to calculate the current request are the standard rates

that Morrison & Foerster charges paying clients for our time, and are reasonable in

light of the rates that similar law firms and lawyers charge for the time of attorneys

with comparable background and experience.

      49.    The rates are reasonable under the special circumstances of this case,

given the specialized institutional cybersecurity expertise of the firm’s

Washington, D.C. office, and considering that the Curling Plaintiffs made

reasonable efforts to find local counsel to take their case and were unable to find

local counsel.




                                         16
          Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 18 of 532




Reasonableness of Expenses

          50.       Each expense and cost requested here, including experts’ fees,

attorney travel, electronic research, and other similar items, is one that Morrison &

Foerster would normally bill to paying clients.

Overall Summaries of Time, Expenses, and Costs

          51.       This is an overall summary of every timekeeper’s total worked and

requested time (table continues onto next page):

                                                 Hourly                     Fees for Hours    Hours Billed
          Name                       Title                   Hours Spent                                      Fees Billed
                                                  Rate                          Spent          (Write-Off)
DAVID D. CROSS           PARTNER                 $1,065.00         957.25     $1,019,471.25          913.25    $972,611.25
CATHERINE L. CHAPPLE     ASSOCIATE                 $800.00         799.50       $639,600.00          733.75    $587,000.00
ARVIND S. MIRIYALA       ASSOCIATE                 $550.00       1,073.50       $590,425.00        1,073.50    $590,425.00
JANE P. BENTROTT         ASSOCIATE                 $695.00         543.75       $377,906.25          543.75    $377,906.25
ROB MANOSO               ASSOCIATE                 $800.00         357.25       $285,800.00          357.25    $285,800.00
CAMERON TEPFER           ASSOCIATE                $750.00          144.25       $108,187.50          142.50    $106,875.00
JENNA B. CONAWAY         SENIOR PARALEGAL          $375.00         345.25       $129,468.75          339.25    $127,218.75
JOHN P. CARLIN           PARTNER                 $1,425.00          99.25       $141,431.25           99.25    $141,431.25
MICHAEL F. QIAN          ASSOCIATE (APPELLATE)     $595.00         240.50       $143,097.50          240.50    $143,097.50
JOSEPH R. PALMORE        PARTNER (APPELLATE)     $1,125.00          87.00        $97,875.00           87.00     $97,875.00
MARCIE BRIMER            ASSOCIATE                 $650.00         118.00        $76,700.00          105.50     $68,575.00
                         NATIONAL SECURITY
REEMA S. ALI                                      $525.00           93.25        $50,821.25           93.25      $48,956.25
                         ANALYST
AUSTIN MICHAEL UHLER     ASSOCIATE                 $490.00          30.00        $14,700.00           30.00      $14,700.00
BRYAN J. LEITCH          ASSOCIATE (APPELLATE)     $800.00          41.00        $32,800.00            0.00           $0.00
JAMES R. SIGEL           ASSOCIATE (APPELLATE)     $835.00          32.50        $27,137.50            0.00           $0.00
HAYDN FORREST            SUMMER ASSOCIATE          $265.00          84.25        $22,326.25            0.00           $0.00
DEANNE E. MAYNARD        PARTNER                 $1,250.00          10.75        $13,437.50            0.00           $0.00
ZACHARY MALDONADO        SUMMER ASSOCIATE          $265.00          49.75        $13,183.75            0.00           $0.00
HOLLY M. CHAISSON        PARALEGAL                 $255.00          54.25        $13,833.75            0.00           $0.00
AMANDA MARIA SADRA       SUMMER ASSOCIATE          $265.00          49.00        $12,985.00            0.00           $0.00
NICK GAMIZ               PARALEGAL                 $250.00          49.00        $12,250.00            0.00           $0.00
SOPHIA M. BRILL          ASSOCIATE                 $765.00          14.75        $11,283.75            0.00           $0.00
THUAN H. NGUYEN          EDISCOV. PROJ. MGR.       $345.00          17.75         $6,123.75            0.00           $0.00
SHARON L. HALEY          SENIOR PARALEGAL          $380.00          22.25         $8,455.00            0.00           $0.00
SUSAN A.T. TICE          SENIOR PARALEGAL          $375.00          20.25         $7,593.75            0.00           $0.00
SOPHIA TENZIN SLATER     PARALEGAL                 $245.00          30.00         $7,350.00            0.00           $0.00
CHRISTIE Y. KWEON        PARALEGAL                 $280.00          24.75         $6,930.00            0.00           $0.00
CAROLINE MCKAY           SUMMER ASSOCIATE          $265.00          24.75         $6,558.75            0.00           $0.00
JOVANNA BUBAR            SUMMER ASSOCIATE          $265.00          20.50         $5,432.50            0.00           $0.00
LAURA RAY                RESEARCH ANALYST          $325.00          17.00         $5,525.00            0.00           $0.00
CHRIS KEENER             EDISCOVERY ANALYST        $300.00          14.25         $4,275.00            0.00           $0.00
MICHAEL STOLER           RESEARCH ANALYST          $300.00          14.50         $4,350.00            0.00           $0.00
ANDREA M. MADORI         SENIOR PARALEGAL          $380.00          11.25         $4,275.00            0.00           $0.00
ROBYN BYTHEWAY           RESEARCH ANALYST          $300.00          12.00         $3,600.00            0.00           $0.00
DAISY BELLE VISITACION   SENIOR PARALEGAL          $345.00           9.75         $3,363.75            0.00           $0.00
BRIAN WILLIAM HART       RESEARCH ANALYST          $300.00           8.50         $2,550.00            0.00           $0.00
ROBERT S. LITT           OF COUNSEL              $1,150.00           2.00         $2,300.00            0.00           $0.00
KENDALL ADAIR KARR       ASSOCIATE                 $510.00           4.00         $2,040.00            0.00           $0.00
ANN-MARIE BERTI CABIC    RESEARCH ANALYST          $300.00           6.50         $1,950.00            0.00           $0.00



                                                      17
          Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 19 of 532




                                                 Hourly                    Fees for Hours    Hours Billed
          Name                     Title                    Hours Spent                                      Fees Billed
                                                  Rate                         Spent          (Write-Off)
RUMBI KAMBASHA            RESEARCH ANALYST        $300.00           4.00         $1,200.00            0.00           $0.00
MICHAEL E. WILLENS        RESEARCH ANALYST        $325.00           5.75         $1,868.75            0.00           $0.00
TOM DUGGAN                FW RSRCH SERVS MGR      $350.00           5.00         $1,750.00            0.00           $0.00
RACHEL RAYCRAFT           SUMMER ASSOCIATE        $265.00           6.00         $1,590.00            0.00           $0.00
DAVID A. NEWMAN           PARTNER                 $875.00           1.75         $1,531.25            0.00           $0.00
JOSEPH L. GASTON          EDISCOVERY ANALYST      $295.00           5.00         $1,475.00            0.00           $0.00
YUMIKO BLACKWELL          RESEARCH ANALYST        $300.00           4.50         $1,350.00            0.00           $0.00
WENDY S. CODDINGTON       RESEARCH ANALYST        $290.00           4.25         $1,232.50            0.00           $0.00
YARITZA TORRES            TEMPORARY STAFF         $130.00           9.25         $1,202.50            0.00           $0.00
MICHAEL S. FELMAR         SENIOR PARALEGAL        $400.00           2.75         $1,100.00            0.00           $0.00
DANIEL E. SIMON           FORMER PARALEGAL        $245.00           4.00           $980.00            0.00           $0.00
JOAN D. LOFTUS            RESEARCH ANALYST        $325.00           3.00           $975.00            0.00           $0.00
NICHOLAS KENNEDY          SUMMER ASSOCIATE        $265.00           3.50           $927.50            0.00           $0.00
MICHAEL D. DANIELS        FW RSRCH SERVS MGR      $325.00           2.75           $893.75            0.00           $0.00
PAUL JOSEPH AYLWARD       SUMMER ASSOCIATE        $265.00           3.25           $861.25            0.00           $0.00
CHRISTINA M. BELISARIO    RESEARCH ANALYST        $275.00           3.00           $825.00            0.00           $0.00
PATRICK JOHNSON           PARALEGAL SUPERVISOR    $350.00           2.25           $787.50            0.00           $0.00
AARON SCHEINMAN           SUMMER ASSOCIATE        $265.00           2.25           $596.25            0.00           $0.00
THOMAS JOHN WEBB          SUMMER ASSOCIATE        $265.00           2.00           $530.00            0.00           $0.00
NICOLE M. ANG             SUMMER ASSOCIATE        $265.00           2.00           $530.00            0.00           $0.00
JACQUELINE HOANG          PARALEGAL               $250.00           2.00           $500.00            0.00           $0.00
ZACHARY DANIEL FUCHS      SUMMER ASSOCIATE        $265.00           1.75           $463.75            0.00           $0.00
HANNAH ROSE ELSON         SUMMER ASSOCIATE        $265.00           1.75           $463.75            0.00           $0.00
JORDAN TAYLOR HARE        SUMMER ASSOCIATE        $265.00           1.50           $397.50            0.00           $0.00
JEFFREY M. SCHOERNER      RESEARCH ANALYST        $350.00           1.00           $350.00            0.00           $0.00
DAVE R. ALLMAN            LAW CLERK               $265.00           1.25           $331.25            0.00           $0.00
MARY E. CHESSLER          RESEARCH ANALYST        $325.00           0.50           $162.50            0.00           $0.00
ALYSON CLABAUGH           RESEARCH ANALYST        $300.00           0.50           $150.00            0.00           $0.00
CHIE NAKANO               RESEARCH ANALYST        $285.00           0.50           $142.50            0.00           $0.00
SARA S. CHIN              RSRCH SERVS TECH        $190.00           0.25            $47.50            0.00           $0.00
TOTAL                                                           5,621.25     $3,942,608.75        4,758.75   $3,562,471.25

         52.         This is an overall summary of the expenses and costs requested,

broken down by category. Further details regarding each instance of expense and

cost are available in the cost report attached to this declaration as Exhibit B.




                                                      18
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 20 of 532




                   Breakdown of Expenses and Costs by Category
                           Category                             Cost
     Air Freight                                                   $951.34
     Attorney Fees                                                  $19.00
     Business Meals                                              $1,359.73
     Data Entry                                                  $2,412.50
     Delivery / Messenger Fees                                   $2,384.35
     Document Preparation Services                               $8,215.00
     Document Retrieval Service                                     $66.00
     eDiscovery Managed Services                                 $3,858.25
     Expert Fees                                               $186,831.75
     Long Distance Telephone                                       $112.78
     Miscellaneous (e.g. hotel and inflight Wi‐Fi)                 $651.22
     Open Records Request                                       $26,888.22
     Online Research ‐ Westlaw                                 $107,835.70
     Online Research ‐ Lexis                                     $7,968.80
     Online Research ‐ Other                                       $301.06
     Overtime meals                                                $163.09
     Overtime transportation                                       $107.40
     Photocopies (excluding Open Records Request)                $5,438.53
     Postage                                                         $2.21
     Registration Fees (11th Circuit)                              $221.00
     Reporting Fees                                             $12,428.93
     Travel (Attorney & Expert)                                 $55,103.31
     Travel Arrangements                                           $412.50
     Travel Meals                                                $2,469.94
     Trial Supplies & Equipment                                  $1,273.72
     Subtotal                                                  $427,476.33
     Minus select items (to avoid double counting only)
     Bill of Costs                                             ‐$52,787.64
     Overlapping Expert Fees Sought in Sanctions Motion        ‐$37,231.99
     Total                                                     $337,456.70




                                      19
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 21 of 532




      I declare under penalty of the perjury laws of the State of Georgia and the

United States that the foregoing is true and correct and that this declaration was

executed this 15th day of October, 2019, in Washington, D.C.



                                     /s/ David D. Cross
                                     DAVID D. CROSS




                                       20
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 22 of 532




           EXHIBIT A
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 23 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                     Page 1
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
   10/6/2017       21696 SOPHIA M. BRILL                    4.75          3,301.25 Reviewed complaint and case background             089828‐0000001     51760010
  11/29/2017             Invoice=                           4.75          3,301.25

  10/26/2017       21696 SOPHIA M. BRILL                    2.75          1,911.25 Draft engagement letter for Steptoe co‐counsel     089828‐0000001     51852052
  11/29/2017             Invoice=                           2.75          1,911.25 and client; review district court filings.

  10/27/2017       21696 SOPHIA M. BRILL                    1.25           868.75 Prepare for and participate in phone call with      089828‐0000001     51861900
  11/29/2017             Invoice=                           1.25           868.75 J. Carlin and E. Schwartz to discuss case
                                                                                  background and next steps.

  10/27/2017       21110 JOHN P. CARLIN                          1        1,150.00 Review filing to date; discuss participation.      089828‐0000001     51918924
  11/29/2017             Invoice=                                1        1,150.00

  10/30/2017       21696 SOPHIA M. BRILL                    1.25           868.75 Review case developments and potential next         089828‐0000001     51876967
  11/29/2017             Invoice=                           1.25           868.75 steps

  10/30/2017       22161 ROBERT S. LITT                         1.5       1,725.00 Review materials and discuss with S. Brill.        089828‐0000001     51908162
  11/29/2017             Invoice=                               1.5       1,725.00

   11/1/2017       21696 SOPHIA M. BRILL                    1.25           868.75 Review additional developments; research legal      089828‐0000001     51925082
  12/31/2017             Invoice=                           1.25           868.75 issues related to spoliation of evidence;
                                                                                  correspond with R. Litt, J. Carlin, and E.
                                                                                  Schwartz about next steps.

   11/1/2017       22161 ROBERT S. LITT                     0.25               287.5 Review article & emails regarding potential      089828‐0000001     51975893
  12/31/2017             Invoice=                           0.25               287.5 sanctions motion.

   11/2/2017       22161 ROBERT S. LITT                     0.25               287.5 Emails regarding possible sanctions motion.      089828‐0000001     51975641
  12/31/2017             Invoice=                           0.25               287.5

   11/2/2017       21696 SOPHIA M. BRILL                        0.5            347.5 Communicate with R. Litt and Steptoe team (E.    089828‐0000001     51928962
  12/31/2017             Invoice=                               0.5            347.5 Schwartz and J. Caldwell) regarding motion to
                                                                                     preserve evidence and other potential filings.

   11/8/2017       21696 SOPHIA M. BRILL                    0.75           521.25 Review case developments and new filings            089828‐0000001     51968877
  12/31/2017             Invoice=                           0.75           521.25

   2/15/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Call with co‐counsel and review background         089828‐0000001     52903872
    4/2/2018             Invoice=                           1.25          1,250.00 information.

    3/2/2018       19898 DAVID D. CROSS                          3        3,000.00 Communicate with prior counsel and clients re      089828‐0000001     53100076
   4/30/2018             Invoice=                                3        3,000.00 case strategy and status and attention to same;
                                                                                   review background documents.

    3/5/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Communicate with prior counsel and clients re      089828‐0000001     53100365
   4/30/2018             Invoice=                           1.25          1,250.00 case; review background documents.

    3/6/2018       19898 DAVID D. CROSS                     1.75          1,750.00 Review background materials.                       089828‐0000001     53100370
   4/30/2018             Invoice=                           1.75          1,750.00

    3/6/2018       20386 ARVIND S. MIRIYALA                 0.25                115 Coordinate with LDS to upload case files from     089828‐0000001     52899480
   4/30/2018             Invoice=                           0.25                115 Steptoe Johnson.

    3/7/2018       19972 JANE P. BENTROTT                   5.25          3,150.00 Review docket; confer with D. Cross, A.            089828‐0000001     52916142
   4/30/2018             Invoice=                           5.25          3,150.00 Miriyala, and J. Conaway regarding case status
                                                                                   and next steps; analyze and summaries
                                                                                   pleadings.

    3/7/2018       20386 ARVIND S. MIRIYALA                 1.25                575 Conference with D. Cross and J. Bentrott          089828‐0000001     52899458
   4/30/2018             Invoice=                           1.25                575 regarding case logistics; coordinate upload of
                                                                                    case documents; confirm the same with J.
                                                                                    Conaway.

    3/7/2018       19898 DAVID D. CROSS                         1.5       1,500.00 Coordinate review and organization of              089828‐0000001     53100923
   4/30/2018             Invoice=                               1.5       1,500.00 background materials; communicate with prior
                                                                                   and local counsel.

    3/7/2018       19929 JENNA B. CONAWAY                        1              355 Pull all motions to dismiss and other requested   089828‐0000001     53103969
   4/30/2018             Invoice=                                1              355 filings for review by J. Bentrott.

    3/8/2018       19929 JENNA B. CONAWAY                   1.75           621.25 Organize files and materials received from          089828‐0000001     53101501
   4/30/2018             Invoice=                           1.75           621.25 prior counsel in this litigation.

    3/8/2018       19972 JANE P. BENTROTT                   2.25          1,350.00 Continue to analyze and summarize pleadings and    089828‐0000001     52916164
   4/30/2018             Invoice=                           2.25          1,350.00 other filings.

    3/9/2018       19972 JANE P. BENTROTT                   3.75          2,250.00 Continue to analyze and summarize pleadings and    089828‐0000001     52916157
   4/30/2018             Invoice=                           3.75          2,250.00 other filings, including motions to dismiss and
                                                                                   opposition briefing.

    3/9/2018       19929 JENNA B. CONAWAY                   2.75           976.25 Download and organize all case filings on PACER     089828‐0000001     53101003
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 24 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                     Page 2
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                     Description           Matter Number   Index
   4/30/2018              Invoice=                           2.75           976.25 for this litigation.

    3/9/2018       19898 DAVID D. CROSS                      0.75                750 Coordinate review and organization of            089828‐0000001     53101495
   4/30/2018             Invoice=                            0.75                750 background materials and summary of same, and
                                                                                     review same; communicate with prior and local
                                                                                     counsel.

   3/12/2018       19972 JANE P. BENTROTT                        3.5       2,100.00 Finalize review of Steptoe's files and the        089828‐0000001     52918808
   4/30/2018             Invoice=                                3.5       2,100.00 docket and complete summary and case report.

   3/12/2018       19929 JENNA B. CONAWAY                    0.25               88.75 Prepare docket report as requested by J.        089828‐0000001     53101001
   4/30/2018             Invoice=                            0.25               88.75 Bentrott.

   3/13/2018       19972 JANE P. BENTROTT                    2.75          1,650.00 Review transcripts of hearings with the court     089828‐0000001     52930317
   4/30/2018             Invoice=                            2.75          1,650.00 and other background materials.

   3/13/2018       19929 JENNA B. CONAWAY                    0.25               88.75 Verify no discovery responses received from     089828‐0000001     53100999
   4/30/2018             Invoice=                            0.25               88.75 prior counsel; request firm emails from prior
                                                                                      counsel to be loaded into Records Manager.

   3/14/2018       19972 JANE P. BENTROTT                    0.25                150 Confer with D. Cross regarding next steps on     089828‐0000001     52939475
   4/30/2018             Invoice=                            0.25                150 the matter.

   3/15/2018       19972 JANE P. BENTROTT                    0.75                450 Summarize important facts and important legal    089828‐0000001     52946051
   4/30/2018             Invoice=                            0.75                450 issues in case.

   3/20/2018       19898 DAVID D. CROSS                           1        1,000.00 Communicate with client re case and review        089828‐0000001     53102358
   4/30/2018             Invoice=                                 1        1,000.00 background materials.

   3/21/2018       19898 DAVID D. CROSS                          0.5             500 Communicate with prior counsel and client re     089828‐0000001     53102384
   4/30/2018             Invoice=                                0.5             500 case.

   3/22/2018       19972 JANE P. BENTROTT                    0.25                150 Correspond with local counsel regarding case     089828‐0000001     52999053
   4/30/2018             Invoice=                            0.25                150 background.

   3/26/2018       19972 JANE P. BENTROTT                        0.5             300 Attend teleconference with local counsel.        089828‐0000001     53028008
   4/30/2018             Invoice=                                0.5             300

   3/26/2018       20386 ARVIND S. MIRIYALA                       1              460 Conference with D. Cross, J. Bentrott, and       089828‐0000001     53029355
   4/30/2018             Invoice=                                 1              460 co‐counsel; review docketed material prior to
                                                                                     call.

   3/28/2018       19972 JANE P. BENTROTT                        0.5             300 Review new article related to hacking public     089828‐0000001     53047430
   4/30/2018             Invoice=                                0.5             300 infrastructure in Georgia; draft notice on
                                                                                     behalf of plaintiffs related to new counsel.

   3/28/2018       19929 JENNA B. CONAWAY                    2.25           798.75 Review docket for preceeding filings, review       089828‐0000001     53098622
   4/30/2018             Invoice=                            2.25           798.75 local rules and draft plaintiffs' notice for
                                                                                   review by J. Bentrott; review requirements for
                                                                                   certificates of compliance; draft notices of
                                                                                   appearance by D. Cross and J. Bentrott; verify
                                                                                   attorney admission information for pro hac vice
                                                                                   applications.

   3/29/2018       19929 JENNA B. CONAWAY                    0.75           266.25 Coordinate with J. Bentrott regarding              089828‐0000001     53098739
   4/30/2018             Invoice=                            0.75           266.25 additional information needed and draft pro hac
                                                                                   vice applications for D. Cross and J. Bentrott
                                                                                   (0.5); further revise PHV applications (0.25)

   3/29/2018       19898 DAVID D. CROSS                      0.75                750 Communicate with local counsel and review        089828‐0000001     53103964
   4/30/2018             Invoice=                            0.75                750 information re case.

   3/29/2018       19972 JANE P. BENTROTT                    0.25                150 Revise plaintiffs' notice and notices of         089828‐0000001     53069204
   4/30/2018             Invoice=                            0.25                150 appearance.

   3/30/2018       19929 JENNA B. CONAWAY                    1.25           443.75 Review docket filings and revise plaintiff's       089828‐0000001     53094233
   4/30/2018             Invoice=                            1.25           443.75 notice and notices of appearance per guidance
                                                                                   from local counsel (1.25).

   3/30/2018       19898 DAVID D. CROSS                          0.5             500 Coordinate and review filings.                   089828‐0000001     53103965
   4/30/2018             Invoice=                                0.5             500

    4/2/2018       19898 DAVID D. CROSS                          2.5       2,500.00 Coordinate notices; coordinate meeting with       089828‐0000001     53267177
   5/31/2018             Invoice=                                2.5       2,500.00 local counsel; review case files; review draft
                                                                                    complaint and motion and communicate with
                                                                                    coplaintiffs' counsel.

    4/3/2018       19972 JANE P. BENTROTT                        2.5       1,500.00 Correspond with team regarding Coalition          089828‐0000001     53111275
   5/31/2018             Invoice=                                2.5       1,500.00 plaintiffs' desire to file amended complaint;
                                                                                    review draft amended complaint.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 25 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                      Page 3
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description             Matter Number   Index
    4/3/2018       19898 DAVID D. CROSS                          3        3,000.00 Review draft complaint and motion and               089828‐0000001     53267132
   5/31/2018             Invoice=                                3        3,000.00 communicate with coplaintiffs' counsel and
                                                                                   local counsel regarding same; communicate with
                                                                                   clients and local counsel regarding meeting.

    4/4/2018       19898 DAVID D. CROSS                     1.75          1,750.00 Review draft complaint and motion and               089828‐0000001     53267156
   5/31/2018             Invoice=                           1.75          1,750.00 communicate with coplaintiffs' counsel and
                                                                                   local counsel regarding same; communicate with
                                                                                   clients and local counsel regarding meeting.

    4/4/2018       19972 JANE P. BENTROTT                   0.25                150 Review filings and correspond with clients         089828‐0000001     53118156
   5/31/2018             Invoice=                           0.25                150 regarding coalition plaintiff's motion for
                                                                                    leave to amend.

    4/4/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Begin drafting PHV notice and application for     089828‐0000001     53307738
   5/31/2018             Invoice=                               0.5            177.5 J. Carlin.

    4/5/2018       19898 DAVID D. CROSS                          1        1,000.00 Analyze draft complaint and motion and              089828‐0000001     53267122
   5/31/2018             Invoice=                                1        1,000.00 communicate with coplaintiffs' counsel, former
                                                                                   counsel, and local counsel regarding same and
                                                                                   other issues; coordinate client meeting;
                                                                                   communicate with coplaintiffs' counsel
                                                                                   regarding service; review coplaintiffs' request
                                                                                   for status conference.

    4/5/2018       19929 JENNA B. CONAWAY                   0.75           266.25 Complete ECF registrations for D. Cross and J.       089828‐0000001     53307736
   5/31/2018             Invoice=                           0.75           266.25 Bentrott; further coordination regarding
                                                                                  information needed to PHV application for J.
                                                                                  Carlin.

    4/5/2018       19972 JANE P. BENTROTT                       0.5             300 Read and respond to email correspondence; watch    089828‐0000001     53124103
   5/31/2018             Invoice=                               0.5             300 New York Times video regarding election
                                                                                    hacking.

    4/6/2018       19972 JANE P. BENTROTT                        1              600 Review key case law, standing order, and email     089828‐0000001     53148747
   5/31/2018             Invoice=                                1              600 correspondence.

    4/6/2018       19898 DAVID D. CROSS                          2        2,000.00 Attention to TAC and preservation issues;           089828‐0000001     53267118
   5/31/2018             Invoice=                                2        2,000.00 review background materials.

    4/6/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Finalize pro hac vice application and notice of   089828‐0000001     53307739
   5/31/2018             Invoice=                               0.5            177.5 appearance for J. Carlin (0.5).

    4/9/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Check local rules to verify deadline for          089828‐0000001     53307761
   5/31/2018             Invoice=                           0.25               88.75 response to motion to amend the complaint.

    4/9/2018       19898 DAVID D. CROSS                         0.5             500 Attention to motion to amend.                      089828‐0000001     53299215
   5/31/2018             Invoice=                               0.5             500

    4/9/2018       20386 ARVIND S. MIRIYALA                     0.5             230 Review local rules.                                089828‐0000001     53163856
   5/31/2018             Invoice=                               0.5             230

    4/9/2018       19972 JANE P. BENTROTT                       0.5             300 Review Defendants' opposition to Coalition         089828‐0000001     53148787
   5/31/2018             Invoice=                               0.5             300 plaintiffs' motion for leave to amend, and
                                                                                    proposed order.

   4/10/2018       19972 JANE P. BENTROTT                        3        1,800.00 Review Coalition plaintiffs' proposed amended       089828‐0000001     53152066
   5/31/2018             Invoice=                                3        1,800.00 complaint and summarize key differences and
                                                                                   changes between that complaint and the second
                                                                                   amended complaint.

   4/10/2018       19898 DAVID D. CROSS                         1.5       1,500.00 Attention to motion to amend and strategy           089828‐0000001     53299242
   5/31/2018             Invoice=                               1.5       1,500.00 regarding same, review comparative analysis of
                                                                                   same, and communicate with coplaintiffs'
                                                                                   counsel regarding same; engage local counsel.

   4/11/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Prepare docket report for A. Miriyala; update     089828‐0000001     53308041
   5/31/2018             Invoice=                               0.5            177.5 team on progress of ECF applications.

   4/11/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Attention to motion to amend and strategy           089828‐0000001     53299263
   5/31/2018             Invoice=                           1.25          1,250.00 regarding same, review filings re same, and
                                                                                   discuss same with team; discuss case background
                                                                                   with prior counsel.

   4/11/2018       19972 JANE P. BENTROTT                   2.75          1,650.00 Confer with D. Cross and A. Miriyala regarding      089828‐0000001     53164050
   5/31/2018             Invoice=                           2.75          1,650.00 case strategy; confer with defense counsel to
                                                                                   discuss litigation hold and consent motion for
                                                                                   an extension of time; analyze article
                                                                                   discussing Georgia's gubernatorial candidates'
                                                                                   positions on DRE systems; review Fulton County
                                                                                   defendants' filing.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 26 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                    Page 4
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                   Description             Matter Number   Index


   4/11/2018       20386 ARVIND S. MIRIYALA                 3.75          1,725.00 Coordinate docketing with C. Woods; review        089828‐0000001     53176056
   5/31/2018             Invoice=                           3.75          1,725.00 docket for current attorney representatives;
                                                                                   begin reviewing past case filings.

   4/12/2018       20386 ARVIND S. MIRIYALA                 1.75               805 Coordinate docketing with C. Woods; prepare       089828‐0000001     53176054
   5/31/2018             Invoice=                           1.75               805 case calendar; conference with co‐counsel;
                                                                                   review emails from prior counsel.

   4/12/2018       19972 JANE P. BENTROTT                       2.5       1,500.00 Confer with D. Cross, A. Miriyala, and            089828‐0000001     53178734
   5/31/2018             Invoice=                               2.5       1,500.00 co‐counsel regarding case strategy; confer with
                                                                                   defense counsel to discuss litigation hold and
                                                                                   consent motion for an extension of time; draft
                                                                                   consent motion and proposed order.

   4/12/2018       19898 DAVID D. CROSS                     2.25          2,250.00 Further attention to motion to amend and          089828‐0000001     53299249
   5/31/2018             Invoice=                           2.25          2,250.00 strategy regarding same, analyze filings
                                                                                   regarding same, and discuss same with local
                                                                                   counsel and team; review background materials;
                                                                                   revise draft filing for extension.

   4/12/2018       19929 JENNA B. CONAWAY                   0.75           266.25 Proofread and revise draft consent motion and      089828‐0000001     53319294
   5/31/2018             Invoice=                           0.75           266.25 proposed order for J. Bentrott; draft case
                                                                                  calendar template for A. Miriyala.

   4/13/2018       19929 JENNA B. CONAWAY                   1.25           443.75 Confer with A. Miriyala regarding timing of        089828‐0000001     53318790
   5/31/2018             Invoice=                           1.25           443.75 Motion for Extension; review prior counsel
                                                                                  correspondence for Ney emails and coordinate
                                                                                  with IT regarding loading files to Relativity.

   4/13/2018       19898 DAVID D. CROSS                         3.5       3,500.00 Further attention to motion to amend and          089828‐0000001     53299259
   5/31/2018             Invoice=                               3.5       3,500.00 strategy regarding same, research same, and
                                                                                   communicate with coplaintiffs counsel and
                                                                                   defense counsel regarding same; review
                                                                                   background materials; communicate with clients
                                                                                   and local counsel regarding case strategy and
                                                                                   status; revise draft filing for extension;
                                                                                   coordinate work on opposition to motion to
                                                                                   amend.

   4/13/2018       20386 ARVIND S. MIRIYALA                 5.75          2,645.00 Review email records from prior Steptoe           089828‐0000001     53176059
   5/31/2018             Invoice=                           5.75          2,645.00 counsel; review time extension filing.

   4/13/2018       19972 JANE P. BENTROTT                       0.5            300 Review email correspondence regarding motion      089828‐0000001     53188460
   5/31/2018             Invoice=                               0.5            300 for extension.

   4/14/2018       20386 ARVIND S. MIRIYALA                 5.75          2,645.00 Research relevant standards related to            089828‐0000001     53186726
   5/31/2018             Invoice=                           5.75          2,645.00 opposition motion; review past filings and case
                                                                                   history.

   4/15/2018       20386 ARVIND S. MIRIYALA                 4.25          1,955.00 Research relevant standards related to            089828‐0000001     53186724
   5/31/2018             Invoice=                           4.25          1,955.00 opposition motion; review past filings and case
                                                                                   history; begin draft of opposition.

   4/16/2018       19972 JANE P. BENTROTT                   6.25          3,750.00 Confer with A. Miriyala and D. Cross regarding    089828‐0000001     53188579
   5/31/2018             Invoice=                           6.25          3,750.00 filings; review Coalition Plaintiffs'
                                                                                   opposition to clients' motion for an extension;
                                                                                   review and summarize email correspondence
                                                                                   regarding evidence preservation; confer with
                                                                                   former counsel regarding evidence preservation;
                                                                                   confer with D. Cross and J. Carlin regarding
                                                                                   evidence preservation; correspond with clients
                                                                                   regarding filings; revise reply in support of
                                                                                   motion for extension; revise opposition to
                                                                                   Coalition plaintiffs' motion for leave to amend
                                                                                   the complaint.

   4/16/2018       20386 ARVIND S. MIRIYALA                 8.25          3,795.00 Research relevant standards related to            089828‐0000001     53202331
   5/31/2018             Invoice=                           8.25          3,795.00 opposition motion; draft of opposition; draft
                                                                                   reply to time extension motion; review past
                                                                                   correspondence related to the same.

   4/16/2018       19898 DAVID D. CROSS                          3        3,000.00 Review correspondence regarding preservation      089828‐0000001     53299399
   5/31/2018             Invoice=                                3        3,000.00 issues and communicate with team regarding
                                                                                   same; review letter from coplaintiffs regarding
                                                                                   preservation; review and revise draft
                                                                                   opposition.

   4/16/2018       19929 JENNA B. CONAWAY                   0.75           266.25 Update ECF account to include all team members     089828‐0000001     53318794
   5/31/2018             Invoice=                           0.75           266.25 on filing notifications; discuss case
                                                                                  scheduling with A. Miriyala; send requested
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 27 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                      Page 5
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
                                                                                     pleading to D. Cross.

   4/17/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Coordinate with A. Miriyala regarding timing of   089828‐0000001     53318797
   5/31/2018             Invoice=                           0.25               88.75 filing Reply in support of Motion for
                                                                                     Extension.

   4/17/2018       19898 DAVID D. CROSS                     2.75          2,750.00 Further review correspondence regarding             089828‐0000001     53299439
   5/31/2018             Invoice=                           2.75          2,750.00 preservation issues and communicate with team
                                                                                   regarding same; review and revise draft reply
                                                                                   regarding extension.

   4/17/2018       19972 JANE P. BENTROTT                        1              600 Revise opposition to Coalition's motion to         089828‐0000001     53209058
   5/31/2018             Invoice=                                1              600 revise complaint.

   4/17/2018       20386 ARVIND S. MIRIYALA                      2              920 Review incoming filings; review draft motion to    089828‐0000001     53213067
   5/31/2018             Invoice=                                2              920 oppose motion for leave; research case law
                                                                                    related to good case standard for motion to
                                                                                    amend complaint.

   4/18/2018       19972 JANE P. BENTROTT                   0.25                150 Read and respond to email correspondence with      089828‐0000001     53209059
   5/31/2018             Invoice=                           0.25                150 clients.

   4/18/2018       20386 ARVIND S. MIRIYALA                      3        1,380.00 Review incoming filings; review draft motion to     089828‐0000001     53213052
   5/31/2018             Invoice=                                3        1,380.00 oppose motion for leave; make noted revisions;
                                                                                   review record for other potential filing
                                                                                   deadlines.

   4/18/2018       19898 DAVID D. CROSS                     3.75          3,750.00 Further review correspondence regarding             089828‐0000001     53299374
   5/31/2018             Invoice=                           3.75          3,750.00 preservation issues and communicate with team
                                                                                   regarding same; review and revise draft
                                                                                   opposition.

   4/19/2018       19898 DAVID D. CROSS                          2        2,000.00 Communicate with coplaintiffs and defense           089828‐0000001     53299363
   5/31/2018             Invoice=                                2        2,000.00 counsel regarding motion to amend and
                                                                                   dismissals and severance, and communicate with
                                                                                   clients regarding same.

   4/19/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Coordinate with IT to load correspondence from    089828‐0000001     53318905
   5/31/2018             Invoice=                           0.25               88.75 prior counsel into Relativity.

   4/19/2018       20386 ARVIND S. MIRIYALA                 3.25          1,495.00 Review prior counsel communications for             089828‐0000001     53213114
   5/31/2018             Invoice=                           3.25          1,495.00 materials related to expert identification,
                                                                                   retention, and drafted material; prepare a
                                                                                   sample set of relevant documents for J.
                                                                                   Bentrott's view.

   4/19/2018       15298 THUAN H. NGUYEN                         1              330 Manage database creation; manage database          089828‐0000001     53228155
   5/31/2018             Invoice=                                1              330 access request; manage document review
                                                                                    workflow.

   4/19/2018       19972 JANE P. BENTROTT                   0.75                450 Read and respond to email correspondence           089828‐0000001     53228358
   5/31/2018             Invoice=                           0.75                450 regarding co‐plaintiffs' desire to sever the
                                                                                    case; expert witnesses; and our response to
                                                                                    co‐plaintiffs' motion for leave to amend the
                                                                                    complaint.

   4/20/2018       15298 THUAN H. NGUYEN                        0.5             165 Manage data processing request.                    089828‐0000001     53228485
   5/31/2018             Invoice=                               0.5             165

   4/20/2018       18553 CATHERINE L. CHAPPLE                   4.5       3,262.50 Discuss case and issues with D. Cross; review       089828‐0000001     53237642
   5/31/2018             Invoice=                               4.5       3,262.50 background materials; participate in call with
                                                                                   clients to discuss severance claim by other
                                                                                   plaintiffs, potential third amended complaint.

   4/20/2018       20386 ARVIND S. MIRIYALA                 3.75          1,725.00 Prepare for client call; review and organize        089828‐0000001     53251515
   5/31/2018             Invoice=                           3.75          1,725.00 documents for D. Cross' preparation; conference
                                                                                   with the Client; review research related to
                                                                                   good cause as basis for Clients' response.

   4/20/2018       19972 JANE P. BENTROTT                        1              600 Attend teleconference with clients and             089828‐0000001     53228357
   5/31/2018             Invoice=                                1              600 co‐counsel.

   4/20/2018       22270 ROB MANOSO                              1              725 Attend client call regarding strategy for          089828‐0000001     53223659
   5/31/2018             Invoice=                                1              725 amended complaint and motion to sever.

   4/20/2018       19929 JENNA B. CONAWAY                       1.5            532.5 Coordinate with IT regarding loading prior        089828‐0000001     53320181
   5/31/2018             Invoice=                               1.5            532.5 counsel correspondence into Relativity; provide
                                                                                     custodian names; prepare introductory materials
                                                                                     for R. Manoso and C. Chapple and circulate
                                                                                     invite for client call.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 28 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                     Page 6
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
   4/20/2018       19898 DAVID D. CROSS                          4        4,000.00 Review case materials; communicate with            089828‐0000001     53299402
   5/31/2018             Invoice=                                4        4,000.00 coplaintiffs and defense counsel regarding
                                                                                   motion to amend and dismissals and severance,
                                                                                   and communicate with clients regarding same;
                                                                                   discuss case with new team members.

   4/23/2018       19898 DAVID D. CROSS                     3.25          3,250.00 Review case materials; review expert analyses;     089828‐0000001     53299415
   5/31/2018             Invoice=                           3.25          3,250.00 communicate with coplaintiffs and defense
                                                                                   counsel regarding motion to amend and
                                                                                   dismissals and severance, and communicate with
                                                                                   clients regarding same.

   4/23/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Coordinate with IT team to pull original         089828‐0000001     53320545
   5/31/2018             Invoice=                               0.5            177.5 correspondence files from prior counsel.

   4/23/2018       20386 ARVIND S. MIRIYALA                 1.75                805 Coordinate with in‐house IT to load Steptoe       089828‐0000001     53255361
   5/31/2018             Invoice=                           1.75                805 documents to database; review amended complaint
                                                                                    and proposal to amend.

   4/23/2018       19972 JANE P. BENTROTT                       4.5       2,700.00 Confer with co‐plaintiffs regarding proposed       089828‐0000001     53235762
   5/31/2018             Invoice=                               4.5       2,700.00 amended complaint, potential stipulation of
                                                                                   dismissal, and litigation hold; confer with D.
                                                                                   Cross regarding same; review FRCP 41; confer
                                                                                   with defendants regarding stipulated dismissal;
                                                                                   draft stipulated dismissals.

   4/23/2018       15298 THUAN H. NGUYEN                         1              330 Manage document review workflow; consult on       089828‐0000001     53237580
   5/31/2018             Invoice=                                1              330 data processing strategies; assist with
                                                                                    identifying issues during data processing.

   4/24/2018       18553 CATHERINE L. CHAPPLE                   2.5       1,812.50 Continue to review complaint, other materials;     089828‐0000001     53237678
   5/31/2018             Invoice=                               2.5       1,812.50 review correspondence between counsel, opposing
                                                                                   counsel.

   4/24/2018       19972 JANE P. BENTROTT                        3        1,800.00 Confer with all Parties regarding potential        089828‐0000001     53243321
   5/31/2018             Invoice=                                3        1,800.00 stipulated dismissal; read and respond to email
                                                                                   correspondence; draft stipulated dismissal;
                                                                                   conduct legal research regarding stipulated
                                                                                   dismissal.

   4/24/2018       15298 THUAN H. NGUYEN                        0.5             165 Consult on data processing issues.                089828‐0000001     53244306
   5/31/2018             Invoice=                               0.5             165

   4/24/2018       20386 ARVIND S. MIRIYALA                 5.75          2,645.00 Travel to client site; review notes in             089828‐0000001     53255358
   5/31/2018             Invoice=                           5.75          2,645.00 preparation for meeting with Clients.

   4/24/2018       19898 DAVID D. CROSS                         8.5       8,500.00 Further review case materials; travel to           089828‐0000001     53299523
   5/31/2018             Invoice=                               8.5       8,500.00 Atlanta; prepare for meeting with clients and
                                                                                   local counsel; coordinate hearing with Court;
                                                                                   attention to litigation hold issues and case
                                                                                   correspondence re same; prepare letter of
                                                                                   availability.

   4/24/2018       19929 JENNA B. CONAWAY                   2.75           976.25 Organize introductory materials and request         089828‐0000001     53322735
   5/31/2018             Invoice=                           2.75           976.25 printed binders for C. Chapple; coordinate with
                                                                                  IT regarding corrupted load files for prior
                                                                                  counsel correspondence; coordinate with D.
                                                                                  Cross regarding upcoming litigation schedule;
                                                                                  draft and file Cross Request for Leave of
                                                                                  Absence.

   4/24/2018       22270 ROB MANOSO                             1.5       1,087.50 Review second amended complaint and proposed       089828‐0000001     53268454
   5/31/2018             Invoice=                               1.5       1,087.50 third amended complaint.

   4/25/2018       22270 ROB MANOSO                              4        2,900.00 Attend local counsel meeting (2.25); research      089828‐0000001     53281413
   5/31/2018             Invoice=                                4        2,900.00 cases for response to motion to amend (1.75).

   4/25/2018       19898 DAVID D. CROSS                    10.25         10,250.00 Travel to DC; prepare for and participate in       089828‐0000001     53299524
   5/31/2018             Invoice=                          10.25         10,250.00 meeting with clients and local counsel;
                                                                                   attention to litigation hold issues and case
                                                                                   correspondence regarding same; review expert
                                                                                   analyses; communicate with other parties
                                                                                   regarding dismissals and motion to amend;
                                                                                   review and revise draft opposition.

   4/25/2018       20386 ARVIND S. MIRIYALA                11.75          5,405.00 Prepare for client meeting; attend in‐person       089828‐0000001     53255483
   5/31/2018             Invoice=                          11.75          5,405.00 meeting with local counsel; attend in‐person
                                                                                   meeting with Mr. Jeffrey Schoenberg and Ms.
                                                                                   Donna Price; travel from Atlanta to MoFo D.C.
                                                                                   office; research vexatious conduct.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 29 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                    Page 7
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                   Description             Matter Number   Index
   4/25/2018       19972 JANE P. BENTROTT                        6        3,600.00 Attend meeting with local counsel and clients;    089828‐0000001     53258221
   5/31/2018             Invoice=                                6        3,600.00 confer with all parties regarding stipulations
                                                                                   to dismiss; revise opposition to co‐plaintiffs'
                                                                                   motion to amend the complaint; read and respond
                                                                                   to email correspondence with clients, MoFo
                                                                                   team, and Parties; manage key upcoming issues
                                                                                   in advance of status hearing.

   4/25/2018       18553 CATHERINE L. CHAPPLE               6.25          4,531.25 Participate in meeting with local counsel,        089828‐0000001     53254585
   5/31/2018             Invoice=                           6.25          4,531.25 clients by telephone; prepare list of machines
                                                                                   and systems for D. Curling to provide to
                                                                                   experts.

   4/26/2018       19929 JENNA B. CONAWAY                   3.25          1,153.75 Review N.D. Ga. local rules, standing order and   089828‐0000001     53323031
   5/31/2018             Invoice=                           3.25          1,153.75 present order regarding formatting and
                                                                                   guidelines forCurling Opposition, cite‐check
                                                                                   Curling Plaintiffs' Opposition to Coalition'
                                                                                   Plaintiffs' Motion to Amend Complaint,
                                                                                   incorporate edits from local counsel; prepare
                                                                                   AWP regarding amended complaint comparison for
                                                                                   D. Cross; coordinate to retrieve files, prepare
                                                                                   update for J. Carlin regarding pro hac vice
                                                                                   application.

   4/26/2018       18553 CATHERINE L. CHAPPLE                   3.5       2,537.50 Research and discuss preservation issue with      089828‐0000001     53320484
   5/31/2018             Invoice=                               3.5       2,537.50 client.

   4/26/2018       22270 ROB MANOSO                         5.25          3,806.25 Revise and finalize response to coalition         089828‐0000001     53286343
   5/31/2018             Invoice=                           5.25          3,806.25 plaintiff's motion to amend (3.25); review
                                                                                   background material and begin to itemize
                                                                                   discovery needs (2.0).

   4/26/2018       19972 JANE P. BENTROTT                       0.5            300 Read and respond to email correspondence          089828‐0000001     53272217
   5/31/2018             Invoice=                               0.5            300 regarding opposition to other plaintiffs'
                                                                                   motion to amend the complaint.

   4/26/2018       20386 ARVIND S. MIRIYALA                      5        2,300.00 Revise draft opposition to CCG's motion to        089828‐0000001     53283438
   5/31/2018             Invoice=                                5        2,300.00 amend the complaint; make necessary updates as
                                                                                   discussed with R. Manoso; coordinate draft
                                                                                   filing with J. Conaway; prepare memorandum of
                                                                                   April 25 client meeting.

   4/26/2018       21110 JOHN P. CARLIN                          2        2,450.00 Review complaints and related filings.            089828‐0000001     53309852
   5/31/2018             Invoice=                                2        2,450.00

   4/26/2018       19898 DAVID D. CROSS                          4        4,000.00 Review and revise draft opposition and            089828‐0000001     53299509
   5/31/2018             Invoice=                                4        4,000.00 coordinate filing of same; communicate with
                                                                                   other parties regarding dismissals and motion
                                                                                   to amend; attention to preservation and
                                                                                   discovery issues.

   4/27/2018       19898 DAVID D. CROSS                     4.25          4,250.00 Communicate with other parties regarding          089828‐0000001     53299508
   5/31/2018             Invoice=                           4.25          4,250.00 dismissals and motion to amend; attention to
                                                                                   preservation and discovery issues; team meeting
                                                                                   regarding strategy and planning; prepare for
                                                                                   hearing; attention to expert analyses and
                                                                                   engagement.

   4/27/2018       19972 JANE P. BENTROTT                        1             600 Attend teleconference with MoFo team to discuss   089828‐0000001     53272218
   5/31/2018             Invoice=                                1             600 case strategy; read and respond to email
                                                                                   correspondence in advance of status hearing.

   4/27/2018       21696 SOPHIA M. BRILL                    1.75          1,338.75 Research and provide materials for litigation     089828‐0000001     53269928
   5/31/2018             Invoice=                           1.75          1,338.75 team regarding election security topics and
                                                                                   need for paper ballots

   4/27/2018       22270 ROB MANOSO                             4.5       3,262.50 Attend team meeting with D. Cross, J. Carlin      089828‐0000001     53286912
   5/31/2018             Invoice=                               4.5       3,262.50 (0.25); draft press release (2.75); continue
                                                                                   review of background material and drafting
                                                                                   discovery items (1.5).

   4/27/2018       18553 CATHERINE L. CHAPPLE                   5.5       3,987.50 Continue to review materials, research, and       089828‐0000001     53320527
   5/31/2018             Invoice=                               5.5       3,987.50 discuss preservation issue with client.

   4/27/2018       21110 JOHN P. CARLIN                         1.5       1,837.50 Review case record; discuss same and strategy     089828‐0000001     53309920
   5/31/2018             Invoice=                               1.5       1,837.50 with David Cross.

   4/27/2018       17797 CHRIS KEENER                            2             590 Prepare documents for review per R. Manoso's      089828‐0000001     53310727
   5/31/2018             Invoice=                                2             590 request.

   4/27/2018       20386 ARVIND S. MIRIYALA                 3.75          1,725.00 Prepare hearing materials; coordinate with        089828‐0000001     53283724
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 30 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                              Page 8
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                    Description                     Matter Number   Index
   6/30/2018              Invoice=                           3.75          1,725.00 local counsel regarding electronic equipment
                                                                                    approval; coordinate with in‐house IT regarding
                                                                                    database approval and use.

   4/28/2018       17797 CHRIS KEENER                            0.5            147.5 Coordinate with case team regarding document             089828‐0000001     53310733
   5/31/2018             Invoice=                                0.5            147.5 review.

   4/28/2018       18553 CATHERINE L. CHAPPLE                2.25          1,631.25 Telephone call with client to discuss experts,             089828‐0000001     53320461
   5/31/2018             Invoice=                            2.25          1,631.25 preservation issue; review studies and
                                                                                    materials regarding machines and
                                                                                    vulnerabilities.

   4/28/2018       19929 JENNA B. CONAWAY                    2.75           976.25 Draft Motion for Leave to Bring Equipment into              089828‐0000001     53321065
   5/31/2018             Invoice=                            2.75           976.25 the Courtroom for review by A. Miriyala,
                                                                                   prepare background materials and key pleadings
                                                                                   for D. Cross in advance of upcoming hearing.

   4/28/2018       20386 ARVIND S. MIRIYALA                       4        1,840.00 Research spoliation case law related to agency             089828‐0000001     53283720
   5/31/2018             Invoice=                                 4        1,840.00 liability; review and prepare motion to amend
                                                                                    briefing material with J. Conaway.

   4/28/2018       19898 DAVID D. CROSS                      2.25          2,250.00 Prepare for heading.                                       089828‐0000001     53299518
   5/31/2018             Invoice=                            2.25          2,250.00

   4/29/2018       19898 DAVID D. CROSS                           1        1,000.00 Prepare for heading.                                       089828‐0000001     53299520
   5/31/2018             Invoice=                                 1        1,000.00

   4/29/2018       21110 JOHN P. CARLIN                           1        1,225.00 Review materials to prepare for hearing.                   089828‐0000001     53309912
   5/31/2018             Invoice=                                 1        1,225.00

   4/29/2018       20386 ARVIND S. MIRIYALA                       6        2,760.00 Draft and revise motion for court room                     089828‐0000001     53283723
   5/31/2018             Invoice=                                 6        2,760.00 equipment; review spoliation case law related
                                                                                    to agency liability; outline cases cited in
                                                                                    motion to amend to prepare for hearing.

   4/30/2018       22270 ROB MANOSO                          7.25          5,256.25 Review Steptoe conflict history and draw up                089828‐0000001     53285394
   5/31/2018             Invoice=                            7.25          5,256.25 outline for team (3.75); insert discovery needs
                                                                                    section into outlines based on cursory review
                                                                                    of FOIA response (1.75); attention to case
                                                                                    summary (1.5); revise potential press release
                                                                                                                                       ‐0.25

   4/30/2018       19972 JANE P. BENTROTT                    7.25          4,350.00 Summarize key positions and cases for 5/1                  089828‐0000001     53288022
   5/31/2018             Invoice=                            7.25          4,350.00 hearing outline and supporting materials; read
                                                                                    and respond to email correspondence with
                                                                                    Plaintiffs and Defendants; discuss discovery
                                                                                    and FOIA document requests and productions.

   4/30/2018       21696 SOPHIA M. BRILL                         0.5            382.5 Review and provide suggested edits for press             089828‐0000001     53281836
   5/31/2018             Invoice=                                0.5            382.5 statement

   4/30/2018       19898 DAVID D. CROSS                      8.25          8,250.00 Prepare for heading; travel to Atlanta;                    089828‐0000001     53299510
   5/31/2018             Invoice=                            8.25          8,250.00 communicate with other parties regarding
                                                                                    dismissals, preservation, and motion to amend.

   4/30/2018       20386 ARVIND S. MIRIYALA                      1.5             690 Review case law and prepare summary; prepare              089828‐0000001     53300302
   5/31/2018             Invoice=                                1.5             690 prep materials related to motion hearing.

   4/30/2018       19929 JENNA B. CONAWAY                    1.25           443.75 Attempt to transmit Status Hearing materials to             089828‐0000001     53323159
   5/31/2018             Invoice=                            1.25           443.75 D. Cross via zip folder or FTP; prepare
                                                                                   requested filings regarding Coalition
                                                                                   Plaintiffs' Motion to Amend Complaint for R.
                                                                                   Manoso, research absentee voter requirements
                                                                                   for Georgia.

    5/1/2018       19972 JANE P. BENTROTT                    0.75                450 Read and respond to email correspondence                  089828‐0000001     53324694
   6/30/2018             Invoice=                            0.75                450 regarding the status conference, discovery, and
                                                                                     expert witnesses; lead case management for next
                                                                                     steps in the litigation.

    5/1/2018       22270 ROB MANOSO                          3.25          2,356.25 Attention to press efforts (1.5); assist in                089828‐0000001     53341017
   6/30/2018             Invoice=                            3.25          2,356.25 hearing preparations (0.5); correspond with
                                                                                    potential statistical experts (0.75); continue
                                                                                    to review background material (0.5).

    5/1/2018       20386 ARVIND S. MIRIYALA                  1.75                805 Review briefing material related to immunity              089828‐0000001     53357734
   6/30/2018             Invoice=                            1.75                805 defenses.

    5/1/2018       19929 JENNA B. CONAWAY                    2.25           798.75 Coordinate with court reporter to request                   089828‐0000001     53563926
   6/30/2018             Invoice=                            2.25           798.75 pricing and payment options for transcript;
                                                                                   prepare amended complaint and exhibits for Mr.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 31 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                    Page 9
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                   Description             Matter Number   Index
                                                                                   Vohden; research case correspondence for Fulton
                                                                                   County preservation of voting machines.

    5/1/2018       19898 DAVID D. CROSS                     12.5         12,500.00 Travel to Atlanta; prepare for and participate    089828‐0000001     53555043
   6/30/2018             Invoice=                           12.5         12,500.00 in hearing and discuss same with clients, local
                                                                                   counsel, and other plaintiffs counsel; travel
                                                                                   back to Utah; review discovery requests from
                                                                                   other plaintiffs and communicate with them re
                                                                                   same; respond to press inquiries re case and
                                                                                   hearing; coordinate retention of experts and
                                                                                   communicate with candidates; communicate with
                                                                                   other parties re preservation.

    5/2/2018       19898 DAVID D. CROSS                          3        3,000.00 Review preservation information from defendants   089828‐0000001     53555038
   6/30/2018             Invoice=                                3        3,000.00 and communicate with team re same; coordinate
                                                                                   expert retention and preparations for
                                                                                   meet‐and‐confer with other parties re same;
                                                                                   respond to press inquiries re case and hearing.

    5/2/2018       21110 JOHN P. CARLIN                         1.5       1,837.50 Review materials and latest ongoing litigation    089828‐0000001     53369212
   6/30/2018             Invoice=                               1.5       1,837.50 regarding complaints, discoveries, and experts;
                                                                                   Interview potential expert E. Felten.

    5/2/2018       19972 JANE P. BENTROTT                       0.5            300 Review email correspondence regarding discovery   089828‐0000001     53371183
   6/30/2018             Invoice=                               0.5            300 and experts.

    5/2/2018       18553 CATHERINE L. CHAPPLE                   7.5       5,437.50 Continue to communicate with experts, research    089828‐0000001     53516447
   6/30/2018             Invoice=                               7.5       5,437.50 preservation‐related issues; telephone call
                                                                                   with statisticians to discuss sample size.

    5/2/2018       19929 JENNA B. CONAWAY                   2.25           798.75 Confirm amended complaint and exhibits are         089828‐0000001     53563941
   6/30/2018             Invoice=                           2.25           798.75 publicly filed for D. Vohden; prepare docket
                                                                                  report and coordinate with C. Woods to set up
                                                                                  PacerPro; transmit payment for May 1 court
                                                                                  hearing transcript; organize scans of Preserved
                                                                                  DREs and Memory Cards Inventory and
                                                                                  spreadsheet; coordinate with LDS to populate
                                                                                  chart and continuing status checks.

    5/2/2018       20386 ARVIND S. MIRIYALA                 2.25          1,035.00 Review briefing material related to immunity      089828‐0000001     53357728
   6/30/2018             Invoice=                           2.25          1,035.00 defenses; prepare summary of the same for R.
                                                                                   Manoso's review.

    5/2/2018       22270 ROB MANOSO                              5        3,625.00 Prepare for and conduct meetings with potential   089828‐0000001     53346240
   6/30/2018             Invoice=                                5        3,625.00 statistical experts for purposes of determining
                                                                                   sampling approach (3.75); review material
                                                                                   produced by counties and coordinate uploading
                                                                                   into excel (0.5); attention to release of
                                                                                   machines and impact on sampling (0.75).

    5/3/2018       22270 ROB MANOSO                              4        2,900.00 Prepare for and meet and confer call with         089828‐0000001     53356888
   6/30/2018             Invoice=                                4        2,900.00 county defendants and discuss strategy (1.75);
                                                                                   discuss prior machines release issue with
                                                                                   Steptoe (0.75); discuss case with D. Curling
                                                                                   (0.25); discuss status of machines with DeKalb
                                                                                   County attorney (0.5); attention to cleaning up
                                                                                   machines data (0.75).

    5/3/2018       20386 ARVIND S. MIRIYALA                      2             920 Review briefing material related to immunity      089828‐0000001     53357738
   6/30/2018             Invoice=                                2             920 defenses; finalize summary of the same for R.
                                                                                   Manoso's review.

    5/3/2018       18553 CATHERINE L. CHAPPLE                   4.5       3,262.50 Continue to work with experts to determine        089828‐0000001     53367039
   6/30/2018             Invoice=                               4.5       3,262.50 sample size, discuss potential forensic
                                                                                   analysis; telephone call with opposing counsel;
                                                                                   participate in meet and confer with all
                                                                                   parties.

    5/3/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     53369207
   6/30/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

    5/3/2018       19929 JENNA B. CONAWAY                       5.5       1,952.50 Request data entry pricing from vendor;           089828‐0000001     53563937
   6/30/2018             Invoice=                               5.5       1,952.50 coordinate with R. Manoso and LDS regarding
                                                                                   project status; coordinate with secretaries
                                                                                   regarding availability to help with data entry;
                                                                                   coordinate with N.D. Ga court reporter
                                                                                   regarding transcript; update pro hac vice
                                                                                   application for J. Carlin and transmit to A.
                                                                                   Sparks; coordinate with LDS regarding ongoing
                                                                                   effort on data entry; prepare estimate of
                                                                                   machine numbers for R. Manoso by reviewing
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 32 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 10
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                   Description             Matter Number   Index
                                                                                   scanned PDFs; coordinate with the library to
                                                                                   set up press alerts; coordinate with D. Vohden
                                                                                   regarding timing of J. Carlin PHV application
                                                                                   filing; continue to coordinate with LDS staff
                                                                                   regarding ongoing data entry project.

    5/3/2018       19898 DAVID D. CROSS                     4.25          4,250.00 Further review preservation information from      089828‐0000001     53555025
   6/30/2018             Invoice=                           4.25          4,250.00 defendants and from prior counsel, and
                                                                                   communicate with team and experts regarding
                                                                                   same; prepare for and participate in
                                                                                   meet‐and‐confer with other parties regarding
                                                                                   same; respond to press inquiries regarding case
                                                                                   and hearing; coordinate court teleconference;
                                                                                   communicate with other plaintiffs counsel
                                                                                   regarding coordination.

    5/4/2018       19898 DAVID D. CROSS                          2        2,000.00 Communicate with team, experts, and other         089828‐0000001     53555020
   6/30/2018             Invoice=                                2        2,000.00 counsel regarding preservation issues and
                                                                                   further review information regarding same.

    5/4/2018       19929 JENNA B. CONAWAY                   1.75           621.25 Coordinate with R. Manoso and C. Chapple to        089828‐0000001     53563924
   6/30/2018             Invoice=                           1.75           621.25 obtain information needed to complete pro hac
                                                                                  vice applications; continue to monitor and
                                                                                  coordinate with LDS regarding data entry
                                                                                  progress.

    5/4/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     53369209
   6/30/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

    5/4/2018       18553 CATHERINE L. CHAPPLE                   2.5       1,812.50 Communicate with counsel for counties regarding   089828‐0000001     53367041
   6/30/2018             Invoice=                               2.5       1,812.50 number of machines from November 2017
                                                                                   elections; discuss with team; review third
                                                                                   amended complaint.

    5/4/2018       20386 ARVIND S. MIRIYALA                 1.75               805 Review correspondence with experts; review case   089828‐0000001     53357722
   6/30/2018             Invoice=                           1.75               805 law related to sovereign immunity.

    5/5/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     53369159
   6/30/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

    5/5/2018       19898 DAVID D. CROSS                          1        1,000.00 Attention to preservation issues.                 089828‐0000001     53555024
   6/30/2018             Invoice=                                1        1,000.00

    5/6/2018       19898 DAVID D. CROSS                     1.75          1,750.00 Further attention to preservation issues;         089828‐0000001     53555018
   6/30/2018             Invoice=                           1.75          1,750.00 review and analyze filing by Coalition
                                                                                   regarding amended complaint.

    5/6/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     53369220
   6/30/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

    5/7/2018       19972 JANE P. BENTROTT                       1.5            900 Confer with MoFo team and clients regarding       089828‐0000001     53371309
   6/30/2018             Invoice=                               1.5            900 amended complaint and evidence preservation
                                                                                   issues.

    5/7/2018       20386 ARVIND S. MIRIYALA                     0.5            230 Review expert correspondence related to DRE       089828‐0000001     53376415
   6/30/2018             Invoice=                               0.5            230 machine review.

    5/7/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     53369182
   6/30/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

    5/7/2018       18553 CATHERINE L. CHAPPLE                   4.5       3,262.50 Communicate with experts regarding the case;      089828‐0000001     53516457
   6/30/2018             Invoice=                               4.5       3,262.50 draft expert witness engagement letter; review
                                                                                   spreadsheet with machine information;
                                                                                   coordinate with J. Conaway for pro hace vice
                                                                                   filing.

    5/7/2018       19898 DAVID D. CROSS                     3.75          3,750.00 Further work on preservation issues; further      089828‐0000001     53555036
   6/30/2018             Invoice=                           3.75          3,750.00 review and analyze filing by Coalition
                                                                                   regarding amended complaint and communicate
                                                                                   with client and team regarding same; respond to
                                                                                   press inquiries; communicate with other parties
                                                                                   regarding discovery and preservation issues;
                                                                                   review and finalize expert engagement letter.

    5/7/2018       19929 JENNA B. CONAWAY                   2.25           798.75 Circulate CGG Notice identifying material          089828‐0000001     53564038
   6/30/2018             Invoice=                           2.25           798.75 allegations to the team; prepare paragraphs
                                                                                  identified by CGG believed to be factually
                                                                                  inaccurate; review edits by Edgeworth to Dekalb
                                                                                  machine numbers and provide summary for C.
                                                                                  Chapple; coordinate with R. Manoso and C.
                                                                                  Chapple to draft pro hac vice applications.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 33 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 11
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                      Description            Matter Number   Index


    5/8/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Draft pro hac vice application and finalize for   089828‐0000001     53577616
   6/30/2018             Invoice=                               0.5            177.5 C. Chapple, coordinate with local counsel for
                                                                                     filing.

    5/8/2018       19898 DAVID D. CROSS                     1.75          1,750.00 Attention to preservation issues; prepare for       089828‐0000001     53555026
   6/30/2018             Invoice=                           1.75          1,750.00 court conference.

    5/8/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     53369181
   6/30/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

    5/8/2018       18553 CATHERINE L. CHAPPLE               8.25          5,981.25 Continue to discuss sample size, information        089828‐0000001     53367046
   6/30/2018             Invoice=                           8.25          5,981.25 issues with experts; review materials in
                                                                                   preparation for hearing.

    5/9/2018       18553 CATHERINE L. CHAPPLE               10.5          7,612.50 Telephone call with experts to discuss sample       089828‐0000001     53367049
   6/30/2018             Invoice=                           10.5          7,612.50 size; discuss preservation issues with clients;
                                                                                   review communications; prepare for and
                                                                                   participate in hearing with court; discuss the
                                                                                   same with client; telephone call with
                                                                                   statisticians.

    5/9/2018       19898 DAVID D. CROSS                     2.75          2,750.00 Further attention to preservation issues;           089828‐0000001     53555039
   6/30/2018             Invoice=                           2.75          2,750.00 prepare for and participate in court
                                                                                   conference; attention to discovery request from
                                                                                   Coalition and correspondence among parties
                                                                                   regarding same; communicate with other parties
                                                                                   regarding stipulated dismissals.

    5/9/2018       21110 JOHN P. CARLIN                     1.25          1,531.25 Review materials and latest ongoing litigation      089828‐0000001     53416234
   6/30/2018             Invoice=                           1.25          1,531.25 regarding complaints, discoveries, and experts.

    5/9/2018       19972 JANE P. BENTROTT                       1.5             900 Attend hearing by teleconference.                  089828‐0000001     53371313
   6/30/2018             Invoice=                               1.5             900

    5/9/2018       20386 ARVIND S. MIRIYALA                 5.75          2,645.00 Conference with D. Curling and D. Price             089828‐0000001     53376422
   6/30/2018             Invoice=                           5.75          2,645.00 regarding factually incorrect sections of
                                                                                   second amended complaint; prepare notes of the
                                                                                   same; confer with C. Chapple regarding upcoming
                                                                                   hearing prep materials; prepare the same; draft
                                                                                   motion authorizing electronic equipment for C.
                                                                                   Chapple.

    5/9/2018       19929 JENNA B. CONAWAY                   2.75           976.25 Coordinate with clerk regarding pro hac vice         089828‐0000001     53578181
   6/30/2018             Invoice=                           2.75           976.25 application for C. Chapple; prepare filings and
                                                                                  case correspondence relating to preservation
                                                                                  from the counties per request by C. Chapple;
                                                                                  prepare additional material requested by C.
                                                                                  Chapple in advance of court telephonic hearing;
                                                                                  assist A. Miriyala with drafting motion for
                                                                                  leave to bring equipment.

   5/10/2018       19972 JANE P. BENTROTT                       0.5             300 Read and respond to email correspondence.          089828‐0000001     53386601
   6/30/2018             Invoice=                               0.5             300

   5/10/2018       18553 CATHERINE L. CHAPPLE              13.25          9,606.25 Travel to Atlanta for meeting and hearing;          089828‐0000001     53392592
   6/30/2018             Invoice=                          13.25          9,606.25 participate in meeting with defendants and
                                                                                   hearing before the court on preservation
                                                                                   issues.

   5/10/2018       20386 ARVIND S. MIRIYALA                 4.75          2,185.00 Draft a memorandum summary of client meeting;       089828‐0000001     53376420
   6/30/2018             Invoice=                           4.75          2,185.00 review expert correspondence; confer with C.
                                                                                   Chapple.

   5/10/2018       19898 DAVID D. CROSS                     3.75          3,750.00 Continue work on preservation issues;               089828‐0000001     53555034
   6/30/2018             Invoice=                           3.75          3,750.00 communicate with team, local counsel, and
                                                                                   clients regarding case status and strategy;
                                                                                   communicate with other parties regarding
                                                                                   stipulated dismissals and preservation; help
                                                                                   prepare for meeting with parties at courthouse
                                                                                   and communicate with parties and team regarding
                                                                                   same; review information regarding preservation
                                                                                   from defendants.

   5/11/2018       19898 DAVID D. CROSS                         2.5       2,500.00 Further attention to preservation issues;           089828‐0000001     53555042
   6/30/2018             Invoice=                               2.5       2,500.00 communicate with team, local counsel, clients,
                                                                                   and Coalition Plaintiffs regarding case status
                                                                                   and strategy; respond to press inquiries.

   5/11/2018       18553 CATHERINE L. CHAPPLE               1.25           906.25 Review and discuss communication from clients        089828‐0000001     53516801
   6/30/2018             Invoice=                           1.25           906.25 regarding accumulated total reports tapes;
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 34 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 12
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
                                                                                     communicate with A. Sparks about prior meeting;
                                                                                     coordinate with court regarding transcript.

   5/11/2018       21110 JOHN P. CARLIN                     1.25          1,531.25 Review of materials for discovery dispute.          089828‐0000001     53415957
   6/30/2018             Invoice=                           1.25          1,531.25

   5/11/2018       20386 ARVIND S. MIRIYALA                 1.25                575 Finalize summary of client meeting and send the    089828‐0000001     53408316
   6/30/2018             Invoice=                           1.25                575 same to A. Sparks.

   5/14/2018       19972 JANE P. BENTROTT                        2        1,200.00 Confer with C. Chapple and R. Manoso regarding      089828‐0000001     53412699
   6/30/2018             Invoice=                                2        1,200.00 case strategy; attend teleconference with
                                                                                   clients to discuss evidence preservation,
                                                                                   experts, and case strategy.

   5/14/2018       22270 ROB MANOSO                              2        1,450.00 Attend internal status call with J. Bentrott        089828‐0000001     53418151
   6/30/2018             Invoice=                                2        1,450.00 and C. Chapple (0.5); attend client call
                                                                                   (1.25); review status of preservation issue
                                                                                   ahead of thursday joint filing (0.25).

   5/14/2018       18553 CATHERINE L. CHAPPLE                   3.5       2,537.50 Prepare for and participate in call with            089828‐0000001     53516771
   6/30/2018             Invoice=                               3.5       2,537.50 clients, R. Manoso, J. Bentrott, A. Miriyala to
                                                                                   discuss issues, questions;

   5/14/2018       20386 ARVIND S. MIRIYALA                     5.5       2,530.00 Finalize and send meeting memo to the Clients;      089828‐0000001     53445362
   6/30/2018             Invoice=                               5.5       2,530.00 confer with J. Bentrott regarding upcoming
                                                                                   summer associate assignments; conference with
                                                                                   the clients regarding case updates and protocol
                                                                                   for discussion with third parties and experts;
                                                                                   confer with C. Chapple regarding the same;
                                                                                   prepare notes of the same; send recently
                                                                                   docketed materials to the Client.

   5/14/2018       19898 DAVID D. CROSS                          1        1,000.00 Attention to strategy re experts including          089828‐0000001     53562751
   6/30/2018             Invoice=                                1        1,000.00 retention; respond to press inquiries.

   5/14/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Update pro hac vice application for R. Manoso     089828‐0000001     53564035
   6/30/2018             Invoice=                           0.25               88.75 and transmit to A. Sparks.

   5/15/2018       19898 DAVID D. CROSS                          1        1,000.00 Review preservation related information and         089828‐0000001     53562746
   6/30/2018             Invoice=                                1        1,000.00 coordinate expert engagement and analysis.

   5/15/2018       20386 ARVIND S. MIRIYALA                     1.5             690 Review co‐plaintiffs' filing; prepare summary;     089828‐0000001     53451331
   6/30/2018             Invoice=                               1.5             690 send the same to the Clients.

   5/16/2018       19972 JANE P. BENTROTT                   1.25                750 Summarize case updates and client meeting for      089828‐0000001     53428687
   6/30/2018             Invoice=                           1.25                750 MoFo team (0.75); read and respond to email
                                                                                    correspondence from MoFo team and clients
                                                                                    (0.5).

   5/16/2018       20386 ARVIND S. MIRIYALA                     0.5             230 Review correspondence with the client; takes       089828‐0000001     53445357
   6/30/2018             Invoice=                               0.5             230 notes of the same.

   5/16/2018       18553 CATHERINE L. CHAPPLE               2.25          1,631.25 Draft proposed schedule; communicate with           089828‐0000001     53557308
   6/30/2018             Invoice=                           2.25          1,631.25 defendants regarding the same; communicate with
                                                                                   clients; send thoughts on key events in case
                                                                                   for Bloomberg.

   5/16/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     53543190
   6/30/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   5/17/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Respond to press inquiries; attention to            089828‐0000001     53562853
   6/30/2018             Invoice=                           1.25          1,250.00 preservation issues.

   5/17/2018       18553 CATHERINE L. CHAPPLE               5.75          4,168.75 Continue to negotiate terms of agreement for        089828‐0000001     53557375
   6/30/2018             Invoice=                           5.75          4,168.75 preservation of machines; draft language for
                                                                                   filing; discuss the same with R. Manoso.

   5/17/2018       20386 ARVIND S. MIRIYALA                 1.25                575 Review new docketed materials and                  089828‐0000001     53451364
   6/30/2018             Invoice=                           1.25                575 correspondence; send the same to the Client.

   5/17/2018       22270 ROB MANOSO                              5        3,625.00 Attention to joint filing and negotiations          089828‐0000001     53458889
   6/30/2018             Invoice=                                5        3,625.00 regarding data to be provided by counties and
                                                                                   review of prior representations/correspondence.

   5/17/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Remit payment for May 10 transcript.              089828‐0000001     53564136
   6/30/2018             Invoice=                           0.25               88.75

   5/18/2018       19898 DAVID D. CROSS                          1        1,000.00 Discuss special master with Coalition counsel;      089828‐0000001     53562865
   6/30/2018             Invoice=                                1        1,000.00 respond to press inquiries.

   5/18/2018       19972 JANE P. BENTROTT                        2        1,200.00 Review recent filings and hearing transcript;       089828‐0000001     53460097
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 35 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 13
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                     Description             Matter Number   Index
   6/30/2018              Invoice=                                2        1,200.00 correspond with MoFo team and other Plaintiffs'
                                                                                    counsel regarding case strategy, case
                                                                                    administration, and a potential special master.

   5/18/2018       20386 ARVIND S. MIRIYALA                      2.5       1,150.00 Prepare notes of client call for team's review;     089828‐0000001     53451569
   6/30/2018             Invoice=                                2.5       1,150.00 review recently docketed material; send the
                                                                                    same to the client.

   5/18/2018       18553 CATHERINE L. CHAPPLE                    1.5       1,087.50 Discuss agreement with Bloomberg news;              089828‐0000001     53557309
   6/30/2018             Invoice=                                1.5       1,087.50 coordinate with R. Manoso regarding pro bono
                                                                                    update; communicate with Coalition plaintiffs'
                                                                                    counsel.

   5/19/2018       19898 DAVID D. CROSS                           3        3,000.00 Review information re experts and related           089828‐0000001     53562867
   6/30/2018             Invoice=                                 3        3,000.00 analyses.

   5/20/2018       19898 DAVID D. CROSS                          1.5       1,500.00 Attention to preservation issue and communicate     089828‐0000001     53562858
   6/30/2018             Invoice=                                1.5       1,500.00 with clients, team, and Coalition counsel re
                                                                                    same (0.75); communicate with team and clients
                                                                                    re status and strategy (0.75).

   5/21/2018       19929 JENNA B. CONAWAY                    0.25               88.75 Coordinate requested email list for associates.   089828‐0000001     53564127
   6/30/2018             Invoice=                            0.25               88.75

   5/21/2018       18553 CATHERINE L. CHAPPLE                1.25           906.25 Respond to questions from public relations           089828‐0000001     53557466
   6/30/2018             Invoice=                            1.25           906.25 team, reporters regarding agreement;
                                                                                   communicate with clerk regarding error in entry
                                                                                   of appearance.

   5/21/2018       19898 DAVID D. CROSS                          3.5       3,500.00 Attention to preservation issues; respond to        089828‐0000001     53562855
   6/30/2018             Invoice=                                3.5       3,500.00 press inquiries; review public expert analyses
                                                                                    and reports; communicate with Coalition counsel
                                                                                    re strategy.

   5/21/2018       19972 JANE P. BENTROTT                    0.75                450 Read and respond to email correspondence;          089828‐0000001     53460150
   6/30/2018             Invoice=                            0.75                450 revise assignments for summer associates.

   5/21/2018       20386 ARVIND S. MIRIYALA                  4.75          2,185.00 Review motion to dismiss briefing; draft            089828‐0000001     53473639
   6/30/2018             Invoice=                            4.75          2,185.00 assignment descriptions for summer associates;
                                                                                    review research related to mandamus and
                                                                                    constitutional claims; review research related
                                                                                    to agency; review motion to dismiss briefing.

   5/22/2018       20386 ARVIND S. MIRIYALA                  2.25          1,035.00 Review documents from Steptoe production.           089828‐0000001     53493824
   6/30/2018             Invoice=                            2.25          1,035.00

   5/22/2018       19972 JANE P. BENTROTT                        0.5             300 Read and respond to email correspondence           089828‐0000001     53460149
   6/30/2018             Invoice=                                0.5             300 regarding case strategy and primary elections.

   5/22/2018       18553 CATHERINE L. CHAPPLE                    0.5            362.5 Continue to respond to questions from             089828‐0000001     53557467
   6/30/2018             Invoice=                                0.5            362.5 Bloomberg; review summer associate assignments.

   5/23/2018       19972 JANE P. BENTROTT                    1.25                750 Attend MoFo team call to discuss case strategy;    089828‐0000001     53520301
   6/30/2018             Invoice=                            1.25                750 summarize team call.

   5/23/2018       22270 ROB MANOSO                          1.25           906.25 Review MTD briefing by state for Second Amended      089828‐0000001     53472542
   6/30/2018             Invoice=                            1.25           906.25 Complaint (0.75); attend internal team call
                                                                                   (0.5).

   5/23/2018       20386 ARVIND S. MIRIYALA                  4.75          2,185.00 Draft seven assignments for incoming new case       089828‐0000001     53493766
   6/30/2018             Invoice=                            4.75          2,185.00 team members; confer with team reading upcoming
                                                                                    assignments and deadlines; review incoming
                                                                                    correspondence.

   5/24/2018       20386 ARVIND S. MIRIYALA                      3.5       1,610.00 Conference with C. Chapple and Edgeworth;           089828‐0000001     53501893
   6/30/2018             Invoice=                                3.5       1,610.00 prepare notes of the same for team review;
                                                                                    review expert material beforehand; send
                                                                                    docketed materials to Clients; begin proof
                                                                                    chart.

   5/24/2018       18553 CATHERINE L. CHAPPLE                4.75          3,443.75 Find and send examples of proof charts to A.        089828‐0000001     53557473
   6/30/2018             Invoice=                            4.75          3,443.75 Miriyala; communicate with opposing counsel
                                                                                    regarding precinct recap sheets; discuss
                                                                                    forensic analysis issues with D. Price; conduct
                                                                                    research regarding the same; telephone call
                                                                                    with statisticians to discuss analysis.

   5/25/2018       20386 ARVIND S. MIRIYALA                  1.75                805 Review documents related to prior case history;    089828‐0000001     53506597
   6/30/2018             Invoice=                            1.75                805 begin drafting proof memorandum; confer with
                                                                                     team regarding Judge Totenberg's order
                                                                                     regarding proposed third amended complaint.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 36 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 14
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                        Description          Matter Number   Index


   5/29/2018       18553 CATHERINE L. CHAPPLE                   2.5       1,812.50 Telephone call with team to discuss severing        089828‐0000001     53516173
   6/30/2018             Invoice=                               2.5       1,812.50 case, stipulation; draft language for
                                                                                   stipulation and send to J. Bentrott for review;
                                                                                   draft communication to clients regarding
                                                                                   strategy.

   5/29/2018       20386 ARVIND S. MIRIYALA                 7.25          3,335.00 Review past case memos and documents; attend        089828‐0000001     53501887
   6/30/2018             Invoice=                           7.25          3,335.00 team meeting; revise second amended complaint.

   5/29/2018       19972 JANE P. BENTROTT                   2.25          1,350.00 Attend MoFo team call; draft stipulated             089828‐0000001     53520420
   6/30/2018             Invoice=                           2.25          1,350.00 dismissals; correspond with Parties regarding
                                                                                   stipulated dismissals.

   5/29/2018       22270 ROB MANOSO                              1              725 Attend internal meeting (0.75); draft emali to     089828‐0000001     53522318
   6/30/2018             Invoice=                                1              725 clients regarding status and strategy (0.25).

   5/29/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     53527001
   6/30/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   5/29/2018       19929 JENNA B. CONAWAY                   0.75           266.25 Participate in case team meeting.                    089828‐0000001     53535469
   6/30/2018             Invoice=                           0.75           266.25

   5/30/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Prepare requested filings for R. Manoso.          089828‐0000001     53535470
   6/30/2018             Invoice=                           0.25               88.75

   5/30/2018       22270 ROB MANOSO                             2.5       1,812.50 Draft motion for sever, including research into     089828‐0000001     53522369
   6/30/2018             Invoice=                               2.5       1,812.50 relevant cases.

   5/30/2018       19972 JANE P. BENTROTT                       0.5             300 Read and respond to email correspondence           089828‐0000001     53520358
   6/30/2018             Invoice=                               0.5             300 regarding stipulation and revised Second
                                                                                    Amended Complaint to reflect dismissals.

   5/30/2018       20386 ARVIND S. MIRIYALA                      7        3,220.00 Revise second amended complaint; prepare list       089828‐0000001     53539060
   6/30/2018             Invoice=                                7        3,220.00 of relevant parties and attorneys.

   5/30/2018       21110 JOHN P. CARLIN                         0.5            612.5 Review materials and latest ongoing litigation    089828‐0000001     53541585
   6/30/2018             Invoice=                               0.5            612.5 regarding complaints, discoveries, and experts.

   5/31/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     53542985
   6/30/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   5/31/2018       20386 ARVIND S. MIRIYALA                 7.25          3,335.00 Revise second amended complaint; confer with C.     089828‐0000001     53539574
   6/30/2018             Invoice=                           7.25          3,335.00 Chapple regarding the same; draft joint notice
                                                                                   regarding stipulated dismissal; confer with
                                                                                   team regarding the same; review severance
                                                                                   motion; review draft stipulation; review client
                                                                                   correspondence.

   5/31/2018       19972 JANE P. BENTROTT                       2.5       1,500.00 Revise stipulated dismissals; correspond with       089828‐0000001     53541132
   6/30/2018             Invoice=                               2.5       1,500.00 Parties regarding stipulated dismissals; confer
                                                                                   with team regarding case strategy; review
                                                                                   motion to sever.

   5/31/2018       22270 ROB MANOSO                         2.75          1,993.75 Revise motion to sever; attention to status         089828‐0000001     53522403
   6/30/2018             Invoice=                           2.75          1,993.75 report and stipulation.

   5/31/2018       19929 JENNA B. CONAWAY                   0.75           266.25 Complete ECF Registration for C. Chapple and J.      089828‐0000001     53535471
   6/30/2018             Invoice=                           0.75           266.25 Carlin; coordinate with J. Bentrott regarding
                                                                                  court filings.

   5/31/2018       18553 CATHERINE L. CHAPPLE               4.25          3,081.25 Draft joint notice; discuss the same with J.        089828‐0000001     53557656
   6/30/2018             Invoice=                           4.25          3,081.25 Bentrott; review and revise second amended
                                                                                   complaint; discuss with A. Miriyala.

    6/1/2018       19041 SARA S. CHIN                       0.25                47.5 Set up alert for J. Conaway.                      089828‐0000001     53571344
   7/31/2018             Invoice=                           0.25                47.5

    6/1/2018       22270 ROB MANOSO                         1.75          1,268.75 Attention to filings for status report and          089828‐0000001     53579974
   7/31/2018             Invoice=                           1.75          1,268.75 stipulation.

    6/1/2018       20386 ARVIND S. MIRIYALA                     3.5       1,610.00 Conference with team regarding filed                089828‐0000001     53588199
   7/31/2018             Invoice=                               3.5       1,610.00 stipulation and joint notice; file the same and
                                                                                   send to the Client; summarize the same for the
                                                                                   Client.

    6/1/2018       22294 JACQUELINE HOANG                        2              500 Review and analyze new court documents on PACER    089828‐0000001     53648349
   7/31/2018             Invoice=                                2              500 for p‐drive database.

    6/1/2018       18553 CATHERINE L. CHAPPLE                   5.5       3,987.50 Coordinate filing of stipulation; review and        089828‐0000001     53679243
   7/31/2018             Invoice=                               5.5       3,987.50 revise stipulation; communicate with opposing
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 37 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 15
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                       Description          Matter Number   Index
                                                                                     counsel regarding the same.

    6/1/2018       19898 DAVID D. CROSS                         3.5       3,500.00 Attention to strategy; communicate with team       089828‐0000001     53809647
   7/31/2018             Invoice=                               3.5       3,500.00 and clients re schedule and amendment strategy;
                                                                                   work on joint notice and discuss same with
                                                                                   team, Coalition Plaintiffs, and defense
                                                                                   counsel; work on stipulation for dismissal and
                                                                                   communicate with team and defense counsel
                                                                                   regarding same; handle press inquiries.

    6/4/2018       19898 DAVID D. CROSS                         3.5       3,500.00 Prepare for and participate in call with team      089828‐0000001     53809651
   7/31/2018             Invoice=                               3.5       3,500.00 and clients re status and strategy; coordinate
                                                                                   expert search and retention; attention to
                                                                                   preservation issues.

    6/4/2018       18553 CATHERINE L. CHAPPLE               1.25           906.25 Email with D .Buell regarding case, machine         089828‐0000001     53679268
   7/31/2018             Invoice=                           1.25           906.25 analysis; discuss the same with D. Price.

    6/4/2018       20386 ARVIND S. MIRIYALA                 5.75          2,645.00 Conference with the Clients and case team;         089828‐0000001     53594026
   7/31/2018             Invoice=                           5.75          2,645.00 review docketed material in preparation; review
                                                                                   expert materials; review and pull case law
                                                                                   related to Defendants' immunity notice.

    6/4/2018       22270 ROB MANOSO                              1              725 Attend status call and attention to pending       089828‐0000001     53595121
   7/31/2018             Invoice=                                1              725 case issues.

    6/4/2018       19972 JANE P. BENTROTT                        2        1,200.00 Attend teleconference with clients to discuss      089828‐0000001     53572077
   7/31/2018             Invoice=                                2        1,200.00 case updates; conduct research regarding
                                                                                   constitutional claims; confer with C. Chapple
                                                                                   regarding case strategy.

    6/4/2018        8688 CHRISTINA M. BELISARIO                 0.5            137.5 Retrieve cases cited in brief for A. Miriyala.   089828‐0000001     53569323
   7/31/2018             Invoice=                               0.5            137.5

    6/5/2018       22626 HAYDN FORREST                           3              795 Parse complaint and initial filings; team         089828‐0000001     53580070
   7/31/2018             Invoice=                                3              795 meeting to receive first assignment.

    6/5/2018       20386 ARVIND S. MIRIYALA                     3.5       1,610.00 Discuss research regarding due process clause;     089828‐0000001     53610342
   7/31/2018             Invoice=                               3.5       1,610.00 review recent filings; begin review past
                                                                                   motions to amend complaint.

    6/5/2018       22270 ROB MANOSO                             0.5            362.5 Attention to court order denying stipulated      089828‐0000001     53625001
   7/31/2018             Invoice=                               0.5            362.5 dismissals.

    6/5/2018       19898 DAVID D. CROSS                          1        1,000.00 Review and analyze Court order regarding           089828‐0000001     53809648
   7/31/2018             Invoice=                                1        1,000.00 stipulation, communicate with team and clients
                                                                                   regarding same, and attention to strategy
                                                                                   regarding same.

    6/5/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Circulate excerpt regarding 11th Cir. decision   089828‐0000001     53802583
   7/31/2018             Invoice=                           0.25               88.75 and file recent order.

    6/6/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Research and prepare requested caselaw for D.    089828‐0000001     53802618
   7/31/2018             Invoice=                               0.5            177.5 Cross.

    6/6/2018       19898 DAVID D. CROSS                          2        2,000.00 Communicate with clients regarding Court Order,    089828‐0000001     53809925
   7/31/2018             Invoice=                                2        2,000.00 discovery, and case strategy; coordinate
                                                                                   stipulation and amendments to complaint; review
                                                                                   and analyze draft schedule and communicate with
                                                                                   CPs regarding same.

    6/6/2018       22626 HAYDN FORREST                          0.5            132.5 Research into standard of review.                089828‐0000001     53587409
   7/31/2018             Invoice=                               0.5            132.5

    6/6/2018       19972 JANE P. BENTROTT                   0.25                150 Read and respond to email correspondence          089828‐0000001     53591066
   7/31/2018             Invoice=                           0.25                150 regarding amending the Curling Plaintiffs'
                                                                                    complaint.

    6/7/2018       22626 HAYDN FORREST                      2.75           728.75 Legal research into challenges to election          089828‐0000001     53598008
   7/31/2018             Invoice=                           2.75           728.75 machines; research standard for due process
                                                                                  claim.

    6/7/2018       20386 ARVIND S. MIRIYALA                      2              920 Draft motion to amend; confer with R. Manoso      089828‐0000001     53602939
   7/31/2018             Invoice=                                2              920 regarding the same.

    6/7/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Communicate with CPs regarding strategy and        089828‐0000001     53809917
   7/31/2018             Invoice=                           1.25          1,250.00 schedule, and attention to same; review draft
                                                                                   motion to amend and amended complaint.

    6/7/2018       18553 CATHERINE L. CHAPPLE                   8.5       6,162.50 Revise dismissal, notice filings; revise third     089828‐0000001     53688108
   7/31/2018             Invoice=                               8.5       6,162.50 amended complaint; communicate with opposing
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 38 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 16
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description           Matter Number   Index
                                                                                     counsel regarding the same.

    6/8/2018       19898 DAVID D. CROSS                     2.75          2,750.00 Further communicate with CPs regarding strategy   089828‐0000001     53809913
   7/31/2018             Invoice=                           2.75          2,750.00 and schedule, and attention to same;
                                                                                   communicate with defense counsel regarding
                                                                                   schedule and amending complaint; further review
                                                                                   draft motion to amend and amended complaint;
                                                                                   discuss strategy with team and coordinate
                                                                                   research and draft notice regarding same.

    6/8/2018       22626 HAYDN FORREST                      3.25           861.25 Research standard of review for due process        089828‐0000001     53603361
   7/31/2018             Invoice=                           3.25           861.25 challenges in advance of election; research
                                                                                  into comparable DRE litigation.

    6/8/2018       19972 JANE P. BENTROTT                       4.5       2,700.00 Research and draft notice regarding second        089828‐0000001     53620163
   7/31/2018             Invoice=                               4.5       2,700.00 amended complaint.

    6/8/2018       20386 ARVIND S. MIRIYALA                     2.5       1,150.00 Research and review record and case law in        089828‐0000001     53636077
   7/31/2018             Invoice=                               2.5       1,150.00 preparation for draft stipulation; discuss
                                                                                   dismissal strategy with J. Bentrott; review
                                                                                   past filings for similar language.

    6/8/2018       22270 ROB MANOSO                             0.5            362.5 Attention to motion to amend/notice in follow   089828‐0000001     53640606
   7/31/2018             Invoice=                               0.5            362.5 up to court's denial of stipulation.

    6/9/2018       20386 ARVIND S. MIRIYALA                 5.75          2,645.00 Review all defendants' motions to dismiss and     089828‐0000001     53636015
   7/31/2018             Invoice=                           5.75          2,645.00 plaintiffs' response; search for all immunity
                                                                                   claims; draft notice regarding the same;
                                                                                   conference with J. Bentrott regarding the same.

    6/9/2018       19972 JANE P. BENTROTT                       0.5             300 Confer with A. Miriyala regarding Notice         089828‐0000001     53620165
   7/31/2018             Invoice=                               0.5             300 Regarding Second Amended Complaint.

   6/10/2018       19972 JANE P. BENTROTT                       0.5             300 Review emails regarding and draft Notice         089828‐0000001     53620160
   7/31/2018             Invoice=                               0.5             300 Regarding Second Amended Complaint.

   6/10/2018       20386 ARVIND S. MIRIYALA                 3.75          1,725.00 Complete draft notice; research whether           089828‐0000001     53636016
   7/31/2018             Invoice=                           3.75          1,725.00 immunity is waivable; review Defendants'
                                                                                   immunity notice.

   6/10/2018       19898 DAVID D. CROSS                          2        2,000.00 Discuss amendment strategy with team and          089828‐0000001     53809916
   7/31/2018             Invoice=                                2        2,000.00 coordinate research and draft notice regarding
                                                                                   same.

   6/11/2018       19898 DAVID D. CROSS                         3.5       3,500.00 Review and revise draft stipulation and notice,   089828‐0000001     53809652
   7/31/2018             Invoice=                               3.5       3,500.00 communicate with team and defense counsel
                                                                                   regarding same, and coordinate filing of same.

   6/11/2018       19929 JENNA B. CONAWAY                       1.5            532.5 Cite‐check draft notice and stipulated          089828‐0000001     53807396
   7/31/2018             Invoice=                               1.5            532.5 dismissal and revise as requested by J.
                                                                                     Bentrott.

   6/11/2018       22626 HAYDN FORREST                          4.5       1,192.50 Research challenges to DRE systems; research      089828‐0000001     53631198
   7/31/2018             Invoice=                               4.5       1,192.50 due process frameworks for election related
                                                                                   suits.

   6/11/2018       18553 CATHERINE L. CHAPPLE               5.25          3,806.25 Continue to review and edit stipulation and       089828‐0000001     53643301
   7/31/2018             Invoice=                           5.25          3,806.25 notice; communicate with opposing counsel
                                                                                   regarding the same; work with team to prepare
                                                                                   notice and stipulation for filing.

   6/11/2018       20386 ARVIND S. MIRIYALA                 9.25          4,255.00 Conference with team regarding stipulation;       089828‐0000001     53645128
   7/31/2018             Invoice=                           9.25          4,255.00 draft the same; finalize and draft notice
                                                                                   regarding amended complaint; research case law
                                                                                   regarding the same; confirm record citations
                                                                                   for the notice.

   6/11/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     53650195
   7/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   6/11/2018       19972 JANE P. BENTROTT                       7.5       4,500.00 Research, revise, and prepare for filing Notice   089828‐0000001     53620157
   7/31/2018             Invoice=                               7.5       4,500.00 Regarding Second Amended Complaint.

   6/12/2018       22626 HAYDN FORREST                      7.25          1,921.25 Attend team meeting; present finding on due       089828‐0000001     53631195
   7/31/2018             Invoice=                           7.25          1,921.25 process standard; research on intent
                                                                                   requirement in due process cases.

   6/12/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     53650189
   7/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   6/12/2018       20386 ARVIND S. MIRIYALA                     4.5       2,070.00 Discuss research regarding due process claim      089828‐0000001     53645127
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 39 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 17
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                    Description            Matter Number   Index
   7/31/2018              Invoice=                               4.5       2,070.00 with H. Forrest; coordinate with LDS regarding
                                                                                    data input for expert report.

   6/12/2018       19972 JANE P. BENTROTT                        0.5             300 Confer with A. Miriyala and H. Forrest           089828‐0000001     53631907
   7/31/2018             Invoice=                                0.5             300 regarding legal research.

   6/12/2018       19929 JENNA B. CONAWAY                    1.75           621.25 Reset ECF password and login for R. Manoso in      089828‐0000001     53808177
   7/31/2018             Invoice=                            1.75           621.25 N.D. Ga; download Cobb County recap sheets for
                                                                                   C. Chapple; coordinate with Fulton County staff
                                                                                   to successfully download recap sheets for
                                                                                   Fulton County.

   6/12/2018       18553 CATHERINE L. CHAPPLE                5.75          4,168.75 Communicate with counties regarding produced      089828‐0000001     53688169
   7/31/2018             Invoice=                            5.75          4,168.75 recap scans; discuss recap scans and plan for
                                                                                    sample with S. Bronars, N. Woods; work with
                                                                                    support staff to input information into
                                                                                    spreadsheets; discuss case with T. Bruckbauer.

   6/13/2018       19972 JANE P. BENTROTT                        0.5             300 Read and respond to email correspondence         089828‐0000001     53672337
   7/31/2018             Invoice=                                0.5             300 related to the court's orders; confer with D.
                                                                                     Cross regarding defendants' immunity defenses;
                                                                                     read correspondence among parties.

   6/13/2018       19898 DAVID D. CROSS                      2.25          2,250.00 Review order and communicate with team, CPs,      089828‐0000001     53809808
   7/31/2018             Invoice=                            2.25          2,250.00 and court clerk regarding same, and attention
                                                                                    to strategy regarding same; review and revise
                                                                                    draft schedule and communicate with team, CPs,
                                                                                    and clients regarding same; attention to
                                                                                    preservation issues.

   6/13/2018       21110 JOHN P. CARLIN                           1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     53650192
   7/31/2018             Invoice=                                 1        1,225.00 regarding complaints, discoveries, and experts.

   6/13/2018       20386 ARVIND S. MIRIYALA                  1.25                575 Coordinate with LDS regarding voting data        089828‐0000001     53645177
   7/31/2018             Invoice=                            1.25                575 sheets.

   6/13/2018       22626 HAYDN FORREST                           5.5       1,457.50 Draft memo regarding: DRE challenges in other     089828‐0000001     53658928
   7/31/2018             Invoice=                                5.5       1,457.50 states; research challenges to other methods of
                                                                                    voting.

   6/14/2018       22615 JOVANNA BUBAR                           0.5            132.5 Meeting with A. Miriyala and J. Bentrott        089828‐0000001     53650232
   7/31/2018             Invoice=                                0.5            132.5

   6/14/2018       20386 ARVIND S. MIRIYALA                      5.5       2,530.00 Coordinate with LDS regarding data input for      089828‐0000001     53645453
   7/31/2018             Invoice=                                5.5       2,530.00 experts; discuss research assignments with J.
                                                                                    Bentrott, Z. Maldonado, J. Bubar.

   6/14/2018       22619 ZACHARY ANTHONY MALDONADO           1.75           463.75 Review case materials to prepare for case          089828‐0000001     53653368
   7/31/2018             Invoice=                            1.75           463.75 research; Meet with Jane Bentrott and Arvind to
                                                                                   discuss assignment and case specifics; Continue
                                                                                   to review case material including motion to
                                                                                   dismiss, complaint, amended complaint, and
                                                                                   response

   6/14/2018       19898 DAVID D. CROSS                          3.5       3,500.00 Review and revise draft schedule and              089828‐0000001     53809792
   7/31/2018             Invoice=                                3.5       3,500.00 communicate with team, CPs, and clients
                                                                                    regarding same; further attention to
                                                                                    preservation issues; coordinate and review
                                                                                    research regarding immunity defenses and
                                                                                    discuss same with CPs.

   6/14/2018       19929 JENNA B. CONAWAY                    1.75           621.25 Draft chart regarding DRE recap sheets per         089828‐0000001     53808859
   7/31/2018             Invoice=                            1.75           621.25 direction of A. Miriyala.

   6/14/2018       19972 JANE P. BENTROTT                    2.25          1,350.00 Conduct legal research regarding state            089828‐0000001     53672313
   7/31/2018             Invoice=                            2.25          1,350.00 defendants' immunity; meet with summer
                                                                                    associates to discuss research assignments.

   6/14/2018       18553 CATHERINE L. CHAPPLE                    3.5       2,537.50 Discuss produced information with experts;        089828‐0000001     53688242
   7/31/2018             Invoice=                                3.5       2,537.50 discuss co‐plaintiffs requests with D. Cross;
                                                                                    communicate with opposing counsel regarding
                                                                                    missing information.

   6/15/2018       16238 ANDREA M. MADORI                        0.5             190 Conference with A. Miriyala, Arvind regarding    089828‐0000001     53655581
   7/31/2018             Invoice=                                0.5             190 assisting with upcoming project; printed all
                                                                                     excel sheets for review

   6/15/2018       19972 JANE P. BENTROTT                        0.5             300 Read and respond to email correspondence;        089828‐0000001     53672328
   7/31/2018             Invoice=                                0.5             300 confer with C. Chapple regarding spoliation.

   6/15/2018       22402 NICK GAMIZ                               6        1,500.00 Update GA voter data spreadsheet.                 089828‐0000001     53672418
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 40 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 18
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
   7/31/2018              Invoice=                                6        1,500.00

   6/15/2018       18553 CATHERINE L. CHAPPLE                3.75          2,718.75 Continue to oversee the creation of                 089828‐0000001     53679443
   7/31/2018             Invoice=                            3.75          2,718.75 spreadsheets with precinct recap data; discuss
                                                                                    the same with A. Miriyala; communicate with
                                                                                    opposing counsel regarding missing information
                                                                                    in productions; discuss spoliation research
                                                                                    with J. Bentrott.

   6/15/2018       22718 YARITZA TORRES                      3.75               487.5 Input handwritten voter data for expert review.   089828‐0000001     53708335
   7/31/2018             Invoice=                            3.75               487.5

   6/15/2018       19929 JENNA B. CONAWAY                    1.75           621.25 Coordinate with A. Miriyala regarding Dekalb         089828‐0000001     53809152
   7/31/2018             Invoice=                            1.75           621.25 and Fulton recap sheets and upcoming data entry
                                                                                   project; review absentee DRE sheets and build
                                                                                   charts containing key information.

   6/15/2018       13029 DAISY BELLE VISITACION              4.25          1,466.25 Confer with P. Johnson and A. Miriyala              089828‐0000001     53802919
   7/31/2018             Invoice=                            4.25          1,466.25 regarding Georgia voting card data entry
                                                                                    project; review Georgia voting cards and create
                                                                                    data entry sheets.

   6/15/2018       19898 DAVID D. CROSS                           2        2,000.00 Communicate with parties regarding preservation     089828‐0000001     53809790
   7/31/2018             Invoice=                                 2        2,000.00 and review correspondence regarding same;
                                                                                    coordinate review and analysis of DRE
                                                                                    information.

   6/15/2018       21976 DANIEL E. SIMON                          1              245 Discuss data entry project with A. Miryala and     089828‐0000001     53814624
   7/31/2018             Invoice=                                 1              245 H. Chaisson; review strategy for completion of
                                                                                     same.

   6/15/2018       22619 ZACHARY ANTHONY MALDONADO               0.5            132.5                                                   089828‐0000001     53653374
   7/31/2018             Invoice=                                0.5            132.5 Review case material; Read motion to dismiss

   6/15/2018       20130 SHARON L. HALEY                         8.5       3,230.00 Data entry.                                         089828‐0000001     53654121
   7/31/2018             Invoice=                                8.5       3,230.00

   6/15/2018       22619 ZACHARY ANTHONY MALDONADO                3              795                                                    089828‐0000001     53653367
   7/31/2018             Invoice=                                 3              795 Review case files; Read motion to dismiss; Read
                                                                                     second amended complaint; Read state reply to
                                                                                     second amended complaint; Research Georgia case
                                                                                     law applying writ of mandamus

   6/15/2018       22703 HOLLY M. CHAISSON                   7.25          1,740.00 Enter voting data for DeKalb for the November       089828‐0000001     53655376
   7/31/2018             Invoice=                            7.25          1,740.00 2016 general election into master spreadsheet.

   6/15/2018       20386 ARVIND S. MIRIYALA                 12.25          5,635.00 Conference individually with several staff          089828‐0000001     53663417
   7/31/2018             Invoice=                           12.25          5,635.00 members (including S. Haley, F. Smith, H.
                                                                                    Chaisson, D. Visitacion, C. Kweon, J. Conaway,
                                                                                    N. Gamiz, S. Sedgwick, S. Nelson, Y. Torres,
                                                                                    LDS, and D. Simon) regarding data entry
                                                                                    assignment; coordinate the same.

   6/15/2018       19084 CHRISTIE Y. KWEON                   0.25                  70 Discuss and coordinate Direct Record Electronic   089828‐0000001     53665475
   7/31/2018             Invoice=                            0.25                  70 Voting Machine Recap project with internal
                                                                                      team.

   6/16/2018       22615 JOVANNA BUBAR                            2              530 Research expedited discovery in the Northern       089828‐0000001     53662432
   7/31/2018             Invoice=                                 2              530 District of Georgia.

   6/16/2018       20386 ARVIND S. MIRIYALA                  8.25          3,795.00 Coordinate with data entry team; quality check      089828‐0000001     53663414
   7/31/2018             Invoice=                            8.25          3,795.00 work product as finished.

   6/16/2018       22703 HOLLY M. CHAISSON                       1.5             360 Review and finalize recorded voting data for       089828‐0000001     53655378
   7/31/2018             Invoice=                                1.5             360 2016 special elections in master spreadsheet.

   6/16/2018       16238 ANDREA M. MADORI                    4.75          1,805.00 Review of all Recaps and Excel sheets; sent         089828‐0000001     53655568
   7/31/2018             Invoice=                            4.75          1,805.00 summary to A. Miriyala

   6/16/2018       20130 SHARON L. HALEY                         2.5             950 Data entry.                                        089828‐0000001     53659103
   7/31/2018             Invoice=                                2.5             950

   6/16/2018       10567 SUSAN A.T. TICE                         8.5       3,187.50 Quality check vote count summary spreadsheets       089828‐0000001     53655339
   7/31/2018             Invoice=                                8.5       3,187.50 in support of motion.

   6/16/2018       22703 HOLLY M. CHAISSON                   1.25                300 Review and finalize recorded voting data for       089828‐0000001     53655369
   7/31/2018             Invoice=                            1.25                300 2016 special elections (Fulton County).

   6/16/2018       22718 YARITZA TORRES                          5.5             715 Input handwritten voter data for expert review.    089828‐0000001     53684513
   7/31/2018             Invoice=                                5.5             715
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 41 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 19
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
   6/16/2018       19929 JENNA B. CONAWAY                       1.5            532.5 Enter data from DRE recap sheet into summary      089828‐0000001     53809150
   7/31/2018             Invoice=                               1.5            532.5 chart.

   6/16/2018       13029 DAISY BELLE VISITACION             3.25          1,121.25 Review Georgia voting cards and create data         089828‐0000001     53803147
   7/31/2018             Invoice=                           3.25          1,121.25 entry sheets.

   6/16/2018       22402 NICK GAMIZ                              3              750 Update GA voter data spreadsheet.                  089828‐0000001     53672470
   7/31/2018             Invoice=                                3              750

   6/16/2018       19084 CHRISTIE Y. KWEON                       9        2,520.00 Review and translate voting data from PDF           089828‐0000001     53665477
   7/31/2018             Invoice=                                9        2,520.00 documents to Excel spreadsheets (Direct Record
                                                                                   Electronic Voting Machine Recap).

   6/16/2018       21976 DANIEL E. SIMON                         3              735 Collate information from Fulton County Nov. 16     089828‐0000001     53717619
   7/31/2018             Invoice=                                3              735 election records.

   6/17/2018       10567 SUSAN A.T. TICE                   11.75          4,406.25 Quality check vote count summary spreadsheets       089828‐0000001     53667685
   7/31/2018             Invoice=                          11.75          4,406.25 in support of motion.

   6/17/2018       19929 JENNA B. CONAWAY                       1.5            532.5 Finalize entering data from DRE recap sheets      089828‐0000001     53809148
   7/31/2018             Invoice=                               1.5            532.5 into summary chart for Fulton County.

   6/17/2018       13029 DAISY BELLE VISITACION             2.25           776.25 Review Georgia voting cards and create data          089828‐0000001     53803146
   7/31/2018             Invoice=                           2.25           776.25 entry sheets; assist with review for accuracy
                                                                                  regarding same.

   6/17/2018       16238 ANDREA M. MADORI                   4.25          1,615.00 Review of all Recaps and Excel sheets; sent         089828‐0000001     53659289
   7/31/2018             Invoice=                           4.25          1,615.00 summary to A. Miriyala

   6/17/2018       20130 SHARON L. HALEY                   11.25          4,275.00 Data entry.                                         089828‐0000001     53659298
   7/31/2018             Invoice=                          11.25          4,275.00

   6/17/2018       19084 CHRISTIE Y. KWEON                  9.75          2,730.00 Review and translate voting data from PDF           089828‐0000001     53665476
   7/31/2018             Invoice=                           9.75          2,730.00 documents to Excel spreadsheets (Direct Record
                                                                                   Electronic Voting Machine Recap).

   6/17/2018       20386 ARVIND S. MIRIYALA                 9.75          4,485.00 Coordinate with data entry team; quality check      089828‐0000001     53663435
   7/31/2018             Invoice=                           9.75          4,485.00 work product as finished.

   6/17/2018       22703 HOLLY M. CHAISSON                       6        1,440.00 Review and finalize recorded voting data for        089828‐0000001     53664584
   7/31/2018             Invoice=                                6        1,440.00 2016 GA elections in master spreadsheet.

   6/18/2018       22626 HAYDN FORREST                          6.5       1,722.50 Draft memo regarding: GA and CA9 DRE                089828‐0000001     53665453
   7/31/2018             Invoice=                               6.5       1,722.50 challenges.

   6/18/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Coordinate with A. Miriyala regarding DRE recap   089828‐0000001     53809818
   7/31/2018             Invoice=                               0.5            177.5 sheets; download and save Cobb County absentee
                                                                                     recap sheets.

   6/18/2018       19898 DAVID D. CROSS                     5.25          5,250.00 Attention to correspondence among parties           089828‐0000001     53809798
   7/31/2018             Invoice=                           5.25          5,250.00 regarding schedule and strategy regarding same,
                                                                                   and discuss same with CPs, and coordinate
                                                                                   research regarding same; coordinate expert
                                                                                   vetting and retention; revise scheduling
                                                                                   submission and review research regarding same;
                                                                                   communicate with clients regarding case status
                                                                                   and strategy.

   6/18/2018       22615 JOVANNA BUBAR                           2              530 Research expedited discovery in the Northern       089828‐0000001     53668122
   7/31/2018             Invoice=                                2              530 District of Georgia.

   6/18/2018       16238 ANDREA M. MADORI                   1.75                665 Completed review of LDS excel sheets               089828‐0000001     53668310
   7/31/2018             Invoice=                           1.75                665

   6/18/2018       19972 JANE P. BENTROTT                   3.25          1,950.00 Meet with A. Sadra and A. Miriyala to discuss       089828‐0000001     53672367
   7/31/2018             Invoice=                           3.25          1,950.00 legal research; research and summarize findings
                                                                                   regarding an expedited hearing on a preliminary
                                                                                   injunction; draft language for Notice regarding
                                                                                   expedited schedule.

   6/18/2018       18553 CATHERINE L. CHAPPLE                    5        3,625.00 Telephone call with experts to discuss sampling     089828‐0000001     53679333
   7/31/2018             Invoice=                                5        3,625.00 procedure; research process in Virginia for
                                                                                   switching to scanners; draft portion of filing
                                                                                   regarding the same.

   6/18/2018       20386 ARVIND S. MIRIYALA                 8.75          4,025.00 Coordinate with data entry team; quality check      089828‐0000001     53713881
   7/31/2018             Invoice=                           8.75          4,025.00 work product as finished; conference with J.,
                                                                                   Bentrott and A. Sadra; isolate unreadable data
                                                                                   in order to notify Defendants; conference with
                                                                                   Clients.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 42 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 20
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                      Description          Matter Number   Index
   6/18/2018       22703 HOLLY M. CHAISSON                       3              720 Review and finalize recorded voting data for     089828‐0000001     53684275
   7/31/2018             Invoice=                                3              720 elections in Fulton; Assemble a subset of
                                                                                    problematic data for review.

   6/18/2018       22270 ROB MANOSO                              1              725 Attention to statistical issues.                 089828‐0000001     53687211
   7/31/2018             Invoice=                                1              725

   6/18/2018       22619 ZACHARY ANTHONY MALDONADO          3.75           993.75                                                    089828‐0000001     53719486
   7/31/2018             Invoice=                           3.75           993.75 Research case law interpreting writ of mandamus
                                                                                  limitations and conditions; Research relevant
                                                                                  statutes and cases interpreting statutes

   6/18/2018       22619 ZACHARY ANTHONY MALDONADO              3.5            927.5                                                 089828‐0000001     53719524
   7/31/2018             Invoice=                               3.5            927.5 Draft memorandum addressing writ of mandamus
                                                                                     standard and enforceability limitations;
                                                                                     Research additional case law applying writ of
                                                                                     mandamus standard in regard to determining
                                                                                     whether the official action was discretionary
                                                                                     or required by law; Review defendant's motion
                                                                                     to dismiss; Review plaintiff's second amended
                                                                                     complaint

   6/19/2018       14906 YUMIKO DOWNIE‐BLACKWELL                0.5             145 Research press coverage on the first SAFE        089828‐0000001     53769434
   7/31/2018             Invoice=                               0.5             145 committee meeting on Georgia's voting systems,
                                                                                    for J. Bentrott.

   6/19/2018       22619 ZACHARY ANTHONY MALDONADO              3.5            927.5 Draft memorandum addressing defendants'         089828‐0000001     53719394
   7/31/2018             Invoice=                               3.5            927.5 arguments and the legal standard required to
                                                                                     obtain a writ of mandamus; Research Georgia
                                                                                     case law interpreting relevant statutes
                                                                                     requiring Secretary of State to re‐examine a
                                                                                     voting system

   6/19/2018       22619 ZACHARY ANTHONY MALDONADO               3              795                                                  089828‐0000001     53719407
   7/31/2018             Invoice=                                3              795 Draft memorandum addressing writ of mandamus
                                                                                    standard; Review case files to ascertain which
                                                                                    facts we have and will need to develop to
                                                                                    obtain a writ of mandamus; Research abuse of
                                                                                    discretion standard in the context of writ of
                                                                                    mandamus

   6/19/2018       20386 ARVIND S. MIRIYALA                 7.25          3,335.00 Isolate unreadable data in order to notify        089828‐0000001     53713910
   7/31/2018             Invoice=                           7.25          3,335.00 Defendants; conference with Clients.

   6/19/2018       22270 ROB MANOSO                              5        3,625.00 Attention to immunity issues and review of        089828‐0000001     53708764
   7/31/2018             Invoice=                                5        3,625.00 caselaw.

   6/19/2018       19972 JANE P. BENTROTT                   4.75          2,850.00 Confer with MoFo and KH teams regarding           089828‐0000001     53718099
   7/31/2018             Invoice=                           4.75          2,850.00 sovereign immunity; conduct legal research
                                                                                   regarding sovereign immunity; conduct legal
                                                                                   research in support of Notice for an expedited
                                                                                   schedule; review and revise draft Notice;
                                                                                   attend teleconference with clients and experts
                                                                                   related to preservation.

   6/19/2018       18553 CATHERINE L. CHAPPLE                    4        2,900.00 Telephone call with clients, S. Bronars, N.       089828‐0000001     53679451
   7/31/2018             Invoice=                                4        2,900.00 Woods to discuss questions for sampling of
                                                                                   machines; review Coalition Plaintiffs' draft;
                                                                                   review spreadsheets with precinct information;
                                                                                   communicate with Fulton County regarding
                                                                                   missing recap sheets, illegible scans;
                                                                                   communicate with Dekalb County regarding
                                                                                   illegible scans.

   6/19/2018       22626 HAYDN FORREST                      1.25           331.25 Draft memo regarding: standard for due process     089828‐0000001     53681109
   7/31/2018             Invoice=                           1.25           331.25 claim.

   6/19/2018       22615 JOVANNA BUBAR                           3              795 Research expedited discovery in the Northern     089828‐0000001     53682375
   7/31/2018             Invoice=                                3              795 District of Georgia; draft summary of findings

   6/19/2018       19898 DAVID D. CROSS                     4.75          4,750.00 Further attention to correspondence among         089828‐0000001     53809796
   7/31/2018             Invoice=                           4.75          4,750.00 parties regarding schedule and strategy
                                                                                   regarding same, and discuss same with CPs, and
                                                                                   coordinate research regarding same; revise
                                                                                   scheduling submission and discuss same with CPs
                                                                                   and team; review and analyze submission from
                                                                                   Defendants.

   6/19/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     53814134
   7/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 43 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 21
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description           Matter Number   Index
   6/19/2018       19929 JENNA B. CONAWAY                   2.75           976.25 Cite‐check and proofread Notice of Joint           089828‐0000001     53810115
   7/31/2018             Invoice=                           2.75           976.25 Proposed Schedule; coordinate with A. Miriyala
                                                                                  regarding Cobb County absentee recap sheets;
                                                                                  draft absentee chart template.

   6/20/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Prepare and circulate recent filings to team.   089828‐0000001     53810407
   7/31/2018             Invoice=                           0.25               88.75

   6/20/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     53814241
   7/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   6/20/2018       19898 DAVID D. CROSS                     3.75          3,750.00 Review and revise scheduling submission and       089828‐0000001     53809932
   7/31/2018             Invoice=                           3.75          3,750.00 discuss same with CPs; coordinate review of DRE
                                                                                   information for preservation purposes;
                                                                                   communicate with CPs regarding motion for
                                                                                   subpoena, attention to strategy regarding same,
                                                                                   and communicate with team and clients regarding
                                                                                   same.

   6/20/2018       22626 HAYDN FORREST                           6        1,590.00 Research Due Process standard; draft memo.        089828‐0000001     53715313
   7/31/2018             Invoice=                                6        1,590.00

   6/20/2018       18553 CATHERINE L. CHAPPLE                   4.5       3,262.50 Continue to work with experts on machine          089828‐0000001     53688109
   7/31/2018             Invoice=                               4.5       3,262.50 sample; telephone call with potential
                                                                                   consulting expert; telephone call with J.
                                                                                   Bentrott to discuss subpoena; review Coalition
                                                                                   Plaintiffs' subpoena.

   6/20/2018       22615 JOVANNA BUBAR                      0.75           198.75 Draft summary of findings                          089828‐0000001     53698198
   7/31/2018             Invoice=                           0.75           198.75

   6/20/2018       22619 ZACHARY ANTHONY MALDONADO              4.5       1,192.50                                                   089828‐0000001     53719409
   7/31/2018             Invoice=                               4.5       1,192.50 Continue to draft email memorandum; Incorporate
                                                                                   additional case research into memorandum;
                                                                                   Identify cases interpreting whether the use of
                                                                                   the word "may" can possibly constitute a
                                                                                   mandatory action; Edit email draft; Meet with
                                                                                   J. Bentrott to discuss research and case
                                                                                   precedent

   6/20/2018       19972 JANE P. BENTROTT                       0.5             300 Confer with C. Chapple regarding experts and     089828‐0000001     53718931
   7/31/2018             Invoice=                               0.5             300 discovery; review notice in support of
                                                                                    expedited schedule.

   6/20/2018       22619 ZACHARY ANTHONY MALDONADO          3.75           993.75 Draft email addressing writ of mandamus            089828‐0000001     53719385
   7/31/2018             Invoice=                           3.75           993.75 standard; Research additional case law
                                                                                  identifying public officials exercising
                                                                                  discretion with improper motives; Research
                                                                                  relevant statutes in regard to financial
                                                                                  motives of public officials in exercising
                                                                                  discretion

   6/21/2018       22619 ZACHARY ANTHONY MALDONADO               3              795                                                  089828‐0000001     53719361
   7/31/2018             Invoice=                                3              795 Draft and edit email regarding research into
                                                                                    mandamus standard; Summarize and address each
                                                                                    argument presented in motion to dismiss and
                                                                                    complaint in email; Research additional case
                                                                                    law involving state official or agency action
                                                                                    with improper pecuniary interest

   6/21/2018       22619 ZACHARY ANTHONY MALDONADO          3.25           861.25 Edit memorandum addressing mandamus issue;         089828‐0000001     53719396
   7/31/2018             Invoice=                           3.25           861.25 Research and include additional case
                                                                                  incorporating potential new pecuniary interest
                                                                                  argument; Edit and finalize memorandum

   6/21/2018       22270 ROB MANOSO                             2.5       1,812.50 Attention to discovery requests                   089828‐0000001     53733427
   7/31/2018             Invoice=                               2.5       1,812.50

   6/21/2018       18553 CATHERINE L. CHAPPLE               1.75          1,268.75 Continue to work with experts on determining      089828‐0000001     53708699
   7/31/2018             Invoice=                           1.75          1,268.75 machines to sequester; discuss discovery
                                                                                   requests with J. Bentrott, R. Manoso.

   6/21/2018       22626 HAYDN FORREST                      7.25          1,921.25 Research due process application in historical    089828‐0000001     53715314
   7/31/2018             Invoice=                           7.25          1,921.25 cases; draft memo.

   6/21/2018       19972 JANE P. BENTROTT                   0.75                450 Confer with MoFo team regarding discovery.       089828‐0000001     53718929
   7/31/2018             Invoice=                           0.75                450

   6/21/2018       19898 DAVID D. CROSS                          3        3,000.00 Communicate with clients regarding strategy and   089828‐0000001     53809897
   7/31/2018             Invoice=                                3        3,000.00 coordination with CPs, and attention to
                                                                                   strategy regarding same; attention to draft
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 44 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 22
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
                                                                                     strategy and communicate with clients regarding
                                                                                     same; review and analyze correspondence among
                                                                                     parties.

   6/22/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Coordinate work regarding DRE preservation;         089828‐0000001     53809895
   7/31/2018             Invoice=                           1.25          1,250.00 attention to correspondence among parties.

   6/22/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     53814506
   7/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   6/22/2018       22626 HAYDN FORREST                          2.5            662.5 Polishing draft of memo for Due Process           089828‐0000001     53715309
   7/31/2018             Invoice=                               2.5            662.5 challenge.

   6/22/2018       18553 CATHERINE L. CHAPPLE               1.75          1,268.75 Send communication to D. Jones regarding call       089828‐0000001     53722136
   7/31/2018             Invoice=                           1.75          1,268.75 for engagement terms; discuss privilege issues
                                                                                   with J. Bentrott; send files to co‐plaintiffs'
                                                                                   counsel.

   6/22/2018       19972 JANE P. BENTROTT                       1.5             900 Attend teleconference with clients and             089828‐0000001     53718987
   7/31/2018             Invoice=                               1.5             900 correspond with clients regarding experts,
                                                                                    discovery, and privilege.

   6/22/2018       22270 ROB MANOSO                         3.75          2,718.75 Attention to discovery requests, client call.       089828‐0000001     53733424
   7/31/2018             Invoice=                           3.75          2,718.75

   6/23/2018       18553 CATHERINE L. CHAPPLE                   0.5            362.5 Review communications from clients.               089828‐0000001     53722156
   7/31/2018             Invoice=                               0.5            362.5

   6/23/2018       19898 DAVID D. CROSS                     0.75                750 Communicate with clients and team regarding        089828‐0000001     53809937
   7/31/2018             Invoice=                           0.75                750 discovery.

   6/24/2018       19898 DAVID D. CROSS                         0.5             500 Communicate with clients and team regarding        089828‐0000001     53809934
   7/31/2018             Invoice=                               0.5             500 discovery.

   6/24/2018       18553 CATHERINE L. CHAPPLE                   0.5            362.5 Review communications from clients.               089828‐0000001     53722163
   7/31/2018             Invoice=                               0.5            362.5

   6/24/2018       19972 JANE P. BENTROTT                       0.5             300 Review email correspondence with clients           089828‐0000001     53718988
   7/31/2018             Invoice=                               0.5             300 regarding discovery, experts, and privilege.

   6/25/2018       22626 HAYDN FORREST                      7.75          2,053.75 Drafting memo; research into due process.           089828‐0000001     53725947
   7/31/2018             Invoice=                           7.75          2,053.75

   6/25/2018       18553 CATHERINE L. CHAPPLE               2.25          1,631.25 Review client emails; discuss the same with J.      089828‐0000001     53726204
   7/31/2018             Invoice=                           2.25          1,631.25 Bentrott; discuss Georgia privilege rules with
                                                                                   A. Sparks; draft communication regarding
                                                                                   privilege to clients; discuss the same with R.
                                                                                   Manoso.

   6/25/2018       20386 ARVIND S. MIRIYALA                 1.75                805 Review research; review client correspondence;     089828‐0000001     53762856
   7/31/2018             Invoice=                           1.75                805 discuss the same with C. Chapple.

   6/25/2018       22644 AMANDA MARIA SADRA                 4.25          1,126.25 Research third‐party spoliation of evidence         089828‐0000001     53781033
   7/31/2018             Invoice=                           4.25          1,126.25 issue in litigation.

   6/25/2018       19972 JANE P. BENTROTT                   0.75                450 Review and respond to correspondence with          089828‐0000001     53780700
   7/31/2018             Invoice=                           0.75                450 clients regarding discovery and attorney‐client
                                                                                    privilege.

   6/25/2018       19898 DAVID D. CROSS                          1        1,000.00 Communicate with clients and team regarding         089828‐0000001     53809894
   7/31/2018             Invoice=                                1        1,000.00 discovery; attention to correspondence among
                                                                                   parties.

   6/26/2018       22644 AMANDA MARIA SADRA                      3              795 Research third‐party spoliation of evidence        089828‐0000001     53781048
   7/31/2018             Invoice=                                3              795 issue in litigation.

   6/26/2018       22626 HAYDN FORREST                      8.25          2,186.25 Research Due Process issues; draft memo on same     089828‐0000001     53781946
   7/31/2018             Invoice=                           8.25          2,186.25 issues.

   6/26/2018       20386 ARVIND S. MIRIYALA                 1.75                805 Conference with Professor Doug Jones and C.        089828‐0000001     53782423
   7/31/2018             Invoice=                           1.75                805 Chapple; prepare notes of the same; review
                                                                                    client correspondence.

   6/26/2018       18553 CATHERINE L. CHAPPLE                   0.5            362.5 Telephone call with D. Jones to discuss           089828‐0000001     53773166
   7/31/2018             Invoice=                               0.5            362.5 engagement as expert witness; discuss the same
                                                                                     with J. Bentrott; draft engagement letter.

   6/27/2018       18553 CATHERINE L. CHAPPLE               2.25          1,631.25 Telephone call with client to discuss outreach      089828‐0000001     53773191
   7/31/2018             Invoice=                           2.25          1,631.25 and engagement of experts; review
                                                                                   communications regarding DRE machines; review
                                                                                   list of Cobb County machines and transmit to
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 45 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 23
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description            Matter Number   Index
                                                                                     defendants; review communication from D. Jones
                                                                                     regarding engagement letter; research case law
                                                                                     on early voting machines.

   6/27/2018       20386 ARVIND S. MIRIYALA                 1.25                575 Review research and correspondence.               089828‐0000001     53783243
   7/31/2018             Invoice=                           1.25                575

   6/27/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation     089828‐0000001     53784528
   7/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   6/27/2018       22626 HAYDN FORREST                      6.25          1,656.25 Drafting memo on cases involving use of DRE        089828‐0000001     53781943
   7/31/2018             Invoice=                           6.25          1,656.25 machines in state elections.

   6/27/2018       19972 JANE P. BENTROTT                       0.5             300 Attend teleconference with clients to discuss     089828‐0000001     53780708
   7/31/2018             Invoice=                               0.5             300 experts.

   6/27/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Attention to correspondence among parties;         089828‐0000001     53809942
   7/31/2018             Invoice=                           1.25          1,250.00 coordinate work on DRE preservation issues.

   6/28/2018       19929 JENNA B. CONAWAY                        3        1,065.00 Coordinate with A. Miriyala and finalize Cobb      089828‐0000001     53813541
   7/31/2018             Invoice=                                3        1,065.00 County absentee recap sheets.

   6/28/2018       18553 CATHERINE L. CHAPPLE                   1.5       1,087.50 Discuss issues with absentee voting machines       089828‐0000001     53815559
   7/31/2018             Invoice=                               1.5       1,087.50 with A. Miriyala, J. Conway; work with experts
                                                                                   to get updated machines lists including
                                                                                   absentee machines; respond to client emails.

   6/28/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Attention to possible amicus; attention to         089828‐0000001     53809933
   7/31/2018             Invoice=                           1.25          1,250.00 preservation issues.

   6/28/2018       20386 ARVIND S. MIRIYALA                 5.25          2,415.00 Review absentee ballot tallies; draft materials    089828‐0000001     53785839
   7/31/2018             Invoice=                           5.25          2,415.00 containing absentee data for Edgeworth's
                                                                                   review; coordinate the same with staff.

   6/28/2018       22644 AMANDA MARIA SADRA                      6        1,590.00 Research third‐party spoliation of evidence        089828‐0000001     53781029
   7/31/2018             Invoice=                                6        1,590.00 issue in litigation.

   6/28/2018       22626 HAYDN FORREST                      4.75          1,258.75 Editing memo on Due Process issues in election     089828‐0000001     53781931
   7/31/2018             Invoice=                           4.75          1,258.75 suits.

   6/29/2018       22644 AMANDA MARIA SADRA                 3.25           861.25 Research third‐party spoliation of evidence         089828‐0000001     53781030
   7/31/2018             Invoice=                           3.25           861.25 issue in litigation.

   6/29/2018       21110 JOHN P. CARLIN                          2        2,450.00 Review materials and latest ongoing litigation     089828‐0000001     53785723
   7/31/2018             Invoice=                                2        2,450.00 regarding complaints, discoveries, and experts.

   6/29/2018       22626 HAYDN FORREST                      0.25               66.25 Editing memo for submission.                     089828‐0000001     53781954
   7/31/2018             Invoice=                           0.25               66.25

   6/29/2018       20386 ARVIND S. MIRIYALA                     1.5             690 Review correspondence regarding M. Marks' visit   089828‐0000001     53785836
   7/31/2018             Invoice=                               1.5             690 to Fulton DRE storage facility; set up FTP for
                                                                                    client to send certain documents to MoFo case
                                                                                    team.

   6/29/2018       18553 CATHERINE L. CHAPPLE                    2        1,450.00 Discuss strategy for requesting additional         089828‐0000001     53794722
   7/31/2018             Invoice=                                2        1,450.00 machines with team; communicate with R. Manoso
                                                                                   regarding the same.

   6/29/2018       19898 DAVID D. CROSS                          1        1,000.00 Attention to Fulton County preservation issues;    089828‐0000001     53809909
   7/31/2018             Invoice=                                1        1,000.00 attention to DRE preservation analysis and
                                                                                   correspondence with defendants.

   6/29/2018       19929 JENNA B. CONAWAY                   0.25               88.75 File client documents from D. Price.             089828‐0000001     53813731
   7/31/2018             Invoice=                           0.25               88.75

   6/30/2018       19898 DAVID D. CROSS                         0.5             500 Further attention to Fulton County preservation   089828‐0000001     53809946
   7/31/2018             Invoice=                               0.5             500 issues; attention to DRE preservation analysis.

   6/30/2018       18553 CATHERINE L. CHAPPLE                   2.5       1,812.50 Draft email to Cobb County regarding additional    089828‐0000001     53794719
   7/31/2018             Invoice=                               2.5       1,812.50 machines; read Broken Ballots; review emails.

   6/30/2018       20386 ARVIND S. MIRIYALA                 1.75                805 Review M. Mark's notes regarding sample of DRE    089828‐0000001     53785833
   7/31/2018             Invoice=                           1.75                805 machines held in Fulton County; compare the
                                                                                    same with recap sheets received from
                                                                                    Defendants.

    7/1/2018       20386 ARVIND S. MIRIYALA                 2.75          1,265.00 Review M. Mark's notes regarding sample of DRE     089828‐0000001     53835856
   8/31/2018             Invoice=                           2.75          1,265.00 machines held in Fulton County; compare the
                                                                                   same with recap sheets received from
                                                                                   Defendants; draft chart of the same.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 46 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 24
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description            Matter Number   Index
    7/2/2018       19972 JANE P. BENTROTT                   0.25                150 Read and respond to email correspondence.         089828‐0000001     53836559
   8/31/2018             Invoice=                           0.25                150

    7/2/2018       20386 ARVIND S. MIRIYALA                 1.75                805 Review research and confer with J. Bubar;         089828‐0000001     53847448
   8/31/2018             Invoice=                           1.75                805 review correspondence with Clients and
                                                                                    co‐counsel; research expedited discovery
                                                                                    issues.

    7/2/2018       18553 CATHERINE L. CHAPPLE               2.25          1,631.25 Respond to client questions regarding experts;     089828‐0000001     53818012
   8/31/2018             Invoice=                           2.25          1,631.25 plan meeting with A. Halderman; revise
                                                                                   engagement letter for P. Lichtenheld; discuss
                                                                                   Fulton County issues with co‐plaintiffs'
                                                                                   counsel, D. Cross; revise proposed statement by
                                                                                   co‐plaintiffs.

    7/2/2018       22270 ROB MANOSO                              1              725 Attention to dispute regarding new counties       089828‐0000001     53819963
   8/31/2018             Invoice=                                1              725 (Hall & Habersham) and potential discrepancies.

    7/2/2018       19898 DAVID D. CROSS                          2        2,000.00 Review correspondence and attention to issues      089828‐0000001     54022924
   8/31/2018             Invoice=                                2        2,000.00 raised in same; communicate with team regarding
                                                                                   experts and attention to engagement of same;
                                                                                   discuss spoliation motion with CPs and
                                                                                   attention to preservation issues, and review
                                                                                   and revise draft correspondence regarding same.

    7/3/2018       19898 DAVID D. CROSS                     4.25          4,250.00 Review correspondence regarding preservation       089828‐0000001     54022938
   8/31/2018             Invoice=                           4.25          4,250.00 and attention to same; review response to
                                                                                   motion regarding subpoena; review
                                                                                   correspondence regarding preservation,
                                                                                   communicate with team regarding same, and
                                                                                   attention to strategy regarding same; review
                                                                                   and analyze defendants' motion to dismiss and
                                                                                   communicate with team and CPs regarding same.

    7/3/2018       22270 ROB MANOSO                              1              725 Attention to motion to dismiss filed by state     089828‐0000001     53830385
   8/31/2018             Invoice=                                1              725 defendants.

    7/3/2018       22626 HAYDN FORREST                          0.5            132.5 Corresponding with case team; research into      089828‐0000001     53818301
   8/31/2018             Invoice=                               0.5            132.5 equal protection cases.

    7/3/2018       20386 ARVIND S. MIRIYALA                 2.25          1,035.00 Review DeKalb opposition to subpoena motion;       089828‐0000001     53847447
   8/31/2018             Invoice=                           2.25          1,035.00 circulate other relevant docket entries to the
                                                                                   Clients and the case team; review case law
                                                                                   related to Rule 15.

    7/4/2018       20386 ARVIND S. MIRIYALA                     1.5             690 Review case law related to Rule 15 and            089828‐0000001     53847463
   8/31/2018             Invoice=                               1.5             690 timeliness issues surrounding motions to
                                                                                    dismiss filings; discuss the same with Westlaw
                                                                                    representative.

    7/4/2018       22644 AMANDA MARIA SADRA                      6        1,590.00 Research third‐party spoliation of evidence        089828‐0000001     53836854
   8/31/2018             Invoice=                                6        1,590.00 issue in litigation.

    7/4/2018       19898 DAVID D. CROSS                         2.5       2,500.00 Continue to analyze defendants' motion to          089828‐0000001     54022940
   8/31/2018             Invoice=                               2.5       2,500.00 dismiss and attention to strategy regarding
                                                                                   same.

    7/5/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Attention to preservation issues; review and       089828‐0000001     54022941
   8/31/2018             Invoice=                           1.25          1,250.00 analyze defendants' motion to dismiss.

    7/5/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Update filings and court docket folder.          089828‐0000001     54020452
   8/31/2018             Invoice=                           0.25               88.75

    7/5/2018       22644 AMANDA MARIA SADRA                      8        2,120.00 Research third‐party spoliation of evidence        089828‐0000001     53836858
   8/31/2018             Invoice=                                8        2,120.00 issue in litigation; and update Arvind and
                                                                                   Jane.

    7/6/2018       22626 HAYDN FORREST                      0.25               66.25 Corresponding with case team regarding: equal    089828‐0000001     53837022
   8/31/2018             Invoice=                           0.25               66.25 protection memo.

    7/6/2018       18553 CATHERINE L. CHAPPLE                   1.5       1,087.50 Telephone call with client to discuss              089828‐0000001     53844688
   8/31/2018             Invoice=                               1.5       1,087.50 questions; discuss expert witness outreach with
                                                                                   D. Curling.

    7/6/2018       20386 ARVIND S. MIRIYALA                 3.25          1,495.00 Research sanctions for untimely motion to          089828‐0000001     53847477
   8/31/2018             Invoice=                           3.25          1,495.00 dismiss filings; review PACER regarding the
                                                                                   same.

    7/6/2018       22270 ROB MANOSO                              1              725 Attend call with A. Halderman.                    089828‐0000001     53868837
   8/31/2018             Invoice=                                1              725
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 47 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 25
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                      Description            Matter Number   Index
    7/6/2018       19898 DAVID D. CROSS                          2        2,000.00 Coordinate work with experts and attention to       089828‐0000001     54022945
   8/31/2018             Invoice=                                2        2,000.00 strategy regarding same; communicate with CPs
                                                                                   regarding strategy regarding motion to dismiss;
                                                                                   communicate with clients regarding strategy and
                                                                                   status.

    7/9/2018       19898 DAVID D. CROSS                         0.5             500 Communicate with amicus counsel; communicate       089828‐0000001     54022954
   8/31/2018             Invoice=                               0.5             500 with CPs regarding motion to dismiss.

    7/9/2018       20386 ARVIND S. MIRIYALA                     1.5             690 Review and discuss research related to writ of     089828‐0000001     53891075
   8/31/2018             Invoice=                               1.5             690 mandamus.

    7/9/2018       22619 ZACHARY ANTHONY MALDONADO              2.5            662.5 Research 11th circuit case law to identify        089828‐0000001     53921374
   8/31/2018             Invoice=                               2.5            662.5 cases where writ of mandamus was granted;
                                                                                     Research cases where writ of mandamus was found
                                                                                     to be carried out in bad faith or there was an
                                                                                     abuse of discretion

    7/9/2018       22619 ZACHARY ANTHONY MALDONADO              0.5            132.5 Call with associate A. Miriyala to discuss        089828‐0000001     53921392
   8/31/2018             Invoice=                               0.5            132.5 memorandum and additional research

    7/9/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     53885360
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/10/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     53885357
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/10/2018       22644 AMANDA MARIA SADRA                      6        1,590.00 Research third‐party spoliation of evidence         089828‐0000001     53886179
   8/31/2018             Invoice=                                6        1,590.00 issue in large civil rights litigation.

   7/10/2018       22270 ROB MANOSO                              1              725 Attention to correspondence with experts.          089828‐0000001     53869187
   8/31/2018             Invoice=                                1              725

   7/10/2018       22619 ZACHARY ANTHONY MALDONADO              1.5            397.5                                                   089828‐0000001     53921367
   8/31/2018             Invoice=                               1.5            397.5 Research cases and states analyzing improper
                                                                                     financial ties of the Secretary of State;
                                                                                     Research cases discussing when a Secretary of
                                                                                     State abuses her discretion

   7/10/2018       22619 ZACHARY ANTHONY MALDONADO              1.5            397.5                                                   089828‐0000001     53921372
   8/31/2018             Invoice=                               1.5            397.5 Research and begin to parenthetical all recent
                                                                                     cases applying Georgia law that have granted a
                                                                                     writ of mandamus

   7/11/2018       22619 ZACHARY ANTHONY MALDONADO               2              530                                                    089828‐0000001     53921469
   8/31/2018             Invoice=                                2              530 Research potential connections between Election
                                                                                    Systems and Software and GA Secretary of State
                                                                                    Brian Kemp; Research subsidiaries of ES&S

   7/11/2018       20386 ARVIND S. MIRIYALA                 1.25                575 Review and discuss research related to             089828‐0000001     53886792
   8/31/2018             Invoice=                           1.25                575 pecuniary interest claim.

   7/11/2018       22270 ROB MANOSO                              1              725 Attention to correspondence with potential         089828‐0000001     53884925
   8/31/2018             Invoice=                                1              725 experts.

   7/11/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     53885366
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/12/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     53885362
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/12/2018       19898 DAVID D. CROSS                          2        2,000.00 Communicate with amicus counsel and CPs             089828‐0000001     54022939
   8/31/2018             Invoice=                                2        2,000.00 regarding strategy and motion to dismiss;
                                                                                   attention to preservation issues; coordinate
                                                                                   expert engagement; review case correspondence;
                                                                                   review information regarding voting security
                                                                                   issues and communicate with team and local
                                                                                   counsel regarding same.

   7/13/2018       19898 DAVID D. CROSS                          1        1,000.00 Coordinate expert engagement; review                089828‐0000001     54023074
   8/31/2018             Invoice=                                1        1,000.00 information regarding voting security issues
                                                                                   and communicate with team regarding same.

   7/13/2018       21941 MICHAEL STOLER                     1.25               362.5 Search for background on investigation of         089828‐0000001     53979111
   8/31/2018             Invoice=                           1.25               362.5 election software makers for C. Chapple.

   7/13/2018       22270 ROB MANOSO                              1              725 Attend call with G. Grayson (0.75); call with      089828‐0000001     53903204
   8/31/2018             Invoice=                                1              725 team (0.25).

   7/13/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     53885380
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 48 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 26
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description            Matter Number   Index


   7/13/2018       22644 AMANDA MARIA SADRA                      6        1,590.00 Research third‐party spoliation of evidence        089828‐0000001     53886173
   8/31/2018             Invoice=                                6        1,590.00 issue in litigation and draft memo for
                                                                                   associates.

   7/14/2018       19898 DAVID D. CROSS                          2        2,000.00 Review draft amicus brief and communicate with     089828‐0000001     54023077
   8/31/2018             Invoice=                                2        2,000.00 team regarding same; advise clients regarding
                                                                                   case procedures and strategy.

   7/15/2018       22644 AMANDA MARIA SADRA                      6        1,590.00 Research third‐party spoliation of evidence        089828‐0000001     53886180
   8/31/2018             Invoice=                                6        1,590.00 issue in litigation and continue to draft memo
                                                                                   to attorneys.

   7/16/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation     089828‐0000001     54023765
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/16/2018       22777 SOPHIA TENZIN SLATER                    2              490 Entered data into Fulton DRE Recap spreadsheet    089828‐0000001     53902921
   8/31/2018             Invoice=                                2              490 pertaining to March 17, 2017 election for
                                                                                    attorney review

   7/16/2018       22615 JOVANNA BUBAR                           2              530 Additional research on expedited discovery in     089828‐0000001     53901449
   8/31/2018             Invoice=                                2              530 the 11th Circuit.

   7/16/2018       20386 ARVIND S. MIRIYALA                 4.25          1,955.00 Work with paralegal team to review new voting      089828‐0000001     53909338
   8/31/2018             Invoice=                           4.25          1,955.00 data; coordinate update of prior voting data.

   7/16/2018       19972 JANE P. BENTROTT                       1.5             900 Analyze amicus brief in support of plaintiffs'    089828‐0000001     53909701
   8/31/2018             Invoice=                               1.5             900 opposition to defendants' motion to dismiss the
                                                                                    third amended complaint.

   7/16/2018       22270 ROB MANOSO                             1.5       1,087.50 Review state defendants' motion to dismiss.        089828‐0000001     53911692
   8/31/2018             Invoice=                               1.5       1,087.50

   7/16/2018       22402 NICK GAMIZ                             6.5       1,625.00 Enter Fulton county voter data into spreadsheet    089828‐0000001     53918624
   8/31/2018             Invoice=                               6.5       1,625.00 for attorney review.

   7/16/2018       19898 DAVID D. CROSS                         0.5             500 Review CPs request for call with court;           089828‐0000001     54025927
   8/31/2018             Invoice=                               0.5             500 communicate with amicus counsel re brief and
                                                                                    review same.

   7/16/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Review files for data on the March 21, 2017      089828‐0000001     54031480
   8/31/2018             Invoice=                           0.25               88.75 election per request by A. Miriyala.

   7/17/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Review files for Dekalb County data file per     089828‐0000001     54031483
   8/31/2018             Invoice=                           0.25               88.75 request by A. Miriyala.

   7/17/2018       19898 DAVID D. CROSS                          2        2,000.00 Review CPs draft response to motion to dismiss     089828‐0000001     54026008
   8/31/2018             Invoice=                                2        2,000.00 and communicate with CPs counsel regarding
                                                                                   same; attention to expert engagement;
                                                                                   communicate with local counsel and clients re
                                                                                   developments; review information regarding DRE
                                                                                   access and communicate with team regarding
                                                                                   same; review CPs reply regarding subpoena.

   7/17/2018       22402 NICK GAMIZ                             3.5             875 Prepare and review spreadsheets for attorney      089828‐0000001     53918632
   8/31/2018             Invoice=                               3.5             875 review.

   7/17/2018       19972 JANE P. BENTROTT                       1.5             900 Review Coalition Plaintiffs' opposition to        089828‐0000001     53909706
   8/31/2018             Invoice=                               1.5             900 defendants' motion to dismiss the third amended
                                                                                    complaint; review research regarding discovery
                                                                                    and mandamus and discuss next steps.

   7/17/2018       20386 ARVIND S. MIRIYALA                     4.5       2,070.00 Work with paralegal team to review new voting      089828‐0000001     53909336
   8/31/2018             Invoice=                               4.5       2,070.00 data; coordinate update of prior voting data;
                                                                                   confer with C. Chapple regarding missing
                                                                                   election data; review research; review and
                                                                                   circulate docketed material.

   7/17/2018       19084 CHRISTIE Y. KWEON                  1.75                490 Cite check and proofread Southern California      089828‐0000001     53897830
   8/31/2018             Invoice=                           1.75                490 Voting Rights Briefing Book.

   7/17/2018       22777 SOPHIA TENZIN SLATER                   8.5       2,082.50 Entered and QC'd data from Fulton County           089828‐0000001     53902924
   8/31/2018             Invoice=                               8.5       2,082.50 polling stations to reference spreadsheet (SF
                                                                                   3920831)

   7/17/2018       22619 ZACHARY ANTHONY MALDONADO          3.75           993.75 Research and compile cases granting writ of         089828‐0000001     53921376
   8/31/2018             Invoice=                           3.75           993.75 mandamus under Georgia law

   7/17/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation     089828‐0000001     54023766
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 49 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 27
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
   7/18/2018       22619 ZACHARY ANTHONY MALDONADO               3              795                                                    089828‐0000001     53921393
   8/31/2018             Invoice=                                3              795 Research and compile cases analyzing writ of
                                                                                    mandamus; call with associate A. Miriyala to
                                                                                    discuss research

   7/18/2018       22393 ALYSON CHRISTINA CLABAUGH          0.25                  75                                                   089828‐0000001     53932737
   8/31/2018             Invoice=                           0.25                  75 Call with C. Kweon regarding Bluebook Internet
                                                                                     citation formats.

   7/18/2018       20386 ARVIND S. MIRIYALA                 4.25          1,955.00 Work with paralegal team to review new voting       089828‐0000001     53933593
   8/31/2018             Invoice=                           4.25          1,955.00 data; review research related to spoliation;
                                                                                   prepare summary of voting data review for C.
                                                                                   Chapple; confer with Z. Maldonado regarding
                                                                                   writ of mandamus research.

   7/18/2018       22615 JOVANNA BUBAR                          0.5            132.5 Additional research on expedited discovery in     089828‐0000001     53906490
   8/31/2018             Invoice=                               0.5            132.5 the 11th Circuit.

   7/18/2018       22777 SOPHIA TENZIN SLATER               0.25               61.25 Met via phone call with A. Miriyala and N.        089828‐0000001     53902902
   8/31/2018             Invoice=                           0.25               61.25 Gamiz to discuss spreadsheets related to Fulton
                                                                                     County poll records

   7/18/2018       19084 CHRISTIE Y. KWEON                  2.25                630 Cite check and proofread Southern California       089828‐0000001     53902910
   8/31/2018             Invoice=                           2.25                630 Voting Rights Briefing Book.

   7/18/2018       22402 NICK GAMIZ                             0.5             125 Phone meeting with A. Miriyala to discuss voter    089828‐0000001     53918636
   8/31/2018             Invoice=                               0.5             125 data in spreadsheets.

   7/18/2018       19898 DAVID D. CROSS                          1        1,000.00 Communicate with team regarding client              089828‐0000001     54026922
   8/31/2018             Invoice=                                1        1,000.00 requests; communicate with CPs, team, and local
                                                                                   counsel regarding preservation issues.

   7/18/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     54023871
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/19/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     54023872
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/19/2018       19898 DAVID D. CROSS                         1.5       1,500.00 Attention to preservation issues; review and        089828‐0000001     54026918
   8/31/2018             Invoice=                               1.5       1,500.00 analyze information regarding election
                                                                                   vulnerabilities and discuss same with team.

   7/19/2018       22615 JOVANNA BUBAR                           2              530 Additional research on expedited discovery in      089828‐0000001     53920804
   8/31/2018             Invoice=                                2              530 the 11th Circuit.

   7/19/2018       22619 ZACHARY ANTHONY MALDONADO              1.5            397.5                                                   089828‐0000001     53921359
   8/31/2018             Invoice=                               1.5            397.5 Finalize email with updated research; Download
                                                                                     and attach cases to email

   7/19/2018       20386 ARVIND S. MIRIYALA                 1.25                575 Review and update Fulton voter data.               089828‐0000001     53933625
   8/31/2018             Invoice=                           1.25                575

   7/20/2018       22402 NICK GAMIZ                             6.5       1,625.00 Enter Fulton county precinct voter data into        089828‐0000001     53945856
   8/31/2018             Invoice=                               6.5       1,625.00 spreadsheets for attorney review.

   7/20/2018       20386 ARVIND S. MIRIYALA                      4        1,840.00 Review case law regarding writ of mandamus;         089828‐0000001     53957087
   8/31/2018             Invoice=                                4        1,840.00 discuss the same with J. Bentrott; work with
                                                                                   paralegal team to prepare Fulton election data;
                                                                                   quality check the same.

   7/20/2018       19972 JANE P. BENTROTT                   0.75                450 Discuss research with A. Miriyala; draft           089828‐0000001     53928925
   8/31/2018             Invoice=                           0.75                450 outline for motion for preliminary injunction.

   7/20/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     54023870
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/20/2018       19898 DAVID D. CROSS                         1.5       1,500.00 Communicate with amicus counsel regarding           089828‐0000001     54026927
   8/31/2018             Invoice=                               1.5       1,500.00 planning and strategy; review and analyze
                                                                                   information regarding election vulnerabilities
                                                                                   and discuss same with team.

   7/21/2018       19898 DAVID D. CROSS                     0.25                250 Communicate with team regarding expert             089828‐0000001     54025593
   8/31/2018             Invoice=                           0.25                250 retention and work.

   7/23/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation      089828‐0000001     54023877
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/23/2018       19084 CHRISTIE Y. KWEON                  1.75                490 Cite check and proofread Southern California       089828‐0000001     54027859
   8/31/2018             Invoice=                           1.75                490 Voting Rights Briefing Book.

   7/23/2018       19972 JANE P. BENTROTT                       0.5             300 Confer with team and co‐counsel regarding          089828‐0000001     53965681
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 50 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 28
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
   8/31/2018              Invoice=                               0.5             300 motion for protective order.

   7/23/2018       20386 ARVIND S. MIRIYALA                 10.25          4,715.00 Work with paralegal team to review new voting      089828‐0000001     53965807
   8/31/2018             Invoice=                           10.25          4,715.00 data; prepare case team update of research and
                                                                                    new developments; review documents and case
                                                                                    record related to FBI forensic server; review
                                                                                    correspondence regarding the same; prepare a
                                                                                    time line and summary of the same.

   7/23/2018       22615 JOVANNA BUBAR                           3.5            927.5 Additional research on cases involving           089828‐0000001     53945877
   8/31/2018             Invoice=                                3.5            927.5 expedited discovery in advance of an upcoming
                                                                                      election.

   7/23/2018       22402 NICK GAMIZ                               5        1,250.00 Review voter data spreadsheets for accuracy.       089828‐0000001     53954375
   8/31/2018             Invoice=                                 5        1,250.00

   7/23/2018       22777 SOPHIA TENZIN SLATER                     7        1,715.00 Completed QC for 176 pages of Fulton county        089828‐0000001     53944544
   8/31/2018             Invoice=                                 7        1,715.00 voter data (DRE Recap Sheets 12‐5‐2017) for
                                                                                    attorney review

   7/23/2018       22626 HAYDN FORREST                            2              530 Research into Equal Protection issues in          089828‐0000001     53944712
   8/31/2018             Invoice=                                 2              530 election litigation.

   7/24/2018       18553 CATHERINE L. CHAPPLE                    1.5       1,087.50 Telephone call with team to discuss preliminary    089828‐0000001     53960649
   8/31/2018             Invoice=                                1.5       1,087.50 injunction motion; draft emails to experts;
                                                                                    review correspondence.

   7/24/2018       19972 JANE P. BENTROTT                         1              600 Attend MoFo team teleconference to discuss        089828‐0000001     53965732
   8/31/2018             Invoice=                                 1              600 moving for a preliminary injunction and review
                                                                                     law and facts in support of such a motion.

   7/24/2018       22615 JOVANNA BUBAR                       4.25          1,126.25 Additional research on cases involving             089828‐0000001     53975356
   8/31/2018             Invoice=                            4.25          1,126.25 expedited discovery in advance of an upcoming
                                                                                    election.

   7/24/2018       22270 ROB MANOSO                          0.75           543.75 Confer with team regarding preliminary              089828‐0000001     53976087
   8/31/2018             Invoice=                            0.75           543.75 injunction.

   7/24/2018       20386 ARVIND S. MIRIYALA                  5.25          2,415.00 Work with paralegal team to review new voting      089828‐0000001     53991121
   8/31/2018             Invoice=                            5.25          2,415.00 data; prepare case team update of research;
                                                                                    attend team conference call; draft email
                                                                                    regarding FBI server preservation.

   7/24/2018       19929 JENNA B. CONAWAY                    1.25           443.75 Update docket folder with recent filings (1.0);     089828‐0000001     54030679
   8/31/2018             Invoice=                            1.25           443.75 prepare requested local rules format
                                                                                   requirements to J. Bentrott (0.25).

   7/24/2018       19898 DAVID D. CROSS                          1.5       1,500.00 Attention to PI strategy and meet with team        089828‐0000001     54027528
   8/31/2018             Invoice=                                1.5       1,500.00 regarding same, and communicate with clients
                                                                                    regarding same.

   7/24/2018       21110 JOHN P. CARLIN                           1        1,225.00 Review materials and latest ongoing litigation     089828‐0000001     54023875
   8/31/2018             Invoice=                                 1        1,225.00 regarding complaints, discoveries, and experts.

   7/25/2018       21110 JOHN P. CARLIN                           1        1,225.00 Review materials and latest ongoing litigation     089828‐0000001     54023874
   8/31/2018             Invoice=                                 1        1,225.00 regarding complaints, discoveries, and experts.

   7/25/2018       19898 DAVID D. CROSS                           4        4,000.00 Attention to PI strategy; coordinate expert        089828‐0000001     54201375
   8/31/2018             Invoice=                                 4        4,000.00 retention; communicate with team and clients re
                                                                                    strategy; review information regarding security
                                                                                    and election hacking; communicate with defense
                                                                                    counsel regarding KSU server; review research
                                                                                    regarding PI motion.

   7/25/2018       22644 AMANDA MARIA SADRA                      0.5            132.5 Follow‐up with Arvind on research third‐party    089828‐0000001     53972483
   8/31/2018             Invoice=                                0.5            132.5 spoliation of evidence issue in litigation.

   7/25/2018       20386 ARVIND S. MIRIYALA                  5.75          2,645.00 Review research with summer associates; review     089828‐0000001     54003202
   8/31/2018             Invoice=                            5.75          2,645.00 voter data entry; research threats and
                                                                                    vulnerabilities to state elections.

   7/25/2018       22626 HAYDN FORREST                            4        1,060.00 Finish and submit draft of EQP memo to A           089828‐0000001     53963728
   8/31/2018             Invoice=                                 4        1,060.00 Miriyala.

   7/26/2018       21941 MICHAEL STOLER                      0.75               217.5 Research whether courts have to rule on PIs or   089828‐0000001     53979128
   8/31/2018             Invoice=                            0.75               217.5 temporary restraining orders within a certain
                                                                                      amount of time for A. Miriyala.

   7/26/2018       19972 JANE P. BENTROTT                    0.25                150 Confer with R. Manoso regarding a motion for      089828‐0000001     53983888
   8/31/2018             Invoice=                            0.25                150 preliminary injunction.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 51 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 29
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
   7/26/2018       22270 ROB MANOSO                             0.5            362.5 Attention to preliminary injunction/TRO timing   089828‐0000001     53993116
   8/31/2018             Invoice=                               0.5            362.5 issues, correspondence with A. Miriyala
                                                                                     regarding same.

   7/26/2018       19898 DAVID D. CROSS                     0.75                750 Respond to press inquiries; coordinate expert     089828‐0000001     54201339
   8/31/2018             Invoice=                           0.75                750 retention.

   7/26/2018       20386 ARVIND S. MIRIYALA                 5.25          2,415.00 Research court's obligations regarding             089828‐0000001     54030796
   8/31/2018             Invoice=                           5.25          2,415.00 preliminary injunction and temporary
                                                                                   restraining order.

   7/26/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation     089828‐0000001     54023876
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/26/2018       19898 DAVID D. CROSS                          1        1,000.00 Coordinate expert retention, revise draft          089828‐0000001     54303782
   9/30/2018             Invoice=                                1        1,000.00 communication re same, and communicate with
                                                                                   expert; participate in call with client, team,
                                                                                   and local counsel regarding strategy.

   7/27/2018       19898 DAVID D. CROSS                         0.5             500 Review new case and analyze for possible          089828‐0000001     54303848
   9/30/2018             Invoice=                               0.5             500 supplemental filing.

   7/27/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation     089828‐0000001     54023873
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/27/2018       20386 ARVIND S. MIRIYALA                      1              460 Research court's obligations regarding            089828‐0000001     54030789
   8/31/2018             Invoice=                                1              460 preliminary injunction and temporary
                                                                                    restraining order.

   7/27/2018       19898 DAVID D. CROSS                          1        1,000.00 Review correspondence from defense counsel         089828‐0000001     54202132
   8/31/2018             Invoice=                                1        1,000.00 regarding KSU server and communicate with team
                                                                                   and clients regarding same; communicate with
                                                                                   expert.

   7/27/2018       18553 CATHERINE L. CHAPPLE               0.75           543.75 Telephone call with A. Halderman, D. Cross          089828‐0000001     53990659
   8/31/2018             Invoice=                           0.75           543.75 regarding expert witness assistance; update
                                                                                  team regarding the same.

   7/27/2018       19972 JANE P. BENTROTT                   1.75          1,050.00 Research case law regarding our equal              089828‐0000001     53984021
   8/31/2018             Invoice=                           1.75          1,050.00 protection claim.

   7/28/2018       19972 JANE P. BENTROTT                        1              600 Continue to research our equal protection claim   089828‐0000001     53984047
   8/31/2018             Invoice=                                1              600 for potential preliminary injunction.

   7/28/2018       18553 CATHERINE L. CHAPPLE                    1              725 Attention to email; communicate with team and     089828‐0000001     53990718
   8/31/2018             Invoice=                                1              725 clients.

   7/28/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Review further research for PI motion; review      089828‐0000001     54201956
   8/31/2018             Invoice=                           1.25          1,250.00 communications from clients regarding case
                                                                                   strategy and experts.

   7/28/2018       20386 ARVIND S. MIRIYALA                 3.25          1,495.00 Research court's obligations regarding             089828‐0000001     54030898
   8/31/2018             Invoice=                           3.25          1,495.00 preliminary injunction and temporary
                                                                                   restraining order.

   7/29/2018       20386 ARVIND S. MIRIYALA                 5.25          2,415.00 Research court's obligations regarding             089828‐0000001     54030901
   8/31/2018             Invoice=                           5.25          2,415.00 preliminary injunction and temporary
                                                                                   restraining order; finalize and send the same
                                                                                   to case team; review past filings in
                                                                                   preparation for status conference motion.

   7/29/2018       22270 ROB MANOSO                              2        1,450.00 Review motion to dismiss briefing for purposes     089828‐0000001     53993120
   8/31/2018             Invoice=                                2        1,450.00 of preliminary injunction strategy.

   7/30/2018       11317 MARY E. CHESSLER                       0.5            162.5 Obtain dockets and check status on three cases   089828‐0000001     54000409
   8/31/2018             Invoice=                               0.5            162.5 concerning voting, for J. Bentrott.

   7/30/2018       19972 JANE P. BENTROTT                        1              600 Research motion for preliminary injunction,       089828‐0000001     54012673
   8/31/2018             Invoice=                                1              600 read and respond to team emails.

   7/30/2018       22270 ROB MANOSO                              2        1,450.00 Review cases regarding due process violations      089828‐0000001     54019238
   8/31/2018             Invoice=                                2        1,450.00 regarding voting rights in preparation for
                                                                                   preliminary injunction.

   7/30/2018       20386 ARVIND S. MIRIYALA                     0.5             230 Work with paralegal team to finalize data set     089828‐0000001     54030994
   8/31/2018             Invoice=                               0.5             230 entry; review correspondence with the Clients;
                                                                                    coordinate with team to set‐up call with the
                                                                                    Clients.

   7/30/2018       19898 DAVID D. CROSS                          1        1,000.00 Communicate with clients and team regarding        089828‐0000001     54202019
   8/31/2018             Invoice=                                1        1,000.00 strategy, planning, and process.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 52 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 30
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description            Matter Number   Index


   7/30/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     54023878
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/31/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review materials and latest ongoing litigation    089828‐0000001     54024355
   8/31/2018             Invoice=                                1        1,225.00 regarding complaints, discoveries, and experts.

   7/31/2018       18553 CATHERINE L. CHAPPLE               3.75          2,718.75 Prepare outline of call with expert; telephone    089828‐0000001     54028535
   8/31/2018             Invoice=                           3.75          2,718.75 call with A. Halderman regarding expert
                                                                                   declaration outline; discuss the same with
                                                                                   team; discuss motion for preliminary
                                                                                   injunction; review news articles on Russian
                                                                                   interference.

   7/31/2018       19898 DAVID D. CROSS                     2.25          2,250.00 Attention to PI strategy and review research      089828‐0000001     54202010
   8/31/2018             Invoice=                           2.25          2,250.00 regarding same; coordinate work with experts;
                                                                                   review information regarding election security
                                                                                   and paper ballots.

   7/31/2018       22777 SOPHIA TENZIN SLATER                    4              980 Entered data from April 2017 election polling    089828‐0000001     54031000
   8/31/2018             Invoice=                                4              980 scans into Excel sheet

   7/31/2018       20386 ARVIND S. MIRIYALA                 1.75                805 Work with paralegal team to finalize data set    089828‐0000001     54030993
   8/31/2018             Invoice=                           1.75                805 entry; correspond with the Clients regarding
                                                                                    upcoming call details; conference regarding
                                                                                    agenda and fact analysis with J. Bentrott;
                                                                                    begin the same.

   7/31/2018       22402 NICK GAMIZ                              4        1,000.00 Review voter data spreadsheets; enter precinct    089828‐0000001     54020385
   8/31/2018             Invoice=                                4        1,000.00 information for attorney review.

   7/31/2018       19972 JANE P. BENTROTT                       4.5       2,700.00 Conduct research in support of motion for         089828‐0000001     54012756
   8/31/2018             Invoice=                               4.5       2,700.00 preliminary injunction; attend teleconference
                                                                                   with A. Halderman to discuss his declaration;
                                                                                   confer with C. Chapple and R. Manoso regarding
                                                                                   strategy; begin drafting Halderman declaration.

   7/31/2018       22270 ROB MANOSO                         2.25          1,631.25 Confer with C. Chapple, J. Bentrott regarding     089828‐0000001     54022104
   8/31/2018             Invoice=                           2.25          1,631.25 preliminary injunction (0.75); continue
                                                                                   research and review of cases regarding same
                                                                                   (1.0); attention to request for status
                                                                                   conference (0.5).

    8/1/2018       22777 SOPHIA TENZIN SLATER               0.25               61.25 Phone call with A. Miriyala regarding updated   089828‐0000001     54049667
   9/30/2018             Invoice=                           0.25               61.25 polling data spreadsheets

    8/1/2018       22402 NICK GAMIZ                              4        1,000.00 Review and ensure voter data is entered           089828‐0000001     54050079
   9/30/2018             Invoice=                                4        1,000.00 correctly into excel spreadsheets.

    8/1/2018       22270 ROB MANOSO                         5.75          4,168.75 Draft motion for status conference and            089828‐0000001     54057436
   9/30/2018             Invoice=                           5.75          4,168.75 alternative email (4.0); continued attention to
                                                                                   issues facing potential PI motion and draft
                                                                                   outline (1.75).

    8/1/2018       19972 JANE P. BENTROTT                   2.25          1,350.00 Conduct legal and factual research for motion     089828‐0000001     54076492
   9/30/2018             Invoice=                           2.25          1,350.00 for preliminary injunction.

    8/1/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of updates on litigation.                  089828‐0000001     54088316
   9/30/2018             Invoice=                                1        1,225.00

    8/1/2018       20386 ARVIND S. MIRIYALA                 7.75          3,565.00 Coordinate and review work of internal team       089828‐0000001     54199765
   9/30/2018             Invoice=                           7.75          3,565.00 regarding voting data recap sheets; review
                                                                                   documents to be cited in upcoming preliminary
                                                                                   injunction motion; correspond with Clients
                                                                                   regarding call tomorrow.

    8/1/2018       19898 DAVID D. CROSS                          3        3,000.00 Attention to PI strategy and possible remedies,   089828‐0000001     54277046
   9/30/2018             Invoice=                                3        3,000.00 and communicate with team regarding same;
                                                                                   communicate with clients regarding strategy;
                                                                                   review and revise draft request for status
                                                                                   conference; call with expert regarding case.

    8/2/2018       20386 ARVIND S. MIRIYALA                 8.25          3,795.00 Correspond with Clients to prepare list of        089828‐0000001     54199764
   9/30/2018             Invoice=                           8.25          3,795.00 agenda items; prepare questions regarding the
                                                                                   same; coordinate with internal staff regarding
                                                                                   voting data; review news for use in preliminary
                                                                                   injunction; conference with team and the
                                                                                   Clients.

    8/2/2018       19898 DAVID D. CROSS                     4.75          4,750.00 Meet with team regarding PI motion and            089828‐0000001     54277053
   9/30/2018             Invoice=                           4.75          4,750.00 strategy, and attention to same; review and
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 53 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 31
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description            Matter Number   Index
                                                                                   revise status hearing request; prepare for and
                                                                                   participate in call with team and client
                                                                                   regarding status and strategy; communicate with
                                                                                   plaintiffs' counsel regarding strategy; discuss
                                                                                   strategy with J. Carlin; communicate with
                                                                                   defense counsel regarding status conference;
                                                                                   review draft order from plaintiffs counsel.

    8/2/2018       19972 JANE P. BENTROTT                   10.5          6,300.00 Prepare for teleconference with clients;          089828‐0000001     54076495
   9/30/2018             Invoice=                           10.5          6,300.00 research and draft motion for preliminary
                                                                                   injunction; draft expert declaration on behalf
                                                                                   of A. Halderman.

    8/2/2018       22270 ROB MANOSO                             5.5       3,987.50 Attend client call (1.0); attention to            089828‐0000001     54068522
   9/30/2018             Invoice=                               5.5       3,987.50 correspondence with counsel/court (1.0); draft
                                                                                   outline for motion for PI (3.5).

    8/2/2018       22402 NICK GAMIZ                              4        1,000.00 Track and document news sources relevant for      089828‐0000001     54050080
   9/30/2018             Invoice=                                4        1,000.00 legal counsel use.

    8/2/2018       18553 CATHERINE L. CHAPPLE                    2        1,450.00 Telephone call with clients, team; discuss the    089828‐0000001     54096833
   9/30/2018             Invoice=                                2        1,450.00 same and PI motion with R. Manoso, J. Bentrott.

    8/2/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of updates on litigation.                  089828‐0000001     54101740
   9/30/2018             Invoice=                                1        1,225.00

    8/2/2018       22777 SOPHIA TENZIN SLATER                    3             735 Compiled spreadsheet of useful articles for       089828‐0000001     54049672
   9/30/2018             Invoice=                                3             735 attorney use in upcoming PI motion

    8/2/2018       22723 TOM DUGGAN                             1.5            450 Research and locate articles and expert witness   089828‐0000001     54035986
   9/30/2018             Invoice=                               1.5            450 materials on J. Halderman for J. Bentrott.

    8/3/2018       22777 SOPHIA TENZIN SLATER                    2             490 Pulled quotations for potential attorney use in   089828‐0000001     54049670
   9/30/2018             Invoice=                                2             490 upcoming motion

    8/3/2018       22270 ROB MANOSO                         3.25          2,356.25 Review Coalition preliminary injunction papers,   089828‐0000001     54098858
   9/30/2018             Invoice=                           3.25          2,356.25 coordinate with team regarding separate motion.

    8/3/2018       22402 NICK GAMIZ                              4        1,000.00 Research and file relevant articles to the case   089828‐0000001     54050093
   9/30/2018             Invoice=                                4        1,000.00 per attorney review.

    8/3/2018       15792 MICHAEL E. WILLENS                     2.5            750 Searched for sample Permanent Injunction          089828‐0000001     54070448
   9/30/2018             Invoice=                               2.5            750 exemplars from N.D. Georgia involving Judge
                                                                                   Totenberg, for A. Miriyala.

    8/3/2018       19972 JANE P. BENTROTT                   7.25          4,350.00 Research and draft motion for preliminary         089828‐0000001     54076491
   9/30/2018             Invoice=                           7.25          4,350.00 injunction; attend teleconference with clients;
                                                                                   draft expert declaration on behalf of A.
                                                                                   Halderman.

    8/3/2018       19898 DAVID D. CROSS                          5        5,000.00 Research law regarding recording conversations    089828‐0000001     54277043
   9/30/2018             Invoice=                                5        5,000.00 and review same, and correspond with clients
                                                                                   regarding same; coordinate work on PI motion;
                                                                                   review PI motion from plaintiffs and
                                                                                   communicate with them, team, and clients
                                                                                   regarding same.

    8/3/2018       20386 ARVIND S. MIRIYALA                11.25          5,175.00 Research standard for attached evidence           089828‐0000001     54199763
   9/30/2018             Invoice=                          11.25          5,175.00 supporting a preliminary injunction; review
                                                                                   client‐sent information and articles regarding
                                                                                   current events for use in preliminary
                                                                                   injunction; review past preliminary injunctions
                                                                                   filed in front of Judge Totenberg; begin draft
                                                                                   of the same; research joinder with regard to
                                                                                   co‐party preliminary injunctions; review
                                                                                   documents for statement of facts section of
                                                                                   preliminary injunction; confer with J. Bentrott
                                                                                   regarding the same.

    8/4/2018       20386 ARVIND S. MIRIYALA                 6.25          2,875.00 Research and draft statement of facts for         089828‐0000001     54199761
   9/30/2018             Invoice=                           6.25          2,875.00 preliminary injunction.

    8/4/2018       19972 JANE P. BENTROTT                        4        2,400.00 Research and draft motion for preliminary         089828‐0000001     54076494
   9/30/2018             Invoice=                                4        2,400.00 injunction; draft declaration on behalf of
                                                                                   plaintiffs.

    8/4/2018       22270 ROB MANOSO                              4        2,900.00 Draft brief in support of motion for              089828‐0000001     54057431
   9/30/2018             Invoice=                                4        2,900.00 preliminary injunction.

    8/5/2018       22270 ROB MANOSO                              5        3,625.00 Draft brief in support of motion for              089828‐0000001     54057432
   9/30/2018             Invoice=                                5        3,625.00 preliminary injunction.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 54 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 32
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                   Description             Matter Number   Index


    8/5/2018       19972 JANE P. BENTROTT                       4.5       2,700.00 Research and draft motion for preliminary         089828‐0000001     54076490
   9/30/2018             Invoice=                               4.5       2,700.00 injunction.

    8/5/2018       20386 ARVIND S. MIRIYALA                 1.25               575 Research case law for section of preliminary      089828‐0000001     54200008
   9/30/2018             Invoice=                           1.25               575 injunction brief.

    8/5/2018       19898 DAVID D. CROSS                          1        1,000.00 Work on PI motion and discuss strategy with       089828‐0000001     54277052
   9/30/2018             Invoice=                                1        1,000.00 team regarding same; communicate with clients
                                                                                   regarding SEB meeting.

    8/6/2018       19929 JENNA B. CONAWAY                        1             355 Coordinate timing and projects for upcoming       089828‐0000001     54265635
   9/30/2018             Invoice=                                1             355 preliminary injunction briefing with team
                                                                                   members; draft PI proposed order for review by
                                                                                   J. Bentrott.

    8/6/2018       20386 ARVIND S. MIRIYALA                12.25          5,635.00 Draft and revise portions of preliminary          089828‐0000001     54200005
   9/30/2018             Invoice=                          12.25          5,635.00 injunction brief; conference with team
                                                                                   regarding status of preliminary injunction
                                                                                   draft; research fact issues related to security
                                                                                   flaws, DHS warnings, Defendants' statements,
                                                                                   other DRE decertifications; update statement of
                                                                                   facts; research Equal Protection issues;
                                                                                   research unconstitutional burden.

    8/6/2018       19898 DAVID D. CROSS                          8        8,000.00 Further work on PI motion and discuss strategy    089828‐0000001     54277154
   9/30/2018             Invoice=                                8        8,000.00 with team regarding same; further communicate
                                                                                   with clients regarding SEB meeting; communicate
                                                                                   with J. Salter regarding case status and
                                                                                   possible settlement, and communicate with
                                                                                   clients regarding same; research regarding FBI
                                                                                   investigation.

    8/6/2018       22270 ROB MANOSO                         9.25          6,706.25 Consolidate and revise draft PI brief (3.0);      089828‐0000001     54071322
   9/30/2018             Invoice=                           9.25          6,706.25 attend team call (0.5); attention to
                                                                                   correspondence, declarations, and confer with
                                                                                   D. Buell regarding PI motion (2.5); further
                                                                                   revise brief (3.25).

    8/6/2018       19972 JANE P. BENTROTT                       7.5       4,500.00 Research and draft motion for preliminary         089828‐0000001     54107819
  10/31/2018             Invoice=                               7.5       4,500.00 injunction; revise declarations.

    8/6/2018       20516 BRIAN WILLIAM HART                      1             275 Look for any expert declarations, reports, or     089828‐0000001     54814001
  11/30/2018             Invoice=                                1             275 affidavits submitted by Duncan Buell or Doug
                                                                                   Jones for J. Bentrott.

    8/7/2018       19972 JANE P. BENTROTT                   11.5          6,900.00 Attend teleconference with clients; draft         089828‐0000001     54076524
   9/30/2018             Invoice=                           11.5          6,900.00 motion and proposed order for preliminary
                                                                                   injunction; continue to revise declarations and
                                                                                   brief in support of motion for preliminary
                                                                                   injunction.

    8/7/2018       22402 NICK GAMIZ                              2             500 Review precinct data and determine which sheets   089828‐0000001     54079937
   9/30/2018             Invoice=                                2             500 need to be rescanned.

    8/7/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review Preliminary Injunction brief.              089828‐0000001     54090371
   9/30/2018             Invoice=                                1        1,225.00

    8/7/2018       20386 ARVIND S. MIRIYALA                12.75          5,865.00 Draft and revise portions of preliminary          089828‐0000001     54111596
   9/30/2018             Invoice=                          12.75          5,865.00 injunction brief; research Equal Protection
                                                                                   claim; update statement of facts; research fact
                                                                                   citations related to Defendants' statements;
                                                                                   finalize data set entry for Edgeworth;
                                                                                   correspond with the Clients; perform proofread
                                                                                   of the same.

    8/7/2018       22270 ROB MANOSO                         11.5          8,337.50 File PI motion, declarations, coordinate with     089828‐0000001     54098784
   9/30/2018             Invoice=                           11.5          8,337.50 client and team.

    8/7/2018       22777 SOPHIA TENZIN SLATER                    3             735 Completed "Fulton County Pages to Rescan"         089828‐0000001     54102515
   9/30/2018             Invoice=                                3             735 spreadsheet for A. Miriyala review

    8/7/2018       19898 DAVID D. CROSS                          9        9,000.00 Work on and finalize PI motion and discuss same   089828‐0000001     54277148
   9/30/2018             Invoice=                                9        9,000.00 with team; communicate with clients regarding
                                                                                   SEB meeting; communicate with J. Salter
                                                                                   regarding case status and possible settlement,
                                                                                   and communicate with clients regarding same;
                                                                                   research regarding FBI investigation; discuss
                                                                                   strategy with plaintiffs counsel.

    8/7/2018       19929 JENNA B. CONAWAY                   16.5          5,857.50 Cite‐check Memorandum in support of Motion for    089828‐0000001     54267891
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 55 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 33
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                   Description             Matter Number   Index
   9/30/2018              Invoice=                           16.5          5,857.50 Preliminary Injunction; cite‐check and
                                                                                    proofread Halderman declaration and prepare
                                                                                    exhibits; incorporate LDS proofread edits into
                                                                                    the brief; coordinate with associates regarding
                                                                                    key language for the declarations; assist with
                                                                                    finalizing Curling Declaration format; prepare
                                                                                    exhibit for Buell Declaration; assist A.
                                                                                    Miriyala with fact‐checking brief; update table
                                                                                    of contents and draft table of authorities;
                                                                                    finalize filings and send to local counsel;
                                                                                    prepare as‐filed versions and circulate.

    8/8/2018       19898 DAVID D. CROSS                          4.5       4,500.00 Communicate with team, local counsel, and         089828‐0000001     54277155
   9/30/2018             Invoice=                                4.5       4,500.00 clients regarding PI strategy; communicate with
                                                                                    defense counsel and court regarding briefing
                                                                                    schedule; coordinate work on spoliation motion
                                                                                    and revise draft filing regarding same;
                                                                                    coordinate outreach to election experts;
                                                                                    communicate with plaintiffs counsel regarding
                                                                                    strategy.

    8/8/2018       22270 ROB MANOSO                          1.75          1,268.75 Attention to correspondence regarding             089828‐0000001     54104363
   9/30/2018             Invoice=                            1.75          1,268.75 feasability of administration of change,
                                                                                    correspondence with potential experts.

    8/8/2018       19972 JANE P. BENTROTT                         4        2,400.00 Draft motion and proposed order regarding         089828‐0000001     54108396
   9/30/2018             Invoice=                                 4        2,400.00 schedule for motion for preliminary injunction;
                                                                                    confer with clients regarding experts and reply
                                                                                    brief; confer with MoFo team regarding experts
                                                                                    and reply brief; reach out to potential experts
                                                                                    for an additional declaration in support of
                                                                                    reply brief.

    8/8/2018       20386 ARVIND S. MIRIYALA                 11.25          5,175.00 Research spoliation motion; draft the same.       089828‐0000001     54111586
   9/30/2018             Invoice=                           11.25          5,175.00

    8/8/2018       22139 ROBYN BYTHEWAY                           1             300 Research potential expert witnesses for J.        089828‐0000001     54091083
   9/30/2018             Invoice=                                 1             300 Bentrott.

    8/9/2018       22270 ROB MANOSO                              2.5       1,812.50 Attention to correspondence regarding             089828‐0000001     54117388
   9/30/2018             Invoice=                                2.5       1,812.50 feasability of administration of change,
                                                                                    correspondence and conferral with potential
                                                                                    experts.

    8/9/2018       22139 ROBYN BYTHEWAY                           2             600 Research potential expert witnesses for J.        089828‐0000001     54109827
   9/30/2018             Invoice=                                 2             600 Bentrott.

    8/9/2018       21110 JOHN P. CARLIN                           1        1,225.00 Review updates on litigation.                     089828‐0000001     54101844
   9/30/2018             Invoice=                                 1        1,225.00

    8/9/2018       19929 JENNA B. CONAWAY                    1.25           443.75 Prepare Fulton County Superior Court filings as    089828‐0000001     54279957
   9/30/2018             Invoice=                            1.25           443.75 requested by A. Miriyala.

    8/9/2018       19898 DAVID D. CROSS                           2        2,000.00 Attention to PI strategy and review research re   089828‐0000001     54281481
   9/30/2018             Invoice=                                 2        2,000.00 same; respond to press inquiries; coordinate
                                                                                    expert outreach.

    8/9/2018       20386 ARVIND S. MIRIYALA                  7.25          3,335.00 Update and revise spoliation motion; conduct      089828‐0000001     54138760
   9/30/2018             Invoice=                            7.25          3,335.00 follow up research; review original complaint
                                                                                    in Curling 1; conduct fact research for
                                                                                    preliminary injunction reply.

   8/10/2018       20386 ARVIND S. MIRIYALA                      3.5       1,610.00 Review Georgia RFI for new voting machines;       089828‐0000001     54200122
   9/30/2018             Invoice=                                3.5       1,610.00 review Coalition Plaintiffs' declarations;
                                                                                    update spoliation filing.

   8/10/2018       19898 DAVID D. CROSS                      2.75          2,750.00 Review GA RFI and communicate with team and       089828‐0000001     54281583
   9/30/2018             Invoice=                            2.75          2,750.00 clients re same; review supplemental
                                                                                    declarations from plaintiffs; respond to press
                                                                                    inquiries; research election systems.

   8/10/2018       22270 ROB MANOSO                               2        1,450.00 Attention to case correspondence, reach out to    089828‐0000001     54125843
   9/30/2018             Invoice=                                 2        1,450.00 experts.

   8/11/2018       19898 DAVID D. CROSS                           1        1,000.00 Attention to press inquiries and press release.   089828‐0000001     54281576
   9/30/2018             Invoice=                                 1        1,000.00

   8/12/2018       19898 DAVID D. CROSS                          1.5       1,500.00 Attention to PI strategy and relief, and          089828‐0000001     54281579
   9/30/2018             Invoice=                                1.5       1,500.00 communicate with clients and local counsel re
                                                                                    same; review GA law re elections.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 56 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 34
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description            Matter Number   Index
   8/12/2018       22270 ROB MANOSO                              1              725 Attention to case correspondence, reach out to    089828‐0000001     54127993
   9/30/2018             Invoice=                                1              725 experts.

   8/13/2018       22270 ROB MANOSO                              3        2,175.00 Attend call with L. Atcheson; research             089828‐0000001     54116914
   9/30/2018             Invoice=                                3        2,175.00 statutory framework.

   8/13/2018       19898 DAVID D. CROSS                          1        1,000.00 Work on additional support for relief.             089828‐0000001     54281580
   9/30/2018             Invoice=                                1        1,000.00

   8/13/2018       19972 JANE P. BENTROTT                       4.5       2,700.00 Confer with experts, clients, and MoFo team        089828‐0000001     54148251
   9/30/2018             Invoice=                               4.5       2,700.00 regarding motion for preliminary injunction;
                                                                                   conduct research in support of motion for
                                                                                   preliminary injunction.

   8/13/2018       20386 ARVIND S. MIRIYALA                     4.5       2,070.00 Review DRE data and correspondence with            089828‐0000001     54233117
   9/30/2018             Invoice=                               4.5       2,070.00 Edgeworth; discuss the same with C. Chapple;
                                                                                   review background materials related to
                                                                                   potential expert; research spoliation issues
                                                                                   for draft motion; research fact issues for
                                                                                   preliminary injunction response.

   8/14/2018       13085 LAURA RAY                               4        1,200.00 Research Georgia legislative history for           089828‐0000001     54247849
   9/30/2018             Invoice=                                4        1,200.00 election code section 21‐2‐334 for A. Miriyala.

   8/14/2018       18553 CATHERINE L. CHAPPLE               3.75          2,718.75 Review defendants' filings; discuss the same       089828‐0000001     54144015
   9/30/2018             Invoice=                           3.75          2,718.75 with R. Manoso, J. Bentrott; review Georgia
                                                                                   statutes, correspondence.

   8/14/2018       19972 JANE P. BENTROTT                   6.75          4,050.00 Review Defendants' filings in opposition to        089828‐0000001     54148263
   9/30/2018             Invoice=                           6.75          4,050.00 Plaintiffs' motions for preliminary injunction;
                                                                                   confer with experts and MoFo team regarding
                                                                                   same; research reply in support of motion for
                                                                                   preliminary injunction.

   8/14/2018       20386 ARVIND S. MIRIYALA                 7.25          3,335.00 Research regarding legislature's intent when       089828‐0000001     54149197
   9/30/2018             Invoice=                           7.25          3,335.00 allowing exception for paper ballot use;
                                                                                   research spoliation caselaw.

   8/14/2018       22270 ROB MANOSO                              5        3,625.00 Attention to case correspondence, reach out to     089828‐0000001     54153273
   9/30/2018             Invoice=                                5        3,625.00 experts, review of filings.

   8/14/2018       19929 JENNA B. CONAWAY                   0.25               88.75 File signed engagement letter from L. Atkeson.   089828‐0000001     54279953
   9/30/2018             Invoice=                           0.25               88.75

   8/14/2018       19898 DAVID D. CROSS                     6.75          6,750.00 Discuss case with J. Barrow; attention to          089828‐0000001     54282406
   9/30/2018             Invoice=                           6.75          6,750.00 strategy and discuss same with clients; review
                                                                                   research; respond to press inquiries and
                                                                                   correspond with expert re same; review letters
                                                                                   to counties re authority to eliminate DREs and
                                                                                   analyze same; review and analyze defendants'
                                                                                   response filings and communicate with team and
                                                                                   clients re same.

   8/14/2018        8688 CHRISTINA M. BELISARIO                 1.5            412.5 Retrieve cases and statutes for R. Manoso.       089828‐0000001     54119914
   9/30/2018             Invoice=                               1.5            412.5

   8/14/2018       20056 MICHAEL D. DANIELS                 0.75           243.75 Conducted background research on potential          089828‐0000001     54124674
   9/30/2018             Invoice=                           0.75           243.75 expert Lonna Atkeson for J. Bentrott.

   8/15/2018       19898 DAVID D. CROSS                          6        6,000.00 Review and analyze defendants' response filings    089828‐0000001     54282407
   9/30/2018             Invoice=                                6        6,000.00 and communicate with team and clients re same,
                                                                                   and coordinate work on reply; respond to press
                                                                                   inquiries.

   8/15/2018       22270 ROB MANOSO                             5.5       3,987.50 Attention to case correspondence, outline          089828‐0000001     54154441
   9/30/2018             Invoice=                               5.5       3,987.50 Reply, confer with Brennan Center.

   8/15/2018       19972 JANE P. BENTROTT                   7.75          4,650.00 Confer with experts and MoFo team regarding        089828‐0000001     54148262
   9/30/2018             Invoice=                           7.75          4,650.00 reply in support of motion for preliminary
                                                                                   injunction; research and draft reply in support
                                                                                   of motion for preliminary injunction.

   8/15/2018       20386 ARVIND S. MIRIYALA                 4.75          2,185.00 Review and research facts for use in               089828‐0000001     54233143
   9/30/2018             Invoice=                           4.75          2,185.00 preliminary injunction motion.

   8/16/2018       20386 ARVIND S. MIRIYALA                 6.75          3,105.00 Research facts for preliminary injunction          089828‐0000001     54233192
   9/30/2018             Invoice=                           6.75          3,105.00 reply; research spoliation case law.

   8/16/2018       13085 LAURA RAY                               3              900 Research flaws and vulnerabilities in             089828‐0000001     54247812
   9/30/2018             Invoice=                                3              900 electronic voting in Georgia for A. Miriyala.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 57 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                              Page 35
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials        Name / Invoice Number   Hours         Amount                                     Description           Matter Number   Index
   8/16/2018       20056 MICHAEL D. DANIELS                0.75           243.75 Conducted statutory research on Georgia's          089828‐0000001     54151701
   9/30/2018             Invoice=                          0.75           243.75 election law to determine whether any other
                                                                                 bailout provisions exist for C. Chapple.

   8/16/2018       20056 MICHAEL D. DANIELS                    0.5            162.5 Retrieved state session laws for A. Miriyala.   089828‐0000001     54151707
   9/30/2018             Invoice=                              0.5            162.5

   8/16/2018       22270 ROB MANOSO                        3.75          2,718.75 Draft portions of Reply.                          089828‐0000001     54154455
   9/30/2018             Invoice=                          3.75          2,718.75

   8/16/2018       18553 CATHERINE L. CHAPPLE                   2        1,450.00 Review statutes; discuss issues with team;        089828‐0000001     54144089
   9/30/2018             Invoice=                               2        1,450.00 communicate with A. Halderman, D. Buell, D.
                                                                                  Jones regarding Georgia system.

   8/16/2018       19972 JANE P. BENTROTT                       8        4,800.00 Confer with experts, clients, and MoFo team       089828‐0000001     54148259
   9/30/2018             Invoice=                               8        4,800.00 regarding reply in support of motion for
                                                                                  preliminary injunction; research and draft
                                                                                  reply in support of motion for preliminary
                                                                                  injunction.

   8/16/2018       19929 JENNA B. CONAWAY                  0.75           266.25 Prepare requested pleadings for D. Cross.          089828‐0000001     54280529
   9/30/2018             Invoice=                          0.75           266.25

   8/16/2018       19927 WENDY S. CODDINGTON               2.25               652.5 Researched studies/articles for J. Bentrott.    089828‐0000001     54135022
   9/30/2018             Invoice=                          2.25               652.5

   8/17/2018       19972 JANE P. BENTROTT                  5.75          3,450.00 Confer with experts and MoFo team regarding       089828‐0000001     54148260
   9/30/2018             Invoice=                          5.75          3,450.00 reply in support of motion for preliminary
                                                                                  injunction; research and draft reply in support
                                                                                  of motion for preliminary injunction.

   8/17/2018       18553 CATHERINE L. CHAPPLE                   7        5,075.00 Draft sections of reply brief; review and         089828‐0000001     54146496
   9/30/2018             Invoice=                               7        5,075.00 revise brief; research statutes, case law.

   8/17/2018       20056 MICHAEL D. DANIELS                0.25               81.25 Retrieved news article for C. Chapple.          089828‐0000001     54151670
   9/30/2018             Invoice=                          0.25               81.25

   8/17/2018       20056 MICHAEL D. DANIELS                0.25               81.25 Retrieved statutes for C. Chapple.              089828‐0000001     54151679
   9/30/2018             Invoice=                          0.25               81.25

   8/17/2018       22270 ROB MANOSO                             7        5,075.00 Draft Reply, attention to motion and proposed     089828‐0000001     54171576
   9/30/2018             Invoice=                               7        5,075.00 order issues.

   8/18/2018       18553 CATHERINE L. CHAPPLE                  4.5       3,262.50 Continue to draft portions of reply brief.        089828‐0000001     54160701
   9/30/2018             Invoice=                              4.5       3,262.50

   8/18/2018       22270 ROB MANOSO                             1              725 Attention to case correspondence and PI reply.   089828‐0000001     54171542
   9/30/2018             Invoice=                               1              725

   8/18/2018       19972 JANE P. BENTROTT                      3.5       2,100.00 Confer with experts and MoFo team regarding       089828‐0000001     54148255
   9/30/2018             Invoice=                              3.5       2,100.00 reply in support of motion for preliminary
                                                                                  injunction; revise expert report for same.

   8/18/2018       20516 BRIAN WILLIAM HART                     4        1,100.00 Pull general background report, publications      089828‐0000001     54820059
  11/30/2018             Invoice=                               4        1,100.00 search results, social media accounts, and news
                                                                                  articles on Merritt Beaver (Georgia Secretary
                                                                                  of State, Chief Information Officer), Chris
                                                                                  Harvey (Elections Director, Georgia Secretary
                                                                                  of State), Janine Eveler (Director, Cobb County
                                                                                  Elections Department, GA), Lynn Ledford
                                                                                  (Elections Director, Gwinnett County, GA),
                                                                                  Nancy Boren (Muscogee County Elections
                                                                                  Director, GA), Lynn Bailey (Executive Director,
                                                                                  Richmond County, GA), and Richard Barron
                                                                                  (Director, Fulton County Department of
                                                                                  Registration and Elections) for R. Manoso.

   8/19/2018       18553 CATHERINE L. CHAPPLE              7.25          5,256.25 Prepare for discussion with S. Henderson;         089828‐0000001     54160692
   9/30/2018             Invoice=                          7.25          5,256.25 telephone call with S. Henderson to discuss
                                                                                  Common Cause declaration; draft declaration;
                                                                                  reach out to N. Utof regarding declaration;
                                                                                  finalize brief and send to D. Cross for review.

   8/19/2018       19972 JANE P. BENTROTT                       4        2,400.00 Revise Atkeson declaration and reply brief in     089828‐0000001     54163781
   9/30/2018             Invoice=                               4        2,400.00 support of motion for preliminary injunction
                                                                                  and correspond with MoFo team, expert, and
                                                                                  clients regarding same.

   8/19/2018       22270 ROB MANOSO                            4.5       3,262.50 Revise Reply brief.                               089828‐0000001     54171616
   9/30/2018             Invoice=                              4.5       3,262.50
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 58 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 36
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description            Matter Number   Index
   8/19/2018       19929 JENNA B. CONAWAY                        7        2,485.00 Cite‐check Curling Plaintiffs' Reply ISO Motion    089828‐0000001     54281107
   9/30/2018             Invoice=                                7        2,485.00 for Preliminary Injunction, update table of
                                                                                   contents and draft table of authorities.

   8/20/2018       19929 JENNA B. CONAWAY                       9.5       3,372.50 Assist with preparing and filing the Curling       089828‐0000001     54281585
   9/30/2018             Invoice=                               9.5       3,372.50 Plaintiffs' Motion for Excess Pages; prepare
                                                                                   and file Curling Plaintiffs' Amended Motion for
                                                                                   Preliminary Injunction and Amended Proposed
                                                                                   Order; cite‐check, fact‐check, format &
                                                                                   finalize Atkeson Affidavit, Henderson
                                                                                   Affidavit, and Curling Plaintiffs' Reply in
                                                                                   Support of Its Motion for Preliminary
                                                                                   Injunction.

   8/20/2018       18553 CATHERINE L. CHAPPLE                    4        2,900.00 Continue to revise, finalize Henderson             089828‐0000001     54176951
   9/30/2018             Invoice=                                4        2,900.00 declaration; edit brief; review declarations,
                                                                                   compare citations to brief; discuss brief and
                                                                                   other issues with R. Manoso; communicate with
                                                                                   D. Cross, S. Henderson regarding declaration;
                                                                                   review and finalize brief and declarations for
                                                                                   filing.

   8/20/2018       22270 ROB MANOSO                         8.75          6,343.75 Revise Reply brief and oversee filing.             089828‐0000001     54194558
   9/30/2018             Invoice=                           8.75          6,343.75

   8/20/2018       19972 JANE P. BENTROTT                        1              600 Correspond with MoFo team and clients regarding   089828‐0000001     54163790
   9/30/2018             Invoice=                                1              600 reply brief and Atkeson declaration in support
                                                                                    of motion for preliminary injunction.

   8/20/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of updates on litigation.                   089828‐0000001     54271551
   9/30/2018             Invoice=                                1        1,225.00

   8/21/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of updates on litigation.                   089828‐0000001     54271550
   9/30/2018             Invoice=                                1        1,225.00

   8/21/2018       19972 JANE P. BENTROTT                        2        1,200.00 Read and respond to emails from MoFo team,         089828‐0000001     54222891
   9/30/2018             Invoice=                                2        1,200.00 clients; review all filed briefs.

   8/22/2018       19972 JANE P. BENTROTT                   1.75          1,050.00 Read and respond to client correspondence;         089828‐0000001     54222908
   9/30/2018             Invoice=                           1.75          1,050.00 review press coverage of preliminary injunction
                                                                                   briefing.

   8/22/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of updates on litigation.                   089828‐0000001     54271552
   9/30/2018             Invoice=                                1        1,225.00

   8/22/2018       22270 ROB MANOSO                             0.5            362.5 Attention to case correspondence.                089828‐0000001     54204799
   9/30/2018             Invoice=                               0.5            362.5

   8/23/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of updates on litigation.                   089828‐0000001     54271645
   9/30/2018             Invoice=                                1        1,225.00

   8/24/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of updates on litigation.                   089828‐0000001     54271643
   9/30/2018             Invoice=                                1        1,225.00

   8/26/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Prepare reply filings for Pete Combs via         089828‐0000001     54259459
   9/30/2018             Invoice=                           0.25               88.75 Dropbox per request by D. Cross.

   8/27/2018       20386 ARVIND S. MIRIYALA                 2.25          1,035.00 Review docket entries related to preliminary       089828‐0000001     54232450
   9/30/2018             Invoice=                           2.25          1,035.00 injunction.

   8/27/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of updates on litigation.                   089828‐0000001     54271647
   9/30/2018             Invoice=                                1        1,225.00

   8/28/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of updates on litigation.                   089828‐0000001     54271644
   9/30/2018             Invoice=                                1        1,225.00

   8/28/2018       19972 JANE P. BENTROTT                   0.25                150 Read and respond to email correspondence among    089828‐0000001     54248343
   9/30/2018             Invoice=                           0.25                150 MoFo team and clients.

   8/28/2018       18553 CATHERINE L. CHAPPLE               2.75          1,993.75 Review filings and declarations from Secretary     089828‐0000001     54277466
   9/30/2018             Invoice=                           2.75          1,993.75 of State, Fulton County, Coalition plaintiffs.

   8/29/2018       19972 JANE P. BENTROTT                       0.5             300 Review Court's order regarding motions to         089828‐0000001     54248345
   9/30/2018             Invoice=                               0.5             300 dismiss and preliminary injunction; begin
                                                                                    preparing for hearing on motion for preliminary
                                                                                    injunction.

   8/29/2018       22270 ROB MANOSO                             0.5            362.5 Attention to correspondence and hearing date.    089828‐0000001     54229105
   9/30/2018             Invoice=                               0.5            362.5

   8/29/2018       20386 ARVIND S. MIRIYALA                      2              920 Research whether stay are required pending        089828‐0000001     54232437
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 59 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 37
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
   9/30/2018              Invoice=                                2              920 interlocutory appeals; research whether
                                                                                     discovery may be served prior to preliminary
                                                                                     injunction hearing; review docket for filed
                                                                                     leave of absences; review local rules regarding
                                                                                     the same.

   8/29/2018       21110 JOHN P. CARLIN                           1        1,225.00 Review of updates on litigation.                   089828‐0000001     54271646
   9/30/2018             Invoice=                                 1        1,225.00

   8/30/2018       21110 JOHN P. CARLIN                           1        1,225.00 Review of updates on litigation.                   089828‐0000001     54271690
   9/30/2018             Invoice=                                 1        1,225.00

   8/30/2018       22270 ROB MANOSO                              0.5            362.5 Attend team call.                                089828‐0000001     54242030
   9/30/2018             Invoice=                                0.5            362.5

   8/30/2018       19972 JANE P. BENTROTT                        4.5       2,700.00 Attend MoFo team teleconference; correspond        089828‐0000001     54248341
   9/30/2018             Invoice=                                4.5       2,700.00 with MoFo team regarding case strategy; draft
                                                                                    presentation for hearing on motion for
                                                                                    preliminary injunction; review and conduct
                                                                                    legal research regarding motion for preliminary
                                                                                    injunction and interlocutory appeal.

   8/30/2018       20386 ARVIND S. MIRIYALA                  6.25          2,875.00 Conference with team; research delay during        089828‐0000001     54281318
   9/30/2018             Invoice=                            6.25          2,875.00 interlocutory appeal remedy; research whether
                                                                                    Curling Plaintiffs may serve discovery.

   8/30/2018       19929 JENNA B. CONAWAY                    1.25           443.75 Participate in team meeting to prepare for          089828‐0000001     54284419
   9/30/2018             Invoice=                            1.25           443.75 Preliminary Injunction hearing; prepare
                                                                                   briefing research regarding Motion to Stay
                                                                                   proceedings (0.75).

   8/30/2018       17646 JOSEPH L. GASTON                    1.25           368.75 Kick‐off assisting the case team with the           089828‐0000001     54284609
   9/30/2018             Invoice=                            1.25           368.75 specified web video captures.

   8/31/2018       19929 JENNA B. CONAWAY                    1.25           443.75 Prepare briefs and coordinate with research         089828‐0000001     54284653
   9/30/2018             Invoice=                            1.25           443.75 services to pull caselaw cited in preliminary
                                                                                   injunction briefing; draft table of contents,
                                                                                   organize caselaw and coordinate with associates
                                                                                   regarding caselaw cited binders.

   8/31/2018       20386 ARVIND S. MIRIYALA                      5.5       2,530.00 Research whether Curling Plaintiffs may serve      089828‐0000001     54281393
   9/30/2018             Invoice=                                5.5       2,530.00 discovery; review case law related to recent
                                                                                    election remedies.

   8/31/2018       19972 JANE P. BENTROTT                    6.25          3,750.00 Continue to draft presentation for hearing on      089828‐0000001     54248350
   9/30/2018             Invoice=                            6.25          3,750.00 motion for preliminary injunction; confer with
                                                                                    R. Manoso regarding case strategy; review
                                                                                    proposal from counsel for Coalition Plaintiffs;
                                                                                    read and respond to email correspondence and
                                                                                    propose response to Coalition Plaintiffs' plan.

   8/31/2018       22270 ROB MANOSO                          0.25           181.25 Confer with J. Bentrott regarding case and          089828‐0000001     54262487
   9/30/2018             Invoice=                            0.25           181.25 hearing preparations.

   8/31/2018       19927 WENDY S. CODDINGTON                      1              290 Pulled case law for J. Conaway.                   089828‐0000001     54245952
   9/30/2018             Invoice=                                 1              290

   8/31/2018       17646 JOSEPH L. GASTON                    0.25               73.75 Resume coordinating support in relation to the   089828‐0000001     54275378
   9/30/2018             Invoice=                            0.25               73.75 August 30th, 2018 electronic video
                                                                                      file/presentation request.

   8/31/2018       17646 JOSEPH L. GASTON                    0.75           221.25 Resume assisting the case team with updating        089828‐0000001     54275381
   9/30/2018             Invoice=                            0.75           221.25 the specified August 30th, 2018 web video
                                                                                   capture.

   8/31/2018       21110 JOHN P. CARLIN                           1        1,225.00 Review of updates on litigation.                   089828‐0000001     54271689
   9/30/2018             Invoice=                                 1        1,225.00

   8/31/2018       18553 CATHERINE L. CHAPPLE                7.25          5,256.25 Review filings; begin preparing slides for oral    089828‐0000001     54269766
   9/30/2018             Invoice=                            7.25          5,256.25 argument; research statutes and case law.

    9/1/2018       19898 DAVID D. CROSS                           2        2,000.00 Review and analyze correspondence and memo from    089828‐0000001     54516969
  10/31/2018             Invoice=                                 2        2,000.00 Coalition Plaintiffs re relief and communicate
                                                                                    with clients regarding same; respond to media
                                                                                    inquiries; coordinate research into GA law
                                                                                    regarding requested relief; communicate with J.
                                                                                    Carter.

    9/2/2018       19898 DAVID D. CROSS                      1.25          1,250.00 Communicate with D. Buell and clients regarding    089828‐0000001     54516944
  10/31/2018             Invoice=                            1.25          1,250.00 case strategy.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 60 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 38
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description            Matter Number   Index
    9/3/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Communicate with clients and team regarding       089828‐0000001     54516934
  10/31/2018             Invoice=                           1.25          1,250.00 expert status and case strategy; communicate
                                                                                   with A. Halderman; communicate with team
                                                                                   regarding hearing prep and further
                                                                                   investigation.

    9/3/2018       19972 JANE P. BENTROTT                        1             600 Draft presentation for hearing on plaintiffs'     089828‐0000001     54293172
  10/31/2018             Invoice=                                1             600 motion for preliminary injunction.

    9/4/2018       18553 CATHERINE L. CHAPPLE               5.75          4,168.75 Research statutes; review briefs and              089828‐0000001     54294684
  10/31/2018             Invoice=                           5.75          4,168.75 declarations; discuss case with R. Manoso;
                                                                                   telephone call with clients to discuss oral
                                                                                   argument, solutions; draft notice for the court
                                                                                   and amend proposed order; communicate with A.
                                                                                   Halderman.

    9/4/2018       20386 ARVIND S. MIRIYALA                 4.25          1,955.00 Conference with team; research recent relief in   089828‐0000001     54296538
  10/31/2018             Invoice=                           4.25          1,955.00 election related cases; review docketed
                                                                                   material.

    9/4/2018       19898 DAVID D. CROSS                     3.25          3,250.00 Communicate with clients and team regarding       089828‐0000001     54516938
  10/31/2018             Invoice=                           3.25          3,250.00 expert status and case strategy; communicate
                                                                                   with A. Halderman; communicate with team
                                                                                   regarding hearing prep and further
                                                                                   investigation; review order regarding hearing;
                                                                                   coordinate and serve subpoenas; respond to
                                                                                   media inquiries; attention to amended relief.

    9/4/2018       19929 JENNA B. CONAWAY                   2.75           976.25 Organize and prepare printed binders of all        089828‐0000001     54516422
  10/31/2018             Invoice=                           2.75           976.25 Preliminary Injunction briefing; pull caselaw
                                                                                  cited in Preliminary Injunction briefing; draft
                                                                                  table of contents and coordinate printing of
                                                                                  caselaw binder in preparation of hearing.

    9/4/2018       13085 LAURA RAY                               3             900 Articles on cases regarding election relief for   089828‐0000001     54490941
  10/31/2018             Invoice=                                3             900 A. Miriyala.

    9/5/2018       19929 JENNA B. CONAWAY                   0.75           266.25 Coordinate with team and file Notice of Revised    089828‐0000001     54516424
  10/31/2018             Invoice=                           0.75           266.25 Proposed Relief.

    9/5/2018       19898 DAVID D. CROSS                          4        4,000.00 Communicate with local counsel and team           089828‐0000001     54516968
  10/31/2018             Invoice=                                4        4,000.00 regarding hearing strategy and prep;
                                                                                   communicate with A. Halderman; attention to
                                                                                   subpoenas; respond to media inquiries; review
                                                                                   and revise notice of amended relief and
                                                                                   attention to same; communicate with Common
                                                                                   Cause regarding case; prepare for hearing;
                                                                                   review order regarding hearing and attention to
                                                                                   logistics and planning; communicate with
                                                                                   Coalition Plaintiffs regarding hearing and
                                                                                   requested relief; communicate with other
                                                                                   parties regarding hearing parameters and
                                                                                   witnesses.

    9/5/2018       18553 CATHERINE L. CHAPPLE               6.25          4,531.25 Review briefs, declarations; telephone call       089828‐0000001     54294637
  10/31/2018             Invoice=                           6.25          4,531.25 with D. Cross, R. Manoso to discuss oral
                                                                                   argument strategy; telephone call with
                                                                                   Coalition plaintiffs to discuss timing and
                                                                                   strategy.

    9/5/2018       20386 ARVIND S. MIRIYALA                 3.25          1,495.00 Review docketed material; review client's fact    089828‐0000001     54306273
  10/31/2018             Invoice=                           3.25          1,495.00 research; perform fact research for upcoming
                                                                                   hearing.

    9/5/2018       19972 JANE P. BENTROTT                        1             600 Read and respond to email correspondence          089828‐0000001     54308835
  10/31/2018             Invoice=                                1             600 regarding upcoming hearing on plaintiffs'
                                                                                   motion for preliminary injunction.

    9/5/2018       22270 ROB MANOSO                             2.5       1,812.50 Attention to hearing preparations and conferral   089828‐0000001     54313047
  10/31/2018             Invoice=                               2.5       1,812.50 with counsel.

    9/6/2018       20386 ARVIND S. MIRIYALA                 6.75          3,105.00 Review client's fact research; perform fact       089828‐0000001     54314610
  10/31/2018             Invoice=                           6.75          3,105.00 research for upcoming hearing regarding
                                                                                   feasibility issue; draft order and motion to
                                                                                   bring electronic instruments into courtroom.

    9/6/2018       22270 ROB MANOSO                         2.75          1,993.75 Continue hearing preparations and attend meet     089828‐0000001     54328905
  10/31/2018             Invoice=                           2.75          1,993.75 and confer with counsel.

    9/6/2018       18553 CATHERINE L. CHAPPLE                   4.5       3,262.50 Review statutes and draft statutory analysis;     089828‐0000001     54306782
  10/31/2018             Invoice=                               4.5       3,262.50 review A. Halderman reports, FOIA documents;
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 61 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 39
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description             Matter Number   Index
                                                                                     prepare for hearing.

    9/6/2018       19972 JANE P. BENTROTT                       0.5             300 Confer with team regarding hearing on              089828‐0000001     54308821
  10/31/2018             Invoice=                               0.5             300 plaintiffs' motion for preliminary injunction.

    9/6/2018       20056 MICHAEL D. DANIELS                 0.25               81.25 Retrieved indictment for J. Conaway.              089828‐0000001     54300983
  10/31/2018             Invoice=                           0.25               81.25

    9/6/2018       19929 JENNA B. CONAWAY                   4.25          1,508.75 Coordinate to have binder of preliminary            089828‐0000001     54517351
  10/31/2018             Invoice=                           4.25          1,508.75 injunction briefing prepared for J. Bentrott;
                                                                                   revise hearing materials based on input from J.
                                                                                   Bentrott; pull additional materials and
                                                                                   statutes; coordinate to have printed; draft
                                                                                   Motion for Leave to Bring Electronic Equipment
                                                                                   and prepare exemplar filings for A. Miriyala.

    9/6/2018       19898 DAVID D. CROSS                          6        6,000.00 Coordinate hearing prep and attention to            089828‐0000001     54516929
  10/31/2018             Invoice=                                6        6,000.00 strategy regarding same; further attention to
                                                                                   subpoenas; respond to media inquiries; further
                                                                                   communicate with Coalition Plaintiffs re
                                                                                   hearing and requested relief; further
                                                                                   communicate with other parties regarding
                                                                                   hearing parameters and witnesses; revise
                                                                                   statement from clients regarding hearing;
                                                                                   communicate with Sec. Cox regarding hearing;
                                                                                   prepare for hearing.

    9/6/2018       21941 MICHAEL STOLER                     0.75               217.5 Search for Georgia Session Laws for J. Conaway.   089828‐0000001     54407886
  10/31/2018             Invoice=                           0.75               217.5

    9/7/2018       19898 DAVID D. CROSS                         4.5       4,500.00 Further coordinate hearing prep and attention       089828‐0000001     54516928
  10/31/2018             Invoice=                               4.5       4,500.00 to strategy regarding same; respond to media
                                                                                   inquiries; further communicate with Coalition
                                                                                   Plaintiffs regarding hearing, and review and
                                                                                   revise draft filing regarding same; prepare for
                                                                                   hearing.

    9/7/2018       19972 JANE P. BENTROTT                       2.5       1,500.00 Revise hearing slides; research and draft           089828‐0000001     54308828
  10/31/2018             Invoice=                               2.5       1,500.00 witness examination outline for R. Barron;
                                                                                   respond to emails regarding hearing on
                                                                                   plaintiffs' motion for preliminary injunction.

    9/7/2018       22270 ROB MANOSO                         3.25          2,356.25 Continue hearing preparations, including slide      089828‐0000001     54328887
  10/31/2018             Invoice=                           3.25          2,356.25 revisions.

    9/7/2018       18553 CATHERINE L. CHAPPLE                   6.5       4,712.50 Prepare outlines for direct, cross                  089828‐0000001     54317570
  10/31/2018             Invoice=                               6.5       4,712.50 examinations; review studies on DREs, security
                                                                                   protocol; discuss issues with R. Manoso.

    9/7/2018       20386 ARVIND S. MIRIYALA                 5.75          2,645.00 Perform fact research for upcoming hearing;         089828‐0000001     54320397
  10/31/2018             Invoice=                           5.75          2,645.00 revise order and motion to bring electronic
                                                                                   instruments into courtroom; research the same.

    9/8/2018       20386 ARVIND S. MIRIYALA                 7.75          3,565.00 Perform fact research for upcoming hearing;         089828‐0000001     54320379
  10/31/2018             Invoice=                           7.75          3,565.00 conference with team.

    9/8/2018       18553 CATHERINE L. CHAPPLE                   8.5       6,162.50 Continue to prepare for PI hearing; review          089828‐0000001     54331947
  10/31/2018             Invoice=                               8.5       6,162.50 materials to prepare for direct examination;
                                                                                   draft direct examination outline; discuss with
                                                                                   R. Manoso.

    9/8/2018       19972 JANE P. BENTROTT                       1.5             900 Attend teleconference with MoFo team to prepare    089828‐0000001     54308915
  10/31/2018             Invoice=                               1.5             900 for hearing on plaintiffs' motion for
                                                                                    preliminary injunction.

    9/8/2018       22270 ROB MANOSO                         4.25          3,081.25 Hearing preparations, including team call.          089828‐0000001     54311273
  10/31/2018             Invoice=                           4.25          3,081.25

    9/8/2018       19898 DAVID D. CROSS                         5.5       5,500.00 Respond to media inquiries; communicate with        089828‐0000001     54516926
  10/31/2018             Invoice=                               5.5       5,500.00 Coalition Plaintiffs regarding FOIA
                                                                                   information, and review same; prepare for
                                                                                   hearing and communicate with team regarding
                                                                                   same; communicate with Sec. Cox regarding
                                                                                   election system and hearing; communicate with
                                                                                   clients regarding strategy and hearing;
                                                                                   communicate with R. DeMillo.

    9/8/2018       19929 JENNA B. CONAWAY                       1.5            532.5 Participate in case team meeting regarding        089828‐0000001     54510030
  10/31/2018             Invoice=                               1.5            532.5 upcoming preliminary injunction hearing; review
                                                                                     J. Totenberg calendar and report findings to
                                                                                     the team.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 62 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 40
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index


    9/8/2018       20101 ANN‐MARIE BERTI CABIC                  2.5             750 Search news articles for C. Chapple.               089828‐0000001     54494198
  10/31/2018             Invoice=                               2.5             750

    9/9/2018       22270 ROB MANOSO                         2.75          1,993.75 Continue hearing preparations, including cross      089828‐0000001     54345174
  10/31/2018             Invoice=                           2.75          1,993.75 examination outline for C. Harvey.

    9/9/2018       19898 DAVID D. CROSS                         6.5       6,500.00 Communicate with Coalition Plaintiffs regarding     089828‐0000001     54516895
  10/31/2018             Invoice=                               6.5       6,500.00 FOIA information and hearing; prepare for
                                                                                   hearing and communicate with team and A.
                                                                                   Halderman regarding same; communicate with
                                                                                   clients regarding strategy and hearing.

    9/9/2018       19972 JANE P. BENTROTT                       2.5       1,500.00 Read and respond to emails regarding hearing on     089828‐0000001     54308910
  10/31/2018             Invoice=                               2.5       1,500.00 plaintiffs' motion for preliminary injunction;
                                                                                   review FOIA documents for use with potential
                                                                                   witnesses at hearing on plaintiffs' motion for
                                                                                   preliminary injunction; review immunity
                                                                                   arguments for oral argument at hearing on
                                                                                   plaintiffs' motion for preliminary injunction.

    9/9/2018       20386 ARVIND S. MIRIYALA                 6.75          3,105.00 Review FOIA documents; prepare summary of           089828‐0000001     54328868
  10/31/2018             Invoice=                           6.75          3,105.00 relevant documents; perform fact research for
                                                                                   upcoming hearing;

    9/9/2018       18553 CATHERINE L. CHAPPLE                   6.5       4,712.50 Continue to draft examination outline; review       089828‐0000001     54341324
  10/31/2018             Invoice=                               6.5       4,712.50 case materials; research defendants' witnesses.

   9/10/2018       17797 CHRIS KEENER                           1.5            442.5 Prepare and process documents for attorney        089828‐0000001     54332472
  10/31/2018             Invoice=                               1.5            442.5 review per C. Chapple's request.

   9/10/2018       22270 ROB MANOSO                         4.25          3,081.25 Travel to Atlanta (1.5); confer with team           089828‐0000001     54332713
  10/31/2018             Invoice=                           4.25          3,081.25 (1.5); continue hearing preparations (1.25).

   9/10/2018       20386 ARVIND S. MIRIYALA                11.25          5,175.00 Review FOIA documents; prepare summary of           089828‐0000001     54335145
  10/31/2018             Invoice=                          11.25          5,175.00 relevant documents; perform fact research for
                                                                                   upcoming hearing; work with IT to prepare
                                                                                   exhibits; draft and revise electronic equipment
                                                                                   motion.

   9/10/2018       10193 JOAN D. LOFTUS                          3              975 Research on Barnes, Harvey and Barron re           089828‐0000001     54326099
  10/31/2018             Invoice=                                3              975 election security for R. Manoso.

   9/10/2018       19972 JANE P. BENTROTT                       11        6,600.00 Prepare argument for hearing on motion for          089828‐0000001     54331510
  10/31/2018             Invoice=                               11        6,600.00 preliminary injunction; travel to Atlanta for
                                                                                   hearing on motion for preliminary injunction;
                                                                                   confer with MoFo team regarding argument and
                                                                                   witness examination at hearing on motion for
                                                                                   preliminary injunction.

   9/10/2018       15298 THUAN H. NGUYEN                    0.25                82.5 Review best practices for producing video         089828‐0000001     54322430
  10/31/2018             Invoice=                           0.25                82.5 files.

   9/10/2018       22723 TOM DUGGAN                         1.75                525 Research and locate articles citing to public      089828‐0000001     54323230
  10/31/2018             Invoice=                           1.75                525 statements regarding elections for R. Manoso.

   9/10/2018       19929 JENNA B. CONAWAY                   1.25            443.75 Coordinate with A. Miriyala regarding upcoming      089828‐0000001     54516514
  10/31/2018             Invoice=                           1.25            443.75 filing; finalize, file via ECF the Curling
                                                                                   Plaintiffs' Motion for Leave to Bring
                                                                                   Electronics; coordinate with litigation
                                                                                   technology to create requested video excerpts.

   9/10/2018       19898 DAVID D. CROSS                     12.5         12,500.00 Communicate with Coalition Plaintiffs, team,        089828‐0000001     54516945
  10/31/2018             Invoice=                           12.5         12,500.00 and clients regarding hearing; prepare for
                                                                                   hearing; attention to order allowing
                                                                                   electronics; travel to Atlanta from DC;
                                                                                   communicate with opposing counsel regarding
                                                                                   witness expertise; respond to media inquiries.

   9/10/2018       18553 CATHERINE L. CHAPPLE                   4.5       3,262.50 PLEASE ADD TO OTHER SUMMARY: Travel to Atlanta      089828‐0000001     54522247
  10/31/2018             Invoice=                               4.5       3,262.50 for hearing; meet with D. Cross, R. Manoso, J.
                                                                                   Bentrott to discuss strategy for hearing.

   9/10/2018       17646 JOSEPH L. GASTON                       2.5            737.5 Finalize assisting the case team with the         089828‐0000001     54531457
  10/31/2018             Invoice=                               2.5            737.5 specified September 10th, 2018 electronic video
                                                                                     and audio files. Draft summary of analysis
                                                                                     findings and work performed.

   9/10/2018       17646 JOSEPH L. GASTON                   0.25               73.75 Kick‐off assisting the case team with the         089828‐0000001     54531473
  10/31/2018             Invoice=                           0.25               73.75 specified September 10th, 2018 electronic video
                                                                                     and audio files.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 63 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 41
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description            Matter Number   Index


   9/10/2018       18553 CATHERINE L. CHAPPLE              11.25          8,156.25 Continue to prepare outline for expert            089828‐0000001     54370831
  10/31/2018             Invoice=                          11.25          8,156.25 examination; prepare expert for direct
                                                                                   examination; review documents, studies,
                                                                                   defendants' briefs and declarations.

   9/10/2018       20101 ANN‐MARIE BERTI CABIC                   1              300 Search news articles for C. Chapple.             089828‐0000001     54494441
  10/31/2018             Invoice=                                1              300

   9/10/2018       21110 JOHN P. CARLIN                          2        2,450.00 Review of filings for oral argument.              089828‐0000001     54424447
  10/31/2018             Invoice=                                2        2,450.00

   9/11/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of filings for oral argument.              089828‐0000001     54424402
  10/31/2018             Invoice=                                1        1,225.00

   9/11/2018       22257 PATRICK JOHNSON                    2.25               787.5 Coordinate transcription of video speech.       089828‐0000001     54478472
  10/31/2018             Invoice=                           2.25               787.5

   9/11/2018       19929 JENNA B. CONAWAY                   5.25          1,863.75 Edit and revise requested document for C.         089828‐0000001     54519320
  10/31/2018             Invoice=                           5.25          1,863.75 Chapple; transcribe video of Wenke
                                                                                   presentation; prepare preliminary injunction
                                                                                   briefing filed by Curling Plaintiffs and
                                                                                   Defendants to D. Richards (press ‐ WXIA);
                                                                                   research manufacturer specification for the
                                                                                   AccuVote OS machines; coordinate with
                                                                                   associates regarding Pennsylvania Opinion
                                                                                   regarding A. Halderman.

   9/11/2018       19898 DAVID D. CROSS                    16.25         16,250.00 Communicate with Coalition Plaintiffs, team, A.   089828‐0000001     54517111
  10/31/2018             Invoice=                          16.25         16,250.00 Halderman, R. DeMillo, and clients regarding
                                                                                   hearing; respond to media inquiries; prepare
                                                                                   for hearing; communicate with opposing counsel
                                                                                   regarding hearing.

   9/11/2018       22139 ROBYN BYTHEWAY                         0.5             150 Research to locate Fulton Superior Court case    089828‐0000001     54324645
  10/31/2018             Invoice=                               0.5             150 decision for J. Bentrott.

   9/11/2018       19927 WENDY S. CODDINGTON                    0.5             145 Locate 2006 Rolling Stone article for C.         089828‐0000001     54320207
  10/31/2018             Invoice=                               0.5             145 Chapple.

   9/11/2018       19927 WENDY S. CODDINGTON                    0.5             145 Locate Salon.com article from February 2003 on   089828‐0000001     54320253
  10/31/2018             Invoice=                               0.5             145 Diebold election systems for C. Chapple.

   9/11/2018       22270 ROB MANOSO                             14       10,150.00 Prepare for preliminary injunction hearing.       089828‐0000001     54328892
  10/31/2018             Invoice=                               14       10,150.00

   9/11/2018       20386 ARVIND S. MIRIYALA                14.25          6,555.00 Review FOIA documents; perform fact research      089828‐0000001     54335172
  10/31/2018             Invoice=                          14.25          6,555.00 for upcoming hearing; work with IT to recording
                                                                                   to test court audio; draft case summaries.

   9/11/2018       19972 JANE P. BENTROTT                  18.25         10,950.00 Prepare for argument and witness examination at   089828‐0000001     54331513
  10/31/2018             Invoice=                          18.25         10,950.00 hearing on motion for preliminary injunction.

   9/11/2018       18553 CATHERINE L. CHAPPLE               17.5         12,687.50 Prepare for preliminary injunction hearing.       089828‐0000001     54341441
  10/31/2018             Invoice=                           17.5         12,687.50

   9/12/2018       23181 MICHAEL F. QIAN                    1.25            618.75 Review record in preparation for appeal           089828‐0000001     54343000
  10/31/2018             Invoice=                           1.25            618.75

   9/12/2018       20386 ARVIND S. MIRIYALA                 7.25          3,335.00 Update and revise case summaries relevant to      089828‐0000001     54335143
  10/31/2018             Invoice=                           7.25          3,335.00 preliminary injunction briefing; coordinate
                                                                                   with team regarding hearing.

   9/12/2018       19972 JANE P. BENTROTT                   19.5         11,700.00 Prepare for hearing on motion for preliminary     089828‐0000001     54331512
  10/31/2018             Invoice=                           19.5         11,700.00 injunction; argue jurisdictional issues at
                                                                                   hearing; support argument and witness
                                                                                   examination at hearing; travel back to Los
                                                                                   Angeles following hearing.

   9/12/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Confer with trial team and appellate group on   089828‐0000001     54326960
  10/31/2018             Invoice=                           0.25               262.5 possible emergency appeal.

   9/12/2018       19929 JENNA B. CONAWAY                   0.75            266.25 Prepare operative complaints, MTD briefing,       089828‐0000001     54519003
  10/31/2018             Invoice=                           0.75            266.25 preliminary injunction briefing for review by
                                                                                   the appellate team; email court reporter
                                                                                   regarding hearing transcript.

   9/12/2018       19898 DAVID D. CROSS                    14.75         14,750.00 Prepare for and participate in hearing; respond   089828‐0000001     54517109
  10/31/2018             Invoice=                          14.75         14,750.00 to media inquiries; communicate with clients,
                                                                                   team, and A. Halderman regarding hearing;
                                                                                   travel to DC.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 64 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 42
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                      Description            Matter Number   Index


   9/12/2018       18553 CATHERINE L. CHAPPLE               12.5          9,062.50 Prepare for and participate in preliminary          089828‐0000001     54341433
  10/31/2018             Invoice=                           12.5          9,062.50 injunction hearing.

   9/12/2018       18553 CATHERINE L. CHAPPLE                    3        2,175.00 PLS ADD TO OTHER ENTRY: travel from Atlanta to      089828‐0000001     54341436
  10/31/2018             Invoice=                                3        2,175.00 DC.

   9/12/2018       22270 ROB MANOSO                         12.5          9,062.50 Finalize preparations for hearing (1.5); attend     089828‐0000001     54345071
  10/31/2018             Invoice=                           12.5          9,062.50 hearing (9.5); return travel to DC (1.5).

   9/13/2018       22270 ROB MANOSO                             1.5       1,087.50 Attention to post‐hearing briefing and related      089828‐0000001     54345852
  10/31/2018             Invoice=                               1.5       1,087.50 issues.

   9/13/2018       19972 JANE P. BENTROTT                        3        1,800.00 Research and revise closing statement and           089828‐0000001     54350272
  10/31/2018             Invoice=                                3        1,800.00 response to R. Sullivan declaration.

   9/13/2018       20101 ANN‐MARIE BERTI CABIC              0.75                225 Locate historical legislation for J. Bentrott.     089828‐0000001     54494437
  10/31/2018             Invoice=                           0.75                225

   9/13/2018       19898 DAVID D. CROSS                          6        6,000.00 Draft post‐hearing statement and communicate        089828‐0000001     54517114
  10/31/2018             Invoice=                                6        6,000.00 with team and clients regarding same, and
                                                                                   review and analyze defense filing regarding
                                                                                   same; communicate with court clerk regarding
                                                                                   hearing; respond to media inquiries.

   9/13/2018       19929 JENNA B. CONAWAY                   3.25          1,153.75 Coordinate with court reporter to order rush        089828‐0000001     54518490
  10/31/2018             Invoice=                           3.25          1,153.75 transcript; transmit hearing slides to court
                                                                                   reporter; transmit advance payment for the
                                                                                   hearing transcript; draft motion for excess
                                                                                   pages and proposed order; prepare requested
                                                                                   citations; finalize and file via ECF the
                                                                                   Curling Plaintiffs' Post‐Hearing Statement and
                                                                                   Response to Declaration of Rebecca Sullivan.

   9/13/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Discuss status of district court proceedings      089828‐0000001     54337087
  10/31/2018             Invoice=                           0.25               262.5 with trial team.

   9/13/2018       20386 ARVIND S. MIRIYALA                     0.5             230 Review closing briefing; send the same to the      089828‐0000001     54340121
  10/31/2018             Invoice=                               0.5             230 Clients.

   9/13/2018       23181 MICHAEL F. QIAN                        3.5       1,732.50 Review record in preparation for appeal             089828‐0000001     54343010
  10/31/2018             Invoice=                               3.5       1,732.50

   9/13/2018       18553 CATHERINE L. CHAPPLE               1.75          1,268.75 Review cites, help finalize response for            089828‐0000001     54341396
  10/31/2018             Invoice=                           1.75          1,268.75 filing.

   9/14/2018       19284 JOSEPH R. PALMORE                  1.25          1,312.50 Discuss possible appeal with D. Cross and           089828‐0000001     54343550
  10/31/2018             Invoice=                           1.25          1,312.50 appellate team members.

   9/14/2018       19898 DAVID D. CROSS                          2        2,000.00 Review post‐hearing filings from defendants and     089828‐0000001     54517186
  10/31/2018             Invoice=                                2        2,000.00 Coalition Plaintiffs and communicate with team
                                                                                   and clients regarding same and strategy and
                                                                                   planning; respond to media inquiries.

   9/14/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Prepare materials for D. Vohden regarding press   089828‐0000001     54517925
  10/31/2018             Invoice=                           0.25               88.75 request.

   9/14/2018       19972 JANE P. BENTROTT                   1.75          1,050.00 Review all closing briefs and additional            089828‐0000001     54350296
  10/31/2018             Invoice=                           1.75          1,050.00 filings; confer with MoFo team regarding
                                                                                   anticipated appeal.

   9/14/2018       23181 MICHAEL F. QIAN                        2.5       1,237.50 Review record in preparation for appeal             089828‐0000001     54353124
  10/31/2018             Invoice=                               2.5       1,237.50

   9/14/2018       19992 JAMES R. SIGEL                          4        3,060.00 Review preliminary injunction briefing and          089828‐0000001     54353334
  10/31/2018             Invoice=                                4        3,060.00 supporting materials.

   9/15/2018       19992 JAMES R. SIGEL                     1.25           956.25 Review preliminary injunction briefing and           089828‐0000001     54353330
  10/31/2018             Invoice=                           1.25           956.25 supporting materials.

   9/16/2018       23181 MICHAEL F. QIAN                        2.5       1,237.50 Review record in preparation for appeal             089828‐0000001     54353212
  10/31/2018             Invoice=                               2.5       1,237.50

   9/16/2018       19992 JAMES R. SIGEL                     1.25           956.25 Review transcript of preliminary injunction          089828‐0000001     54353326
  10/31/2018             Invoice=                           1.25           956.25 hearing.

   9/16/2018       19972 JANE P. BENTROTT                       0.5             300 Correspond with appellate team regarding the       089828‐0000001     54350293
  10/31/2018             Invoice=                               0.5             300 court's anticipated ruling.

   9/16/2018       19898 DAVID D. CROSS                          5        5,000.00 Review and analyze hearing transcript and           089828‐0000001     54517119
  10/31/2018             Invoice=                                5        5,000.00 communicate with team and clients regarding
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 65 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 43
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                   Description             Matter Number   Index
                                                                                   same.

   9/17/2018       19898 DAVID D. CROSS                     4.75          4,750.00 Communicate with clients and team re strategy     089828‐0000001     54519047
  10/31/2018             Invoice=                           4.75          4,750.00 and planning; review and analyze decision and
                                                                                   communicate with team and clients re same;
                                                                                   respond to media inquiries; communicate with
                                                                                   Coalition Plaintiffs re FOIA request; attention
                                                                                   to schedule and discovery strategy

   9/17/2018       19929 JENNA B. CONAWAY                   1.25           443.75 Review court documents folder, organize and        089828‐0000001     54507759
  10/31/2018             Invoice=                           1.25           443.75 update with current filings; prepare Curling v.
                                                                                  Kemp docket report per request by D. Cross;
                                                                                  coordinate with associates regarding service of
                                                                                  imminent filing of court order regarding
                                                                                  preliminary injunction.

   9/17/2018       23181 MICHAEL F. QIAN                        2.5       1,237.50 Review record in preparation for appeal           089828‐0000001     54353209
  10/31/2018             Invoice=                               2.5       1,237.50

   9/17/2018       19284 JOSEPH R. PALMORE                  1.25          1,312.50 Discuss possible emergency appeal with team;      089828‐0000001     54357459
  10/31/2018             Invoice=                           1.25          1,312.50 review hearing transcript.

   9/17/2018       19992 JAMES R. SIGEL                         5.5       4,207.50 Review record and relevant caselaw in             089828‐0000001     54365255
  10/31/2018             Invoice=                               5.5       4,207.50 anticipation of potential appeal.

   9/17/2018       20386 ARVIND S. MIRIYALA                 2.75          1,265.00 Review hearing transcript and order.              089828‐0000001     54395784
  10/31/2018             Invoice=                           2.75          1,265.00

   9/17/2018       23181 MICHAEL F. QIAN                    0.75           371.25 Review district court order regarding              089828‐0000001     54418480
  10/31/2018             Invoice=                           0.75           371.25 preliminary injunction

   9/17/2018       19972 JANE P. BENTROTT                       1.5            900 Review court's order on motion for preliminary    089828‐0000001     54422384
  10/31/2018             Invoice=                               1.5            900 injunction and related press coverage; confer
                                                                                   with clients and MoFo team regarding court's
                                                                                   order.

   9/18/2018       19972 JANE P. BENTROTT                   5.25          3,150.00 Begin to research and draft appeal of court's     089828‐0000001     54422392
  10/31/2018             Invoice=                           5.25          3,150.00 denial of motion for preliminary injunction;
                                                                                   confer with MoFo team regarding appeal
                                                                                   strategy.

   9/18/2018       23181 MICHAEL F. QIAN                    8.25          4,083.75 Research, analyze, and draft notice of appeal,    089828‐0000001     54418485
  10/31/2018             Invoice=                           8.25          4,083.75 motion in district court for injunction pending
                                                                                   appeal, and motion for injunction in court of
                                                                                   appeals; discuss appellate strategy with J.
                                                                                   Palmore, J. Sigel, and J. Bentrott; discuss
                                                                                   filings with H. Chaisson; discuss local rules
                                                                                   with A. Sparks (Krevolin Horst)

   9/18/2018       20386 ARVIND S. MIRIYALA                      1             460 Review docket; coordinate to update file with     089828‐0000001     54411641
  10/31/2018             Invoice=                                1             460 the team.

   9/18/2018       19992 JAMES R. SIGEL                     6.25          4,781.25 Review preliminary injunction order and draft     089828‐0000001     54382181
  10/31/2018             Invoice=                           6.25          4,781.25 motion for injunction pending appeal.

   9/18/2018       19284 JOSEPH R. PALMORE                      2.5       2,625.00 Review district court order and work with team    089828‐0000001     54366977
  10/31/2018             Invoice=                               2.5       2,625.00 on emergency appeal.

   9/18/2018       19929 JENNA B. CONAWAY                   2.25           798.75 Per request by J. Bentrott, review all filings     089828‐0000001     54507931
  10/31/2018             Invoice=                           2.25           798.75 in the court document folder to ensure accuracy
                                                                                  and completeness.

   9/18/2018       22703 HOLLY M. CHAISSON                      4.5       1,080.00 Draft motion for injunction pending appeal per    089828‐0000001     54502617
  10/31/2018             Invoice=                               4.5       1,080.00 M. Qian;

   9/18/2018       19898 DAVID D. CROSS                         5.5       5,500.00 Communicate with clients, Coalition Plaintiffs,   089828‐0000001     54519787
  10/31/2018             Invoice=                               5.5       5,500.00 and team re PI decision and strategy re same;
                                                                                   coordinate work on appeal and review and
                                                                                   analyze research re same; respond to media
                                                                                   inquiries; further attention to schedule and
                                                                                   discovery strategy; communicate with opposing
                                                                                   counsel re appeal

   9/19/2018       19898 DAVID D. CROSS                          4        4,000.00 Further communicate with clients, Coalition       089828‐0000001     54520100
  10/31/2018             Invoice=                                4        4,000.00 Plaintiffs, and team re PI decision and
                                                                                   strategy re same; coordinate work on appeal;
                                                                                   respond to media inquiries; further attention
                                                                                   to schedule and discovery strategy, and draft
                                                                                   filing re same; communicate with opposing
                                                                                   counsel re appeal and stay motion.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 66 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 44
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description             Matter Number   Index
   9/19/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Coordinate with associates regarding Court        089828‐0000001     54508008
  10/31/2018             Invoice=                               0.5            177.5 notice regarding return of hearing documentary
                                                                                     exhibits; prepare exemplars of status
                                                                                     conference requests for J. Bentrott; draft
                                                                                     proposed order.

   9/19/2018       19284 JOSEPH R. PALMORE                      0.5             525 Team correspondence about appellate and            089828‐0000001     54397779
  10/31/2018             Invoice=                               0.5             525 litigation strategy.

   9/19/2018       18553 CATHERINE L. CHAPPLE               10.5          7,612.50 Draft portions of response to Secretary of          089828‐0000001     54415515
  10/31/2018             Invoice=                           10.5          7,612.50 State appeal.

   9/19/2018       23181 MICHAEL F. QIAN                    0.25           123.75 Discuss potential appeal with J. Palmore             089828‐0000001     54418488
  10/31/2018             Invoice=                           0.25           123.75

   9/19/2018       19972 JANE P. BENTROTT                        2        1,200.00 Draft motion for status conference, proposed        089828‐0000001     54422385
  10/31/2018             Invoice=                                2        1,200.00 order, and proposed schedule.

   9/20/2018       19972 JANE P. BENTROTT                       0.5             300 Read and respond to correspondence with MoFo       089828‐0000001     54422383
  10/31/2018             Invoice=                               0.5             300 team and counsel for Coalition Plaintiffs
                                                                                    regarding a proposed joint schedule.

   9/20/2018       19992 JAMES R. SIGEL                          1              765 Review briefing related to 11th Amendment          089828‐0000001     54406622
  10/31/2018             Invoice=                                1              765 issue.

   9/20/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Coordinate with research services to pull         089828‐0000001     54509251
  10/31/2018             Invoice=                               0.5            177.5 exemplar protective orders entered by J.
                                                                                     Totenberg; pull requested protective orders for
                                                                                     C. Chapple.

   9/20/2018       13085 LAURA RAY                          0.75                225 Search N.D. Georgia dockets for examples of        089828‐0000001     54490932
  10/31/2018             Invoice=                           0.75                225 protective orders in Judge Totenberg's court
                                                                                    for J. Conaway.

   9/20/2018       19898 DAVID D. CROSS                     2.75          2,750.00 Further communicate with clients, Coalition         089828‐0000001     54520180
  10/31/2018             Invoice=                           2.75          2,750.00 Plaintiffs, and team re schedule and discovery;
                                                                                   coordinate work on appeal; respond to media
                                                                                   inquiries; review and revise draft filing re
                                                                                   schedule

   9/21/2018       19898 DAVID D. CROSS                     2.25          2,250.00 Further communicate with clients, Coalition         089828‐0000001     54520363
  10/31/2018             Invoice=                           2.25          2,250.00 Plaintiffs, opposing counsel, and team re
                                                                                   schedule and discovery; continue to coordinate
                                                                                   work on appeal; review and revise draft filing
                                                                                   re schedule, and coordinate filing same;
                                                                                   communicate with A. Halderman re case status
                                                                                   and relief; communicate with amicus counsel re
                                                                                   case status and relief.

   9/21/2018       19929 JENNA B. CONAWAY                        1              355 Finalize, file via ECF and circulate filings       089828‐0000001     54509766
  10/31/2018             Invoice=                                1              355 regarding Plaintiffs' Joint Motion for Status
                                                                                    Conference and Proposed Schedule.

   9/21/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Discuss state's expected stay motion with M.      089828‐0000001     54406853
  10/31/2018             Invoice=                           0.25               262.5 Qian.

   9/21/2018       20386 ARVIND S. MIRIYALA                 1.25                575 Review docket; send new entries to clients;        089828‐0000001     54411804
  10/31/2018             Invoice=                           1.25                575 review scheduling order motion; review local
                                                                                    rules regarding discovery.

   9/21/2018       23181 MICHAEL F. QIAN                        2.5       1,237.50 Discuss potential appellate issues with J.          089828‐0000001     54418478
  10/31/2018             Invoice=                               2.5       1,237.50 Palmore; prepare application for admission to
                                                                                   Eleventh Circuit; research potential appellate
                                                                                   issues

   9/23/2018       19992 JAMES R. SIGEL                     0.25           191.25 Review correspondence regarding stay motion.         089828‐0000001     54424636
  10/31/2018             Invoice=                           0.25           191.25

   9/23/2018       23181 MICHAEL F. QIAN                        2.5       1,237.50 Review Defendants' stay motion; research stay       089828‐0000001     54430650
  10/31/2018             Invoice=                               2.5       1,237.50 issues

   9/23/2018       19284 JOSEPH R. PALMORE                      0.5             525 Review state stay motion and confer with team      089828‐0000001     54410973
  10/31/2018             Invoice=                               0.5             525 on same.

   9/23/2018       19898 DAVID D. CROSS                          1        1,000.00 Review and analyze motion to stay and               089828‐0000001     54520704
  10/31/2018             Invoice=                                1        1,000.00 coordinate work on response, and communicate
                                                                                   with clients re same.

   9/24/2018       19898 DAVID D. CROSS                         1.5       1,500.00 Attention to appeal; attention to opposition to     089828‐0000001     54522031
  10/31/2018             Invoice=                               1.5       1,500.00 stay motion.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 67 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 45
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description            Matter Number   Index
   9/24/2018       18553 CATHERINE L. CHAPPLE                   1.5       1,087.50 Review open records requirements.                  089828‐0000001     54524492
  10/31/2018             Invoice=                               1.5       1,087.50

   9/24/2018       19284 JOSEPH R. PALMORE                      0.5             525 Discuss stay opposition with M. Qian              089828‐0000001     54418225
  10/31/2018             Invoice=                               0.5             525

   9/24/2018       23181 MICHAEL F. QIAN                    8.75          4,331.25 Research, analyze, and draft stay opposition;      089828‐0000001     54430694
  10/31/2018             Invoice=                           8.75          4,331.25 discuss stay opposition with J. Palmore and A.
                                                                                   Miriyala

   9/24/2018       22393 ALYSON CHRISTINA CLABAUGH          0.25                 75 Conduct research on the Open Records/FOIA         089828‐0000001     54431211
  10/31/2018             Invoice=                           0.25                 75 process at the Office of Secretary of State for
                                                                                    Georgia for A. Miriyala.

   9/24/2018       19992 JAMES R. SIGEL                         0.5            382.5 Review and analyze stay motion.                  089828‐0000001     54424629
  10/31/2018             Invoice=                               0.5            382.5

   9/24/2018       19972 JANE P. BENTROTT                   0.25                150 Confer with M. Qian and A. Miriyala regarding     089828‐0000001     54422476
  10/31/2018             Invoice=                           0.25                150 opposing the State's motion for a stay.

   9/24/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Draft templates for motion and proposed order;   089828‐0000001     54499972
  10/31/2018             Invoice=                               0.5            177.5 prepare requested declaration for A. Miriyala.

   9/24/2018       20386 ARVIND S. MIRIYALA                12.25          5,635.00 Review docket; research motion to stay case        089828‐0000001     54437349
  10/31/2018             Invoice=                          12.25          5,635.00 law; draft motion to stay response; review
                                                                                   local rules regarding the same; conference with
                                                                                   M. Qian regarding motion to stay draft
                                                                                   response.

   9/25/2018       19992 JAMES R. SIGEL                          1              765 Review and comment on draft opposition to stay.   089828‐0000001     54448019
  10/31/2018             Invoice=                                1              765

   9/25/2018       20386 ARVIND S. MIRIYALA                 3.75          1,725.00 Revise motion to stay response; review local       089828‐0000001     54483098
  10/31/2018             Invoice=                           3.75          1,725.00 rules regarding the same; conference with M.
                                                                                   Qian regarding motion to stay draft response.

   9/25/2018       19972 JANE P. BENTROTT                       5.5       3,300.00 Research and revise opposition to defendants'      089828‐0000001     54431169
  10/31/2018             Invoice=                               5.5       3,300.00 motion for a stay of proceedings.

   9/25/2018       23181 MICHAEL F. QIAN                        8.5       4,207.50 Research, draft, and revise stay opposition;       089828‐0000001     54430680
  10/31/2018             Invoice=                               8.5       4,207.50 discuss stay opposition with J. Bentrott, A.
                                                                                   Miriyala, and H. Chaisson

   9/25/2018       19284 JOSEPH R. PALMORE                       3        3,150.00 Revise opposition to state's stay request.         089828‐0000001     54429665
  10/31/2018             Invoice=                                3        3,150.00

   9/25/2018       19898 DAVID D. CROSS                          1        1,000.00 Attention to stay opposition; respond to media     089828‐0000001     54522083
  10/31/2018             Invoice=                                1        1,000.00 inquiries.

   9/25/2018       22703 HOLLY M. CHAISSON                       3              720 Cite‐check Curling stay opposition.               089828‐0000001     54502874
  10/31/2018             Invoice=                                3              720

   9/26/2018       23181 MICHAEL F. QIAN                        5.5       2,722.50 Research, draft, and revise stay opposition;       089828‐0000001     54503875
  10/31/2018             Invoice=                               5.5       2,722.50 discuss stay opposition with J. Palmore, A.
                                                                                   Miriyala, and H. Chaisson

   9/26/2018       19898 DAVID D. CROSS                         2.5       2,500.00 Work on stay opposition and communicate clients    089828‐0000001     54524723
  10/31/2018             Invoice=                               2.5       2,500.00 and team re same.

   9/26/2018       19284 JOSEPH R. PALMORE                      2.5       2,625.00 Review and revise updated draft of stay            089828‐0000001     54436918
  10/31/2018             Invoice=                               2.5       2,625.00 opposition.

   9/26/2018       20386 ARVIND S. MIRIYALA                     5.5       2,530.00 Revise motion to stay response; conference with    089828‐0000001     54483140
  10/31/2018             Invoice=                               5.5       2,530.00 M. Qian regarding motion to stay draft
                                                                                   response; coordinate with team to file motion
                                                                                   to stay response; draft request for oral
                                                                                   argument.

   9/26/2018       19972 JANE P. BENTROTT                       2.5       1,500.00 Revise opposition to motion to stay.               089828‐0000001     54487397
  10/31/2018             Invoice=                               2.5       1,500.00

   9/26/2018       19992 JAMES R. SIGEL                     0.25           191.25 Review and comment on draft opposition to stay.     089828‐0000001     54448024
  10/31/2018             Invoice=                           0.25           191.25

   9/26/2018       19929 JENNA B. CONAWAY                   3.25          1,153.75 Call N.D. Ga. clerk's office to confirm page       089828‐0000001     54500193
  10/31/2018             Invoice=                           3.25          1,153.75 limit requirement and email summary to M. Qian
                                                                                   and A. Miriyala; coordinate with H. Chaisson
                                                                                   regarding cite‐check status; further revisions
                                                                                   to the Opposition to State Defendants' Motion
                                                                                   to Stay, draft tables of contents and
                                                                                   authorities; coordinate with M. Qian and A.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 68 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 46
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
                                                                                     Miriyala regarding draft proposed order; file
                                                                                     brief and proposed order via ECF and circulate
                                                                                     as‐filed versions.

   9/26/2018       22703 HOLLY M. CHAISSON                      3.5             840 Cite‐check memorandum in opposition per M.         089828‐0000001     54459605
  10/31/2018             Invoice=                               3.5             840 Qian.

   9/27/2018       22270 ROB MANOSO                         0.25           181.25 Attention to filing regarding oral argument,         089828‐0000001     54492659
  10/31/2018             Invoice=                           0.25           181.25 other case correspondence.

   9/27/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Review court scheduling order.                    089828‐0000001     54451110
  10/31/2018             Invoice=                           0.25               262.5

   9/27/2018       19898 DAVID D. CROSS                         1.5       1,500.00 Revise motion for oral argument and communicate     089828‐0000001     54522030
  10/31/2018             Invoice=                               1.5       1,500.00 with team and court clerk re same (1.0);
                                                                                   communicate with Coalition Plaintiffs, team,
                                                                                   and clients re strategy and planning (0.5).

   9/27/2018       19929 JENNA B. CONAWAY                   0.75           266.25 Pull ECF filed versions and update court             089828‐0000001     54507617
  10/31/2018             Invoice=                           0.75           266.25 folder.

   9/27/2018       19929 JENNA B. CONAWAY                       2.5            887.5 Prepare requested caselaw for R. Manoso (0.25);   089828‐0000001     54507616
  11/30/2018             Invoice=                               2.5            887.5 coordinate with the court reporter regarding
                                                                                     hearing transcripts (0.25); coordinate with A.
                                                                                     Miriyala regarding timing of filing (0.25);
                                                                                     coordinate with D. Cross, finalize Motion for
                                                                                     Oral Hearing, draft proposed order, file via
                                                                                     ECF and circulate filings (1.75).

   9/28/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Review local rules and prepare response           089828‐0000001     54507694
  10/31/2018             Invoice=                           0.25               88.75 regarding briefing timeframe of the State
                                                                                     Defendants' Motion to Stay.

   9/28/2018       23181 MICHAEL F. QIAN                        1.5            742.5 Discuss appeal timing with J. Palmore; research   089828‐0000001     54503915
  10/31/2018             Invoice=                               1.5            742.5 immunity issues in preparation for appeal

   9/28/2018       19898 DAVID D. CROSS                     0.75                750 Communicate with Coalition Plaintiffs, team,       089828‐0000001     54522029
  10/31/2018             Invoice=                           0.75                750 and clients re strategy and planning;
                                                                                    coordinate work on severance motion.

   9/28/2018       20386 ARVIND S. MIRIYALA                 0.75                345 Review filed order; send updated filings to        089828‐0000001     54488610
  10/31/2018             Invoice=                           0.75                345 clients.

   9/28/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Planning for stay argument and briefing; team     089828‐0000001     54477122
  10/31/2018             Invoice=                           0.25               262.5 correspondence about timing of district court
                                                                                     stay proceedings.

   9/30/2018       19898 DAVID D. CROSS                     0.75                750 Further communicate with team and clients re       089828‐0000001     54522085
  10/31/2018             Invoice=                           0.75                750 strategy and planning; continue to coordinate
                                                                                    work on severance motion.

   10/1/2018       23181 MICHAEL F. QIAN                        0.5            247.5 Review new filings; review correspondence with    089828‐0000001     54523684
  11/30/2018             Invoice=                               0.5            247.5 clients and other parties

   10/1/2018       18553 CATHERINE L. CHAPPLE              11.25          8,156.25 Telephone call with clients to discuss status;      089828‐0000001     54542611
  11/30/2018             Invoice=                          11.25          8,156.25 review defendants' filings; draft motion to
                                                                                   sever case.

   10/1/2018       20386 ARVIND S. MIRIYALA                 2.25          1,035.00 Conference with the clients and team; review        089828‐0000001     54542623
  11/30/2018             Invoice=                           2.25          1,035.00 Coalition Plaintiffs’ opposition motion; review
                                                                                   open records request form; draft open records
                                                                                   request

   10/1/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Attend to Morrison team email correspondence      089828‐0000001     54521347
  11/30/2018             Invoice=                           0.25               262.5 about litigation and appeal.

   10/1/2018       19972 JANE P. BENTROTT                        1              600 Attend teleconference with clients and with C.     089828‐0000001     54554453
  11/30/2018             Invoice=                                1              600 Chapple to discuss Coalition Plaintiffs' second
                                                                                    motion for a preliminary injunction and our
                                                                                    motion for severance.

   10/1/2018       19898 DAVID D. CROSS                         4.5       4,500.00 Prepare for and participate in call with            089828‐0000001     54777816
  11/30/2018             Invoice=                               4.5       4,500.00 clients and team regarding strategy and case
                                                                                   status; review and analyze draft PI motion from
                                                                                   CPs and attention to strategy regarding same;
                                                                                   respond to press inquiry; communicate with team
                                                                                   and defense counsel regarding severance.

   10/1/2018       21110 JOHN P. CARLIN                          2        2,450.00 Review defendants filing; communicate regarding     089828‐0000001     55262656
  12/31/2018             Invoice=                                2        2,450.00 strategy.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 69 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 47
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
   10/2/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review correspondence; review hearing              089828‐0000001     55262643
  12/31/2018             Invoice=                                1        1,225.00 transcript.

   10/2/2018       19898 DAVID D. CROSS                          6        6,000.00 Review and revise draft motion to sever; press     089828‐0000001     54777819
  11/30/2018             Invoice=                                6        6,000.00 interview; respond to press inquiries;
                                                                                   communicate with CPs, team, and clients
                                                                                   regarding new PI motion and attention to
                                                                                   strategy regarding same; communicate with team
                                                                                   and defense counsel regarding severance;
                                                                                   communicate with expert regarding possible
                                                                                   retention; review defendants' 11th Circuit
                                                                                   filing; review and analyze CPs' new PI motion.

   10/2/2018       20386 ARVIND S. MIRIYALA                 1.25                575 Review hearing transcript; update open records    089828‐0000001     54551543
  11/30/2018             Invoice=                           1.25                575 request letter.

   10/2/2018       19972 JANE P. BENTROTT                       1.5             900 Review Coalition Plaintiffs' motion for           089828‐0000001     54554456
  11/30/2018             Invoice=                               1.5             900 preliminary injunction; revise motion to sever.

   10/2/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Team correspondence on preliminary appellate     089828‐0000001     54523627
  11/30/2018             Invoice=                           0.25               262.5 filings.

   10/2/2018       23181 MICHAEL F. QIAN                    0.25           123.75 Review correspondence with team and clients         089828‐0000001     54551242
  11/30/2018             Invoice=                           0.25           123.75

   10/3/2018       19898 DAVID D. CROSS                     5.25          5,250.00 Review and revise draft motion to sever;           089828‐0000001     54778047
  11/30/2018             Invoice=                           5.25          5,250.00 respond to press inquiries; review and analyze
                                                                                   CPs' new PI motion, communicate with team and
                                                                                   clients regarding same, and attention to
                                                                                   strategy regarding same; communicate with
                                                                                   expert regarding possible retention.

   10/3/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Coordinate with associates regarding draft       089828‐0000001     54787168
  11/30/2018             Invoice=                           0.25               88.75 Motion to Sever Case.

   10/4/2018       19929 JENNA B. CONAWAY                   0.25               88.75 Prepare requested pleadings for A. Miriyala.     089828‐0000001     54786747
  11/30/2018             Invoice=                           0.25               88.75

   10/4/2018       19898 DAVID D. CROSS                         4.5       4,500.00 Revise draft motion to sever; further review       089828‐0000001     54778042
  11/30/2018             Invoice=                               4.5       4,500.00 and analyze CPs' new PI motion, communicate
                                                                                   with team, consultants, and clients regarding
                                                                                   same, and attention to strategy regarding same.

   10/4/2018       19972 JANE P. BENTROTT                   0.25                150 Read and respond to correspondence regarding      089828‐0000001     54554640
  11/30/2018             Invoice=                           0.25                150 motion for preliminary injunction and motion to
                                                                                    sever.

   10/4/2018       23181 MICHAEL F. QIAN                    0.25           123.75 Review correspondence with team and clients         089828‐0000001     54551235
  11/30/2018             Invoice=                           0.25           123.75

   10/5/2018       19972 JANE P. BENTROTT                       0.5             300 Read and respond to correspondence regarding      089828‐0000001     54554641
  11/30/2018             Invoice=                               0.5             300 motion to sever.

   10/5/2018       23181 MICHAEL F. QIAN                    0.25           123.75 Review correspondence with team and clients         089828‐0000001     54551245
  11/30/2018             Invoice=                           0.25           123.75

   10/5/2018       19992 JAMES R. SIGEL                     0.25           191.25 Review motion to sever.                             089828‐0000001     54566107
  11/30/2018             Invoice=                           0.25           191.25

   10/5/2018       19898 DAVID D. CROSS                     3.25          3,250.00 Respond to press inquiries; attention to           089828‐0000001     54778033
  11/30/2018             Invoice=                           3.25          3,250.00 strategy regarding new PI motion; revise and
                                                                                   finalize draft motion to sever and communicate
                                                                                   with team, clients, and local counsel regarding
                                                                                   same; review and analyze order from court and
                                                                                   communicate with team, clients, and defense
                                                                                   counsel regarding same.

   10/5/2018       19929 JENNA B. CONAWAY                       6.5       2,307.50 Cite‐check Memorandum in support of Curling        089828‐0000001     54786745
  11/30/2018             Invoice=                               6.5       2,307.50 Plaintiffs' Motion to Sever and fill in missing
                                                                                   citations; draft proposed order; revise Motion
                                                                                   to Sever.

   10/5/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review severance motion and review                 089828‐0000001     55262624
  12/31/2018             Invoice=                                1        1,225.00 correspondence.

   10/6/2018       19898 DAVID D. CROSS                          1        1,000.00 Revise and finalize draft motion to sever and      089828‐0000001     54777820
  11/30/2018             Invoice=                                1        1,000.00 communicate with team, clients, and local
                                                                                   counsel regarding same; review and analyze
                                                                                   order from court and communicate with defense
                                                                                   counsel regarding same.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 70 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 48
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
   10/6/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Team correspondence about notice of appearance.   089828‐0000001     54552285
  11/30/2018             Invoice=                           0.25               262.5

   10/7/2018       19898 DAVID D. CROSS                          1        1,000.00 Revise and finalize draft motion to sever and       089828‐0000001     54779505
  11/30/2018             Invoice=                                1        1,000.00 communicate with team, clients, and local
                                                                                   counsel regarding same.

   10/7/2018       21110 JOHN P. CARLIN                         0.5            612.5 Review draft motion and correspondence.           089828‐0000001     55262636
  12/31/2018             Invoice=                               0.5            612.5

   10/8/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review draft filings and correspondence.            089828‐0000001     55262625
  12/31/2018             Invoice=                                1        1,225.00

   10/8/2018       19898 DAVID D. CROSS                         3.5       3,500.00 Revise and finalize draft motion to sever and       089828‐0000001     54779506
  11/30/2018             Invoice=                               3.5       3,500.00 communicate with team, clients, defense
                                                                                   counsel, CPs, and local counsel regarding same;
                                                                                   communicate with clients regarding CP
                                                                                   communications regarding election.

   10/8/2018       20386 ARVIND S. MIRIYALA                     1.5             690 Review draft severance motion; edit the same;      089828‐0000001     54614066
  11/30/2018             Invoice=                               1.5             690 discuss revisions with J. Conaway.

   10/8/2018       19929 JENNA B. CONAWAY                   1.25           443.75 Coordinate with D. Cross to finalize the             089828‐0000001     54788815
  11/30/2018             Invoice=                           1.25           443.75 motion, memorandum and proposed order; file via
                                                                                  ECF and prepare service copies for the clients.

   10/8/2018       19972 JANE P. BENTROTT                        4        2,400.00 Research and draft reply in support of Fulton       089828‐0000001     54570401
  11/30/2018             Invoice=                                4        2,400.00 County's response to Plaintiffs' motion for a
                                                                                   status conference; revise proposed order and
                                                                                   motion for severance.

   10/8/2018       23181 MICHAEL F. QIAN                    0.25           123.75 Confer with H. Chaisson, J. Conaway, and D.          089828‐0000001     54565829
  11/30/2018             Invoice=                           0.25           123.75 Cross regarding bar admissions; review client
                                                                                  correspondence and filings

   10/9/2018       19972 JANE P. BENTROTT                       0.5             300 Review Defendants' filings regarding Coalition     089828‐0000001     54570402
  11/30/2018             Invoice=                               0.5             300 Plaintiffs' second motion for a preliminary
                                                                                    injunction.

   10/9/2018       23181 MICHAEL F. QIAN                    0.25           123.75 Review filings                                       089828‐0000001     54580738
  11/30/2018             Invoice=                           0.25           123.75

   10/9/2018       19929 JENNA B. CONAWAY                   0.75           266.25 Prepare appellate application information to H.      089828‐0000001     54788816
  11/30/2018             Invoice=                           0.75           266.25 Chaisson, revise email distribution list,
                                                                                  prepare requested citation for C. Chapple,
                                                                                  coordinate with A. Miriyala regarding case
                                                                                  calendaring support.

   10/9/2018       20386 ARVIND S. MIRIYALA                      1              460 Confer with J. Conaway regarding upcoming          089828‐0000001     54595591
  11/30/2018             Invoice=                                1              460 deadlines; view recent docket entries.

   10/9/2018       19898 DAVID D. CROSS                          3        3,000.00 Communicate with team, clients, and CPs re          089828‐0000001     54785791
  11/30/2018             Invoice=                                3        3,000.00 severance and PI strategy; review and analyze
                                                                                   defendants' filing; communicate with client and
                                                                                   defense counsel re settlement.

  10/10/2018       19929 JENNA B. CONAWAY                       2.5            887.5 Cite‐check Plaintiff's Joint Reply in support     089828‐0000001     54785794
  11/30/2018             Invoice=                               2.5            887.5 of Motion for Status Conference, revise
                                                                                     appellate application for D. Cross, prepare
                                                                                     request for certificate of good standing from
                                                                                     D.D.C. for D. Cross and coordinate for
                                                                                     retrieval, revise email distribution list as
                                                                                     requested, update calendaring support for case
                                                                                     team.

  10/10/2018       19898 DAVID D. CROSS                          4        4,000.00 Review and revise reply re motion for status        089828‐0000001     54785786
  11/30/2018             Invoice=                                4        4,000.00 conference and communicate with team, CPs, and
                                                                                   local counsel re same; attention to strategy re
                                                                                   CPs' PI motion; respond to press inquiries;
                                                                                   review and analyze defendants' reply brief re
                                                                                   stay and communicate with team re same.

  10/10/2018       19972 JANE P. BENTROTT                       1.5             900 Revise and prepare for filing of Reply in          089828‐0000001     54601058
  11/30/2018             Invoice=                               1.5             900 Support of Motion for Status Conference; review
                                                                                    Defendants' Reply in Support of Motion for
                                                                                    Stay.

  10/10/2018       20386 ARVIND S. MIRIYALA                     1.5             690 Review recent docket entries; discuss calendar     089828‐0000001     54606342
  11/30/2018             Invoice=                               1.5             690 deadlines with J. Conaway.

  10/10/2018       23181 MICHAEL F. QIAN                        0.5            247.5 Coordinate bar admission for D. Cross with H.     089828‐0000001     54582502
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 71 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 49
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                      Description            Matter Number   Index
  11/30/2018              Invoice=                               0.5            247.5 Chaisson; review new filings; discuss stay
                                                                                      issues with J. Palmore

  10/10/2018       19992 JAMES R. SIGEL                          0.5            382.5 Review reply in support of stay and correspond    089828‐0000001     54582772
  11/30/2018             Invoice=                                0.5            382.5 regarding same.

  10/10/2018       19284 JOSEPH R. PALMORE                       0.5             525 Discuss status of district court stay              089828‐0000001     54578109
  11/30/2018             Invoice=                                0.5             525 litigation with Morrison team members and
                                                                                     review State's reply in support of stay.

  10/10/2018       21110 JOHN P. CARLIN                           1        1,225.00 Review reply regarding motion for status            089828‐0000001     55262665
  12/31/2018             Invoice=                                 1        1,225.00 conference.

  10/11/2018       21110 JOHN P. CARLIN                          0.5            612.5 Further review reply regarding motion for         089828‐0000001     55262655
  12/31/2018             Invoice=                                0.5            612.5 status conference.

  10/11/2018       19284 JOSEPH R. PALMORE                       0.5             525 Team correspondence about district court order     089828‐0000001     54583216
  11/30/2018             Invoice=                                0.5             525 regarding stay request and reply in support of
                                                                                     motion for status conference.

  10/11/2018       23181 MICHAEL F. QIAN                     0.75           371.25 Review correspondence with clients and team;         089828‐0000001     54592052
  11/30/2018             Invoice=                            0.75           371.25 draft portion of reply in support of motion for
                                                                                   status conference

  10/11/2018       19972 JANE P. BENTROTT                        0.5             300 Revise Reply in Support of Motion for Status       089828‐0000001     54601060
  11/30/2018             Invoice=                                0.5             300 Conference.

  10/11/2018       19992 JAMES R. SIGEL                      0.25           191.25 Correspond with J. Palmore and M. Qian               089828‐0000001     54605806
  11/30/2018             Invoice=                            0.25           191.25 regarding response to State's reply.

  10/11/2018       19929 JENNA B. CONAWAY                    2.75           976.25 Review district court and appellate court            089828‐0000001     54785885
  11/30/2018             Invoice=                            2.75           976.25 dockets, draft a summary of upcoming critical
                                                                                   dates and circulate to the team, prepare
                                                                                   calendar invites of appellate deadlines for the
                                                                                   team, review and finalize the revised version
                                                                                   of Plaintiffs' Joint Reply in support of Motion
                                                                                   for Status Conference, file joint reply via ECF
                                                                                   and prepare service copy for the clients.

  10/11/2018       19898 DAVID D. CROSS                          1.5       1,500.00 Revise and finalize reply re motion for status      089828‐0000001     54785870
  11/30/2018             Invoice=                                1.5       1,500.00 conference and communicate with team re same;
                                                                                    attention to strategy re CPs' PI motion.

  10/12/2018       19898 DAVID D. CROSS                           1        1,000.00 Communicate with CPs and client re false            089828‐0000001     54785874
  11/30/2018             Invoice=                                 1        1,000.00 statements by M. Marks; respond to press
                                                                                    inquiries.

  10/12/2018       23181 MICHAEL F. QIAN                     0.25           123.75 Review team and client correspondence                089828‐0000001     54612888
  11/30/2018             Invoice=                            0.25           123.75

  10/12/2018       19972 JANE P. BENTROTT                    0.25                150 Review correspondence with clients regarding       089828‐0000001     54602534
  11/30/2018             Invoice=                            0.25                150 Coalition Plaintiffs.

  10/13/2018       22703 HOLLY M. CHAISSON                        2              480 Draft certificate of interested persons per M.     089828‐0000001     54605130
  11/30/2018             Invoice=                                 2              480 Qian.

  10/15/2018       19284 JOSEPH R. PALMORE                   0.25               262.5 Team correspondence about preliminary appellate   089828‐0000001     54607750
  11/30/2018             Invoice=                            0.25               262.5 filings.

  10/15/2018       23181 MICHAEL F. QIAN                     0.75           371.25 Prepare certificate of interested persons and        089828‐0000001     54612894
  11/30/2018             Invoice=                            0.75           371.25 entries of appearance

  10/15/2018       22703 HOLLY M. CHAISSON                   1.75                420 Research and draft notice amending appellant's     089828‐0000001     54735553
  11/30/2018             Invoice=                            1.75                420 certificate of interested persons; Draft
                                                                                     entries of appearance.

  10/15/2018       22703 HOLLY M. CHAISSON                   0.25                  60 Finalize and file entry of appearance for J.      089828‐0000001     54735556
  11/30/2018             Invoice=                            0.25                  60 Palmore.

  10/15/2018       19898 DAVID D. CROSS                          0.5             500 Review draft appeal filing; attention to           089828‐0000001     54785872
  11/30/2018             Invoice=                                0.5             500 strategy re CPs' PI motion.

  10/15/2018       18553 CATHERINE L. CHAPPLE                    0.5            362.5 Listen to interview with L. Lamb.                 089828‐0000001     54794191
  11/30/2018             Invoice=                                0.5            362.5

  10/16/2018       19898 DAVID D. CROSS                          1.5       1,500.00 Further attention to strategy re CPs' PI            089828‐0000001     54785877
  11/30/2018             Invoice=                                1.5       1,500.00 motion; respond to press inquiry; communicate
                                                                                    with clients and team re other GA voter actions
                                                                                    and review same.

  10/16/2018       23181 MICHAEL F. QIAN                     0.75           371.25 Prepare and file certificate of interested           089828‐0000001     54612892
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 72 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 50
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
  11/30/2018              Invoice=                           0.75           371.25 persons and entries of appearance

  10/16/2018       19284 JOSEPH R. PALMORE                   0.25               262.5 Confer with M. Qian on preliminary appellate     089828‐0000001     54615862
  11/30/2018             Invoice=                            0.25               262.5 filings.

  10/16/2018       22703 HOLLY M. CHAISSON                   0.75                180 Finalize and file an entry of appearance for M.   089828‐0000001     54639171
  11/30/2018             Invoice=                            0.75                180 Qian, notice regarding certificate of
                                                                                     interested persons, and web‐based certificate
                                                                                     of interested persons.

  10/17/2018       20386 ARVIND S. MIRIYALA                  0.75                345 Update and revise transcript of Lamb interview.   089828‐0000001     54672606
  11/30/2018             Invoice=                            0.75                345

  10/23/2018       19284 JOSEPH R. PALMORE                   0.25               262.5 Discuss plan for response brief with M. Qian     089828‐0000001     54679617
  11/30/2018             Invoice=                            0.25               262.5 and review stay denial order.

  10/23/2018       19992 JAMES R. SIGEL                      0.25           191.25 Review order on stay.                               089828‐0000001     54710722
  11/30/2018             Invoice=                            0.25           191.25

  10/23/2018       20386 ARVIND S. MIRIYALA                  5.25          2,415.00 Review case documents; prepare time line of the    089828‐0000001     54712050
  11/30/2018             Invoice=                            5.25          2,415.00 same.

  10/23/2018       19898 DAVID D. CROSS                           1        1,000.00 Review and analyze order re stay, communicate      089828‐0000001     54786946
  11/30/2018             Invoice=                                 1        1,000.00 with team and clients re same, and attention to
                                                                                    strategy and planning re same.

  10/23/2018       23181 MICHAEL F. QIAN                     0.25           123.75 Review and discuss order granting stay              089828‐0000001     54733184
  11/30/2018             Invoice=                            0.25           123.75

  10/24/2018       19898 DAVID D. CROSS                           1        1,000.00 Further review and analyze order re stay,          089828‐0000001     54786943
  11/30/2018             Invoice=                                 1        1,000.00 communicate with team and clients re same, and
                                                                                    further attention to strategy and planning re
                                                                                    same; respond to press inquiries.

  10/24/2018       20386 ARVIND S. MIRIYALA                      1.5             690 Review case documents; prepare time line of the   089828‐0000001     54730862
  11/30/2018             Invoice=                                1.5             690 same.

  10/24/2018       23181 MICHAEL F. QIAN                     0.75           371.25 Research and discuss options for expedition         089828‐0000001     54733203
  11/30/2018             Invoice=                            0.75           371.25

  10/24/2018       19284 JOSEPH R. PALMORE                   0.25               262.5 Confer with team on options for expediting       089828‐0000001     54699025
  11/30/2018             Invoice=                            0.25               262.5 appeal.

  10/24/2018       21110 JOHN P. CARLIN                          0.5            612.5 Review order regarding stay and communicate      089828‐0000001     55262640
  12/31/2018             Invoice=                                0.5            612.5 with team.

  10/25/2018       19284 JOSEPH R. PALMORE                   0.25               262.5 Correspondence about briefing schedule           089828‐0000001     54709559
  11/30/2018             Invoice=                            0.25               262.5

  10/25/2018       23181 MICHAEL F. QIAN                         0.5            247.5 Research and discuss options for expedition      089828‐0000001     54733204
  11/30/2018             Invoice=                                0.5            247.5

  10/25/2018       20386 ARVIND S. MIRIYALA                  2.25          1,035.00 Review case documents; prepare time line of the    089828‐0000001     54730857
  11/30/2018             Invoice=                            2.25          1,035.00 same.

  10/25/2018       19898 DAVID D. CROSS                          0.5             500 Attention to strategy re appeal; communicate      089828‐0000001     54786940
  11/30/2018             Invoice=                                0.5             500 with team and defense counsel re same.

  10/26/2018       19898 DAVID D. CROSS                          0.5             500 Further attention to strategy re appeal;          089828‐0000001     54787361
  11/30/2018             Invoice=                                0.5             500 communicate with team and defense counsel re
                                                                                     same; respond to press inquiry.

  10/26/2018       23181 MICHAEL F. QIAN                          2              990 Draft motion to expedite appeal                   089828‐0000001     54733186
  11/30/2018             Invoice=                                 2              990

  10/26/2018       19284 JOSEPH R. PALMORE                   0.25               262.5 Team correspondence about motion to expedite     089828‐0000001     54717044
  11/30/2018             Invoice=                            0.25               262.5 appeal.

  10/27/2018       23181 MICHAEL F. QIAN                         0.5            247.5 Draft and revise motion to expedite appeal       089828‐0000001     54733183
  11/30/2018             Invoice=                                0.5            247.5

  10/28/2018       19284 JOSEPH R. PALMORE                       0.5             525 Review and comment on draft motion to expedite.   089828‐0000001     54721339
  11/30/2018             Invoice=                                0.5             525

  10/28/2018       23181 MICHAEL F. QIAN                          1              495 Draft and revise motion to expedite appeal        089828‐0000001     54733181
  11/30/2018             Invoice=                                 1              495

  10/29/2018       23181 MICHAEL F. QIAN                     1.75           866.25 Draft, revise, and file motion to expedite          089828‐0000001     54733179
  11/30/2018             Invoice=                            1.75           866.25 appeal

  10/29/2018       19284 JOSEPH R. PALMORE                   0.75               787.5 Correspondence regarding motion to expedite      089828‐0000001     54733576
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 73 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 51
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                     Description             Matter Number   Index
  11/30/2018              Invoice=                           0.75               787.5 appeal.

  10/29/2018       22703 HOLLY M. CHAISSON                       0.5             120 Finalize and file motion to expedite.              089828‐0000001     54734649
  11/30/2018             Invoice=                                0.5             120

  10/29/2018       19929 JENNA B. CONAWAY                    4.75          1,686.25 Review draft certificate of interested persons,     089828‐0000001     54772857
  11/30/2018             Invoice=                            4.75          1,686.25 review docket and relevant filings in order to
                                                                                    update and revise person descriptions and
                                                                                    affiliations, coordinate with M. Qian regarding
                                                                                    appellate filing, cite‐check motion.

  10/29/2018       20386 ARVIND S. MIRIYALA                      2.5       1,150.00 Review case documents; prepare time line of the     089828‐0000001     54785017
  11/30/2018             Invoice=                                2.5       1,150.00 same.

  10/29/2018       19898 DAVID D. CROSS                      0.75                750 Further attention to strategy re appeal;           089828‐0000001     54787480
  11/30/2018             Invoice=                            0.75                750 communicate with team, CPs, and defense counsel
                                                                                     re same, and review and revise draft filing re
                                                                                     same; respond to press inquiry.

  10/30/2018       20386 ARVIND S. MIRIYALA                  4.75          2,185.00 Review case documents; begin complaint draft;       089828‐0000001     54785107
  11/30/2018             Invoice=                            4.75          2,185.00 research case law.

  10/30/2018       19284 JOSEPH R. PALMORE                   0.25               262.5 Team correspondence about motion to expedite      089828‐0000001     54748593
  11/30/2018             Invoice=                            0.25               262.5 and response

  10/30/2018       19898 DAVID D. CROSS                      0.25                250 Respond to press inquiry.                          089828‐0000001     54789202
  11/30/2018             Invoice=                            0.25                250

  10/31/2018       23181 MICHAEL F. QIAN                         0.5            247.5 Research appellate issues                         089828‐0000001     54765424
  11/30/2018             Invoice=                                0.5            247.5

  10/31/2018       20386 ARVIND S. MIRIYALA                  5.25          2,415.00 Review case documents; begin complaint draft;       089828‐0000001     54785106
  11/30/2018             Invoice=                            5.25          2,415.00 research case law.

   11/1/2018       23181 MICHAEL F. QIAN                     4.25          2,103.75 Research, analyze, and draft response brief         089828‐0000001     54805279
  12/31/2018             Invoice=                            4.25          2,103.75

   11/1/2018       20386 ARVIND S. MIRIYALA                      6.5       2,990.00 Review case documents; finalize draft complaint     089828‐0000001     54814660
  12/31/2018             Invoice=                                6.5       2,990.00 draft; research case law.

   11/1/2018       22703 HOLLY M. CHAISSON                       0.5             120 Draft response brief template per M. Qian.         089828‐0000001     55019004
  12/31/2018             Invoice=                                0.5             120

   11/1/2018       19898 DAVID D. CROSS                           1        1,000.00 Communicate with whistleblower; communicate         089828‐0000001     55042239
  12/31/2018             Invoice=                                 1        1,000.00 with press regarding election issues.

   11/2/2018       19898 DAVID D. CROSS                           4        4,000.00 Review and analyze defendants' appeal brief and     089828‐0000001     55042224
  12/31/2018             Invoice=                                 4        4,000.00 discuss same with clients and team; attention
                                                                                    to whistleblower.

   11/2/2018       19284 JOSEPH R. PALMORE                       0.5             525 Start review of Georgia opening brief              089828‐0000001     55029251
  12/31/2018             Invoice=                                0.5             525

   11/2/2018       19992 JAMES R. SIGEL                           1              765 Review State's opening brief.                      089828‐0000001     54815001
  12/31/2018             Invoice=                                 1              765

   11/2/2018       20386 ARVIND S. MIRIYALA                       3        1,380.00 Conference with R. Wright and D. Cross; draft       089828‐0000001     54832713
  12/31/2018             Invoice=                                 3        1,380.00 notes of the same; review opening Defendants'
                                                                                    appeal brief.

   11/2/2018       21419 DAVID A. NEWMAN                     0.75           656.25 Confer with J. Carlin regarding potential FBI        089828‐0000001     54811604
  12/31/2018             Invoice=                            0.75           656.25 outreach regarding reported vulnerability;
                                                                                   draft email guidance regarding same.

   11/2/2018       19972 JANE P. BENTROTT                         1              600 Review the State's appeal opening brief.           089828‐0000001     54803611
  12/31/2018             Invoice=                                 1              600

   11/2/2018       23181 MICHAEL F. QIAN                     8.75          4,331.25 Research, analyze, and draft response brief;        089828‐0000001     54805237
  12/31/2018             Invoice=                            8.75          4,331.25 discuss same with D. Cross

   11/3/2018       21419 DAVID A. NEWMAN                         0.5            437.5 Review and provide input on draft email to FBI;   089828‐0000001     54811693
  12/31/2018             Invoice=                                0.5            437.5 review FBI response and early press coverage.

   11/3/2018       23181 MICHAEL F. QIAN                          2              990 Research, analyze, and draft response brief        089828‐0000001     54805283
  12/31/2018             Invoice=                                 2              990

   11/3/2018       19284 JOSEPH R. PALMORE                   0.25               262.5 Continue review of Georgia's opening brief.       089828‐0000001     54802172
  12/31/2018             Invoice=                            0.25               262.5

   11/3/2018       19898 DAVID D. CROSS                           2        2,000.00 Attention to whistleblower report and               089828‐0000001     55042222
  12/31/2018             Invoice=                                 2        2,000.00 communicate with team, consultants, FBI, and
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 74 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 52
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description            Matter Number   Index
                                                                                     defense counsel regarding same.

   11/4/2018       19898 DAVID D. CROSS                     8.75          8,750.00 Attention to whistleblower report and              089828‐0000001     55042234
  12/31/2018             Invoice=                           8.75          8,750.00 communicate with team, consultants, FBI,
                                                                                   defense counsel, clients, and press regarding
                                                                                   same; communicate with defense counsel
                                                                                   regarding preservation.

   11/5/2018       19898 DAVID D. CROSS                     9.75          9,750.00 Further attention to whistleblower report and      089828‐0000001     55042221
  12/31/2018             Invoice=                           9.75          9,750.00 communicate with team, consultants, FBI,
                                                                                   defense counsel, clients, and press regarding
                                                                                   same; further communicate with defense counsel
                                                                                   and CP counsel regarding preservation; further
                                                                                   review and analyze defense appeal brief and
                                                                                   attention to response.

   11/5/2018       19929 JENNA B. CONAWAY                   1.75           621.25 Coordinate with D. Cross, H. Chaisson and C.        089828‐0000001     55217133
  12/31/2018             Invoice=                           1.75           621.25 Woods to create NextGen ECF account for D.
                                                                                  Cross to enable him as a filer for the Eleventh
                                                                                  Circuit (1.75).

   11/5/2018       19284 JOSEPH R. PALMORE                  0.75               787.5 Continue review of Georgia's brief and discuss   089828‐0000001     54809486
  12/31/2018             Invoice=                           0.75               787.5 with M. Qian.

   11/5/2018       23181 MICHAEL F. QIAN                         1              495 Research, analyze, and draft response brief       089828‐0000001     54826216
  12/31/2018             Invoice=                                1              495

   11/6/2018       23181 MICHAEL F. QIAN                        5.5       2,722.50 Research, analyze, and draft response brief;       089828‐0000001     54826218
  12/31/2018             Invoice=                               5.5       2,722.50 discuss response brief with J. Palmore

   11/6/2018       19284 JOSEPH R. PALMORE                  1.25          1,312.50 Discuss draft response brief with team and         089828‐0000001     54818649
  12/31/2018             Invoice=                           1.25          1,312.50 review background materials.

   11/6/2018       19898 DAVID D. CROSS                         6.5       6,500.00 Continued attention to whistleblower report and    089828‐0000001     55042225
  12/31/2018             Invoice=                               6.5       6,500.00 communicate with team, clients, and press
                                                                                   regarding same; further review and analyze
                                                                                   defense appeal brief and attention to response;
                                                                                   explore possible court relief regarding
                                                                                   election deficiencies.

   11/6/2018       22703 HOLLY M. CHAISSON                  0.25                  60 Draft entry of appearance for D. Cross.          089828‐0000001     55019193
  12/31/2018             Invoice=                           0.25                  60

   11/7/2018       19898 DAVID D. CROSS                     7.75          7,750.00 Continued attention to whistleblower report and    089828‐0000001     55042228
  12/31/2018             Invoice=                           7.75          7,750.00 communicate with team, clients, and press
                                                                                   regarding same; explore possible court relief
                                                                                   regarding election deficiencies and coordinate
                                                                                   work on same.

   11/7/2018       19929 JENNA B. CONAWAY                   2.25           798.75 Prepare briefing regarding temporary                089828‐0000001     55046018
  12/31/2018             Invoice=                           2.25           798.75 restraining order or preliminary injunction in
                                                                                  selected documents per request by R. Manoso and
                                                                                  J. Bentrott; coordinate with LDS regarding
                                                                                  transcription of voice recording; coordinate
                                                                                  with J. Bentrott and review Georgia past years'
                                                                                  voter absentee files.

   11/7/2018       18553 CATHERINE L. CHAPPLE                   3.5       2,537.50 Review emails regarding voting issues; download    089828‐0000001     54824974
  12/31/2018             Invoice=                               3.5       2,537.50 and review spreadsheet with absentee
                                                                                   information; discuss issues and outline of
                                                                                   filing with R. Manoso, J. Bentrott; review NDGA
                                                                                   rules regarding TROs; begin drafting sections
                                                                                   of TRO.

   11/7/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Attend to team email correspondence regarding    089828‐0000001     54826026
  12/31/2018             Invoice=                           0.25               262.5 litigation.

   11/7/2018       23181 MICHAEL F. QIAN                         8        3,960.00 Research, analyze, and draft response brief;       089828‐0000001     54826209
  12/31/2018             Invoice=                                8        3,960.00 research issues for potential TRO request;
                                                                                   discuss same with D. Cross, R. Manoso, and J.
                                                                                   Bentrott

   11/7/2018       22270 ROB MANOSO                              4        2,900.00 Attention to absentee voter issues and             089828‐0000001     54854551
  12/31/2018             Invoice=                                4        2,900.00 potential complaint.

   11/7/2018       20386 ARVIND S. MIRIYALA                 3.25          1,495.00 Review docketed material; prepare news             089828‐0000001     54858063
  12/31/2018             Invoice=                           3.25          1,495.00 statements for use in emergency briefing;
                                                                                   revise open records request.

   11/7/2018       19972 JANE P. BENTROTT                       5.5       3,300.00 Research and draft complaint regarding D.          089828‐0000001     54859504
  12/31/2018             Invoice=                               5.5       3,300.00 Curling's absentee vote; confer with MoFo team
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 75 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 53
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description           Matter Number   Index
                                                                                     and client regarding potential new complaint
                                                                                     and temporary restraining order.

   11/8/2018       19972 JANE P. BENTROTT                        6        3,600.00 Confer with D. Cross regarding potential          089828‐0000001     54859505
  12/31/2018             Invoice=                                6        3,600.00 complaint regarding provisional and absentee
                                                                                   ballots; conduct legal research to determine
                                                                                   viability of complaint seeking relief regarding
                                                                                   voting irregularities; review State Defendants'
                                                                                   opening appellate brief; confer with M. Qian
                                                                                   regarding appeal.

   11/8/2018       20386 ARVIND S. MIRIYALA                 4.75          2,185.00 Conference with team regarding TRO; prepare       089828‐0000001     54864332
  12/31/2018             Invoice=                           4.75          2,185.00 notes of call with the client; draft
                                                                                   declaration for D. Curling.

   11/8/2018       22270 ROB MANOSO                             0.5            362.5 Attention to absentee voter issues and          089828‐0000001     54867098
  12/31/2018             Invoice=                               0.5            362.5 potential complaint.

   11/8/2018       19284 JOSEPH R. PALMORE                  0.75               787.5 Team correspondence about resignation of        089828‐0000001     54840479
  12/31/2018             Invoice=                           0.75               787.5 secretary of state and impact on appeal.

   11/8/2018       23181 MICHAEL F. QIAN                    0.75           371.25 Discuss response brief with J. Bentrott;           089828‐0000001     54843962
  12/31/2018             Invoice=                           0.75           371.25 discuss stay response with J. Palmore

   11/8/2018       19929 JENNA B. CONAWAY                   0.75           266.25 Coordinate with associate regarding team call;     089828‐0000001     55046010
  12/31/2018             Invoice=                           0.75           266.25 prepare cases cited in the Preliminary
                                                                                  Injunction briefing for J. Bentrott; prepare
                                                                                  Preliminary Injunction hearing transcript for
                                                                                  D. Cross.

   11/8/2018       19898 DAVID D. CROSS                         7.5       7,500.00 Work on possible court relief regarding           089828‐0000001     55042330
  12/31/2018             Invoice=                               7.5       7,500.00 election deficiencies; communicate with press;
                                                                                   attention to whistleblower issues; attention to
                                                                                   mediation notice and communicate with team
                                                                                   regarding same; attention to expediting appeal.

   11/9/2018       19898 DAVID D. CROSS                         8.5       8,500.00 Continue to work on possible court relief         089828‐0000001     55042334
  12/31/2018             Invoice=                               8.5       8,500.00 regarding election deficiencies; further
                                                                                   communicate with press; further attention to
                                                                                   whistleblower issues; attention to mediation;
                                                                                   attention to defense appeal and response;
                                                                                   further attention to expediting appeal and
                                                                                   communicate with team regarding same;
                                                                                   communicate with Fulton counsel regarding
                                                                                   preservation and attention to same.

   11/9/2018       22703 HOLLY M. CHAISSON                  0.75                180 Draft template for reply to motion to expedite   089828‐0000001     55019351
  12/31/2018             Invoice=                           0.75                180 briefing; Upload appellant's appendix to
                                                                                    internal filing system.

   11/9/2018       19284 JOSEPH R. PALMORE                  0.75               787.5 Review and revise draft reply in support of     089828‐0000001     54850605
  12/31/2018             Invoice=                           0.75               787.5 motion for expedition.

   11/9/2018       19972 JANE P. BENTROTT                       0.5             300 Summarize legal research regarding potential     089828‐0000001     54859628
  12/31/2018             Invoice=                               0.5             300 claims related to voting irregularities in the
                                                                                    midterm election.

   11/9/2018       23181 MICHAEL F. QIAN                         4        1,980.00 Draft and file reply in support of motion to      089828‐0000001     54898299
  12/31/2018             Invoice=                                4        1,980.00 expedite; research, analyze, and draft response
                                                                                   brief

   11/9/2018       20386 ARVIND S. MIRIYALA                 3.75          1,725.00 Review evidence for use in proof chart; review    089828‐0000001     54954791
  12/31/2018             Invoice=                           3.75          1,725.00 election data from Edgeworth.

  11/10/2018       23181 MICHAEL F. QIAN                    4.25          2,103.75 Research, analyze, and draft response brief       089828‐0000001     54898301
  12/31/2018             Invoice=                           4.25          2,103.75

  11/11/2018       23181 MICHAEL F. QIAN                         3        1,485.00 Research, analyze, and draft response brief       089828‐0000001     54867017
  12/31/2018             Invoice=                                3        1,485.00

  11/11/2018       19898 DAVID D. CROSS                          3        3,000.00 Continue to work on possible court relief         089828‐0000001     55042328
  12/31/2018             Invoice=                                3        3,000.00 regarding election deficiencies and communicate
                                                                                   with clients and election organizations
                                                                                   regarding same.

  11/12/2018       19898 DAVID D. CROSS                     5.75          5,750.00 Continue to work on possible court relief         089828‐0000001     55042339
  12/31/2018             Invoice=                           5.75          5,750.00 regarding election deficiencies and communicate
                                                                                   with clients and election organizations
                                                                                   regarding same; communicate with press.

  11/12/2018       23181 MICHAEL F. QIAN                    8.25          4,083.75 Research, analyze, and draft response brief       089828‐0000001     54866995
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 76 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 54
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                     Description           Matter Number   Index
  12/31/2018              Invoice=                           8.25          4,083.75

  11/12/2018       21110 JOHN P. CARLIN                          0.5            612.5 Review common cause order.                      089828‐0000001     54879538
  12/31/2018             Invoice=                                0.5            612.5

  11/13/2018       19972 JANE P. BENTROTT                         2        1,200.00 Review and revise response brief in appeal.       089828‐0000001     54868081
  12/31/2018             Invoice=                                 2        1,200.00

  11/13/2018       19284 JOSEPH R. PALMORE                       1.5       1,575.00 Team correspondence regarding mediation and       089828‐0000001     54866846
  12/31/2018             Invoice=                                1.5       1,575.00 review of draft response brief.

  11/13/2018       23181 MICHAEL F. QIAN                         0.5            247.5 Draft and revise response brief                 089828‐0000001     54898291
  12/31/2018             Invoice=                                0.5            247.5

  11/13/2018       20386 ARVIND S. MIRIYALA                  1.25                575 Review evidence for use in proof chart.          089828‐0000001     54900691
  12/31/2018             Invoice=                            1.25                575

  11/13/2018       19898 DAVID D. CROSS                           4        4,000.00 Further work on possible court relief regarding   089828‐0000001     55042345
  12/31/2018             Invoice=                                 4        4,000.00 election deficiencies and communicate with
                                                                                    clients and election organizations regarding
                                                                                    same; attention to mediation timing and
                                                                                    strategy; attention to appeal strategy and
                                                                                    response; communicate with press; communicate
                                                                                    with defense counsel regarding mediation.

  11/13/2018       19929 JENNA B. CONAWAY                    0.25               88.75 Coordinate with J. Bentrott regarding           089828‐0000001     55047717
  12/31/2018             Invoice=                            0.25               88.75 Preliminary Injunction hearing exhibits.

  11/14/2018       19898 DAVID D. CROSS                           2        2,000.00 Further work on possible court relief regarding   089828‐0000001     55042344
  12/31/2018             Invoice=                                 2        2,000.00 election deficiencies and communicate with
                                                                                    clients and election organizations regarding
                                                                                    same; further attention to mediation timing and
                                                                                    strategy, and communicate with defense counsel
                                                                                    and team regarding same; communicate with
                                                                                    press.

  11/14/2018       23181 MICHAEL F. QIAN                     4.75          2,351.25 Draft mediation statement; draft and revise       089828‐0000001     54898295
  12/31/2018             Invoice=                            4.75          2,351.25 response brief

  11/14/2018       19972 JANE P. BENTROTT                    2.25          1,350.00 Complete review of draft appellate brief;         089828‐0000001     54899091
  12/31/2018             Invoice=                            2.25          1,350.00 research potential sanctions motion against Mr.
                                                                                    Barron for false and misleading public
                                                                                    statements about the litigation.

  11/14/2018       20386 ARVIND S. MIRIYALA                  3.25          1,495.00 Coordinate with local counsel to retrieve         089828‐0000001     54900686
  12/31/2018             Invoice=                            3.25          1,495.00 exhibits used in preliminary injunction
                                                                                    hearing; review the same; review evidence for
                                                                                    use in proof chart.

  11/14/2018       19284 JOSEPH R. PALMORE                   3.25          3,412.50 Review and revise draft brief.                    089828‐0000001     54875092
  12/31/2018             Invoice=                            3.25          3,412.50

  11/15/2018       23181 MICHAEL F. QIAN                         3.5       1,732.50 Revise response brief; revise mediation           089828‐0000001     54880657
  12/31/2018             Invoice=                                3.5       1,732.50 statement

  11/15/2018       19284 JOSEPH R. PALMORE                   1.25          1,312.50 Review and revise draft mediation statement;      089828‐0000001     54886029
  12/31/2018             Invoice=                            1.25          1,312.50 correspondence about oral argument scheduling
                                                                                    and draft response brief.

  11/15/2018       19538 BRYAN J. LEITCH                     0.75           543.75 Review draft of brief for Eleventh Circuit         089828‐0000001     54897892
  12/31/2018             Invoice=                            0.75           543.75 appeal; confer with M. Qian about brief and
                                                                                   details of case.

  11/15/2018       20386 ARVIND S. MIRIYALA                  3.75          1,725.00 Review docketed material and circulate the        089828‐0000001     54975388
  12/31/2018             Invoice=                            3.75          1,725.00 same; confer with client and team regarding
                                                                                    appeal hearing logistics; review Eleventh
                                                                                    Circuit scheduling rules.

  11/15/2018       19898 DAVID D. CROSS                           3        3,000.00 Coordinate mediation and attention to strategy    089828‐0000001     55042479
  12/31/2018             Invoice=                                 3        3,000.00 regarding same; communicate with press;
                                                                                    attention to appeal strategy; attention to
                                                                                    possible relief for election failings.

  11/15/2018       22703 HOLLY M. CHAISSON                   0.25                  60 Finalize and file entry of appearance for D.    089828‐0000001     55025339
  12/31/2018             Invoice=                            0.25                  60 Cross.

  11/15/2018       19929 JENNA B. CONAWAY                    1.25           443.75 Update appellate docket filings; download N.D.     089828‐0000001     55048474
  12/31/2018             Invoice=                            1.25           443.75 Ga. preliminary hearing exhibits; prepare
                                                                                   critical dates calendar appointments for the
                                                                                   team.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 77 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 55
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
  11/16/2018       19898 DAVID D. CROSS                          2        2,000.00 Coordinate mediation and communicate with           089828‐0000001     55042478
  12/31/2018             Invoice=                                2        2,000.00 mediator regarding same; communicate with
                                                                                   press; further attention to possible relief
                                                                                   regarding election failings; discuss appeal
                                                                                   strategy and oral argument with team.

  11/16/2018       19284 JOSEPH R. PALMORE                  0.75               787.5 Work with team on briefing and oral argument      089828‐0000001     54898734
  12/31/2018             Invoice=                           0.75               787.5 strategy; continue review of draft response
                                                                                     brief.

  11/17/2018       19284 JOSEPH R. PALMORE                  1.25          1,312.50 Review and revise updated draft response brief      089828‐0000001     54898724
  12/31/2018             Invoice=                           1.25          1,312.50

  11/18/2018       19284 JOSEPH R. PALMORE                      2.5       2,625.00 Review and revise draft response brief.             089828‐0000001     54901644
  12/31/2018             Invoice=                               2.5       2,625.00

  11/18/2018       19929 JENNA B. CONAWAY                       0.5            177.5 Review court docket and assist A. Miriyala with   089828‐0000001     55037273
  12/31/2018             Invoice=                               0.5            177.5 recent order granting expedited January 30 oral
                                                                                     argument.

  11/19/2018       19898 DAVID D. CROSS                     2.75          2,750.00 Attention to whistleblower report; work on          089828‐0000001     55042486
  12/31/2018             Invoice=                           2.75          2,750.00 mediation statement; communicate with press;
                                                                                   review materials provided by Fulton county re
                                                                                   preservation claims and communicate with team
                                                                                   and local counsel regarding same; review
                                                                                   correspondence with defendants regarding
                                                                                   preservation and communicate with CPs and team
                                                                                   regarding same, and attention to strategy
                                                                                   regarding same.

  11/19/2018       19538 BRYAN J. LEITCH                         4        2,900.00 Draft jurisdictional statement; research case       089828‐0000001     54912964
  12/31/2018             Invoice=                                4        2,900.00 law on Article III standing; analyze brief for
                                                                                   substance.

  11/19/2018       19284 JOSEPH R. PALMORE                       4        4,200.00 Continue review and revision of draft response      089828‐0000001     54920271
  12/31/2018             Invoice=                                4        4,200.00 brief.

  11/19/2018       20386 ARVIND S. MIRIYALA                 3.25          1,495.00 Review docketed material and circulate the          089828‐0000001     54967194
  12/31/2018             Invoice=                           3.25          1,495.00 same; confer with local counsel regarding
                                                                                   appeal hearing logistics; discuss notice of
                                                                                   appearance for local counsel.

  11/20/2018       19284 JOSEPH R. PALMORE                      1.5       1,575.00 Review and revise draft response brief and          089828‐0000001     54931911
  12/31/2018             Invoice=                               1.5       1,575.00 transmit to D. Cross for review; team
                                                                                   correspondence regarding mediation statement.

  11/20/2018       19898 DAVID D. CROSS                     2.75          2,750.00 Work on case.                                       089828‐0000001     55046179
  12/31/2018             Invoice=                           2.75          2,750.00

  11/21/2018       19898 DAVID D. CROSS                          3        3,000.00 Work on case.                                       089828‐0000001     55046276
  12/31/2018             Invoice=                                3        3,000.00

  11/21/2018       19538 BRYAN J. LEITCH                        1.5       1,087.50 Review client comments; revise mediation            089828‐0000001     54937283
  12/31/2018             Invoice=                               1.5       1,087.50 statement in light of client comments; respond
                                                                                   to D. Cross email.

  11/21/2018       19284 JOSEPH R. PALMORE                      0.5             525 Discuss cite‐check and finalization of brief       089828‐0000001     54949759
  12/31/2018             Invoice=                               0.5             525 with paralegal; correspondence about potential
                                                                                    amicus brief.

  11/21/2018       22270 ROB MANOSO                         1.25           906.25 Attention to case correspondence; review of          089828‐0000001     54964501
  12/31/2018             Invoice=                           1.25           906.25 mediation statement.

  11/21/2018       20386 ARVIND S. MIRIYALA                      1              460 Review mediation statement and client              089828‐0000001     54975294
  12/31/2018             Invoice=                                1              460 correspondence regarding the same.

  11/22/2018       20386 ARVIND S. MIRIYALA                     1.5             690 Review client correspondence regarding             089828‐0000001     54975313
  12/31/2018             Invoice=                               1.5             690 mediation statement draft; research the same;
                                                                                    coordinate with clients and MoFo team regarding
                                                                                    conference call.

  11/23/2018       20386 ARVIND S. MIRIYALA                      1              460 Conference with the clients and local counsel;     089828‐0000001     54975288
  12/31/2018             Invoice=                                1              460 prepare notes of the same.

  11/23/2018       19284 JOSEPH R. PALMORE                       1        1,050.00 Team calls and other communications to discuss      089828‐0000001     54951647
  12/31/2018             Invoice=                                1        1,050.00 mediation strategy and amicus strategy.

  11/23/2018       19898 DAVID D. CROSS                          2        2,000.00 Work on case.                                       089828‐0000001     55046274
  12/31/2018             Invoice=                                2        2,000.00

  11/24/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Team and client correspondence about appeal.      089828‐0000001     54952273
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 78 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 56
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                      Description           Matter Number   Index
  12/31/2018              Invoice=                           0.25               262.5

  11/26/2018       21419 DAVID A. NEWMAN                         0.5            437.5 Confer with J. Carlin regarding new              089828‐0000001     55007091
  12/31/2018             Invoice=                                0.5            437.5 developments involving GBI; correspond with D.
                                                                                      Cross regarding same.

  11/26/2018       19538 BRYAN J. LEITCH                         10        7,250.00 Review and revise draft of response brief;         089828‐0000001     54965835
  12/31/2018             Invoice=                                10        7,250.00 analyze record and multi‐volume appendix;
                                                                                    correct record citations in response brief;
                                                                                    review Eleventh Circuit rules for supplemental
                                                                                    appendices and statutory addenda; confer with
                                                                                    J. Palmore and H. Chaisson about response brief
                                                                                    revisions and filing.

  11/26/2018       19284 JOSEPH R. PALMORE                        1        1,050.00 Discuss briefing strategy with other plaintiff     089828‐0000001     54967808
  12/31/2018             Invoice=                                 1        1,050.00 group and with potential amici.

  11/27/2018       22703 HOLLY M. CHAISSON                       2.5             600 Pull authorities and begin cite‐check.            089828‐0000001     54980425
  12/31/2018             Invoice=                                2.5             600

  11/27/2018       19284 JOSEPH R. PALMORE                       3.5       3,675.00 Review and revise draft response brief in light    089828‐0000001     54981058
  12/31/2018             Invoice=                                3.5       3,675.00 of comments and edits from B. Leitch.

  11/27/2018       20386 ARVIND S. MIRIYALA                       1              460 Discuss notice requirements with local counsel;   089828‐0000001     55007118
  12/31/2018             Invoice=                                 1              460 research the same.

  11/27/2018       19538 BRYAN J. LEITCH                          3        2,175.00 Implement edits to response brief; analyze         089828‐0000001     55013637
  12/31/2018             Invoice=                                 3        2,175.00 record and record citations; confer with J.
                                                                                    Palmore about response brief.

  11/27/2018       19898 DAVID D. CROSS                      4.75          4,750.00 Work on case.                                      089828‐0000001     55046277
  12/31/2018             Invoice=                            4.75          4,750.00

  11/28/2018       19898 DAVID D. CROSS                           3        3,000.00 Work on case.                                      089828‐0000001     55046385
  12/31/2018             Invoice=                                 3        3,000.00

  11/28/2018       19929 JENNA B. CONAWAY                         7        2,485.00 Cite‐check Curling Pls' appellate opposition       089828‐0000001     55037094
  12/31/2018             Invoice=                                 7        2,485.00 brief per request by H. Chaisson.

  11/28/2018       20386 ARVIND S. MIRIYALA                       2              920 Review Eleventh Circuit docket; confer with       089828‐0000001     55046855
  12/31/2018             Invoice=                                 2              920 local counsel regarding with local counsel;
                                                                                     finalize and prepare notice of appearance for
                                                                                     filing; review mediation statement.

  11/28/2018       19538 BRYAN J. LEITCH                          1              725 Review D. Cross's edits to response brief;        089828‐0000001     55013635
  12/31/2018             Invoice=                                 1              725 analyze record; confer with J. Palmore about
                                                                                     response brief.

  11/28/2018       19284 JOSEPH R. PALMORE                   0.25               262.5 Discuss revisions to brief with B. Leitch.       089828‐0000001     54994317
  12/31/2018             Invoice=                            0.25               262.5

  11/28/2018       22703 HOLLY M. CHAISSON                        4              960 Cite‐check response brief.                        089828‐0000001     54994648
  12/31/2018             Invoice=                                 4              960

  11/28/2018       22703 HOLLY M. CHAISSON                   0.25                  60 Draft entry of appearance for local counsel H.   089828‐0000001     54994652
  12/31/2018             Invoice=                            0.25                  60 Knapp.

  11/29/2018       19284 JOSEPH R. PALMORE                   5.75          6,037.50 Review revised draft response brief and            089828‐0000001     55005867
  12/31/2018             Invoice=                            5.75          6,037.50 correspond with clients and co‐plaintiffs on
                                                                                    same.

  11/29/2018       19538 BRYAN J. LEITCH                         3.5       2,537.50 Respond to comments from J. Palmore and D.         089828‐0000001     55013638
  12/31/2018             Invoice=                                3.5       2,537.50 Cross; implement edits to response brief;
                                                                                    analyze record and record citations.

  11/29/2018       20386 ARVIND S. MIRIYALA                  2.75          1,265.00 Review Eleventh Circuit docket; confer with        089828‐0000001     55046850
  12/31/2018             Invoice=                            2.75          1,265.00 local counsel regarding with local counsel;
                                                                                    finalize and prepare notice of appearance for
                                                                                    filing; review appeal brief.

  11/29/2018       19992 JAMES R. SIGEL                           1              765 Review and comment on draft answering brief.      089828‐0000001     55039620
  12/31/2018             Invoice=                                 1              765

  11/29/2018       22703 HOLLY M. CHAISSON                   1.25                300 Create statutory addendum per B. Leitch.          089828‐0000001     55032817
  12/31/2018             Invoice=                            1.25                300

  11/29/2018       19898 DAVID D. CROSS                           2        2,000.00 Work on case.                                      089828‐0000001     55046384
  12/31/2018             Invoice=                                 2        2,000.00

  11/30/2018       19898 DAVID D. CROSS                      2.75          2,750.00 Work on case.                                      089828‐0000001     55046440
  12/31/2018             Invoice=                            2.75          2,750.00
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 79 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 57
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description            Matter Number   Index


  11/30/2018       19992 JAMES R. SIGEL                     0.25           191.25 Review and comment on draft answering brief.        089828‐0000001     55039610
  12/31/2018             Invoice=                           0.25           191.25

  11/30/2018       19284 JOSEPH R. PALMORE                  4.25          4,462.50 Work on finalization of brief and appendix;        089828‐0000001     55025398
  12/31/2018             Invoice=                           4.25          4,462.50 review co‐plaintiffs' draft brief and
                                                                                   correspond with counsel on edits

  11/30/2018       20386 ARVIND S. MIRIYALA                 1.75                805 Review appeal brief.                              089828‐0000001     55046851
  12/31/2018             Invoice=                           1.75                805

  11/30/2018       19538 BRYAN J. LEITCH                         4        2,900.00 Implement edits to response brief; analyze         089828‐0000001     55013630
  12/31/2018             Invoice=                                4        2,900.00 record and record citations; confer with J.
                                                                                   Palmore about final steps for filing response
                                                                                   brief; call Eleventh Circuit clerk's office
                                                                                   regarding caption of case; analyze revised
                                                                                   Eleventh Circuit rules and Federal Rules of
                                                                                   Appellate Procedure; revise certificate of
                                                                                   compliance for response brief.

   12/2/2018       21110 JOHN P. CARLIN                          1        1,225.00 Review of latest filings and appellate briefs.     089828‐0000001     55070336
   1/31/2019             Invoice=                                1        1,225.00

   12/2/2018       19898 DAVID D. CROSS                         1.5       1,500.00 Communicate with clients regarding mediation       089828‐0000001     55190165
   1/31/2019             Invoice=                               1.5       1,500.00 and attention to strategy regarding same;
                                                                                   attention to appeal brief.

   12/3/2018       20386 ARVIND S. MIRIYALA                     1.5             690 Review brief and docket entries.                  089828‐0000001     55155277
   1/31/2019             Invoice=                               1.5             690

   12/3/2018       19898 DAVID D. CROSS                     1.75          1,750.00 Attention to whistleblower investigation;          089828‐0000001     55190137
   1/31/2019             Invoice=                           1.75          1,750.00 respond to media inquiries; attention to appeal
                                                                                   brief.

   12/3/2018       19972 JANE P. BENTROTT                       1.5             900 Review Coalition Plaintiffs' appellate brief.     089828‐0000001     55110463
   1/31/2019             Invoice=                               1.5             900

   12/3/2018       19284 JOSEPH R. PALMORE                       1        1,050.00 Supervise finalization and filing of brief.        089828‐0000001     55049173
   1/31/2019             Invoice=                                1        1,050.00

   12/3/2018       19538 BRYAN J. LEITCH                        4.5       3,262.50 Finalize brief for filing in Eleventh Circuit,     089828‐0000001     55050412
   1/31/2019             Invoice=                               4.5       3,262.50 including final proofread, table of
                                                                                   authorities, and other technical issues;
                                                                                   finalize joint supplemental appendix; implement
                                                                                   final edits from J. Palmore; coordinate filing,
                                                                                   printing, and shipping of brief with C. Woods.

   12/3/2018       22703 HOLLY M. CHAISSON                  1.25                300 Create table of authorities for response brief;   089828‐0000001     55276773
   1/31/2019             Invoice=                           1.25                300 Finalize brief for filing per B. Leitch.

   12/4/2018       19284 JOSEPH R. PALMORE                      0.5             525 Plan for moot courts and oral argument travel.    089828‐0000001     55063599
   1/31/2019             Invoice=                               0.5             525

   12/4/2018       23181 MICHAEL F. QIAN                    3.25          1,608.75 Review appeal filings                              089828‐0000001     55097039
   1/31/2019             Invoice=                           3.25          1,608.75

   12/4/2018       19898 DAVID D. CROSS                     0.75                750 Coordinate appeal prep; attention to appearance   089828‐0000001     55190140
   1/31/2019             Invoice=                           0.75                750 filing; attention to mediation and litigation
                                                                                    strategy and communicate with team regarding
                                                                                    same.

   12/5/2018       23181 MICHAEL F. QIAN                         1              495 Finalize and coordinate filing of joint           089828‐0000001     55097044
   1/31/2019             Invoice=                                1              495 supplemental appendix

   12/5/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Team correspondence regarding supplemental       089828‐0000001     55075689
   1/31/2019             Invoice=                           0.25               262.5 appendix.

   12/5/2018       19538 BRYAN J. LEITCH                        0.5            362.5 Confer with H. Chaisson about filing the joint   089828‐0000001     55098904
   1/31/2019             Invoice=                               0.5            362.5 supplemental appendix.

   12/5/2018       20386 ARVIND S. MIRIYALA                 0.75                345 Review local news related to election and         089828‐0000001     55115697
   1/31/2019             Invoice=                           0.75                345 Secretary of State race.

   12/5/2018       19898 DAVID D. CROSS                     0.25                250 Attention to appeal appendix.                     089828‐0000001     55190123
   1/31/2019             Invoice=                           0.25                250

   12/6/2018       22703 HOLLY M. CHAISSON                  0.75                180 Finalize and file the electronic and paper        089828‐0000001     55272917
   1/31/2019             Invoice=                           0.75                180 copies of the joint supplemental appendix.

   12/6/2018       20386 ARVIND S. MIRIYALA                     0.5             230 Review local news related to election and         089828‐0000001     55115619
   1/31/2019             Invoice=                               0.5             230 Secretary of State race.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 80 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 58
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                      Description           Matter Number   Index


   12/6/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Team correspondence regarding oral argument      089828‐0000001     55091453
   1/31/2019             Invoice=                           0.25               262.5 preparation.

   12/6/2018       23181 MICHAEL F. QIAN                        0.5            247.5 Finalize and coordinate filing of joint          089828‐0000001     55097045
   1/31/2019             Invoice=                               0.5            247.5 supplemental appendix

   12/7/2018       20386 ARVIND S. MIRIYALA                     4.5       2,070.00 Review case documents; prepare timeline of the     089828‐0000001     55206783
   1/31/2019             Invoice=                               4.5       2,070.00 same.

  12/12/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Prepare for and participate in call with           089828‐0000001     55296686
   1/31/2019             Invoice=                           1.25          1,250.00 Brennan Center regarding litigation strategy,
                                                                                   and communicate with clients and team regarding
                                                                                   same.

  12/13/2018       20386 ARVIND S. MIRIYALA                     1.5             690 Review local news related to election and         089828‐0000001     55206656
   1/31/2019             Invoice=                               1.5             690 Secretary of State race; review appellate
                                                                                    briefing.

  12/13/2018       19929 JENNA B. CONAWAY                   0.75           266.25 Prepare preliminary injunction briefing,            089828‐0000001     55312404
   1/31/2019             Invoice=                           0.75           266.25 transcript, order, and post‐hearing submissions
                                                                                  to NYU team per request by D. Cross.

  12/16/2018       19898 DAVID D. CROSS                          1        1,000.00 Attention to mediation strategy and communicate    089828‐0000001     55296685
   1/31/2019             Invoice=                                1        1,000.00 with clients regarding same.

  12/17/2018       19898 DAVID D. CROSS                         2.5       2,500.00 Further attention to mediation strategy and        089828‐0000001     55296679
   1/31/2019             Invoice=                               2.5       2,500.00 communicate with clients regarding same; review
                                                                                   and analyze Defendants' appeal brief and
                                                                                   communicate with team regarding same.

  12/17/2018       19284 JOSEPH R. PALMORE                      0.5             525 Review reply brief and draft email to clients     089828‐0000001     55178363
   1/31/2019             Invoice=                               0.5             525 on same.

  12/17/2018       23181 MICHAEL F. QIAN                    3.25          1,608.75 Review recent filings; discuss reply brief with    089828‐0000001     55198719
   1/31/2019             Invoice=                           3.25          1,608.75 J. Palmore; draft communications regarding
                                                                                   reply brief with clients

  12/17/2018       19992 JAMES R. SIGEL                         0.5            382.5 Review Eleventh Circuit reply brief.             089828‐0000001     55203767
   1/31/2019             Invoice=                               0.5            382.5

  12/18/2018       19284 JOSEPH R. PALMORE                      0.5             525 Team correspondence regarding state's reply       089828‐0000001     55198394
   1/31/2019             Invoice=                               0.5             525 brief and oral argument preparation planning.

  12/18/2018       23181 MICHAEL F. QIAN                         1              495 Discuss reply brief with J. Palmore and clients   089828‐0000001     55198716
   1/31/2019             Invoice=                                1              495

  12/18/2018       19898 DAVID D. CROSS                     1.25          1,250.00 Review and analyze appeal briefing, communicate    089828‐0000001     55296784
   1/31/2019             Invoice=                           1.25          1,250.00 with team re same, and review and revise
                                                                                   communication to client regarding same;
                                                                                   coordinate prep for oral argument.

  12/18/2018       20386 ARVIND S. MIRIYALA                      1              460 Review draft complaint.                           089828‐0000001     55234247
   1/31/2019             Invoice=                                1              460

  12/19/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Oral argument planning.                          089828‐0000001     55209861
   1/31/2019             Invoice=                           0.25               262.5

  12/19/2018       19898 DAVID D. CROSS                         4.5       4,500.00 Travel to ATL; attention to mediation strategy     089828‐0000001     55296782
   1/31/2019             Invoice=                               4.5       4,500.00 and prepare for meeting with clients regarding
                                                                                   same.

  12/20/2018       19898 DAVID D. CROSS                     6.75          6,750.00 Travel to DC; attention to mediation strategy      089828‐0000001     55296792
   1/31/2019             Invoice=                           6.75          6,750.00 and prepare for and participate in meeting with
                                                                                   clients regarding same; review and revise draft
                                                                                   mediation statement.

  12/21/2018       23181 MICHAEL F. QIAN                    0.75           371.25 Prepare for oral argument                           089828‐0000001     55229445
   1/31/2019             Invoice=                           0.75           371.25

  12/21/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Confer with Morrison team on possible            089828‐0000001     55234440
   1/31/2019             Invoice=                           0.25               262.5 legislative developments.

  12/21/2018       20386 ARVIND S. MIRIYALA                     1.5             690 Update case file.                                 089828‐0000001     55248024
   1/31/2019             Invoice=                               1.5             690

  12/22/2018       19284 JOSEPH R. PALMORE                  0.25               262.5 Correspondence regarding oral argument           089828‐0000001     55235233
   1/31/2019             Invoice=                           0.25               262.5 preparation

  12/26/2018       23181 MICHAEL F. QIAN                    1.75           866.25 Prepare for oral argument                           089828‐0000001     55271255
   1/31/2019             Invoice=                           1.75           866.25
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 81 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 59
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description            Matter Number   Index


  12/27/2018       23181 MICHAEL F. QIAN                         2              990 Prepare for oral argument                         089828‐0000001     55271257
   1/31/2019             Invoice=                                2              990

    1/2/2019       19284 JOSEPH R. PALMORE                      0.5            562.5 Team correspondence regarding oral argument      089828‐0000001     55315628
   2/28/2019             Invoice=                               0.5            562.5 planning.

    1/2/2019       20386 ARVIND S. MIRIYALA                 0.25               137.5 Review docketed material.                        089828‐0000001     55340539
   2/28/2019             Invoice=                           0.25               137.5

    1/2/2019       23181 MICHAEL F. QIAN                        0.5            297.5 Prepare for oral argument                        089828‐0000001     55349896
   2/28/2019             Invoice=                               0.5            297.5

    1/2/2019       19898 DAVID D. CROSS                          1        1,065.00 Attention to settlement strategy and mediation     089828‐0000001     55774686
   3/31/2019             Invoice=                                1        1,065.00 briefing; communicate with client, local
                                                                                   counsel, and team regarding appeal hearing.

    1/3/2019       19898 DAVID D. CROSS                     0.25           266.25 Communicate with CP counsel, mediator, and          089828‐0000001     55774698
   3/31/2019             Invoice=                           0.25           266.25 defense counsel regarding mediation date.

    1/3/2019       23181 MICHAEL F. QIAN                    1.25           743.75 Prepare for oral argument                           089828‐0000001     55349904
   2/28/2019             Invoice=                           1.25           743.75

    1/3/2019       20386 ARVIND S. MIRIYALA                     0.5             275 Review mediation statement.                       089828‐0000001     55318468
   2/28/2019             Invoice=                               0.5             275

    1/3/2019       19284 JOSEPH R. PALMORE                  0.25           281.25 Correspondence regarding mediation and oral         089828‐0000001     55313308
   2/28/2019             Invoice=                           0.25           281.25 argument.

    1/4/2019       22703 HOLLY M. CHAISSON                       1              255 Review and cite‐check mediation statement per     089828‐0000001     55309208
   2/28/2019             Invoice=                                1              255 M. Qian.

    1/4/2019       20386 ARVIND S. MIRIYALA                      2        1,100.00 Reviewed open records request; discuss the same    089828‐0000001     55318480
   2/28/2019             Invoice=                                2        1,100.00 with C. Chapple, D. Curling, and D. Price;
                                                                                   update case file.

    1/4/2019       19284 JOSEPH R. PALMORE                       1        1,125.00 Team correspondence regarding mediation            089828‐0000001     55303690
   2/28/2019             Invoice=                                1        1,125.00 statement and discuss oral argument preparation
                                                                                   with M. Qian.

    1/4/2019       19929 JENNA B. CONAWAY                   0.25               93.75 Review mediation statement and send edit to M.   089828‐0000001     55304755
   2/28/2019             Invoice=                           0.25               93.75 Qian (0.25).

    1/4/2019       23181 MICHAEL F. QIAN                    5.75          3,421.25 Prepare for oral argument                          089828‐0000001     55349905
   2/28/2019             Invoice=                           5.75          3,421.25

    1/5/2019       19898 DAVID D. CROSS                         0.5            532.5 Attention to local counsel PPT regarding case.   089828‐0000001     55774694
   3/31/2019             Invoice=                               0.5            532.5

    1/7/2019       19898 DAVID D. CROSS                         0.5            532.5 Communicate with team and CP counsel regarding   089828‐0000001     55774707
   3/31/2019             Invoice=                               0.5            532.5 oral argument.

    1/7/2019       22703 HOLLY M. CHAISSON                       2              510 Prepare oral argument materials per M. Qian;      089828‐0000001     55305520
   2/28/2019             Invoice=                                2              510 File acknowledgment of argument calendar
                                                                                    notice.

    1/7/2019       19284 JOSEPH R. PALMORE                      0.5            562.5 Team correspondence regarding oral argument      089828‐0000001     55305601
   2/28/2019             Invoice=                               0.5            562.5 preparation.

    1/7/2019       20386 ARVIND S. MIRIYALA                 1.25               687.5 Research open records request requirements;      089828‐0000001     55340398
   2/28/2019             Invoice=                           1.25               687.5 revise the same.

    1/7/2019       23181 MICHAEL F. QIAN                    5.25          3,123.75 Prepare for oral argument                          089828‐0000001     55323219
   2/28/2019             Invoice=                           5.25          3,123.75

    1/8/2019       23181 MICHAEL F. QIAN                    1.75          1,041.25 Prepare for oral argument                          089828‐0000001     55323236
   2/28/2019             Invoice=                           1.75          1,041.25

    1/8/2019       20386 ARVIND S. MIRIYALA                 4.25          2,337.50 Review past evidence for use in proof chart.       089828‐0000001     55340409
   2/28/2019             Invoice=                           4.25          2,337.50

    1/8/2019       19972 JANE P. BENTROTT                   0.25           173.75 Confer with M. Qian regarding immunity.             089828‐0000001     55319256
   2/28/2019             Invoice=                           0.25           173.75

    1/8/2019       19898 DAVID D. CROSS                     1.25          1,331.25 Communicate with team, clients, and defense        089828‐0000001     55774706
   3/31/2019             Invoice=                           1.25          1,331.25 counsel regarding mediation and prepare for
                                                                                   same.

    1/9/2019       18553 CATHERINE L. CHAPPLE                    1              800 Review appellate filing; read news articles.      089828‐0000001     55498730
   2/28/2019             Invoice=                                1              800
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 82 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 60
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description           Matter Number   Index
    1/9/2019       22703 HOLLY M. CHAISSON                      0.5            127.5 Draft 28(j) letter template per M. Qian.        089828‐0000001     55481557
   2/28/2019             Invoice=                               0.5            127.5

    1/9/2019       19898 DAVID D. CROSS                          4        4,260.00 Travel to ATL for mediation; meet with local      089828‐0000001     55774709
   3/31/2019             Invoice=                                4        4,260.00 counsel regarding mediation; participate in
                                                                                   mediation and discuss same with team, local
                                                                                   counsel, and clients; review draft supplemental
                                                                                   appeal submission and communicate with team
                                                                                   regarding same.

    1/9/2019       19284 JOSEPH R. PALMORE                      0.5            562.5 Confer with team on possible 28(j) letter.      089828‐0000001     55325651
   2/28/2019             Invoice=                               0.5            562.5

    1/9/2019       23181 MICHAEL F. QIAN                    6.25          3,718.75 Prepare for oral argument; draft 28(j) letter     089828‐0000001     55349909
   2/28/2019             Invoice=                           6.25          3,718.75

    1/9/2019       20386 ARVIND S. MIRIYALA                 4.75          2,612.50 Draft and revise open records requests;           089828‐0000001     55351886
   2/28/2019             Invoice=                           4.75          2,612.50 correspond with the clients; review past
                                                                                   evidence for use in proof chart.

   1/10/2019       23181 MICHAEL F. QIAN                        5.5       3,272.50 Prepare for oral argument                         089828‐0000001     55349878
   2/28/2019             Invoice=                               5.5       3,272.50

   1/10/2019       19284 JOSEPH R. PALMORE                       1        1,125.00 Correspondence regarding supplemental authority   089828‐0000001     55334852
   2/28/2019             Invoice=                                1        1,125.00 letter and oral argument planning.

   1/10/2019       20386 ARVIND S. MIRIYALA                 2.75          1,512.50 Draft and revise open records requests;           089828‐0000001     55351875
   2/28/2019             Invoice=                           2.75          1,512.50 correspond with the clients regarding voting
                                                                                   system cost estimates.

   1/10/2019       19898 DAVID D. CROSS                     1.75          1,863.75 Attention to supplemental appeal submission and   089828‐0000001     55774687
   3/31/2019             Invoice=                           1.75          1,863.75 communicate with team and local counsel
                                                                                   regarding same; coordinate appeal moot with
                                                                                   team; attention to SAFE report and communicate
                                                                                   with team and clients regarding same.

   1/11/2019       19898 DAVID D. CROSS                          1        1,065.00 Communicate with client regarding election        089828‐0000001     55802596
   3/31/2019             Invoice=                                1        1,065.00 system costs and attention to same; review and
                                                                                   comment on draft op‐ed.

   1/11/2019       19929 JENNA B. CONAWAY                   1.25           468.75 Participate in conference call with client         089828‐0000001     55500332
   2/28/2019             Invoice=                           1.25           468.75 regarding cost estimates for new voting
                                                                                  systems; coordinate with A. Miriyala and H.
                                                                                  Chaisson regarding calculations of cost
                                                                                  estimates.

   1/11/2019       22703 HOLLY M. CHAISSON                  2.25           573.75 Participate in call with clients regarding cost    089828‐0000001     55481459
   2/28/2019             Invoice=                           2.25           573.75 estimates for voting systems per A. Miriyala;
                                                                                  Create spreadsheet with cost breakdowns per A.
                                                                                  Miriyala.

   1/11/2019       23181 MICHAEL F. QIAN                         4        2,380.00 Prepare for oral argument                         089828‐0000001     55349911
   2/28/2019             Invoice=                                4        2,380.00

   1/11/2019       20386 ARVIND S. MIRIYALA                      9        4,950.00 Draft and revise open records requests;           089828‐0000001     55374626
   2/28/2019             Invoice=                                9        4,950.00 correspond with the clients regarding voting
                                                                                   machine costs; review past evidence for use in
                                                                                   proof chart.

   1/12/2019       19284 JOSEPH R. PALMORE                  0.25           281.25 Team correspondence regarding argument             089828‐0000001     55344932
   2/28/2019             Invoice=                           0.25           281.25 preparation

   1/13/2019       19284 JOSEPH R. PALMORE                      2.5       2,812.50 Prepare for oral argument strategy session        089828‐0000001     55346550
   2/28/2019             Invoice=                               2.5       2,812.50

   1/13/2019       23181 MICHAEL F. QIAN                    1.75          1,041.25 Prepare for oral argument                         089828‐0000001     55349887
   2/28/2019             Invoice=                           1.75          1,041.25

   1/14/2019       23181 MICHAEL F. QIAN                    5.25          3,123.75 Prepare for oral argument; discuss oral           089828‐0000001     55349916
   2/28/2019             Invoice=                           5.25          3,123.75 argument issues with D. Maynard, J. Palmore, J.
                                                                                   Sigel, and B. Leitch

   1/14/2019       20386 ARVIND S. MIRIYALA                     0.5             275 Review newly filed docket entries.               089828‐0000001     55374631
   2/28/2019             Invoice=                               0.5             275

   1/14/2019       19284 JOSEPH R. PALMORE                  1.75          1,968.75 Confer with M. Qian about oral argument           089828‐0000001     55353113
   2/28/2019             Invoice=                           1.75          1,968.75 preparation session and participate in same.

   1/14/2019       15033 DEANNE E. MAYNARD                  4.75          5,937.50 Review appellate briefs and participate in oral   089828‐0000001     55355216
   2/28/2019             Invoice=                           4.75          5,937.50 argument strategy session.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 83 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 61
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description             Matter Number   Index
   1/14/2019       19992 JAMES R. SIGEL                     2.75          2,296.25 Review briefing and participate in                  089828‐0000001     55358402
   2/28/2019             Invoice=                           2.75          2,296.25 argument‐preparation discussion with appellate
                                                                                   team.

   1/14/2019       19538 BRYAN J. LEITCH                    2.25          1,800.00 Review briefs and participate in strategy           089828‐0000001     55385502
   2/28/2019             Invoice=                           2.25          1,800.00 discussion with appellate team.

   1/14/2019       19898 DAVID D. CROSS                          1        1,065.00 Attention to appeal argument strategy and           089828‐0000001     55802606
   3/31/2019             Invoice=                                1        1,065.00 review briefing regarding same.

   1/15/2019       19898 DAVID D. CROSS                         0.5            532.5 Attention to panel and communicate with team      089828‐0000001     55802615
   3/31/2019             Invoice=                               0.5            532.5 regarding same and strategy.

   1/15/2019       22703 HOLLY M. CHAISSON                  0.25               63.75 Call clerk's office to confirm panel assignment   089828‐0000001     55481285
   2/28/2019             Invoice=                           0.25               63.75 for oral argument.

   1/15/2019       19284 JOSEPH R. PALMORE                  0.25           281.25 Confer with team on identity of court of             089828‐0000001     55361324
   2/28/2019             Invoice=                           0.25           281.25 appeals panel

   1/15/2019       23181 MICHAEL F. QIAN                         3        1,785.00 Prepare for oral argument                           089828‐0000001     55374746
   2/28/2019             Invoice=                                3        1,785.00

   1/16/2019       23181 MICHAEL F. QIAN                    4.75          2,826.25 Prepare for oral argument                           089828‐0000001     55374745
   2/28/2019             Invoice=                           4.75          2,826.25

   1/16/2019       15033 DEANNE E. MAYNARD                  0.25               312.5 Confer with M. Qian regarding oral argument       089828‐0000001     55392870
   2/28/2019             Invoice=                           0.25               312.5 preparation.

   1/16/2019       20386 ARVIND S. MIRIYALA                     0.5             275 Review newly filed docket entries.                 089828‐0000001     55407132
   2/28/2019             Invoice=                               0.5             275

   1/17/2019       23181 MICHAEL F. QIAN                    5.75          3,421.25 Prepare for oral argument                           089828‐0000001     55374748
   2/28/2019             Invoice=                           5.75          3,421.25

   1/17/2019       19284 JOSEPH R. PALMORE                  0.25           281.25 Team correspondence regarding oral argument.         089828‐0000001     55380676
   2/28/2019             Invoice=                           0.25           281.25

   1/18/2019       23181 MICHAEL F. QIAN                    8.25          4,908.75 Prepare for oral argument                           089828‐0000001     55407466
   2/28/2019             Invoice=                           8.25          4,908.75

   1/18/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Communicate with clients regarding litigation       089828‐0000001     55802589
   3/31/2019             Invoice=                               1.5       1,597.50 status and strategy and related developments,
                                                                                   and attention to same; attention to FOIA
                                                                                   request and communicate with team regarding
                                                                                   same.

   1/22/2019       19898 DAVID D. CROSS                         5.5       5,857.50 Review and analyze appeal briefs for argument       089828‐0000001     55802608
   3/31/2019             Invoice=                               5.5       5,857.50 strategy; participate in moot; participate in
                                                                                   call with co‐counsel regarding strategy and
                                                                                   discuss same with team; communicate with CP
                                                                                   counsel regarding discovery issue, attention to
                                                                                   same, and communicate with team regarding same.

   1/22/2019       19992 JAMES R. SIGEL                     2.25          1,878.75 Prepare for and participate in moot.                089828‐0000001     55410863
   2/28/2019             Invoice=                           2.25          1,878.75

   1/22/2019       19284 JOSEPH R. PALMORE                       3        3,375.00 Oral argument strategy discussions; moot court      089828‐0000001     55407164
   2/28/2019             Invoice=                                3        3,375.00

   1/22/2019       15033 DEANNE E. MAYNARD                  3.75          4,687.50 Prepare for and participate in moot court.          089828‐0000001     55403127
   2/28/2019             Invoice=                           3.75          4,687.50

   1/22/2019       23181 MICHAEL F. QIAN                         6        3,570.00 Prepare for oral argument; participate in moot      089828‐0000001     55425903
   2/28/2019             Invoice=                                6        3,570.00 court; discuss appellate issues with R. McGuire
                                                                                   of McGuire Law, J. Palmore, and D. Cross

   1/22/2019       19538 BRYAN J. LEITCH                         3        2,400.00 Prepare for moot court; participate in moot         089828‐0000001     55426633
   2/28/2019             Invoice=                                3        2,400.00 court and strategy discussion.

   1/23/2019       23181 MICHAEL F. QIAN                    1.25           743.75 Prepare for oral argument                            089828‐0000001     55434553
   2/28/2019             Invoice=                           1.25           743.75

   1/23/2019       19898 DAVID D. CROSS                     0.75           798.75 Further communicate with CP counsel regarding        089828‐0000001     55802611
   3/31/2019             Invoice=                           0.75           798.75 discovery issue, attention to same, and
                                                                                  communicate with team regarding same.

   1/24/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Communicate with co‐counsel regarding               089828‐0000001     55930934
   4/30/2019             Invoice=                               1.5       1,597.50 preservation and discovery issues and attention
                                                                                   to same; attention to appeal strategy;
                                                                                   attention to settlement strategy.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 84 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 62
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description            Matter Number   Index
   1/24/2019       19284 JOSEPH R. PALMORE                  0.25           281.25 Team correspondence regarding oral argument.       089828‐0000001     55421415
   2/28/2019             Invoice=                           0.25           281.25

   1/24/2019       23181 MICHAEL F. QIAN                    5.25          3,123.75 Prepare for oral argument                         089828‐0000001     55434533
   2/28/2019             Invoice=                           5.25          3,123.75

   1/25/2019       23181 MICHAEL F. QIAN                        4.5       2,677.50 Prepare for oral argument                         089828‐0000001     55434548
   2/28/2019             Invoice=                               4.5       2,677.50

   1/25/2019       20386 ARVIND S. MIRIYALA                     2.5       1,375.00 Review open records requests; review              089828‐0000001     55497939
   2/28/2019             Invoice=                               2.5       1,375.00 preliminary injunction briefing.

   1/27/2019       23181 MICHAEL F. QIAN                        4.5       2,677.50 Prepare for oral argument                         089828‐0000001     55500497
   2/28/2019             Invoice=                               4.5       2,677.50

   1/27/2019       19898 DAVID D. CROSS                         0.5            532.5 Communicate with client and team regarding      089828‐0000001     55930924
   4/30/2019             Invoice=                               0.5            532.5 appeal strategy and moot, and attention to
                                                                                     same.

   1/28/2019       19898 DAVID D. CROSS                     4.75          5,058.75 Prepare for and participate in moot, and          089828‐0000001     55930929
   4/30/2019             Invoice=                           4.75          5,058.75 discuss strategy with team and clients.

   1/28/2019       23181 MICHAEL F. QIAN                        8.5       5,057.50 Prepare for oral argument; participate in moot    089828‐0000001     55500498
   2/28/2019             Invoice=                               8.5       5,057.50 court; travel to Atlanta for argument

   1/28/2019       20386 ARVIND S. MIRIYALA                 2.25          1,237.50 Review open records requests; review              089828‐0000001     55465692
   2/28/2019             Invoice=                           2.25          1,237.50 preliminary injunction briefing.

   1/28/2019       19538 BRYAN J. LEITCH                         3        2,400.00 Prepare for and participate in moot court;        089828‐0000001     55465844
   2/28/2019             Invoice=                                3        2,400.00 participate in strategy discussion.

   1/28/2019       15033 DEANNE E. MAYNARD                       2        2,500.00 Participate in moot court.                        089828‐0000001     55440940
   2/28/2019             Invoice=                                2        2,500.00

   1/28/2019       19284 JOSEPH R. PALMORE                      2.5       2,812.50 Moot court and argument strategy discussion       089828‐0000001     55444223
   2/28/2019             Invoice=                               2.5       2,812.50

   1/28/2019       19992 JAMES R. SIGEL                     2.25          1,878.75 Prepare for and participate in moot (2);          089828‐0000001     55448803
   2/28/2019             Invoice=                           2.25          1,878.75 correspond with M. Qian regarding same (0.25).

   1/29/2019       19284 JOSEPH R. PALMORE                       4        4,500.00 Travel to Atlanta for argument and assist M.      089828‐0000001     55451113
   2/28/2019             Invoice=                                4        4,500.00 Qian with final preparations.

   1/29/2019       23181 MICHAEL F. QIAN                         9        5,355.00 Prepare for oral argument; attend court;          089828‐0000001     55500500
   2/28/2019             Invoice=                                9        5,355.00 discuss oral argument issues with D. Cross and
                                                                                   J. Palmore

   1/29/2019       20386 ARVIND S. MIRIYALA                 3.25          1,787.50 Review docketed material as part of proof         089828‐0000001     55497942
   2/28/2019             Invoice=                           3.25          1,787.50 chart.

   1/29/2019       19898 DAVID D. CROSS                     4.75          5,058.75 Travel to ATL for hearing; review appeal briefs   089828‐0000001     55930936
   4/30/2019             Invoice=                           4.75          5,058.75 and discuss oral argument with team.

   1/30/2019       19898 DAVID D. CROSS                          3        3,195.00 Participate in hearing and communicate with       089828‐0000001     55930962
   4/30/2019             Invoice=                                3        3,195.00 team, CP counsel, and clients regarding same;
                                                                                   attention to strategy and communicate with team
                                                                                   and clients regarding same.

   1/30/2019       20386 ARVIND S. MIRIYALA                      2        1,100.00 Review docketed material as part of proof         089828‐0000001     55498061
   2/28/2019             Invoice=                                2        1,100.00 chart.

   1/30/2019       23181 MICHAEL F. QIAN                        5.5       3,272.50 Prepare for oral argument; conduct oral           089828‐0000001     55500501
   2/28/2019             Invoice=                               5.5       3,272.50 argument; breakfast with clients

   1/30/2019       19284 JOSEPH R. PALMORE                  8.25          9,281.25 Assistance with final argument preparation;       089828‐0000001     55458687
   2/28/2019             Invoice=                           8.25          9,281.25 court waiting time; attend argument;
                                                                                   after‐argument discussions with clients and
                                                                                   team; travel back to DC

   1/31/2019       19284 JOSEPH R. PALMORE                  0.25           281.25 Team correspondence regarding oral argument.       089828‐0000001     55467678
   2/28/2019             Invoice=                           0.25           281.25

   1/31/2019       20386 ARVIND S. MIRIYALA                     4.5       2,475.00 Review D. Price's ORR; conference with D. Price   089828‐0000001     55498063
   2/28/2019             Invoice=                               4.5       2,475.00 and C. Chapple regarding the same; review
                                                                                   docketed material as part of proof chart.

    2/5/2019       20386 ARVIND S. MIRIYALA                 2.25          1,237.50 Review discovery drafts.                          089828‐0000001     55675762
   3/31/2019             Invoice=                           2.25          1,237.50

    2/7/2019       19972 JANE P. BENTROTT                   0.25           173.75 Read order denying defendants' appeal.             089828‐0000001     55527584
   3/31/2019             Invoice=                           0.25           173.75
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 85 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 63
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description            Matter Number   Index


    2/7/2019       18553 CATHERINE L. CHAPPLE               1.75          1,400.00 Read 11th Cir opinion; discuss open records       089828‐0000001     55527857
   3/31/2019             Invoice=                           1.75          1,400.00 request with D. Cross.

    2/7/2019       23181 MICHAEL F. QIAN                    0.75           446.25 Review court of appeals decision; correspond       089828‐0000001     55534045
   3/31/2019             Invoice=                           0.75           446.25 regarding same with clients and co‐counsel

    2/7/2019       21110 JOHN P. CARLIN                         0.5            712.5 Review Appellate court decision.                089828‐0000001     55544623
   3/31/2019             Invoice=                               0.5            712.5

    2/7/2019       20386 ARVIND S. MIRIYALA                 5.25          2,887.50 Review 11th circuit decision; discuss the same    089828‐0000001     55546333
   3/31/2019             Invoice=                           5.25          2,887.50 with M. Qian; review circuit rules related to
                                                                                   entry of mandate; review dockets of other
                                                                                   stayed cases under Judge Totenberg's direction;
                                                                                   research open records request relief.

    2/7/2019       19898 DAVID D. CROSS                     1.75          1,863.75 Review decision and communicate with team and     089828‐0000001     55674982
   3/31/2019             Invoice=                           1.75          1,863.75 clients regarding same; communicate with press;
                                                                                   attention to litigation strategy and discovery.

    2/8/2019       19898 DAVID D. CROSS                          1        1,065.00 Analyze decision and communicate with team and    089828‐0000001     55674935
   3/31/2019             Invoice=                                1        1,065.00 clients regarding same as well as co‐counsel;
                                                                                   communicate with press; further attention to
                                                                                   litigation strategy and discovery.

   2/11/2019       18553 CATHERINE L. CHAPPLE                   2.5       2,000.00 Review and edit draft motion to lift stay.        089828‐0000001     55571710
   3/31/2019             Invoice=                               2.5       2,000.00

   2/12/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Review cite checks to motion to stay; discuss     089828‐0000001     55571711
   3/31/2019             Invoice=                               1.5       1,200.00 the same with H. Degnan; send draft to D. Cross
                                                                                   for review.

   2/12/2019       23181 MICHAEL F. QIAN                    0.25           148.75 Review draft motion to lift stay                   089828‐0000001     55580200
   3/31/2019             Invoice=                           0.25           148.75

   2/12/2019       20386 ARVIND S. MIRIYALA                     1.5             825 Research recourse for ORR requests.              089828‐0000001     55570912
   3/31/2019             Invoice=                               1.5             825

   2/12/2019       19929 JENNA B. CONAWAY                   3.75          1,406.25 Cite‐check Curling Motion to Lift Stay per        089828‐0000001     55700054
   3/31/2019             Invoice=                           3.75          1,406.25 request by C. Chapple.

   2/13/2019       18553 CATHERINE L. CHAPPLE               3.25          2,600.00 Review cases, research by H. Degnan regarding     089828‐0000001     55571623
   3/31/2019             Invoice=                           3.25          2,600.00 open records rules in Georgia; listen to
                                                                                   hearing recording; review and edit motion to
                                                                                   lift stay.

   2/13/2019       23181 MICHAEL F. QIAN                    0.25           148.75 Correspond with C. Chapple regarding draft         089828‐0000001     55580223
   3/31/2019             Invoice=                           0.25           148.75 motion to lift stay

   2/14/2019       19898 DAVID D. CROSS                          1        1,065.00 Attention to strategy.                            089828‐0000001     55674991
   3/31/2019             Invoice=                                1        1,065.00

   2/14/2019       19284 JOSEPH R. PALMORE                  0.25           281.25 Confer with Morrison team on motion to lift        089828‐0000001     55566249
   3/31/2019             Invoice=                           0.25           281.25 stay.

   2/15/2019       19898 DAVID D. CROSS                         0.5            532.5 Further attention to strategy and coordinate    089828‐0000001     55675031
   3/31/2019             Invoice=                               0.5            532.5 discovery requests.

   2/15/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Telephone call with R. McGuire regarding filing   089828‐0000001     55571714
   3/31/2019             Invoice=                               1.5       1,200.00 motion to lift stay; review open records
                                                                                   research, discuss the same with D. Cross.

   2/15/2019       20386 ARVIND S. MIRIYALA                      5        2,750.00 Review and confer with team regarding 11th        089828‐0000001     55676519
   3/31/2019             Invoice=                                5        2,750.00 Circuit opinion; discuss open records requests
                                                                                   with A. Sparks; research the same with regard
                                                                                   to D. Price's contract issue; discuss letter
                                                                                   regarding HB316.

   2/18/2019       19898 DAVID D. CROSS                     0.75           798.75 Review CP correspondence and attention to same;    089828‐0000001     55675080
   3/31/2019             Invoice=                           0.75           798.75 request for fees.

   2/19/2019       22703 HOLLY M. CHAISSON                  0.75           191.25 Research local rules and draft bill of costs       089828‐0000001     55676523
   3/31/2019             Invoice=                           0.75           191.25 per J. Palmore and M. Qian.

   2/19/2019       18553 CATHERINE L. CHAPPLE               2.25          1,800.00 Review motion to lift stay; review discovery      089828‐0000001     55654819
   3/31/2019             Invoice=                           2.25          1,800.00 requests, interrogatories.

   2/19/2019       19284 JOSEPH R. PALMORE                  0.25           281.25 Confer with Morrison team on bill of costs.        089828‐0000001     55591845
   3/31/2019             Invoice=                           0.25           281.25

   2/19/2019       23181 MICHAEL F. QIAN                        0.5            297.5 Prepare bill of costs                           089828‐0000001     55614277
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 86 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 64
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                       Description          Matter Number   Index
   3/31/2019              Invoice=                               0.5            297.5

   2/20/2019       20386 ARVIND S. MIRIYALA                      2.5       1,375.00 Review past drafts of discovery; begin drafting    089828‐0000001     55621291
   3/31/2019             Invoice=                                2.5       1,375.00 the same.

   2/20/2019       18553 CATHERINE L. CHAPPLE                2.25          1,800.00 Review discovery requests, motion to lift stay.    089828‐0000001     55638594
   3/31/2019             Invoice=                            2.25          1,800.00

   2/20/2019       19898 DAVID D. CROSS                          0.5            532.5 Attention to strategy and discovery.             089828‐0000001     55675037
   3/31/2019             Invoice=                                0.5            532.5

   2/21/2019       20386 ARVIND S. MIRIYALA                      4.5       2,475.00 Review past drafts of discovery; draft             089828‐0000001     55638774
   3/31/2019             Invoice=                                4.5       2,475.00 discovery; confer with H. Degnan regarding case
                                                                                    events.

   2/21/2019       19284 JOSEPH R. PALMORE                   0.25           281.25 Bill of costs.                                      089828‐0000001     55611721
   3/31/2019             Invoice=                            0.25           281.25

   2/21/2019       23181 MICHAEL F. QIAN                     0.25           148.75 Finalize and supervise filing of bill of costs      089828‐0000001     55614273
   3/31/2019             Invoice=                            0.25           148.75

   2/21/2019       22703 HOLLY M. CHAISSON                       0.5            127.5 Finalize and file bill of costs per M. Qian.     089828‐0000001     55676084
   3/31/2019             Invoice=                                0.5            127.5

   2/22/2019       20386 ARVIND S. MIRIYALA                  4.25          2,337.50 Review past drafts of discovery; draft             089828‐0000001     55638783
   3/31/2019             Invoice=                            4.25          2,337.50 discovery.

   2/24/2019       20386 ARVIND S. MIRIYALA                       2        1,100.00 Revise interrogatories; review prior briefing.     089828‐0000001     55638871
   3/31/2019             Invoice=                                 2        1,100.00

   2/25/2019       20386 ARVIND S. MIRIYALA                      2.5       1,375.00 Revise interrogatories and RFPs; review edits      089828‐0000001     55643919
   3/31/2019             Invoice=                                2.5       1,375.00 from LDS; send the same to case team.

   2/26/2019       19898 DAVID D. CROSS                      0.25           266.25 Attention to document request.                      089828‐0000001     55675096
   3/31/2019             Invoice=                            0.25           266.25

   2/28/2019       20386 ARVIND S. MIRIYALA                       1              550 Search for discovery submitted before N.D. Ga.    089828‐0000001     55684728
   3/31/2019             Invoice=                                 1              550

    3/1/2019       19284 JOSEPH R. PALMORE                   0.25           281.25 Team correspondence regarding issuance of the       089828‐0000001     55690610
   4/30/2019             Invoice=                            0.25           281.25 mandate.

    3/1/2019       23181 MICHAEL F. QIAN                     0.25           148.75 Review docket and correspond regarding mandate      089828‐0000001     55690794
   4/30/2019             Invoice=                            0.25           148.75 timeline with D. Cross and J. Palmore

    3/1/2019       20386 ARVIND S. MIRIYALA                      3.5       1,925.00 Review client's information related to ORR         089828‐0000001     55946239
   4/30/2019             Invoice=                                3.5       1,925.00 request; revise discovery requests; review
                                                                                    client's correspondence with co‐plaintiff
                                                                                    regarding letter to legislature.

    3/2/2019       19898 DAVID D. CROSS                          1.5       1,597.50 Review and revise discovery requests.              089828‐0000001     55922628
   4/30/2019             Invoice=                                1.5       1,597.50

    3/4/2019       18553 CATHERINE L. CHAPPLE                     1              800 Discuss open records request issue with A.        089828‐0000001     55928937
   4/30/2019             Invoice=                                 1              800 Miriyala.

    3/5/2019       20386 ARVIND S. MIRIYALA                       2        1,100.00 Research client's ORR.                             089828‐0000001     55926682
   4/30/2019             Invoice=                                 2        1,100.00

    3/8/2019       19284 JOSEPH R. PALMORE                   0.25           281.25 Team correspondence regarding issuance of           089828‐0000001     55725956
   4/30/2019             Invoice=                            0.25           281.25 mandate and bill of costs order.

   3/13/2019       18553 CATHERINE L. CHAPPLE                     1              800 Review rules regarding status conference; draft   089828‐0000001     55929026
   4/30/2019             Invoice=                                 1              800 email to clerk; discuss with D. Cross.

   3/13/2019       19898 DAVID D. CROSS                          1.5       1,597.50 Communicate with team regarding status             089828‐0000001     56098107
   4/30/2019             Invoice=                                1.5       1,597.50 conference and attention to same; work on
                                                                                    discovery.

   3/14/2019       19898 DAVID D. CROSS                           1        1,065.00 Communicate with team regarding status             089828‐0000001     56098075
   4/30/2019             Invoice=                                 1        1,065.00 conference and request for same; work on
                                                                                    discovery.

   3/15/2019       19898 DAVID D. CROSS                      0.75           798.75 Review correspondence with Court clerk              089828‐0000001     56098078
   4/30/2019             Invoice=                            0.75           798.75 regarding status conference and attention to
                                                                                   strategy and response; work on discovery
                                                                                   requests.

   3/15/2019       20386 ARVIND S. MIRIYALA                      0.5             275 Review docket and confer with C. Chapple          089828‐0000001     55807910
   4/30/2019             Invoice=                                0.5             275 regarding the same.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 87 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 65
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
   3/15/2019       18553 CATHERINE L. CHAPPLE                   0.5             400 Respond to clerk regarding status conference.     089828‐0000001     55929009
   4/30/2019             Invoice=                               0.5             400

   3/16/2019       19898 DAVID D. CROSS                     0.25           266.25 Communicate with clients re request for status      089828‐0000001     56098057
   4/30/2019             Invoice=                           0.25           266.25 conference and strategy.

   3/18/2019       19898 DAVID D. CROSS                          1        1,065.00 Review Court order regarding status conference     089828‐0000001     56098080
   4/30/2019             Invoice=                                1        1,065.00 and communicate with team regarding same, and
                                                                                   attention to strategy and planning regarding
                                                                                   same.

   3/19/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Prepare for and participate in status call with    089828‐0000001     55929014
   4/30/2019             Invoice=                               1.5       1,200.00 clients.

   3/19/2019       20386 ARVIND S. MIRIYALA                 3.75          2,062.50 Confer with C. Chapple regarding client call       089828‐0000001     55816232
   4/30/2019             Invoice=                           3.75          2,062.50 and agenda; coordinate with client regarding
                                                                                   call availability; conference with team and the
                                                                                   clients regarding case status; confer with D.
                                                                                   Price regarding open records request.

   3/19/2019       19972 JANE P. BENTROTT                       0.5            347.5 Attend teleconference with clients to discuss    089828‐0000001     55850732
   4/30/2019             Invoice=                               0.5            347.5 upcoming conference with the court.

   3/20/2019       20386 ARVIND S. MIRIYALA                 3.75          2,062.50 Confer with client regarding open records          089828‐0000001     55847455
   4/30/2019             Invoice=                           3.75          2,062.50 request; review client's prior correspondence;
                                                                                   review documents related to bill 316.

   3/20/2019       19898 DAVID D. CROSS                     0.25           266.25 Communicate with clients regarding discovery.       089828‐0000001     56098082
   4/30/2019             Invoice=                           0.25           266.25

   3/21/2019       20386 ARVIND S. MIRIYALA                      2        1,100.00 Review client's open records request; review       089828‐0000001     55858990
   4/30/2019             Invoice=                                2        1,100.00 client's prior correspondence; review documents
                                                                                   related to bill 316.

   3/21/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Begin drafting outline for status conference;      089828‐0000001     55929018
   4/30/2019             Invoice=                               1.5       1,200.00 schedule meet and confer.

   3/22/2019       20386 ARVIND S. MIRIYALA                 2.25          1,237.50 Review standing order and local rules related      089828‐0000001     55927042
   4/30/2019             Invoice=                           2.25          1,237.50 to discovery.

   3/23/2019       21110 JOHN P. CARLIN                         1.5       2,137.50 Review court filing and related correspondence.    089828‐0000001     55866867
   4/30/2019             Invoice=                               1.5       2,137.50

   3/24/2019       19898 DAVID D. CROSS                         0.5            532.5 Review CP letters and communicate with clients   089828‐0000001     56098120
   4/30/2019             Invoice=                               0.5            532.5 regarding same.

   3/25/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Review demand letter to defendants, news           089828‐0000001     55930346
   4/30/2019             Invoice=                               1.5       1,200.00 articles.

   3/25/2019       20386 ARVIND S. MIRIYALA                      2        1,100.00 Review client's open records request; review       089828‐0000001     55882509
   4/30/2019             Invoice=                                2        1,100.00 client's prior correspondence; review documents
                                                                                   related to bill 316.

   3/26/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Review Georgia bill, prepare questions to          089828‐0000001     55930349
   4/30/2019             Invoice=                               1.5       1,200.00 discuss with A. Sparks.

   3/26/2019       19898 DAVID D. CROSS                     3.25          3,461.25 Attention to status conference and case            089828‐0000001     56098088
   4/30/2019             Invoice=                           3.25          3,461.25 strategy, and communicate with team and B.
                                                                                   Brown regarding same; work on discovery
                                                                                   requests; review PI briefing and order.

   3/27/2019       18553 CATHERINE L. CHAPPLE                    2        1,600.00 Review legislation; telephone call with A.         089828‐0000001     55930345
   4/30/2019             Invoice=                                2        1,600.00 Sparks to discuss the same; draft proposed
                                                                                   schedule and send to D. Cross.

   3/27/2019       19898 DAVID D. CROSS                          1        1,065.00 Review discovery requests from CP and              089828‐0000001     56098036
   4/30/2019             Invoice=                                1        1,065.00 communicate with team regarding same;
                                                                                   coordinate draft schedule and attention to case
                                                                                   strategy.

   3/28/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Prepare for and participate in discussion with     089828‐0000001     55930341
   4/30/2019             Invoice=                               1.5       1,200.00 D. Cross, B. Brown regarding meet and confer.

   3/28/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Prepare for and participate in call with team      089828‐0000001     56098123
   4/30/2019             Invoice=                               1.5       1,597.50 and CP regarding strategy and planning; work on
                                                                                   discovery requests.

   3/28/2019       20386 ARVIND S. MIRIYALA                      1              550 Research federal rules related to depositions;    089828‐0000001     55927130
   4/30/2019             Invoice=                                1              550 review local rules and standing order regarding
                                                                                    the same.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 88 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 66
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description            Matter Number   Index
   3/29/2019       20386 ARVIND S. MIRIYALA                      1             550 Review client's information related to ORR        089828‐0000001     55927133
   4/30/2019             Invoice=                                1             550 request.

   3/29/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Outline arguments regarding legislation;          089828‐0000001     55930338
   4/30/2019             Invoice=                               1.5       1,200.00 discuss with A. Sparks.

    4/1/2019       20386 ARVIND S. MIRIYALA                     3.5       1,925.00 Attend meet and confer; prepare notes of the      089828‐0000001     55953839
   5/31/2019             Invoice=                               3.5       1,925.00 same; prepare summary of the same; review
                                                                                   docketed entries related to the same.

    4/1/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Prepare for and participate in calls re status    089828‐0000001     56165668
   5/31/2019             Invoice=                               1.5       1,597.50 conference and schedule, and discuss same with
                                                                                   team and CPs; review correspondence from CPs.

    4/1/2019       18553 CATHERINE L. CHAPPLE                    2        1,600.00 Prepare for and run meet and confer with          089828‐0000001     56167307
   5/31/2019             Invoice=                                2        1,600.00 Georgia's counsel regarding case status and
                                                                                   motions.

    4/2/2019       18553 CATHERINE L. CHAPPLE                   5.5       4,400.00 Review RFP; draft outline for hearing, discuss    089828‐0000001     56168310
   5/31/2019             Invoice=                               5.5       4,400.00 the same with A. Sparks.

    4/2/2019       19898 DAVID D. CROSS                     0.75           798.75 Attention to status conference, schedule, and      089828‐0000001     56165685
   5/31/2019             Invoice=                           0.75           798.75 strategy, and communicate with team and clients
                                                                                  regarding same; communicate with D. Lindenbaum
                                                                                  regarding case status.

    4/2/2019       20386 ARVIND S. MIRIYALA                     1.5            825 Review RFI and counsel's memorandum; confer       089828‐0000001     55959365
   5/31/2019             Invoice=                               1.5            825 with C. Chapple.

    4/2/2019       19972 JANE P. BENTROTT                   0.25           173.75 Review client correspondence regarding             089828‐0000001     55946233
   5/31/2019             Invoice=                           0.25           173.75 severance and meet and confer.

    4/3/2019       20386 ARVIND S. MIRIYALA                     0.5            275 Draft letter to V. Russo; coordinate with         089828‐0000001     55963929
   5/31/2019             Invoice=                               0.5            275 support staff to finalize the same.

    4/3/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review filings and correspondence.                089828‐0000001     55972271
   5/31/2019             Invoice=                                1        1,425.00

    4/3/2019       19898 DAVID D. CROSS                          1        1,065.00 Attention to status conference, schedule, and     089828‐0000001     56165693
   5/31/2019             Invoice=                                1        1,065.00 strategy, and communicate with team and clients
                                                                                   regarding same; communicate with D. Lindenbaum
                                                                                   regarding case status; coordinate withdrawal of
                                                                                   severance motion.

    4/3/2019       18553 CATHERINE L. CHAPPLE                   2.5       2,000.00 Review memo from Fair Fight counsel;              089828‐0000001     56168316
   5/31/2019             Invoice=                               2.5       2,000.00 incorporate analysis into outline; continue to
                                                                                   research and prepare slides, outline.

    4/4/2019       19898 DAVID D. CROSS                          1        1,065.00 Further attention to status conference,           089828‐0000001     56165670
   5/31/2019             Invoice=                                1        1,065.00 schedule, and strategy, and communicate with
                                                                                   team and clients regarding same; coordinate
                                                                                   withdrawal of severance motion.

    4/4/2019       18553 CATHERINE L. CHAPPLE                   4.5       3,600.00 Telephone call with A. Sparks; review HB 316      089828‐0000001     56155944
   5/31/2019             Invoice=                               4.5       3,600.00 and do related research; research commencement
                                                                                   of discovery in GA; draft slides for status
                                                                                   conference.

    4/5/2019       18553 CATHERINE L. CHAPPLE                    6        4,800.00 Plan travel; continue to draft outline,           089828‐0000001     56169652
   5/31/2019             Invoice=                                6        4,800.00 arguments to prepare for hearing.

    4/5/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Prepare for status conference; attention to       089828‐0000001     56165695
   5/31/2019             Invoice=                               1.5       1,597.50 schedule, discovery, and strategy, and
                                                                                   communicate with team re same; communicate with
                                                                                   expert regarding case strategy and schedule;
                                                                                   review draft letter regarding possible conflict
                                                                                   for opposing counsel.

    4/6/2019       18553 CATHERINE L. CHAPPLE                   4.5       3,600.00 Draft slides, prepare arguments and revise        089828‐0000001     56169627
   5/31/2019             Invoice=                               4.5       3,600.00 outline.

    4/7/2019       19898 DAVID D. CROSS                          1        1,065.00 Review and analyze draft status report from CPs   089828‐0000001     56165671
   5/31/2019             Invoice=                                1        1,065.00 and communicate with team, CP counsel, and
                                                                                   clients regarding same.

    4/7/2019       18553 CATHERINE L. CHAPPLE                   4.5       3,600.00 Prepare slides, presentation for status           089828‐0000001     55989439
   5/31/2019             Invoice=                               4.5       3,600.00 conference.

    4/8/2019       18553 CATHERINE L. CHAPPLE                   8.5       6,800.00 Continue to prepare slides, presentation for      089828‐0000001     55989177
   5/31/2019             Invoice=                               8.5       6,800.00 status conference; travel to Atlanta for
                                                                                   hearing.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 89 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 67
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description             Matter Number   Index


    4/8/2019       19898 DAVID D. CROSS                          4        4,260.00 Travel to Atlanta for status conference and         089828‐0000001     56165682
   5/31/2019             Invoice=                                4        4,260.00 prepare for same; review and analyze draft CP
                                                                                   brief and discuss same with team, clients, and
                                                                                   CP counsel, and prepare related filing.

    4/9/2019       19898 DAVID D. CROSS                          8        8,520.00 Prepare for and participate in status               089828‐0000001     56165694
   5/31/2019             Invoice=                                8        8,520.00 conference and discuss same with team, CP
                                                                                   counsel, and clients; travel to DC.

    4/9/2019       21110 JOHN P. CARLIN                         0.5            712.5 Review documents.                                 089828‐0000001     56012128
   5/31/2019             Invoice=                               0.5            712.5

    4/9/2019       18553 CATHERINE L. CHAPPLE                   14       11,200.00 Prepare for and participate in status               089828‐0000001     55989145
   5/31/2019             Invoice=                               14       11,200.00 conference; travel back to DC.

    4/9/2019       19929 JENNA B. CONAWAY                       0.5            187.5 Coordinate with court reporter to order hearing   089828‐0000001     56215549
   5/31/2019             Invoice=                               0.5            187.5 transcript, prepare presentation copy for C.
                                                                                     Chapple.

   4/10/2019       21110 JOHN P. CARLIN                     0.75          1,068.75 Review court filing and correspondence.             089828‐0000001     56025031
   5/31/2019             Invoice=                           0.75          1,068.75

   4/10/2019       19898 DAVID D. CROSS                          1        1,065.00 Review and analyze Order and communicate with       089828‐0000001     56165659
   5/31/2019             Invoice=                                1        1,065.00 team and clients regarding same, and attention
                                                                                   to strategy regarding same; coordinate work on
                                                                                   Rule 11 letter.

   4/10/2019       18553 CATHERINE L. CHAPPLE               0.75                600 Circulate presentation to counsel; talk with J.    089828‐0000001     56170208
   5/31/2019             Invoice=                           0.75                600 Conaway about filing presentation with court.

   4/11/2019       19898 DAVID D. CROSS                     0.75            798.75 Coordinate work on Rule 11 letter; attention to     089828‐0000001     56165675
   5/31/2019             Invoice=                           0.75            798.75 discovery requests.

   4/11/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Review mootness research from K. Karr; begin        089828‐0000001     56011710
   5/31/2019             Invoice=                               1.5       1,200.00 drafting letter regarding Rule 11 sanctions.

   4/11/2019       21713 KENDALL ADAIR KARR                      3        1,530.00 Research mootness doctrine and Rule 11              089828‐0000001     55999913
   5/31/2019             Invoice=                                3        1,530.00 sanctions in preparation for defendants'
                                                                                   anticipated motion to dismiss.

   4/12/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Draft notice to the court regarding proposed        089828‐0000001     56011709
   5/31/2019             Invoice=                               1.5       1,200.00 schedule; discuss schedule, preliminary
                                                                                   injunction with D. Cross.

   4/12/2019       19898 DAVID D. CROSS                          2        2,130.00 Review and analyze filing from defendants and       089828‐0000001     56165750
   5/31/2019             Invoice=                                2        2,130.00 communicate with team and CP counsel regarding
                                                                                   same, and attention to strategy regarding same;
                                                                                   coordinate work on filing regarding schedule
                                                                                   and communicate with team, CP counsel, court
                                                                                   clerk, and defense counsel regarding same.

   4/15/2019       19929 JENNA B. CONAWAY                       0.5            187.5 Coordinate with C. Chapple and C. Woods           089828‐0000001     56216008
   5/31/2019             Invoice=                               0.5            187.5 regarding filing of proposed schedule and D.
                                                                                     Cross NextGen ECF credentials.

   4/15/2019       18553 CATHERINE L. CHAPPLE                   0.5             400 Discuss filing with J. Conaway, A. Sparks.         089828‐0000001     56156131
   5/31/2019             Invoice=                               0.5             400

   4/16/2019       18553 CATHERINE L. CHAPPLE                   2.5       2,000.00 Outline brief for preliminary injunction;           089828‐0000001     56170771
   5/31/2019             Invoice=                               2.5       2,000.00 research related issues.

   4/16/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Review and analyze order and communicate with       089828‐0000001     56173719
   5/31/2019             Invoice=                               1.5       1,597.50 team and clients re same; attention to PI
                                                                                   strategy and communicate with team regarding
                                                                                   same; attention to discovery requests.

   4/17/2019       19898 DAVID D. CROSS                          1        1,065.00 Attention to PI strategy and communicate with       089828‐0000001     56173868
   5/31/2019             Invoice=                                1        1,065.00 team and CP counsel regarding same; coordinate
                                                                                   work on brief.

   4/17/2019       20386 ARVIND S. MIRIYALA                 3.25          1,787.50 Review prior PI briefing; review prior client       089828‐0000001     56172008
   5/31/2019             Invoice=                           3.25          1,787.50 declarations; update the same.

   4/17/2019       21110 JOHN P. CARLIN                     0.75          1,068.75 Review of amending motion and related               089828‐0000001     56071215
   5/31/2019             Invoice=                           0.75          1,068.75 materials.

   4/18/2019       19972 JANE P. BENTROTT                        1              695 Confer with A. Miriyala regarding declarations     089828‐0000001     56068658
   5/31/2019             Invoice=                                1              695 in support of motion for preliminary
                                                                                    injunction; review declarations.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 90 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 68
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
   4/18/2019       18553 CATHERINE L. CHAPPLE               2.75          2,200.00 Continue to outline arguments, draft brief and     089828‐0000001     56171116
   5/31/2019             Invoice=                           2.75          2,200.00 declarations.

   4/18/2019       19898 DAVID D. CROSS                     1.75          1,863.75 Further attention to PI strategy and               089828‐0000001     56173915
   5/31/2019             Invoice=                           1.75          1,863.75 communicate with team and CP counsel regarding
                                                                                   same; attention to discovery requests;
                                                                                   coordinate work on brief.

   4/18/2019       19929 JENNA B. CONAWAY                   0.25               93.75 Prepare Halderman declaration for A. Miriyala.   089828‐0000001     56216075
   5/31/2019             Invoice=                           0.25               93.75

   4/18/2019       20386 ARVIND S. MIRIYALA                 3.75          2,062.50 Finalize client declarations; discuss the same     089828‐0000001     56172006
   5/31/2019             Invoice=                           3.75          2,062.50 with J. Bentrott; review Mueller report for
                                                                                   material to cite in PI motion.

   4/19/2019       19898 DAVID D. CROSS                     1.25          1,331.25 Continued attention to PI strategy and             089828‐0000001     56173927
   5/31/2019             Invoice=                           1.25          1,331.25 communicate with team and CP counsel regarding
                                                                                   same; further attention to discovery requests;
                                                                                   coordinate work on brief.

   4/19/2019       20386 ARVIND S. MIRIYALA                      4        2,200.00 Review record and update declarations; review      089828‐0000001     56093915
   5/31/2019             Invoice=                                4        2,200.00 Mueller report for fact cites.

   4/21/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Review information for PI motion and case          089828‐0000001     56173941
   5/31/2019             Invoice=                               1.5       1,597.50 strategy; coordinate work on brief.

   4/22/2019       19898 DAVID D. CROSS                          2        2,130.00 Attention to PI strategy and review                089828‐0000001     56174011
   5/31/2019             Invoice=                                2        2,130.00 correspondence and materials regarding same,
                                                                                   and communicate with team regarding same.

   4/22/2019       21110 JOHN P. CARLIN                         0.5            712.5 Review of new filings.                           089828‐0000001     56098020
   5/31/2019             Invoice=                               0.5            712.5

   4/22/2019       20386 ARVIND S. MIRIYALA                      4        2,200.00 Review materials from co‐plaintiffs; review        089828‐0000001     56093884
   5/31/2019             Invoice=                                4        2,200.00 sections of Mueller report for use in PI
                                                                                   motion; coordinate with the same regarding the
                                                                                   same.

   4/22/2019       18553 CATHERINE L. CHAPPLE                    5        4,000.00 Continue to draft brief in support of motion       089828‐0000001     56171570
   5/31/2019             Invoice=                                5        4,000.00 for preliminary injunction.

   4/23/2019       18553 CATHERINE L. CHAPPLE                   8.5       6,800.00 Continue to draft brief, declarations for          089828‐0000001     56171664
   5/31/2019             Invoice=                               8.5       6,800.00 preliminary injunction.

   4/23/2019       20386 ARVIND S. MIRIYALA                      4        2,200.00 Review materials from co‐plaintiffs; update        089828‐0000001     56097908
   5/31/2019             Invoice=                                4        2,200.00 client declarations.

   4/23/2019       19898 DAVID D. CROSS                          1        1,065.00 Communicate with expert regarding possible         089828‐0000001     56174063
   5/31/2019             Invoice=                                1        1,065.00 conflict; attention to PI strategy and related
                                                                                   materials.

   4/24/2019       21713 KENDALL ADAIR KARR                      1              510 Research wait times for DRE machines and paper    089828‐0000001     56106102
   5/31/2019             Invoice=                                1              510 ballots.

   4/24/2019       18553 CATHERINE L. CHAPPLE                   6.5       5,200.00 Continue to research and draft brief in support    089828‐0000001     56118387
   5/31/2019             Invoice=                               6.5       5,200.00 of motion for preliminary injunction.

   4/24/2019       20386 ARVIND S. MIRIYALA                 4.25          2,337.50 Update materials for upcoming preliminary          089828‐0000001     56123816
   5/31/2019             Invoice=                           4.25          2,337.50 injunction motion.

   4/25/2019       18553 CATHERINE L. CHAPPLE                    9        7,200.00 Continue to research and draft motion for          089828‐0000001     56118383
   5/31/2019             Invoice=                                9        7,200.00 preliminary injunction.

   4/25/2019       20386 ARVIND S. MIRIYALA                      6        3,300.00 Review and retrieve certain factual citations      089828‐0000001     56135558
   5/31/2019             Invoice=                                6        3,300.00 for preliminary injunction briefing; update
                                                                                   declaration; coordinate with the clients
                                                                                   regarding certain facts and supporting
                                                                                   materials for declaration.

   4/26/2019       20386 ARVIND S. MIRIYALA                 2.75          1,512.50 Update materials for upcoming preliminary          089828‐0000001     56135528
   5/31/2019             Invoice=                           2.75          1,512.50 injunction motion; coordinate with the clients
                                                                                   regarding the same.

   4/26/2019       18553 CATHERINE L. CHAPPLE               6.75          5,400.00 Continue to draft brief, declarations for          089828‐0000001     56118382
   5/31/2019             Invoice=                           6.75          5,400.00 preliminary injunction; edit draft declaration.

   4/27/2019       18553 CATHERINE L. CHAPPLE                   0.5             400 Communicate with clients regarding declarations   089828‐0000001     56171666
   5/31/2019             Invoice=                               0.5             400 in support of motion for PI.

   4/29/2019       18553 CATHERINE L. CHAPPLE                   3.5       2,800.00 Communicate with clients, review draft             089828‐0000001     56171758
   5/31/2019             Invoice=                               3.5       2,800.00 declarations.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 91 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 69
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                   Description              Matter Number   Index


   4/29/2019       20386 ARVIND S. MIRIYALA                 7.25          3,987.50 Update materials for upcoming preliminary          089828‐0000001     56123813
   5/31/2019             Invoice=                           7.25          3,987.50 injunction motion; coordinate with the clients
                                                                                   regarding the same.

   4/29/2019       19929 JENNA B. CONAWAY                   0.75           281.25 Revise brief formatting and insert table of         089828‐0000001     56216663
   5/31/2019             Invoice=                           0.75           281.25 contents and table of authorities.

   4/30/2019       18553 CATHERINE L. CHAPPLE                   4.5       3,600.00 Review and revise declarations; discuss the        089828‐0000001     56172085
   5/31/2019             Invoice=                               4.5       3,600.00 same with A. Miriyala.

   4/30/2019       20386 ARVIND S. MIRIYALA                     6.5       3,575.00 Update materials for upcoming preliminary          089828‐0000001     56172705
   5/31/2019             Invoice=                               6.5       3,575.00 injunction motion; coordinate with the clients
                                                                                   regarding the same; draft and revise Hoke
                                                                                   declaration.

    5/1/2019       20386 ARVIND S. MIRIYALA                     2.5       1,375.00 Revise Hoke declaration; coordinate conference     089828‐0000001     56192643
                                                                                   call; conference with D. Price.

    5/2/2019       18553 CATHERINE L. CHAPPLE                   2.5       2,000.00 Discuss case and brief with D. Cross; review       089828‐0000001     56175041
                                                                                   declarations and materials from clients;
                                                                                   telephone call with K. Hoke, A. Miriyala;
                                                                                   review revised declaration.

    5/2/2019       19898 DAVID D. CROSS                     1.75          1,863.75 Review draft PI brief; attention to discovery      089828‐0000001     56243926
                                                                                   and case strategy and communicate with team and
                                                                                   CP counsel regarding same.

    5/2/2019       20386 ARVIND S. MIRIYALA                 8.25          4,537.50 Draft Hoke declaration; conference with D.         089828‐0000001     56427026
                                                                                   Price; conference with C. Chapple; prepare for
                                                                                   call with clients regarding details of expert
                                                                                   declaration.

    5/3/2019       20386 ARVIND S. MIRIYALA                 1.75               962.5 Update Hoke declaration draft.                   089828‐0000001     56427021

    5/6/2019       20386 ARVIND S. MIRIYALA                      1              550 Revise Hoke declaration; review and revise        089828‐0000001     56230800
                                                                                    Halderman declaration.

    5/7/2019       18553 CATHERINE L. CHAPPLE                    1              800 Discuss Hoke declaration with A. Miriyala;        089828‐0000001     56421889
                                                                                    communicate with C. Hoke regarding declaration.

    5/8/2019       20386 ARVIND S. MIRIYALA                 2.75          1,512.50 Revise Hoke declaration; review and revise         089828‐0000001     56248644
                                                                                   Halderman declaration; respond to client
                                                                                   request.

    5/9/2019       20386 ARVIND S. MIRIYALA                      1              550 Review client declarations; conference with D.    089828‐0000001     56256280
                                                                                    Price.

   5/10/2019       19898 DAVID D. CROSS                          1        1,065.00 Review and analyze draft PI brief and              089828‐0000001     56243927
                                                                                   communicate with team regarding same.

   5/13/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Attention to PI strategy, review brief             089828‐0000001     56249475
                                                                                   regarding same, and communicate with team and
                                                                                   CP counsel regarding same; review and analyze
                                                                                   CP filing regarding subpoena.

   5/13/2019       20386 ARVIND S. MIRIYALA                      3        1,650.00 Research and update portions of Halderman          089828‐0000001     56271242
                                                                                   declaration; update client declarations.

   5/13/2019       18553 CATHERINE L. CHAPPLE               1.75          1,400.00 Reach out to B. Brown regarding brief, motion      089828‐0000001     56420601
                                                                                   for preliminary injunction; review and revise
                                                                                   client declarations.

   5/14/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Review correspondence with CP counsel regarding    089828‐0000001     56257157
                                                                                   PI strategy, attention to strategy, and
                                                                                   communicate with team regarding same; review
                                                                                   and revise draft PI brief.

   5/15/2019       18553 CATHERINE L. CHAPPLE                    1              800 Review changes to declarations; communicate       089828‐0000001     56261884
                                                                                    with Coalition counsel, D. Cross, and clients.

   5/15/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Communicate with team, client, and CP counsel      089828‐0000001     56272530
                                                                                   regarding PI strategy and discovery, and review
                                                                                   drafts regarding same.

   5/16/2019       19898 DAVID D. CROSS                          2        2,130.00 Review and revise draft motion and communicate     089828‐0000001     56272575
                                                                                   with team and CP counsel regarding same; review
                                                                                   and revise draft discovery requests.

   5/16/2019       20386 ARVIND S. MIRIYALA                 2.25          1,237.50 Review PI motion; revise client declarations.      089828‐0000001     56426958
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 92 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 70
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description            Matter Number   Index
   5/17/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Revise Halderman declaration; discuss the same    089828‐0000001     56420254
                                                                                   with J. Bentrott, A. Miriyala.

   5/17/2019       19898 DAVID D. CROSS                     1.75          1,863.75 Review draft PI brief and order and communicate   089828‐0000001     56284774
                                                                                   with team and CP counsel regarding same;
                                                                                   attention to discovery requests.

   5/17/2019       20386 ARVIND S. MIRIYALA                 4.75          2,612.50 Research and update portions of PI motion;        089828‐0000001     56315510
                                                                                   update client declarations.

   5/17/2019       19972 JANE P. BENTROTT                        2        1,390.00 Revise declarations for motion for preliminary    089828‐0000001     56338878
                                                                                   injunction.

   5/18/2019       18553 CATHERINE L. CHAPPLE                    3        2,400.00 Revise motion for preliminary injunction; send    089828‐0000001     56419923
                                                                                   edits to D. Cross, B. Brown.

   5/18/2019       19898 DAVID D. CROSS                          1        1,065.00 Work on PI motion and communicate with team and   089828‐0000001     56421953
                                                                                   CP counsel re same.

   5/19/2019       19898 DAVID D. CROSS                     0.75           798.75 Further work on PI motion and communicate with     089828‐0000001     56421957
                                                                                  team and CP counsel re same.

   5/20/2019       20386 ARVIND S. MIRIYALA                      5        2,750.00 Revise PI brief; research certain facts.          089828‐0000001     56427075

   5/20/2019       19898 DAVID D. CROSS                     0.75           798.75 Further work on PI motion and communicate with     089828‐0000001     56422057
                                                                                  team and CP counsel re same; review and analyze
                                                                                  letter from defense counsel re CP discovery.

   5/20/2019       21110 JOHN P. CARLIN                         0.5            712.5 Review updated filings.                         089828‐0000001     56324504

   5/21/2019       20386 ARVIND S. MIRIYALA                 2.75          1,512.50 Revise PI brief; research certain RFP facts.      089828‐0000001     56427083

   5/21/2019       19898 DAVID D. CROSS                         3.5       3,727.50 Review and analyze MTD decision and communicate   089828‐0000001     56422055
                                                                                   with team, clients, and press re same;
                                                                                   communicate with CP counsel and team re PI
                                                                                   motion, case strategy, and court conference.

   5/21/2019       18553 CATHERINE L. CHAPPLE               0.75                600 Communicate with A. Halderman regarding          089828‐0000001     56417710
                                                                                    declaration; schedule call with B. Brown;
                                                                                    review and revise proposed order.

   5/21/2019       19972 JANE P. BENTROTT                   1.25           868.75 Review correspondence with clients and counsel     089828‐0000001     56338890
                                                                                  for Coalition Plaintiffs, motion for
                                                                                  preliminary injunction, and proposed order.

   5/21/2019       19929 JENNA B. CONAWAY                   7.25          2,718.75 Cite‐check draft preliminary injunction motion    089828‐0000001     56682317
                                                                                   and declarations.

   5/22/2019       19972 JANE P. BENTROTT                   1.25           868.75 Attend client call; confer with C. Chapple         089828‐0000001     56338891
                                                                                  regarding revised proposed order.

   5/22/2019       22270 ROB MANOSO                              2        1,600.00 Review recent filings, prepare for and attend     089828‐0000001     56354694
                                                                                   client call.

   5/22/2019       20386 ARVIND S. MIRIYALA                     4.5       2,475.00 Draft proposed schedule and motion; prepare for   089828‐0000001     56340037
                                                                                   call with clients; conference with clients
                                                                                   regarding potential relief.

   5/22/2019       18553 CATHERINE L. CHAPPLE                   2.5       2,000.00 Telephone call with B. Brown, D. Cross            089828‐0000001     56415982
                                                                                   regarding case and strategy; telephone call
                                                                                   with clients, team regarding requested relief;
                                                                                   communicate with D. Price regarding potential
                                                                                   declarants.

   5/22/2019       19898 DAVID D. CROSS                         4.5       4,792.50 Further review and analyze MTD decision and       089828‐0000001     56422152
                                                                                   communicate with team, clients, and press re
                                                                                   same and re PI motion strategy; communicate
                                                                                   with CP counsel and team re PI motion, case
                                                                                   strategy, and court conference; revise
                                                                                   discovery requests.

   5/23/2019       19898 DAVID D. CROSS                     3.25          3,461.25 Further review and analyze MTD decision and       089828‐0000001     56422846
                                                                                   further communicate with team, clients, and
                                                                                   press re implications for case strategy;
                                                                                   communicate with CP counsel and team re PI
                                                                                   motion; review and revise PI filing; revise
                                                                                   discovery requests; work on scheduling order
                                                                                   and discuss same with team and CP counsel.

   5/23/2019       18553 CATHERINE L. CHAPPLE                   6.5       5,200.00 Communicate with B. Brown regarding proposed      089828‐0000001     56415983
                                                                                   order; revise proposed order; coordinate filing
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 93 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 71
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                      Description          Matter Number   Index
                                                                                     of the same; update motion for preliminary
                                                                                     injunction; discuss declarations with A.
                                                                                     Miriyala.

   5/23/2019       19972 JANE P. BENTROTT                        4        2,780.00 Confer with C. Chapple and A. Miriyala            089828‐0000001     56338888
                                                                                   regarding discovery; revise RFPs, correspond
                                                                                   with J. Conaway and C. Chapple regarding filing
                                                                                   of proposed schedule.

   5/23/2019       20386 ARVIND S. MIRIYALA                 5.75          3,162.50 Revise expert declaration; review record          089828‐0000001     56340126
                                                                                   related to spoliation; suggest edits to RFPs
                                                                                   due to the same; review prior proposed joint
                                                                                   filings; review expert background.

   5/24/2019       20386 ARVIND S. MIRIYALA                 4.25          2,337.50 Review background information; draft expert       089828‐0000001     56340141
                                                                                   declaration.

   5/24/2019       22270 ROB MANOSO                              2        1,600.00 Review recent filings; attend call with court     089828‐0000001     56354717
                                                                                   and follow up conferral with internal team.

   5/24/2019       21110 JOHN P. CARLIN                         0.5            712.5 Review updated filings.                         089828‐0000001     56378647

   5/24/2019       19898 DAVID D. CROSS                     2.75          2,928.75 Prepare for and participate in status             089828‐0000001     56422847
                                                                                   conference with Court and communicate with team
                                                                                   and clients re same; attention to case strategy
                                                                                   and communicate with team and CP counsel re
                                                                                   same; coordinate PI motion; revise discovery
                                                                                   requests.

   5/24/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Conference with the court to discuss,             089828‐0000001     56420867
                                                                                   scheduling and case issues; communicate with
                                                                                   clients, team regarding the same; communicate
                                                                                   with A. Halderman regarding discovery requests.

   5/24/2019       11076 CHIE NAKANO                            0.5            142.5 Research regarding L. Finley for A. Miriyala.   089828‐0000001     56328140

   5/24/2019       19972 JANE P. BENTROTT                        3        2,085.00 Attend telephone conference with Court; confer    089828‐0000001     56338885
                                                                                   with MoFo team regarding assignments; draft
                                                                                   discovery filing.

   5/25/2019       18553 CATHERINE L. CHAPPLE                   0.5             400 Communicate with R. Manoso, J. Bentrott          089828‐0000001     56420869
                                                                                    regarding issues in case; communicate with A.
                                                                                    Miriyala regarding expert declarations.

   5/25/2019       19972 JANE P. BENTROTT                        1              695 Complete initial draft of discovery notice.      089828‐0000001     56338897

   5/25/2019       20386 ARVIND S. MIRIYALA                 2.75          1,512.50 Review background information; draft expert       089828‐0000001     56340148
                                                                                   declaration; revise prior drafts.

   5/26/2019       19898 DAVID D. CROSS                         0.5            532.5 Review and revise draft discovery notice and    089828‐0000001     56423490
                                                                                     communicate with team re same.

   5/26/2019       19972 JANE P. BENTROTT                        2        1,390.00 Revise RFPs; revise discovery notice;             089828‐0000001     56338886
                                                                                   correspond with clients, expert, and counsel
                                                                                   for coalition plaintiffs regarding discovery
                                                                                   notice.

   5/27/2019       19898 DAVID D. CROSS                          1        1,065.00 Review and revise draft discovery notice and      089828‐0000001     56423446
                                                                                   communicate with team, CP counsel, and expert
                                                                                   re same.

   5/27/2019       18553 CATHERINE L. CHAPPLE                   7.5       6,000.00 Research and revise declarations for L. Finley,   089828‐0000001     56415294
                                                                                   R. Wilson; draft proper parties section of
                                                                                   brief; communicate with A. Halderman regarding
                                                                                   discovery requests, declaration.

   5/28/2019       18553 CATHERINE L. CHAPPLE                   3.5       2,800.00 Telephone call with L. Finley regarding           089828‐0000001     56415291
                                                                                   declaration, experience, issues in case; revise
                                                                                   declaration and send to L. Finley; communicate
                                                                                   with clients regarding reservations about
                                                                                   requested relief; revise requested relief;
                                                                                   telephone call with A. Halderman, J. Bentrott
                                                                                   regarding discovery requests.

   5/28/2019       19972 JANE P. BENTROTT                   1.25           868.75 Confer with A. Halderman and C. Chapple            089828‐0000001     56376186
                                                                                  regarding discovery notice and requests; revise
                                                                                  discovery notice and requests.

   5/28/2019       22270 ROB MANOSO                              3        2,400.00 Revise and finalize discovery notice; confer      089828‐0000001     56383871
                                                                                   with C. Chapple regarding same and preliminary
                                                                                   injunction.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 94 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 72
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description             Matter Number   Index


   5/28/2019       19898 DAVID D. CROSS                          3        3,195.00 Review and revise draft discovery notice and        089828‐0000001     56423521
                                                                                   communicate with team, CP counsel, and expert
                                                                                   re same; prepare for court conference and
                                                                                   communicate with team re same; revise discovery
                                                                                   requests; review draft PI papers and
                                                                                   communicate with team and client re same.

   5/28/2019       20386 ARVIND S. MIRIYALA                      6        3,300.00 Finalize expert declarations; confer with           089828‐0000001     56427046
                                                                                   experts; update factual citations in PI brief.

   5/29/2019       22270 ROB MANOSO                             3.5       2,800.00 Revise and finalize discovery notice;               089828‐0000001     56395479
                                                                                   correspond with team regarding status of
                                                                                   preliminary injunction; review and revise
                                                                                   motion.

   5/29/2019       20386 ARVIND S. MIRIYALA                 7.25          3,987.50 Draft and revise Preliminary Injunction as well     089828‐0000001     56395700
                                                                                   as support materials; confer with C. Chapple
                                                                                   and the client regarding the same.

   5/29/2019       18553 CATHERINE L. CHAPPLE               4.25          3,400.00 Revise brief to include clients' edits              089828‐0000001     56414601
                                                                                   regarding requested relief; communicate with J.
                                                                                   Schoenberg regarding the same; proof and revise
                                                                                   discovery notice; communicate with L. Finley
                                                                                   regarding declaration, edits to the same.

   5/30/2019       23662 REEMA S. ALI                       0.75           393.75 Meeting with C. Chapple on Georgia election          089828‐0000001     56378939
                                                                                  case.

   5/30/2019       18553 CATHERINE L. CHAPPLE              12.25          9,800.00 Meet with R. Ali to discuss case, her               089828‐0000001     56414258
                                                                                   experience; continue to review and revise
                                                                                   brief; review edits by D. Cross; proof and
                                                                                   finalize brief; work with J. Conaway to
                                                                                   finalize and prepare for filing; telephone call
                                                                                   with L. Finley regarding declaration;
                                                                                   communicate with clients regarding filing;
                                                                                   communicate with R. Manoso regarding hearing.

   5/30/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review motions and related correspondence.          089828‐0000001     56403684

   5/30/2019       22270 ROB MANOSO                              7        5,600.00 Analyze state defendant filing and coordinate       089828‐0000001     56395619
                                                                                   with team regarding same; prepare for hearing,
                                                                                   travel to Atlanta.

   5/30/2019       20516 BRIAN WILLIAM HART                 0.25                  75 Look for source from May 30, 2019 where Trump     089828‐0000001     56443239
                                                                                     is quoted discussing paper ballots for TC.
                                                                                     Chapple.

   5/30/2019       20386 ARVIND S. MIRIYALA                12.25          6,737.50 Draft and revise Preliminary Injunction as well     089828‐0000001     56426949
                                                                                   as support materials; confer with C. Chapple
                                                                                   and the client regarding the same; finalize and
                                                                                   file PI; review Defendants' submissions.

   5/30/2019       19929 JENNA B. CONAWAY                  10.25          3,843.75 Cite‐check memorandum in support of motion for      089828‐0000001     56687520
                                                                                   preliminary injunction; finalize Wilson,
                                                                                   Halderman and Finley declarations; insert
                                                                                   tables of contents and authorities; prepare
                                                                                   motion and proposed order; file via ECF.

   5/31/2019       20386 ARVIND S. MIRIYALA                      5        2,750.00 Review Defendants' submission; revise               089828‐0000001     56427044
                                                                                   spoliation brief and related research.

   5/31/2019       19898 DAVID D. CROSS                          8        8,520.00 Prepare for and participate in court conference     089828‐0000001     56423654
                                                                                   and communicate with team re same; travel to
                                                                                   DC.

   5/31/2019       22270 ROB MANOSO                         7.75          6,200.00 Continue hearing preparations; attend court         089828‐0000001     56395653
                                                                                   scheduling hearing; return travel to DC.

   5/31/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review correspondence related to preliminary        089828‐0000001     56403710
                                                                                   injunction.

   5/31/2019       23662 REEMA S. ALI                           0.5            262.5 Begin perusing and printing for review            089828‐0000001     56405598
                                                                                     documents on P drive regarding GA voting system
                                                                                     challenge.

    6/1/2019       23662 REEMA S. ALI                       0.25           131.25 Begin reading background materials in case           089828‐0000001     56425660

    6/1/2019       19929 JENNA B. CONAWAY                   0.25               93.75 Research regarding electronic service of          089828‐0000001     56682322
                                                                                     discovery.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 95 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 73
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                   Description             Matter Number   Index
    6/1/2019       19898 DAVID D. CROSS                          2        2,130.00 Attention to discovery strategy and communicate   089828‐0000001     56970524
                                                                                   with team regarding same; review and revise
                                                                                   draft RFPs.

    6/2/2019       19898 DAVID D. CROSS                     4.25          4,526.25 Draft report on court conference for clients      089828‐0000001     56970525
                                                                                   and team and communicate with them regarding
                                                                                   same; further revise discovery requests;
                                                                                   communicate with CP counsel regarding PI
                                                                                   strategy; communicate with Ds' counsel
                                                                                   regarding discovery.

    6/2/2019       22270 ROB MANOSO                         2.25          1,800.00 Revise draft protective order; correspond with    089828‐0000001     56444668
                                                                                   team regarding case status and discovery
                                                                                   issues.

    6/2/2019       19972 JANE P. BENTROTT                   1.25           868.75 Review and respond to correspondence regarding     089828‐0000001     56426077
                                                                                  discovery conference and case strategy; revise
                                                                                  RFPs to defendants and correspond with clients
                                                                                  and experts regarding same.

    6/2/2019       23662 REEMA S. ALI                            1             525 Review of background documents in Curling case.   089828‐0000001     56426081

    6/3/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence regarding Curling case.      089828‐0000001     56426232

    6/3/2019       21110 JOHN P. CARLIN                          2        2,850.00 Review correspondence related to preliminary      089828‐0000001     56451572
                                                                                   injunction.

    6/3/2019       19972 JANE P. BENTROTT                   3.75          2,606.25 Attend team call; confer with team and experts    089828‐0000001     56453569
                                                                                   regarding discovery; revise RFPs to State
                                                                                   Defendants; assist in service of RFPs.

    6/3/2019       22270 ROB MANOSO                             1.5       1,200.00 Attention to discovery issues; confer with team   089828‐0000001     56453619
                                                                                   regarding same.

    6/3/2019       20386 ARVIND S. MIRIYALA                     6.5       3,575.00 Review discovery material; conference with team   089828‐0000001     56453955
                                                                                   regarding discovery drafts; begin draft
                                                                                   interrogatories; revise spoliation brief.

    6/3/2019       19929 JENNA B. CONAWAY                   4.25          1,593.75 Confirm order delivery with court reporter;       089828‐0000001     56726306
                                                                                   circulate calendar appointments for critical
                                                                                   dates; prepare standing order and information
                                                                                   regarding certificate of compliance to J.
                                                                                   Bentrott; update case team email list; finalize
                                                                                   RFP requests to State Defendants and draft
                                                                                   certificate of service; review docket report
                                                                                   and prepare email service list of counsel of
                                                                                   record; coordinate with WL services to print
                                                                                   and mail hard‐copies of Curling Pls' 1st RFPs
                                                                                   to State Defendants to all counsel of record.

    6/3/2019       19898 DAVID D. CROSS                     4.75          5,058.75 Communicate with Ds regarding discovery; review   089828‐0000001     56970528
                                                                                   and revise draft discovery requests and
                                                                                   communicate with team regarding same; attention
                                                                                   to discovery schedule and deadlines and
                                                                                   communicate with team regarding same;
                                                                                   communicate with CP counsel regarding strategy;
                                                                                   communicate with team regarding BMD schedule
                                                                                   and review same.

    6/4/2019       19898 DAVID D. CROSS                     2.25          2,396.25 Communicate with CP counsel regarding PI          089828‐0000001     56970536
                                                                                   strategy, discovery, and case schedule;
                                                                                   communicate with court and parties regarding
                                                                                   schedule; communicate with team regarding
                                                                                   discovery conference; attention to discovery.

    6/4/2019       19929 JENNA B. CONAWAY                        1             375 Coordinate with C. Chapple regarding discovery    089828‐0000001     56726422
                                                                                   request service list; draft case calendar
                                                                                   containing critical dates; prepare Curling
                                                                                   Plaintiffs signature block for defendants' use
                                                                                   in joint court filing.

    6/4/2019       18553 CATHERINE L. CHAPPLE                   0.5            400 Review RFP process and discuss with A.            089828‐0000001     56682671
                                                                                   Miriyala.

    6/4/2019       20386 ARVIND S. MIRIYALA                 5.25          2,887.50 Review documents and draft timeline of BMD        089828‐0000001     56688544
                                                                                   deliverables; review incoming filed materials.

    6/5/2019       18553 CATHERINE L. CHAPPLE                   0.5            400 Plan for June 10 meet and confer.                 089828‐0000001     56683946

    6/5/2019       23662 REEMA S. ALI                       1.25           656.25 Review of correspondence regarding Curling case    089828‐0000001     56447272
                                                                                  and printing of documents.`Preliminary review
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 96 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 74
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
                                                                                     of documents.

    6/5/2019       19929 JENNA B. CONAWAY                   0.75           281.25 Prepare and circulate outlook calendar invites      089828‐0000001     56467037
                                                                                  for upcoming deadlines; review Coalition
                                                                                  Plaintiffs' discovery requests for R. Manoso.

    6/5/2019       20386 ARVIND S. MIRIYALA                 5.25          2,887.50 Review discovery material; conference with team    089828‐0000001     56479036
                                                                                   regarding discovery drafts; draft
                                                                                   interrogatories; revise spoliation brief.

    6/5/2019       19898 DAVID D. CROSS                     3.25          3,461.25 Communicate with CP counsel regarding PI           089828‐0000001     56970537
                                                                                   strategy, discovery, and case schedule and
                                                                                   exchange drafts of proposed schedule and revise
                                                                                   same; review order regarding schedule and
                                                                                   communicate with team regarding same; further
                                                                                   attention to discovery.

    6/6/2019       19898 DAVID D. CROSS                         2.5       2,662.50 Communicate with CP counsel regarding discovery    089828‐0000001     56970544
                                                                                   and revisions to draft protective order and
                                                                                   scheduling order, and communicate with team
                                                                                   regarding same; prepare for 26f conference and
                                                                                   communicate with team regarding same.

    6/6/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review case correspondence and filings.            089828‐0000001     56487553

    6/6/2019       22270 ROB MANOSO                             0.5             400 Correspond with team regarding protective order   089828‐0000001     56488825
                                                                                    draft.

    6/6/2019       19929 JENNA B. CONAWAY                        2              750 Update case calendar with briefing and other      089828‐0000001     56467044
                                                                                    court deadlines, current discovery deadlines,
                                                                                    upcoming Georgia election dates, federal court
                                                                                    holidays and anticipated team member
                                                                                    availability; prepare blackline comparison of
                                                                                    proposed consent protective order; revise
                                                                                    proposed order as requested by C. Chapple.

    6/6/2019       23662 REEMA S. ALI                           1.5            787.5 Review of correspondence in Curling case.        089828‐0000001     56458116
                                                                                     Printing and review of background documents.

    6/6/2019       20386 ARVIND S. MIRIYALA                 3.25          1,787.50 Draft discovery.                                   089828‐0000001     56741708

    6/6/2019       18553 CATHERINE L. CHAPPLE                   2.5       2,000.00 Review Coalition Plaintiff edits to protective     089828‐0000001     56683237
                                                                                   order; plan for meet and confer; review
                                                                                   protective order.

    6/7/2019       20386 ARVIND S. MIRIYALA                     4.5       2,475.00 Revise interrogatories; review and revise joint    089828‐0000001     56741709
                                                                                   schedule.

    6/7/2019       23662 REEMA S. ALI                       1.25           656.25 Correspondence with MoFo team regarding Curling     089828‐0000001     56676538
                                                                                  case and meeting with J. Bentrott and C. McKay
                                                                                  regarding same. Phone call to J. Bentrott to
                                                                                  follow up on documents. Printing of documents.
                                                                                  Review of documents.```

    6/7/2019       23781 CAROLINE MCKAY                     3.25           861.25 Conference with J. Bentrott on case background;     089828‐0000001     56676545
                                                                                  conference with R. Ali on discovery assignment;
                                                                                  begin research to complete discovery
                                                                                  assignment.

    6/7/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review case correspondence and filings.            089828‐0000001     56497363

    6/7/2019       19929 JENNA B. CONAWAY                   2.25           843.75 Update case calendar with additional team           089828‐0000001     56467048
                                                                                  member travel plans; circulate Coalition
                                                                                  Plaintiffs' March 27 discovery requests and
                                                                                  file; prepare filings regarding proposed
                                                                                  schedules and discovery for C. Chapple; discuss
                                                                                  service email list with C. Chapple; update
                                                                                  draft interrogatories for A. Miriyala.

    6/7/2019       19972 JANE P. BENTROTT                        2        1,390.00 Draft RFPs to Fulton County; confer with R.        089828‐0000001     56468908
                                                                                   Ali, C. McKay, D. Cross, and C. Chapple
                                                                                   regarding discovery.

    6/7/2019       19898 DAVID D. CROSS                     2.25          2,396.25 Communicate with team and CP counsel regarding     089828‐0000001     56970552
                                                                                   discovery and revisions to draft protective
                                                                                   order and scheduling order and review and
                                                                                   revise drafts of same; attention to 26f
                                                                                   conference and communicate with team regarding
                                                                                   same; communicate with team regarding strategy
                                                                                   and planning.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 97 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 75
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
    6/8/2019       19898 DAVID D. CROSS                     1.25          1,331.25 Prepare for 26f conference and communicate with    089828‐0000001     56970556
                                                                                   team, defense, and CP counsel regarding same;
                                                                                   attention to discovery requests.

    6/8/2019       23662 REEMA S. ALI                       1.25           656.25 Review of background documents and materials in     089828‐0000001     56476543
                                                                                  Curling case.

    6/8/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Review transcript, filings to prepare for meet     089828‐0000001     56489761
                                                                                   and confer,

    6/9/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review filings and correspondence.                 089828‐0000001     56510192

    6/9/2019       18553 CATHERINE L. CHAPPLE                   3.5       2,800.00 Review filings, proposed discovery, discovery      089828‐0000001     56489751
                                                                                   drafts, proposed protective order and outline
                                                                                   issues for meet and confer.

    6/9/2019       19898 DAVID D. CROSS                     0.75           798.75 Prepare for 26f conference and communicate with     089828‐0000001     56970560
                                                                                  team, defense, and CP counsel regarding same;
                                                                                  attention to discovery strategy.

   6/10/2019       19898 DAVID D. CROSS                          6        6,390.00 Travel to and from Atlanta for 26f conference,     089828‐0000001     56970568
                                                                                   prepare for and participate in same, and
                                                                                   communicate with team regarding same; attention
                                                                                   to PI and discovery strategy.

   6/10/2019       20386 ARVIND S. MIRIYALA                 2.25          1,237.50 Revise discovery material.                         089828‐0000001     56512404

   6/10/2019       18553 CATHERINE L. CHAPPLE                   12        9,600.00 Travel to and participate in meet and confer       089828‐0000001     56489755
                                                                                   with D. Cross, opposing counsel.

   6/10/2019       23781 CAROLINE MCKAY                     7.25          1,921.25 Continue research for discovery project; draft     089828‐0000001     56676640
                                                                                   discovery assignment; conference with R. Ali on
                                                                                   draft; send draft of assignment to team.

   6/10/2019       23662 REEMA S. ALI                       0.75           393.75 Review of correspondence, correspondence with       089828‐0000001     56676144
                                                                                  C. McKay, and draft subpoena for Merle King.

   6/11/2019       19972 JANE P. BENTROTT                   0.25           173.75 Correspond with team regarding discovery.           089828‐0000001     56505016

   6/11/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence regarding Curling case.       089828‐0000001     56497373

   6/11/2019       20386 ARVIND S. MIRIYALA                      1              550 Review incoming discovery; coordinate with team   089828‐0000001     56688703
                                                                                    members regarding the same.

   6/11/2019       18553 CATHERINE L. CHAPPLE               1.75          1,400.00 Review correspondence; review edits to proposed    089828‐0000001     56489752
                                                                                   protective order; communicate with A. Miriyala
                                                                                   regarding discovery plan; draft and send update
                                                                                   to clients.

   6/11/2019       19898 DAVID D. CROSS                          2        2,130.00 Communicate with CP counsel regarding              089828‐0000001     56970571
                                                                                   discovery; communicate with defense counsel
                                                                                   regarding discovery; communicate with team
                                                                                   regarding discovery strategy and planning and
                                                                                   attention to same; revise discovery requests.

   6/12/2019       19898 DAVID D. CROSS                          2        2,130.00 Communicate with defense counsel and team          089828‐0000001     56970577
                                                                                   regarding discovery and strategy, and
                                                                                   coordinate deposition scheduling and prep and
                                                                                   discovery requests; coordinate with CP counsel
                                                                                   regarding discovery and strategy; review and
                                                                                   analyze defense response to discovery and
                                                                                   communicate with team regarding same.

   6/12/2019       20386 ARVIND S. MIRIYALA                 8.25          4,537.50 Draft discovery including interrogatories &        089828‐0000001     56741801
                                                                                   RFPs; revise discovery plan; coordinate with
                                                                                   experts regarding availability.

   6/12/2019       19929 JENNA B. CONAWAY                        1              375 Prepare redline of edits to proposed joint        089828‐0000001     56742811
                                                                                    schedule for C. Chapple (0.25); draft
                                                                                    deposition notice of Michael Barnes and
                                                                                    coordinate with J. Bentrott regarding service
                                                                                    (0.75).

   6/12/2019       18553 CATHERINE L. CHAPPLE               1.25          1,000.00 Review communications from team; revise            089828‐0000001     56501271
                                                                                   discovery plan and send to team; correspond
                                                                                   with D. Curling.

   6/12/2019       19972 JANE P. BENTROTT                       0.5            347.5 Correspond with team regarding discovery.        089828‐0000001     56504948

   6/12/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence in Curling case.              089828‐0000001     56676241
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 98 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 76
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description             Matter Number   Index
   6/13/2019       18553 CATHERINE L. CHAPPLE                   1.5       1,200.00 Continue to draft discovery plan; send to           089828‐0000001     56684151
                                                                                   coalition plaintiffs.

   6/13/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence in Curling case.               089828‐0000001     56516313

   6/13/2019       18976 MARCIE BRIMER                           2        1,300.00 Meet with R. Manoso and J. Bentrott regarding       089828‐0000001     56528393
                                                                                   case status and next steps; review case
                                                                                   documents.

   6/13/2019       22270 ROB MANOSO                         3.75          3,000.00 Revise document requests to M. King.                089828‐0000001     56538151

   6/13/2019       19972 JANE P. BENTROTT                        1              695 Confer with R. Manoso and M. Brimer regarding      089828‐0000001     56539624
                                                                                    discovery.

   6/13/2019       19929 JENNA B. CONAWAY                        3        1,125.00 Coordinate with R. Manoso and prepare               089828‐0000001     56742814
                                                                                   introductory materials for M. Brimer; proofread
                                                                                   and cite‐check draft spoliation of evidence
                                                                                   motion for A. Miriyala.

   6/13/2019       20386 ARVIND S. MIRIYALA                 8.25          4,537.50 Revise discovery documents including discovery      089828‐0000001     56741802
                                                                                   plan and document requests; coordinate with
                                                                                   experts regarding availability.

   6/13/2019       19898 DAVID D. CROSS                     2.75          2,928.75 Review and revise joint discovery plan and          089828‐0000001     56970584
                                                                                   communicate with team and CP counsel regarding
                                                                                   same; communicate with defense counsel and team
                                                                                   regarding deposition scheduling and prep;
                                                                                   review draft PO and communicate with team and
                                                                                   CP counsel regarding same; review Defendants
                                                                                   RFA responses and communicate with Defense
                                                                                   counsel regarding same.

   6/14/2019       20386 ARVIND S. MIRIYALA                 5.25          2,887.50 Draft and revise discovery.                         089828‐0000001     56741804

   6/14/2019       19929 JENNA B. CONAWAY                   1.25           468.75 Draft and file certificate of service regarding      089828‐0000001     56742869
                                                                                  Barnes notice of deposition (0.5); prepare
                                                                                  calendar invites, case calendar and other
                                                                                  requested materials for M. Brimer (0.75).

   6/14/2019       18976 MARCIE BRIMER                      2.75          1,787.50 Review case motions and opinions.                   089828‐0000001     56528395

   6/14/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence in Curling case.               089828‐0000001     56528879

   6/14/2019       15298 THUAN H. NGUYEN                    0.25               86.25 Manage database access request.                   089828‐0000001     56530519

   6/14/2019       18553 CATHERINE L. CHAPPLE                   0.5             400 Telephone call with D. Cross regarding             089828‐0000001     56684153
                                                                                    scheduling deposition.

   6/15/2019       23662 REEMA S. ALI                       0.25           131.25 Review of correspondence and documents in            089828‐0000001     56676245
                                                                                  Curling case.

   6/15/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review of fillings and correspondence.              089828‐0000001     56554289

   6/15/2019       19898 DAVID D. CROSS                         0.5            532.5 Attention to deposition strategy and scheduling   089828‐0000001     56970593
                                                                                     and communicate with team regarding same.

   6/16/2019       19898 DAVID D. CROSS                         0.5            532.5 Attention to discovery strategy and communicate   089828‐0000001     56970596
                                                                                     with team regarding same; review and analyze CP
                                                                                     discovery requests.

   6/16/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review of fillings and correspondence.              089828‐0000001     56554290

   6/16/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence and documents.                 089828‐0000001     56529029

   6/17/2019       20386 ARVIND S. MIRIYALA                      8        4,400.00 Draft discovery material; review and coordinate     089828‐0000001     56563636
                                                                                   discovery responses.

   6/17/2019       18553 CATHERINE L. CHAPPLE               6.75          5,400.00 Begin drafting objections to Halderman RFPs;        089828‐0000001     56684423
                                                                                   review protective order; review list of
                                                                                   potential deponents.

   6/17/2019       19898 DAVID D. CROSS                          2        2,130.00 Attention to Morgan County production;              089828‐0000001     56970599
                                                                                   coordinate responses to discovery requests and
                                                                                   deposition prep, and review requests;
                                                                                   communicate with team regarding strategy and
                                                                                   attention to same; review discovery plan
                                                                                   revision and communicate with CP counsel
                                                                                   regarding same.

   6/18/2019       19898 DAVID D. CROSS                     1.75          1,863.75 Review Defendants' discovery responses and          089828‐0000001     56970603
                                                                                   communicate with defense counsel regarding
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 99 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 77
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
                                                                                     same; communicate with team regarding strategy
                                                                                     and attention to same.

   6/18/2019       20386 ARVIND S. MIRIYALA                 8.25          4,537.50 Draft discovery material; review and coordinate     089828‐0000001     56563647
                                                                                   discovery responses; review spoliation case
                                                                                   law.

   6/18/2019       18976 MARCIE BRIMER                          2.5       1,625.00 Prepare draft response to Halderman RFP; meet       089828‐0000001     56550453
                                                                                   with A. Miriyala regarding case status.

   6/19/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review filings and related correspondence.          089828‐0000001     56593423

   6/19/2019       20386 ARVIND S. MIRIYALA                     7.5       4,125.00 Draft discovery material; review and coordinate     089828‐0000001     56688147
                                                                                   discovery responses.

   6/19/2019       19898 DAVID D. CROSS                         2.5       2,662.50 Coordinate deposition prep and scheduling;          089828‐0000001     56970605
                                                                                   coordinate document collection; communicate
                                                                                   with CP counsel regarding PI strategy; review
                                                                                   and analyze CP filing and communicate with team
                                                                                   regarding same; review and revise draft
                                                                                   discovery requests and responses.

   6/20/2019       19898 DAVID D. CROSS                         1.5       1,597.50 Coordinate document collection; communicate         089828‐0000001     56970610
                                                                                   with CP counsel regarding PI strategy and PO;
                                                                                   review and revise draft discovery requests and
                                                                                   responses.

   6/20/2019       20386 ARVIND S. MIRIYALA                     8.5       4,675.00 Conference with team; review discovery              089828‐0000001     56688241
                                                                                   materials; draft and revise discovery material.

   6/20/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence.                               089828‐0000001     56567810

   6/21/2019       23662 REEMA S. ALI                           0.5            262.5 Correspondence and review of correspondence       089828‐0000001     56589743
                                                                                     regarding Curling case.

   6/21/2019       20386 ARVIND S. MIRIYALA                      2        1,100.00 Draft discovery material and related filing.        089828‐0000001     56637257

   6/21/2019       23765 NICOLE M. ANG                          0.5            132.5 Meet with A. Miriyala regarding research          089828‐0000001     56659386
                                                                                     project for this matter.

   6/21/2019       23765 NICOLE M. ANG                           1              265 Research Rule 34 objection waiver issue on both    089828‐0000001     56659387
                                                                                    Westlaw and Lexis. Correspond with Lexis Live
                                                                                    Chat Support regarding research issue. E‐mail
                                                                                    findings to A. Miriyala.

   6/21/2019       23765 NICOLE M. ANG                      0.25               66.25 Telephone call with MoFo Research regarding       089828‐0000001     56659388
                                                                                     Wright & Miller treatise.

   6/21/2019       23765 NICOLE M. ANG                      0.25               66.25 Telephone call with A. Miriyala regarding Rule    089828‐0000001     56659389
                                                                                     34 issue.

   6/21/2019       19898 DAVID D. CROSS                          3        3,195.00 Communicate with Ds re deficiencies in              089828‐0000001     56970615
                                                                                   discovery responses and attention to same;




                                                                                           communicate with Yardi’s counsel re
                                                                                     discovery responses; communicate with team re
                                                                                     deposition planning and strategy.

   6/21/2019       19929 JENNA B. CONAWAY                   1.25           468.75                                                      089828‐0000001     56997994




   6/22/2019       19898 DAVID D. CROSS                         0.5            532.5 Review and analyze filing by CP and communicate   089828‐0000001     56971777
                                                                                     with team and expert regarding same.

   6/22/2019       20386 ARVIND S. MIRIYALA                 5.75          3,162.50 Draft discovery material; review and coordinate     089828‐0000001     56637383
                                                                                   discovery responses; discuss the same with team
                                                                                   members.

   6/22/2019       23662 REEMA S. ALI                       0.25           131.25 Correspondence and research for Curling case.        089828‐0000001     56589747

   6/23/2019       20386 ARVIND S. MIRIYALA                 2.25          1,237.50 Conference with team; review discovery              089828‐0000001     56637259
                                                                                   materials.

   6/23/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review of fillings and correspondence.              089828‐0000001     56615542

   6/23/2019       19972 JANE P. BENTROTT                        1              695 Confer with team regarding discovery.              089828‐0000001     56588431
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 100 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 78
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
   6/23/2019       23662 REEMA S. ALI                            1             525 Correspondence regarding Curling case              089828‐0000001     56666321
                                                                                   assignments. Team phone call to discuss case.

   6/23/2019       19929 JENNA B. CONAWAY                        5        1,875.00 Review discovery requests, calculate deadlines     089828‐0000001     56741471
                                                                                   and circulate calendar appointments;
                                                                                   participate in case team meeting; coordinate
                                                                                   with R. Ali and C. Chapple regarding continuing
                                                                                   requests.

   6/23/2019       19898 DAVID D. CROSS                     0.25           266.25 Communicate with defense counsel regarding          089828‐0000001     56970622
                                                                                  discovery issues.

   6/24/2019       19898 DAVID D. CROSS                     6.25          6,656.25 Review revised PO and communicate with team,       089828‐0000001     56970627
                                                                                   defense counsel, and CP counsel re same;
                                                                                   prepare for and participate in meet and confer
                                                                                   with defense counsel re discovery issues;
                                                                                   review Fulton interrogatory responses and
                                                                                   communicate with defense counsel re same;


                                                                                    review and revise initial disclosures and
                                                                                    communicate with team re same; review and
                                                                                    revise interrogatories; review and analyze
                                                                                    state responses to CP interrogatories and
                                                                                    communicate with team re same; review and
                                                                                    analyze research re expert discovery and
                                                                                    communicate with team re same; communicate with
                                                                                    team and CP counsel re Ledford deposition;
                                                                                    communicate with team re Barnes deposition and
                                                                                    attention to strategy re same.`

   6/24/2019       19929 JENNA B. CONAWAY                        7        2,625.00 Coordinate with research services for requests     089828‐0000001     56741472
                                                                                   regarding Halderman; prepare Halderman
                                                                                   declarations and hearing testimony for C.
                                                                                   Chapple and M. Brimer; add M. Brimer to ECF and
                                                                                   PacerPro distribution lists; take notes of
                                                                                   meet‐and‐confer; update court folder with
                                                                                   recent filings; coordinate with court reporter
                                                                                   regarding Ledford deposition transcript; file
                                                                                   initial disclosures for Curling Plaintiffs.

   6/24/2019       19972 JANE P. BENTROTT                   6.75          4,691.25 Prepare to depose M. Barnes.                       089828‐0000001     56637936

   6/24/2019       22270 ROB MANOSO                              2        1,600.00 Coordinate regarding deposition; assist in         089828‐0000001     56638571
                                                                                   preparation of initial disclosures.

   6/24/2019       18553 CATHERINE L. CHAPPLE                   4.5       3,600.00 Draft initial disclosures.                         089828‐0000001     56684681




   6/24/2019       20101 ANN‐MARIE BERTI CABIC              2.25           731.25 Research articles for J. Bentrott.                  089828‐0000001     56676703

   6/24/2019       20386 ARVIND S. MIRIYALA                 2.25          1,237.50 Draft discovery material; review new material      089828‐0000001     56637385
                                                                                   filed.

   6/24/2019       18976 MARCIE BRIMER                     11.75          7,637.50 Attend deposition of L. Ledford via                089828‐0000001     56600383
                                                                                   teleconference; review and revise initial
                                                                                   disclosures; prepare summary of Ledford
                                                                                   deposition; research expert discovery issue;
                                                                                   prepare summary of research.

   6/24/2019       22139 ROBYN BYTHEWAY                     3.25               975 Research to locate articles by and about J.        089828‐0000001     56602291
                                                                                   Halderman; obtain Congressional hearing
                                                                                   transcripts for J. Conaway.

   6/24/2019       23662 REEMA S. ALI                            1             525 Correspondence and research for A. Halderman's     089828‐0000001     56605842
                                                                                   deposition.

   6/25/2019       23662 REEMA S. ALI                       1.75           918.75 Research and prepare background document for A.     089828‐0000001     56611907
                                                                                  Halderman deposition and send to team. Review
                                                                                  correspondence in Curling case.

   6/25/2019       18976 MARCIE BRIMER                          5.5       3,575.00 Review A. Halderman declarations and               089828‐0000001     56616854
                                                                                   transcripts; review discovery tracker; review
                                                                                   research regarding A. Halderman prepared by R.
                                                                                   Ali.

   6/25/2019       13085 LAURA RAY                          0.75           243.75 Alex Halderman hearing transcripts for J.           089828‐0000001     56627721
                                                                                  Conaway.

   6/25/2019       18553 CATHERINE L. CHAPPLE               4.75          3,800.00 Draft objections to RFPs.                          089828‐0000001     56685156
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 101 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 79
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index


   6/25/2019       19972 JANE P. BENTROTT                   6.75          4,691.25 Prepare to depose M. Barnes.                        089828‐0000001     56637937

   6/25/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review of fillings and correspondence.              089828‐0000001     56646251

   6/25/2019       19929 JENNA B. CONAWAY                   5.25          1,968.75 Coordinate with Atlanta copy vendor in advance      089828‐0000001     56741489
                                                                                   of Barnes deposition; coordinate weekly team
                                                                                   call; coordinate with D. Cross regarding
                                                                                   Halderman deposition notice and document
                                                                                   production deadline; draft discovery tracking
                                                                                   chart with all discovery requests and
                                                                                   deadlines, deposition dates and document
                                                                                   productions.

   6/25/2019       19898 DAVID D. CROSS                          4        4,260.00 Communicate with CP counsel regarding initial       089828‐0000001     56970703
                                                                                   disclosures; coordinate responses to Halderman
                                                                                   document requests and communicate with team,
                                                                                   expert, and defense counsel regarding same;
                                                                                   coordinate document collection; review and
                                                                                   revise draft regarding PO and communicate with
                                                                                   CP counsel regarding same; communicate with
                                                                                   defense counsel regarding discovery deadlines
                                                                                   and expert disclosures; review and revise
                                                                                   Barnes deposition outline and communicate with
                                                                                   team regarding same; further attention to draft
                                                                                   interrogatories and communicate with team
                                                                                   regarding same.

   6/26/2019       19898 DAVID D. CROSS                          5        5,325.00 Communicate with team regarding Barnes              089828‐0000001     56970705
                                                                                   deposition and attention to strategy;
                                                                                   communicate with defense counsel, team, and
                                                                                   expert regarding discovery; further attention
                                                                                   to interrogatories and communicate with team
                                                                                   regarding same; communicate with CP counsel
                                                                                   regarding discovery strategy; review and revise
                                                                                   draft responses to Halderman requests and
                                                                                   communicate with team and expert regarding
                                                                                   same; review draft joint discovery filing
                                                                                   regarding expert disclosures and communicate
                                                                                   with team regarding same; review CP subpoena.

   6/26/2019       19929 JENNA B. CONAWAY                   4.75          1,781.25 Review correspondence from Mr. Salter regarding     089828‐0000001     56741514
                                                                                   the FBI copy of the server; prepare requested
                                                                                   discovery for J. Bentrott; download and file
                                                                                   Morgan County document production; review
                                                                                   Halderman background research; draft request
                                                                                   for leave of absence for D. Cross; prepare pro
                                                                                   hac vice application for M. Brimer; prepare
                                                                                   requested Halderman articles for M. Brimer;
                                                                                   coordinate with Atlanta vendor to print
                                                                                   exhibits for Barnes deposition and confirm
                                                                                   delivery; coordinate with court reporter
                                                                                   regarding realtime services and names; prepare
                                                                                   list of attendees for Robbins Firm.

   6/26/2019       20516 BRIAN WILLIAM HART                      1              300 Look for transcript of June 25, 2019 U.S. House    089828‐0000001     56679759
                                                                                    Committee on Science, Space, & Technology
                                                                                    hearing regarding election security for R. Ali.

   6/26/2019       19972 JANE P. BENTROTT                        8        5,560.00 Prepare to depose M. Barnes (5.0); travel to        089828‐0000001     56638071
                                                                                   Atlanta for Barnes deposition (3.0).

   6/26/2019       20386 ARVIND S. MIRIYALA                 2.25          1,237.50 Review incoming discovery; coordinate with team     089828‐0000001     56637387
                                                                                   members regarding the same.

   6/26/2019       22270 ROB MANOSO                             0.5             400 Coordinate draft interrogatories.                  089828‐0000001     56654590

   6/26/2019       18553 CATHERINE L. CHAPPLE               7.25          5,800.00 Continue to prepare outline for deposition          089828‐0000001     56685160
                                                                                   prep; communicate with D. Cross regarding
                                                                                   objections to RFPs; review RFPs for Wilson,
                                                                                   Finley.

   6/26/2019       23662 REEMA S. ALI                           1.5            787.5 Correspondence, review Morgan County documents,   089828‐0000001     56627781
                                                                                     review and request transcript of House Science
                                                                                     Committee Hearing on Election Security: Voting
                                                                                     Technology Vulnerabilities.

   6/26/2019       18976 MARCIE BRIMER                          7.5       4,875.00 Review all pending discovery tasks; prepare         089828‐0000001     56616860
                                                                                   team email outlining all discovery task,
                                                                                   prepare deposition preparation outline for A.
                                                                                   Halderman; review correspondence related to
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 102 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 80
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
                                                                                     discovery issues.

   6/27/2019       20386 ARVIND S. MIRIYALA                 5.25          2,887.50 Review incoming discovery; coordinate with team     089828‐0000001     56637386
                                                                                   members regarding the same.

   6/27/2019       18553 CATHERINE L. CHAPPLE               5.75          4,600.00 Continue to draft outline for prep; communicate     089828‐0000001     56685161
                                                                                   with opposing counsel, team.

   6/27/2019       22270 ROB MANOSO                             3.5       2,800.00 Revise interrogatories, finalize same, discuss      089828‐0000001     56654737
                                                                                   same with A. Halderman.

   6/27/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence in Curling case.               089828‐0000001     56666413

   6/27/2019       19972 JANE P. BENTROTT                       16       11,120.00 Prepare to depose M. Barnes (0.75); depose M.       089828‐0000001     56646108
                                                                                   Barnes (9.75); travel from Georgia to Los
                                                                                   Angeles following Barnes deposition (5.5).

   6/27/2019       17318 CAMERON ANDREW TEPFER                   1              750 Review background materials regarding              089828‐0000001     56646285
                                                                                    preliminary injunction hearing.

   6/27/2019       19929 JENNA B. CONAWAY                   0.75           281.25 Draft certificate of service; review and revise      089828‐0000001     56741570
                                                                                  Curling Pls' First Set of Interrogatories to
                                                                                  State Defendants; serve interrogatories and
                                                                                  file COS via ECF.

   6/27/2019       19898 DAVID D. CROSS                     8.25          8,786.25 Prepare for and participate in meet and confer      089828‐0000001     56970708
                                                                                   with defense counsel regarding discovery issues
                                                                                   and communicate with team regarding same;
                                                                                   communicate with team regarding Barnes
                                                                                   deposition and attention to strategy regarding
                                                                                   same; review correspondence from defense
                                                                                   counsel regarding discovery; review and
                                                                                   finalize draft interrogatories and communicate
                                                                                   with team regarding same; review and revise
                                                                                   draft subpoena; communicate with defense
                                                                                   counsel regarding discovery filing and
                                                                                   attention to same; review and analyze amended
                                                                                   initial disclosures and communicate with team
                                                                                   and expert regarding same; communicate with
                                                                                   expert regarding security issues; coordinate
                                                                                   discovery requests for defense expert;
                                                                                   communicate with CP counsel depositions; review
                                                                                   and analyze notices of intent to serve
                                                                                   subpoenas from Ds and communicate with team and
                                                                                   local counsel regarding same; review research
                                                                                   regarding Shamos and communicate with team and
                                                                                   expert regarding same.

   6/28/2019       19898 DAVID D. CROSS                         7.5       7,987.50                                                     089828‐0000001     56970711


                                                                                                    prepare Dr. Halderman for
                                                                                     deposition; review correspondence from court re
                                                                                     PO issue and communicate with team re same;
                                                                                     communicate with potential amicus counsel and
                                                                                     communicate with team re same; review and
                                                                                     analyze defense subpoenas and communicate with
                                                                                     team, defense counsel, and CP counsel re same;
                                                                                     communicate with CP counsel re deposition
                                                                                     strategy; review and analyze research on
                                                                                     Shamos.`

   6/28/2019       19929 JENNA B. CONAWAY                   2.75          1,031.25 Prepare calendar invites for upcoming discovery     089828‐0000001     56741590
                                                                                   deadlines; coordinate with team members
                                                                                   regarding weekly team meeting; draft list of
                                                                                   all third party subpoenas served by Defendants;
                                                                                   update discovery tracker and prepare summary
                                                                                   email for associates; coordinate with court
                                                                                   reporter to order hearing transcript.

   6/28/2019       21110 JOHN P. CARLIN                         0.5            712.5 Review filings and case correspondence.           089828‐0000001     56687808

   6/28/2019       18553 CATHERINE L. CHAPPLE               10.5          8,400.00 Meet with and prepare A. Halderman for              089828‐0000001     56682863
                                                                                   deposition, testimony;


                                                                                                                             begin
                                                                                     drafting declaration; continue to draft
                                                                                     objections; review and revise RFPs for M.
                                                                                     Shamos.
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 103 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                    Page 81
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                      Description               Matter Number   Index
   6/28/2019       17318 CAMERON ANDREW TEPFER              4.75          3,562.50 Confer with C. Chapple regarding background;           089828‐0000001     56649270
                                                                                   review request for production and R. Wilson
                                                                                   declaration; confer with R. Wilson regarding
                                                                                   deposition schedule and discovery requests;
                                                                                   draft RFPs for Michael Shamos.

   6/28/2019       15792 MICHAEL E. WILLENS                 2.75           893.75 Searched for testimony re: Michael Shamos on            089828‐0000001     56649839
                                                                                  July 25, 2007, for R. Ali.

   6/28/2019       13085 LAURA RAY                              2.5            812.5 Research Dr. Michal Shamos and voting machine        089828‐0000001     56651007
                                                                                     security or DRE voting machines for C. Chappel

   6/28/2019       14906 YUMIKO DOWNIE‐BLACKWELL            0.75                225                                                       089828‐0000001     56675084
                                                                                       Research transcripts of Congressional testimony
                                                                                       by Dr. Michael Shamos, for R. Ali.

   6/28/2019       22270 ROB MANOSO                         0.75                600 Coordinate with team regarding document               089828‐0000001     56654793
                                                                                    requests to expert.

   6/28/2019       19972 JANE P. BENTROTT                       0.5            347.5 Confer with team regarding discovery.                089828‐0000001     56654239

   6/28/2019       23662 REEMA S. ALI                           0.5            262.5 Correspondence regarding Curling case.               089828‐0000001     56678558

   6/29/2019       17318 CAMERON ANDREW TEPFER              3.75          2,812.50 Review research regarding M. Shamos; draft RFPs        089828‐0000001     56653587
                                                                                   to Shamos; review transcript of telephone
                                                                                   conference with court; revise draft RFPs.

   6/29/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review correspondence and court filings.               089828‐0000001     56687846

   6/29/2019       19898 DAVID D. CROSS                          3        3,195.00 Curling. Communicate with clients and team re          089828‐0000001     56970714
                                                                                   discovery and amicus;




   6/30/2019       19898 DAVID D. CROSS                          3        3,195.00                                                        089828‐0000001     56970716

                                                                                            communicate with clients re discovery;


                                                                                                   attention to discovery strategy
                                                                                       and communicate with team re same.`

   6/30/2019       17318 CAMERON ANDREW TEPFER                  2.5       1,875.00 Revise draft Shamos RFPs; draft responses and          089828‐0000001     56653588
                                                                                   objections to R. Wilson RFP requests.

   6/30/2019       23662 REEMA S. ALI                       0.25           131.25 Review of correspondence in Curling case.               089828‐0000001     56678768

   6/30/2019       18553 CATHERINE L. CHAPPLE               5.75          4,600.00 Review RFPs and draft objections to the same;          089828‐0000001     56676373
                                                                                   draft declaration for A. Halderman;




    7/1/2019       17318 CAMERON ANDREW TEPFER                  0.5             375 Confer with C. Chapple and R. Manoso regarding        089828‐0000001     56698978
                                                                                    R. Wilson deposition.

    7/1/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence and planning in Curling           089828‐0000001     56702881
                                                                                  case.

    7/1/2019       19972 JANE P. BENTROTT                        1              695 Review correspondence related to discovery.           089828‐0000001     56723644

    7/1/2019       22270 ROB MANOSO                         1.75          1,400.00 Attend client call with R. Wilson (1.0);               089828‐0000001     56718512
                                                                                   attention to L. Finley RFP Responses (0.75).

    7/1/2019       18553 CATHERINE L. CHAPPLE                   2.5       2,000.00 Precall with clients; call with R. Wilson.             089828‐0000001     56912243

    7/1/2019       19929 JENNA B. CONAWAY                       0.5            187.5                                                      089828‐0000001     56978852




    7/1/2019       19898 DAVID D. CROSS                     5.75          6,123.75                                                        089828‐0000001     56982525

                                                                                                                       communicate with
                                                                                       team and clients regarding PI relief and
                                                                                       strategy; coordinate deposition scheduling and
                                                                                       planning; review client correspondence
                                                                                       regarding case strategy, communicate with team
                                                                                       regarding same, and attention to strategy;
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 104 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 82
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description               Matter Number   Index



                                                                                                            communicate with defense
                                                                                      counsel, team, and CP counsel regarding third
                                                                                      party discovery and attention to strategy
                                                                                      regarding same; communicate with CP counsel
                                                                                      regarding deposition strategy.

    7/2/2019       19898 DAVID D. CROSS                          4        4,260.00 Communicate with CP counsel and expert               089828‐0000001     56982530
                                                                                   regarding DRE issues; discuss strategy with
                                                                                   client and team; communicate with defense
                                                                                   counsel and CP counsel regarding depositions;
                                                                                   attention to third party subpoenas and
                                                                                   coordinate discovery filing; review draft
                                                                                   Halderman document responses and coordinate
                                                                                   collection regarding same;




                                                                                                   coordinate deposition coverage and
                                                                                      planning; communicate with team regarding
                                                                                      expert discovery and attention to strategy
                                                                                      regarding same.

    7/2/2019       19929 JENNA B. CONAWAY                       1.5            562.5 Prepare summary of depositions and circulate to    089828‐0000001     56979835
                                                                                     team (0.25); revise and reformat Declarant J.
                                                                                     Alex Halderman's Response to State Defs'
                                                                                     Requests for Production of Documents, prepare
                                                                                     service to counsel and file certificate of
                                                                                     service via ECF (1.25).

    7/2/2019       20516 BRIAN WILLIAM HART                     1.5             450 For expert M. Shamos, pull available deposition     089828‐0000001     57038384
                                                                                    transcripts, testimony transcripts, and filed
                                                                                    reports for C. Chapple.

    7/2/2019       18976 MARCIE BRIMER                      1.75          1,137.50 Review Halderman RFP Objections and Responses.       089828‐0000001     56727395

    7/2/2019       23662 REEMA S. ALI                       0.25           131.25 Review of correspondence in Curling case.             089828‐0000001     56702889

    7/2/2019       20386 ARVIND S. MIRIYALA                 4.25          2,337.50 Draft filing; researched related issues; review      089828‐0000001     56708285
                                                                                   incoming discovery.

    7/3/2019       17318 CAMERON ANDREW TEPFER              4.75          3,562.50 Draft Wilson responses to RFPs (2.25);               089828‐0000001     56704537


                                                                                             confer with team regarding outstanding
                                                                                      discovery and deposition scheduling (0.75).

    7/3/2019       18976 MARCIE BRIMER                           5        3,250.00 Prepare list of current case tasks; meet with        089828‐0000001     56727469
                                                                                   team regarding case status and strategy;
                                                                                   correspond with clients regarding case update;
                                                                                   research case law for discovery filing.

    7/3/2019       22270 ROB MANOSO                              3        2,400.00 Attention to L. Finley RFP responses (1.75);         089828‐0000001     56739020
                                                                                   attend team call (1.25).

    7/3/2019       19972 JANE P. BENTROTT                       2.5       1,737.50 Attend team teleconference; review                   089828‐0000001     56746950
                                                                                   correspondence and discovery filings.

    7/3/2019       19898 DAVID D. CROSS                     4.25          4,526.25                                                      089828‐0000001     56982534




                                                                                                   review case materials filed by Ds;
                                                                                      communicate with defense counsel and CP counsel
                                                                                      regarding expert testimony and other discovery
                                                                                      issues; review Fulton amended interrogatory
                                                                                      responses and communicate with CP counsel and
                                                                                      team regarding same.

    7/3/2019       19929 JENNA B. CONAWAY                        1              375                                                     089828‐0000001     56979405




    7/3/2019       23662 REEMA S. ALI                            1              525 Review of correspondence and research related       089828‐0000001     56930663
                                                                                    to Curling case.

    7/3/2019       18553 CATHERINE L. CHAPPLE                    6        4,800.00                                                      089828‐0000001     56912076
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 105 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 83
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index




    7/4/2019       19898 DAVID D. CROSS                         0.5            532.5 Communicate with team, CP counsel, and defense    089828‐0000001     56982538
                                                                                     counsel regrading discovery issues; respond to
                                                                                     media inquiries; coordinate filing regarding
                                                                                     third party subpoenas; review materials
                                                                                     regarding ESS and communicate with team,
                                                                                     expert, and CP counsel regarding same.

    7/5/2019       19898 DAVID D. CROSS                          3        3,195.00 Prepare for and participate in meet and confer      089828‐0000001     56982540
                                                                                   with defense counsel regarding discovery
                                                                                   issues; communicate with expert and team
                                                                                   regarding discovery and deposition; communicate
                                                                                   with defense counsel regarding subpoenas and
                                                                                   coordinate work on filing regarding same;




                                                                                                          communicate with client
                                                                                     and team regarding case strategy.

    7/5/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence in Curling case.               089828‐0000001     56930694

    7/5/2019       18976 MARCIE BRIMER                      1.75          1,137.50 Research case law for discovery filing; prepare     089828‐0000001     56727511
                                                                                   draft of discovery filing.

    7/5/2019       20386 ARVIND S. MIRIYALA                 1.25               687.5 Research case law related to third party          089828‐0000001     56715567
                                                                                     subpoenas and a party's ability to quash the
                                                                                     same.

    7/6/2019       20386 ARVIND S. MIRIYALA                 2.25          1,237.50 Research case law related to third party            089828‐0000001     56715566
                                                                                   subpoenas and a party's ability to quash the
                                                                                   same.

    7/6/2019       18976 MARCIE BRIMER                           4        2,600.00 Prepare draft of discovery filing.                  089828‐0000001     56727512

    7/6/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence in Curling case.               089828‐0000001     56722931

    7/6/2019       19898 DAVID D. CROSS                     0.25           266.25 Communicate with defense counsel and team            089828‐0000001     56982542
                                                                                  regarding expert discovery.

    7/6/2019       19929 JENNA B. CONAWAY                   0.25               93.75 Prepare exemplar discovery briefs for M. Brimer   089828‐0000001     56979837
                                                                                     (0.25).

    7/7/2019       19898 DAVID D. CROSS                     4.75          5,058.75 Communicate with team regarding deposition prep     089828‐0000001     56982544
                                                                                   and planning; review draft filing regarding
                                                                                   subpoenas and communicate with team regarding
                                                                                   same; communicate with expert regarding
                                                                                   document collection;


                                                                                         ; communicate with clients regarding
                                                                                     document requests.

    7/7/2019       18976 MARCIE BRIMER                      2.25          1,462.50 Revise draft of discovery filing; research case     089828‐0000001     56727513
                                                                                   law regarding party discovery.

    7/7/2019       22270 ROB MANOSO                             1.5       1,200.00 Attention to L. Finley RFP responses.               089828‐0000001     56739024

    7/7/2019       20386 ARVIND S. MIRIYALA                      2        1,100.00 Research case law related to common interest        089828‐0000001     56715568
                                                                                   privilege.

    7/8/2019       20386 ARVIND S. MIRIYALA                 5.25          2,887.50 Revise reply brief; review incoming discovery;      089828‐0000001     56737531
                                                                                   conference with team.

    7/8/2019       19972 JANE P. BENTROTT                        4        2,780.00 Attend team call; prepare responses to              089828‐0000001     56746952
                                                                                   interrogatories to Curling Plaintiffs; review
                                                                                   correspondence regarding discovery.

    7/8/2019       17797 CHRIS KEENER                       3.75          1,125.00 Prepare and process documents for production        089828‐0000001     56747621
                                                                                   per C. Chapple's request.

    7/8/2019       18976 MARCIE BRIMER                      7.75          5,037.50 Review and revise discovery filing (2.00);          089828‐0000001     56727514
                                                                                   research case law regarding party discovery
                                                                                   (3.00); meet with team regarding case status
                                                                                   and next steps (1.00); review Wilson RFP
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 106 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 84
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
                                                                                     responses (0.50); meet with C. Tepfer and R.
                                                                                     Wilson regarding RFP responses (0.75);

                                                                                                      coordinate coverage of
                                                                                     depositions (0.25).

    7/8/2019       22139 ROBYN BYTHEWAY                          2              600 Research to locate public sources for cited        089828‐0000001     56729165
                                                                                    documents for C. Chapple.

    7/8/2019        8688 CHRISTINA M. BELISARIO                  1              275 Research to locate public sources for cited        089828‐0000001     56723629
                                                                                    documents for C. Chapple.

    7/8/2019       18553 CATHERINE L. CHAPPLE               10.5          8,400.00                                                     089828‐0000001     56731442




                                                                                                                       review
                                                                                     documents; discuss case with team; telephone
                                                                                     call with A. Halderman; work on deposition
                                                                                     outline; produce Halderman documents to
                                                                                     defendants; discuss plaintiff emails with D.
                                                                                     Cross.

    7/8/2019       17318 CAMERON ANDREW TEPFER                   3        2,250.00 Confer with D. Cross, C. Chapple, and R. Manoso     089828‐0000001     56723876
                                                                                   regarding upcoming depositions; confer with R.
                                                                                   Wilson regarding response to requests for
                                                                                   production; finalize and serve Declarant
                                                                                   Wilson's RFP responses; confer with R. Manoso
                                                                                   and C. Chapple regarding proposed relief;
                                                                                   review background materials regarding M.
                                                                                   Shamos.

    7/8/2019       15298 THUAN H. NGUYEN                         2              690 Review case status updates; manage production      089828‐0000001     56727223
                                                                                    load request; manage document OCR request;
                                                                                    manage document production request.

    7/8/2019       23662 REEMA S. ALI                           0.5            262.5 Correspondence and review of correspondence in    089828‐0000001     56727243
                                                                                     Curling case.

    7/8/2019       19929 JENNA B. CONAWAY                   2.75          1,031.25                                                     089828‐0000001     56983097

                                                                                                         coordinate with research
                                                                                     services to prepare list of plaintiffs in cases
                                                                                     identified in State Defs' RFPs to Curling
                                                                                     Plaintiffs; participate in case team meeting;
                                                                                     circulate deadlines for State Defendants to
                                                                                     produce documents regarding Curling Pls' 1st
                                                                                     RFPs; coordinate with team members regarding
                                                                                     Ledford, Kirk, and State Defendant document
                                                                                     productions; draft and file certificate of
                                                                                     service regarding Wilson RFP response.

    7/8/2019       19898 DAVID D. CROSS                    10.75         11,448.75                                                     089828‐0000001     57073560

                                                                                                           review and revise draft
                                                                                     RFP responses and communicate with team
                                                                                     regarding same; communicate with clients and
                                                                                     team regarding document collection; attention
                                                                                     to Shamos testimony and communicate with team
                                                                                     and CP counsel regarding strategy regarding
                                                                                     same; coordinate review and production of
                                                                                     expert documents; communicate with local
                                                                                     counsel regarding defense counsel and strategy;
                                                                                     communicate with defense counsel regarding KSU
                                                                                     server and FBI; coordinate processing and
                                                                                     review of Defendants' documents and communicate
                                                                                     with defense counsel regarding deficiencies
                                                                                     with same;




                                                                                     communicate with team regarding deposition
                                                                                     coverage and attention to strategy regarding
                                                                                     same; review and revise draft motion regarding
                                                                                     third party subpoenas and communicate with team
                                                                                     and CP counsel regarding same; review and
                                                                                     analyze research regarding GA election code and
                                                                                     scanners, and communicate with team regarding
                                                                                     same; attention to client correspondence and
                                                                                     communicate with team regarding same; draft
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 107 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 85
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
                                                                                     discovery objections and communicate with
                                                                                     defense counsel and team regarding same.

    7/8/2019       22270 ROB MANOSO                         1.25          1,000.00 Attend team call; attention to document             089828‐0000001     56923784
                                                                                   production issues.

    7/8/2019       23847 RUMBI KAMBASHA                         0.5             150 Pulled dockets for Jenna Conaway                   089828‐0000001     56926263

    7/8/2019       13085 LAURA RAY                               3              975 Research to locate publicly available versions     089828‐0000001     56830525
                                                                                    of cited documents for C. Chapple

    7/9/2019       18976 MARCIE BRIMER                           4        2,600.00                                                     089828‐0000001     56789126
                                                                                                             correspond with
                                                                                     clients regarding case updates (0.75);
                                                                                     correspond with team regarding research into
                                                                                     expert (0.50);
                                                                                             review research regarding expert
                                                                                     (2.00).

    7/9/2019       22270 ROB MANOSO                             1.5       1,200.00 Confer with team for hearing and witness            089828‐0000001     56923848
                                                                                   assignments.

    7/9/2019       23662 REEMA S. ALI                            1              525 Review correspondence and filings.                 089828‐0000001     56933453

    7/9/2019       23847 RUMBI KAMBASHA                         2.5             750 Research to locate public sources for cited        089828‐0000001     56912532
                                                                                    documents for C. Chapple

    7/9/2019       18553 CATHERINE L. CHAPPLE                    9        7,200.00                                                     089828‐0000001     56912974




    7/9/2019       19898 DAVID D. CROSS                          8        8,520.00                                                     089828‐0000001     57073563




                                                                                                                       work on case.

    7/9/2019       19929 JENNA B. CONAWAY                   3.25          1,218.75 Update docket filings folder; update discovery      089828‐0000001     56983099
                                                                                   requests and responses served; circulate
                                                                                   calendar appointments for upcoming deadlines;
                                                                                   coordinate with team regarding Shamos research
                                                                                   articles.

    7/9/2019       15298 THUAN H. NGUYEN                        0.5            172.5 Manage production load request.                   089828‐0000001     56734781

    7/9/2019       17318 CAMERON ANDREW TEPFER                  0.5             375 Confer with team regarding M. Shamos background    089828‐0000001     56731016
                                                                                    material; review order regarding GEMS database.

    7/9/2019       20386 ARVIND S. MIRIYALA                 8.25          4,537.50 Draft and revise objections to Defendants'          089828‐0000001     56762205
                                                                                   RFPs; coordinate with clients; review
                                                                                   correspondence with clients regarding third
                                                                                   party and other communications.

    7/9/2019       19972 JANE P. BENTROTT                   4.75          3,301.25 Review draft RFP responses for L. Finley;           089828‐0000001     56746955
                                                                                   prepare to confer with L. Finley regarding RFP
                                                                                   responses; confer with L. Finley regarding RFP
                                                                                   responses; correspond with MoFo team regarding
                                                                                   strategy for discovery and upcoming hearing;
                                                                                   confer with R. Manoso and C. Chapple regarding
                                                                                   strategy for upcoming hearing.

   7/10/2019       19972 JANE P. BENTROTT                   1.25           868.75 Revise RFP responses for L. Finley; correspond       089828‐0000001     56746957
                                                                                  with MoFo team regarding discovery and
                                                                                  preliminary injunction.

   7/10/2019       17318 CAMERON ANDREW TEPFER                  2.5       1,875.00 Review State Defendants' document production        089828‐0000001     56738958
                                                                                   for relevance to PI hearing.

   7/10/2019       15298 THUAN H. NGUYEN                    1.75           603.75 Review protective order; consult on best             089828‐0000001     56741988
                                                                                  practices for a secure document review; manage
                                                                                  database access request; manage production OCR
                                                                                  request; manage opposing counsel production
                                                                                  load request.

   7/10/2019       20386 ARVIND S. MIRIYALA                 8.25          4,537.50 Draft and revise objections to Defendants'          089828‐0000001     56767764
                                                                                   RFPs; review docketed motions; coordinate with
                                                                                   client and team regarding strategy call.
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 108 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                   Page 86
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description                Matter Number   Index


   7/10/2019       19898 DAVID D. CROSS                         5.5       5,857.50 Handle discovery and prepare for preliminary          089828‐0000001     57073568
                                                                                   injunction hearing;




                                                                                                  ; communicate with team, client, and
                                                                                     third parties regarding discovery and attention
                                                                                     to strategy regarding same; respond to press
                                                                                     inquiries; review and analyze Barnes deposition
                                                                                     transcript; review and analyze defendants PI
                                                                                     oppositions and communicate with team regarding
                                                                                     same.

   7/10/2019       19929 JENNA B. CONAWAY                       6.5       2,437.50                                                       089828‐0000001     56983096


                                                                                                    coordinate with ERM group
                                                                                     regarding access to Relativity database for
                                                                                     team members and experts; draft and file
                                                                                     certificate of service for Halderman document
                                                                                     production; update discovery tracker with
                                                                                     recently served requests and responses;
                                                                                     calculate number of Rogs, RFPs, RFA,
                                                                                     depositions each party has used and how many
                                                                                     remain, prepare summary and discuss results
                                                                                     with J. Bentrott; coordinate to have Fulton
                                                                                     County and Morgan County productions loaded to
                                                                                     Relativity; coordinate with T. Nguyen to
                                                                                     download State Defs' revised July 3 production
                                                                                     and discuss load file deficiencies; download
                                                                                     and circulate State Defs and Fulton County Defs
                                                                                     Opposition Briefs regarding Preliminary
                                                                                     Injunction.

   7/10/2019       23662 REEMA S. ALI                           0.5            262.5 Review correspondence in Curling case.              089828‐0000001     56932734

   7/10/2019       18553 CATHERINE L. CHAPPLE                   10        8,000.00 Draft discovery briefs;                               089828‐0000001     56912975




   7/10/2019       22723 TOM DUGGAN                              1              350 Coordinate public source research project for        089828‐0000001     56912901
                                                                                    C. Chapple

   7/10/2019       18976 MARCIE BRIMER                      4.25          2,762.50 Correspond with clients and experts regarding         089828‐0000001     56789011
                                                                                   document production (1.25);




                                                                                     correspond with co‐plaintiffs regarding
                                                                                     transcripts (0.50); correspond with J. Conaway
                                                                                     regarding discovery tracker (0.25); coordinate
                                                                                     team meeting plan (0.50).

   7/11/2019       20386 ARVIND S. MIRIYALA                 9.25          5,087.50 Review Defendants' filing; revise objections to       089828‐0000001     56767753
                                                                                   Defendants' RFPs; review discovery.

   7/11/2019       18976 MARCIE BRIMER                          6.5       4,225.00 Review preliminary injunction response (2.00);        089828‐0000001     56788903

                                                                                                               prepare agenda for
                                                                                     client call (0.50); review documents related to
                                                                                     R. Wilson RFP production (2.00); correspond
                                                                                     with team regarding plan for client meeting and
                                                                                     status of ongoing projects (0.75).

   7/11/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review of court filings and related                   089828‐0000001     56817708
                                                                                   correspondence.

   7/11/2019       18553 CATHERINE L. CHAPPLE                   13       10,400.00 Review opposition; outline reply; telephone           089828‐0000001     56912977
                                                                                   call with team;

                                                                                          .

   7/11/2019       23662 REEMA S. ALI                       0.75            393.75 Review correspondence in Curling case.                089828‐0000001     56932647

   7/11/2019       19929 JENNA B. CONAWAY                       3.5       1,312.50                                                       089828‐0000001     56983087

                                                                                     coordinate to print binders containing State
                                                                                     Defendants and Fulton County Defendants'
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 109 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 87
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description               Matter Number   Index
                                                                                     Opposition Briefs regarding Preliminary
                                                                                     Injunction; coordinate with research services
                                                                                     and docketing to add C. Tepfer and R. Ali;
                                                                                     coordinate with M. Brimer regarding team
                                                                                     conference call; finalize and serve Curling
                                                                                     Plaintiffs' Notice of Deposition to Dr. Michael
                                                                                     Shamos; coordinate with T. Nguyen and D. Cross
                                                                                     regarding incorrect load files for State Defs'
                                                                                     July 3 re‐production; prepare briefing
                                                                                     regarding Plaintiffs' Motion to Quash 3rd Party
                                                                                     Subpoenas for M. Brimer.

   7/11/2019       19898 DAVID D. CROSS                         7.5       7,987.50 Continue to handle discovery and prepare for         089828‐0000001     57073571
                                                                                   preliminary injunction hearing;
                                                                                                  ; review and analyze defendants
                                                                                   PI oppositions, communicate with team and
                                                                                   clients regarding same, and attention to
                                                                                   strategy regarding reply; respond to press
                                                                                   inquiries;




                                                                                                          coordinate research
                                                                                     regarding M. Beaver and communicate with team
                                                                                     and CP counsel regarding same; attention to PO,
                                                                                     communicate with CP counsel and team regarding
                                                                                     same, and review order.

   7/11/2019       22270 ROB MANOSO                         2.25          1,800.00 Coordinate draft discovery responses; review PI      089828‐0000001     56780712
                                                                                   responses from defendants; assist with
                                                                                   discovery responses.

   7/11/2019       19972 JANE P. BENTROTT                       5.5       3,822.50 Review defendants' oppositions to preliminary        089828‐0000001     56784823
                                                                                   injunction; confer with team regarding reply;
                                                                                   draft responses to interrogatories.

   7/11/2019       15298 THUAN H. NGUYEN                         1             345 Manage opposing counsel production load              089828‐0000001     56757168
                                                                                   requests; consult on opposing counsel's
                                                                                   production deficiencies.

   7/12/2019       17318 CAMERON ANDREW TEPFER                   2        1,500.00 Confer with team regarding discovery and reply       089828‐0000001     56765385
                                                                                   brief; confer with clients regarding injunctive
                                                                                   relief request; review filings and draft reply
                                                                                   brief.

   7/12/2019       19972 JANE P. BENTROTT                       8.5       5,907.50 Confer with team, experts, and clients               089828‐0000001     56784824
                                                                                   regarding reply; draft responses to
                                                                                   interrogatories.

   7/12/2019       19898 DAVID D. CROSS                     6.25          6,656.25 Manage discovery; prepare for PI hearing;            089828‐0000001     57158219
                                                                                   coordinate work on PI reply; review and revise
                                                                                   draft discovery responses and communicate with
                                                                                   team regarding same; prepare for and
                                                                                   participate in team meeting regarding planning
                                                                                   and strategy; review order regarding third
                                                                                   party discovery and communicate with team
                                                                                   regarding same;




                                                                                                           ); and coordinate analyses
                                                                                     of GEMS and communicate with expert and team
                                                                                     regarding same; prepare for and participate in
                                                                                     call with clients, team, and experts regarding
                                                                                     PI strategy and defendants' briefs; coordinate
                                                                                     work on reply brief, communicate with team
                                                                                     regarding same, and review and analyze research
                                                                                     regarding same.

   7/12/2019       19929 JENNA B. CONAWAY                   3.75          1,406.25                                                      089828‐0000001     56983098
                                                                                                          prepare key filing for
                                                                                     review by C. Tepfer; participate in case team
                                                                                     and client meetings; coordinate with Veritext
                                                                                     to book upcoming depositions for Barron and
                                                                                     Shamos; prepare Barnes transcript for R.
                                                                                     Manoso.

   7/12/2019       21941 MICHAEL STOLER                     0.75               225 Pull cases and code sections for J. Bentrott.        089828‐0000001     56949354

   7/12/2019       23662 REEMA S. ALI                            4        2,100.00 Meetings, assist with search terms chart, and        089828‐0000001     56931666
                                                                                   other taskings, research, and correspondence in
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 110 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                    Page 88
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number       Hours         Amount                                     Description            Matter Number   Index
                                                                                           Curling case.

   7/12/2019       23847 RUMBI KAMBASHA                              1              300 Pulled information for M. Brimer.                 089828‐0000001     56926384

   7/12/2019       18553 CATHERINE L. CHAPPLE                       12        9,600.00                                                    089828‐0000001     56912976


                                                                                                       eview responses.

   7/12/2019       21110 JOHN P. CARLIN                              1        1,425.00 Review of filings.                                 089828‐0000001     56817657

   7/12/2019       23781 CAROLINE MCKAY                             0.5            132.5 Conference with R. Manoso regarding upcoming     089828‐0000001     56893187
                                                                                         projects for team; draft correspondence to
                                                                                         research team on weekend needs.

   7/12/2019       23769 RACHEL KONHEIM DAVIDSON RAYCRAFT           1.5            397.5                                                  089828‐0000001     56812452
                                                                                           Attend meeting on GA litigation assignments;
                                                                                           review material on election case.

   7/12/2019       18976 MARCIE BRIMER                          8.25          5,362.50 Meet with team regarding case status and next      089828‐0000001     56788424
                                                                                       steps; correspond with library regarding expert
                                                                                       research; correspond with C. Chapple regarding
                                                                                       RFP responses; meet with clients and experts
                                                                                       regarding case status and strategy; correspond
                                                                                       with A. Miriyala regarding protective order;
                                                                                       confer with C. Tepfer and A. Miriyala regarding
                                                                                       preliminary injunction motion reply; prepare
                                                                                       updated case task list.

   7/12/2019       20386 ARVIND S. MIRIYALA                    10.25          5,637.50 Review Defendants' filing; revise objections to    089828‐0000001     56795899
                                                                                       Defendants' RFPs; conference with team;
                                                                                       conference with clients and experts; confer
                                                                                       with D. Price regarding election vendors; draft
                                                                                       search terms based on Defendants' RFP
                                                                                       responses; draft response chart of Defendants
                                                                                       RFP responses; confer with team regarding PI
                                                                                       reply.

   7/12/2019       22270 ROB MANOSO                             3.25          2,600.00 Attend internal meeting; client meeting;           089828‐0000001     56796454
                                                                                       follow‐up calls with associates & instruction
                                                                                       to summers regarding same.

   7/13/2019       22270 ROB MANOSO                                  6        4,800.00 Coordinate draft discovery; prep for Barron        089828‐0000001     56796507
                                                                                       depo.

   7/13/2019       21110 JOHN P. CARLIN                             1.5       2,137.50 Review of court filings.                           089828‐0000001     56817604

   7/13/2019       23662 REEMA S. ALI                           0.25           131.25 Correspondence in Curling matter.                   089828‐0000001     56932653

   7/13/2019       21941 MICHAEL STOLER                             1.5             450 Pull cases and code sections for J. Bentrott.     089828‐0000001     56949355

   7/13/2019       19898 DAVID D. CROSS                             3.5       3,727.50 Communicate with CP counsel, team, and expert      089828‐0000001     57158224
                                                                                       regarding PI strategy and attention to same;
                                                                                       handle discovery; coordinate work on PI reply;
                                                                                       coordinate and review discovery responses;
                                                                                       communicate with experts and team regarding
                                                                                       parallel testing; analyze defense PI briefs and
                                                                                       exhibits; attention to Barron deposition prep
                                                                                       and communicate with team and CP counsel
                                                                                       regarding same; prepare for Shamos examination.

   7/13/2019       19929 JENNA B. CONAWAY                            1              375 Revise and finalize Finley Response to State      089828‐0000001     56983471
                                                                                        Defs' First RFPs; draft service email for J.
                                                                                        Bentrott; coordinate with court reporter
                                                                                        regarding July 11 transcript and circulate to
                                                                                        the team.

   7/13/2019       19972 JANE P. BENTROTT                           2.5       1,737.50 Complete responses to interrogatories; serve       089828‐0000001     56784826
                                                                                       responses to RFPs to L. Finley; conduct legal
                                                                                       research for reply in support of motion for
                                                                                       preliminary injunction.

   7/13/2019       17318 CAMERON ANDREW TEPFER                       5        3,750.00 Draft Reply brief section regarding balance of     089828‐0000001     56765626
                                                                                       equities and public interest.

   7/14/2019       19972 JANE P. BENTROTT                           0.5            347.5 Correspond with team and local counsel           089828‐0000001     56784911
                                                                                         regarding discovery, reply brief, and hearing.

   7/14/2019       19898 DAVID D. CROSS                             5.5       5,857.50 Further communicate with CP counsel, team, and     089828‐0000001     57158228
                                                                                       expert regarding PI strategy and attention to
                                                                                       same; manage discovery; further attention to PI
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 111 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                      Page 89
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number       Hours         Amount                                      Description             Matter Number   Index
                                                                                          reply; attention to Barron deposition strategy
                                                                                          and communicate with team and CP counsel
                                                                                          regarding same; prepare for Shamos examination;




   7/14/2019       23662 REEMA S. ALI                           0.25           131.25 Correspondence with research team and summer          089828‐0000001     56933768
                                                                                      associates regarding research on GA precincts.

   7/14/2019       20386 ARVIND S. MIRIYALA                     4.25          2,337.50 Research case law for PI reply; review first PI      089828‐0000001     56795867
                                                                                       hearing transcript for evidence; discuss
                                                                                       factual issue for PI reply with D. Price.

   7/14/2019       22270 ROB MANOSO                                 7.5       6,000.00 Prep for Barron depo; draft sections of PI           089828‐0000001     56821710
                                                                                       reply and research/read testimony regarding
                                                                                       same.

   7/15/2019       23769 RACHEL KONHEIM DAVIDSON RAYCRAFT            1              265                                                     089828‐0000001     56812454
                                                                                          Review material pulled by research team.

   7/15/2019       20386 ARVIND S. MIRIYALA                     3.75          2,062.50 Review documents for PI and upcoming                 089828‐0000001     56820401
                                                                                       deposition; revise PI reply.

   7/15/2019       18976 MARCIE BRIMER                          6.25          4,062.50 Attend team meeting regarding case status and        089828‐0000001     56788906
                                                                                       next steps; prepare daily agenda and updated
                                                                                       task list; correspond with clients regarding
                                                                                       case update and upcoming deadlines; correspond
                                                                                       with J. Conaway regarding discovery filings;
                                                                                       correspond with clients regarding M. Shamos
                                                                                       deposition; correspond with R. Wilson regarding
                                                                                       upcoming meeting; research discovery issue and
                                                                                       prepare summary of research.

   7/15/2019       17318 CAMERON ANDREW TEPFER                       9        6,750.00 Review portion of reply brief regarding              089828‐0000001     56793917
                                                                                       likelihood of success; draft Reply brief
                                                                                       section regarding balance of equities and
                                                                                       public interest; confer with D. Curling
                                                                                       regarding availability of election machine
                                                                                       equipment; confer with team regarding discovery
                                                                                       and reply brief; confer with team regarding
                                                                                       absentee ballot voting; revise reply briefing;
                                                                                       draft and revise responses to requests for
                                                                                       production; confer with D. Curling and D. Price
                                                                                       regarding responses to requests for production;
                                                                                       file and serve responses to requests for
                                                                                       production.

   7/15/2019       23781 CAROLINE MCKAY                         3.75           993.75 Research discovery issue; compile research for        089828‐0000001     56893154
                                                                                      team's use in upcoming filing.

   7/15/2019       22723 TOM DUGGAN                                 0.5             175 Research guidance on searching case law for C.      089828‐0000001     56910447
                                                                                        McKay.

   7/15/2019       22270 ROB MANOSO                             6.25          5,000.00 Attention to PI reply brief.                         089828‐0000001     56914120

   7/15/2019       18553 CATHERINE L. CHAPPLE                       13       10,400.00                                                      089828‐0000001     56912973

                                                                                                     draft reply brief; prepare for
                                                                                          hearing.

   7/15/2019       19898 DAVID D. CROSS                         4.75          5,058.75                                                      089828‐0000001     57158233


                                                                                                               manage discovery;
                                                                                          communicate with clients and team regarding
                                                                                          strategy and discovery; prepare for Shamos
                                                                                          examination; prepare for hearing.

   7/15/2019       23662 REEMA S. ALI                           1.25           656.25 Teleconference regarding Curling case.                089828‐0000001     56941899
                                                                                      Correspondence and review of relevant news
                                                                                      regarding Curling case.

   7/15/2019       19929 JENNA B. CONAWAY                           2.5            937.5 Finalize Curling Plaintiffs' Responses to State    089828‐0000001     56983348
                                                                                         Defs' First Interrogatories; participate in
                                                                                         case team meeting; prepare Curling production
                                                                                         for review by local counsel; circulate calendar
                                                                                         appointments for upcoming depositions;
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 112 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 90
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                      Description           Matter Number   Index


                                                                                                    draft certificate of service
                                                                                    for discovery responses.

   7/15/2019       19972 JANE P. BENTROTT                        9        6,255.00 Confer with team regarding hearing and reply       089828‐0000001     56784914
                                                                                   strategy; research and draft reply in support
                                                                                   of motion for preliminary injunction; confer
                                                                                   with Edgeworth regarding a declaration in
                                                                                   support of reply; prepare outline of
                                                                                   declaration for Prof. Appel.

   7/16/2019       19929 JENNA B. CONAWAY                        2             750 Research procedures for filing under seal          089828‐0000001     56983347
                                                                                   (0.75); c

                                                                                           circulate sealed Joint Discovery
                                                                                    Statement regarding Production of Halderman
                                                                                    Malware memory card (0.25); confirm Shamos
                                                                                    deposition booking with C. Chapple (0.25);
                                                                                    finalize and file Curling Plaintiffs' Request
                                                                                    for Additional Pages and Time Extension (0.25).

   7/16/2019       23662 REEMA S. ALI                       1.75            918.75 Research and correspondence in Curling matter.     089828‐0000001     56942759

   7/16/2019       21941 MICHAEL STOLER                          2             600 Research number of voting precincts in Georgia     089828‐0000001     56949315
                                                                                   and quotes on dangers of electronic voting
                                                                                   machines for R. Ali.

   7/16/2019       19898 DAVID D. CROSS                          6        6,390.00 Further work on reply brief;                       089828‐0000001     57158238




                                                                                                                handle discovery;
                                                                                    communicate with clients, experts, and team
                                                                                    regarding strategy and discovery; further
                                                                                    prepare for Shamos examination; continue to
                                                                                    prepare for hearing and communicate with team
                                                                                    and experts regarding same; work on motion for
                                                                                    more time; attention to witness list.

   7/16/2019       18553 CATHERINE L. CHAPPLE                   15       12,000.00 Draft reply brief;                                 089828‐0000001     56912972




   7/16/2019       23781 CAROLINE MCKAY                     5.25          1,391.25 Research issue regarding discovery issue;          089828‐0000001     56893150
                                                                                   research and compile information to contribute
                                                                                   to teams' filing.

   7/16/2019       17318 CAMERON ANDREW TEPFER              7.25          5,437.50 Confer with D. Curling and D. Price regarding      089828‐0000001     56793905
                                                                                   reply brief; draft and revise reply briefing;
                                                                                   review declarations related to parallel
                                                                                   testing; revise draft Edgeworth Declaration and
                                                                                   confer with N. Woods regarding same.

   7/16/2019       15298 THUAN H. NGUYEN                         2             690 Manage opposing counsel production load            089828‐0000001     56798232
                                                                                   requests; manage data conversion request;
                                                                                   perform quality control on documents loaded.

   7/16/2019       18976 MARCIE BRIMER                          1.5            975 Correspond with clients regarding case updates;    089828‐0000001     56798762
                                                                                   review documents related to M. Shamos
                                                                                   deposition.

   7/16/2019       19972 JANE P. BENTROTT                   5.25          3,648.75 Draft Appel declaration; confer with team          089828‐0000001     56806443
                                                                                   regarding preliminary injunction hearing and
                                                                                   strategy; correspond with experts regarding
                                                                                   declarations.

   7/16/2019       20386 ARVIND S. MIRIYALA                 6.25          3,437.50 Revise filing; work with team to formulate         089828‐0000001     56820404
                                                                                   strategy and expectations with upcoming
                                                                                   hearing.

   7/16/2019       22270 ROB MANOSO                         3.75          3,000.00 Revise PI Reply draft sections; review Barnes      089828‐0000001     56821683
                                                                                   depo. for same; review Shamos documents.

   7/16/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review order and filing.                           089828‐0000001     56827461

   7/17/2019       23119 DAVE R. ALLMAN                     1.25            331.25 Review articles to determine the existence of      089828‐0000001     56829280
                                                                                   contradictory statements by Dr. M. Shamos.
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 113 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                       Page 91
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number       Hours         Amount                                      Description              Matter Number   Index
   7/17/2019       23769 RACHEL KONHEIM DAVIDSON RAYCRAFT           3.5            927.5                                                     089828‐0000001     56816213
                                                                                           Organize and manage team for the document
                                                                                           review; review documents in preparation for
                                                                                           litigations.

   7/17/2019       17318 CAMERON ANDREW TEPFER                 11.25          8,437.50 Confer with C. Chapple regarding reply brief;         089828‐0000001     56816349
                                                                                       draft and revise reply brief; confer with A.
                                                                                       Halderman regarding malware objection; draft
                                                                                       declaration of Halderman regarding malware
                                                                                       objection; confer with court regarding malware
                                                                                       objection; draft and revise reply brief; draft
                                                                                       A. Halberman declaration; confer with A.
                                                                                       Halderman regarding hearing; confer with team
                                                                                       regarding witness list for hearing.

   7/17/2019       23748 THOMAS JOHN WEBB                            2              530 Article review on M. Shamos                          089828‐0000001     56816691

   7/17/2019       15792 MICHAEL E. WILLENS                         0.5            162.5 Searched for positive citations involving 3         089828‐0000001     56807050
                                                                                         cases and forwarded to R. Manoso.

   7/17/2019       18553 CATHERINE L. CHAPPLE                   18.5         14,800.00 Draft malware response brief; discuss Shamos          089828‐0000001     56808338
                                                                                       with A. Halderman; finalize and help to file
                                                                                       malware brief; telephone call with court;
                                                                                       discuss witness line up and work allocation;
                                                                                       draft declaration for A. Halderman; draft
                                                                                       security sections, review reply brief.

   7/17/2019       23745 NICHOLAS WALSH KENNEDY                 3.25           861.25 Reviewed articles in which M. Shamos was               089828‐0000001     56810745
                                                                                      referenced to identify statements to be used in
                                                                                      upcoming deposition.

   7/17/2019       23766 PAUL JOSEPH AYLWARD II                 3.25           861.25                                                        089828‐0000001     56810747
                                                                                           Review news articles (in which the opposition's
                                                                                           expert witness is mentioned) for
                                                                                           inconsistencies in testimony and other useful
                                                                                           information for the expert witness's deposition

   7/17/2019       15298 THUAN H. NGUYEN                             1              345 Perform quality control on documents loaded;         089828‐0000001     56810834
                                                                                        review case status updates.

   7/17/2019       18976 MARCIE BRIMER                          6.25          4,062.50 Prepare daily agenda; prepare update to               089828‐0000001     56811215
                                                                                       clients; meet with D. Cross, D. Curling, D.
                                                                                       Price, and R. Wilson regarding R. Wilson role;
                                                                                       prepare motion to seal and supporting brief;
                                                                                       meet with team regarding status, next steps,
                                                                                       and witness list; prepare supplemental initial
                                                                                       disclosures.

   7/17/2019       23763 HANNAH ROSE ELSON                      1.75           463.75 Review e‐mails from C. McKay and R. Raycraft           089828‐0000001     56804714
                                                                                      regarding assignment instructions; Review
                                                                                      articles for helpful quotes by expert witness
                                                                                      in preparation for deposition.

   7/17/2019       23747 AARON SCHEINMAN                        2.25           596.25 Analyze press clippings concerning opposition          089828‐0000001     56806370
                                                                                      witness to aid in deposition impeachment.

   7/17/2019       19972 JANE P. BENTROTT                       3.75          2,606.25 Attend team call; confer with team regarding          089828‐0000001     56835910
                                                                                       strategy for hearing; contribute to reply in
                                                                                       support of preliminary injunction; correspond
                                                                                       with team regarding filings and discovery.

   7/17/2019       20386 ARVIND S. MIRIYALA                         5.5       3,025.00 Revise PI reply; work with team to formulate          089828‐0000001     56837138
                                                                                       strategy and expectations with upcoming
                                                                                       hearing.

   7/17/2019       23768 JORDAN TAYLOR HARE                         1.5            397.5 Research on expert witness before depositions       089828‐0000001     56846871

   7/17/2019       23744 ZACHARY DANIEL FUCHS                   1.75           463.75 Review documents to contradict witness during          089828‐0000001     56846974
                                                                                      upcoming deposition; send spreadsheet to C.
                                                                                      McKay and R. Davidson Raycraft

   7/17/2019       23781 CAROLINE MCKAY                         4.75          1,258.75 Convene summer associate team to review               089828‐0000001     56893160
                                                                                       documents to help team prepare for deposition;
                                                                                       review materials; compile teams' reviewed
                                                                                       materials.

   7/17/2019       14906 YUMIKO DOWNIE‐BLACKWELL                3.25                975 Research background information and possible         089828‐0000001     56924655
                                                                                        negative news on Theresa Payton, Paul Brandau,
                                                                                        and Fortalice Solutions, for C. Chapple.

   7/17/2019       19898 DAVID D. CROSS                             6.5       6,922.50 Prepare for Shamos examination; coordinate work       089828‐0000001     57167399
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 114 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 92
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description             Matter Number   Index
                                                                                     on reply brief and review same; handle
                                                                                     discovery; prepare for hearing; meet with
                                                                                     expert to prepare for hearing and Shamos
                                                                                     examination; work on brief re malware
                                                                                     discovery; prepare for and participate in
                                                                                     hearing re malware discovery and communicate
                                                                                     with team, court, and expert re same;
                                                                                     communicate with clients, CP counsel, and team
                                                                                     re PI strategy and attention to same;
                                                                                     coordinate GEMS discovery with defense counsel
                                                                                     and expert; communicate with expert re PI
                                                                                     strategy and hearing testimony.

   7/17/2019       21110 JOHN P. CARLIN                         0.5            712.5 Review filings.                                  089828‐0000001     56980312

   7/17/2019       23662 REEMA S. ALI                       3.75          1,968.75 Book travel and figure out logistics for PI        089828‐0000001     56965314
                                                                                   hearing.`Research, meetings with summer
                                                                                   associates, and correspondence in Curling case
                                                                                   to prepare for expert witness deposition.

   7/17/2019       19929 JENNA B. CONAWAY                       8.5       3,187.50 Assist team with finalizing and filing Curling     089828‐0000001     56983344
                                                                                   Plaintiffs' Response to Security Protocols for
                                                                                   Review of Vote‐Stealing Malware (0.75); draft
                                                                                   and incorporate revisions to motion to seal and
                                                                                   proposed order regarding Halderman Declaration
                                                                                   and Response brief (1.0); participate in case
                                                                                   team meeting; prepare and circulate template
                                                                                   pleading forms for team use; coordinate with
                                                                                   court reporter regarding Saturday turnaround
                                                                                   for Shamos final transcript and video;
                                                                                   coordinate with court reporter to order July 17
                                                                                   transcript; assist M. Brimer with revising
                                                                                   Supplemental Initial Disclosures and file via
                                                                                   ECF; prepare draft witness list for R. Manoso;
                                                                                   finalize Plaintiffs' Witness List and file via
                                                                                   ECF; begin cite‐check of Curling Plaintiffs'
                                                                                   Reply ISO Preliminary Injunction.

   7/17/2019       22270 ROB MANOSO                             3.5       2,800.00 Attend team meeting; attention to witness list     089828‐0000001     56835440
                                                                                   and hearing preparation.

   7/18/2019       19929 JENNA B. CONAWAY                       16        6,000.00 Cite‐check and finalize Curling Plaintiffs'        089828‐0000001     56983350
                                                                                   Reply ISO Preliminary Injunction; prepare and
                                                                                   finalize exhibits; coordinate with team members
                                                                                   to incorporate table of authorities, via
                                                                                   revised brief via ECF; communicate with
                                                                                   chambers; service to local counsel and clients;
                                                                                   coordinate with court reporter regarding
                                                                                   Saturday deadlines for Shamos deposition;
                                                                                   circulate July 17 transcript; prepare potential
                                                                                   exhibits for Shamos deposition; coordinate with
                                                                                   copy vendors and local counsel in an attempt to
                                                                                   prepare potential exhibits for Shamos
                                                                                   deposition; revise sealing papers for PI Reply
                                                                                   brief and circulate to team; prepare list of
                                                                                   attendees for Robbins firm; prepare highlighted
                                                                                   and clean version of Shamos exhibits, upload
                                                                                   individually to FedEx 24hr copy site;
                                                                                   coordinate with C. Chapple regarding delivery,
                                                                                   organization and structure of final materials.

   7/18/2019       21941 MICHAEL STOLER                     1.25                375 Pull articles for R. Ali.                         089828‐0000001     56949018

   7/18/2019       19898 DAVID D. CROSS                     12.5         13,312.50 Travel to ATL for Shamos examination and           089828‐0000001     57167403
                                                                                   communicate with team and expert regarding
                                                                                   same; work on and finalize reply brief; prepare
                                                                                   for hearing and communicate with team, CP
                                                                                   counsel, and defense counsel regarding same;
                                                                                   handle discovery and communicate with defense
                                                                                   counsel regarding same; review and revise
                                                                                   amended initial disclosures; finalize witness
                                                                                   list.

   7/18/2019       23662 REEMA S. ALI                           7.5       3,937.50 Correspondence, research, response to urgent       089828‐0000001     56970924
                                                                                   requests for information from D. Cross and
                                                                                   litigation team in preparation for expert
                                                                                   witness deposition.

   7/18/2019       18553 CATHERINE L. CHAPPLE                   17       13,600.00 Review and revise reply brief; travel to           089828‐0000001     56912471
                                                                                   Atlanta for Shamos deposition; coordinate
                                                                                   exhibits with J. Conaway; pick up exhibits from
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 115 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 93
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
                                                                                     FedEx.

   7/18/2019       20386 ARVIND S. MIRIYALA                 6.25          3,437.50 Revise PI reply; prep materials for Shamos          089828‐0000001     56839547
                                                                                   deposition.

   7/18/2019       19972 JANE P. BENTROTT                   4.25          2,953.75 Contribute to reply in support of motion for        089828‐0000001     56835914
                                                                                   preliminary injunction; draft sealing papers;
                                                                                   confer with A. Appel regarding disclosures;
                                                                                   prepare for hearing on preliminary injunction.

   7/18/2019       17318 CAMERON ANDREW TEPFER              7.25          5,437.50 Confer with C. Chapple regarding reply brief;       089828‐0000001     56874133
                                                                                   draft and revise reply brief; draft and revise
                                                                                   A. Halberman declaration; revise N. Woods
                                                                                   declaration; draft C. Chapple declaration;
                                                                                   finalize and file brief and support exhibits;
                                                                                   prepare redacted versions of filings; confer
                                                                                   with clients regarding filings; confer with
                                                                                   court regarding filings; review redacted
                                                                                   versions of filings and sealing motions.

   7/18/2019       18976 MARCIE BRIMER                           4        2,600.00 Prepare daily agenda; correspond with clients       089828‐0000001     56822303
                                                                                   regarding case updates; research GA law
                                                                                   regarding paper ballots; review PI Motion
                                                                                   Reply.

   7/18/2019       23745 NICHOLAS WALSH KENNEDY             0.25               66.25 Review articles in which M. Shamos was            089828‐0000001     56822318
                                                                                     referenced to identify statements to be used in
                                                                                     upcoming deposition.

   7/18/2019       22139 ROBYN BYTHEWAY                     3.25                975 Research Unilogic entities and owner M. Shamos     089828‐0000001     56825363
                                                                                    for ties to Diebold entities for R. Ali.

   7/19/2019       17318 CAMERON ANDREW TEPFER                   3        2,250.00 Confer with M. Brimer regarding R. Wilson           089828‐0000001     56874135
                                                                                   discovery; review Coalition's filing; review
                                                                                   Shamos documents for relevance to deposition;
                                                                                   review transcripts regarding expert
                                                                                   disclosures; confer with team regarding
                                                                                   preliminary injunction hearing; confer with
                                                                                   team regarding document review.

   7/19/2019       15298 THUAN H. NGUYEN                    0.75           258.75 Review case status updates; consult on               089828‐0000001     56838417
                                                                                  logistics of a document production.

   7/19/2019       19972 JANE P. BENTROTT                       7.5       5,212.50 Prepare for hearing on preliminary injunction.      089828‐0000001     56835929

   7/19/2019       20386 ARVIND S. MIRIYALA                     1.5             825 Review prep materials for Shamos deposition.       089828‐0000001     56839553

   7/19/2019       18976 MARCIE BRIMER                          2.5       1,625.00 Prepare daily agenda; coordinate production of      089828‐0000001     56855391
                                                                                   documents from R. Wilson; review documents
                                                                                   related to M. Shamos deposition; prepare
                                                                                   summary of M. Shamos invoices; correspond with
                                                                                   clients regarding M. Shamos deposition.

   7/19/2019       18553 CATHERINE L. CHAPPLE                    9        7,200.00 Attend deposition of M. Shamos; update team         089828‐0000001     56912470
                                                                                   regarding the same.

   7/19/2019       19898 DAVID D. CROSS                    10.75         11,448.75 Prepare for and participate in Shamos               089828‐0000001     57167407
                                                                                   examination and communicate with team, defense
                                                                                   counsel, CP counsel, and expert regarding same;
                                                                                   prepare for hearing and communicate with
                                                                                   defense counsel and CP counsel regarding same;
                                                                                   travel to DC; communicate with CP counsel
                                                                                   regarding PI strategy and attention to same;
                                                                                   coordinate public version of PI reply and
                                                                                   communicate with defense counsel regarding
                                                                                   same; attention to public records request.

   7/19/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review filings.                                     089828‐0000001     56981383

   7/19/2019       23662 REEMA S. ALI                       1.75           918.75 Correspondence and meetings in Curling case.         089828‐0000001     56971879

   7/19/2019       19929 JENNA B. CONAWAY                        1              375 Coordinate with M. Brimer regarding Shamos         089828‐0000001     56983351
                                                                                    document production; coordinate with M. Brimer
                                                                                    and T. Nguyen regarding upcoming Wilson
                                                                                    production; coordinate with local counsel and
                                                                                    team members regarding flight arrangements and
                                                                                    courtroom setup meeting; file redacted version
                                                                                    of Curling Pls' Reply ISO Preliminary
                                                                                    Injunction.

   7/20/2019       21941 MICHAEL STOLER                     6.25          1,875.00 Compile summaries of cases for J. Bentrott.         089828‐0000001     56949054
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 116 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 94
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                      Description           Matter Number   Index


   7/20/2019       19898 DAVID D. CROSS                     4.25          4,526.25 `Prepare for hearing and communicate with team     089828‐0000001     57167410
                                                                                   regarding same; communicate with defense
                                                                                   counsel regarding discovery and attention to
                                                                                   same; attention to public records request and
                                                                                   communicate with defense counsel regarding
                                                                                   same; communicate with team, CP counsel,
                                                                                   clients, and third parties regarding PI
                                                                                   strategy; coordinate GEMS analysis and
                                                                                   communicate with defense counsel and expert
                                                                                   regarding same.

   7/20/2019       23662 REEMA S. ALI                       0.25           131.25 Review correspondence in Curling case.              089828‐0000001     56933779

   7/20/2019       15298 THUAN H. NGUYEN                        1.5            517.5 Manage data load request of opposing counsel's   089828‐0000001     56838737
                                                                                     production; perform quality control on
                                                                                     documents loaded; manage document review
                                                                                     workflow.

   7/20/2019       19972 JANE P. BENTROTT                       4.5       3,127.50 Prepare argument for hearing on preliminary        089828‐0000001     56835917
                                                                                   injunction; correspond with team regarding
                                                                                   relief.

   7/20/2019       17318 CAMERON ANDREW TEPFER                   3        2,250.00 Review State Defendants' productions for           089828‐0000001     56874136
                                                                                   relevance to preliminary injunction hearing;
                                                                                   confer with D. Cross regarding relevant
                                                                                   documents; confer with A. Halberman regarding
                                                                                   diagnostic analyses.

   7/21/2019       17318 CAMERON ANDREW TEPFER              2.25          1,687.50 Confer with D. Cross regarding State               089828‐0000001     56874137
                                                                                   Defendants' production; review State Defendants
                                                                                   production; draft email to State Defendants
                                                                                   regarding production.

   7/21/2019       19972 JANE P. BENTROTT                       0.5            347.5 Correspond with team regarding expert            089828‐0000001     56835959
                                                                                     disclosures, relief, hearing preparations.

   7/21/2019       20386 ARVIND S. MIRIYALA                 2.25          1,237.50 Review discovery responses and related back and    089828‐0000001     56839555
                                                                                   forth regarding defendants' production;
                                                                                   organize factual citations for discovery brief;
                                                                                   work with document services regarding the same.

   7/21/2019       19898 DAVID D. CROSS                          3        3,195.00 Further prepare for hearing and communicate        089828‐0000001     57167412
                                                                                   with team regarding same; communicate with
                                                                                   team, CP counsel, clients, and third parties
                                                                                   regarding PI strategy: attention to discovery
                                                                                   and communicate with team and defense counsel
                                                                                   regarding same; coordinate work on filing
                                                                                   regarding Fortalice notes.

   7/21/2019       23662 REEMA S. ALI                       0.75           393.75 Review correspondence in Curling case.              089828‐0000001     56971883

   7/21/2019       19929 JENNA B. CONAWAY                       0.5            187.5 Coordinate with veritext regarding transcript    089828‐0000001     56974984
                                                                                     and video for Shamos deposition; coordinate
                                                                                     with T. Nguyen regarding Rebecca Wilson
                                                                                     production.

   7/22/2019       18976 MARCIE BRIMER                      4.75          3,087.50 Review R. Wilson documents for production;         089828‐0000001     56973163
                                                                                   correspond with T. Nguyen and C. Keener
                                                                                   regarding R. Wilson production; prepare daily
                                                                                   team agenda; host team meeting regarding case
                                                                                   status and next steps; host meeting with
                                                                                   clients regarding hearing strategy and case
                                                                                   updates; correspond with A. Sparks regarding
                                                                                   depositions; research issues regarding
                                                                                   opposition to motion to seal.

   7/22/2019       19898 DAVID D. CROSS                         4.5       4,792.50 Prepare for PI hearing and communicate with        089828‐0000001     57167415
                                                                                   team, experts, defense counsel, and CP counsel
                                                                                   regarding same; attention to discovery and
                                                                                   communicate with CP counsel and team regarding
                                                                                   same; communicate with defense counsel
                                                                                   regarding public records request and coordinate
                                                                                   review of same; coordinate work on opposition
                                                                                   to motion to seal; review defense motion
                                                                                   regarding hearing and communicate with CP
                                                                                   counsel regarding same; manage discovery.

   7/22/2019       19929 JENNA B. CONAWAY                   3.25          1,218.75 Prepare Fortalice assessment reports as            089828‐0000001     56983831
                                                                                   exhibits, finalize and file Joint Discovery
                                                                                   Statement regarding Risk Assessment Interviews
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 117 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 95
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index
                                                                                     (0.75); coordinate with C. Chapple and T.
                                                                                     Nguyen to prepare Rebecca Wilson's documents
                                                                                     for production; draft PHV applications for M.
                                                                                     Brimer and C. Tepfer and coordinate with A.
                                                                                     Sparks for filing; draft list of equipment
                                                                                     needed in courtroom for the PI hearing;
                                                                                     coordinate with IT for additional presentation
                                                                                     equipment; circulate email correspondence
                                                                                     regarding deadline for motion to unseal;
                                                                                     prepare sealed materials for J. Alex Halderman;
                                                                                     coordinate with C. Chapple and M. Brimer
                                                                                     regarding sealing procedures.

   7/22/2019       20386 ARVIND S. MIRIYALA                 9.75          5,362.50 Work with document services to format case          089828‐0000001     56872178
                                                                                   summaries; review case summaries; confer with
                                                                                   team; research fees and costs; confer with
                                                                                   clients; review open records request
                                                                                   production.

   7/22/2019       15298 THUAN H. NGUYEN                        2.5            862.5 Manage document production request; review case   089828‐0000001     56847364
                                                                                     status updates; perform document production;
                                                                                     manage opposing counsel's production transfer.

   7/22/2019       23662 REEMA S. ALI                       1.75            918.75 Correspondence and participation in phone call      089828‐0000001     56849453
                                                                                   regarding upcoming hearing in Curling case;
                                                                                   review of election cybersecurity news.

   7/22/2019       17318 CAMERON ANDREW TEPFER              11.5          8,625.00 Draft outlines for witness examinations;            089828‐0000001     56874138
                                                                                   research motion for costs; confer with C.
                                                                                   Chapple and A. Halberman regarding direct
                                                                                   examination; review R. Wilson production;
                                                                                   confer with opposing counsel regarding R.
                                                                                   Wilson production; finalize and produce R.
                                                                                   Wilson documents.

   7/22/2019       17797 CHRIS KEENER                            2              600 Prepare and process documents for production       089828‐0000001     56880985
                                                                                    per M. Brimer's request.

   7/22/2019       19972 JANE P. BENTROTT                   9.25          6,428.75 Prepare for opening argument at hearing on          089828‐0000001     56883551
                                                                                   motion for preliminary injunction; attend
                                                                                   client call; attend team call.

   7/22/2019       22270 ROB MANOSO                         2.25          1,800.00 PI hearing preparations.                            089828‐0000001     56885512

   7/22/2019       18553 CATHERINE L. CHAPPLE                   18       14,400.00 Draft examination outline; meet with Fortalice      089828‐0000001     56912469
                                                                                   to allow examination of memory cards; discuss
                                                                                   testimony with A. Halderman; review exhibits.

   7/22/2019       22723 TOM DUGGAN                         0.25                87.5 Locate Cameron‐Baker Commission Report for C.     089828‐0000001     56910445
                                                                                     Tepfer.

   7/23/2019       18553 CATHERINE L. CHAPPLE                   18       14,400.00 Continue to draft examination outline; travel       089828‐0000001     56912053
                                                                                   to Atlanta; discuss strategy with A. Halderman,
                                                                                   C. Tepfer.

   7/23/2019       18976 MARCIE BRIMER                      6.25          4,062.50                                                     089828‐0000001     56930815
                                                                                                                          correspond
                                                                                     with clients regarding document collection and
                                                                                     production (0.50); correspond with A. Sparks
                                                                                     regarding depositions (0.50); prepare daily
                                                                                     team agenda (0.25); correspond with J. Conaway
                                                                                     regarding notice of service (0.25); review
                                                                                     filing regarding clarification of remedy
                                                                                     (0.50); correspond with clients regarding
                                                                                     filings (0.50); meet with team regarding status
                                                                                     and next steps (1.00); review Defendants'
                                                                                     filing and summarize number of elections
                                                                                     (0.75).

   7/23/2019       22270 ROB MANOSO                         6.75          5,400.00 Travel to Atlanta for hearing; prepare for          089828‐0000001     56888688
                                                                                   hearing.

   7/23/2019       20386 ARVIND S. MIRIYALA                10.25          5,637.50 Draft case summaries; prepare prep materials;       089828‐0000001     56891653

   7/23/2019       19972 JANE P. BENTROTT                       11        7,645.00 Confer with client regarding relief; travel to      089828‐0000001     56883552
                                                                                   Georgia for hearing on motion for preliminary
                                                                                   injunction; prepare for oral argument at
                                                                                   hearing.

   7/23/2019       17318 CAMERON ANDREW TEPFER              10.5          7,875.00 Draft letter regarding requested relief; draft      089828‐0000001     56874141
                                                                                   witness examination outlines; confer with A.
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 118 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                              Page 96
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours        Amount                                   Description             Matter Number   Index
                                                                                  Halberman regarding direct examination; confer
                                                                                  with team regarding PI hearing preparation;
                                                                                  travel to Atlanta for PI hearing.

   7/23/2019       19929 JENNA B. CONAWAY                        1            375 File Plaintiffs' Response to July 22 Order        089828‐0000001     56983759
                                                                                  regarding election timing (0.25); participate
                                                                                  in case team meeting; prepare requested
                                                                                  materials for A. Miriyala; proofread initial
                                                                                  draft of Plaintiffs' Objection to Remote
                                                                                  Testimony of Shamos.

   7/23/2019       19898 DAVID D. CROSS                     7.75         8,253.75 Prepare for PI hearing and communicate with       089828‐0000001     57167419
                                                                                  team, experts, defense counsel, court, and CP
                                                                                  counsel regarding same; work on opposition to
                                                                                  motion to seal; work on letter to court
                                                                                  regarding PI relief; prepare submission for
                                                                                  court regarding Shamos deposition; travel to
                                                                                  ATL.

   7/23/2019       23662 REEMA S. ALI                            5       2,625.00 Travel to Atlanta for PI hearing and              089828‐0000001     56973209
                                                                                  teleconference with litigation team regarding
                                                                                  PI hearing.

   7/24/2019        3263 MICHAEL S. FELMAR                  2.75         1,100.00 Edit videos and prepare graphics to be used as    089828‐0000001     56972183
                                                                                  exhibits.

   7/24/2019       23662 REEMA S. ALI                      11.75         6,168.75 Travel and assist with preparation for PI         089828‐0000001     56973905
                                                                                  hearing.

   7/24/2019       19898 DAVID D. CROSS                    14.25        15,176.25 Prepare for PI hearing and communicate with       089828‐0000001     57167422
                                                                                  team, experts, defense counsel, court, and CP
                                                                                  counsel regarding same; finalize opposition to
                                                                                  motion to seal; travel to ATL; review defense
                                                                                  brief regarding Shamos and communicate with
                                                                                  team, defense counsel, and court regarding
                                                                                  same; attention to discovery and public records
                                                                                  request.

   7/24/2019       19929 JENNA B. CONAWAY                   16.5         6,187.50 Fill in citations to Plaintiff's Objection to     089828‐0000001     56983750
                                                                                  Remote Testimony of Dr. Shamos, revise and file
                                                                                  via ECF (4.0); update court folder with recent
                                                                                  filings; coordinate with H&H graphics person to
                                                                                  download Shamos deposition video; prepare
                                                                                  caselaw cited in 2019 Preliminary Injunction
                                                                                  briefing and coordinate with vendor for
                                                                                  printing; coordinate with A. Sparks and L.
                                                                                  Tucker of local counsel to print, prepare and
                                                                                  organize copies of materials to be used as
                                                                                  potential exhibits at preliminary injunction
                                                                                  hearing.

   7/24/2019       17318 CAMERON ANDREW TEPFER              15.5        11,625.00 Draft witness examination outlines; confer with   089828‐0000001     56874142
                                                                                  team regarding PI hearing; prepare exhibits and
                                                                                  demonstratives for PI hearing; review Fortalice
                                                                                  witness interviews; review proposed redactions;
                                                                                  prepare arguments regarding redactions; prepare
                                                                                  witnesses for testimony.

   7/24/2019       15298 THUAN H. NGUYEN                    1.25           431.25 Manage opposing counsel's production load         089828‐0000001     56875609
                                                                                  request; review case status updates; manage
                                                                                  production conversion request.

   7/24/2019       19972 JANE P. BENTROTT                       15      10,425.00 Prepare for oral argument and cross‐examination   089828‐0000001     56883553
                                                                                  of witness at hearing on motion for preliminary
                                                                                  injunction.

   7/24/2019       20386 ARVIND S. MIRIYALA                 9.75         5,362.50 Draft case summaries; prepare prep materials;     089828‐0000001     56891656
                                                                                  draft notice regarding Shamos testimony.

   7/24/2019       18976 MARCIE BRIMER                      7.25         4,712.50 Review Defendants' filing regarding county and    089828‐0000001     56930816
                                                                                  municipal elections (0.50);

                                                                                  correspond with clients regarding case filings
                                                                                  and orders (0.50); prepare daily agenda (0.25);




   7/24/2019       18553 CATHERINE L. CHAPPLE                   16      12,800.00 Prepare for hearing with A. Halderman; review     089828‐0000001     56912064
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 119 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 97
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                      Description            Matter Number   Index
                                                                                     and revise examination outline; discuss
                                                                                     strategy with team.

   7/24/2019       22270 ROB MANOSO                         14.5         11,600.00 Prepare for preliminary injunction hearing,         089828‐0000001     56906496
                                                                                   including witness preparation, cross
                                                                                   examination, discussions regarding oral
                                                                                   argument order and evaluation of same.

   7/24/2019       17797 CHRIS KEENER                           2.5             750 Prepare and process documents for attorney         089828‐0000001     56912467
                                                                                    review per R. Ali's request.

   7/24/2019       21110 JOHN P. CARLIN                          1        1,425.00 Review filings.                                     089828‐0000001     56915136

   7/25/2019       20386 ARVIND S. MIRIYALA                 1.25               687.5 Pull factual citations for team at the hearing.   089828‐0000001     56922733

   7/25/2019       22270 ROB MANOSO                             12        9,600.00 Attend day 1 of preliminary injunction hearing;     089828‐0000001     56906497
                                                                                   continue preparation for day 2.

   7/25/2019       18553 CATHERINE L. CHAPPLE                   12        9,600.00 Attend hearing; revise direct examination           089828‐0000001     56912254
                                                                                   outline; review notes from hearing and send
                                                                                   thoughts to D. Cross.

   7/25/2019       17318 CAMERON ANDREW TEPFER              16.5         12,375.00 Finalize witness outlines and exhibits; attend      089828‐0000001     56898093
                                                                                   preliminary injunction hearing; prepare
                                                                                   witnesses and exhibits for preliminary
                                                                                   injunction hearing; identify portions of M.
                                                                                   Shamos deposition for closing arguments.

   7/25/2019       17797 CHRIS KEENER                            1              300 Prepare and process documents for attorney         089828‐0000001     56930949
                                                                                    review per C. Tepfer's request.

   7/25/2019       21110 JOHN P. CARLIN                     1.25          1,781.25 Review of filings and correspondence.               089828‐0000001     56931659

   7/25/2019       19972 JANE P. BENTROTT                       13        9,035.00 Prepare for argument at hearing on motion for       089828‐0000001     56883554
                                                                                   preliminary injunction; attend hearing; prepare
                                                                                   for following day's argument.

   7/25/2019       20516 BRIAN WILLIAM HART                 0.75                225 Run news search for recent articles regarding      089828‐0000001     57006680
                                                                                    Fulton County, GA statements or actions related
                                                                                    to implementation of voting machine pilot
                                                                                    program for A. Miriyala.

   7/25/2019       19898 DAVID D. CROSS                     14.5         15,442.50 Prepare for and participate in PI hearing and       089828‐0000001     57167426
                                                                                   communicate with team, clients, experts,
                                                                                   defense counsel, court, and CP counsel
                                                                                   regarding same.

   7/25/2019       19929 JENNA B. CONAWAY                   12.5          4,687.50 Assist with Day 1 of the Preliminary Injunction     089828‐0000001     56981508
                                                                                   Hearing; coordinate with A. Sparks regarding
                                                                                   materials to be printed for Day 2.

   7/25/2019       23662 REEMA S. ALI                           14        7,350.00 PI hearing and meetings and prep before and         089828‐0000001     56973906
                                                                                   after.

   7/25/2019       18976 MARCIE BRIMER                      1.75          1,137.50 Review filing to check fact related to direct       089828‐0000001     56971850
                                                                                   examination at hearing; correspond with A.
                                                                                   Sparks, A. Miriyala, and T. Nguyen regarding
                                                                                   document review and production.

   7/25/2019        2929 JEFFREY M. SCHOERNER                    1              350 Research cost of precinct optical scanner          089828‐0000001     56971195
                                                                                    voting machines for R. Ali.

   7/26/2019       17797 CHRIS KEENER                            1              300 Coordinate with case team and vendor regarding     089828‐0000001     56944982
                                                                                    document processing and review.

   7/26/2019       23662 REEMA S. ALI                      12.75          6,693.75 PI hearing.                                         089828‐0000001     56974482

   7/26/2019       19929 JENNA B. CONAWAY                       16        6,000.00 Assist with Day 2 of the Preliminary Injunction     089828‐0000001     56981959
                                                                                   Hearing (12.5); travel return from Atlanta, GA
                                                                                   to Daytona Beach, FL (3.5).

   7/26/2019       19898 DAVID D. CROSS                    13.25         14,111.25 Prepare for and participate in PI hearing and       089828‐0000001     57167430
                                                                                   communicate with team, experts, defense
                                                                                   counsel, court, clients, and CP counsel
                                                                                   regarding same; travel to DC.

   7/26/2019       17318 CAMERON ANDREW TEPFER                  17       12,750.00 Attend preliminary injunction hearing; travel       089828‐0000001     56898094
                                                                                   to DC from Atlanta, Georgia.

   7/26/2019       18553 CATHERINE L. CHAPPLE               11.5          9,200.00 Meet with A, Halderman to discuss testimony;        089828‐0000001     56912301
                                                                                   attend hearing.
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 120 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 98
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours        Amount                                    Description              Matter Number   Index


   7/26/2019       19972 JANE P. BENTROTT                       19      13,205.00 Attend hearing on motion for preliminary            089828‐0000001     56900869
                                                                                  injunction; travel to Los Angeles from Atlanta.

   7/26/2019       20386 ARVIND S. MIRIYALA                 1.25              687.5 Pull factual citations for team at the hearing;   089828‐0000001     56922804
                                                                                    coordinate with M. Brimer regarding upcoming
                                                                                    review.

   7/26/2019       22270 ROB MANOSO                         13.5        10,800.00 Attend day 2 of preliminary injunction hearing;     089828‐0000001     56923781
                                                                                  return travel to DC.

   7/27/2019       15298 THUAN H. NGUYEN


   7/27/2019       23662 REEMA S. ALI                       4.25         2,231.25 Return travel from Atlanta to Washington, DC        089828‐0000001     56929870

   7/27/2019       19898 DAVID D. CROSS




   7/27/2019       18976 MARCIE BRIMER


   7/27/2019       17797 CHRIS KEENER


   7/27/2019       21110 JOHN P. CARLIN


   7/28/2019       15298 THUAN H. NGUYEN

   7/29/2019       15298 THUAN H. NGUYEN




   7/29/2019       17318 CAMERON ANDREW TEPFER




   7/29/2019       23662 REEMA S. ALI

   7/29/2019       17797 CHRIS KEENER




   7/29/2019       20386 ARVIND S. MIRIYALA


   7/29/2019       19929 JENNA B. CONAWAY




   7/29/2019       19898 DAVID D. CROSS




   7/29/2019       18976 MARCIE BRIMER




   7/30/2019       18976 MARCIE BRIMER




   7/30/2019       23662 REEMA S. ALI
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 121 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                      Page 99
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours   Amount          Description   Matter Number   Index


   7/30/2019       19929 JENNA B. CONAWAY




   7/30/2019       20386 ARVIND S. MIRIYALA


   7/30/2019       15298 THUAN H. NGUYEN




   7/30/2019       21110 JOHN P. CARLIN

   7/30/2019       17318 CAMERON ANDREW TEPFER




   7/31/2019       23662 REEMA S. ALI

   7/31/2019       17318 CAMERON ANDREW TEPFER


   7/31/2019       20386 ARVIND S. MIRIYALA


   7/31/2019       17318 CAMERON ANDREW TEPFER


   7/31/2019       19929 JENNA B. CONAWAY


   7/31/2019       18976 MARCIE BRIMER


   7/31/2019       19898 DAVID D. CROSS




    8/1/2019       23662 REEMA S. ALI


    8/1/2019       23847 RUMBI KAMBASHA

    8/1/2019       17318 CAMERON ANDREW TEPFER




    8/1/2019       20386 ARVIND S. MIRIYALA




    8/1/2019       19898 DAVID D. CROSS




    8/1/2019       19929 JENNA B. CONAWAY




    8/2/2019       19929 JENNA B. CONAWAY




    8/2/2019       19898 DAVID D. CROSS
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 122 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                    Page 100
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours   Amount          Description   Matter Number   Index


    8/2/2019       20386 ARVIND S. MIRIYALA


    8/2/2019       17318 CAMERON ANDREW TEPFER

    8/2/2019       23662 REEMA S. ALI


    8/3/2019       23662 REEMA S. ALI

    8/3/2019       17318 CAMERON ANDREW TEPFER

    8/5/2019       23662 REEMA S. ALI




    8/5/2019       17318 CAMERON ANDREW TEPFER




    8/5/2019       19972 JANE P. BENTROTT

    8/5/2019       18976 MARCIE BRIMER


    8/5/2019       19929 JENNA B. CONAWAY




    8/5/2019       20386 ARVIND S. MIRIYALA


    8/6/2019       20386 ARVIND S. MIRIYALA


    8/6/2019       19898 DAVID D. CROSS




    8/6/2019       18976 MARCIE BRIMER

    8/6/2019       17318 CAMERON ANDREW TEPFER




    8/6/2019       17318 CAMERON ANDREW TEPFER




    8/6/2019       15298 THUAN H. NGUYEN

    8/6/2019       23662 REEMA S. ALI

    8/7/2019       15298 THUAN H. NGUYEN




    8/7/2019       17318 CAMERON ANDREW TEPFER




    8/7/2019       23662 REEMA S. ALI

    8/7/2019       20386 ARVIND S. MIRIYALA
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 123 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                            Page 101
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours       Amount                                   Description              Matter Number   Index


    8/7/2019       19898 DAVID D. CROSS




    8/7/2019       19929 JENNA B. CONAWAY




    8/8/2019       19929 JENNA B. CONAWAY




    8/8/2019       19898 DAVID D. CROSS




    8/8/2019       20386 ARVIND S. MIRIYALA


    8/8/2019       23662 REEMA S. ALI


    8/8/2019       17318 CAMERON ANDREW TEPFER




    8/9/2019       17318 CAMERON ANDREW TEPFER




    8/9/2019       20386 ARVIND S. MIRIYALA


    8/9/2019       19898 DAVID D. CROSS                         2       2,130.00                                                    089828‐0000001     57637786




                                                                                   communicate with CP counsel re motion for fees
                                                                                   and attention to strategy re same (0.5).

    8/9/2019       19929 JENNA B. CONAWAY


   8/10/2019       19929 JENNA B. CONAWAY




   8/10/2019       23662 REEMA S. ALI


   8/11/2019       17318 CAMERON ANDREW TEPFER


   8/11/2019       19898 DAVID D. CROSS


   8/12/2019       19898 DAVID D. CROSS                     0.75         798.75 Review and revise draft costs motion and            089828‐0000001     57637794
                                                                                communicate with CP counsel and team re same.

   8/12/2019       20386 ARVIND S. MIRIYALA




   8/12/2019       17318 CAMERON ANDREW TEPFER
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 124 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                    Page 102
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours   Amount          Description   Matter Number   Index
   8/12/2019       23662 REEMA S. ALI


   8/13/2019       17318 CAMERON ANDREW TEPFER




   8/13/2019       23662 REEMA S. ALI




   8/13/2019       18976 MARCIE BRIMER

   8/13/2019       20386 ARVIND S. MIRIYALA




   8/13/2019       19929 JENNA B. CONAWAY




   8/15/2019       19929 JENNA B. CONAWAY




   8/15/2019       23662 REEMA S. ALI

   8/15/2019       19898 DAVID D. CROSS




   8/15/2019       19972 JANE P. BENTROTT




   8/16/2019       19284 JOSEPH R. PALMORE


   8/16/2019       20386 ARVIND S. MIRIYALA


   8/16/2019       19898 DAVID D. CROSS




   8/16/2019       23662 REEMA S. ALI


   8/16/2019       19929 JENNA B. CONAWAY




   8/17/2019       23662 REEMA S. ALI

   8/18/2019       19898 DAVID D. CROSS




   8/19/2019       19898 DAVID D. CROSS




   8/19/2019       19929 JENNA B. CONAWAY
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 125 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                    Page 103
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours   Amount          Description   Matter Number   Index



   8/19/2019       21110 JOHN P. CARLIN

   8/19/2019       19972 JANE P. BENTROTT

   8/19/2019       19284 JOSEPH R. PALMORE


   8/19/2019       23662 REEMA S. ALI




   8/19/2019       18976 MARCIE BRIMER


   8/19/2019       20386 ARVIND S. MIRIYALA

   8/20/2019       18976 MARCIE BRIMER

   8/20/2019       20403 AUSTIN MICHAEL UHLER


   8/20/2019       23662 REEMA S. ALI


   8/20/2019       19972 JANE P. BENTROTT

   8/20/2019       19929 JENNA B. CONAWAY




   8/20/2019       21110 JOHN P. CARLIN

   8/20/2019       19898 DAVID D. CROSS




   8/21/2019       19898 DAVID D. CROSS




   8/21/2019       21110 JOHN P. CARLIN

   8/21/2019       23662 REEMA S. ALI




   8/21/2019       20403 AUSTIN MICHAEL UHLER




   8/21/2019       20386 ARVIND S. MIRIYALA

   8/21/2019       18976 MARCIE BRIMER


   8/22/2019       20386 ARVIND S. MIRIYALA

   8/22/2019       22723 TOM DUGGAN


   8/22/2019       20403 AUSTIN MICHAEL UHLER




   8/22/2019       21110 JOHN P. CARLIN

   8/22/2019       23662 REEMA S. ALI


   8/23/2019       23662 REEMA S. ALI


   8/23/2019       19898 DAVID D. CROSS
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 126 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                             Page 104
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours      Amount                 Description                  Matter Number   Index




   8/23/2019       20403 AUSTIN MICHAEL UHLER




   8/24/2019       20403 AUSTIN MICHAEL UHLER




   8/24/2019       19898 DAVID D. CROSS




   8/24/2019       21110 JOHN P. CARLIN

   8/25/2019       21110 JOHN P. CARLIN

   8/25/2019       19898 DAVID D. CROSS




   8/25/2019       20403 AUSTIN MICHAEL UHLER




   8/25/2019       23662 REEMA S. ALI


   8/26/2019       20403 AUSTIN MICHAEL UHLER




   8/26/2019       19898 DAVID D. CROSS




   8/26/2019       19929 JENNA B. CONAWAY




   8/26/2019       23662 REEMA S. ALI




   8/26/2019       20386 ARVIND S. MIRIYALA


   8/26/2019       21110 JOHN P. CARLIN


   8/27/2019       21110 JOHN P. CARLIN

   8/27/2019       20386 ARVIND S. MIRIYALA

   8/27/2019       19929 JENNA B. CONAWAY


   8/27/2019       19898 DAVID D. CROSS                     2.75       2,928.75                                      089828‐0000001     57637830


                                                                                  attention to fee request (0.75).

   8/27/2019       20403 AUSTIN MICHAEL UHLER




   8/27/2019       23662 REEMA S. ALI
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 127 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                          Page 105
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours      Amount                               Description                 Matter Number   Index


   8/28/2019       19898 DAVID D. CROSS                     3.25       3,461.25 Work on fee and expense request and communicate   089828‐0000001     57637832
                                                                                with team and local counsel re same (0.75);




   8/28/2019       19929 JENNA B. CONAWAY




   8/28/2019       20403 AUSTIN MICHAEL UHLER




   8/28/2019       23662 REEMA S. ALI




   8/28/2019       21941 MICHAEL STOLER


   8/28/2019       19972 JANE P. BENTROTT


   8/28/2019       20386 ARVIND S. MIRIYALA

   8/29/2019       20386 ARVIND S. MIRIYALA




   8/29/2019       20386 ARVIND S. MIRIYALA


   8/29/2019       20403 AUSTIN MICHAEL UHLER




   8/29/2019       23662 REEMA S. ALI




   8/29/2019       19929 JENNA B. CONAWAY




   8/29/2019       19898 DAVID D. CROSS




   8/30/2019       19898 DAVID D. CROSS


   8/30/2019       19929 JENNA B. CONAWAY




   8/30/2019       19972 JANE P. BENTROTT


   8/30/2019       20403 AUSTIN MICHAEL UHLER
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 128 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                          Page 106
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours      Amount                                 Description               Matter Number   Index




   8/30/2019       20386 ARVIND S. MIRIYALA




   8/31/2019       20403 AUSTIN MICHAEL UHLER




   8/31/2019       23662 REEMA S. ALI


    9/1/2019       19898 DAVID D. CROSS


    9/2/2019       20403 AUSTIN MICHAEL UHLER




    9/3/2019       20386 ARVIND S. MIRIYALA




    9/3/2019       23662 REEMA S. ALI


    9/3/2019       20403 AUSTIN MICHAEL UHLER




    9/3/2019       19898 DAVID D. CROSS


    9/4/2019       19898 DAVID D. CROSS




    9/4/2019       23662 REEMA S. ALI




    9/4/2019       19929 JENNA B. CONAWAY


    9/4/2019       20403 AUSTIN MICHAEL UHLER




    9/4/2019       20386 ARVIND S. MIRIYALA




    9/5/2019       20403 AUSTIN MICHAEL UHLER




    9/5/2019       20386 ARVIND S. MIRIYALA




    9/5/2019       23662 REEMA S. ALI


    9/5/2019       19898 DAVID D. CROSS




    9/6/2019       19898 DAVID D. CROSS                     1.25       1,331.25 Review correspondence re fee request, attention   089828‐0000001     57637844
                                                                                to strategy re same, ant communicate with team
                                                                                and CP counsel re same (0.5);
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 129 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 107
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours        Amount                                    Description               Matter Number   Index




    9/6/2019       20403 AUSTIN MICHAEL UHLER




    9/6/2019       20386 ARVIND S. MIRIYALA

    9/7/2019       19898 DAVID D. CROSS




    9/8/2019       19898 DAVID D. CROSS


    9/9/2019       20403 AUSTIN MICHAEL UHLER                   11       5,390.00                                                      089828‐0000001     57292886




                                                                                                                   review fee motion
                                                                                    and briefs(0.5); correspond with J. Conaway
                                                                                    regarding gathering time and expense records
                                                                                    and supporting documentation (.25); research
                                                                                    law in 11th circuit regarding costs and fees
                                                                                    recoverable under 28 united states code section
                                                                                    1988 and method of substantiating fees and
                                                                                    expenses(2).

    9/9/2019       23662 REEMA S. ALI


    9/9/2019       20386 ARVIND S. MIRIYALA


   9/10/2019       20403 AUSTIN MICHAEL UHLER




   9/11/2019       20386 ARVIND S. MIRIYALA


   9/11/2019       20403 AUSTIN MICHAEL UHLER               10.5         5,145.00 Review record of costs and case law and              089828‐0000001     57312203
                                                                                  secondary sources regarding recoverable costs
                                                                                  in 11th circuit (3); mark tentatively
                                                                                  recoverable costs and correspond with J.
                                                                                  Conaway regarding same (1);




   9/11/2019       23662 REEMA S. ALI

   9/12/2019       20403 AUSTIN MICHAEL UHLER                   10       4,900.00 Correspond with J. Conaway regarding cost            089828‐0000001     57324286
                                                                                  report 0.25); draft itemization and revise bill
                                                                                  of costs based on same (2.5);




   9/12/2019       20386 ARVIND S. MIRIYALA
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 130 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                              Page 108
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                       Description          Matter Number   Index


   9/12/2019       19898 DAVID D. CROSS                          2        2,130.00 Communicate with defense counsel re extension      089828‐0000001     57637847
                                                                                   and review filings re same; coordinate work on
                                                                                   fee and cost request and communicate with team
                                                                                   and clients re same (0.5);




   9/12/2019       23662 REEMA S. ALI




   9/13/2019       23662 REEMA S. ALI

   9/13/2019       20403 AUSTIN MICHAEL UHLER               9.75          4,777.50                                                    089828‐0000001     57338698




                                                                                     correspond with B. Ward and D. Curling
                                                                                     regarding costs and fees records from
                                                                                     co‐counsel for fees motion(0.75); correspond
                                                                                     with A. Sparks regarding caselaw on claiming
                                                                                     electronic research costs in bill of
                                                                                     costs(0.25)




   9/14/2019       20403 AUSTIN MICHAEL UHLER               0.25               122.5 Correspond with R. Ali regarding bill of costs   089828‐0000001     57338685
                                                                                     (0.25);


   9/15/2019       20403 AUSTIN MICHAEL UHLER               3.75          1,837.50 Correspond with J. Conaway regarding filing        089828‐0000001     57338719
                                                                                   process and items recoverable in bill of
                                                                                   costs(0.5); research recoverability of expert
                                                                                   fees in connection with bill of costs and civil
                                                                                   rights attorneys' fee‐shifting statute;
                                                                                   summarize research (3.25).

   9/16/2019       20403 AUSTIN MICHAEL UHLER                   7.5       3,675.00 Research recoverability of expert fees in          089828‐0000001     57350992
                                                                                   connection with bill of costs and civil rights
                                                                                   attorneys' fee‐shifting statute (1);




                                                                                                      finalize bill of costs for
                                                                                     filing (1);




   9/16/2019       23662 REEMA S. ALI


   9/16/2019       20386 ARVIND S. MIRIYALA


   9/16/2019       19929 JENNA B. CONAWAY                        2              750 Coordinate with A. Uhler to finalize and file     089828‐0000001     57535272
                                                                                    Bill of Costs.

   9/16/2019       19898 DAVID D. CROSS




   9/17/2019       19898 DAVID D. CROSS                     0.75           798.75 Communicate with team and CP counsel re fees        089828‐0000001     57637849
                                                                                  and costs, and attention to same (0.25);


   9/17/2019       20386 ARVIND S. MIRIYALA




   9/17/2019       20403 AUSTIN MICHAEL UHLER               6.75          3,307.50 Correspond and teleconference with J. Conaway      089828‐0000001     57381879
                                                                                   regarding filing of bills of cost (0.5);
                                                                                   correspond with B. Ward regarding same(0.25);
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 131 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 109
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                     Description              Matter Number   Index




   9/17/2019       19284 JOSEPH R. PALMORE


   9/17/2019       23662 REEMA S. ALI




   9/18/2019       20403 AUSTIN MICHAEL UHLER                   9.5       4,655.00 Correspond with R. McGuire, J. Conaway, M.           089828‐0000001     57390415
                                                                                   Marks, clients and Holcomb Ward LLC to align
                                                                                   and avoid duplication of attorneys' fees
                                                                                   submissions (1 hour);




   9/18/2019       20386 ARVIND S. MIRIYALA


   9/18/2019       19898 DAVID D. CROSS                          1        1,065.00 Communicate with team and CP counsel re              089828‐0000001     57637850
                                                                                   extension and issues re fees and costs (0.5);
                                                                                   coordinate work on fees and costs request (0.25);
                                                                                   coordinate extension motion (0.25).

   9/18/2019       19898 DAVID D. CROSS




   9/19/2019       19898 DAVID D. CROSS                         0.5            532.5 Communicate with team and CP counsel re issues     089828‐0000001     57637852
                                                                                     re fees and costs (0.5).

   9/19/2019       20386 ARVIND S. MIRIYALA




   9/19/2019       20403 AUSTIN MICHAEL UHLER              10.25          5,022.50                                                      089828‐0000001     57390416


                                                                                                                correspond with D.
                                                                                     Cross, R. McGuire, and J. Conaway to align and
                                                                                     avoid duplication of attorneys' fees
                                                                                     submissions (0.5 );




   9/19/2019       23662 REEMA S. ALI


   9/19/2019       23612 EILEEN M. BROGAN


   9/20/2019       20403 AUSTIN MICHAEL UHLER               5.25          2,572.50                                                      089828‐0000001     57404282




                                                                                           correspond with Coalition counsel
                                                                                     regarding avoiding duplication of costs (0.25);


                                                                                                                   research secondary
                                                                                     sources regarding items recoverable under 42
                                                                                     U.S.C. section 1988 and procedures for
                                                                                     preparing itemization of attorneys' fees
                                                                                     (2.75).

   9/20/2019       20386 ARVIND S. MIRIYALA


   9/20/2019       19898 DAVID D. CROSS
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 132 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 110
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours         Amount                                    Description              Matter Number   Index



   9/21/2019       23662 REEMA S. ALI




   9/21/2019       20403 AUSTIN MICHAEL UHLER                    3        1,470.00 Research secondary sources regarding items          089828‐0000001     57404283
                                                                                   recoverable under 42 U.S.C. section 1988 and
                                                                                   procedures for preparing itemization of
                                                                                   attorneys' fees(3).

   9/22/2019       20403 AUSTIN MICHAEL UHLER




   9/22/2019       19898 DAVID D. CROSS


   9/22/2019       19929 JENNA B. CONAWAY


   9/23/2019       19929 JENNA B. CONAWAY


   9/23/2019       19898 DAVID D. CROSS


   9/23/2019       23662 REEMA S. ALI




   9/23/2019       20403 AUSTIN MICHAEL UHLER                   3.5       1,715.00                                                     089828‐0000001     57452968




                                                                                                               research secondary
                                                                                     sources and case law regarding items
                                                                                     recoverable under 42 U.S.C. section 1988 and
                                                                                     procedures for preparing itemization of
                                                                                     attorneys' fees (2).

   9/23/2019       19972 JANE P. BENTROTT


   9/23/2019       23612 EILEEN M. BROGAN


   9/23/2019       20386 ARVIND S. MIRIYALA


   9/24/2019       20403 AUSTIN MICHAEL UHLER               5.25          2,572.50                                                     089828‐0000001     57453137




                                                                                                         correspond with A. Sparks
                                                                                     regarding precedent documents for attorneys'
                                                                                     fees filing (0.25).

   9/24/2019       19898 DAVID D. CROSS

   9/24/2019       20386 ARVIND S. MIRIYALA


   9/25/2019       20403 AUSTIN MICHAEL UHLER               2.75          1,347.50                                                     089828‐0000001     57468069
                                                                                                                  review precedent
                                                                                     documents provided by A. Sparks for fees
                                                                                     motions, declarations, and itemizations used in
                                                                                     the Northern District of Georgia (1.0); draft
                                                                                     D. Cross declaration in support of fee motion
                                                                                     (1.0); research Eleventh Circuit law relevant
                                                                                     to fees motions (0.5).

   9/25/2019       23612 EILEEN M. BROGAN
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 133 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                    Page 111
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials         Name / Invoice Number   Hours   Amount          Description   Matter Number   Index




   9/25/2019       20386 ARVIND S. MIRIYALA


   9/25/2019       23662 REEMA S. ALI




   9/26/2019       23662 REEMA S. ALI

   9/26/2019       22270 ROB MANOSO

   9/26/2019       20386 ARVIND S. MIRIYALA


   9/26/2019       19972 JANE P. BENTROTT




   9/26/2019       23612 EILEEN M. BROGAN




   9/26/2019       20403 AUSTIN MICHAEL UHLER




   9/26/2019       19971 MARY G. KAISER




   9/26/2019       19929 JENNA B. CONAWAY




   9/26/2019       19898 DAVID D. CROSS




   9/27/2019       19898 DAVID D. CROSS




   9/27/2019       19929 JENNA B. CONAWAY


   9/27/2019       20386 ARVIND S. MIRIYALA

   9/27/2019       23612 EILEEN M. BROGAN


   9/27/2019       20403 AUSTIN MICHAEL UHLER




   9/27/2019       19972 JANE P. BENTROTT


   9/27/2019       19971 MARY G. KAISER
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 134 of 532
Billed and Unbilled Recap Of Time Detail [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 112
Client:089828 ‐ CURLING, DONNA (P) 10/15/2019
   Date        Initials          Name / Invoice Number   Hours         Amount                                     Description             Matter Number   Index




   9/28/2019       20403 AUSTIN MICHAEL UHLER                0.25               122.5 Correspond with D. Cross and R. McGuire           089828‐0000001     57478487
                                                                                      regarding efficient division of claimed
                                                                                      attorneys' fees between various firms
                                                                                      representing plaintiffs (0.25).

   9/28/2019       23662 REEMA S. ALI


   9/28/2019       19898 DAVID D. CROSS                           2        2,130.00                                                     089828‐0000001     57637859
                                                                                                                    communicate with
                                                                                      team and CP counsel re fees and costs (0.25); r




   9/29/2019       19898 DAVID D. CROSS                          0.5            532.5 Communicate with team re fees and costs (0.25);   089828‐0000001     57637860


   9/29/2019       20403 AUSTIN MICHAEL UHLER                    0.5             245 Correspond with D. Cross, R. McGuire, and D.       089828‐0000001     57478488
                                                                                     Curling regarding efficient division of claimed
                                                                                     attorneys' fees between various firms
                                                                                     representing plaintiffs (0.5).

   9/29/2019       19972 JANE P. BENTROTT


   9/30/2019       19972 JANE P. BENTROTT

   9/30/2019       20403 AUSTIN MICHAEL UHLER                3.75          1,837.50                                                     089828‐0000001     57510345




                                                                                                            correspond with J.
                                                                                      Conaway regarding motion for attorneys' fees
                                                                                      (0.25);

   9/30/2019       19971 MARY G. KAISER




   9/30/2019       19898 DAVID D. CROSS                          1.5       1,597.50                                                     089828‐0000001     57637861
                                                                                      review and analyze defense response to bill of
                                                                                      costs (0.75)

   9/30/2019       19929 JENNA B. CONAWAY




   9/30/2019       23662 REEMA S. ALI




                          UNBILLED TOTALS: WORK:
                          UNBILLED TOTALS: BILL:

                          BILLED TOTALS:   WORK:
                          BILLED TOTALS:   BILL:

                          GRAND TOTALS:     WORK:
                          GRAND TOTALS:     BILL:
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 135 of 532




            EXHIBIT B
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 136 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                         Page 1
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                           Cost Index
  4/6/2018   19972      JANE P. BENTROTT             82             1           0             $0.00 On‐line Research ‐ WESTLAW                                       22642517
 5/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: BENTROTT,JANE

  4/6/2018   19972      JANE P. BENTROTT             82             1           0             $0.00 On‐line Research ‐ WESTLAW                                       22642721
 5/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: BENTROTT,JANE

  4/6/2018   19898      DAVID D. CROSS               73             1    594.41          $594.41 Travel                                                              22686763
 5/31/2018              Invoice=                                    1    594.41          $594.41 David Cross, Attend depositions ‐ airfare
                        Voucher=01847065 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 798 91
                                                                                                 Check #170175 05/04/2018

  4/9/2018   20386      ARVIND S. MIRIYALA           73             1     98.99           $98.99 Travel                                                              22719358
 5/31/2018              Invoice=                                    1     98.99           $98.99 Arvind Miriyala, Travel to discuss strategy with
                                                                                                 client and co‐counsel
                        Voucher=01850743 Paid                                                    Vendor=ARVIND S. MIRIYALA Balance= .00 Amount= 1071.12
                                                                                                 Check #170715 05/18/2018

 4/11/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                22852651
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          12:12:08
                                                                                                   CIVIL CASE SEARCH

 4/11/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                                22852652
 7/31/2018              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          13:12:24
                                                                                                   DOCKET REPORT

 4/14/2018   20386      ARVIND S. MIRIYALA           82             1     749.7          $749.70 On‐line Research ‐ WESTLAW                                          22675303
 5/31/2018              Invoice=                                    1     749.7          $749.70 USER DEFINED 2: MIRIYALA,ARVIND

 4/15/2018   20386      ARVIND S. MIRIYALA           82             1     725.9          $725.90 On‐line Research ‐ WESTLAW                                          22675351
 5/31/2018              Invoice=                                    1     725.9          $725.90 USER DEFINED 2: MIRIYALA,ARVIND

 4/16/2018   19972      JANE P. BENTROTT             82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                          22675446
 5/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: BENTROTT,JANE

 4/16/2018   20386      ARVIND S. MIRIYALA           82             1     226.1          $226.10 On‐line Research ‐ WESTLAW                                          22675447
 5/31/2018              Invoice=                                    1     226.1          $226.10 USER DEFINED 2: MIRIYALA,ARVIND

 4/16/2018   19929      JENNA B. CONAWAY             97             1          0.5            $0.50 On‐line Research ‐ OTHER DATABASE                                22852653
 7/31/2018              Invoice=                                    1          0.5            $0.50 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          11:30:13
                                                                                                   IMAGE171‐0

 4/17/2018   19972      JANE P. BENTROTT             82             1           0             $0.00 On‐line Research ‐ WESTLAW                                       22675549
 5/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: BENTROTT,JANE

 4/24/2018   19972      JANE P. BENTROTT             82             1     166.6          $166.60 On‐line Research ‐ WESTLAW                                          22684197
 5/31/2018              Invoice=                                    1     166.6          $166.60 USER DEFINED 2: BENTROTT,JANE

 4/24/2018   19898      DAVID D. CROSS               73             1           6             $6.00 Travel                                                           22686764
 5/31/2018              Invoice=                                    1           6             $6.00 David Cross, Attend depositions ‐ taxi
                        Voucher=01847065 Paid                                                       Vendor=DAVID D. CROSS Balance= .00 Amount= 798 91
                                                                                                    Check #170175 05/04/2018

 4/24/2018   19898      DAVID D. CROSS               73             1     21.92           $21.92 Travel                                                              22686765
 5/31/2018              Invoice=                                    1     21.92           $21.92 David Cross, Attend depositions ‐ taxi
                        Voucher=01847065 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 798 91
                                                                                                 Check #170175 05/04/2018

 4/24/2018   19898      DAVID D. CROSS               943            1     39.83           $39.83 Travel Meals                                                        22686768
 5/31/2018              Invoice=                                    1     39.83           $39.83 David Cross, Attend depositions ‐ travel meal
                        Voucher=01847065 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 798 91
                                                                                                 Check #170175 05/04/2018

 4/24/2018   19898      DAVID D. CROSS               943            1     24.64           $24.64 Travel Meals                                                        22686769
 5/31/2018              Invoice=                                    1     24.64           $24.64 David Cross, Attend depositions ‐ travel meal
                        Voucher=01847065 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 798 91
                                                                                                 Check #170175 05/04/2018
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 137 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                             Page 2
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate        Amount                                      Description              Cost Index

 4/24/2018   19898      DAVID D. CROSS               73             1   1,256.39       $1,256.39 Travel                                                  22707953
 5/31/2018              Invoice=                                    1   1,256.39       $1,256.39 David Cross, Attend meetings ‐ Airfare
                        Voucher=01848821 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1617.67
                                                                                                 Check #170420 05/11/2018

 4/24/2018   20386      ARVIND S. MIRIYALA           73             1       40.8         $40.80 Travel                                                   22719351
 5/31/2018              Invoice=                                    1       40.8         $40.80 Arvind Miriyala, Travel to discuss strategy with
                                                                                                client and co‐counsel
                        Voucher=01850743 Paid                                                   Vendor=ARVIND S. MIRIYALA Balance= .00 Amount= 1071.12
                                                                                                Check #170715 05/18/2018

 4/24/2018   20386      ARVIND S. MIRIYALA           73             1     16.85          $16.85 Travel                                                   22719354
 5/31/2018              Invoice=                                    1     16.85          $16.85 Arvind Miriyala, Travel to discuss strategy with
                                                                                                client and co‐counsel
                        Voucher=01850743 Paid                                                   Vendor=ARVIND S. MIRIYALA Balance= .00 Amount= 1071.12
                                                                                                Check #170715 05/18/2018

 4/25/2018   19972      JANE P. BENTROTT             82             1           0            $0.00 On‐line Research ‐ WESTLAW                            22686242
 5/31/2018              Invoice=                                    1           0            $0.00 USER DEFINED 2: BENTROTT,JANE

 4/25/2018   22270      ROB MANOSO                   82             1     392.7         $392.70 On‐line Research ‐ WESTLAW                               22686243
 5/31/2018              Invoice=                                    1     392.7         $392.70 USER DEFINED 2: MANOSO,ROBERT

 4/25/2018   19898      DAVID D. CROSS               73             1     20.26          $20.26 Travel                                                   22686762
 5/31/2018              Invoice=                                    1     20.26          $20.26 David Cross, Attend depositions ‐ taxi
                        Voucher=01847065 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 798 91
                                                                                                Check #170175 05/04/2018

 4/25/2018   19898      DAVID D. CROSS               943            1     41.85          $41.85 Travel Meals                                             22686766
 5/31/2018              Invoice=                                    1     41.85          $41.85 David Cross, Attend depositions ‐ travel meal
                        Voucher=01847065 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 798 91
                                                                                                Check #170175 05/04/2018

 4/25/2018   19898      DAVID D. CROSS               73             1          50        $50.00 Travel                                                   22686767
 5/31/2018              Invoice=                                    1          50        $50.00 David Cross, Attend depositions ‐ Parking at
                                                                                                airport
                        Voucher=01847065 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 798 91
                                                                                                Check #170175 05/04/2018

 4/25/2018   19898      DAVID D. CROSS               73             1    844.67         $844.67 Travel                                                   22689212
 5/31/2018              Invoice=                                    1    844.67         $844.67 David Cross, Attend meetings ‐ hotel
                        Voucher=01847432 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 919.67
                                                                                                Check #170175 05/04/2018

 4/25/2018   19898      DAVID D. CROSS               73             1          75        $75.00 Travel                                                   22689213
 5/31/2018              Invoice=                                    1          75        $75.00 David Cross, Attend meetings ‐ hotel
                        Voucher=01847432 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 919.67
                                                                                                Check #170175 05/04/2018

 4/25/2018   20386      ARVIND S. MIRIYALA           73             1     24.85          $24.85 Travel                                                   22719353
 5/31/2018              Invoice=                                    1     24.85          $24.85 Arvind Miriyala, Travel to discuss strategy with
                                                                                                client and co‐counsel
                        Voucher=01850743 Paid                                                   Vendor=ARVIND S. MIRIYALA Balance= .00 Amount= 1071.12
                                                                                                Check #170715 05/18/2018

 4/25/2018   20386      ARVIND S. MIRIYALA           943            1          75        $75.00 Travel Meals                                             22719355
 5/31/2018              Invoice=                                    1          75        $75.00 Arvind Miriyala, Travel to discuss strategy with
                                                                                                client and co‐counsel
                        Voucher=01850743 Paid                                                   Vendor=ARVIND S. MIRIYALA Balance= .00 Amount= 1071.12
                                                                                                Check #170715 05/18/2018

 4/25/2018   20386      ARVIND S. MIRIYALA           73             1    471.43         $471.43 Travel                                                   22719356
 5/31/2018              Invoice=                                    1    471.43         $471.43 Arvind Miriyala, Travel to discuss strategy with
                                                                                                client and co‐counsel
                        Voucher=01850743 Paid                                                   Vendor=ARVIND S. MIRIYALA Balance= .00 Amount= 1071.12
                                                                                                Check #170715 05/18/2018

 4/25/2018   20386      ARVIND S. MIRIYALA           73             1     268.2         $268.20 Travel                                                   22719357
 5/31/2018              Invoice=                                    1     268.2         $268.20 Arvind Miriyala, Travel to discuss strategy with
                                                                                                client and co‐counsel
                        Voucher=01850743 Paid                                                   Vendor=ARVIND S. MIRIYALA Balance= .00 Amount= 1071.12
                                                                                                Check #170715 05/18/2018

 4/26/2018   20386      ARVIND S. MIRIYALA           82             1           0            $0.00 On‐line Research ‐ WESTLAW                            22691381
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 138 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                         Page 3
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                           Cost Index
 5/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 4/26/2018   22270      ROB MANOSO                   82             1           0             $0.00 On‐line Research ‐ WESTLAW                                       22691382
 5/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MANOSO,ROBERT

 4/26/2018   19898      DAVID D. CROSS               73             1          29         $29.00 Travel                                                              22707954
 5/31/2018              Invoice=                                    1          29         $29.00 David Cross, Attend meetings ‐ Airfare ‐
                                                                                                 purchase of main cabin preferred seat
                        Voucher=01848821 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1617.67
                                                                                                 Check #170420 05/11/2018

 4/26/2018   20386      ARVIND S. MIRIYALA           73             1          75         $75.00 Travel                                                              22719352
 5/31/2018              Invoice=                                    1          75         $75.00 Arvind Miriyala, Travel to discuss strategy with
                                                                                                 client and co‐counsel
                        Voucher=01850743 Paid                                                    Vendor=ARVIND S. MIRIYALA Balance= .00 Amount= 1071.12
                                                                                                 Check #170715 05/18/2018

 4/26/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                22852654
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          13:25:31
                                                                                                   ALL COURT TYPES CASE SEARCH

 4/26/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                                22852655
 7/31/2018              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          14:25:46
                                                                                                   DOCKET REPORT

 4/26/2018   19929      JENNA B. CONAWAY             97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                                22852656
 7/31/2018              Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          14:26:06
                                                                                                   IMAGE166‐1

 4/26/2018   19929      JENNA B. CONAWAY             97             1          1.2            $1.20 On‐line Research ‐ OTHER DATABASE                                22852657
 7/31/2018              Invoice=                                    1          1.2            $1.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          14:26:06
                                                                                                   IMAGE166‐0

 4/27/2018   20386      ARVIND S. MIRIYALA           82             1     166.6          $166.60 On‐line Research ‐ WESTLAW                                          22691491
 5/31/2018              Invoice=                                    1     166.6          $166.60 USER DEFINED 2: MIRIYALA,ARVIND

 4/28/2018   20386      ARVIND S. MIRIYALA           82             1     785.4          $785.40 On‐line Research ‐ WESTLAW                                          22691532
 5/31/2018              Invoice=                                    1     785.4          $785.40 USER DEFINED 2: MIRIYALA,ARVIND

 4/29/2018   20386      ARVIND S. MIRIYALA           82             1     309.4          $309.40 On‐line Research ‐ WESTLAW                                          22691576
 5/31/2018              Invoice=                                    1     309.4          $309.40 USER DEFINED 2: MIRIYALA,ARVIND

 4/29/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                22852658
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                           1:18:56
                                                                                                   CIVIL CASE SEARCH

 4/29/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                                22852659
 7/31/2018              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                           2:20:19
                                                                                                   DOCKET REPORT

 4/29/2018   19929      JENNA B. CONAWAY             97             1          1.2            $1.20 On‐line Research ‐ OTHER DATABASE                                22852660
 7/31/2018              Invoice=                                    1          1.2            $1.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                           2:26:48
                                                                                                   IMAGE166‐0

 4/29/2018   19929      JENNA B. CONAWAY             97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                                22852661
 7/31/2018              Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                           2:26:48
                                                                                                   IMAGE166‐1

 4/29/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                22852662
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 139 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                       Page 4
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                         Cost Index
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         2:35:36
                                                                                                   IMAGE170‐1

 4/29/2018   19929      JENNA B. CONAWAY             97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                              22852663
 7/31/2018              Invoice=                                    1          0.4            $0.40 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         2:35:36
                                                                                                   IMAGE170‐0

 4/29/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                              22852664
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         2:38:32
                                                                                                   IMAGE177‐0

 4/29/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                              22852665
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         2:39:43
                                                                                                   IMAGE178‐0

 4/29/2018   19929      JENNA B. CONAWAY             97             1          1.3            $1.30 On‐line Research ‐ OTHER DATABASE                              22852666
 7/31/2018              Invoice=                                    1          1.3            $1.30 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         2:41:19
                                                                                                   IMAGE179‐0

 4/30/2018   19972      JANE P. BENTROTT             82             1           0             $0.00 On‐line Research ‐ WESTLAW                                     22695828
 5/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: BENTROTT,JANE

 4/30/2018   22270      ROB MANOSO                   82             1           0             $0.00 On‐line Research ‐ WESTLAW                                     22695829
 5/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MANOSO,ROBERT

 4/30/2018   18553      CATHERINE L. CHAPPLE         82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                        22695830
 5/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

  5/1/2018   19972      JANE P. BENTROTT             82             1           0             $0.00 On‐line Research ‐ WESTLAW                                     22701213
 6/30/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: BENTROTT,JANE

  5/1/2018   19898      DAVID D. CROSS               73             1     21.19           $21.19 Travel                                                            22707955
 6/30/2018              Invoice=                                    1     21.19           $21.19 David Cross, Attend meetings ‐ Taxi
                        Voucher=01848821 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1617.67
                                                                                                 Check #170420 05/11/2018

  5/1/2018   19898      DAVID D. CROSS               73             1    249.32          $249.32 Travel                                                            22707956
 6/30/2018              Invoice=                                    1    249.32          $249.32 David Cross, Attend meetings ‐ Hotel
                        Voucher=01848821 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1617.67
                                                                                                 Check #170420 05/11/2018

  5/1/2018   19898      DAVID D. CROSS               943            1     30.22           $30.22 Travel Meals                                                      22707957
 6/30/2018              Invoice=                                    1     30.22           $30.22 David Cross, Attend meetings ‐ Travel meal
                        Voucher=01848821 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1617.67
                                                                                                 Check #170420 05/11/2018

  5/1/2018   19898      DAVID D. CROSS               943            1      3.55               $3.55 Travel Meals                                                   22707958
 6/30/2018              Invoice=                                    1      3.55               $3.55 David Cross, Attend meetings ‐ Travel meal
                        Voucher=01848821 Paid                                                       Vendor=DAVID D. CROSS Balance= .00 Amount= 1617.67
                                                                                                    Check #170420 05/11/2018

  5/1/2018   19898      DAVID D. CROSS               943            1          28         $28.00 Travel Meals                                                      22707959
 6/30/2018              Invoice=                                    1          28         $28.00 David Cross, Attend meetings ‐ Travel meal
                        Voucher=01848821 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1617.67
                                                                                                 Check #170420 05/11/2018

  5/1/2018   22270      ROB MANOSO                   5322           1     28.77           $28.77 Overtime Meals                                                    22720475
 6/30/2018              Invoice=                                    1     28.77           $28.77 Order ID:1923638961
                                                                                                 Order Date:5/1/2018 8:24:00PM
                                                                                                 Vendor Name: Charm Thai (L St NW)
                                                                                                 Comment: R. Manoso ‐ Dinner while reviewing pres
                        Voucher=01850851 Paid                                                    Vendor=SEAMLESSWEB PROF SOLUTIONS INC Balance= .00 Amount=
                                                                                                                                                       4040.5
                                                                                                 Check #92648 05/31/2018
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 140 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                         Page 5
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                           Cost Index

  5/1/2018   21260      BRIAN J. CRIDER              151            1   1,775.25        $1,775.25 Epiq eDiscovery Managed Services                                   22748713
 6/30/2018              Invoice=                                    1   1,775.25        $1,775.25 Epiq
                                                                                                  DMMF01357

  5/2/2018   20386      ARVIND S. MIRIYALA           82             1     261.8          $261.80 On‐line Research ‐ WESTLAW                                          22704942
 6/30/2018              Invoice=                                    1     261.8          $261.80 USER DEFINED 2: MIRIYALA,ARVIND

  5/2/2018   3449       ROBERT R. CHEEKS             69             6          50        $300.00 Document Preparation                                                22710457
 6/30/2018              Invoice=                                    6          50        $300.00 Cull info to two columns of Copy of Washington
                                                                                                 Excel‐927177 doc per instructions.

  5/2/2018   18553      CATHERINE L. CHAPPLE         942            1     33.16           $33.16 Business Meals                                                      22711170
 6/30/2018              Invoice=                                    1     33.16           $33.16 Catherine Chapple, Working dinner
                        Voucher=01849364 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 33.16
                                                                                                 Check #170795 05/18/2018

  5/2/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                22867377
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          10:26:44
                                                                                                   CIVIL CASE SEARCH

  5/2/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                22867378
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          10:28:29
                                                                                                   CIVIL CASE SEARCH

  5/2/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                                22867379
 7/31/2018              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          11:28:42
                                                                                                   DOCKET REPORT

  5/2/2018   19929      JENNA B. CONAWAY             97             1          2.6            $2.60 On‐line Research ‐ OTHER DATABASE                                22867380
 7/31/2018              Invoice=                                    1          2.6            $2.60 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          11:29:13
                                                                                                   IMAGE15‐1

  5/2/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                                22867381
 7/31/2018              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          11:29:13
                                                                                                   IMAGE15‐0

  5/2/2018   19929      JENNA B. CONAWAY             97             1          2.8            $2.80 On‐line Research ‐ OTHER DATABASE                                22867382
 7/31/2018              Invoice=                                    1          2.8            $2.80 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          11:29:14
                                                                                                   IMAGE15‐2

  5/2/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                                22867383
 7/31/2018              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          11:29:15
                                                                                                   IMAGE15‐3

  5/2/2018   19929      JENNA B. CONAWAY             97             1          0.7            $0.70 On‐line Research ‐ OTHER DATABASE                                22867384
 7/31/2018              Invoice=                                    1          0.7            $0.70 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          11:29:16
                                                                                                   IMAGE15‐4

  5/2/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                                22867385
 7/31/2018              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          11:30:29
                                                                                                   IMAGE70‐0

  5/2/2018   19929      JENNA B. CONAWAY             97             1          0.9            $0.90 On‐line Research ‐ OTHER DATABASE                                22867386
 7/31/2018              Invoice=                                    1          0.9            $0.90 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          11:47:38
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 141 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                         Page 6
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                     Description                          Cost Index
                                                                                                   ATTORNEY LIST




  5/3/2018   20386      ARVIND S. MIRIYALA           82             1            0            $0.00 On‐line Research ‐ WESTLAW                                       22706961
 6/30/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND

  5/3/2018   1167       NINA K. TANAKA               69             3           50       $150.00 Document Preparation                                                22708410
 6/30/2018              Invoice=                                    3           50       $150.00 Input data into Preserved DREs and Memory Card
                                                                                                 Inventory (dc‐927177).

  5/3/2018   1167       NINA K. TANAKA               69           15            50        $75.00 Document Preparation                                                22708411
 6/30/2018              Invoice=                                  15            50        $75.00 Input data from Fulton June 2017 and Fulton
                                                                                                 Released pdfs.

  5/3/2018   18121      ANDY MEER                    69           15            50        $75.00 Document Preparation                                                22708495
 6/30/2018              Invoice=                                  15            50        $75.00 Copy info from PDF to Excel

  5/4/2018   1167       NINA K. TANAKA               69          6.25           50       $312.50 Document Preparation                                                22708412
 6/30/2018              Invoice=                                 6.25           50       $312.50 Input data from pdf into Preserved DREs and
                                                                                                 Memory Cards Inventory spreadsheet
                                                                                                 (dc‐927117).

  5/9/2018   18553      CATHERINE L. CHAPPLE         73             1          334       $334.00 Travel                                                              22713850
 6/30/2018              Invoice=                                    1          334       $334.00 Catherine Chapple, Attend client meeting
                        Voucher=01849780 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 668.20
                                                                                                 Check #170795 05/18/2018

  5/9/2018   18553      CATHERINE L. CHAPPLE         73             1     334.2          $334.20 Travel                                                              22713851
 6/30/2018              Invoice=                                    1     334.2          $334.20 Catherine Chapple, Attend client meeting
                        Voucher=01849780 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 668.20
                                                                                                 Check #170795 05/18/2018

  5/9/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                22867387
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          14:45:41
                                                                                                   CIVIL CASE SEARCH

  5/9/2018   19929      JENNA B. CONAWAY             97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                                22867388
 7/31/2018              Invoice=                                    1            3            $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          15:45:55
                                                                                                   DOCKET REPORT

  5/9/2018   19929      JENNA B. CONAWAY             97             1            2            $2.00 On‐line Research ‐ OTHER DATABASE                                22867389
 7/31/2018              Invoice=                                    1            2            $2.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          15:49:25
                                                                                                   IMAGE191‐0

  5/9/2018   19929      JENNA B. CONAWAY             97             1          0.8            $0.80 On‐line Research ‐ OTHER DATABASE                                22867390
 7/31/2018              Invoice=                                    1          0.8            $0.80 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          15:49:26
                                                                                                   IMAGE191‐1

 5/10/2018   20116      DAVID HALL                   69          0.75          50         $37.50 Document Preparation                                                22719538
 6/30/2018              Invoice=                                 0.75          50         $37.50 Bookread 3 pp (Miriyala, A.)

 5/10/2018   18553      CATHERINE L. CHAPPLE         73             1      37.8           $37.80 Travel                                                              22723849
 6/30/2018              Invoice=                                    1      37.8           $37.80 Catherine Chapple, Attend court hearing
                        Voucher=01851273 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 37 80
                                                                                                 Check #171301 05/25/2018
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 142 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 7
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                      Description                 Cost Index




 5/21/2018   19972      JANE P. BENTROTT             82             1     166.6          $166.60 On‐line Research ‐ WESTLAW                                  22731494
 6/30/2018              Invoice=                                    1     166.6          $166.60 USER DEFINED 2: BENTROTT,JANE

 5/29/2018   1206       OLGA S. ARROYO               69           15            50        $75.00 Document Preparation                                        22764670
 6/30/2018              Invoice=                                  15            50        $75.00 Second Amended Complaint 2017 09.15 ‐ create ‐
                                                                                                 DC930250. ASM11/20386

 5/30/2018   20116      DAVID HALL                   69          1.75          50         $87.50 Document Preparation                                        22754143
 6/30/2018              Invoice=                                 1.75          50         $87.50 Bookread 31 pp (Miriyala, A.)

  6/1/2018   22270      ROB MANOSO                   82             1            0            $0.00 On‐line Research ‐ WESTLAW                               22758734
 7/31/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: MANOSO,ROBERT

  6/1/2018   21260      BRIAN J. CRIDER              151            1          145       $145.00 Epiq eDiscovery Managed Services                            22798825
 7/31/2018              Invoice=                                    1          145       $145.00 Epiq
                                                                                                 DMMF01357

  6/4/2018   19972      JANE P. BENTROTT             82             1     333.2          $333.20 On‐line Research ‐ WESTLAW                                  22763810
 7/31/2018              Invoice=                                    1     333.2          $333.20 USER DEFINED 2: BENTROTT,JANE

  6/4/2018   20386      ARVIND S. MIRIYALA           97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                        22874025
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                  17:17:04
                                                                                                   APPELLATE CASE SEARCH

  6/4/2018   20386      ARVIND S. MIRIYALA           97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                        22874026
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                  18:17:12
                                                                                                   CASE SUMMARY

  6/6/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                        22874027
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                  10:11:49
                                                                                                   CIVIL CASE SEARCH

  6/6/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                        22874028
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                  10:12:13
                                                                                                   CIVIL CASE SEARCH

  6/6/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                        22874029
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                  10:15:23
                                                                                                   APPELLATE CASE SEARCH

  6/6/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                        22874030
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                  10:15:31
                                                                                                   APPELLATE CASE SEARCH

  6/6/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                        22874031
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                  10:15:38
                                                                                                   ALL COURT TYPES CASE SEARCH

  6/6/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                        22874032
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                  10:15:47
                                                                                                   ALL COURT TYPES CASE SEARCH

 6/6/2018    19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                        22874033
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 143 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                        Page 8
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number       Code   Quantity   Rate         Amount                                    Description                       Cost Index
 7/31/2018              Invoice=                                       1          0.1            $0.10 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                         10:16:18
                                                                                                      APPELLATE CASE SEARCH

  6/6/2018   19929      JENNA B. CONAWAY             97                1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                            22874034
 7/31/2018              Invoice=                                       1          0.1            $0.10 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                         10:16:30
                                                                                                      ALL COURT TYPES CASE SEARCH

  6/6/2018   19929      JENNA B. CONAWAY             97                1          1.8            $1.80 On‐line Research ‐ OTHER DATABASE                            22874035
 7/31/2018              Invoice=                                       1          1.8            $1.80 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                         11:12:37
                                                                                                      DOCKET REPORT

  6/6/2018   19929      JENNA B. CONAWAY             97                1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                            22874036
 7/31/2018              Invoice=                                       1          0.1            $0.10 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                         11:14:07
                                                                                                      CASE SELECTION TABLE

  6/6/2018   19929      JENNA B. CONAWAY             97                1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                            22874037
 7/31/2018              Invoice=                                       1          0.1            $0.10 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                         11:14:18
                                                                                                      CASE SELECTION TABLE

  6/6/2018   19929      JENNA B. CONAWAY             97                1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                            22874038
 7/31/2018              Invoice=                                       1          0.1            $0.10 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                         11:14:35
                                                                                                      CASE SELECTION TABLE

  6/6/2018   19929      JENNA B. CONAWAY             97                1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                            22874039
 7/31/2018              Invoice=                                       1          0.1            $0.10 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                         11:14:56
                                                                                                      CASE SELECTION TABLE

  6/6/2018   19929      JENNA B. CONAWAY             97                1          1.8            $1.80 On‐line Research ‐ OTHER DATABASE                            22874040
 7/31/2018              Invoice=                                       1          1.8            $1.80 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                         11:16:41
                                                                                                      DOCKET REPORT

  6/6/2018   19929      JENNA B. CONAWAY             97                1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                            22874041
 7/31/2018              Invoice=                                       1          0.1            $0.10 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                         11:17:18
                                                                                                      CASE SELECTION TABLE

  6/8/2018   19972      JANE P. BENTROTT             82                1     666.4          $666.40 On‐line Research ‐ WESTLAW                                      22776432
 7/31/2018              Invoice=                                       1     666.4          $666.40 USER DEFINED 2: BENTROTT,JANE

 6/10/2018   20386      ARVIND S. MIRIYALA           82                1     663.6          $663.60 On‐line Research ‐ WESTLAW                                      22776104
 7/31/2018              Invoice=                                       1     663.6          $663.60 USER DEFINED 2: MIRIYALA,ARVIND

 6/11/2018   18553      CATHERINE L. CHAPPLE         3                 1           1             $1.00 Postage                                                      22778151
 7/31/2018              Invoice=                                       1           1             $1.00 USER DEFINED 1: VACL07A

 6/11/2018   19972      JANE P. BENTROTT             82                1     249.9          $249.90 On‐line Research ‐ WESTLAW                                      22778494
 7/31/2018              Invoice=                                       1     249.9          $249.90 USER DEFINED 2: BENTROTT,JANE

 6/11/2018   20386      ARVIND S. MIRIYALA           82                1     559.3          $559.30 On‐line Research ‐ WESTLAW                                      22778495
 7/31/2018              Invoice=                                       1     559.3          $559.30 USER DEFINED 2: MIRIYALA,ARVIND

 6/11/2018   19898      DAVID D. CROSS               960               1      9.95               $9.95 Miscellaneous Disbursement                                   22779956
 7/31/2018              Invoice=                                       1      9.95               $9.95 David Cross, Attend business meeting ‐ inflight
                                                                                                       internet
                        Voucher=01857286 Paid                                                          Vendor=DAVID D. CROSS Balance= .00 Amount= 9 95
                                                                                                       Check #172808 06/22/2018

 6/12/2018   19929      JENNA B. CONAWAY             97                1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                            22874042
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 144 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                            Page 9
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description              Cost Index
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              9:33:45
                                                                                                   CIVIL CASE SEARCH

 6/12/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   22874043
 7/31/2018              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             10:33:56
                                                                                                   DOCKET REPORT

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                   22874044
 7/31/2018              Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:12:12
                                                                                                   IMAGE205‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.3            $0.30 On‐line Research ‐ OTHER DATABASE                   22874045
 7/31/2018              Invoice=                                    1          0.3            $0.30 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:20:30
                                                                                                   IMAGE202‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   22874046
 7/31/2018              Invoice=                                    1          0.4            $0.40 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:24:41
                                                                                                   IMAGE201‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.6            $0.60 On‐line Research ‐ OTHER DATABASE                   22874047
 7/31/2018              Invoice=                                    1          0.6            $0.60 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:31:05
                                                                                                   IMAGE175‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.9            $0.90 On‐line Research ‐ OTHER DATABASE                   22874048
 7/31/2018              Invoice=                                    1          0.9            $0.90 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:32:08
                                                                                                   IMAGE174‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   22874049
 7/31/2018              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:36:17
                                                                                                   DOCKET REPORT

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   22874050
 7/31/2018              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:37:08
                                                                                                   IMAGE168‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   22874051
 7/31/2018              Invoice=                                    1          0.4            $0.40 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:42:26
                                                                                                   IMAGE163‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   22874052
 7/31/2018              Invoice=                                    1          0.4            $0.40 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:44:28
                                                                                                   IMAGE162‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.7            $0.70 On‐line Research ‐ OTHER DATABASE                   22874053
 7/31/2018              Invoice=                                    1          0.7            $0.70 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:45:45
                                                                                                   IMAGE161‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.7            $0.70 On‐line Research ‐ OTHER DATABASE                   22874054
 7/31/2018              Invoice=                                    1          0.7            $0.70 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:46:58
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 145 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                          Page 10
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials       Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description              Cost Index
                                                                                                  IMAGE160‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   22874055
 7/31/2018              Invoice=                                   1           3             $3.00 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            13:53:54
                                                                                                  IMAGE160‐1

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.3            $0.30 On‐line Research ‐ OTHER DATABASE                   22874056
 7/31/2018              Invoice=                                   1          0.3            $0.30 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            13:54:04
                                                                                                  IMAGE160‐2

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                   22874057
 7/31/2018              Invoice=                                   1          0.2            $0.20 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            14:07:20
                                                                                                  IMAGE159‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                   22874058
 7/31/2018              Invoice=                                   1          0.2            $0.20 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            14:08:22
                                                                                                  IMAGE158‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   22874059
 7/31/2018              Invoice=                                   1          0.4            $0.40 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            14:09:49
                                                                                                  IMAGE157‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   22874060
 7/31/2018              Invoice=                                   1          0.4            $0.40 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            14:10:53
                                                                                                  IMAGE156‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   22874061
 7/31/2018              Invoice=                                   1          0.4            $0.40 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            14:45:26
                                                                                                  IMAGE155‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.3            $0.30 On‐line Research ‐ OTHER DATABASE                   22874062
 7/31/2018              Invoice=                                   1          0.3            $0.30 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            14:48:24
                                                                                                  IMAGE152‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.3            $0.30 On‐line Research ‐ OTHER DATABASE                   22874063
 7/31/2018              Invoice=                                   1          0.3            $0.30 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            14:50:00
                                                                                                  IMAGE151‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   22874064
 7/31/2018              Invoice=                                   1          0.4            $0.40 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            14:52:07
                                                                                                  IMAGE150‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   22874065
 7/31/2018              Invoice=                                   1          0.4            $0.40 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            14:52:44
                                                                                                  IMAGE149‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   22874066
 7/31/2018              Invoice=                                   1          0.1            $0.10 Pacer
                                                                                                   MF0071 Kevin Lau (25
                                                                                                                                            15:11:40
                                                                                                  IMAGE148‐0

 6/13/2018   19929      JENNA B. CONAWAY            97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                   22874067
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 146 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                   Page 11
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                     Description                     Cost Index
 7/31/2018              Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                     15:12:27
                                                                                                    IMAGE147‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.3            $0.30 On‐line Research ‐ OTHER DATABASE                           22874068
 7/31/2018              Invoice=                                    1          0.3            $0.30 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                     15:14:09
                                                                                                    IMAGE146‐0

 6/13/2018   19929      JENNA B. CONAWAY             97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                           22874069
 7/31/2018              Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                     15:14:48
                                                                                                    IMAGE144‐0

 6/14/2018   19972      JANE P. BENTROTT             82             1           0             $0.00 On‐line Research ‐ WESTLAW                                  22784697
 7/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: BENTROTT,JANE

 6/14/2018   20130      SHARON L. HALEY              977            1          30         $30.00 Meals                                                          22786774
 7/31/2018              Invoice=                                    1          30         $30.00 Sharon Haley, Worked late.
                        Voucher=01858285 Paid                                                    Vendor=SHARON L. HALEY Balance= .00 Amount= 47.38
                                                                                                 Check #172731 06/22/2018

 6/15/2018   19516      JASON RICE                   69            12          50        $600.00 Document Preparation                                           22787093
 7/31/2018              Invoice=                                   12          50        $600.00 Data entry. (Miriyala, A.)

 6/15/2018   19516      JASON RICE                   69            12          50        $600.00 Document Preparation                                           22787094
 7/31/2018              Invoice=                                   12          50        $600.00 Data entry. (Miriyala, A.)

 6/15/2018   19516      JASON RICE                   69            12          50        $600.00 Document Preparation                                           22787095
 7/31/2018              Invoice=                                   12          50        $600.00 Data entry. (Miriyala, A.)

 6/15/2018   19516      JASON RICE                   69           45           50        $225.00 Document Preparation                                           22787096
 7/31/2018              Invoice=                                  45           50        $225.00 Data entry. (Miriyala, A.)

 6/15/2018   19516      JASON RICE                   69            12          50        $600.00 Document Preparation                                           22787097
 7/31/2018              Invoice=                                   12          50        $600.00 Data entry. (Miriyala, A.)

 6/15/2018   20596      CHRISTOPHER JAMES VALDEZ     69             1          50         $50.00 Document Preparation                                           22788793
 7/31/2018              Invoice=                                    1          50         $50.00 Retype PDF data into Excel.

 6/15/2018   20386      ARVIND S. MIRIYALA           78             1          1.5            $1.50 Overtime Transportation                                     22789420
 7/31/2018              Invoice=                                    1          1.5            $1.50

 6/15/2018   20386      ARVIND S. MIRIYALA           78             1          21         $21.00 Overtime Transportation                                        22789421
 7/31/2018              Invoice=                                    1          21         $21.00

 6/15/2018   20386      ARVIND S. MIRIYALA           78             1      31.2           $31.20 Overtime Transportation                                        22789422
 7/31/2018              Invoice=                                    1      31.2           $31.20

 6/15/2018   20386      ARVIND S. MIRIYALA           86          7.75          50        $387.50 Assist with data entry ‐‐ S.Nelson                             22789477
 7/31/2018              Invoice=                                 7.75          50        $387.50

 6/15/2018   20386      ARVIND S. MIRIYALA           86             8          50        $400.00 data entry ‐‐ V.Sedgwick                                       22789478
 7/31/2018              Invoice=                                    8          50        $400.00

 6/15/2018   20386      ARVIND S. MIRIYALA           5322           1     26.87           $26.87 Overtime Meals                                                 22791080
 7/31/2018              Invoice=                                    1     26.87           $26.87 Order ID:1935083555
                                                                                                 Order Date:6/15/2018 6:09:00PM
                                                                                                 Vendor Name: Chalin's (Formerly Charlie Chiang's
                                                                                                 Comment: S. Nelson (1)
                        Voucher=01858939 Paid                                                    Vendor=SEAMLESSWEB PROF SOLUTIONS INC Balance= .00 Amount=
                                                                                                                                                      3137.44
                                                                                                 Check #93618 07/13/2018

 6/15/2018   20386      ARVIND S. MIRIYALA           5322           1     26.86           $26.86 Overtime Meals                                                 22791081
 7/31/2018              Invoice=                                    1     26.86           $26.86 Order ID:1935083555
                                                                                                 Order Date:6/15/2018 6:09:00PM
                                                                                                 Vendor Name: Chalin's (Formerly Charlie Chiang's
                                                                                                 Comment: S. Sedgwick (1)
                        Voucher=01858939 Paid                                                    Vendor=SEAMLESSWEB PROF SOLUTIONS INC Balance= .00 Amount=
                                                                                                                                                      3137.44
                                                                                                 Check #93618 07/13/2018
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 147 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                     Page 12
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate        Amount                                      Description                       Cost Index

 6/15/2018   1167       NINA K. TANAKA               69          1.75          50        $87.50 Document Preparation                                              22796433
 7/31/2018              Invoice=                                 1.75          50        $87.50 Create a new spreadsheet and type the data from
                                                                                                the poor quality DRE Recap Sheets 5‐16‐2017
                                                                                                pdf onto the spreadsheet of the identical
                                                                                                name.

 6/16/2018   10567      SUSAN A.T. TICE              5322           1     30.59          $30.59 Overtime Meals                                                    22798900
 7/31/2018              Invoice=                                    1     30.59          $30.59 Order ID:1935144105
                                                                                                Order Date:6/16/2018 8:19 00PM
                                                                                                Vendor Name: Uncle Mario's Pizzeria and Italian
                                                                                                Comment: 1
                        Voucher=01859944 Paid                                                   Vendor=SEAMLESSWEB PROF SOLUTIONS INC Balance= .00 Amount=
                                                                                                                                                     1875.24
                                                                                                Check #93618 07/13/2018

 6/16/2018   20386      ARVIND S. MIRIYALA           86             5          50       $250.00 Assist with data entry ‐‐ S.Nelson                                22801321
 7/31/2018              Invoice=                                    5          50       $250.00

 6/16/2018   20386      ARVIND S. MIRIYALA           86             7          50       $350.00 data entry ‐‐ V.Sedgwick                                          22801322
 7/31/2018              Invoice=                                    7          50       $350.00

 6/16/2018   20386      ARVIND S. MIRIYALA           77             1          10        $10.00 Overtime Meals                                                    22801421
 7/31/2018              Invoice=                                    1          10        $10.00

 6/16/2018   16216      APRIL K. JENKINS             5755           1     52.62          $52.62 Travel                                                            22827000
 7/31/2018              Invoice=                                    1     52.62          $52.62 Invoice #: 5309265
                                                                                                Voucher #: 3292573
                                                                                                Travel Date: 06/16/18 1:41 PM
                                                                                                From: 250 W 55 ST
                                                                                                To: 103 WINDING RIDGE RD, WHITE PLAINS;WC
                                                                                                B
                        Voucher=01864226 Paid                                                   Vendor=VITAL TRANSPORTATION INC. Balance= .00 Amount=
                                                                                                                                                        2491.75
                                                                                                 Check #94235 08/03/2018

 6/17/2018   20130      SHARON L. HALEY              977            1     17.38          $17.38 Meals                                                             22786775
 7/31/2018              Invoice=                                    1     17.38          $17.38 Sharon Haley, Worked late.
                        Voucher=01858285 Paid                                                   Vendor=SHARON L. HALEY Balance= .00 Amount= 47.38
                                                                                                Check #172731 06/22/2018

 6/17/2018   20115      HANNAH MULL                  69            12          50       $600.00 Document Preparation                                              22787098
 7/31/2018              Invoice=                                   12          50       $600.00 Entered handwritten data into Excel. 3 of 4.
                                                                                                (Miriyala, A.)

 6/17/2018   20115      HANNAH MULL                  69            12          50       $600.00 Document Preparation                                              22787099
 7/31/2018              Invoice=                                   12          50       $600.00 Entered handwritten data into Excel. 2 of 4.
                                                                                                (Miriyala, A.)

 6/17/2018   20115      HANNAH MULL                  69            12          50       $600.00 Document Preparation                                              22787100
 7/31/2018              Invoice=                                   12          50       $600.00 Entered handwritten data into Excel. (Miriyala,
                                                                                                A.)

 6/17/2018   20115      HANNAH MULL                  69           45           50       $225.00 Document Preparation                                              22787101
 7/31/2018              Invoice=                                  45           50       $225.00 Entered handwritten data into Excel. 4 of 4.
                                                                                                (Miriyala, A.)

 6/17/2018   20115      HANNAH MULL                  69           55           50       $275.00 Document Preparation                                              22787102
 7/31/2018              Invoice=                                  55           50       $275.00 Proofed Excel file against PDF. (Miriyala, A.)

 6/17/2018   20386      ARVIND S. MIRIYALA           86             4          50       $200.00 data entry ‐‐ V.Sedgwick                                          22801323
 7/31/2018              Invoice=                                    4          50       $200.00

 6/17/2018   20386      ARVIND S. MIRIYALA           86             5          50       $250.00 Assist with data entry and QCing ‐‐ S.Nelson                      22801324
 7/31/2018              Invoice=                                    5          50       $250.00

 6/17/2018   20386      ARVIND S. MIRIYALA           77             1          10        $10.00 Overtime Meals                                                    22801422
 7/31/2018              Invoice=                                    1          10        $10.00

 6/18/2018   19972      JANE P. BENTROTT             82             1     249.9         $249.90 On‐line Research ‐ WESTLAW                                        22789389
 7/31/2018              Invoice=                                    1     249.9         $249.90 USER DEFINED 2: BENTROTT,JANE

 6/18/2018   20386      ARVIND S. MIRIYALA           86           45           50       $225.00 Assist with data reports ‐‐ S.Nelson                              22801325
 7/31/2018              Invoice=                                  45           50       $225.00
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 148 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 13
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                     Description                   Cost Index
 6/18/2018   20386      ARVIND S. MIRIYALA           86             6           50       $300.00 data entry ‐‐ V.Sedgwick                                     22801326
 7/31/2018              Invoice=                                    6           50       $300.00

 6/18/2018   20386      ARVIND S. MIRIYALA           77             1           15        $15.00 Overtime Meals                                               22801423
 7/31/2018              Invoice=                                    1           15        $15.00

 6/18/2018   20386      ARVIND S. MIRIYALA           77             1           15        $15.00 Overtime Meals                                               22801424
 7/31/2018              Invoice=                                    1           15        $15.00

 6/18/2018   20386      ARVIND S. MIRIYALA           78             1          1.5            $1.50 Overtime Transportation                                   22801425
 7/31/2018              Invoice=                                    1          1.5            $1.50

 6/18/2018   20386      ARVIND S. MIRIYALA           78             1           21        $21.00 Overtime Transportation                                      22801426
 7/31/2018              Invoice=                                    1           21        $21.00

 6/18/2018   20386      ARVIND S. MIRIYALA           78             1      31.2           $31.20 Overtime Transportation                                      22801427
 7/31/2018              Invoice=                                    1      31.2           $31.20

 6/19/2018   19972      JANE P. BENTROTT             82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                   22791523
 7/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: BENTROTT,JANE

 6/19/2018   22270      ROB MANOSO                   82             1            0            $0.00 On‐line Research ‐ WESTLAW                                22791524
 7/31/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: MANOSO,ROBERT

 6/19/2018   18553      CATHERINE L. CHAPPLE         82             1     580.3          $580.30 On‐line Research ‐ WESTLAW                                   22791525
 7/31/2018              Invoice=                                    1     580.3          $580.30 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

 6/28/2018   20386      ARVIND S. MIRIYALA           86             1           50        $50.00 data entry ‐‐ V.Sedgwick                                     22813984
 7/31/2018              Invoice=                                    1           50        $50.00

  7/1/2018   21260      BRIAN J. CRIDER              151            1          145       $145.00 Epiq eDiscovery Managed Services                             22842312
 8/31/2018              Invoice=                                    1          145       $145.00 Epiq
                                                                                                 DMMF01357

 7/3/2018    22270      ROB MANOSO                   97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                         23128153
11/30/2018              Invoice=                                    1            3            $3.00 PACER
                                                                                                                                                   16:23:26
                                                                                                    DOCKET REPORT

 7/3/2018    22270      ROB MANOSO                   97             1          0.8            $0.80 On‐line Research ‐ OTHER DATABASE                         23128154
11/30/2018              Invoice=                                    1          0.8            $0.80 PACER
                                                                                                                                                   16:24:58
                                                                                                    IMAGE228‐0

  7/4/2018   20386      ARVIND S. MIRIYALA           82             1     416.5          $416.50 On‐line Research ‐ WESTLAW                                   22815874
 8/31/2018              Invoice=                                    1     416.5          $416.50 USER DEFINED 2: MIRIYALA,ARVIND

  7/5/2018   20386      ARVIND S. MIRIYALA           82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                   22817796
 8/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: MIRIYALA,ARVIND

  7/6/2018   20386      ARVIND S. MIRIYALA           82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                   22820886
 8/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: MIRIYALA,ARVIND

 7/17/2018   1206       OLGA S. ARROYO               69             3           50       $150.00 Document Preparation                                         22878104
 8/31/2018              Invoice=                                    3           50       $150.00 Table of Authorities Chart ‐ create ‐ DC947082.
                                                                                                 ASM11/20386

 7/20/2018   19972      JANE P. BENTROTT             82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                   22857129
 8/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: BENTROTT,JANE

 7/24/2018   19972      JANE P. BENTROTT             82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                   22857276
 8/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: BENTROTT,JANE

 7/24/2018   22754      JONATHAN E. HAGAN            69          5.75           50       $287.50 Document Preparation                                         22874300
 8/31/2018              Invoice=                                 5.75           50       $287.50 Verbatim 72 pages, applied edits (Miriyala, A.)

 7/25/2018   20386      ARVIND S. MIRIYALA           82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                   22859672
 8/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: MIRIYALA,ARVIND

 7/26/2018   20386      ARVIND S. MIRIYALA           82             1     785.4          $785.40 On‐line Research ‐ WESTLAW                                   22859749
 8/31/2018              Invoice=                                    1     785.4          $785.40 USER DEFINED 2: MIRIYALA,ARVIND

 7/27/2018   19972      JANE P. BENTROTT             82             1            0            $0.00 On‐line Research ‐ WESTLAW                                22875878
 8/31/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: BENTROTT,JANE
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 149 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                             Page 14
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                      Description              Cost Index

 7/27/2018   20386      ARVIND S. MIRIYALA           82             1     333.2          $333.20 On‐line Research ‐ WESTLAW                               22875879
 8/31/2018              Invoice=                                    1     333.2          $333.20 USER DEFINED 2: MIRIYALA,ARVIND

 7/28/2018   20386      ARVIND S. MIRIYALA           82             1   1,368.50        $1,368.50 On‐line Research ‐ WESTLAW                              22875916
 8/31/2018              Invoice=                                    1   1,368.50        $1,368.50

 7/29/2018   20386      ARVIND S. MIRIYALA           82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                               22875953
 8/31/2018              Invoice=                                    1      83.3           $83.30

 7/29/2018   22270      ROB MANOSO                   82             1           0             $0.00 On‐line Research ‐ WESTLAW                            22875954
 8/31/2018              Invoice=                                    1           0             $0.00




7/30/2018    19972      JANE P. BENTROTT             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                     23128155
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                               19:06:10
                                                                                                   CIVIL CASE SEARCH

7/30/2018    19972      JANE P. BENTROTT             97             1          2.5            $2.50 On‐line Research ‐ OTHER DATABASE                     23128156
11/30/2018              Invoice=                                    1          2.5            $2.50 PACER
                                                                                                                                               19:06:25
                                                                                                   DOCKET REPORT

7/30/2018    19972      JANE P. BENTROTT             97             1          2.2            $2.20 On‐line Research ‐ OTHER DATABASE                     23128157
11/30/2018              Invoice=                                    1          2.2            $2.20 PACER
                                                                                                                                               19:08:20
                                                                                                   DOCKET REPORT

7/30/2018    19972      JANE P. BENTROTT             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                     23128158
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                               19:12:29
                                                                                                   APPELLATE CASE SEARC

7/30/2018    19972      JANE P. BENTROTT             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                     23128159
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                               19:18:33
                                                                                                   APPELLATE CASE SEARC

7/30/2018    19972      JANE P. BENTROTT             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                     23128160
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                               19:19:04
                                                                                                   APPELLATE CASE SEARC

7/30/2018    19972      JANE P. BENTROTT             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                     23128161
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                               20:12:38
                                                                                                   CASE SUMMARY

7/30/2018    19972      JANE P. BENTROTT             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                     23128162
11/30/2018              Invoice=                                    1           3             $3.00 PACER
                                                                                                                                               20:13:21
                                                                                                   DOCKET REPORT

7/30/2018    19972      JANE P. BENTROTT             97             1          1.4            $1.40 On‐line Research ‐ OTHER DATABASE                     23128163
11/30/2018              Invoice=                                    1          1.4            $1.40 PACER
                                                                                                                                               20:15:50
                                                                                                   IMAGE324‐0

7/30/2018    19972      JANE P. BENTROTT             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                     23128164
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                               20:18:41
                                                                                                   CASE SUMMARY

7/30/2018    19972      JANE P. BENTROTT             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                     23128165
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                               20:19:22
                                                                                                   CASE SUMMARY

 7/30/2018   19972      JANE P. BENTROTT             97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                     23128166
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 150 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                              Page 15
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                     Description                Cost Index
11/30/2018              Invoice=                                    1          0.2            $0.20 PACER
                                                                                                                                                20:21:44
                                                                                                   IMAGE339‐0

 7/31/2018   22270      ROB MANOSO                   82             1            0            $0.00 On‐line Research ‐ WESTLAW                             22880957
 8/31/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: MANOSO,ROBERT

  8/1/2018   22575      BROOKE VANI                  69          2.75           50       $137.50 Document Preparation                                      22882104
 9/30/2018              Invoice=                                 2.75           50       $137.50 500 row excel verbatim. (Miriyala, A.)

  8/1/2018   20386      ARVIND S. MIRIYALA           82             1     226.1          $226.10 On‐line Research ‐ WESTLAW                                22883186
 9/30/2018              Invoice=                                    1     226.1          $226.10 USER DEFINED 2: MIRIYALA,ARVIND

  8/1/2018   22270      ROB MANOSO                   82             1            0            $0.00 On‐line Research ‐ WESTLAW                             22883187
 9/30/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: MANOSO,ROBERT

  8/1/2018   21260      BRIAN J. CRIDER              151            1          146       $146.00 Epiq eDiscovery Managed Services                          22924518
 9/30/2018              Invoice=                                    1          146       $146.00 Epiq
                                                                                                 DMMF01357

  8/2/2018   19972      JANE P. BENTROTT             82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                22885152
 9/30/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: BENTROTT,JANE

  8/2/2018   20386      ARVIND S. MIRIYALA           82             1     583.1          $583.10 On‐line Research ‐ WESTLAW                                22885153
 9/30/2018              Invoice=                                    1     583.1          $583.10 USER DEFINED 2: MIRIYALA,ARVIND

  8/2/2018   22270      ROB MANOSO                   82             1            0            $0.00 On‐line Research ‐ WESTLAW                             22885154
 9/30/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: MANOSO,ROBERT

  8/2/2018   22723      TOM DUGGAN                   82             1     202.3          $202.30 On‐line Research ‐ WESTLAW                                22885155
 9/30/2018              Invoice=                                    1     202.3          $202.30 USER DEFINED 2: DUGGAN,TOM

  8/2/2018   18553      CATHERINE L. CHAPPLE         82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                22885156
 9/30/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

  8/2/2018   22270      ROB MANOSO                   977            1     28.89           $28.89 Meals                                                     22915095
 9/30/2018              Invoice=                                    1     28.89           $28.89 Rob Manoso, After hours meals ‐ dinner
                        Voucher=01872337 Paid                                                    Vendor=ROB MANOSO Balance= .00 Amount= 44.62
                                                                                                 Check #175838 08/24/2018

  8/2/2018   22270      ROB MANOSO                   978            1     15.73           $15.73 Transportation                                            22915096
 9/30/2018              Invoice=                                    1     15.73           $15.73 Rob Manoso, After hours transportation ‐
                                                                                                 transportation from MoFo to home.
                        Voucher=01872337 Paid                                                    Vendor=ROB MANOSO Balance= .00 Amount= 44.62
                                                                                                 Check #175838 08/24/2018

 8/2/2018    22723      TOM DUGGAN                   97             1          1.3            $1.30 On‐line Research ‐ OTHER DATABASE                      23134227
11/30/2018              Invoice=                                    1          1.3            $1.30 PACER
                                                                                                                                                15:08:25
                                                                                                   DOCKET REPORT

 8/2/2018    22723      TOM DUGGAN                   97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                      23134228
11/30/2018              Invoice=                                    1            3            $3.00 PACER
                                                                                                                                                15:09:04
                                                                                                   IMAGE8‐0

 8/2/2018    22723      TOM DUGGAN                   97             1          2.5            $2.50 On‐line Research ‐ OTHER DATABASE                      23134229
11/30/2018              Invoice=                                    1          2.5            $2.50 PACER
                                                                                                                                                15:10:58
                                                                                                   DOCKET REPORT

 8/2/2018    22723      TOM DUGGAN                   97             1          1.2            $1.20 On‐line Research ‐ OTHER DATABASE                      23134230
11/30/2018              Invoice=                                    1          1.2            $1.20 PACER
                                                                                                                                                15:11:36
                                                                                                   IMAGE120‐0

 8/2/2018    22723      TOM DUGGAN                   97             1           1             $1.00 On‐line Research ‐ OTHER DATABASE                      23134231
11/30/2018              Invoice=                                    1           1             $1.00 PACER
                                                                                                                                                15:11:38
                                                                                                   IMAGE120‐1

 8/2/2018    22723      TOM DUGGAN                   97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                      23134232
11/30/2018              Invoice=                                    1            3            $3.00 PACER
                                                                                                                                                15:11:39
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 151 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 16
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                     Description                   Cost Index
                                                                                                   IMAGE120‐2

 8/2/2018    22723      TOM DUGGAN                   97             1          1.1            $1.10 On‐line Research ‐ OTHER DATABASE                         23134233
11/30/2018              Invoice=                                    1          1.1            $1.10 PACER
                                                                                                                                                   15:11:40
                                                                                                   IMAGE120‐3

 8/2/2018    22723      TOM DUGGAN                   97             1          1.2            $1.20 On‐line Research ‐ OTHER DATABASE                         23134234
11/30/2018              Invoice=                                    1          1.2            $1.20 PACER
                                                                                                                                                   15:11:41
                                                                                                   IMAGE120‐4

 8/2/2018    22723      TOM DUGGAN                   97             1          2.5            $2.50 On‐line Research ‐ OTHER DATABASE                         23134235
11/30/2018              Invoice=                                    1          2.5            $2.50 PACER
                                                                                                                                                   15:11:42
                                                                                                   IMAGE120‐5

 8/2/2018    22723      TOM DUGGAN                   97             1          2.1            $2.10 On‐line Research ‐ OTHER DATABASE                         23134236
11/30/2018              Invoice=                                    1          2.1            $2.10 PACER
                                                                                                                                                   15:11:43
                                                                                                   IMAGE120‐6

 8/2/2018    22723      TOM DUGGAN                   97             1          0.6            $0.60 On‐line Research ‐ OTHER DATABASE                         23134237
11/30/2018              Invoice=                                    1          0.6            $0.60 PACER
                                                                                                                                                   15:11:44
                                                                                                   IMAGE120‐7

 8/2/2018    22723      TOM DUGGAN                   97             1          1.4            $1.40 On‐line Research ‐ OTHER DATABASE                         23134238
11/30/2018              Invoice=                                    1          1.4            $1.40 PACER
                                                                                                                                                   15:11:45
                                                                                                   IMAGE120‐8

 8/3/2018    19972      JANE P. BENTROTT             82             1       83.3          $83.30 On‐line Research ‐ WESTLAW                                   22887751
 9/30/2018              Invoice=                                    1       83.3          $83.30 USER DEFINED 2: BENTROTT,JANE

  8/3/2018   20386      ARVIND S. MIRIYALA           82             1     892.5          $892.50 On‐line Research ‐ WESTLAW                                   22887752
 9/30/2018              Invoice=                                    1     892.5          $892.50 USER DEFINED 2: MIRIYALA,ARVIND

  8/3/2018   22270      ROB MANOSO                   82             1           0             $0.00 On‐line Research ‐ WESTLAW                                22887753
 9/30/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MANOSO,ROBERT

  8/3/2018   10194      TONI F. COSTON               69             2          50        $100.00 Document Preparation                                         22893107
 9/30/2018              Invoice=                                    2          50        $100.00 Convert pdf to word and format.

  8/4/2018   19972      JANE P. BENTROTT             82             1     166.6          $166.60 On‐line Research ‐ WESTLAW                                   22888110
 9/30/2018              Invoice=                                    1     166.6          $166.60 USER DEFINED 2: BENTROTT,JANE

  8/4/2018   22270      ROB MANOSO                   82             1           0             $0.00 On‐line Research ‐ WESTLAW                                22888111
 9/30/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MANOSO,ROBERT

  8/5/2018   19972      JANE P. BENTROTT             82             1     333.2          $333.20 On‐line Research ‐ WESTLAW                                   22887802
 9/30/2018              Invoice=                                    1     333.2          $333.20 USER DEFINED 2: BENTROTT,JANE

  8/5/2018   22270      ROB MANOSO                   82             1           0             $0.00 On‐line Research ‐ WESTLAW                                22887803
 9/30/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MANOSO,ROBERT

  8/6/2018   3449       ROBERT R. CHEEKS             69           15           50         $75.00 Document Preparation                                         22889260
 9/30/2018              Invoice=                                  15           50         $75.00 Convert Buell declaration P. 21‐28

  8/6/2018   19972      JANE P. BENTROTT             82             1   1,082.90        $1,082.90 On‐line Research ‐ WESTLAW                                  22889494
 9/30/2018              Invoice=                                    1   1,082.90        $1,082.90 USER DEFINED 2: BENTROTT,JANE

  8/6/2018   20386      ARVIND S. MIRIYALA           82             1   1,237.60        $1,237.60 On‐line Research ‐ WESTLAW                                  22889495
 9/30/2018              Invoice=                                    1   1,237.60        $1,237.60 USER DEFINED 2: MIRIYALA,ARVIND

  8/6/2018   22270      ROB MANOSO                   82             1           0             $0.00 On‐line Research ‐ WESTLAW                                22889496
 9/30/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MANOSO,ROBERT

  8/6/2018   20516      BRIAN WILLIAM HART           82             1     247.8          $247.80 On‐line Research ‐ WESTLAW                                   22889497
 9/30/2018              Invoice=                                    1     247.8          $247.80 USER DEFINED 1: 12209539
                                                                                                 USER DEFINED 2: HART,BRIAN

  8/7/2018   22575      BROOKE VANI                  69          0.75          50         $37.50 Document Preparation                                         22893080
 9/30/2018              Invoice=                                 0.75          50         $37.50 11 page single spaced book read. (Bentrott, J.)
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 152 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                   Page 17
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                      Cost Index
  8/7/2018   20386      ARVIND S. MIRIYALA           82             1       83.3          $83.30 On‐line Research ‐ WESTLAW                                     22903033
 9/30/2018              Invoice=                                    1       83.3          $83.30 USER DEFINED 2: MIRIYALA,ARVIND

  8/7/2018   22270      ROB MANOSO                   82             1           0             $0.00 On‐line Research ‐ WESTLAW                                  22903034
 9/30/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MANOSO,ROBERT

  8/8/2018   22139      ROBYN BYTHEWAY               82             1   1,657.60        $1,657.60 On‐line Research ‐ WESTLAW                                    22900675
 9/30/2018              Invoice=                                    1   1,657.60        $1,657.60 USER DEFINED 2: BYTHEWAY,ROBYN

  8/8/2018   20386      ARVIND S. MIRIYALA           82             1     249.9          $249.90 On‐line Research ‐ WESTLAW                                     22900676
 9/30/2018              Invoice=                                    1     249.9          $249.90 USER DEFINED 2: MIRIYALA,ARVIND




  8/9/2018   22139      ROBYN BYTHEWAY               82             1   3,563.70        $3,563.70 On‐line Research ‐ WESTLAW                                    22903138
 9/30/2018              Invoice=                                    1   3,563.70        $3,563.70 USER DEFINED 2: BYTHEWAY,ROBYN

  8/9/2018   20386      ARVIND S. MIRIYALA           82             1     166.6          $166.60 On‐line Research ‐ WESTLAW                                     22903139
 9/30/2018              Invoice=                                    1     166.6          $166.60 USER DEFINED 2: MIRIYALA,ARVIND

  8/9/2018   19898      DAVID D. CROSS               66             1   9,750.00        $9,750.00 Expert Fees                                                   22907621
 9/30/2018              Invoice=                                    1   9,750.00        $9,750.00 JOHN ALEXANDER HALDERMAN, Expert fees.
                        Voucher=01871442 Paid                                                     Vendor=JOHN ALEXANDER HALDERMAN Balance= .00 Amount=
                                                                                                                                                         9750
                                                                                                   Check #3001325 09/21/2018, 3001325 09/30/2018

 8/9/2018    19972      JANE P. BENTROTT             97             1          0.9            $0.90 On‐line Research ‐ OTHER DATABASE                           23134239
11/30/2018              Invoice=                                    1          0.9            $0.90 PACER
                                                                                                                                                    12:01:39
                                                                                                   DOCKET REPORT

 8/9/2018    19972      JANE P. BENTROTT             97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                           23134240
11/30/2018              Invoice=                                    1          0.2            $0.20 PACER
                                                                                                                                                    12:12:58
                                                                                                   IMAGE48‐0

 8/9/2018    19972      JANE P. BENTROTT             97             1          2.3            $2.30 On‐line Research ‐ OTHER DATABASE                           23134241
11/30/2018              Invoice=                                    1          2.3            $2.30 PACER
                                                                                                                                                    12:12:59
                                                                                                   IMAGE48‐1

 8/9/2018    19972      JANE P. BENTROTT             97             1          1.2            $1.20 On‐line Research ‐ OTHER DATABASE                           23134242
11/30/2018              Invoice=                                    1          1.2            $1.20 PACER
                                                                                                                                                    15:16:01
                                                                                                   DOCKET REPORT

 8/9/2018    19972      JANE P. BENTROTT             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                           23134243
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                                    15:19:00
                                                                                                   SEARCH

 8/9/2018    19972      JANE P. BENTROTT             97             1          0.7            $0.70 On‐line Research ‐ OTHER DATABASE                           23134244
11/30/2018              Invoice=                                    1          0.7            $0.70 PACER
                                                                                                                                                    15:20:52
                                                                                                   DOCKET REPORT

 8/9/2018    19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                           23134245
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                                     9:12:43
                                                                                                   ALL COURT TYPES CASE

 8/9/2018    19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                           23134246
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                                     9:12:59
                                                                                                   ALL COURT TYPES CASE

 8/9/2018    19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                           23134247
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                                     9:13:15
                                                                                                   CIVIL CASE SEARCH

 8/10/2018   20386      ARVIND S. MIRIYALA           82             1   1,642.20        $1,642.20 On‐line Research ‐ WESTLAW                                    22905313
 9/30/2018              Invoice=                                    1   1,642.20        $1,642.20 USER DEFINED 2: MIRIYALA,ARVIND
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 153 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                           Page 18
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description              Cost Index
 8/14/2018   20056      MICHAEL D. DANIELS           81             1     126.7          $126.70 On‐line Research ‐ LEXIS                               22908648
 9/30/2018              Invoice=                                    1     126.7          $126.70 USER DEFINED 1: 5DS5SNP
                                                                                                 USER DEFINED 2: DANIELS, MICHAEL

 8/14/2018   19972      JANE P. BENTROTT             82             1            0            $0.00 On‐line Research ‐ WESTLAW                          22908738
 9/30/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: BENTROTT,JANE

 8/14/2018   20386      ARVIND S. MIRIYALA           82             1          105       $105.00 On‐line Research ‐ WESTLAW                             22908739
 9/30/2018              Invoice=                                    1          105       $105.00 USER DEFINED 2: MIRIYALA,ARVIND

 8/14/2018   22270      ROB MANOSO                   82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                             22908740
 9/30/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: MANOSO,ROBERT

 8/14/2018   20056      MICHAEL D. DANIELS           82             1     812.7          $812.70 On‐line Research ‐ WESTLAW                             22908741
 9/30/2018              Invoice=                                    1     812.7          $812.70 USER DEFINED 1: 12074513
                                                                                                 USER DEFINED 2: DANIELS,MICHAEL

 8/14/2018   22270      ROB MANOSO                   82             1            0            $0.00 On‐line Research ‐ WESTLAW                          22908742
 9/30/2018              Invoice=                                    1            0            $0.00 USER DEFINED 1: 5129037
                                                                                                    USER DEFINED 2: BELISARIO,CHRISTINA




8/14/2018    20056      MICHAEL D. DANIELS           97             1          0.8            $0.80 On‐line Research ‐ OTHER DATABASE                   23134248
11/30/2018              Invoice=                                    1          0.8            $0.80 PACER
                                                                                                                                             11:40:25
                                                                                                   DOCKET REPORT

8/14/2018    20056      MICHAEL D. DANIELS           97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   23134249
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                             12:40:05
                                                                                                   ALL COURT TYPES CASE

8/14/2018    20056      MICHAEL D. DANIELS           97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   23134250
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                             16:39:07
                                                                                                   ALL COURT TYPES CASE

8/14/2018    20056      MICHAEL D. DANIELS           97             1          0.8            $0.80 On‐line Research ‐ OTHER DATABASE                   23134251
11/30/2018              Invoice=                                    1          0.8            $0.80 PACER
                                                                                                                                             17:39:22
                                                                                                   HISTORY/DOCUMENTS

8/14/2018    20056      MICHAEL D. DANIELS           97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                   23134252
11/30/2018              Invoice=                                    1            3            $3.00 PACER
                                                                                                                                             17:40:01
                                                                                                   IMAGE265‐0

 8/15/2018   19972      JANE P. BENTROTT             82             1           0             $0.00 On‐line Research ‐ WESTLAW                          22912588
 9/30/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: BENTROTT,JANE

 8/15/2018   20386      ARVIND S. MIRIYALA           82             1     333.2          $333.20 On‐line Research ‐ WESTLAW                             22912589
 9/30/2018              Invoice=                                    1     333.2          $333.20 USER DEFINED 2: MIRIYALA,ARVIND

 8/15/2018   22270      ROB MANOSO                   82             1           0             $0.00 On‐line Research ‐ WESTLAW                          22912590
 9/30/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MANOSO,ROBERT

 8/16/2018   20056      MICHAEL D. DANIELS           81             1     352.1          $352.10 On‐line Research ‐ LEXIS                               22913778
 9/30/2018              Invoice=                                    1     352.1          $352.10 USER DEFINED 1: 5DS5SNP
                                                                                                 USER DEFINED 2: DANIELS, MICHAEL

 8/16/2018   19972      JANE P. BENTROTT             82             1            0            $0.00 On‐line Research ‐ WESTLAW                          22913866
 9/30/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: BENTROTT,JANE

 8/16/2018   20386      ARVIND S. MIRIYALA           82             1     166.6          $166.60 On‐line Research ‐ WESTLAW                             22913867
 9/30/2018              Invoice=                                    1     166.6          $166.60 USER DEFINED 2: MIRIYALA,ARVIND

 8/16/2018   22270      ROB MANOSO                   82             1            0            $0.00 On‐line Research ‐ WESTLAW                          22913868
 9/30/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: MANOSO,ROBERT

 8/16/2018   20386      ARVIND S. MIRIYALA           963            1           66        $66.00 Document Retrieval Service                             22925920
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 154 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                         Page 19
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                     Description                           Cost Index
 9/30/2018              Invoice=                                    1           66        $66.00 (IEEE) INSTITUTE OF ELECTRICAL & ELECTRONIC
                                                                                                 ENGINEERS INC., a better ballot box?; election
                                                                                                 security perception and reality article purchase
                        Voucher=01872983 Paid                                                    Vendor=(IEEE) INSTITUTE OF ELECTRICAL & ELECTRO Balance=
                                                                                                 .00 Amount= 66.00
                                                                                                 Check #00107869 08/22/2018

 8/17/2018   20056      MICHAEL D. DANIELS           81             1          350       $350.00 On‐line Research ‐ LEXIS                                             22915972
 9/30/2018              Invoice=                                    1          350       $350.00 USER DEFINED 1: 5DS5SNP
                                                                                                 USER DEFINED 2: DANIELS, MICHAEL

 8/17/2018   22270      ROB MANOSO                   82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                           22916098
 9/30/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: MANOSO,ROBERT

 8/17/2018   19898      DAVID D. CROSS               905            1    112.78          $112.78 Long Distance Telephone                                              22927522
 9/30/2018              Invoice=                                    1    112.78          $112.78 David Cross, Long Distance Charges ‐ Press
                                                                                                 Interview
                        Voucher=01873090 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 112.78
                                                                                                 Check #176786 08/31/2018

 8/17/2018   22597      STEVEN TERRILL               69          0.25           50        $12.50 Document Preparation                                                 22932751
 9/30/2018              Invoice=                                 0.25           50        $12.50 Ran comparison of PDFs to Word documents
                                                                                                 (Manoso, R.)

 8/19/2018   17738      FRANK J. GARZA               69           15            50        $75.00 Document Preparation                                                 22915198
 9/30/2018              Invoice=                                  15            50        $75.00 J. Bentrott: format declaration (LA‐1394284).

 8/19/2018   22270      ROB MANOSO                   82             1          952       $952.00 On‐line Research ‐ WESTLAW                                           22916168
 9/30/2018              Invoice=                                    1          952       $952.00 USER DEFINED 2: MANOSO,ROBERT

 8/20/2018   20566      CHERYL KEIFER                69          2.25           50       $112.50 Document Preparation                                                 22915254
 9/30/2018              Invoice=                                 2.25           50       $112.50 Proofreading. (Bentrott, J.)

 8/20/2018   22270      ROB MANOSO                   82             1            0            $0.00 On‐line Research ‐ WESTLAW                                        22918596
 9/30/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: MANOSO,ROBERT

8/20/2018    19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                 23134253
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                                            0:57:55
                                                                                                   CIVIL CASE SEARCH

8/20/2018    19929      JENNA B. CONAWAY             97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                                 23134254
11/30/2018              Invoice=                                    1            3            $3.00 PACER
                                                                                                                                                            1:58:08
                                                                                                   DOCKET REPORT

8/20/2018    19929      JENNA B. CONAWAY             97             1          8.6            $8.60 On‐line Research ‐ OTHER DATABASE                                 23134255
11/30/2018              Invoice=                                    1          8.6            $8.60 PACER
                                                                                                                                                            1:59:23
                                                                                                   TRANSCRIPT:186‐0

8/20/2018    19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                 23134256
11/30/2018              Invoice=                                    1          0.1            $0.10 PACER
                                                                                                                                                            2:00:26
                                                                                                   TRANSCRIPT:186‐1

 8/29/2018   19972      JANE P. BENTROTT             82             1     166.6          $166.60 On‐line Research ‐ WESTLAW                                           22940126
 9/30/2018              Invoice=                                    1     166.6          $166.60 USER DEFINED 2: BENTROTT,JANE

 8/29/2018   20386      ARVIND S. MIRIYALA           82             1     666.4          $666.40 On‐line Research ‐ WESTLAW                                           22940127
 9/30/2018              Invoice=                                    1     666.4          $666.40 USER DEFINED 2: MIRIYALA,ARVIND

 8/30/2018   19972      JANE P. BENTROTT             82             1     487.9          $487.90 On‐line Research ‐ WESTLAW                                           22942335
 9/30/2018              Invoice=                                    1     487.9          $487.90 USER DEFINED 2: BENTROTT,JANE

 8/30/2018   20386      ARVIND S. MIRIYALA           82             1     499.8          $499.80 On‐line Research ‐ WESTLAW                                           22942336
 9/30/2018              Invoice=                                    1     499.8          $499.80 USER DEFINED 2: MIRIYALA,ARVIND

 8/31/2018   20056      MICHAEL D. DANIELS           997            1     36.83           $36.83 On‐line Research ‐ OTHER DATABASE                                    22959436
 9/30/2018              Invoice=                                    1     36.83           $36.83 (LEXIS NEXIS RISK DATA MGMT)ACCURINT ‐ ACCOUNT
                                                                                                 #1028101, Monthly Accurint charges
                        Voucher=01877137 Paid                                                    Vendor=(LEXIS NEXIS RISK DATA MGMT)ACCURINT ‐ A Balance=
                                                                                                 .00 Amount= 3923.22
                                                                                                 Check #3002219 10/26/2018
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 155 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                           Page 20
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
  Date       Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                   Description               Cost Index
 9/1/2018    21260      BRIAN J. CRIDER              151            1          146       $146.00 Epiq eDiscovery Managed Services                       22974809
10/31/2018              Invoice=                                    1          146       $146.00 Epiq
                                                                                                 DMMF01357

 9/4/2018    20386      ARVIND S. MIRIYALA           82             1     916.3          $916.30 On‐line Research ‐ WESTLAW                             22947113
10/31/2018              Invoice=                                    1     916.3          $916.30 USER DEFINED 2: MIRIYALA,ARVIND




 9/5/2018    20386      ARVIND S. MIRIYALA           82             1     392.7          $392.70 On‐line Research ‐ WESTLAW                             22948390
10/31/2018              Invoice=                                    1     392.7          $392.70 USER DEFINED 2: MIRIYALA,ARVIND

 9/5/2018    20386      ARVIND S. MIRIYALA           81             1      37.1           $37.10 On‐line Research ‐ LEXIS                               22949690
10/31/2018              Invoice=                                    1      37.1           $37.10 USER DEFINED 1: 538HJ7S
                                                                                                 USER DEFINED 2: MIRIYALA, ARVIND




 9/6/2018    19929      JENNA B. CONAWAY             81             1          2.8            $2.80 On‐line Research ‐ LEXIS                            22949724
10/31/2018              Invoice=                                    1          2.8            $2.80 USER DEFINED 1: 5T121NB
                                                                                                    USER DEFINED 2: STOLER, MICHAEL

 9/6/2018    19929      JENNA B. CONAWAY             82             1       83.3          $83.30 On‐line Research ‐ WESTLAW                             22949876
10/31/2018              Invoice=                                    1       83.3          $83.30 USER DEFINED 2: STOLER,MICHAEL

 9/6/2018    20386      ARVIND S. MIRIYALA           82             1           0             $0.00 On‐line Research ‐ WESTLAW                          22949877
10/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 9/6/2018    18553      CATHERINE L. CHAPPLE         82             1     333.2          $333.20 On‐line Research ‐ WESTLAW                             22949878
10/31/2018              Invoice=                                    1     333.2          $333.20 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L




 9/7/2018    19972      JANE P. BENTROTT             73             1     446.4          $446.40 Travel                                                 22966515
10/31/2018              Invoice=                                    1     446.4          $446.40 Jane Bentrott, Merchant: American Airlines
                        Voucher=01878152 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 2095.57
                                                                                                 Check #177576 09/28/2018

 9/7/2018    22270      ROB MANOSO                   73             1     778.4          $778.40 Travel                                                 22974459
10/31/2018              Invoice=                                    1     778.4          $778.40 Rob Manoso, Merchant: Atlanta
                        Voucher=01878727 Paid                                                    Vendor=ROB MANOSO Balance= 00 Amount= 1382.25
                                                                                                 Check #177593 09/28/2018




 9/9/2018    19972      JANE P. BENTROTT             82             1            0            $0.00 On‐line Research ‐ WESTLAW                          22952211
10/31/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: BENTROTT,JANE

 9/9/2018    18553      CATHERINE L. CHAPPLE         82             1     226.1          $226.10 On‐line Research ‐ WESTLAW                             22952212
10/31/2018              Invoice=                                    1     226.1          $226.10 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

 9/9/2018    19898      DAVID D. CROSS               73             1   1,064.40        $1,064.40 Travel                                                22992042
10/31/2018              Invoice=                                    1   1,064.40        $1,064.40 David Cross, Attend PI Hearing ‐ Airfare
                        Voucher=01879838 Paid                                                     Vendor=DAVID D. CROSS Balance= .00 Amount= 1718.96
                                                                                                  Check #177830 10/05/2018

9/10/2018    22270      ROB MANOSO                   81             1   2,372.30        $2,372.30 On‐line Research ‐ LEXIS                              22953776
10/31/2018              Invoice=                                    1   2,372.30        $2,372.30 USER DEFINED 1: G9BHSWR
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 156 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 21
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
  Date       Initials        Name / Invoice Number    Code   Quantity   Rate        Amount                                   Description                    Cost Index
                                                                                                  USER DEFINED 2: LOFTUS, JOAN

9/10/2018    22723      TOM DUGGAN                   81             1   2,211.30       $2,211.30 On‐line Research ‐ LEXIS                                   22953777
10/31/2018              Invoice=                                    1   2,211.30       $2,211.30 USER DEFINED 1: CZCH50R
                                                                                                 USER DEFINED 2: DUGGAN, TOM

9/10/2018    22270      ROB MANOSO                   82             1     333.2         $333.20 On‐line Research ‐ WESTLAW                                  22953874
10/31/2018              Invoice=                                    1     333.2         $333.20 USER DEFINED 1: 4394189
                                                                                                USER DEFINED 2: LOFTUS,JOAN D

9/10/2018    20386      ARVIND S. MIRIYALA           82             1     502.6         $502.60 On‐line Research ‐ WESTLAW                                  22953875
10/31/2018              Invoice=                                    1     502.6         $502.60 USER DEFINED 2: MIRIYALA,ARVIND

9/10/2018    19972      JANE P. BENTROTT             73             1     646.7         $646.70 Travel                                                      22966517
10/31/2018              Invoice=                                    1     646.7         $646.70 Jane Bentrott, Attend hearing.
                        Voucher=01878152 Paid                                                   Vendor=JANE P. BENTROTT Balance= 00 Amount= 2095.57
                                                                                                Check #177576 09/28/2018

9/10/2018    19972      JANE P. BENTROTT             943            1       3.54             $3.54 Travel Meals                                             22966519
10/31/2018              Invoice=                                    1       3.54             $3.54 Jane Bentrott, Merchant: Beverlyhills Cab
                        Voucher=01878152 Paid                                                      Vendor=JANE P. BENTROTT Balance= .00 Amount= 2095.57
                                                                                                   Check #177576 09/28/2018

9/10/2018    19255      LACHON TURNER                947            1    117.34         $117.34 Air Freight                                                 22968302
10/31/2018              Invoice=                                    1    117.34         $117.34 Adam M Sparks,
                                                                                                Krevolin & Horst , LLC,
                                                                                                One Atlantic Center,
                                                                                                1201 West Peachtree St. NW,
                                                                                                ATLANTA,
                                                                                                30309,
                                                                                                Invoice #:0000005764E7378
                                                                                                Tracking #:1Z5764E70195315711
                        Voucher=01878277 Paid                                                   Vendor=UNITED PARCEL SERVICE Balance= .00 Amount= 1074.72
                                                                                                Check #51392096 09/24/2018

9/10/2018    22270      ROB MANOSO                   73             1    603.85         $603.85 Travel                                                      22974460
10/31/2018              Invoice=                                    1    603.85         $603.85 Rob Manoso, Attend PI Hearing ‐ Lodging
                        Voucher=01878727 Paid                                                   Vendor=ROB MANOSO Balance= 00 Amount= 1382.25
                                                                                                Check #177593 09/28/2018

9/10/2018    22270      ROB MANOSO                   943            1     32.37          $32.37 Travel Meals                                                22974543
10/31/2018              Invoice=                                    1     32.37          $32.37 Rob Manoso, Attend PI Hearing ‐ Lunch
                        Voucher=01878746 Paid                                                   Vendor=ROB MANOSO Balance= 00 Amount= 32.37
                                                                                                Check #177593 09/28/2018

9/10/2018    19898      DAVID D. CROSS               73             1     646.7         $646.70 Travel                                                      22992041
10/31/2018              Invoice=                                    1     646.7         $646.70 David Cross, Attend PI Hearing ‐ Lodging
                        Voucher=01879838 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 1718.96
                                                                                                Check #177830 10/05/2018

9/10/2018    19898      DAVID D. CROSS               73             1          75        $75.00 Travel                                                      23086759
11/30/2018              Invoice=                                    1          75        $75.00 David Cross, Merchant: Reagan National Airport
                        Voucher=01887483 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 256 39
                                                                                                Check #179798 11/16/2018

9/11/2018    19972      JANE P. BENTROTT             81             1     221.2         $221.20 On‐line Research ‐ LEXIS                                    22955228
10/31/2018              Invoice=                                    1     221.2         $221.20 USER DEFINED 1: 27S0V0R
                                                                                                USER DEFINED 2: MENDOZA, MELISSA

9/11/2018    19972      JANE P. BENTROTT             82             1     249.9         $249.90 On‐line Research ‐ WESTLAW                                  22955312
10/31/2018              Invoice=                                    1     249.9         $249.90 USER DEFINED 2: BENTROTT,JANE

9/11/2018    22270      ROB MANOSO                   82             1          0             $0.00 On‐line Research ‐ WESTLAW                               22955313
10/31/2018              Invoice=                                    1          0             $0.00 USER DEFINED 2: MANOSO,ROBERT

9/11/2018    19972      JANE P. BENTROTT             943            1      3.25              $3.25 Travel Meals                                             22966518
10/31/2018              Invoice=                                    1      3.25              $3.25 Jane Bentrott, Merchant: Hudson Neus
                        Voucher=01878152 Paid                                                      Vendor=JANE P. BENTROTT Balance= 00 Amount= 2095.57
                                                                                                   Check #177576 09/28/2018

9/11/2018    19972      JANE P. BENTROTT             960            1           9            $9.00 Miscellaneous Disbursement                               22966524
10/31/2018              Invoice=                                    1           9            $9.00 Jane Bentrott, Attend hearing.
                        Voucher=01878152 Paid                                                      Vendor=JANE P. BENTROTT Balance= .00 Amount= 2095.57
                                                                                                   Check #177576 09/28/2018
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 157 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                Page 22
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
  Date       Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                   Cost Index
9/11/2018    19972      JANE P. BENTROTT             73             1      40.2           $40.20 Travel                                                      22966525
10/31/2018              Invoice=                                    1      40.2           $40.20 Jane Bentrott, Attend hearing (taxi from
                                                                                                 ATL/hotel)
                        Voucher=01878152 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 2095.57
                                                                                                 Check #177576 09/28/2018

9/11/2018    19972      JANE P. BENTROTT             97             1      1.33               $1.33 On‐line Research ‐ OTHER DATABASE                        23014029
10/31/2018              Invoice=                                    1      1.33               $1.33 Courtlink
                                                                                                    EA‐782465MS
                                                                                                    Robyn Bytheway
                                                                                                    Name Search ‐ Georgia Fulton

9/11/2018    14090      MEYVELIN YURIDIA FLORES      951            1     96.43           $96.43 Delivery Fees                                               23181714
12/31/2018              Invoice=                                    1     96.43           $96.43 FEDERAL EXPRESS, Probono matter for Catherine
                                                                                                 Chapple
                        Voucher=01893967 Paid                                                    Vendor=FEDERAL EXPRESS Balance= 00 Amount= 96.43
                                                                                                 Check #51392888 12/18/2018

9/12/2018    19972      JANE P. BENTROTT             73             1          482       $482.00 Travel                                                      22966516
10/31/2018              Invoice=                                    1          482       $482.00 Jane Bentrott, Attend hearing.
                        Voucher=01878152 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 2095.57
                                                                                                 Check #177576 09/28/2018

9/12/2018    19972      JANE P. BENTROTT             73             1     35.94           $35.94 Travel                                                      22966520
10/31/2018              Invoice=                                    1     35.94           $35.94 Jane Bentrott, Attend hearing (taxi from
                                                                                                 LAX/Home)
                        Voucher=01878152 Paid                                                    Vendor=JANE P. BENTROTT Balance= 00 Amount= 2095.57
                                                                                                 Check #177576 09/28/2018

9/12/2018    19972      JANE P. BENTROTT             73             1     37.06           $37.06 Travel                                                      22966523
10/31/2018              Invoice=                                    1     37.06           $37.06 Jane Bentrott, Attend hearing (taxi from
                                                                                                 office/LAX)
                        Voucher=01878152 Paid                                                    Vendor=JANE P. BENTROTT Balance= 00 Amount= 2095.57
                                                                                                 Check #177576 09/28/2018

9/12/2018    19898      DAVID D. CROSS               73             1      7.86               $7.86 Travel                                                   22992043
10/31/2018              Invoice=                                    1      7.86               $7.86 David Cross, Attend PI Hearing ‐ Transportation
                        Voucher=01879838 Paid                                                       Vendor=DAVID D. CROSS Balance= .00 Amount= 1718.96
                                                                                                    Check #177830 10/05/2018

9/12/2018    18553      CATHERINE L. CHAPPLE         73             1     223.2          $223.20 Travel                                                      23075822
10/31/2018              Invoice=                                    1     223.2          $223.20 Airfare ‐ 9/12/2018 ‐ ATL BOS
                                                                                                 JET BLUE
                                                                                                 HALDERMAN/JOHN ALEXANDER
                        Voucher=01886321 Paid                                                    Vendor=U.S. BANK ‐ A/C #4798264039800289 Balance= .00
                                                                                                 Amount= 00
                                                                                                 Check #3001646 10/05/2018

9/12/2018    19898      DAVID D. CROSS               943            1    162.39          $162.39 Travel Meals                                                23086761
11/30/2018              Invoice=                                    1    162.39          $162.39 David Cross, Merchant: Tgi Frida's
                        Voucher=01887483 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 256 39
                                                                                                 Check #179798 11/16/2018

9/12/2018    18553      CATHERINE L. CHAPPLE         943            1      6.99               $6.99 Travel Meals                                             23204915
12/31/2018              Invoice=                                    1      6.99               $6.99 Catherine Chapple, Attend Curling hearing
                        Voucher=01896668 Paid                                                       Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 96 51
                                                                                                    Check #181382 12/21/2018

9/12/2018    18553      CATHERINE L. CHAPPLE         942            1     89.52           $89.52 Business Meals                                              23204916
12/31/2018              Invoice=                                    1     89.52           $89.52 Catherine Chapple, Attend Curling hearing
                        Voucher=01896668 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 96 51
                                                                                                 Check #181382 12/21/2018

9/13/2018    19972      JANE P. BENTROTT             82             1     249.9          $249.90 On‐line Research ‐ WESTLAW                                  22958951
10/31/2018              Invoice=                                    1     249.9          $249.90 USER DEFINED 2: BENTROTT,JANE

9/13/2018    19972      JANE P. BENTROTT             947            1    381.38          $381.38 Air Freight                                                 22966521
10/31/2018              Invoice=                                    1    381.38          $381.38 Jane Bentrott, Attend hearing.
                        Voucher=01878152 Paid                                                    Vendor=JANE P. BENTROTT Balance= 00 Amount= 2095.57
                                                                                                 Check #177576 09/28/2018

9/13/2018    19972      JANE P. BENTROTT             73             1      10.1           $10.10 Travel                                                      22966522
10/31/2018              Invoice=                                    1      10.1           $10.10 Jane Bentrott, Attend hearing.
                        Voucher=01878152 Paid                                                    Vendor=JANE P. BENTROTT Balance= 00 Amount= 2095.57
                                                                                                 Check #177576 09/28/2018
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 158 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 23
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
  Date       Initials        Name / Invoice Number    Code   Quantity    Rate        Amount                                  Description                       Cost Index

9/13/2018    19898      DAVID D. CROSS               73             1           19        $19.00 Travel                                                        23086760
11/30/2018              Invoice=                                    1           19        $19.00 David Cross, PI Hearing ‐ Parking
                        Voucher=01887483 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 256 39
                                                                                                 Check #179798 11/16/2018




9/17/2018    19972      JANE P. BENTROTT             66             1    3,650.00       $3,650.00 Expert Fees                                                  23107774
11/30/2018              Invoice=                                    1    3,650.00       $3,650.00 LONNA ATKESON, Expert Services
                        Voucher=01889107 Paid                                                     Vendor=LONNA ATKESON Balance= .00 Amount= 3650.00
                                                                                                  Check #3002777 11/16/2018

9/18/2018    23181      MICHAEL F. QIAN              82             1      496.3         $496.30 On‐line Research ‐ WESTLAW                                    22964624
10/31/2018              Invoice=                                    1      496.3         $496.30 USER DEFINED 2: QIAN,MICHAEL

9/18/2018    19992      JAMES R. SIGEL               81             1        11.2         $11.20 On‐line Research ‐ LEXIS                                      22964679
10/31/2018              Invoice=                                    1        11.2         $11.20 USER DEFINED 1: V7002CP
                                                                                                 USER DEFINED 2: SIGEL, JAMES

9/18/2018    19898      DAVID D. CROSS               66             1   23,437.50      $23,437.50 Expert Fees                                                  22983739
10/31/2018              Invoice=                                    1   23,437.50      $23,437.50 JOHN ALEXANDER HALDERMAN, Expert services
                        Voucher=01879587 Paid                                                     Vendor=JOHN ALEXANDER HALDERMAN Balance= .00 Amount=
                                                                                                                                                     23437 5
                                                                                                  Check #3002193 10/26/2018

9/18/2018    14090      MEYVELIN YURIDIA FLORES      951            1    2,232.16       $2,232.16 Delivery Fees                                                23181888
12/31/2018              Invoice=                                    1    2,232.16       $2,232.16 FEDERAL EXPRESS, Probono Matter Catherine
                                                                                                  Chapple
                        Voucher=01894041 Paid                                                     Vendor=FEDERAL EXPRESS Balance= 00 Amount= 2232.16
                                                                                                  Check #51392888 12/18/2018

9/21/2018    18553      CATHERINE L. CHAPPLE         73             1      978.4         $978.40 Travel                                                        22967815
10/31/2018              Invoice=                                    1      978.4         $978.40 Catherine Chapple, Attend hearing in Atlanta
                        Voucher=01878265 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1582.25
                                                                                                 Check #177589 09/28/2018

9/21/2018    18553      CATHERINE L. CHAPPLE         73             1     301.92         $301.92 Travel                                                        22967816
10/31/2018              Invoice=                                    1     301.92         $301.92 Catherine Chapple, Attend hearing in Atlanta
                        Voucher=01878265 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1582.25
                                                                                                 Check #177589 09/28/2018

9/21/2018    18553      CATHERINE L. CHAPPLE         73             1     301.93         $301.93 Travel                                                        22967817
10/31/2018              Invoice=                                    1     301.93         $301.93 Catherine Chapple, Attend hearing in Atlanta
                        Voucher=01878265 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1582.25
                                                                                                 Check #177589 09/28/2018

9/21/2018    20386      ARVIND S. MIRIYALA           82             1           0             $0.00 On‐line Research ‐ WESTLAW                                 22972278
10/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: MIRIYALA,ARVIND

9/21/2018    18553      CATHERINE L. CHAPPLE         82             1      293.3         $293.30 On‐line Research ‐ WESTLAW                                    22972279
10/31/2018              Invoice=                                    1      293.3         $293.30 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

9/23/2018    23181      MICHAEL F. QIAN              82             1      368.9         $368.90 On‐line Research ‐ WESTLAW                                    22972156
10/31/2018              Invoice=                                    1      368.9         $368.90 USER DEFINED 2: QIAN,MICHAEL

9/24/2018    20386      ARVIND S. MIRIYALA           82             1    1,011.50       $1,011.50 On‐line Research ‐ WESTLAW                                   22975291
10/31/2018              Invoice=                                    1    1,011.50       $1,011.50 USER DEFINED 2: MIRIYALA,ARVIND

9/24/2018    23181      MICHAEL F. QIAN              82             1    1,201.90       $1,201.90 On‐line Research ‐ WESTLAW                                   22975292
10/31/2018              Invoice=                                    1    1,201.90       $1,201.90 USER DEFINED 2: QIAN,MICHAEL
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 159 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                           Page 24
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description              Cost Index

9/24/2018    20386      ARVIND S. MIRIYALA           73             1     10.64           $10.64 Travel                                                 22981959
10/31/2018              Invoice=                                    1     10.64           $10.64 Arvind Miriyala, Work late on project
                        Voucher=01879551 Paid                                                    Vendor=ARVIND S. MIRIYALA Balance= .00 Amount= 44.61
                                                                                                 Check #178004 10/05/2018

9/24/2018    20386      ARVIND S. MIRIYALA           942            1     33.97           $33.97 Business Meals                                         22981960
10/31/2018              Invoice=                                    1     33.97           $33.97 Arvind Miriyala, Work late on project
                        Voucher=01879551 Paid                                                    Vendor=ARVIND S. MIRIYALA Balance= .00 Amount= 44.61
                                                                                                 Check #178004 10/05/2018

9/24/2018    23181      MICHAEL F. QIAN              977            1       8.47              $8.47 Meals                                               22981966
10/31/2018              Invoice=                                    1       8.47              $8.47 Michael Qian, Merchant: Discover
                        Voucher=01879555 Paid                                                       Vendor=MICHAEL F. QIAN Balance= .00 Amount= 63.89
                                                                                                    Check #177919 10/05/2018

9/24/2018    23181      MICHAEL F. QIAN              978            1     12.23           $12.23 Transportation                                         22981967
10/31/2018              Invoice=                                    1     12.23           $12.23 Michael Qian, Merchant: Uber Technologies Inc
                        Voucher=01879555 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 63.89
                                                                                                 Check #177919 10/05/2018

9/25/2018    19992      JAMES R. SIGEL               82             1     321.3          $321.30 On‐line Research ‐ WESTLAW                             22977165
10/31/2018              Invoice=                                    1     321.3          $321.30 USER DEFINED 1: 12035868
                                                                                                 USER DEFINED 2: SIGEL,JAMES

9/25/2018    19972      JANE P. BENTROTT             82             1     249.9          $249.90 On‐line Research ‐ WESTLAW                             22977166
10/31/2018              Invoice=                                    1     249.9          $249.90 USER DEFINED 2: BENTROTT,JANE

9/25/2018    22703      HOLLY M. CHAISSON            82             1           0             $0.00 On‐line Research ‐ WESTLAW                          22977167
10/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: CHAISSON,HOLLY

9/25/2018    23181      MICHAEL F. QIAN              82             1   1,273.30        $1,273.30 On‐line Research ‐ WESTLAW                            22977168
10/31/2018              Invoice=                                    1   1,273.30        $1,273.30 USER DEFINED 2: QIAN,MICHAEL




9/25/2018    19992      JAMES R. SIGEL               81             1          2.8            $2.80 On‐line Research ‐ LEXIS                            22978547
10/31/2018              Invoice=                                    1          2.8            $2.80 USER DEFINED 1: V7002CP
                                                                                                    USER DEFINED 2: SIGEL, JAMES

9/25/2018    22703      HOLLY M. CHAISSON            81             1       18.2          $18.20 On‐line Research ‐ LEXIS                               22978548
10/31/2018              Invoice=                                    1       18.2          $18.20 USER DEFINED 1: 955PR5N
                                                                                                 USER DEFINED 2: CHAISSON, HOLLY

9/25/2018    23181      MICHAEL F. QIAN              978            1           9             $9.00 Transportation                                      22981968
10/31/2018              Invoice=                                    1           9             $9.00 Michael Qian, Merchant: Uber Technologies Inc
                        Voucher=01879555 Paid                                                       Vendor=MICHAEL F. QIAN Balance= .00 Amount= 63.89
                                                                                                    Check #177919 10/05/2018

9/25/2018    23181      MICHAEL F. QIAN              977            1     34.19           $34.19 Meals                                                  22981969
10/31/2018              Invoice=                                    1     34.19           $34.19 Michael Qian, Merchant: Booking Fee
                        Voucher=01879555 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 63.89
                                                                                                 Check #177919 10/05/2018

9/26/2018    22703      HOLLY M. CHAISSON            82             1       83.3          $83.30 On‐line Research ‐ WESTLAW                             22978777
10/31/2018              Invoice=                                    1       83.3          $83.30 USER DEFINED 2: CHAISSON,HOLLY

9/26/2018    23181      MICHAEL F. QIAN              82             1       83.3          $83.30 On‐line Research ‐ WESTLAW                             22978778
10/31/2018              Invoice=                                    1       83.3          $83.30 USER DEFINED 2: QIAN,MICHAEL

9/28/2018    23181      MICHAEL F. QIAN              82             1     380.8          $380.80 On‐line Research ‐ WESTLAW                             22994642
10/31/2018              Invoice=                                    1     380.8          $380.80 USER DEFINED 2: QIAN,MICHAEL

10/1/2018    21260      BRIAN J. CRIDER              151            1          146       $146.00 Epiq eDiscovery Managed Services                       23036929
11/30/2018              Invoice=                                    1          146       $146.00 Epiq
                                                                                                 DMMF01357

10/2/2018    18553      CATHERINE L. CHAPPLE         82             1     499.8          $499.80 On‐line Research ‐ WESTLAW                             23001036
11/30/2018              Invoice=                                    1     499.8          $499.80 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

 10/3/2018   21110      JOHN P. CARLIN               97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   23262865
 1/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 160 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                          Page 25
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                             Cost Index
                                                                                                                                                            10:50:30
                                                                                                   CASE SELECTION TABLE




10/4/2018    13085      LAURA RAY                    997            1          5.6            $5.60 On‐line Research ‐ OTHER DATABASE                                  23017820
11/30/2018              Invoice=                                    1          5.6            $5.60 (BNA) THE BUREAU OF NATIONAL AFFAIRS,INC,
                                                                                                    monthly BLAW charges
                        Voucher=01882373 Paid                                                       Vendor=(BNA) THE BUREAU OF NATIONAL AFFAIRS,INC Balance=
                                                                                                    .00 Amount= 1061.28
                                                                                                    Check #3002988 11/23/2018

 10/5/2018   19929      JENNA B. CONAWAY             97             1          0.3            $0.30 On‐line Research ‐ OTHER DATABASE                                  23262866
 1/31/2019              Invoice=                                    1          0.3            $0.30 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                            18:38:01
                                                                                                   IMAGE189‐0

 10/9/2018   19929      JENNA B. CONAWAY             97             1          1.1            $1.10 On‐line Research ‐ OTHER DATABASE                                  23262867
 1/31/2019              Invoice=                                    1          1.1            $1.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                            17:21:10
                                                                                                   IMAGE328‐0

10/10/2018   19898      DAVID D. CROSS               64             1          19         $19.00 Attorney Fees                                                         23010031
11/30/2018              Invoice=                                    1          19         $19.00 CLERK, U.S. DISTRICT COURT FOR THE DISTRICT OF
                                                                                                 COLUMBIA, Payment for Cert. of Good Standing
                        Voucher=01881949 Paid                                                    Vendor=CLERK, U.S. DISTRICT COURT FOR THE DISTR Balance=
                                                                                                 .00 Amount= 19.00
                                                                                                 Check #99065767 10/10/2018

10/11/2018   23181      MICHAEL F. QIAN              82             1           0             $0.00 On‐line Research ‐ WESTLAW                                         23017985
11/30/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: QIAN,MICHAEL

10/11/2018   19255      LACHON TURNER                954            1     37.42           $37.42 Messenger Service                                                     23142664
11/30/2018              Invoice=                                    1     37.42           $37.42                                                      2844631
                                                                                                 Morrison Foerster
                                                                                                 US Dist Court Of DC
                        Voucher=01889998 Paid                                                    Vendor=WASHINGTON EXPRESS LLC Balance= .00 Amount= 1847.72
                                                                                                 Check #110495 11/21/2018

10/11/2018   19255      LACHON TURNER                954            1     18.34           $18.34 Messenger Service                                                     23142665
11/30/2018              Invoice=                                    1     18.34           $18.34                                                      2844632
                                                                                                 US Dist Court Of DC
                                                                                                 Morrison Foerster
                        Voucher=01889998 Paid                                                    Vendor=WASHINGTON EXPRESS LLC Balance= .00 Amount= 1847.72
                                                                                                 Check #110495 11/21/2018

10/11/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                  23262868
1/31/2019               Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                            10:32:02
                                                                                                   APPELLATE CASE SEARCH

10/11/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                  23262869
1/31/2019               Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                            11:32:07
                                                                                                   CASE SUMMARY

10/13/2018   21110      JOHN P. CARLIN               97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                  23262870
1/31/2019               Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                            15:52:46
                                                                                                   CASE SELECTION TABLE

10/13/2018   21110      JOHN P. CARLIN               97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                  23262871
1/31/2019               Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                            15:52:48
                                                                                                   CASE SUMMARY
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 161 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                       Page 26
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
  Date       Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                          Cost Index
10/13/2018   21110      JOHN P. CARLIN               97             1          1.1            $1.10 On‐line Research ‐ OTHER DATABASE                               23262872
1/31/2019               Invoice=                                    1          1.1            $1.10 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                         15:53:17
                                                                                                   PDF DOCUMENT

10/13/2018   21110      JOHN P. CARLIN               97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                               23262873
1/31/2019               Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                         15:56:57
                                                                                                   DOCKET REPORT (FILTERED)

10/13/2018   21110      JOHN P. CARLIN               97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                               23262874
1/31/2019               Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                         15:57:17
                                                                                                   DOCKET REPORT

10/15/2018   1782       CHRISTIE M. GEISLER          69           23           50        $115.00 Document Preparation                                               23074875
11/30/2018              Invoice=                                  23           50        $115.00 Transcribe New Yorker Podcast interview with S.
                                                                                                 Halpern and S. Greenhall.

10/15/2018   21110      JOHN P. CARLIN               97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23262875
1/31/2019               Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                         17:29:31
                                                                                                   CASE SELECTION TABLE

10/15/2018   21110      JOHN P. CARLIN               97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23262876
1/31/2019               Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                         17:29:34
                                                                                                   CASE SUMMARY




10/17/2018   22703      HOLLY M. CHAISSON            947            1     58.39           $58.39 Air Freight                                                        23059907
11/30/2018              Invoice=                                    1     58.39           $58.39 Attorney Admissions,
                                                                                                 US Court of Appeals Eleventh Circui,
                                                                                                 55 Forsyth Street N.W.,

                                                                                                   ATLANTA,
                                                                                                   30303,
                                                                                                   Invoice #:0000005764E7428
                                                                                                   Tracking #:1Z5764E70196904412
                        Voucher=01885411 Paid                                                      Vendor=UNITED PARCEL SERVICE Balance= .00 Amount= 1731.64
                                                                                                   Check #51392417 11/01/2018

10/24/2018   23181      MICHAEL F. QIAN              82             1     345.1          $345.10 On‐line Research ‐ WESTLAW                                         23058516
11/30/2018              Invoice=                                    1     345.1          $345.10 USER DEFINED 2: QIAN,MICHAEL

10/29/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23262877
1/31/2019               Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          9:21:54
                                                                                                   CIVIL CASE SEARCH

10/29/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                               23262878
1/31/2019               Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         10:22:54
                                                                                                   DOCKET REPORT

10/29/2018   19929      JENNA B. CONAWAY             97             1          0.9            $0.90 On‐line Research ‐ OTHER DATABASE                               23262879
1/31/2019               Invoice=                                    1          0.9            $0.90 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         11:00:03
                                                                                                   IMAGE103‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1          0.9            $0.90 On‐line Research ‐ OTHER DATABASE                               23262880
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 162 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                           Page 27
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description              Cost Index
 1/31/2019              Invoice=                                    1          0.9            $0.90 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             11:05:52
                                                                                                   IMAGE101‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1          0.5            $0.50 On‐line Research ‐ OTHER DATABASE                   23262881
1/31/2019               Invoice=                                    1          0.5            $0.50 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             12:10:58
                                                                                                   IMAGE231‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1          0.9            $0.90 On‐line Research ‐ OTHER DATABASE                   23262882
1/31/2019               Invoice=                                    1          0.9            $0.90 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             12:13:39
                                                                                                   IMAGE174‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1          0.7            $0.70 On‐line Research ‐ OTHER DATABASE                   23262883
1/31/2019               Invoice=                                    1          0.7            $0.70 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             12:13:53
                                                                                                   IMAGE160‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   23262884
1/31/2019               Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             12:13:54
                                                                                                   IMAGE160‐1

10/29/2018   19929      JENNA B. CONAWAY             97             1          0.3            $0.30 On‐line Research ‐ OTHER DATABASE                   23262885
1/31/2019               Invoice=                                    1          0.3            $0.30 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             12:13:55
                                                                                                   IMAGE160‐2

10/29/2018   19929      JENNA B. CONAWAY             97             1          1.5            $1.50 On‐line Research ‐ OTHER DATABASE                   23262886
1/31/2019               Invoice=                                    1          1.5            $1.50 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             12:44:09
                                                                                                   IMAGE46‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   23262887
1/31/2019               Invoice=                                    1          0.4            $0.40 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             12:52:39
                                                                                                   IMAGE39‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1          0.7            $0.70 On‐line Research ‐ OTHER DATABASE                   23262888
1/31/2019               Invoice=                                    1          0.7            $0.70 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             12:52:48
                                                                                                   IMAGE64‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1          0.5            $0.50 On‐line Research ‐ OTHER DATABASE                   23262889
1/31/2019               Invoice=                                    1          0.5            $0.50 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:31:40
                                                                                                   IMAGE38‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1          1.1            $1.10 On‐line Research ‐ OTHER DATABASE                   23262890
1/31/2019               Invoice=                                    1          1.1            $1.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:36:55
                                                                                                   IMAGE3‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   23262891
1/31/2019               Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:37:07
                                                                                                   IMAGE15‐0

10/29/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   23262892
1/31/2019               Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:40:56
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 163 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                              Page 28
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
  Date       Initials        Name / Invoice Number       Code   Quantity   Rate         Amount                                    Description              Cost Index
                                                                                                      IMAGE70‐0

10/29/2018   19929      JENNA B. CONAWAY             97                1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                   23262893
1/31/2019               Invoice=                                       1          0.2            $0.20 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                13:42:16
                                                                                                      IMAGE34‐0

10/29/2018   19929      JENNA B. CONAWAY             97                1          1.8            $1.80 On‐line Research ‐ OTHER DATABASE                   23262894
1/31/2019               Invoice=                                       1          1.8            $1.80 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                13:42:54
                                                                                                      IMAGE48‐1

10/29/2018   19929      JENNA B. CONAWAY             97                1          0.5            $0.50 On‐line Research ‐ OTHER DATABASE                   23262895
1/31/2019               Invoice=                                       1          0.5            $0.50 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                14:33:17
                                                                                                      IMAGE67‐0

10/29/2018   19929      JENNA B. CONAWAY             97                1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   23262896
1/31/2019               Invoice=                                       1          0.4            $0.40 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                14:36:01
                                                                                                      IMAGE155‐0

10/29/2018   19929      JENNA B. CONAWAY             97                1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                   23262897
1/31/2019               Invoice=                                       1          0.2            $0.20 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                14:37:03
                                                                                                      IMAGE159‐0

10/29/2018   19929      JENNA B. CONAWAY             97                1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                   23262898
1/31/2019               Invoice=                                       1          0.2            $0.20 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                14:38:21
                                                                                                      IMAGE158‐0

10/29/2018   19929      JENNA B. CONAWAY             97                1          0.7            $0.70 On‐line Research ‐ OTHER DATABASE                   23262899
1/31/2019               Invoice=                                       1          0.7            $0.70 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                14:41:09
                                                                                                      IMAGE327‐0

10/29/2018   23181      MICHAEL F. QIAN              97                1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   23262900
1/31/2019               Invoice=                                       1          0.1            $0.10 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                15:50:26
                                                                                                      ALL COURT TYPES CASE SEARCH

10/29/2018   23181      MICHAEL F. QIAN              97                1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   23262901
1/31/2019               Invoice=                                       1           3             $3.00 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                16:50:48
                                                                                                      DOCKET REPORT

10/29/2018   23181      MICHAEL F. QIAN              97                1          0.3            $0.30 On‐line Research ‐ OTHER DATABASE                   23262902
1/31/2019               Invoice=                                       1          0.3            $0.30 Pacer
                                                                                                       MF0071 Kevin Lau (25
                                                                                                                                                16:51:06
                                                                                                      IMAGE331‐0

10/30/2018   20386      ARVIND S. MIRIYALA           82                1     166.6          $166.60 On‐line Research ‐ WESTLAW                             23076200
11/30/2018              Invoice=                                       1     166.6          $166.60 USER DEFINED 2: MIRIYALA,ARVIND

10/30/2018   18553      CATHERINE L. CHAPPLE         82                1      24.5           $24.50 On‐line Research ‐ WESTLAW                             23076201
11/30/2018              Invoice=                                       1      24.5           $24.50 USER DEFINED 1: 11393114
                                                                                                    USER DEFINED 2: CHAPPLE,CATHERINE L

11/1/2018    22703      HOLLY M. CHAISSON            3                 1      1.21               $1.21 Postage                                             23081269
12/31/2018              Invoice=                                       1      1.21               $1.21 USER DEFINED 1: DCCC05B

11/1/2018    23181      MICHAEL F. QIAN              82                1     249.9          $249.90 On‐line Research ‐ WESTLAW                             23084445
12/31/2018              Invoice=                                       1     249.9          $249.90 USER DEFINED 2: QIAN,MICHAEL
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 164 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                            Page 29
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                     Description              Cost Index
11/1/2018    21260      BRIAN J. CRIDER              151            1          146       $146.00 Epiq eDiscovery Managed Services                        23161252
12/31/2018              Invoice=                                    1          146       $146.00 Epiq
                                                                                                 DMMF01357

 11/1/2018   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                    23269204
 1/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              10:10:49
                                                                                                   ALL COURT TYPES CASE SEARCH

 11/1/2018   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                    23269205
 1/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              11:11:03
                                                                                                   CASE SUMMARY

 11/1/2018   23181      MICHAEL F. QIAN              97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                    23269206
 1/31/2019              Invoice=                                    1            3            $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              11:11:24
                                                                                                   DOCKET REPORT (FILTERED)

11/2/2018    23181      MICHAEL F. QIAN              82             1   1,094.80        $1,094.80 On‐line Research ‐ WESTLAW                             23084336
12/31/2018              Invoice=                                    1   1,094.80        $1,094.80 USER DEFINED 2: QIAN,MICHAEL

 11/2/2018   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                    23269207
 1/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              14:08:10
                                                                                                   ALL COURT TYPES CASE SEARCH

 11/2/2018   23181      MICHAEL F. QIAN              97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                    23269208
 1/31/2019              Invoice=                                    1            3            $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              15:09:01
                                                                                                   DOCKET REPORT

 11/2/2018   23181      MICHAEL F. QIAN              97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                    23269209
 1/31/2019              Invoice=                                    1          0.4            $0.40 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              15:09:55
                                                                                                   IMAGE1‐1

 11/2/2018   23181      MICHAEL F. QIAN              97             1          0.9            $0.90 On‐line Research ‐ OTHER DATABASE                    23269210
 1/31/2019              Invoice=                                    1          0.9            $0.90 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              15:34:51
                                                                                                   IMAGE104‐0

11/6/2018    19284      JOSEPH R. PALMORE            82             1     249.9          $249.90 On‐line Research ‐ WESTLAW                              23090374
12/31/2018              Invoice=                                    1     249.9          $249.90 USER DEFINED 1: 11745750
                                                                                                 USER DEFINED 2: PALMORE,JOSEPH

11/6/2018    23181      MICHAEL F. QIAN              82             1     166.6          $166.60 On‐line Research ‐ WESTLAW                              23090375
12/31/2018              Invoice=                                    1     166.6          $166.60 USER DEFINED 2: QIAN,MICHAEL

11/7/2018    23181      MICHAEL F. QIAN              82             1     996.8          $996.80 On‐line Research ‐ WESTLAW                              23092166
12/31/2018              Invoice=                                    1     996.8          $996.80 USER DEFINED 2: QIAN,MICHAEL

11/7/2018    19972      JANE P. BENTROTT             82             1     166.6          $166.60 On‐line Research ‐ WESTLAW                              23092167
12/31/2018              Invoice=                                    1     166.6          $166.60 USER DEFINED 2: BENTROTT,JANE

11/7/2018    21502      BRIAN GEORGE                 69             1          50         $50.00 Document Preparation                                    23092603
12/31/2018              Invoice=                                    1          50         $50.00 Transcribed audio file (Conaway, J.)

 11/7/2018   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                    23269211
 1/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              12:09:51
                                                                                                   ALL COURT TYPES CASE SEARCH

 11/7/2018   23181      MICHAEL F. QIAN              97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                    23269212
 1/31/2019              Invoice=                                    1            3            $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              13:10:09
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 165 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                           Page 30
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description              Cost Index
                                                                                                   DOCKET REPORT

 11/7/2018   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   23269213
 1/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             15:19:55
                                                                                                   ALL COURT TYPES CASE SEARCH

 11/7/2018   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   23269214
 1/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             15:20:44
                                                                                                   ALL COURT TYPES CASE SEARCH

 11/7/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   23269215
 1/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             12:49:27
                                                                                                   CIVIL CASE SEARCH

 11/7/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   23269216
 1/31/2019              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:49:57
                                                                                                   DOCKET REPORT

 11/7/2018   19929      JENNA B. CONAWAY             97             1           1             $1.00 On‐line Research ‐ OTHER DATABASE                   23269217
 1/31/2019              Invoice=                                    1           1             $1.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:52:17
                                                                                                   IMAGE34‐0

 11/7/2018   19929      JENNA B. CONAWAY             97             1           1             $1.00 On‐line Research ‐ OTHER DATABASE                   23269218
 1/31/2019              Invoice=                                    1           1             $1.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:52:18
                                                                                                   IMAGE34‐1

 11/7/2018   19929      JENNA B. CONAWAY             97             1          0.3            $0.30 On‐line Research ‐ OTHER DATABASE                   23269219
 1/31/2019              Invoice=                                    1          0.3            $0.30 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:52:19
                                                                                                   IMAGE34‐2

 11/7/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   23269220
 1/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             13:52:20
                                                                                                   IMAGE34‐3

 11/7/2018   19929      JENNA B. CONAWAY             97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                   23269221
 1/31/2019              Invoice=                                    1          0.4            $0.40 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             14:21:53
                                                                                                   DOCKET REPORT

 11/7/2018   19929      JENNA B. CONAWAY             97             1          0.5            $0.50 On‐line Research ‐ OTHER DATABASE                   23269222
 1/31/2019              Invoice=                                    1          0.5            $0.50 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             14:22:16
                                                                                                   IMAGE2‐0

 11/7/2018   19929      JENNA B. CONAWAY             97             1          2.6            $2.60 On‐line Research ‐ OTHER DATABASE                   23269223
 1/31/2019              Invoice=                                    1          2.6            $2.60 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             14:22:17
                                                                                                   IMAGE2‐1

 11/7/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   23269224
 1/31/2019              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             14:22:25
                                                                                                   IMAGE2‐2

 11/7/2018   19929      JENNA B. CONAWAY             97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                   23269225
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 166 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                           Page 31
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description              Cost Index
 1/31/2019              Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             14:22:26
                                                                                                   IMAGE2‐3

 11/7/2018   19929      JENNA B. CONAWAY             97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                   23269226
 1/31/2019              Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             14:42:26
                                                                                                   DOCKET REPORT

 11/7/2018   19929      JENNA B. CONAWAY             97             1          2.6            $2.60 On‐line Research ‐ OTHER DATABASE                   23269227
 1/31/2019              Invoice=                                    1          2.6            $2.60 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             14:42:48
                                                                                                   IMAGE1‐0

 11/7/2018   19929      JENNA B. CONAWAY             97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                   23269228
 1/31/2019              Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             14:42:48
                                                                                                   IMAGE1‐1

11/8/2018    19972      JANE P. BENTROTT             82             1     249.9          $249.90 On‐line Research ‐ WESTLAW                             23103869
12/31/2018              Invoice=                                    1     249.9          $249.90 USER DEFINED 2: BENTROTT,JANE

11/9/2018    23181      MICHAEL F. QIAN              82             1     333.2          $333.20 On‐line Research ‐ WESTLAW                             23103750
12/31/2018              Invoice=                                    1     333.2          $333.20 USER DEFINED 2: QIAN,MICHAEL

11/9/2018    19972      JANE P. BENTROTT             82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                             23103751
12/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: BENTROTT,JANE

11/9/2018    18553      CATHERINE L. CHAPPLE         82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                             23103752
12/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

11/10/2018   23181      MICHAEL F. QIAN              82             1     416.5          $416.50 On‐line Research ‐ WESTLAW                             23103653
12/31/2018              Invoice=                                    1     416.5          $416.50 USER DEFINED 2: QIAN,MICHAEL

11/12/2018   23181      MICHAEL F. QIAN              82             1     749.7          $749.70 On‐line Research ‐ WESTLAW                             23105512
12/31/2018              Invoice=                                    1     749.7          $749.70 USER DEFINED 2: QIAN,MICHAEL

11/14/2018   19972      JANE P. BENTROTT             82             1     333.2          $333.20 On‐line Research ‐ WESTLAW                             23134777
12/31/2018              Invoice=                                    1     333.2          $333.20 USER DEFINED 2: BENTROTT,JANE

11/15/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   23269229
1/31/2019               Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             22:25:27
                                                                                                   IMAGE314‐0

11/15/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   23269230
1/31/2019               Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             22:26:48
                                                                                                   IMAGE314‐1

11/15/2018   19929      JENNA B. CONAWAY             97             1          0.7            $0.70 On‐line Research ‐ OTHER DATABASE                   23269231
1/31/2019               Invoice=                                    1          0.7            $0.70 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             22:26:52
                                                                                                   IMAGE314‐2

11/15/2018   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                   23269232
1/31/2019               Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             22:29:47
                                                                                                   DOCKET REPORT

11/15/2018   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                   23269233
1/31/2019               Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                             22:30:08
                                                                                                   IMAGE313‐0
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 167 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                       Page 32
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
  Date       Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                      Description                        Cost Index
11/15/2018   19929      JENNA B. CONAWAY             97             1            2            $2.00 On‐line Research ‐ OTHER DATABASE                               23269234
1/31/2019               Invoice=                                    1            2            $2.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         22:31:15
                                                                                                   IMAGE313‐1

11/15/2018   19929      JENNA B. CONAWAY             97             1          0.5            $0.50 On‐line Research ‐ OTHER DATABASE                               23269235
1/31/2019               Invoice=                                    1          0.5            $0.50 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         22:31:42
                                                                                                   IMAGE313‐3

11/15/2018   19929      JENNA B. CONAWAY             97             1          2.9            $2.90 On‐line Research ‐ OTHER DATABASE                               23269236
1/31/2019               Invoice=                                    1          2.9            $2.90 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         22:31:43
                                                                                                   IMAGE313‐2

11/15/2018   19929      JENNA B. CONAWAY             97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                               23269237
1/31/2019               Invoice=                                    1            3            $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         22:31:48
                                                                                                   IMAGE313‐4

11/19/2018   19538      BRYAN J. LEITCH              82             1            0            $0.00 On‐line Research ‐ WESTLAW                                      23153797
12/31/2018              Invoice=                                    1            0            $0.00 USER DEFINED 1: 11869148
                                                                                                    USER DEFINED 2: LEITCH,BRYAN

11/21/2018   23181      MICHAEL F. QIAN              73             1     145.2          $145.20 Travel                                                             23390937
3/31/2019               Invoice=                                    1     145.2          $145.20 Airfare, Michael Qian, Travel and attend client
                                                                                                 meetings/hearing in Atlanta, GA., Delta Airlines
                        Voucher=01916848 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                 Check #185383 04/05/2019

11/26/2018   19538      BRYAN J. LEITCH              82             1            0            $0.00 On‐line Research ‐ WESTLAW                                      23162831
12/31/2018              Invoice=                                    1            0            $0.00 USER DEFINED 1: 11869148
                                                                                                    USER DEFINED 2: LEITCH,BRYAN




11/27/2018   22703      HOLLY M. CHAISSON            82             1           0             $0.00 On‐line Research ‐ WESTLAW                                      23165270
12/31/2018              Invoice=                                    1           0             $0.00 USER DEFINED 2: CHAISSON,HOLLY

11/28/2018   20386      ARVIND S. MIRIYALA           82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                                         23167839
12/31/2018              Invoice=                                    1      83.3           $83.30 USER DEFINED 2: MIRIYALA,ARVIND

11/28/2018   22703      HOLLY M. CHAISSON            82             1          105       $105.00 On‐line Research ‐ WESTLAW                                         23167840
12/31/2018              Invoice=                                    1          105       $105.00 USER DEFINED 2: CHAISSON,HOLLY

11/28/2018   22703      HOLLY M. CHAISSON            947            1      31.1           $31.10 Air Freight                                                        23185247
12/31/2018              Invoice=                                    1      31.1           $31.10 Attorney Admission C,
                                                                                                 U S. Court of App. for the 11th Cir,
                                                                                                 56 Forsyth Street, N.W.,

                                                                                                   ATLANTA,
                                                                                                   30303,
                                                                                                   Invoice #:0000005764E7488
                                                                                                   Tracking #:1Z5764E7NT98980322
                        Voucher=01894271 Paid                                                      Vendor=UNITED PARCEL SERVICE Balance= .00 Amount= 1629.38
                                                                                                   Check #51392796 12/11/2018

11/28/2018   23181      MICHAEL F. QIAN              943            1     21.27           $21.27 Travel Meals                                                       23390938
3/31/2019               Invoice=                                    1     21.27           $21.27 Lunch, Michael Qian, Travel and attend client
                                                                                                 meetings/hearing in Atlanta, GA., UBER
                        Voucher=01916848 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                 Check #185383 04/05/2019

11/29/2018   22703      HOLLY M. CHAISSON            82             1            0            $0.00 On‐line Research ‐ WESTLAW                                      23167983
12/31/2018              Invoice=                                    1            0            $0.00 USER DEFINED 2: CHAISSON,HOLLY

11/30/2018   19284      JOSEPH R. PALMORE            82             1            0            $0.00 On‐line Research ‐ WESTLAW                                      23170311
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 168 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 33
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                      Description                   Cost Index
12/31/2018              Invoice=                                    1            0            $0.00 USER DEFINED 1: 11745750
                                                                                                    USER DEFINED 2: PALMORE,JOSEPH

 12/1/2018   21260      BRIAN J. CRIDER              151            1          146       $146.00 Epiq eDiscovery Managed Services                              23207775
 1/31/2019              Invoice=                                    1          146       $146.00 Epiq
                                                                                                 DMMF01357




 12/3/2018   16158      CATHY A. WOODS               947            1     50.38           $50.38 Air Freight                                                   23202669
 1/31/2019              Invoice=                                    1     50.38           $50.38 Clerk of the Court,
                                                                                                 US Court of Appeals 11th Circuit,
                                                                                                 56 Forsyth Street N.W.,

                                                                                                   ATLANTA,
                                                                                                   30303,
                                                                                                   Invoice #:0000005764E7498
                                                                                                   Tracking #:1Z5764E7NT94608063
                        Voucher=01896336 Paid                                                      Vendor=UNITED PARCEL SERVICE Balance= .00 Amount= 1034.74
                                                                                                   Check #51392878 12/18/2018




 12/5/2018   22703      HOLLY M. CHAISSON            43             1      11.2           $11.20 Outside Copying Svcs                                          23208428
 1/31/2019              Invoice=                                    1      11.2           $11.20 USER DEFINED 1: DCDISB

 12/6/2018   22703      HOLLY M. CHAISSON            947            1     37.52           $37.52 Air Freight                                                   23202670
 1/31/2019              Invoice=                                    1     37.52           $37.52 John F. Salter,
                                                                                                 Barnes Law Group LLC,
                                                                                                 31 Atlanta Street,

                                                                                                   MARIETTA,
                                                                                                   30060,
                                                                                                   Invoice #:0000005764E7498
                                                                                                   Tracking #:1Z5764E70190796774
                        Voucher=01896336 Paid                                                      Vendor=UNITED PARCEL SERVICE Balance= .00 Amount= 1034.74
                                                                                                   Check #51392878 12/18/2018

 12/6/2018   22703      HOLLY M. CHAISSON            947            1     37.52           $37.52 Air Freight                                                   23202671
 1/31/2019              Invoice=                                    1     37.52           $37.52 Bruce P. Brown,
                                                                                                 Bruce P. Brown Law LLC,
                                                                                                 1123 Zonolite Road NE,
                                                                                                 Suite 6,
                                                                                                 ATLANTA,
                                                                                                 30306,
                                                                                                 Invoice #:0000005764E7498
                                                                                                 Tracking #:1Z5764E70191209165
                        Voucher=01896336 Paid                                                    Vendor=UNITED PARCEL SERVICE Balance= .00 Amount= 1034.74
                                                                                                 Check #51392878 12/18/2018

 12/6/2018   22703      HOLLY M. CHAISSON            947            1     56.49           $56.49 Air Freight                                                   23202672
 1/31/2019              Invoice=                                    1     56.49           $56.49 U S.C.A. 11th Circui,
                                                                                                 Clerk of the Court,
                                                                                                 56 Forsyth Street, N.W.,

                                                                                                   ATLANTA,
                                                                                                   30303,
                                                                                                   Invoice #:0000005764E7498
                                                                                                   Tracking #:1Z5764E70193886993
                        Voucher=01896336 Paid                                                      Vendor=UNITED PARCEL SERVICE Balance= .00 Amount= 1034.74
                                                                                                   Check #51392878 12/18/2018

 12/9/2018   19284      JOSEPH R. PALMORE            82             1     416.5          $416.50 On‐line Research ‐ WESTLAW                                    23186980
 1/31/2019              Invoice=                                    1     416.5          $416.50 USER DEFINED 1: 11745750
                                                                                                 USER DEFINED 2: PALMORE,JOSEPH

12/14/2018   20386      ARVIND S. MIRIYALA           82             1     249.9          $249.90 On‐line Research ‐ WESTLAW                                    23205419
1/31/2019               Invoice=                                    1     249.9          $249.90 USER DEFINED 2: MIRIYALA,ARVIND

12/17/2018   20386      ARVIND S. MIRIYALA           82             1     166.6          $166.60 On‐line Research ‐ WESTLAW                                    23207517
1/31/2019               Invoice=                                    1     166.6          $166.60 USER DEFINED 2: MIRIYALA,ARVIND

12/17/2018   23181      MICHAEL F. QIAN              82             1            0            $0.00 On‐line Research ‐ WESTLAW                                 23207518
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 169 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                          Page 34
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                   Description              Cost Index
 1/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: QIAN,MICHAEL

12/17/2018   19898      DAVID D. CROSS               73             1     521.4          $521.40 Travel                                                23232873
1/31/2019               Invoice=                                    1     521.4          $521.40 Airfare, David Cross, Client Meetings ‐ Airfare,
                                                                                                 Delta Airlines
                        Voucher=01899372 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 782 85
                                                                                                 Check #181517 01/11/2019

12/19/2018   20386      ARVIND S. MIRIYALA           82             1      24.5           $24.50 On‐line Research ‐ WESTLAW                            23212397
1/31/2019               Invoice=                                    1      24.5           $24.50 USER DEFINED 2: MIRIYALA,ARVIND

12/19/2018   19898      DAVID D. CROSS               73             1    156.92          $156.92 Travel                                                23232874
1/31/2019               Invoice=                                    1    156.92          $156.92 Lodging, David Cross, Client Meetings ‐ Lodging,
                                                                                                 Marriott
                        Voucher=01899372 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 782 85
                                                                                                 Check #181517 01/11/2019

12/19/2018   19898      DAVID D. CROSS               960            1           17        $17.00 Miscellaneous Disbursement                            23232875
1/31/2019               Invoice=                                    1           17        $17.00 Internet, David Cross, Client Meetings ‐
                                                                                                 Inflight Wi‐Fi
                        Voucher=01899372 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 782 85
                                                                                                 Check #181517 01/11/2019

12/19/2018   19898      DAVID D. CROSS               73             1     45.18           $45.18 Travel                                                23232876
1/31/2019               Invoice=                                    1     45.18           $45.18 Taxi/Car Service, David Cross, Client Meetings ‐
                                                                                                 Transportation, Uber
                        Voucher=01899372 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 782 85
                                                                                                 Check #181517 01/11/2019

12/19/2018   19898      DAVID D. CROSS               943            1      2.74               $2.74 Travel Meals                                       23289350
1/31/2019               Invoice=                                    1      2.74               $2.74 Meals Other, David Cross, Client Meeting ‐
                                                                                                    Beverage, Lickety Split
                        Voucher=01904135 Paid                                                       Vendor=DAVID D. CROSS Balance= .00 Amount= 41.25
                                                                                                    Check #182416 01/31/2019

12/20/2018   20386      ARVIND S. MIRIYALA           82             1     142.8          $142.80 On‐line Research ‐ WESTLAW                            23215540
1/31/2019               Invoice=                                    1     142.8          $142.80 USER DEFINED 2: MIRIYALA,ARVIND

12/20/2018   19898      DAVID D. CROSS               73             1     42.35           $42.35 Travel                                                23232877
1/31/2019               Invoice=                                    1     42.35           $42.35 Taxi/Car Service, David Cross, Client Meetings ‐
                                                                                                 Transportation, Uber
                        Voucher=01899372 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 782 85
                                                                                                 Check #181517 01/11/2019

12/20/2018   19898      DAVID D. CROSS               73             1          25         $25.00 Travel                                                23289349
1/31/2019               Invoice=                                    1          25         $25.00 Parking, David Cross, Client Meeting ‐ Parking
                        Voucher=01904135 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 41.25
                                                                                                 Check #182416 01/31/2019

12/20/2018   19898      DAVID D. CROSS               943            1     13.51           $13.51 Travel Meals                                          23289351
1/31/2019               Invoice=                                    1     13.51           $13.51 Lunch, David Cross, Client Meeting ‐ Lunch,
                                                                                                 Bojangles
                        Voucher=01904135 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 41.25
                                                                                                 Check #182416 01/31/2019

12/27/2018   20386      ARVIND S. MIRIYALA           82             1      83.3           $83.30 On‐line Research ‐ WESTLAW                            23225443
1/31/2019               Invoice=                                    1      83.3           $83.30 USER DEFINED 2: MIRIYALA,ARVIND

  1/1/2019   21260      BRIAN J. CRIDER              151            1          146       $146.00 Epiq eDiscovery Managed Services                      23281784
 2/28/2019              Invoice=                                    1          146       $146.00 Epiq
                                                                                                 DMMF01357

  1/2/2019   19898      DAVID D. CROSS               73             1     526.3          $526.30 Travel                                                23289439
 2/28/2019              Invoice=                                    1     526.3          $526.30 Airfare, David Cross, Curling/Kemp In‐Person
                                                                                                 Mediation ‐ Airfare, Delta Airlines
                        Voucher=01904193 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1038.72
                                                                                                 Check #182416 01/31/2019

  1/2/2019   19898      DAVID D. CROSS               73             1     373.3          $373.30 Travel                                                23289440
 2/28/2019              Invoice=                                    1     373.3          $373.30 Airfare, David Cross, Curling/Kemp In‐Person
                                                                                                 Mediation ‐ Airfare, Delta Airlines
                        Voucher=01904193 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1038.72
                                                                                                 Check #182416 01/31/2019

 1/3/2019    19929      JENNA B. CONAWAY             97             1      32.3           $32.30 On‐line Research ‐ OTHER DATABASE                     23439071
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 170 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                    Page 35
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                       Cost Index
 4/30/2019              Invoice=                                    1       32.3          $32.30 Pacer
                                                                                                 MF0071 Kevin Lau (25
                                                                                                                                                      14:30:49
                                                                                                   TRANSCRIPT:307‐0

  1/3/2019   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                            23439072
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                      14:30:50
                                                                                                   TRANSCRIPT:307‐1

  1/4/2019   20386      ARVIND S. MIRIYALA           82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                      23237366
 2/28/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: MIRIYALA,ARVIND

  1/4/2019   23181      MICHAEL F. QIAN              82             1     771.4          $771.40 On‐line Research ‐ WESTLAW                                      23237367
 2/28/2019              Invoice=                                    1     771.4          $771.40 USER DEFINED 2: QIAN,MICHAEL

  1/6/2019   20386      ARVIND S. MIRIYALA           82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                      23237276
 2/28/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: MIRIYALA,ARVIND

  1/7/2019   20386      ARVIND S. MIRIYALA           82             1     625.8          $625.80 On‐line Research ‐ WESTLAW                                      23239334
 2/28/2019              Invoice=                                    1     625.8          $625.80 USER DEFINED 2: MIRIYALA,ARVIND

  1/7/2019   22703      HOLLY M. CHAISSON            82             1           0             $0.00 On‐line Research ‐ WESTLAW                                   23239335
 2/28/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: CHAISSON,HOLLY

 1/7/2019    23181      MICHAEL F. QIAN              82             1     271.6          $271.60 On‐line Research ‐ WESTLAW                                      23239336
 2/28/2019              Invoice=                                    1     271.6          $271.60 USER DEFINED 2: QIAN,MICHAEL




  1/7/2019   21110      JOHN P. CARLIN               97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                            23439073
 4/30/2019              Invoice=                                    1          0.4            $0.40 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                       9:22:38
                                                                                                   DOCKET REPORT (FILTERED)

  1/7/2019   21110      JOHN P. CARLIN               97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                            23439074
 4/30/2019              Invoice=                                    1          0.4            $0.40 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                       9:26:33
                                                                                                   DOCKET REPORT (FILTERED)

  1/8/2019   20386      ARVIND S. MIRIYALA           82             1     300.3          $300.30 On‐line Research ‐ WESTLAW                                      23241116
 2/28/2019              Invoice=                                    1     300.3          $300.30 USER DEFINED 2: MIRIYALA,ARVIND

  1/8/2019   23181      MICHAEL F. QIAN              82             1     200.2          $200.20 On‐line Research ‐ WESTLAW                                      23241117
 2/28/2019              Invoice=                                    1     200.2          $200.20 USER DEFINED 2: QIAN,MICHAEL

  1/8/2019   20386      ARVIND S. MIRIYALA           81             1       56.7          $56.70 On‐line Research ‐ LEXIS                                        23242093
 2/28/2019              Invoice=                                    1       56.7          $56.70 USER DEFINED 1: ARVINDMIRIYALA88
                                                                                                 USER DEFINED 2: MIRIYALA, ARVIND

  1/9/2019   23181      MICHAEL F. QIAN              82             1   2,676.10        $2,676.10 On‐line Research ‐ WESTLAW                                     23241857
 2/28/2019              Invoice=                                    1   2,676.10        $2,676.10 USER DEFINED 2: QIAN,MICHAEL

  1/9/2019   19898      DAVID D. CROSS               73             1     45.68           $45.68 Travel                                                          23289437
 2/28/2019              Invoice=                                    1     45.68           $45.68 Taxi/Car Service, David Cross, Curling/Kemp In‐
                                                                                                 Person Mediation ‐ Transportation, Uber
                        Voucher=01904193 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1038.72
                                                                                                 Check #182416 01/31/2019

  1/9/2019   19898      DAVID D. CROSS               73             1     42.11           $42.11 Travel                                                          23289438
 2/28/2019              Invoice=                                    1     42.11           $42.11 Taxi/Car Service, David Cross, Curling/Kemp In‐
                                                                                                 Person Mediation ‐ Transportation, Uber
                        Voucher=01904193 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1038.72
                                                                                                 Check #182416 01/31/2019

  1/9/2019   19898      DAVID D. CROSS               73             1     36.17           $36.17 Travel                                                          23289441
 2/28/2019              Invoice=                                    1     36.17           $36.17 Taxi/Car Service, David Cross, Curling/Kemp In‐
                                                                                                 Person Mediation ‐ Transportation, Uber
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 171 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                       Page 36
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                          Cost Index
                        Voucher=01904193 Paid                                                      Vendor=DAVID D. CROSS Balance= .00 Amount= 1038.72
                                                                                                   Check #182416 01/31/2019

  1/9/2019   19898      DAVID D. CROSS               943            1      5.93               $5.93 Travel Meals                                                    23289442
 2/28/2019              Invoice=                                    1      5.93               $5.93 Meals Other, David Cross, Curling/Kemp In‐Person
                                                                                                    Mediation ‐ Beverage, Hudson
                        Voucher=01904193 Paid                                                       Vendor=DAVID D. CROSS Balance= .00 Amount= 1038.72
                                                                                                    Check #182416 01/31/2019

  1/9/2019   19898      DAVID D. CROSS               943            1      9.23               $9.23 Travel Meals                                                    23289443
 2/28/2019              Invoice=                                    1      9.23               $9.23 Breakfast, David Cross, Curling/Kemp In‐Person
                                                                                                    Mediation ‐ Breakfast, Cava Grill
                        Voucher=01904193 Paid                                                       Vendor=DAVID D. CROSS Balance= .00 Amount= 1038.72
                                                                                                    Check #182416 01/31/2019

 1/10/2019   22703      HOLLY M. CHAISSON            82             1           0             $0.00 On‐line Research ‐ WESTLAW                                      23247097
 2/28/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: CHAISSON,HOLLY

 1/10/2019   23181      MICHAEL F. QIAN              82             1     692.3          $692.30 On‐line Research ‐ WESTLAW                                         23247098
 2/28/2019              Invoice=                                    1     692.3          $692.30 USER DEFINED 2: QIAN,MICHAEL

 1/10/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23439075
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         15:30:02
                                                                                                   ALL COURT TYPES CASE SEARCH

 1/10/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23439076
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         15:30:07
                                                                                                   ALL COURT TYPES CASE SEARCH

 1/10/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23439077
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         15:32:07
                                                                                                   ALL COURT TYPES CASE SEARCH

 1/10/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23439078
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         15:33:43
                                                                                                   APPELLATE CASE SEARCH

 1/10/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23439079
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         15:33:49
                                                                                                   CASE SUMMARY

 1/10/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23439080
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         15:34:16
                                                                                                   APPELLATE CASE SEARCH

 1/10/2019   23181      MICHAEL F. QIAN              97             1          1.3            $1.30 On‐line Research ‐ OTHER DATABASE                               23439081
 4/30/2019              Invoice=                                    1          1.3            $1.30 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         16:32:17
                                                                                                   DOCKET REPORT

 1/11/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                                         23253197
 2/28/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/12/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                                         23253251
 2/28/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/13/2019   19538      BRYAN J. LEITCH              82             1           0             $0.00 On‐line Research ‐ WESTLAW                                      23253088
 2/28/2019              Invoice=                                    1           0             $0.00 USER DEFINED 1: 11869148
                                                                                                    USER DEFINED 2: LEITCH,BRYAN

 1/13/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                                         23253089
 2/28/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 172 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 37
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                Description                      Cost Index

 1/14/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                                 23255660
 2/28/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/15/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                                 23256708
 2/28/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/16/2019   23181      MICHAEL F. QIAN              82             1     635.6          $635.60 On‐line Research ‐ WESTLAW                                 23264337
 2/28/2019              Invoice=                                    1     635.6          $635.60 USER DEFINED 2: QIAN,MICHAEL

 1/17/2019   23181      MICHAEL F. QIAN              82             1   1,853.60        $1,853.60 On‐line Research ‐ WESTLAW                                23275874
 2/28/2019              Invoice=                                    1   1,853.60        $1,853.60 USER DEFINED 2: QIAN,MICHAEL

 1/17/2019   19898      DAVID D. CROSS               73             1     325.3          $325.30 Travel                                                     23301655
 2/28/2019              Invoice=                                    1     325.3          $325.30 Airfare, David Cross, Oral Argument ‐ Airfare,
                                                                                                 Delta Airlines
                        Voucher=01905876 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1331.46
                                                                                                 Check #183290 02/15/2019

 1/18/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                                 23279518
 2/28/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/19/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                                 23279410
 2/28/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/20/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                                 23279362
 2/28/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/21/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                                 23279309
 2/28/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/22/2019   23181      MICHAEL F. QIAN              82             1          161       $161.00 On‐line Research ‐ WESTLAW                                 23282093
 2/28/2019              Invoice=                                    1          161       $161.00 USER DEFINED 2: QIAN,MICHAEL

 1/23/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                                 23283589
 2/28/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/24/2019   23181      MICHAEL F. QIAN              82             1     835.8          $835.80 On‐line Research ‐ WESTLAW                                 23285444
 2/28/2019              Invoice=                                    1     835.8          $835.80 USER DEFINED 2: QIAN,MICHAEL

 1/24/2019   18553      CATHERINE L. CHAPPLE         82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                 23285445
 2/28/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

 1/25/2019   20386      ARVIND S. MIRIYALA           82             1     200.2          $200.20 On‐line Research ‐ WESTLAW                                 23288464
 2/28/2019              Invoice=                                    1     200.2          $200.20 USER DEFINED 2: MIRIYALA,ARVIND

 1/25/2019   23181      MICHAEL F. QIAN              82             1     335.3          $335.30 On‐line Research ‐ WESTLAW                                 23288465
 2/28/2019              Invoice=                                    1     335.3          $335.30 USER DEFINED 2: QIAN,MICHAEL

 1/25/2019   18553      CATHERINE L. CHAPPLE         82             1     571.9          $571.90 On‐line Research ‐ WESTLAW                                 23288466
 2/28/2019              Invoice=                                    1     571.9          $571.90 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L




 1/25/2019   23181      MICHAEL F. QIAN              960            1    151.67          $151.67 Miscellaneous Disbursement                                 23349845
 3/31/2019              Invoice=                                    1    151.67          $151.67 APRONS LLC (DBA) ROOT AND STEM
                                                                                                 CATERING/GREENLEAF CORP CATER, Caterer ‐ lunch
                                                                                                 meeting
                        Voucher=01911561 Paid                                                    Vendor=APRONS LLC (DBA) ROOT AND STEM CATERING/ Balance=
                                                                                                 .00 Amount= 151.67
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 173 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                          Page 38
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate        Amount                                    Description              Cost Index
                                                                                                  Check #3005964 03/08/2019

 1/26/2019   23181      MICHAEL F. QIAN              82             1          35        $35.00 On‐line Research ‐ WESTLAW                             23288347
 2/28/2019              Invoice=                                    1          35        $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/27/2019   23181      MICHAEL F. QIAN              82             1          35        $35.00 On‐line Research ‐ WESTLAW                             23288292
 2/28/2019              Invoice=                                    1          35        $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/27/2019   18553      CATHERINE L. CHAPPLE         82             1     100.1         $100.10 On‐line Research ‐ WESTLAW                             23288293
 2/28/2019              Invoice=                                    1     100.1         $100.10 USER DEFINED 1: 11393114
                                                                                                USER DEFINED 2: CHAPPLE,CATHERINE L

 1/28/2019   20386      ARVIND S. MIRIYALA           82             1   1,870.40       $1,870.40 On‐line Research ‐ WESTLAW                            23291728
 2/28/2019              Invoice=                                    1   1,870.40       $1,870.40 USER DEFINED 2: MIRIYALA,ARVIND

 1/28/2019   23181      MICHAEL F. QIAN              82             1     335.3         $335.30 On‐line Research ‐ WESTLAW                             23291729
 2/28/2019              Invoice=                                    1     335.3         $335.30 USER DEFINED 2: QIAN,MICHAEL

 1/28/2019   18553      CATHERINE L. CHAPPLE         82             1     371.7         $371.70 On‐line Research ‐ WESTLAW                             23291730
 2/28/2019              Invoice=                                    1     371.7         $371.70 USER DEFINED 1: 11393114
                                                                                                USER DEFINED 2: CHAPPLE,CATHERINE L

 1/28/2019   23181      MICHAEL F. QIAN              73             1     145.2         $145.20 Travel                                                 23346100
 2/28/2019              Invoice=                                    1     145.2         $145.20 Airfare, Michael Qian, Travel to Atlanta, GA to
                                                                                                meet with client regarding Oral Argument., Delta
                                                                                                Airlines
                        Voucher=01910808 Paid                                                   Vendor=MICHAEL F. QIAN Balance= .00 Amount= 145.20
                                                                                                Check #184363 03/08/2019

 1/28/2019   23181      MICHAEL F. QIAN              943            1       74.5         $74.50 Travel Meals                                           23390932
 3/31/2019              Invoice=                                    1       74.5         $74.50 Dinner, Michael Qian, Travel and attend client
                                                                                                meetings/hearing in Atlanta, GA., Aria
                                                                                                Restaurant
                        Voucher=01916848 Paid                                                   Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                Check #185383 04/05/2019

 1/28/2019   23181      MICHAEL F. QIAN              73             1       37.8         $37.80 Travel                                                 23390939
 3/31/2019              Invoice=                                    1       37.8         $37.80 Taxi/Car Service, Michael Qian, Travel and
                                                                                                attend client meetings/hearing in Atlanta, GA.,
                                                                                                UBER
                        Voucher=01916848 Paid                                                   Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                Check #185383 04/05/2019

 1/28/2019   23181      MICHAEL F. QIAN              73             1     13.93          $13.93 Travel                                                 23390940
 3/31/2019              Invoice=                                    1     13.93          $13.93 Taxi/Car Service, Michael Qian, Travel and
                                                                                                attend client meetings/hearing in Atlanta, GA.,
                                                                                                UBER
                        Voucher=01916848 Paid                                                   Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                Check #185383 04/05/2019

 1/28/2019   23181      MICHAEL F. QIAN              73             1       13.8         $13.80 Travel                                                 23390941
 3/31/2019              Invoice=                                    1       13.8         $13.80 Taxi/Car Service, Michael Qian, Travel and
                                                                                                attend client meetings/hearing in Atlanta, GA.,
                                                                                                UBER
                        Voucher=01916848 Paid                                                   Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                Check #185383 04/05/2019

 1/28/2019   23181      MICHAEL F. QIAN              73             1           5            $5.00 Travel                                              23397094
 3/31/2019              Invoice=                                    1           5            $5.00 Other, Michael Qian, Travel and attend client
                                                                                                   meetings/hearing in Atlanta, GA.
                        Voucher=01917299 Paid                                                      Vendor=MICHAEL F. QIAN Balance= .00 Amount= 45.00
                                                                                                   Check #185383 04/05/2019

 1/28/2019   23181      MICHAEL F. QIAN              73             1          30        $30.00 Travel                                                 23397096
 3/31/2019              Invoice=                                    1          30        $30.00 Baggage Fee, Michael Qian, Travel and attend
                                                                                                client meetings/hearing in Atlanta, GA.
                        Voucher=01917299 Paid                                                   Vendor=MICHAEL F. QIAN Balance= .00 Amount= 45.00
                                                                                                Check #185383 04/05/2019

 1/29/2019   20386      ARVIND S. MIRIYALA           82             1   1,404.90       $1,404.90 On‐line Research ‐ WESTLAW                            23293066
 2/28/2019              Invoice=                                    1   1,404.90       $1,404.90 USER DEFINED 2: MIRIYALA,ARVIND

 1/29/2019   22703      HOLLY M. CHAISSON            82             1           0            $0.00 On‐line Research ‐ WESTLAW                          23293067
 2/28/2019              Invoice=                                    1           0            $0.00 USER DEFINED 2: CHAISSON,HOLLY
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 174 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                              Page 39
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                  Description                   Cost Index
 1/29/2019   23181      MICHAEL F. QIAN              82             1          189       $189.00 On‐line Research ‐ WESTLAW                                23293068
 2/28/2019              Invoice=                                    1          189       $189.00 USER DEFINED 2: QIAN,MICHAEL

 1/29/2019   19284      JOSEPH R. PALMORE            73             1     286.6          $286.60 Travel                                                    23295265
 2/28/2019              Invoice=                                    1     286.6          $286.60 Airfare, Joseph Palmore, Travel to GA for
                                                                                                 Curling Oral Argument, Delta Airlines
                        Voucher=01904938 Paid                                                    Vendor=JOSEPH R. PALMORE Balance= .00 Amount= 797.49
                                                                                                 Check #183284 02/15/2019

 1/29/2019   19284      JOSEPH R. PALMORE            943            1     56.91           $56.91 Travel Meals                                              23295266
 2/28/2019              Invoice=                                    1     56.91           $56.91 Hotel ‐ Dinner, Joseph Palmore, Travel to GA for
                                                                                                 Curling Oral Argument
                        Voucher=01904938 Paid                                                    Vendor=JOSEPH R. PALMORE Balance= .00 Amount= 797.49
                                                                                                 Check #183284 02/15/2019

 1/29/2019   19284      JOSEPH R. PALMORE            943            1      8.64               $8.64 Travel Meals                                           23295267
 2/28/2019              Invoice=                                    1      8.64               $8.64 Hotel ‐ Meals Other, Joseph Palmore, Travel to
                                                                                                    GA for Curling Oral Argument
                        Voucher=01904938 Paid                                                       Vendor=JOSEPH R. PALMORE Balance= .00 Amount= 797.49
                                                                                                    Check #183284 02/15/2019

 1/29/2019   19284      JOSEPH R. PALMORE            73             1    346.35          $346.35 Travel                                                    23295268
 2/28/2019              Invoice=                                    1    346.35          $346.35 Lodging, Joseph Palmore, Travel to GA for
                                                                                                 Curling Oral Argument, Ritz Carlton
                        Voucher=01904938 Paid                                                    Vendor=JOSEPH R. PALMORE Balance= .00 Amount= 797.49
                                                                                                 Check #183284 02/15/2019

 1/29/2019   19284      JOSEPH R. PALMORE            960            1           10        $10.00 Miscellaneous Disbursement                                23295269
 2/28/2019              Invoice=                                    1           10        $10.00 Internet, Joseph Palmore, Travel to GA for
                                                                                                 Curling Oral Argument
                        Voucher=01904938 Paid                                                    Vendor=JOSEPH R. PALMORE Balance= .00 Amount= 797.49
                                                                                                 Check #183284 02/15/2019

 1/29/2019   19284      JOSEPH R. PALMORE            73             1     28.16           $28.16 Travel                                                    23295270
 2/28/2019              Invoice=                                    1     28.16           $28.16 Taxi/Car Service, Joseph Palmore, Travel to GA
                                                                                                 for Curling Oral Argument, UBER
                        Voucher=01904938 Paid                                                    Vendor=JOSEPH R. PALMORE Balance= .00 Amount= 797.49
                                                                                                 Check #183284 02/15/2019

 1/29/2019   19898      DAVID D. CROSS               943            1    207.27          $207.27 Travel Meals                                              23301654
 2/28/2019              Invoice=                                    1    207.27          $207.27 Dinner, David Cross, Oral Argument ‐ Dinner,
                                                                                                 Kevin Rathbun Steak
                        Voucher=01905876 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1331.46
                                                                                                 Check #183290 02/15/2019

 1/29/2019   19898      DAVID D. CROSS               73             1     16.58           $16.58 Travel                                                    23301656
 2/28/2019              Invoice=                                    1     16.58           $16.58 Taxi/Car Service, David Cross, Oral Argument ‐
                                                                                                 Transportation, Uber
                        Voucher=01905876 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1331.46
                                                                                                 Check #183290 02/15/2019

 1/29/2019   19898      DAVID D. CROSS               73             1     39.12           $39.12 Travel                                                    23301657
 2/28/2019              Invoice=                                    1     39.12           $39.12 Taxi/Car Service, David Cross, Oral Argument ‐
                                                                                                 Transportation, Uber
                        Voucher=01905876 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1331.46
                                                                                                 Check #183290 02/15/2019

 1/29/2019   19898      DAVID D. CROSS               73             1     14.77           $14.77 Travel                                                    23301658
 2/28/2019              Invoice=                                    1     14.77           $14.77 Taxi/Car Service, David Cross, Oral Argument ‐
                                                                                                 Transportation, Uber
                        Voucher=01905876 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1331.46
                                                                                                 Check #183290 02/15/2019

 1/29/2019   19898      DAVID D. CROSS               943            1     54.22           $54.22 Travel Meals                                              23301660
 2/28/2019              Invoice=                                    1     54.22           $54.22 Hotel ‐ Lunch, David Cross, Oral Argument ‐
                                                                                                 Lunch
                        Voucher=01905876 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1331.46
                                                                                                 Check #183290 02/15/2019

 1/29/2019   19898      DAVID D. CROSS               73             1    633.92          $633.92 Travel                                                    23301661
 2/28/2019              Invoice=                                    1    633.92          $633.92 Lodging, David Cross, Oral Argument ‐ Lodging,
                                                                                                 Ritz Carlton
                        Voucher=01905876 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1331.46
                                                                                                 Check #183290 02/15/2019
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 175 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                        Page 40
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                           Cost Index
 1/29/2019   23181      MICHAEL F. QIAN              943            1     37.38           $37.38 Travel Meals                                                        23390933
 3/31/2019              Invoice=                                    1     37.38           $37.38 Lunch, Michael Qian, Travel and attend client
                                                                                                 meetings/hearing in Atlanta, GA., Miller Union
                                                                                                 Restaurant
                        Voucher=01916848 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                 Check #185383 04/05/2019

 1/29/2019   23181      MICHAEL F. QIAN              943            1     20.24           $20.24 Travel Meals                                                        23390934
 3/31/2019              Invoice=                                    1     20.24           $20.24 Dinner, Michael Qian, Travel and attend client
                                                                                                 meetings/hearing in Atlanta, GA., Gus's World
                                                                                                 Famous Fried Chicken
                        Voucher=01916848 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                 Check #185383 04/05/2019

 1/29/2019   23181      MICHAEL F. QIAN              943            1      5.12               $5.12 Travel Meals                                                     23390942
 3/31/2019              Invoice=                                    1      5.12               $5.12 Meals Other, Michael Qian, Travel and attend
                                                                                                    client meetings/hearing in Atlanta, GA., Brash
                                                                                                    Coffee Atlanta
                        Voucher=01916848 Paid                                                       Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                    Check #185383 04/05/2019

 1/29/2019   23181      MICHAEL F. QIAN              73             1          8.6            $8.60 Travel                                                           23390943
 3/31/2019              Invoice=                                    1          8.6            $8.60 Taxi/Car Service, Michael Qian, Travel and
                                                                                                    attend client meetings/hearing in Atlanta, GA.,
                                                                                                    UBER
                        Voucher=01916848 Paid                                                       Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                    Check #185383 04/05/2019

 1/29/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                23439082
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          13:41:26
                                                                                                   APPELLATE CASE SEARCH

 1/29/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                23439083
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          13:46:02
                                                                                                   APPELLATE CASE SEARCH

 1/29/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                23439084
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          13:49:12
                                                                                                   CIVIL CASE SEARCH

 1/29/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                23439085
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          13:54:00
                                                                                                   APPELLATE CASE SEARCH

 1/29/2019   23181      MICHAEL F. QIAN              97             1          1.3            $1.30 On‐line Research ‐ OTHER DATABASE                                23439086
 4/30/2019              Invoice=                                    1          1.3            $1.30 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          14:51:34
                                                                                                   DOCKET REPORT

 1/29/2019   23181      MICHAEL F. QIAN              97             1           1             $1.00 On‐line Research ‐ OTHER DATABASE                                23439087
 4/30/2019              Invoice=                                    1           1             $1.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          14:52:19
                                                                                                   IMAGE113‐0

 1/29/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                                23439088
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          14:54:04
                                                                                                   CASE SUMMARY

 1/29/2019   23181      MICHAEL F. QIAN              97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                                23439089
 4/30/2019              Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                          14:54:23
                                                                                                   PDF DOCUMENT
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 176 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                       Page 41
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                          Cost Index

 1/29/2019   23181      MICHAEL F. QIAN              97             1          0.6            $0.60 On‐line Research ‐ OTHER DATABASE                               23439090
 4/30/2019              Invoice=                                    1          0.6            $0.60 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         14:55:23
                                                                                                   DOCKET REPORT (FILTERED)

 1/29/2019   23181      MICHAEL F. QIAN              97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                               23439091
 4/30/2019              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         14:55:56
                                                                                                   PDF DOCUMENT

 1/29/2019   21110      JOHN P. CARLIN               97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23439092
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                         15:01:45
                                                                                                   CASE SELECTION TABLE

 1/29/2019   21110      JOHN P. CARLIN               97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23439093
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                         15:03:52
                                                                                                   LEGACY CASE SEARCH

 1/29/2019   21110      JOHN P. CARLIN               97             1          0.5            $0.50 On‐line Research ‐ OTHER DATABASE                               23439094
 4/30/2019              Invoice=                                    1          0.5            $0.50 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                                         15:04:52
                                                                                                   PDF DOCUMENT

 1/30/2019   20386      ARVIND S. MIRIYALA           82             1     171.5          $171.50 On‐line Research ‐ WESTLAW                                         23295091
 2/28/2019              Invoice=                                    1     171.5          $171.50 USER DEFINED 2: MIRIYALA,ARVIND

 1/30/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                                         23295092
 2/28/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 1/30/2019   18553      CATHERINE L. CHAPPLE         82             1     300.3          $300.30 On‐line Research ‐ WESTLAW                                         23295093
 2/28/2019              Invoice=                                    1     300.3          $300.30 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

 1/30/2019   19284      JOSEPH R. PALMORE            73             1          36         $36.00 Travel                                                             23295271
 2/28/2019              Invoice=                                    1          36         $36.00 Taxi/Car Service, Joseph Palmore, Travel to GA
                                                                                                 for Curling Oral Argument, Crown Cab
                        Voucher=01904938 Paid                                                    Vendor=JOSEPH R. PALMORE Balance= .00 Amount= 797.49
                                                                                                 Check #183284 02/15/2019

 1/30/2019   19284      JOSEPH R. PALMORE            73             1     24.83           $24.83 Travel                                                             23295272
 2/28/2019              Invoice=                                    1     24.83           $24.83 Taxi/Car Service, Joseph Palmore, Travel to GA
                                                                                                 for Curling Oral Argument, UBER
                        Voucher=01904938 Paid                                                    Vendor=JOSEPH R. PALMORE Balance= .00 Amount= 797.49
                                                                                                 Check #183284 02/15/2019

 1/30/2019   19898      DAVID D. CROSS               943            1      5.34               $5.34 Travel Meals                                                    23301653
 2/28/2019              Invoice=                                    1      5.34               $5.34 Breakfast, David Cross, Oral Argument ‐
                                                                                                    Breakfast, Ritz‐Carlton Atlanta
                        Voucher=01905876 Paid                                                       Vendor=DAVID D. CROSS Balance= .00 Amount= 1331.46
                                                                                                    Check #183290 02/15/2019

 1/30/2019   19898      DAVID D. CROSS               73             1     34.94           $34.94 Travel                                                             23301659
 2/28/2019              Invoice=                                    1     34.94           $34.94 Taxi/Car Service, David Cross, Oral Argument ‐
                                                                                                 Transportation, Uber
                        Voucher=01905876 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1331.46
                                                                                                 Check #183290 02/15/2019

 1/30/2019   23181      MICHAEL F. QIAN              73             1     662.3          $662.30 Travel                                                             23390928
 3/31/2019              Invoice=                                    1     662.3          $662.30 Lodging, Michael Qian, Travel and attend client
                                                                                                 meetings/hearing in Atlanta, GA., Ritz Carlton
                        Voucher=01916848 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                 Check #185383 04/05/2019

 1/30/2019   23181      MICHAEL F. QIAN              960            1     26.04           $26.04 Miscellaneous Disbursement                                         23390929
 3/31/2019              Invoice=                                    1     26.04           $26.04 Internet, Michael Qian, Travel and attend client
                                                                                                 meetings/hearing in Atlanta, GA.
                        Voucher=01916848 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 177 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                             Page 42
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                   Description                 Cost Index
                                                                                                   Check #185383 04/05/2019

 1/30/2019   23181      MICHAEL F. QIAN              943            1     26.56           $26.56 Travel Meals                                             23390930
 3/31/2019              Invoice=                                    1     26.56           $26.56 Hotel ‐ Dinner, Michael Qian, Travel and attend
                                                                                                 client meetings/hearing in Atlanta, GA.
                        Voucher=01916848 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                 Check #185383 04/05/2019

 1/30/2019   23181      MICHAEL F. QIAN              943            1      3.99               $3.99 Travel Meals                                          23390931
 3/31/2019              Invoice=                                    1      3.99               $3.99 Hotel ‐ Breakfast, Michael Qian, Travel and
                                                                                                    attend client meetings/hearing in Atlanta, GA.
                        Voucher=01916848 Paid                                                       Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                    Check #185383 04/05/2019

 1/30/2019   23181      MICHAEL F. QIAN              943            1      55.7           $55.70 Travel Meals                                             23390935
 3/31/2019              Invoice=                                    1      55.7           $55.70 Lunch, Michael Qian, Travel and attend client
                                                                                                 meetings/hearing in Atlanta, GA., Optimist
                                                                                                 Restaurant
                        Voucher=01916848 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                 Check #185383 04/05/2019

 1/30/2019   23181      MICHAEL F. QIAN              947            1    106.18          $106.18 Air Freight                                              23390936
 3/31/2019              Invoice=                                    1    106.18          $106.18 Delivery Services, Michael Qian, Travel and
                                                                                                 attend client meetings/hearing in Atlanta, GA.
                        Voucher=01916848 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                 Check #185383 04/05/2019

 1/30/2019   23181      MICHAEL F. QIAN              73             1      8.85               $8.85 Travel                                                23390944
 3/31/2019              Invoice=                                    1      8.85               $8.85 Taxi/Car Service, Michael Qian, Travel and
                                                                                                    attend client meetings/hearing in Atlanta, GA.,
                                                                                                    UBER
                        Voucher=01916848 Paid                                                       Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                    Check #185383 04/05/2019

 1/30/2019   23181      MICHAEL F. QIAN              73             1      9.75               $9.75 Travel                                                23390945
 3/31/2019              Invoice=                                    1      9.75               $9.75 Taxi/Car Service, Michael Qian, Travel and
                                                                                                    attend client meetings/hearing in Atlanta, GA.,
                                                                                                    UBER
                        Voucher=01916848 Paid                                                       Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                    Check #185383 04/05/2019

 1/30/2019   23181      MICHAEL F. QIAN              73             1     19.04           $19.04 Travel                                                   23390946
 3/31/2019              Invoice=                                    1     19.04           $19.04 Taxi/Car Service, Michael Qian, Travel and
                                                                                                 attend client meetings/hearing in Atlanta, GA.,
                                                                                                 UBER
                        Voucher=01916848 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 1296.25
                                                                                                 Check #185383 04/05/2019

 1/30/2019   23181      MICHAEL F. QIAN              73             1           10        $10.00 Travel                                                   23397095
 3/31/2019              Invoice=                                    1           10        $10.00 Other, Michael Qian, Travel and attend client
                                                                                                 meetings/hearing in Atlanta, GA.
                        Voucher=01917299 Paid                                                    Vendor=MICHAEL F. QIAN Balance= .00 Amount= 45.00
                                                                                                 Check #185383 04/05/2019

 1/31/2019   20386      ARVIND S. MIRIYALA           82             1            0            $0.00 On‐line Research ‐ WESTLAW                            23299255
 2/28/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 1/31/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                               23299256
 2/28/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

  2/1/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                               23299146
 3/31/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

  2/1/2019   21260      BRIAN J. CRIDER              151            1          142       $142.00 Epiq eDiscovery Managed Services                         23342907
 3/31/2019              Invoice=                                    1          142       $142.00 Epiq
                                                                                                 DMMF01357

  2/2/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                               23299032
 3/31/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

  2/3/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                               23298981
 3/31/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL

  2/4/2019   23181      MICHAEL F. QIAN              82             1           35        $35.00 On‐line Research ‐ WESTLAW                               23301021
 3/31/2019              Invoice=                                    1           35        $35.00 USER DEFINED 2: QIAN,MICHAEL
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 178 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                          Page 43
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description             Cost Index

  2/5/2019   20386      ARVIND S. MIRIYALA           82             1           0             $0.00 On‐line Research ‐ WESTLAW                         23302424
 3/31/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: MIRIYALA,ARVIND

  2/5/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23302425
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

  2/6/2019   20386      ARVIND S. MIRIYALA           82             1           0             $0.00 On‐line Research ‐ WESTLAW                         23307057
 3/31/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: MIRIYALA,ARVIND

  2/6/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23307058
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

  2/7/2019   20386      ARVIND S. MIRIYALA           82             1     400.4          $400.40 On‐line Research ‐ WESTLAW                            23311510
 3/31/2019              Invoice=                                    1     400.4          $400.40 USER DEFINED 2: MIRIYALA,ARVIND

  2/7/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23311511
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

  2/8/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23311411
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

  2/9/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23311310
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/10/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23311256
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/11/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23314085
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/12/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23315757
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/13/2019   20386      ARVIND S. MIRIYALA           82             1     200.2          $200.20 On‐line Research ‐ WESTLAW                            23321377
 3/31/2019              Invoice=                                    1     200.2          $200.20 USER DEFINED 2: MIRIYALA,ARVIND

 2/13/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23321378
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/14/2019   20386      ARVIND S. MIRIYALA           82             1           0             $0.00 On‐line Research ‐ WESTLAW                         23322946
 3/31/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 2/14/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23322947
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/15/2019   20386      ARVIND S. MIRIYALA           82             1     200.2          $200.20 On‐line Research ‐ WESTLAW                            23325962
 3/31/2019              Invoice=                                    1     200.2          $200.20 USER DEFINED 2: MIRIYALA,ARVIND

 2/15/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23325963
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/16/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23325850
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/17/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23325796
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/18/2019   20386      ARVIND S. MIRIYALA           82             1     400.4          $400.40 On‐line Research ‐ WESTLAW                            23325734
 3/31/2019              Invoice=                                    1     400.4          $400.40 USER DEFINED 2: MIRIYALA,ARVIND

 2/18/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23325735
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/20/2019   20386      ARVIND S. MIRIYALA           82             1     401.1          $401.10 On‐line Research ‐ WESTLAW                            23333226
 3/31/2019              Invoice=                                    1     401.1          $401.10 USER DEFINED 2: MIRIYALA,ARVIND

 2/20/2019   23181      MICHAEL F. QIAN              82             1          35         $35.00 On‐line Research ‐ WESTLAW                            23333227
 3/31/2019              Invoice=                                    1          35         $35.00 USER DEFINED 2: QIAN,MICHAEL

 2/21/2019   21110      JOHN P. CARLIN               97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                  23444657
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                             9:38:14
                                                                                                   CASE SELECTION TABLE
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 179 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                            Page 44
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description               Cost Index

 2/21/2019   21110      JOHN P. CARLIN               97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                    23444658
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                               9:38:16
                                                                                                   CASE SUMMARY

 2/21/2019   21110      JOHN P. CARLIN               97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                    23444659
 4/30/2019              Invoice=                                    1            3            $3.00 Pacer
                                                                                                    MF0016 Kevin Lau (25
                                                                                                                                               9:38:24
                                                                                                   DOCKET REPORT

 2/25/2019   20386      ARVIND S. MIRIYALA           82             1     371.7          $371.70 On‐line Research ‐ WESTLAW                              23337799
 3/31/2019              Invoice=                                    1     371.7          $371.70 USER DEFINED 2: MIRIYALA,ARVIND

 2/25/2019   18553      CATHERINE L. CHAPPLE         82             1     626.5          $626.50 On‐line Research ‐ WESTLAW                              23337800
 3/31/2019              Invoice=                                    1     626.5          $626.50 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

 2/25/2019   23246      BRIANNA CLIFFORD             69           35           50        $175.00 Document Preparation                                    23338065
 3/31/2019              Invoice=                                  35           50        $175.00 Book read 30 pages double spaced and enter
                                                                                                 edits in tracked changes (Miriyala, A.)




  3/1/2019   21260      BRIAN J. CRIDER              151            1          142       $142.00 Epiq eDiscovery Managed Services                        23389755
 4/30/2019              Invoice=                                    1          142       $142.00 Epiq
                                                                                                 DMMF01357

  3/1/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                    23452729
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              15:14:14
                                                                                                   APPELLATE CASE SEARCH

  3/1/2019   23181      MICHAEL F. QIAN              97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                    23452730
 4/30/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              16:14:25
                                                                                                   CASE SUMMARY

  3/4/2019   20386      ARVIND S. MIRIYALA           82             1            0            $0.00 On‐line Research ‐ WESTLAW                           23349587
 4/30/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND

  3/8/2019   18553      CATHERINE L. CHAPPLE         82             1     426.3          $426.30 On‐line Research ‐ WESTLAW                              23358777
 4/30/2019              Invoice=                                    1     426.3          $426.30 USER DEFINED 1: 11393114
                                                                                                 USER DEFINED 2: CHAPPLE,CATHERINE L

 3/10/2019   20386      ARVIND S. MIRIYALA           82             1     400.4          $400.40 On‐line Research ‐ WESTLAW                              23358632
 4/30/2019              Invoice=                                    1     400.4          $400.40 USER DEFINED 2: MIRIYALA,ARVIND

 3/11/2019   20386      ARVIND S. MIRIYALA           82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                              23361060
 4/30/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: MIRIYALA,ARVIND

 3/12/2019   20386      ARVIND S. MIRIYALA           82             1     628.6          $628.60 On‐line Research ‐ WESTLAW                              23362919
 4/30/2019              Invoice=                                    1     628.6          $628.60 USER DEFINED 2: MIRIYALA,ARVIND

 3/15/2019   20386      ARVIND S. MIRIYALA           82             1            0            $0.00 On‐line Research ‐ WESTLAW                           23368245
 4/30/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 3/15/2019   19929      JENNA B. CONAWAY             97             1          0.5            $0.50 On‐line Research ‐ OTHER DATABASE                    23452731
 4/30/2019              Invoice=                                    1          0.5            $0.50 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                              17:06:04
                                                                                                   IMAGE336‐0

 3/16/2019   20386      ARVIND S. MIRIYALA           82             1     414.4          $414.40 On‐line Research ‐ WESTLAW                              23368138
 4/30/2019              Invoice=                                    1     414.4          $414.40 USER DEFINED 2: MIRIYALA,ARVIND
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 180 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 45
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                      Description                Cost Index
 3/17/2019   20386      ARVIND S. MIRIYALA           82             1     585.9          $585.90 On‐line Research ‐ WESTLAW                                 23368087
 4/30/2019              Invoice=                                    1     585.9          $585.90 USER DEFINED 2: MIRIYALA,ARVIND

 3/18/2019   20386      ARVIND S. MIRIYALA           82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                 23369740
 4/30/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: MIRIYALA,ARVIND

 3/19/2019   20386      ARVIND S. MIRIYALA           82             1     200.2          $200.20 On‐line Research ‐ WESTLAW                                 23373911
 4/30/2019              Invoice=                                    1     200.2          $200.20 USER DEFINED 2: MIRIYALA,ARVIND

 3/21/2019   20386      ARVIND S. MIRIYALA           82             1     171.5          $171.50 On‐line Research ‐ WESTLAW                                 23376277
 4/30/2019              Invoice=                                    1     171.5          $171.50 USER DEFINED 2: MIRIYALA,ARVIND

 3/25/2019   20386      ARVIND S. MIRIYALA           82             1           0             $0.00 On‐line Research ‐ WESTLAW                              23381233
 4/30/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 3/26/2019   18553      CATHERINE L. CHAPPLE         82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                 23383523
 4/30/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: CHAPPLE,CATHERINE L

 3/28/2019   20386      ARVIND S. MIRIYALA           82             1     571.9          $571.90 On‐line Research ‐ WESTLAW                                 23395062
 4/30/2019              Invoice=                                    1     571.9          $571.90 USER DEFINED 2: MIRIYALA,ARVIND

 3/29/2019   20386      ARVIND S. MIRIYALA           82             1     200.2          $200.20 On‐line Research ‐ WESTLAW                                 23394952
 4/30/2019              Invoice=                                    1     200.2          $200.20 USER DEFINED 2: MIRIYALA,ARVIND

 3/30/2019   20386      ARVIND S. MIRIYALA           82             1     300.3          $300.30 On‐line Research ‐ WESTLAW                                 23394853
 4/30/2019              Invoice=                                    1     300.3          $300.30 USER DEFINED 2: MIRIYALA,ARVIND

 3/31/2019   20386      ARVIND S. MIRIYALA           82             1     571.9          $571.90 On‐line Research ‐ WESTLAW                                 23397255
 4/30/2019              Invoice=                                    1     571.9          $571.90 USER DEFINED 2: MIRIYALA,ARVIND

  4/1/2019   20386      ARVIND S. MIRIYALA           82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                 23397795
 5/31/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: MIRIYALA,ARVIND

  4/1/2019   19898      DAVID D. CROSS               73             1     903.6          $903.60 Travel                                                     23418911
 5/31/2019              Invoice=                                    1     903.6          $903.60 Airfare, David Cross, Attend Hearing ‐ Airfare,
                                                                                                 Delta Airlines
                        Voucher=01920923 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1705.19
                                                                                                 Check #186180 04/26/2019

  4/1/2019   21260      BRIAN J. CRIDER              151            1          142       $142.00 Epiq eDiscovery Managed Services                           23429389
 5/31/2019              Invoice=                                    1          142       $142.00 Epiq
                                                                                                 DMMF01357

  4/2/2019   20386      ARVIND S. MIRIYALA           82             1            0            $0.00 On‐line Research ‐ WESTLAW                              23400810
 5/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND

  4/3/2019   20386      ARVIND S. MIRIYALA           82             1            0            $0.00 On‐line Research ‐ WESTLAW                              23403112
 5/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND

  4/4/2019   18553      CATHERINE L. CHAPPLE         82             1     226.1          $226.10 On‐line Research ‐ WESTLAW                                 23402325
 5/31/2019              Invoice=                                    1     226.1          $226.10 USER DEFINED 2: CHAPPLE,CATHERINE L

  4/4/2019   18553      CATHERINE L. CHAPPLE         73             1     339.3          $339.30 Travel                                                     23419699
 5/31/2019              Invoice=                                    1     339.3          $339.30 Airfare, Catherine Chapple, Airfare to Atlanta.,
                                                                                                 Delta Airlines
                        Voucher=01921102 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                 Check #186241 04/26/2019

  4/4/2019   18553      CATHERINE L. CHAPPLE         73             1     339.3          $339.30 Travel                                                     23419700
 5/31/2019              Invoice=                                    1     339.3          $339.30 Airfare, Catherine Chapple, Airfare to DC.,
                                                                                                 American Airlines
                        Voucher=01921102 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                 Check #186241 04/26/2019

  4/5/2019   18553      CATHERINE L. CHAPPLE         82             1            0            $0.00 On‐line Research ‐ WESTLAW                              23404385
 5/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: CHAPPLE,CATHERINE L

  4/8/2019   19898      DAVID D. CROSS               943            1     66.39           $66.39 Travel Meals                                               23418913
 5/31/2019              Invoice=                                    1     66.39           $66.39 Hotel ‐ Dinner, David Cross, Attend Hearing ‐ In
                                                                                                 Room Dining Dinner
                        Voucher=01920923 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1705.19
                                                                                                 Check #186180 04/26/2019

  4/8/2019   18553      CATHERINE L. CHAPPLE         943            1      7.04               $7.04 Travel Meals                                            23419701
 5/31/2019              Invoice=                                    1      7.04               $7.04 Meals Other, Catherine Chapple, Snack at
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 181 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 46
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate        Amount                                   Description                      Cost Index
                                                                                                  airport., Starbucks
                        Voucher=01921102 Paid                                                     Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                  Check #186241 04/26/2019

  4/8/2019   18553      CATHERINE L. CHAPPLE         943            1      4.74              $4.74 Travel Meals                                               23419702
 5/31/2019              Invoice=                                    1      4.74              $4.74 Meals Other, Catherine Chapple, Water at
                                                                                                   airport., Paradies Shops
                        Voucher=01921102 Paid                                                      Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                   Check #186241 04/26/2019

  4/8/2019   18553      CATHERINE L. CHAPPLE         943            1     44.18          $44.18 Travel Meals                                                  23419704
 5/31/2019              Invoice=                                    1     44.18          $44.18 Dinner, Catherine Chapple, Dinner in Atlanta.,
                                                                                                Cat Cora's Kitchen
                        Voucher=01921102 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                Check #186241 04/26/2019

  4/8/2019   18553      CATHERINE L. CHAPPLE         960            1     14.95          $14.95 Miscellaneous Disbursement                                    23419707
 5/31/2019              Invoice=                                    1     14.95          $14.95 Internet, Catherine Chapple, Hotel in Atlanta
                        Voucher=01921102 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                Check #186241 04/26/2019

  4/9/2019   19898      DAVID D. CROSS               943            1      3.51              $3.51 Travel Meals                                               23418912
 5/31/2019              Invoice=                                    1      3.51              $3.51 Meals Other, David Cross, Attend Hearing ‐
                                                                                                   Beverage purchase, Low Country
                        Voucher=01920923 Paid                                                      Vendor=DAVID D. CROSS Balance= .00 Amount= 1705.19
                                                                                                   Check #186180 04/26/2019

  4/9/2019   19898      DAVID D. CROSS               943            1     41.91          $41.91 Travel Meals                                                  23418914
 5/31/2019              Invoice=                                    1     41.91          $41.91 Hotel ‐ Lunch, David Cross, Attend Hearing ‐ In
                                                                                                Room Dining Lunch
                        Voucher=01920923 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 1705.19
                                                                                                Check #186180 04/26/2019

  4/9/2019   19898      DAVID D. CROSS               73             1    679.51         $679.51 Travel                                                        23418915
 5/31/2019              Invoice=                                    1    679.51         $679.51 Lodging, David Cross, Attend Hearing ‐ Lodging,
                                                                                                Ritz Carlton
                        Voucher=01920923 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 1705.19
                                                                                                Check #186180 04/26/2019

  4/9/2019   19898      DAVID D. CROSS               943            1     10.27          $10.27 Travel Meals                                                  23418916
 5/31/2019              Invoice=                                    1     10.27          $10.27 Dinner, David Cross, Attend Hearing ‐ Lunch,
                                                                                                Bojangles
                        Voucher=01920923 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 1705.19
                                                                                                Check #186180 04/26/2019

  4/9/2019   18553      CATHERINE L. CHAPPLE         73             1      8.09              $8.09 Travel                                                     23419698
 5/31/2019              Invoice=                                    1      8.09              $8.09 Taxi/Car Service, Catherine Chapple, Lyft from
                                                                                                   hotel to client meeting., Lyft
                        Voucher=01921102 Paid                                                      Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                   Check #186241 04/26/2019

  4/9/2019   18553      CATHERINE L. CHAPPLE         943            1     27.06          $27.06 Travel Meals                                                  23419703
 5/31/2019              Invoice=                                    1     27.06          $27.06 Dinner, Catherine Chapple, Dinner at airport.,
                                                                                                Delaware North Grindhouse
                        Voucher=01921102 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                Check #186241 04/26/2019

  4/9/2019   18553      CATHERINE L. CHAPPLE         943            1     11.33          $11.33 Travel Meals                                                  23419705
 5/31/2019              Invoice=                                    1     11.33          $11.33 Meals Other, Catherine Chapple, Snack at
                                                                                                airport., Delaware North: Food & Wine
                        Voucher=01921102 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                Check #186241 04/26/2019

  4/9/2019   18553      CATHERINE L. CHAPPLE         73             1          50        $50.00 Travel                                                        23419706
 5/31/2019              Invoice=                                    1          50        $50.00 Parking, Catherine Chapple, Parking at DCA
                                                                                                Airport.
                        Voucher=01921102 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                Check #186241 04/26/2019

  4/9/2019   18553      CATHERINE L. CHAPPLE         943            1     43.57          $43.57 Travel Meals                                                  23419708
 5/31/2019              Invoice=                                    1     43.57          $43.57 Hotel ‐ Breakfast, Catherine Chapple, Hotel in
                                                                                                Atlanta
                        Voucher=01921102 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                Check #186241 04/26/2019
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 182 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                     Page 47
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                        Cost Index
  4/9/2019   18553      CATHERINE L. CHAPPLE         73             1    477.28          $477.28 Travel                                                           23419709
 5/31/2019              Invoice=                                    1    477.28          $477.28 Lodging, Catherine Chapple, Hotel in Atlanta, W
                                                                                                 Hotel
                        Voucher=01921102 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1366 84
                                                                                                 Check #186241 04/26/2019

 4/10/2019   18553      CATHERINE L. CHAPPLE         82             1            0            $0.00 On‐line Research ‐ WESTLAW                                    23409600
 5/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: CHAPPLE,CATHERINE L

 4/10/2019   20386      ARVIND S. MIRIYALA           82             1     500.5          $500.50 On‐line Research ‐ WESTLAW                                       23409601
 5/31/2019              Invoice=                                    1     500.5          $500.50 USER DEFINED 2: MIRIYALA,ARVIND

 4/11/2019   21713      KENDALL ADAIR KARR           82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                       23411244
 5/31/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: KARR,KENDALL




 4/15/2019   20386      ARVIND S. MIRIYALA           82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                       23416886
 5/31/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: MIRIYALA,ARVIND

 4/17/2019   20386      ARVIND S. MIRIYALA           82             1   1,327.20        $1,327.20 On‐line Research ‐ WESTLAW                                      23419787
 5/31/2019              Invoice=                                    1   1,327.20        $1,327.20 USER DEFINED 2: MIRIYALA,ARVIND

 4/18/2019   18553      CATHERINE L. CHAPPLE         82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                       23421781
 5/31/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: CHAPPLE,CATHERINE L

 4/22/2019   20386      ARVIND S. MIRIYALA           82             1     271.6          $271.60 On‐line Research ‐ WESTLAW                                       23426366
 5/31/2019              Invoice=                                    1     271.6          $271.60 USER DEFINED 2: MIRIYALA,ARVIND

 4/23/2019   20386      ARVIND S. MIRIYALA           82             1     828.8          $828.80 On‐line Research ‐ WESTLAW                                       23428116
 5/31/2019              Invoice=                                    1     828.8          $828.80 USER DEFINED 2: MIRIYALA,ARVIND

 4/26/2019   18553      CATHERINE L. CHAPPLE         82             1     400.4          $400.40 On‐line Research ‐ WESTLAW                                       23432880
 5/31/2019              Invoice=                                    1     400.4          $400.40 USER DEFINED 2: CHAPPLE,CATHERINE L

  5/1/2019   6051       JEFFREY J. POULIOT           151            1          142       $142.00 Epiq eDiscovery Managed Services                                 23508677
 6/30/2019              Invoice=                                    1          142       $142.00 Epiq
                                                                                                 DMMF01357

  5/9/2019   20386      ARVIND S. MIRIYALA           82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                       23480182
 6/30/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: MIRIYALA,ARVIND

 5/16/2019   18553      CATHERINE L. CHAPPLE         82             1   1,124.20        $1,124.20 On‐line Research ‐ WESTLAW                                      23486813
 6/30/2019              Invoice=                                    1   1,124.20        $1,124.20 USER DEFINED 2: CHAPPLE,CATHERINE L

 5/16/2019   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                             23631938
 7/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                        9:23:00
                                                                                                   CIVIL CASE SEARCH

 5/16/2019   19929      JENNA B. CONAWAY             97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                             23631939
 7/31/2019              Invoice=                                    1            3            $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                       10:23:31
                                                                                                   DOCKET REPORT

 5/16/2019   19929      JENNA B. CONAWAY             97             1          0.4            $0.40 On‐line Research ‐ OTHER DATABASE                             23631940
 7/31/2019              Invoice=                                    1          0.4            $0.40 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                       10:59:41
                                                                                                   IMAGE149‐0

 5/18/2019   18553      CATHERINE L. CHAPPLE         82             1     300.3          $300.30 On‐line Research ‐ WESTLAW                                       23489191
 6/30/2019              Invoice=                                    1     300.3          $300.30 USER DEFINED 2: CHAPPLE,CATHERINE L

 5/21/2019   20386      ARVIND S. MIRIYALA           82             1            0            $0.00 On‐line Research ‐ WESTLAW                                    23495809
 6/30/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 183 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                    Page 48
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                       Cost Index




 5/24/2019   18553      CATHERINE L. CHAPPLE         82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                      23502736
 6/30/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: CHAPPLE,CATHERINE L

 5/24/2019   20386      ARVIND S. MIRIYALA           82             1           0             $0.00 On‐line Research ‐ WESTLAW                                   23502737
 6/30/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 5/26/2019   22270      ROB MANOSO                   82             1           0             $0.00 On‐line Research ‐ WESTLAW                                   23502616
 6/30/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: MANOSO,ROBERT

 5/26/2019   19898      DAVID D. CROSS               73             1    490.11          $490.11 Travel                                                          23543511
 6/30/2019              Invoice=                                    1    490.11          $490.11 Airfare, David Cross, Scheduling Conference ‐
                                                                                                 Airfare, Delta Airlines
                        Voucher=01934032 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1043.35
                                                                                                 Check #189074 06/21/2019

 5/27/2019   18553      CATHERINE L. CHAPPLE         82             1     171.5          $171.50 On‐line Research ‐ WESTLAW                                      23502573
 6/30/2019              Invoice=                                    1     171.5          $171.50 USER DEFINED 2: CHAPPLE,CATHERINE L

 5/27/2019   22270      ROB MANOSO                   82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                      23502574
 6/30/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 2: MANOSO,ROBERT

 5/28/2019   20386      ARVIND S. MIRIYALA           82             1     200.2          $200.20 On‐line Research ‐ WESTLAW                                      23505618
 6/30/2019              Invoice=                                    1     200.2          $200.20 USER DEFINED 2: MIRIYALA,ARVIND

 5/28/2019   22270      ROB MANOSO                   73             1     836.6          $836.60 Travel                                                          23520775
 6/30/2019              Invoice=                                    1     836.6          $836.60 Airfare, Rob Manoso, Attend Hearing ‐ Airfare,
                                                                                                 Delta Airlines
                        Voucher=01930791 Paid                                                    Vendor=ROB MANOSO Balance= 00 Amount= 1021.63
                                                                                                 Check #188288 06/14/2019




 5/30/2019   22270      ROB MANOSO                   73             1    185.03          $185.03 Travel                                                          23520776
 6/30/2019              Invoice=                                    1    185.03          $185.03 Lodging, Rob Manoso, Attend Hearing ‐ Lodging,
                                                                                                 Marriott
                        Voucher=01930791 Paid                                                    Vendor=ROB MANOSO Balance= .00 Amount= 1021.63
                                                                                                 Check #188288 06/14/2019

 5/30/2019   22270      ROB MANOSO                   960            1          17         $17.00 Miscellaneous Disbursement                                      23532867
 6/30/2019              Invoice=                                    1          17         $17.00 Internet, Rob Manoso, Attend Hearing ‐ Inflight
                                                                                                 Wi‐Fi
                        Voucher=01932674 Paid                                                    Vendor=ROB MANOSO Balance= 00 Amount= 190.79
                                                                                                 Check #189079 06/21/2019

 5/30/2019   19898      DAVID D. CROSS               73             1    324.14          $324.14 Travel                                                          23543513
 6/30/2019              Invoice=                                    1    324.14          $324.14 Lodging, David Cross, Scheduling Conference ‐
                                                                                                 Lodging, Ritz Carlton
                        Voucher=01934032 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1043.35
                                                                                                 Check #189074 06/21/2019

 5/30/2019   19898      DAVID D. CROSS               73             1     48.07           $48.07 Travel                                                          23543514
 6/30/2019              Invoice=                                    1     48.07           $48.07 Taxi/Car Service, David Cross, Scheduling
                                                                                                 Conference ‐ Transportation, Uber
                        Voucher=01934032 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1043.35
                                                                                                 Check #189074 06/21/2019

 5/30/2019   19898      DAVID D. CROSS               960            1          34         $34.00 Miscellaneous Disbursement                                      23543517
 6/30/2019              Invoice=                                    1          34         $34.00 Internet, David Cross, Scheduling Conference ‐
                                                                                                 Inflight Wi‐Fi
                        Voucher=01934032 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1043.35
                                                                                                 Check #189074 06/21/2019

 5/30/2019   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                            23631941
 7/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                      21:35:40
                                                                                                   CIVIL CASE SEARCH
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 184 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                    Page 49
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                       Cost Index
 5/30/2019   19929      JENNA B. CONAWAY             97             1          1.3            $1.30 On‐line Research ‐ OTHER DATABASE                            23631942
 7/31/2019              Invoice=                                    1          1.3            $1.30 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                      22:35:59
                                                                                                   DOCKET REPORT

 5/30/2019   19929      JENNA B. CONAWAY             97             1          2.6            $2.60 On‐line Research ‐ OTHER DATABASE                            23631943
 7/31/2019              Invoice=                                    1          2.6            $2.60 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                      22:36:22
                                                                                                   IMAGE1‐0

 5/30/2019   19929      JENNA B. CONAWAY             97             1          0.2            $0.20 On‐line Research ‐ OTHER DATABASE                            23631944
 7/31/2019              Invoice=                                    1          0.2            $0.20 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                      22:36:22
                                                                                                   IMAGE1‐1

 5/30/2019   19929      JENNA B. CONAWAY             97             1          1.8            $1.80 On‐line Research ‐ OTHER DATABASE                            23631945
 7/31/2019              Invoice=                                    1          1.8            $1.80 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                      22:38:45
                                                                                                   IMAGE105‐0

 5/30/2019   19929      JENNA B. CONAWAY             97             1           3             $3.00 On‐line Research ‐ OTHER DATABASE                            23631946
 7/31/2019              Invoice=                                    1           3             $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                      22:44:13
                                                                                                   IMAGE41‐0

 5/31/2019   20386      ARVIND S. MIRIYALA           82             1     271.6          $271.60 On‐line Research ‐ WESTLAW                                      23517170
 6/30/2019              Invoice=                                    1     271.6          $271.60 USER DEFINED 2: MIRIYALA,ARVIND

 5/31/2019   22270      ROB MANOSO                   943            1     34.42           $34.42 Travel Meals                                                    23532862
 6/30/2019              Invoice=                                    1     34.42           $34.42 Lunch, Rob Manoso, Attend Hearing ‐ Lunch,
                                                                                                 Papi's Cuban & Caribbean Grill
                        Voucher=01932674 Paid                                                    Vendor=ROB MANOSO Balance= .00 Amount= 190.79
                                                                                                 Check #189079 06/21/2019

 5/31/2019   22270      ROB MANOSO                   73             1     20.92           $20.92 Travel                                                          23532863
 6/30/2019              Invoice=                                    1     20.92           $20.92 Taxi/Car Service, Rob Manoso, Attend Hearing ‐
                                                                                                 Transportation, United Ventures Consortium Inc.
                                                                                                 (UVC)
                        Voucher=01932674 Paid                                                    Vendor=ROB MANOSO Balance= .00 Amount= 190.79
                                                                                                 Check #189079 06/21/2019

 5/31/2019   22270      ROB MANOSO                   73             1      40.5           $40.50 Travel                                                          23532864
 6/30/2019              Invoice=                                    1      40.5           $40.50 Taxi/Car Service, Rob Manoso, Attend Hearing ‐
                                                                                                 Transportation, Abia One Transportation
                        Voucher=01932674 Paid                                                    Vendor=ROB MANOSO Balance= .00 Amount= 190.79
                                                                                                 Check #189079 06/21/2019

 5/31/2019   22270      ROB MANOSO                   73             1     40.25           $40.25 Travel                                                          23532865
 6/30/2019              Invoice=                                    1     40.25           $40.25 Taxi/Car Service, Rob Manoso, Attend Hearing ‐
                                                                                                 Transportation, Atlanta Dream Limo
                        Voucher=01932674 Paid                                                    Vendor=ROB MANOSO Balance= .00 Amount= 190.79
                                                                                                 Check #189079 06/21/2019

 5/31/2019   22270      ROB MANOSO                   943            1      37.7           $37.70 Travel Meals                                                    23532866
 6/30/2019              Invoice=                                    1      37.7           $37.70 Dinner, Rob Manoso, Attend Hearing ‐ Dinner,
                                                                                                 TST* Duke's Grocery ‐ Foggy Bottom
                        Voucher=01932674 Paid                                                    Vendor=ROB MANOSO Balance= .00 Amount= 190.79
                                                                                                 Check #189079 06/21/2019

 5/31/2019   19898      DAVID D. CROSS               943            1     40.21           $40.21 Travel Meals                                                    23543512
 6/30/2019              Invoice=                                    1     40.21           $40.21 Hotel ‐ Breakfast, David Cross, Scheduling
                                                                                                 Conference ‐ Breakfast
                        Voucher=01934032 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1043.35
                                                                                                 Check #189074 06/21/2019

 5/31/2019   19898      DAVID D. CROSS               73             1     47.11           $47.11 Travel                                                          23543515
 6/30/2019              Invoice=                                    1     47.11           $47.11 Taxi/Car Service, David Cross, Scheduling
                                                                                                 Conference ‐ Transportation, Uber
                        Voucher=01934032 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1043.35
                                                                                                 Check #189074 06/21/2019
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 185 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                       Page 50
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                     Description                         Cost Index

 5/31/2019   19898      DAVID D. CROSS               73             1     38.08           $38.08 Travel                                                             23543516
 6/30/2019              Invoice=                                    1     38.08           $38.08 Taxi/Car Service, David Cross, Scheduling
                                                                                                 Conference ‐ Transportation, Uber
                        Voucher=01934032 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1043.35
                                                                                                 Check #189074 06/21/2019

 5/31/2019   19898      DAVID D. CROSS               960            1          17         $17.00 Miscellaneous Disbursement                                         23543518
 6/30/2019              Invoice=                                    1          17         $17.00 Internet, David Cross, Scheduling Conference ‐
                                                                                                 Inflight Wi‐Fi
                        Voucher=01934032 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1043.35
                                                                                                 Check #189074 06/21/2019

 5/31/2019   19898      DAVID D. CROSS               943            1      2.29               $2.29 Travel Meals                                                    23543519
 6/30/2019              Invoice=                                    1      2.29               $2.29 Meals Other, David Cross, Scheduling Conference
                                                                                                                                  #NAME?
                        Voucher=01934032 Paid                                                       Vendor=DAVID D. CROSS Balance= .00 Amount= 1043.35
                                                                                                    Check #189074 06/21/2019

 5/31/2019   19898      DAVID D. CROSS               943            1       2.34              $2.34 Travel Meals                                                    23543520
 6/30/2019              Invoice=                                    1       2.34              $2.34 Meals Other, David Cross, Scheduling Conference
                                                                                                                                  #NAME?
                        Voucher=01934032 Paid                                                       Vendor=DAVID D. CROSS Balance= .00 Amount= 1043.35
                                                                                                    Check #189074 06/21/2019

  6/1/2019   6051       JEFFREY J. POULIOT           151            1          142       $142.00 Epiq eDiscovery Managed Services                                   23562994
 7/31/2019              Invoice=                                    1          142       $142.00 Epiq
                                                                                                 DMMF01357

  6/3/2019   22785      PAUL J. MELANKO              69             3           50       $150.00 Document Preparation                                               23519657
 7/31/2019              Invoice=                                    3           50       $150.00 13 pg Bookread ‐ A. Miriyala




  6/3/2019   19898      DAVID D. CROSS               5755           1   1,389.60        $1,389.60 Travel                                                            23543771
 7/31/2019              Invoice=                                    1   1,389.60        $1,389.60 Cancelled Ticket, David Cross, Rule 26(f)
                                                                                                  Planning Conference ‐ Change with return date.
                        Voucher=01934175 Paid                                                     Vendor=DAVID D. CROSS Balance= .00 Amount= 2727.83
                                                                                                  Check #189430 06/28/2019

  6/3/2019   19929      JENNA B. CONAWAY             97             1          0.1            $0.10 On‐line Research ‐ OTHER DATABASE                               23637978
 7/31/2019              Invoice=                                    1          0.1            $0.10 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         20:20:45
                                                                                                   CIVIL CASE SEARCH

  6/3/2019   19929      JENNA B. CONAWAY             97             1            3            $3.00 On‐line Research ‐ OTHER DATABASE                               23637979
 7/31/2019              Invoice=                                    1            3            $3.00 Pacer
                                                                                                    MF0071 Kevin Lau (25
                                                                                                                                                         21:21:10
                                                                                                   DOCKET REPORT




  6/5/2019   18553      CATHERINE L. CHAPPLE         73             1     836.6          $836.60 Travel                                                             23524125
 7/31/2019              Invoice=                                    1     836.6          $836.60 Airfare, Catherine Chapple, Airfare to meeting
                                                                                                 in Atlanta., Delta Airlines
                        Voucher=01931330 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 836.60
                                                                                                 Check #188293 06/14/2019

  6/9/2019   19898      DAVID D. CROSS               73             1   1,094.60        $1,094.60 Travel                                                            23543772
 7/31/2019              Invoice=                                    1   1,094.60        $1,094.60 Airfare, David Cross, Rule 26(f) Planning
                                                                                                  Conference ‐ Airfare, Delta Airlines
                        Voucher=01934175 Paid                                                     Vendor=DAVID D. CROSS Balance= .00 Amount= 2727.83
                                                                                                  Check #189430 06/28/2019

 6/10/2019   20386      ARVIND S. MIRIYALA           82             1   1,801.80        $1,801.80 On‐line Research ‐ WESTLAW                                        23530447
 7/31/2019              Invoice=                                    1   1,801.80        $1,801.80 USER DEFINED 2: MIRIYALA,ARVIND

 6/10/2019   19898      DAVID D. CROSS               73             1     59.75           $59.75 Travel                                                             23543773
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 186 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                              Page 51
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate        Amount                                    Description                  Cost Index
 7/31/2019              Invoice=                                    1     59.75          $59.75 Taxi/Car Service, David Cross, Rule 26(f)
                                                                                                Planning Conference ‐ Transportation, Uber
                        Voucher=01934175 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 2727.83
                                                                                                Check #189430 06/28/2019

 6/10/2019   19898      DAVID D. CROSS               73             1     62.28          $62.28 Travel                                                     23543774
 7/31/2019              Invoice=                                    1     62.28          $62.28 Taxi/Car Service, David Cross, Rule 26(f)
                                                                                                Planning Conference ‐ Transportation, Uber
                        Voucher=01934175 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 2727.83
                                                                                                Check #189430 06/28/2019

 6/10/2019   19898      DAVID D. CROSS               960            1          17        $17.00 Miscellaneous Disbursement                                 23543775
 7/31/2019              Invoice=                                    1          17        $17.00 Internet, David Cross, Rule 26(f) Planning
                                                                                                Conference ‐ Inflight Wi‐Fi
                        Voucher=01934175 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 2727.83
                                                                                                Check #189430 06/28/2019

 6/10/2019   19898      DAVID D. CROSS               960            1          17        $17.00 Miscellaneous Disbursement                                 23543776
 7/31/2019              Invoice=                                    1          17        $17.00 Internet, David Cross, Rule 26(f) Planning
                                                                                                Conference ‐ Inflight Wi‐Fi
                        Voucher=01934175 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 2727.83
                                                                                                Check #189430 06/28/2019

 6/10/2019   19898      DAVID D. CROSS               73             1          25        $25.00 Travel                                                     23543777
 7/31/2019              Invoice=                                    1          25        $25.00 Parking, David Cross, Rule 26(f) Planning
                                                                                                Conference ‐ Parking
                        Voucher=01934175 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 2727.83
                                                                                                Check #189430 06/28/2019

 6/10/2019   19898      DAVID D. CROSS               943            1      2.85              $2.85 Travel Meals                                            23543778
 7/31/2019              Invoice=                                    1      2.85              $2.85 Meals Other, David Cross, Rule 26(f) Planning
                                                                                                   Conference ‐ Beverage, Lickety Split
                        Voucher=01934175 Paid                                                      Vendor=DAVID D. CROSS Balance= .00 Amount= 2727.83
                                                                                                   Check #189430 06/28/2019

 6/10/2019   19898      DAVID D. CROSS               943            1     12.81          $12.81 Travel Meals                                               23543779
 7/31/2019              Invoice=                                    1     12.81          $12.81 Breakfast, David Cross, Rule 26(f) Planning
                                                                                                Conference ‐ Breakfast, Cava Gril
                        Voucher=01934175 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 2727.83
                                                                                                Check #189430 06/28/2019

 6/10/2019   19898      DAVID D. CROSS               943            1     46.94          $46.94 Travel Meals                                               23543780
 7/31/2019              Invoice=                                    1     46.94          $46.94 Lunch, David Cross, Rule 26(f) Planning
                                                                                                Conference ‐ Lunch, Yea! Burger
                        Voucher=01934175 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 2727.83
                                                                                                Check #189430 06/28/2019

 6/10/2019   18553      CATHERINE L. CHAPPLE         73             1          25        $25.00 Travel                                                     23606521
 7/31/2019              Invoice=                                    1          25        $25.00 Parking, Catherine Chapple, Parking at Reagan
                                                                                                Airport 6/10/19.
                        Voucher=01942447 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                Check #191372 07/26/2019

 6/10/2019   18553      CATHERINE L. CHAPPLE         73             1      10.9          $10.90 Travel                                                     23632277
 7/31/2019              Invoice=                                    1      10.9          $10.90 Taxi/Car Service, Catherine Chapple, Local
                                                                                                transportation, Lyft
                        Voucher=01944372 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                                Check #192204 08/09/2019

 6/11/2019   20386      ARVIND S. MIRIYALA           82             1     600.6         $600.60 On‐line Research ‐ WESTLAW                                 23533238
 7/31/2019              Invoice=                                    1     600.6         $600.60 USER DEFINED 2: MIRIYALA,ARVIND

 6/17/2019   22575      BROOKE VANI                  69             1          50        $50.00 Document Preparation                                       23543396
 7/31/2019              Invoice=                                    1          50        $50.00 12 page double spaced book read. (Miriyala, A.)

 6/18/2019   20386      ARVIND S. MIRIYALA           82             1     300.3         $300.30 On‐line Research ‐ WESTLAW                                 23545094
 7/31/2019              Invoice=                                    1     300.3         $300.30 USER DEFINED 2: MIRIYALA,ARVIND

 6/18/2019   10129      ICY CYRUS                    69           15           50        $75.00 Document Preparation                                       23573944
 7/31/2019              Invoice=                                  15           50        $75.00 Create a response shell.

 6/19/2019   20386      ARVIND S. MIRIYALA           82             1     200.2         $200.20 On‐line Research ‐ WESTLAW                                 23546289
 7/31/2019              Invoice=                                    1     200.2         $200.20 USER DEFINED 2: MIRIYALA,ARVIND

 6/19/2019   18553      CATHERINE L. CHAPPLE         73             1          56        $56.00 Travel                                                     23606519
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 187 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 52
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                   Description                   Cost Index
 7/31/2019              Invoice=                                    1          56         $56.00 Parking, Catherine Chapple, Parking at Reagan
                                                                                                 Airport 6/17/19‐6/19‐19.
                        Voucher=01942447 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                 Check #191372 07/26/2019

 6/20/2019   19972      JANE P. BENTROTT             73             1     524.8          $524.80 Travel                                                     23574992
 7/31/2019              Invoice=                                    1     524.8          $524.80 Airfare, Jane Bentrott, Attend deposition of M.
                                                                                                 Barnes., American Airlines
                        Voucher=01938055 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                 Check #190173 07/12/2019

 6/20/2019   19972      JANE P. BENTROTT             73             1     593.3          $593.30 Travel                                                     23574993
 7/31/2019              Invoice=                                    1     593.3          $593.30 Airfare, Jane Bentrott, Attend deposition of M.
                                                                                                 Barnes., Delta Airlines
                        Voucher=01938055 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                 Check #190173 07/12/2019

 6/21/2019   20386      ARVIND S. MIRIYALA           81             1     123.2          $123.20 On‐line Research ‐ LEXIS                                   23553060
 7/31/2019              Invoice=                                    1     123.2          $123.20 USER DEFINED 1: ARVINDMIRIYALA88
                                                                                                 USER DEFINED 2: MIRIYALA, ARVIND

 6/21/2019   23765      NICOLE M. ANG                81             1       55.3          $55.30 On‐line Research ‐ LEXIS                                   23553061
 7/31/2019              Invoice=                                    1       55.3          $55.30 USER DEFINED 1: NANG@MOFO.COM
                                                                                                 USER DEFINED 2: ANG, NICOLE

 6/21/2019   20386      ARVIND S. MIRIYALA           82             1   1,057.70        $1,057.70 On‐line Research ‐ WESTLAW                                23553223
 7/31/2019              Invoice=                                    1   1,057.70        $1,057.70 USER DEFINED 2: MIRIYALA,ARVIND

 6/24/2019   18976      MARCIE BRIMER                82             1           0             $0.00 On‐line Research ‐ WESTLAW                              23556553
 7/31/2019              Invoice=                                    1           0             $0.00 USER DEFINED 1: 12035871
                                                                                                    USER DEFINED 2: BRIMER,MARCIE

 6/25/2019   18553      CATHERINE L. CHAPPLE         73             1     459.3          $459.30 Travel                                                     23563159
 7/31/2019              Invoice=                                    1     459.3          $459.30 Airfare, Catherine Chapple, Travel to Atlanta
                                                                                                 for Deposition., Delta Airlines
                        Voucher=01936687 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1220 30
                                                                                                 Check #189866 07/05/2019

 6/26/2019   19972      JANE P. BENTROTT             73             1     19.19           $19.19 Travel                                                     23574995
 7/31/2019              Invoice=                                    1     19.19           $19.19 Taxi/Car Service, Jane Bentrott, Attend
                                                                                                 deposition of M. Barnes (Lyft to LAX), Lyft
                        Voucher=01938055 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                 Check #190173 07/12/2019

 6/26/2019   19972      JANE P. BENTROTT             960            1          16         $16.00 Miscellaneous Disbursement                                 23574997
 7/31/2019              Invoice=                                    1          16         $16.00 Internet, Jane Bentrott, Attend deposition of M.
                                                                                                 Barnes
                        Voucher=01938055 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                 Check #190173 07/12/2019

 6/26/2019   19972      JANE P. BENTROTT             73             1       40.8          $40.80 Travel                                                     23574999
 7/31/2019              Invoice=                                    1       40.8          $40.80 Taxi/Car Service, Jane Bentrott, Attend
                                                                                                 deposition of M. Barnes (Taxi from ATL), City
                                                                                                 Wide Cab
                        Voucher=01938055 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                 Check #190173 07/12/2019

 6/26/2019   19972      JANE P. BENTROTT             943            1     28.27           $28.27 Travel Meals                                               23575000
 7/31/2019              Invoice=                                    1     28.27           $28.27 Hotel ‐ Meals Other, Jane Bentrott, Attend
                                                                                                 deposition of M. Barnes
                        Voucher=01938055 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                 Check #190173 07/12/2019

 6/26/2019   19972      JANE P. BENTROTT             73             1    298.42          $298.42 Travel                                                     23575001
 7/31/2019              Invoice=                                    1    298.42          $298.42 Lodging, Jane Bentrott, Attend deposition of M.
                                                                                                 Barnes, W Hotel
                        Voucher=01938055 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                 Check #190173 07/12/2019

 6/26/2019   19972      JANE P. BENTROTT             943            1          3.6            $3.60 Travel Meals                                            23575005
 7/31/2019              Invoice=                                    1          3.6            $3.60 Meals Other, Jane Bentrott, Attend deposition of
                                                                                                    M. Barnes, Dunkin Donuts
                        Voucher=01938055 Paid                                                       Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                    Check #190173 07/12/2019
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 188 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                             Page 53
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate        Amount                                   Description                  Cost Index
 6/26/2019   19898      DAVID D. CROSS               73             1    628.53         $628.53 Travel                                                    23592653
 7/31/2019              Invoice=                                    1    628.53         $628.53 Airfare, David Cross, Client Meeting ‐ Airfare,
                                                                                                United Airlines
                        Voucher=01940556 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 628 53
                                                                                                Check #5715683 07/19/2019

 6/27/2019   19972      JANE P. BENTROTT             73             1          75        $75.00 Travel                                                    23574994
 7/31/2019              Invoice=                                    1          75        $75.00 Change Ticket Fee, Jane Bentrott, Attend
                                                                                                deposition of M. Barnes.
                        Voucher=01938055 Paid                                                   Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                Check #190173 07/12/2019

 6/27/2019   19972      JANE P. BENTROTT             73             1     20.71          $20.71 Travel                                                    23574996
 7/31/2019              Invoice=                                    1     20.71          $20.71 Taxi/Car Service, Jane Bentrott, Attend
                                                                                                deposition of M. Barnes (Lyft to ATL), Lyft
                        Voucher=01938055 Paid                                                   Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                Check #190173 07/12/2019

 6/27/2019   19972      JANE P. BENTROTT             943            1      8.99              $8.99 Travel Meals                                           23575002
 7/31/2019              Invoice=                                    1      8.99              $8.99 Meals Other, Jane Bentrott, Attend deposition of
                                                                                                   M. Barnes, AA Infight MC Facet 3
                        Voucher=01938055 Paid                                                      Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                   Check #190173 07/12/2019

 6/27/2019   19972      JANE P. BENTROTT             73             1          10        $10.00 Travel                                                    23575003
 7/31/2019              Invoice=                                    1          10        $10.00 Taxi/Car Service, Jane Bentrott, Attend
                                                                                                deposition of M. Barnes, Crown Cab
                        Voucher=01938055 Paid                                                   Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                Check #190173 07/12/2019

 6/27/2019   19972      JANE P. BENTROTT             73             1     31.62          $31.62 Travel                                                    23575004
 7/31/2019              Invoice=                                    1     31.62          $31.62 Taxi/Car Service, Jane Bentrott, Attend
                                                                                                deposition of M. Barnes (Taxi from LAX), Yellow
                                                                                                Cab
                        Voucher=01938055 Paid                                                   Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                Check #190173 07/12/2019

 6/27/2019   19972      JANE P. BENTROTT             943            1      10.2          $10.20 Travel Meals                                              23575006
 7/31/2019              Invoice=                                    1      10.2          $10.20 Meals Other, Jane Bentrott, Attend deposition of
                                                                                                M. Barnes, Jimmy Johns
                        Voucher=01938055 Paid                                                   Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                Check #190173 07/12/2019

 6/27/2019   19972      JANE P. BENTROTT             943            1     30.93          $30.93 Travel Meals                                              23575007
 7/31/2019              Invoice=                                    1     30.93          $30.93 Meals Other, Jane Bentrott, Attend deposition of
                                                                                                M. Barnes, W Atlanta Midtown
                        Voucher=01938055 Paid                                                   Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                Check #190173 07/12/2019

 6/27/2019   19972      JANE P. BENTROTT             943            1     23.25          $23.25 Travel Meals                                              23575008
 7/31/2019              Invoice=                                    1     23.25          $23.25 Meals Other, Jane Bentrott, Attend deposition of
                                                                                                M. Barnes, Velocity Airport Concession
                        Voucher=01938055 Paid                                                   Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                Check #190173 07/12/2019

 6/28/2019   18553      CATHERINE L. CHAPPLE         942            1     43.45          $43.45 Business Meals                                            23563547
 7/31/2019              Invoice=                                    1     43.45          $43.45 Lunch, Catherine Chapple, Lunch for meeting with
                                                                                                Alex Halderman, expert witness., Flower Child
                        Voucher=01936715 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 43.45
                                                                                                Check #189866 07/05/2019

 6/28/2019   23662      REEMA S. ALI                 81             1      58.1          $58.10 On‐line Research ‐ LEXIS                                  23569632
 7/31/2019              Invoice=                                    1      58.1          $58.10 USER DEFINED 1: TT0P4NH
                                                                                                USER DEFINED 2: BLACKWELL, YUMIKO

 6/28/2019   23662      REEMA S. ALI                 81             1     282.1         $282.10 On‐line Research ‐ LEXIS                                  23569633
 7/31/2019              Invoice=                                    1     282.1         $282.10 USER DEFINED 1: 8PH4DHH
                                                                                                USER DEFINED 2: WILLENS, MIKE

 6/28/2019   23662      REEMA S. ALI                 82             1     100.1         $100.10 On‐line Research ‐ WESTLAW                                23571133
 7/31/2019              Invoice=                                    1     100.1         $100.10 USER DEFINED 1: 10191788
                                                                                                USER DEFINED 2: WILLENS,MICHAEL

 6/28/2019   10129      ICY CYRUS                    69          0.75          50        $37.50 Document Preparation                                      23573945
 7/31/2019              Invoice=                                 0.75          50        $37.50 Create two documents.
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 189 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 54
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity    Rate         Amount                                    Description                   Cost Index

 6/28/2019   19972      JANE P. BENTROTT             960            1            20        $20.00 Miscellaneous Disbursement                                  23574998
 7/31/2019              Invoice=                                    1            20        $20.00 Internet, Jane Bentrott, Attend deposition of M.
                                                                                                  Barnes
                        Voucher=01938055 Paid                                                     Vendor=JANE P. BENTROTT Balance= .00 Amount= 1755.08
                                                                                                  Check #190173 07/12/2019

  7/1/2019   20386      ARVIND S. MIRIYALA           82             1      500.5          $500.50 On‐line Research ‐ WESTLAW                                  23573617
 8/31/2019              Invoice=                                    1      500.5          $500.50 USER DEFINED 2: MIRIYALA,ARVIND

  7/1/2019   19255      LACHON TURNER                947            1      37.52           $37.52 Air Freight                                                 23584360
 8/31/2019              Invoice=                                    1      37.52           $37.52
                                                                                                  Donna Price,
                                                                                                  650 Pepperwood Lane,

                                                                                                  STONE MOUNTAIN,
                                                                                                  30087,
                                                                                                  Invoice #:0000005764E7279
                                                                                                  Tracking #:1Z5764E70198534103
                        Voucher=01939053 Paid                                                     Vendor=UNITED PARCEL SERVICE Balance= .00 Amount= 1568.98
                                                                                                  Check #51394778 07/16/2019

  7/1/2019   19255      LACHON TURNER                947            1      37.52           $37.52 Air Freight                                                 23584361
 8/31/2019              Invoice=                                    1      37.52           $37.52
                                                                                                  Donna Curling,
                                                                                                  11390 Bowen Road,

                                                                                                  ROSWELL,
                                                                                                  30075,
                                                                                                  Invoice #:0000005764E7279
                                                                                                  Tracking #:1Z5764E70199865496
                        Voucher=01939053 Paid                                                     Vendor=UNITED PARCEL SERVICE Balance= .00 Amount= 1568.98
                                                                                                  Check #51394778 07/16/2019

  7/1/2019   23942      CHRIS ANTHONY ACOSTA         151            1           207       $207.00 Epiq eDiscovery Managed Services                            23619561
 8/31/2019              Invoice=                                    1           207       $207.00 Epiq
                                                                                                  DMMF01357

  7/2/2019   20516      BRIAN WILLIAM HART           82             1   19,861.10       $19,861.10 On‐line Research ‐ WESTLAW                                 23578153
 8/31/2019              Invoice=                                    1   19,861.10       $19,861.10 USER DEFINED 1: 12209539
                                                                                                   USER DEFINED 2: HART,BRIAN

  7/4/2019   20596      CHRISTOPHER JAMES VALDEZ     69          0.75            50        $37.50 Document Preparation                                        23577108
 8/31/2019              Invoice=                                 0.75            50        $37.50 Create response shells for RFP and
                                                                                                  interrogatories.

  7/5/2019   18976      MARCIE BRIMER                82             1      100.1          $100.10 On‐line Research ‐ WESTLAW                                  23577871
 8/31/2019              Invoice=                                    1      100.1          $100.10 USER DEFINED 1: 12035871
                                                                                                  USER DEFINED 2: BRIMER,MARCIE

  7/6/2019   18976      MARCIE BRIMER                82             1      200.2          $200.20 On‐line Research ‐ WESTLAW                                  23577803
 8/31/2019              Invoice=                                    1      200.2          $200.20 USER DEFINED 1: 12035871
                                                                                                  USER DEFINED 2: BRIMER,MARCIE

  7/6/2019   20386      ARVIND S. MIRIYALA           82             1      743.4          $743.40 On‐line Research ‐ WESTLAW                                  23577804
 8/31/2019              Invoice=                                    1      743.4          $743.40 USER DEFINED 2: MIRIYALA,ARVIND

  7/7/2019   20386      ARVIND S. MIRIYALA           82             1      843.5          $843.50 On‐line Research ‐ WESTLAW                                  23577766
 8/31/2019              Invoice=                                    1      843.5          $843.50 USER DEFINED 2: MIRIYALA,ARVIND

  7/7/2019   20386      ARVIND S. MIRIYALA           81             1           224       $224.00 On‐line Research ‐ LEXIS                                    23580987
 8/31/2019              Invoice=                                    1           224       $224.00 USER DEFINED 1: ARVINDMIRIYALA88
                                                                                                  USER DEFINED 2: MIRIYALA, ARVIND

  7/8/2019   18976      MARCIE BRIMER                82             1      300.3          $300.30 On‐line Research ‐ WESTLAW                                  23581134
 8/31/2019              Invoice=                                    1      300.3          $300.30 USER DEFINED 1: 12035871
                                                                                                  USER DEFINED 2: BRIMER,MARCIE

  7/8/2019   20386      ARVIND S. MIRIYALA           82             1    1,729.00        $1,729.00 On‐line Research ‐ WESTLAW                                 23581135
 8/31/2019              Invoice=                                    1    1,729.00        $1,729.00 USER DEFINED 2: MIRIYALA,ARVIND




 7/9/2019    19929      JENNA B. CONAWAY             57             1     350.15          $350.15 Reporting Fees                                              23718820
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 190 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                        Page 55
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                     Description                          Cost Index
 9/30/2019              Invoice=                                    1    350.15          $350.15 APG USA INC., June 28 Doran Deposition
                        Voucher=01953631 Paid                                                    Vendor=APG USA INC. Balance= 00 Amount= 350.15
                                                                                                 Check #3011627 09/20/2019

 7/10/2019   1782       CHRISTIE M. GEISLER          69          0.75           50        $37.50 Document Preparation                                                23586039
 8/31/2019              Invoice=                                 0.75           50        $37.50 Enter proofer's corrections in track changes to
                                                                                                 local copy of Curling Plaintiffs Response to
                                                                                                 State Defendants RFPs

 7/10/2019   13123      GARRETT CAPLES               69          2.25           50       $112.50 Document Preparation                                                23586040
 8/31/2019              Invoice=                                 2.25           50       $112.50 Proofread responses to requests for production

 7/11/2019   20386      ARVIND S. MIRIYALA           82             1          343       $343.00 On‐line Research ‐ WESTLAW                                          23587938
 8/31/2019              Invoice=                                    1          343       $343.00 USER DEFINED 2: MIRIYALA,ARVIND

 7/11/2019   4729       JANET E. WARWICK             955            1    936.64          $936.64 Trial Supplies & Equipment                                          23590003
 8/31/2019              Invoice=                                    1    936.64          $936.64 AMAZON.COM, 4 HP PCs with
                                                                                                 monitors/keyboards/Mice for Voting DocReview ‐
                                                                                                 Catherine Chapple
                        Voucher=01940025 Paid                                                    Vendor=AMAZON.COM Balance= 00 Amount= 936.64
                                                                                                 Check #00118102 07/15/2019




 7/11/2019   21457      EMANUEL L. GREGG             955            1    337.08          $337.08 Trial Supplies & Equipment                                          23602035
 8/31/2019              Invoice=                                    1    337.08          $337.08 FEDLOCK, Key duplication for workroom 6170 at
                                                                                                 the request of C. Chapple.
                        Voucher=01941741 Paid                                                    Vendor=FEDLOCK Balance= .00 Amount= 337 08
                                                                                                 Check #00118135 07/19/2019

 7/11/2019   18553      CATHERINE L. CHAPPLE         942            1     18.15           $18.15 Business Meals                                                      23606525
 8/31/2019              Invoice=                                    1     18.15           $18.15 Dinner, Catherine Chapple, Late working meal.,
                                                                                                 Flower Child
                        Voucher=01942447 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                 Check #191372 07/26/2019




 7/12/2019   19255      LACHON TURNER                942            1     81.95           $81.95 Business Meals                                                      23588589
 8/31/2019              Invoice=                                    1     81.95           $81.95 Lunch, LaChon Turner, Lunch for Curling Meeting,
                                                                                                 Jetties
                        Voucher=01939852 Paid                                                    Vendor=LACHON TURNER Balance= .00 Amount= 81.95
                                                                                                 Check #191232 07/19/2019

 7/12/2019   23847      RUMBI KAMBASHA               81             1     366.8          $366.80 On‐line Research ‐ LEXIS                                            23589630
 8/31/2019              Invoice=                                    1     366.8          $366.80 USER DEFINED 1: RKAMBASHA@MOFO.COM
                                                                                                 USER DEFINED 2: KAMBASHA, RUMBI

 7/12/2019   20386      ARVIND S. MIRIYALA           82             1            0            $0.00 On‐line Research ‐ WESTLAW                                       23589948
 8/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 7/12/2019   19972      JANE P. BENTROTT             82             1            0            $0.00 On‐line Research ‐ WESTLAW                                       23589949
 8/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: STOLER,MICHAEL




 7/12/2019   4729       JANET E. WARWICK             960            1    179.96          $179.96 Miscellaneous Disbursement                                          23606983
 8/31/2019              Invoice=                                    1    179.96          $179.96 APPSUTE SOFTWARE RETAILER, 4 MS office 2016
                                                                                                 License purchases for Curling(Voting) DocReview
                                                                                                 in DC 6170 (CChapple lead attorney)
                        Voucher=01942457 Paid                                                    Vendor=APPSUTE SOFTWARE RETAILER Balance= .00 Amount=
                                                                                                                                                            179.96
                                                                                                   Check #00118183 07/23/2019

 7/13/2019   17318      CAMERON ANDREW TEPFER        82             1            0            $0.00 On‐line Research ‐ WESTLAW                                       23589850
 8/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: TEPFER,CAMERON
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 191 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 56
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                    Description                  Cost Index

 7/13/2019   19972      JANE P. BENTROTT             82             1           0             $0.00 On‐line Research ‐ WESTLAW                              23589851
 8/31/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: STOLER,MICHAEL

 7/14/2019   20386      ARVIND S. MIRIYALA           82             1     171.5          $171.50 On‐line Research ‐ WESTLAW                                 23589813
 8/31/2019              Invoice=                                    1     171.5          $171.50 USER DEFINED 2: MIRIYALA,ARVIND

 7/14/2019   23350      CASSANDRA M. DELBRUGGE       69           15           50         $75.00 Document Preparation                                       23592497
 8/31/2019              Invoice=                                  15           50         $75.00 Data Management (Duggan, T.)




 7/15/2019   17318      CAMERON ANDREW TEPFER        82             1     800.8          $800.80 On‐line Research ‐ WESTLAW                                 23598893
 8/31/2019              Invoice=                                    1     800.8          $800.80 USER DEFINED 2: TEPFER,CAMERON

 7/15/2019   18976      MARCIE BRIMER                82             1     500.5          $500.50 On‐line Research ‐ WESTLAW                                 23598894
 8/31/2019              Invoice=                                    1     500.5          $500.50 USER DEFINED 1: 12035871
                                                                                                 USER DEFINED 2: BRIMER,MARCIE

 7/15/2019   20386      ARVIND S. MIRIYALA           82             1           0             $0.00 On‐line Research ‐ WESTLAW                              23598895
 8/31/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 7/15/2019   23781      CAROLINE MCKAY               82             1   1,015.00        $1,015.00 On‐line Research ‐ WESTLAW                                23598896
 8/31/2019              Invoice=                                    1   1,015.00        $1,015.00 USER DEFINED 2: MCKAY,CAROLINE

 7/15/2019   17318      CAMERON ANDREW TEPFER        978            1     10.57           $10.57 Transportation                                             23654539
 8/31/2019              Invoice=                                    1     10.57           $10.57 After Hours Transportation, Cameron Tepfer,
                                                                                                 After‐Hours Transportation Home
                        Voucher=01946295 Paid                                                    Vendor=CAMERON ANDREW TEPFER Balance= .00 Amount= 67 08
                                                                                                 Check #192604 08/16/2019

 7/16/2019   19898      DAVID D. CROSS               73             1   1,255.30        $1,255.30 Travel                                                    23592672
 8/31/2019              Invoice=                                    1   1,255.30        $1,255.30 Airfare, David Cross, Attend Barron Deposition,
                                                                                                  Delta Airlines
                        Voucher=01940560 Paid                                                     Vendor=DAVID D. CROSS Balance= .00 Amount= 1255.30
                                                                                                  Check #5715683 07/19/2019

 7/16/2019   18553      CATHERINE L. CHAPPLE         73             1     836.6          $836.60 Travel                                                     23594387
 8/31/2019              Invoice=                                    1     836.6          $836.60 Airfare, Catherine Chapple, Roundtrip airfare to
                                                                                                 deposition in Atlanta., Delta Airlines
                        Voucher=01940724 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 836.60
                                                                                                 Check #191372 07/26/2019

 7/16/2019   22270      ROB MANOSO                   81             1          8.4            $8.40 On‐line Research ‐ LEXIS                                23598292
 8/31/2019              Invoice=                                    1          8.4            $8.40 USER DEFINED 1: 8PH4DHH
                                                                                                    USER DEFINED 2: WILLENS, MIKE

 7/16/2019   17318      CAMERON ANDREW TEPFER        82             1           0             $0.00 On‐line Research ‐ WESTLAW                              23598779
 8/31/2019              Invoice=                                    1           0             $0.00 USER DEFINED 2: TEPFER,CAMERON

 7/16/2019   20386      ARVIND S. MIRIYALA           82             1      71.4           $71.40 On‐line Research ‐ WESTLAW                                 23598780
 8/31/2019              Invoice=                                    1      71.4           $71.40 USER DEFINED 2: MIRIYALA,ARVIND

 7/16/2019   18553      CATHERINE L. CHAPPLE         86           05           50         $25.00 Finalize travel arrangements for expert wi                 23605869
 8/31/2019              Invoice=                                  05           50         $25.00 Alex Halderman. ‐‐ A.Cook

 7/16/2019   18553      CATHERINE L. CHAPPLE         942            1     40.96           $40.96 Business Meals                                             23606523
 8/31/2019              Invoice=                                    1     40.96           $40.96 Dinner, Catherine Chapple, Late meal due to
                                                                                                 work., Dukes Grocery
                        Voucher=01942447 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                 Check #191372 07/26/2019

 7/16/2019   22270      ROB MANOSO                   73             1     386.3          $386.30 Travel                                                     23639628
 8/31/2019              Invoice=                                    1     386.3          $386.30 Airfare, Rob Manoso, Attend PI Hearing ‐
                                                                                                 Airfare, Delta Airlines
                        Voucher=01944676 Paid                                                    Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                                 Check #192195 08/09/2019

 7/16/2019   17318      CAMERON ANDREW TEPFER        978            1     14.64           $14.64 Transportation                                             23654538
 8/31/2019              Invoice=                                    1     14.64           $14.64 After Hours Transportation, Cameron Tepfer,
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 192 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 57
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number     Code   Quantity   Rate         Amount                                     Description                Cost Index
                                                                                                  After‐Hours Transportation Home
                        Voucher=01946295 Paid                                                     Vendor=CAMERON ANDREW TEPFER Balance= 00 Amount= 67 08
                                                                                                  Check #192604 08/16/2019

 7/16/2019   19898      DAVID D. CROSS               73              1     766.6          $766.60 Travel                                                    23662461
 8/31/2019              Invoice=                                     1     766.6          $766.60 Airfare, David Cross, Attend Shamos Deposition ‐
                                                                                                  Airfare, Delta Airlines
                        Voucher=01947358 Paid                                                     Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                  Check #192577 08/16/2019




 7/17/2019   18553      CATHERINE L. CHAPPLE         73              1     736.6          $736.60 Travel                                                    23597304
 8/31/2019              Invoice=                                     1     736.6          $736.60 Airfare, Catherine Chapple, Roundtrip airfare
                                                                                                  for deposition in Atlanta., Delta Airlines
                        Voucher=01941083 Paid                                                     Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 736.60
                                                                                                  Check #191372 07/26/2019

 7/17/2019   20386      ARVIND S. MIRIYALA           82              1          126       $126.00 On‐line Research ‐ WESTLAW                                23598665
 8/31/2019              Invoice=                                     1          126       $126.00 USER DEFINED 2: MIRIYALA,ARVIND

 7/17/2019   17318      CAMERON ANDREW TEPFER        73              1     736.6          $736.60 Travel                                                    23602203
 8/31/2019              Invoice=                                     1     736.6          $736.60 Airfare, Cameron Tepfer, Roundtrip airfare to
                                                                                                  Atlanta for Deposition., Delta Airlines
                        Voucher=01941834 Paid                                                     Vendor=CAMERON ANDREW TEPFER Balance= 00 Amount= 736.60
                                                                                                  Check #191414 07/26/2019

 7/17/2019   18553      CATHERINE L. CHAPPLE         81              1     220.5          $220.50 On‐line Research ‐ LEXIS                                  23604017
 8/31/2019              Invoice=                                     1     220.5          $220.50 USER DEFINED 1: TT0P4NH
                                                                                                  USER DEFINED 2: BLACKWELL, YUMIKO

 7/17/2019   23119      DAVE R. ALLMAN               81              1     109.9          $109.90 On‐line Research ‐ LEXIS                                  23604018
 8/31/2019              Invoice=                                     1     109.9          $109.90 USER DEFINED 1: DALLMAN0303
                                                                                                  USER DEFINED 2: ALLMAN, DAVE

 7/17/2019   23745      NICHOLAS WALSH KENNEDY       81              1     118.3          $118.30 On‐line Research ‐ LEXIS                                  23604019
 8/31/2019              Invoice=                                     1     118.3          $118.30 USER DEFINED 1: NKENNEDY@MOFO.COM
                                                                                                  USER DEFINED 2: KENNEDY, NICK

 7/17/2019   23747      AARON SCHEINMAN              81              1      50.4           $50.40 On‐line Research ‐ LEXIS                                  23604020
 8/31/2019              Invoice=                                     1      50.4           $50.40 USER DEFINED 1: AHS_MOFO
                                                                                                  USER DEFINED 2: SCHEINMAN, AARON

 7/17/2019   23748      THOMAS JOHN WEBB             81              1      60.9           $60.90 On‐line Research ‐ LEXIS                                  23604021
 8/31/2019              Invoice=                                     1      60.9           $60.90 USER DEFINED 1: TOMWEBB33
                                                                                                  USER DEFINED 2: WEBB, TOM

 7/17/2019   23766      PAUL JOSEPH AYLWARD II       81              1           63        $63.00 On‐line Research ‐ LEXIS                                  23604022
 8/31/2019              Invoice=                                     1           63        $63.00 USER DEFINED 1: PJAYLWARDII
                                                                                                  USER DEFINED 2: AYLWARD, PAUL

 7/17/2019   23768      JORDAN TAYLOR HARE           81              1           63        $63.00 On‐line Research ‐ LEXIS                                  23604023
 8/31/2019              Invoice=                                     1           63        $63.00 USER DEFINED 1: JHARE@MOFO.COM
                                                                                                  USER DEFINED 2: HARE, JORDON

 7/17/2019   23769      RACHEL KONHEIM DAVIDSON RAYCR 81             1          140       $140.00 On‐line Research ‐ LEXIS                                  23604024
 8/31/2019              Invoice=                                     1          140       $140.00 USER DEFINED 1: RDAVIDSONRAYCRAFT
                                                                                                  USER DEFINED 2: RAYCRAFT, RACHEL

 7/17/2019   23781      CAROLINE MCKAY               81              1      86.1           $86.10 On‐line Research ‐ LEXIS                                  23604025
 8/31/2019              Invoice=                                     1      86.1           $86.10 USER DEFINED 1: CAROLINEMCKAY14
                                                                                                  USER DEFINED 2: MCKAY, CAROLINE

 7/17/2019   18553      CATHERINE L. CHAPPLE         86            05           50         $25.00 Finalize airline reservation change for ex                23605870
 8/31/2019              Invoice=                                   05           50         $25.00 witness Alex Halderman. ‐‐ A.Cook

 7/17/2019   18553      CATHERINE L. CHAPPLE         942             1     15.35           $15.35 Business Meals                                            23606522
 8/31/2019              Invoice=                                     1     15.35           $15.35 Dinner, Catherine Chapple, Late meal due to
                                                                                                  work., Lucky Thai Restaurant
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 193 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 58
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                   Description                      Cost Index
                        Voucher=01942447 Paid                                                      Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                   Check #191372 07/26/2019




 7/17/2019   19972      JANE P. BENTROTT             73             1     496.3          $496.30 Travel                                                        23649591
 8/31/2019              Invoice=                                    1     496.3          $496.30 Airfare, Jane Bentrott, Attend hearing on
                                                                                                 preliminary injunction motion., American
                                                                                                 Airlines
                        Voucher=01945619 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                 Check #192193 08/09/2019

 7/17/2019   19972      JANE P. BENTROTT             73             1     403.3          $403.30 Travel                                                        23649592
 8/31/2019              Invoice=                                    1     403.3          $403.30 Airfare, Jane Bentrott, Attend hearing on
                                                                                                 preliminary injunction motion., Delta Airlines
                        Voucher=01945619 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                 Check #192193 08/09/2019




 7/18/2019   20386      ARVIND S. MIRIYALA           82             1            0            $0.00 On‐line Research ‐ WESTLAW                                 23600590
 8/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 7/18/2019   19412      ALISHA BAKER                 69          0.25           50        $12.50 Document Preparation                                          23600826
 8/31/2019              Invoice=                                 0.25           50        $12.50 Add table of authorities to document (Conaway,
                                                                                                 J.)

 7/18/2019   23662      REEMA S. ALI                 81             1      57.4           $57.40 On‐line Research ‐ LEXIS                                      23603931
 8/31/2019              Invoice=                                    1      57.4           $57.40 USER DEFINED 1: CBELISARIO
                                                                                                 USER DEFINED 2: BELISARIO, CHRISTINA

 7/18/2019   23662      REEMA S. ALI                 81             1          119       $119.00 On‐line Research ‐ LEXIS                                      23603932
 8/31/2019              Invoice=                                    1          119       $119.00 USER DEFINED 1: MICHAELSTOLER
                                                                                                 USER DEFINED 2: STOLER, MICHAEL

 7/18/2019   18553      CATHERINE L. CHAPPLE         943            1      9.73               $9.73 Travel Meals                                               23606518
 8/31/2019              Invoice=                                    1      9.73               $9.73 Meals Other, Catherine Chapple, Snack at Reagan
                                                                                                    Airport before flight to Atlanta., Hudson
                        Voucher=01942447 Paid                                                       Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                    Check #191372 07/26/2019

 7/18/2019   18553      CATHERINE L. CHAPPLE         960            1     14.95           $14.95 Miscellaneous Disbursement                                    23606526
 8/31/2019              Invoice=                                    1     14.95           $14.95 Internet, Catherine Chapple, Internet.
                        Voucher=01942447 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                 Check #191372 07/26/2019
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 194 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 59
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                   Description                      Cost Index



 7/18/2019   19898      DAVID D. CROSS               73             1    332.32          $332.32 Travel                                                        23662464
 8/31/2019              Invoice=                                    1    332.32          $332.32 Lodging, David Cross, Attend Shamos Deposition ‐
                                                                                                 Lodging, Ritz Carlton
                        Voucher=01947358 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                 Check #192577 08/16/2019

 7/18/2019   19898      DAVID D. CROSS               73             1     51.17           $51.17 Travel                                                        23662465
 8/31/2019              Invoice=                                    1     51.17           $51.17 Taxi/Car Service, David Cross, Attend Shamos
                                                                                                 Deposition ‐ Transportation, Uber
                        Voucher=01947358 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                 Check #192577 08/16/2019

 7/18/2019   19898      DAVID D. CROSS               960            1           17        $17.00 Miscellaneous Disbursement                                    23662466
 8/31/2019              Invoice=                                    1           17        $17.00 Internet, David Cross, Attend Shamos Deposition
                                                                                                                                 #NAME?
                        Voucher=01947358 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                 Check #192577 08/16/2019

 7/18/2019   19898      DAVID D. CROSS               943            1      2.74               $2.74 Travel Meals                                               23662469
 8/31/2019              Invoice=                                    1      2.74               $2.74 Meals Other, David Cross, Attend Shamos
                                                                                                    Deposition ‐ Travel Meals, Lickety Split (Crews
                                                                                                    of CA )
                        Voucher=01947358 Paid                                                       Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                    Check #192577 08/16/2019

 7/18/2019   19898      DAVID D. CROSS               943            1     11.39           $11.39 Travel Meals                                                  23662470
 8/31/2019              Invoice=                                    1     11.39           $11.39 Lunch, David Cross, Attend Shamos Deposition ‐
                                                                                                 Travel Meals, Good Stuff Eatery
                        Voucher=01947358 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                 Check #192577 08/16/2019

 7/18/2019   19898      DAVID D. CROSS               943            1    138.13          $138.13 Travel Meals                                                  23662471
 8/31/2019              Invoice=                                    1    138.13          $138.13 Dinner, David Cross, Attend Shamos Deposition ‐
                                                                                                 Travel Meals, Alma Cocina
                        Voucher=01947358 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                 Check #192577 08/16/2019

 7/18/2019   23662      REEMA S. ALI                 73             1   1,253.60        $1,253.60 Travel                                                       23664100
 8/31/2019              Invoice=                                    1   1,253.60        $1,253.60 Airfare, Reema Ali, Participate in case
                                                                                                  activity., Delta Airlines
                        Voucher=01947573 Paid                                                     Vendor=REEMA S. ALI Balance= 00 Amount= 2034 54
                                                                                                  Check #192927 08/23/2019

 7/19/2019   20386      ARVIND S. MIRIYALA           82             1            0            $0.00 On‐line Research ‐ WESTLAW                                 23604240
 8/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 7/19/2019   18553      CATHERINE L. CHAPPLE         73             1          200       $200.00 Travel                                                        23606510
 8/31/2019              Invoice=                                    1          200       $200.00 Change Ticket Fee, Catherine Chapple, Fee to
                                                                                                 change flight from ATL to DC.
                        Voucher=01942447 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                 Check #191372 07/26/2019

 7/19/2019   18553      CATHERINE L. CHAPPLE         73             1     15.58           $15.58 Travel                                                        23606511
 8/31/2019              Invoice=                                    1     15.58           $15.58 Taxi/Car Service, Catherine Chapple, Lyft in
                                                                                                 Atlanta to get copies made., Lyft
                        Voucher=01942447 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                 Check #191372 07/26/2019

 7/19/2019   18553      CATHERINE L. CHAPPLE         942            1      26.2           $26.20 Business Meals                                                23606512
 8/31/2019              Invoice=                                    1      26.2           $26.20 Dinner, Catherine Chapple, Meal due to late
                                                                                                 work., True Food Kitchen
                        Voucher=01942447 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                 Check #191372 07/26/2019

 7/19/2019   18553      CATHERINE L. CHAPPLE         960            1          8.7            $8.70 Miscellaneous Disbursement                                 23606513
 8/31/2019              Invoice=                                    1          8.7            $8.70 Miscellaneous, Catherine Chapple, Purchase file
                                                                                                    folders at FedEx Office.
                        Voucher=01942447 Paid                                                       Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                    Check #191372 07/26/2019
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 195 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                              Page 60
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate        Amount                                   Description                   Cost Index




 7/19/2019   18553      CATHERINE L. CHAPPLE         73             1          50        $50.00 Travel                                                     23606520
 8/31/2019              Invoice=                                    1          50        $50.00 Parking, Catherine Chapple, Parking at Reagan
                                                                                                Airport 7/18/19‐7/19/19.
                        Voucher=01942447 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                Check #191372 07/26/2019

 7/19/2019   18553      CATHERINE L. CHAPPLE         73             1    346.35         $346.35 Travel                                                     23606527
 8/31/2019              Invoice=                                    1    346.35         $346.35 Lodging, Catherine Chapple, Hotel in Atlanta for
                                                                                                deposition., Ritz Carlton
                        Voucher=01942447 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288.88
                                                                                                Check #191372 07/26/2019

 7/19/2019   17318      CAMERON ANDREW TEPFER        978            1     11.59          $11.59 Transportation                                             23654537
 8/31/2019              Invoice=                                    1     11.59          $11.59 After Hours Transportation, Cameron Tepfer,
                                                                                                After‐Hours Transportation Home
                        Voucher=01946295 Paid                                                   Vendor=CAMERON ANDREW TEPFER Balance= .00 Amount= 67 08
                                                                                                Check #192604 08/16/2019

 7/19/2019   19898      DAVID D. CROSS               943            1      7.56              $7.56 Travel Meals                                            23662462
 8/31/2019              Invoice=                                    1      7.56              $7.56 Hotel ‐ Meals Other, David Cross, Attend Shamos
                                                                                                   Deposition ‐ Travel Meals
                        Voucher=01947358 Paid                                                      Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                   Check #192577 08/16/2019

 7/19/2019   19898      DAVID D. CROSS               943            1     68.63          $68.63 Travel Meals                                               23662463
 8/31/2019              Invoice=                                    1     68.63          $68.63 Hotel ‐ Breakfast, David Cross, Attend Shamos
                                                                                                Deposition ‐ Travel Meals
                        Voucher=01947358 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                Check #192577 08/16/2019

 7/19/2019   19898      DAVID D. CROSS               73             1     69.21          $69.21 Travel                                                     23662467
 8/31/2019              Invoice=                                    1     69.21          $69.21 Taxi/Car Service, David Cross, Attend Shamos
                                                                                                Deposition ‐ Transportation, Uber
                        Voucher=01947358 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                Check #192577 08/16/2019

 7/19/2019   19898      DAVID D. CROSS               960            1          17        $17.00 Miscellaneous Disbursement                                 23662468
 8/31/2019              Invoice=                                    1          17        $17.00 Internet, David Cross, Attend Shamos Deposition
                                                                                                                                #NAME?
                        Voucher=01947358 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                Check #192577 08/16/2019

 7/19/2019   19898      DAVID D. CROSS               943            1      4.26              $4.26 Travel Meals                                            23662472
 8/31/2019              Invoice=                                    1      4.26              $4.26 Meals Other, David Cross, Attend Shamos
                                                                                                   Deposition ‐ Travel Meals, Asian Chao
                        Voucher=01947358 Paid                                                      Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                   Check #192577 08/16/2019

 7/19/2019   19898      DAVID D. CROSS               73             1          50        $50.00 Travel                                                     23662473
 8/31/2019              Invoice=                                    1          50        $50.00 Parking, David Cross, Attend Shamos Deposition ‐
                                                                                                Parking
                        Voucher=01947358 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 1536.01
                                                                                                Check #192577 08/16/2019
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 196 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 61
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate        Amount                                     Description                    Cost Index




 7/20/2019   20386      ARVIND S. MIRIYALA           82             1           0            $0.00 On‐line Research ‐ WESTLAW                                 23604137
 8/31/2019              Invoice=                                    1           0            $0.00 USER DEFINED 2: MIRIYALA,ARVIND

 7/20/2019   19898      DAVID D. CROSS               73             1     872.3         $872.30 Travel                                                        23662474
 8/31/2019              Invoice=                                    1     872.3         $872.30 Airfare, David Cross, Attend PI Hearing ‐
                                                                                                Airfare, Delta Airlines
                        Voucher=01947359 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                                                                                                Check #192577 08/16/2019

 7/21/2019   20386      ARVIND S. MIRIYALA           82             1     466.2         $466.20 On‐line Research ‐ WESTLAW                                    23604086
 8/31/2019              Invoice=                                    1     466.2         $466.20 USER DEFINED 2: MIRIYALA,ARVIND

 7/21/2019   18553      CATHERINE L. CHAPPLE         942            1    147.96         $147.96 Business Meals                                                23665415
 8/31/2019              Invoice=                                    1    147.96         $147.96 GRUBHUB HOLDINGS, INC (DBA) GRUBHUB FOR WORK,
                                                                                                Catering service ‐ client meeting.
                        Voucher=01947759 Paid                                                   Vendor=GRUBHUB HOLDINGS, INC (DBA) GRUBHUB FOR Balance= .00
                                                                                                Amount= 3156.45
                                                                                                Check #3010920 08/30/2019

 7/22/2019   17318      CAMERON ANDREW TEPFER        82             1     300.3         $300.30 On‐line Research ‐ WESTLAW                                    23605759
 8/31/2019              Invoice=                                    1     300.3         $300.30 USER DEFINED 2: TEPFER,CAMERON

 7/22/2019   20386      ARVIND S. MIRIYALA           82             1     100.1         $100.10 On‐line Research ‐ WESTLAW                                    23605760
 8/31/2019              Invoice=                                    1     100.1         $100.10 USER DEFINED 2: MIRIYALA,ARVIND

 7/22/2019   19972      JANE P. BENTROTT             82             1           0            $0.00 On‐line Research ‐ WESTLAW                                 23605761
 8/31/2019              Invoice=                                    1           0            $0.00 USER DEFINED 2: BENTROTT,JANE

 7/22/2019   18553      CATHERINE L. CHAPPLE         942            1     37.35          $37.35 Business Meals                                                23606524
 8/31/2019              Invoice=                                    1     37.35          $37.35 Lunch, Catherine Chapple, Lunch with expert
                                                                                                witness Alex Halderman., Jetties
                        Voucher=01942447 Paid                                                   Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 1288 88
                                                                                                Check #191372 07/26/2019

 7/22/2019   21455      MAKOTO SUGIMOTO              69           25           50       $125.00 Document Preparation                                          23612085
 8/31/2019              Invoice=                                  25           50       $125.00 Document creation and formatting (Arvind
                                                                                                Miriyala)

 7/22/2019   19898      DAVID D. CROSS               86           45           50       $225.00 Collaborate with expert and travel; finalize                  23620449
 8/31/2019              Invoice=                                  45           50       $225.00 last minute travel arrangements for experts J.
                                                                                                Alex Halderman and S. Finley for upcoming PI
                                                                                                hearing. ‐‐ L.Turner

 7/22/2019   17318      CAMERON ANDREW TEPFER        978            1     19.63          $19.63 Transportation                                                23654536
 8/31/2019              Invoice=                                    1     19.63          $19.63 After Hours Transportation, Cameron Tepfer,
                                                                                                After‐Hours Transportation Home
                        Voucher=01946295 Paid                                                   Vendor=CAMERON ANDREW TEPFER Balance= 00 Amount= 67 08
                                                                                                Check #192604 08/16/2019

 7/22/2019   19898      DAVID D. CROSS               73             1     383.3         $383.30 Travel                                                        23662475
 8/31/2019              Invoice=                                    1     383.3         $383.30 Airfare, David Cross, Attend PI Hearing ‐
                                                                                                Airfare, Delta Airlines
                        Voucher=01947359 Paid                                                   Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                                                                                                Check #192577 08/16/2019

 7/22/2019   19898      DAVID D. CROSS               73             1           9            $9.00 Travel                                                     23662476
 8/31/2019              Invoice=                                    1           9            $9.00 Laundry, David Cross, Attend PI Hearing ‐
                                                                                                   Laundry, Marriott
                        Voucher=01947359 Paid                                                      Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 197 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                  Page 62
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                   Description                      Cost Index
                                                                                                   Check #192577 08/16/2019

 7/22/2019   19898      DAVID D. CROSS               73             1    788.21          $788.21 Travel                                                        23662477
 8/31/2019              Invoice=                                    1    788.21          $788.21 Lodging, David Cross, Attend PI Hearing ‐
                                                                                                 Lodging, Marriott
                        Voucher=01947359 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                                                                                                 Check #192577 08/16/2019




 7/23/2019   17318      CAMERON ANDREW TEPFER        82             1            0            $0.00 On‐line Research ‐ WESTLAW                                 23609430
 8/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: TEPFER,CAMERON

 7/23/2019   18976      MARCIE BRIMER                82             1            0            $0.00 On‐line Research ‐ WESTLAW                                 23609431
 8/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 1: 12035871
                                                                                                    USER DEFINED 2: BRIMER,MARCIE

 7/23/2019   20386      ARVIND S. MIRIYALA           82             1     371.7          $371.70 On‐line Research ‐ WESTLAW                                    23609432
 8/31/2019              Invoice=                                    1     371.7          $371.70 USER DEFINED 2: MIRIYALA,ARVIND

 7/23/2019   18553      CATHERINE L. CHAPPLE         960            1          20         $20.00 Miscellaneous Disbursement                                    23632278
 8/31/2019              Invoice=                                    1          20         $20.00 Internet, Catherine Chapple, Hotel internet
                        Voucher=01944372 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                                 Check #192204 08/09/2019

 7/23/2019   18553      CATHERINE L. CHAPPLE         943            1       8.77              $8.77 Travel Meals                                               23632280
 8/31/2019              Invoice=                                    1       8.77              $8.77 Hotel ‐ Meals Other, Catherine Chapple,
                                                                                                    Refreshment
                        Voucher=01944372 Paid                                                       Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                                    Check #192204 08/09/2019

 7/23/2019   18553      CATHERINE L. CHAPPLE         73             1   1,371.98        $1,371.98 Travel                                                       23632283
 8/31/2019              Invoice=                                    1   1,371.98        $1,371.98 Lodging, Catherine Chapple, Hotel
                        Voucher=01944372 Paid                                                     Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                                  Check #192204 08/09/2019

 7/23/2019   18553      CATHERINE L. CHAPPLE         73             1   1,166.47        $1,166.47 Travel                                                       23632284
 8/31/2019              Invoice=                                    1   1,166.47        $1,166.47 Car Rental/Fuel, Catherine Chapple, Car renta
                        Voucher=01944372 Paid                                                     Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                                  Check #192204 08/09/2019

 7/23/2019   18553      CATHERINE L. CHAPPLE         943            1     16.61           $16.61 Travel Meals                                                  23632285
 8/31/2019              Invoice=                                    1     16.61           $16.61 Meals Other, Catherine Chapple, Refreshment,
                                                                                                 Hudson
                        Voucher=01944372 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                                 Check #192204 08/09/2019

 7/23/2019   18553      CATHERINE L. CHAPPLE         73             1     21.33           $21.33 Travel                                                        23632286
 8/31/2019              Invoice=                                    1     21.33           $21.33 Taxi/Car Service, Catherine Chapple, Local
                                                                                                 transportation, Transco, Inc.
                        Voucher=01944372 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                                 Check #192204 08/09/2019

 7/23/2019   22270      ROB MANOSO                   73             1           39        $39.00 Travel                                                        23639629
 8/31/2019              Invoice=                                    1           39        $39.00 Taxi/Car Service, Rob Manoso, Attend PI Hearing
                                                                                                 ‐ Transportation, Rapdi Taxi 0209
                        Voucher=01944676 Paid                                                    Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                                 Check #192195 08/09/2019

 7/23/2019   22270      ROB MANOSO                   73             1          895       $895.00 Travel                                                        23639636
 8/31/2019              Invoice=                                    1          895       $895.00 Lodging, Rob Manoso, Attend PI Hearing ‐
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 198 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 63
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                   Description                     Cost Index
                                                                                                   Lodging, Marriott
                        Voucher=01944676 Paid                                                      Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                                   Check #192195 08/09/2019

 7/23/2019   19972      JANE P. BENTROTT             943            1     32.23           $32.23 Travel Meals                                                 23649594
 8/31/2019              Invoice=                                    1     32.23           $32.23 Hotel ‐ Dinner, Jane Bentrott, Attend hearing on
                                                                                                 preliminary injunction motion.
                        Voucher=01945619 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                 Check #192193 08/09/2019

 7/23/2019   19972      JANE P. BENTROTT             73             1          930       $930.00 Travel                                                       23649598
 8/31/2019              Invoice=                                    1          930       $930.00 Lodging, Jane Bentrott, Attend hearing on
                                                                                                 preliminary injunction motion., Marriott
                        Voucher=01945619 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                 Check #192193 08/09/2019

 7/23/2019   19972      JANE P. BENTROTT             943            1     14.44           $14.44 Travel Meals                                                 23649599
 8/31/2019              Invoice=                                    1     14.44           $14.44 Meals Other, Jane Bentrott, Attend hearing on
                                                                                                 preliminary injunction motion., La Provence
                        Voucher=01945619 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                 Check #192193 08/09/2019

 7/23/2019   19972      JANE P. BENTROTT             73             1       40.2          $40.20 Travel                                                       23649606
 8/31/2019              Invoice=                                    1       40.2          $40.20 Taxi/Car Service, Jane Bentrott, Attend hearing
                                                                                                 on preliminary injunction motion (taxi to LAX).,
                                                                                                 City Wide Taxi Cab
                        Voucher=01945619 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                 Check #192193 08/09/2019

 7/23/2019   19929      JENNA B. CONAWAY             73             1     308.3          $308.30 Travel                                                       23651030
 8/31/2019              Invoice=                                    1     308.3          $308.30 Airfare, Jenna Conaway, Travel to Atlanta for
                                                                                                 Preliminary Injunction Hearing., Delta Airlines
                        Voucher=01945925 Paid                                                    Vendor=JENNA B. CONAWAY Balance= 00 Amount= 1532 28
                                                                                                 Check #192186 08/09/2019

 7/23/2019   19929      JENNA B. CONAWAY             73             1     19.42           $19.42 Travel                                                       23651033
 8/31/2019              Invoice=                                    1     19.42           $19.42 Taxi/Car Service, Jenna Conaway, Uber from
                                                                                                 Atlanta airport to hotel Tuesday evening., Uber
                        Voucher=01945925 Paid                                                    Vendor=JENNA B. CONAWAY Balance= 00 Amount= 1532 28
                                                                                                 Check #192186 08/09/2019

 7/23/2019   17318      CAMERON ANDREW TEPFER        942            1    198.58          $198.58 Business Meals Dinner, Cameron Tepfer, Di                    23654531
 8/31/2019              Invoice=                                    1    198.58          $198.58 South City Kitchen; Attendees: 3 ‐ Cameron
                                                                                                 Tepfer, Catherine Chapple, Dr. Alex Halderman ‐
                                                                                                 Morrison Foerster, Morrison Foerster,
                                                                                                 University of Michigan.
                        Voucher=01946294 Paid                                                    Vendor=CAMERON ANDREW TEPFER Balance= .00 Amount= 219.35
                                                                                                 Check #192604 08/16/2019

 7/23/2019   17318      CAMERON ANDREW TEPFER        73             1   1,786.04        $1,786.04 Travel                                                      23655174
 8/31/2019              Invoice=                                    1   1,786.04        $1,786.04 Lodging, Cameron Tepfer, Hotel
                        Voucher=01946310 Paid                                                     Vendor=CAMERON ANDREW TEPFER Balance= .00 Amount= 1803 04
                                                                                                  Check #192604 08/16/2019

 7/23/2019   17318      CAMERON ANDREW TEPFER        960            1          17         $17.00 Miscellaneous Disbursement                                   23655175
 8/31/2019              Invoice=                                    1          17         $17.00 Miscellaneous, Cameron Tepfer, Wi‐Fi on flight
                        Voucher=01946310 Paid                                                    Vendor=CAMERON ANDREW TEPFER Balance= 00 Amount= 1803 04
                                                                                                 Check #192604 08/16/2019

 7/23/2019   23662      REEMA S. ALI                 73             1    160.95          $160.95 Travel                                                       23664104
 8/31/2019              Invoice=                                    1    160.95          $160.95 Car Rental, Reema Ali, Participate in case
                                                                                                 activity.
                        Voucher=01947573 Paid                                                    Vendor=REEMA S. ALI Balance= 00 Amount= 2034 54
                                                                                                 Check #192927 08/23/2019




 7/24/2019   18553      CATHERINE L. CHAPPLE         82             1            0            $0.00 On‐line Research ‐ WESTLAW                                23611160
 8/31/2019              Invoice=                                    1            0            $0.00 USER DEFINED 2: CHAPPLE,CATHERINE L
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 199 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 64
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                 Description                     Cost Index

 7/24/2019   18976      MARCIE BRIMER                82             1     100.1          $100.10 On‐line Research ‐ WESTLAW                                 23611161
 8/31/2019              Invoice=                                    1     100.1          $100.10 USER DEFINED 1: 12035871
                                                                                                 USER DEFINED 2: BRIMER,MARCIE

 7/24/2019   20386      ARVIND S. MIRIYALA           82             1     723.8          $723.80 On‐line Research ‐ WESTLAW                                 23611162
 8/31/2019              Invoice=                                    1     723.8          $723.80 USER DEFINED 2: MIRIYALA,ARVIND

 7/24/2019   18553      CATHERINE L. CHAPPLE         943            1     42.65           $42.65 Travel Meals                                               23632279
 8/31/2019              Invoice=                                    1     42.65           $42.65 Hotel ‐ Lunch, Catherine Chapple, Lunch
                        Voucher=01944372 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                                 Check #192204 08/09/2019

 7/24/2019   22270      ROB MANOSO                   943            1     26.04           $26.04 Travel Meals                                               23639639
 8/31/2019              Invoice=                                    1     26.04           $26.04 Dinner, Rob Manoso, Attend PI Hearing ‐ Travel
                                                                                                 Meals, Taco Mac
                        Voucher=01944676 Paid                                                    Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                                 Check #192195 08/09/2019

 7/24/2019   22270      ROB MANOSO                   943            1     10.75           $10.75 Travel Meals                                               23639640
 8/31/2019              Invoice=                                    1     10.75           $10.75 Breakfast, Rob Manoso, Attend PI Hearing ‐
                                                                                                 Travel Meals, Starbucks
                        Voucher=01944676 Paid                                                    Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                                 Check #192195 08/09/2019

 7/24/2019   19972      JANE P. BENTROTT             943            1      13.3           $13.30 Travel Meals                                               23649600
 8/31/2019              Invoice=                                    1      13.3           $13.30 Meals Other, Jane Bentrott, Attend hearing on
                                                                                                 preliminary injunction motion., Starbucks
                        Voucher=01945619 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                 Check #192193 08/09/2019

 7/24/2019   19972      JANE P. BENTROTT             943            1     17.77           $17.77 Travel Meals                                               23649601
 8/31/2019              Invoice=                                    1     17.77           $17.77 Meals Other, Jane Bentrott, Attend hearing on
                                                                                                 preliminary injunction motion., Restaurant
                        Voucher=01945619 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                 Check #192193 08/09/2019

 7/24/2019   19972      JANE P. BENTROTT             943            1     34.98           $34.98 Travel Meals                                               23649602
 8/31/2019              Invoice=                                    1     34.98           $34.98 Meals Other, Jane Bentrott, Attend hearing on
                                                                                                 preliminary injunction motion., Whole Foods
                        Voucher=01945619 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                 Check #192193 08/09/2019

 7/24/2019   19929      JENNA B. CONAWAY             73             1          8.1            $8.10 Travel                                                  23651034
 8/31/2019              Invoice=                                    1          8.1            $8.10 Taxi/Car Service, Jenna Conaway, Uber from
                                                                                                    overflow hotel to Krevolin Horst Wednesday
                                                                                                    morning., Uber
                        Voucher=01945925 Paid                                                       Vendor=JENNA B. CONAWAY Balance= 00 Amount= 1532 28
                                                                                                    Check #192186 08/09/2019

 7/24/2019   19898      DAVID D. CROSS               73             1     51.78           $51.78 Travel                                                     23662478
 8/31/2019              Invoice=                                    1     51.78           $51.78 Taxi/Car Service, David Cross, Attend PI Hearing
                                                                                                                                 #NAME?
                        Voucher=01947359 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                                                                                                 Check #192577 08/16/2019

 7/24/2019   23662      REEMA S. ALI                 943            1     11.41           $11.41 Travel Meals                                               23664103
 8/31/2019              Invoice=                                    1     11.41           $11.41 Lunch, Reema Ali, Participate in case activity.,
                                                                                                 BYO Beyond Burger
                        Voucher=01947573 Paid                                                    Vendor=REEMA S. ALI Balance= 00 Amount= 2034 54
                                                                                                 Check #192927 08/23/2019

 7/24/2019   23662      REEMA S. ALI                 73             1    512.67          $512.67 Travel                                                     23664107
 8/31/2019              Invoice=                                    1    512.67          $512.67 Lodging, Reema Ali, Participate in case
                                                                                                 activity., Marriott
                        Voucher=01947573 Paid                                                    Vendor=REEMA S. ALI Balance= 00 Amount= 2034 54
                                                                                                 Check #192927 08/23/2019

 7/24/2019   23662      REEMA S. ALI                 73             1          58         $58.00 Travel                                                     23664108
 8/31/2019              Invoice=                                    1          58         $58.00 Hotel ‐ Parking, Reema Ali, Participate in case
                                                                                                 activity.
                        Voucher=01947573 Paid                                                    Vendor=REEMA S. ALI Balance= 00 Amount= 2034 54
                                                                                                 Check #192927 08/23/2019
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 200 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 65
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate      Amount                                        Description                 Cost Index




 7/25/2019   18553      CATHERINE L. CHAPPLE         5757           1     41.32        $41.32 Travel & Entertainment Meals (50%) Hotel ‐                    23632281
 8/31/2019              Invoice=                                    1     41.32        $41.32 Breakfast, Catherine Chapple, Breakfast
                        Voucher=01944372 Paid                                                 Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                              Check #192204 08/09/2019

 7/25/2019   22270      ROB MANOSO                   73             1     38.23        $38.23 Travel                                                        23639630
 8/31/2019              Invoice=                                    1     38.23        $38.23 Taxi/Car Service, Rob Manoso, Attend PI Hearing
                                                                                                                            #NAME?
                        Voucher=01944676 Paid                                                 Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                              Check #192195 08/09/2019

 7/25/2019   22270      ROB MANOSO                   73             1     38.48        $38.48 Travel                                                        23639631
 8/31/2019              Invoice=                                    1     38.48        $38.48 Taxi/Car Service, Rob Manoso, Attend PI Hearing
                                                                                                                            #NAME?
                        Voucher=01944676 Paid                                                 Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                              Check #192195 08/09/2019

 7/25/2019   22270      ROB MANOSO                   943            1     21.42        $21.42 Travel Meals                                                  23639633
 8/31/2019              Invoice=                                    1     21.42        $21.42 Hotel ‐ Breakfast, Rob Manoso, Attend PI Hearing
                                                                                                                             #NAME?
                        Voucher=01944676 Paid                                                 Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                              Check #192195 08/09/2019

 7/25/2019   22270      ROB MANOSO                   943            1     10.73        $10.73 Travel Meals                                                  23639641
 8/31/2019              Invoice=                                    1     10.73        $10.73 Breakfast, Rob Manoso, Attend PI Hearing ‐
                                                                                              Travel Meals, Starbucks
                        Voucher=01944676 Paid                                                 Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                              Check #192195 08/09/2019

 7/25/2019   19972      JANE P. BENTROTT             943            1     21.34        $21.34 Travel Meals                                                  23649595
 8/31/2019              Invoice=                                    1     21.34        $21.34 Hotel ‐ Meals Other, Jane Bentrott, Attend
                                                                                              hearing on preliminary injunction motion.
                        Voucher=01945619 Paid                                                 Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                              Check #192193 08/09/2019

 7/25/2019   19972      JANE P. BENTROTT             943            1     27.61        $27.61 Travel Meals                                                  23649604
 8/31/2019              Invoice=                                    1     27.61        $27.61 Meals Other, Jane Bentrott, Attend hearing on
                                                                                              preliminary injunction motion., The Court CafÃ©
                                                                                              by FWS
                        Voucher=01945619 Paid                                                 Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                              Check #192193 08/09/2019

 7/25/2019   19929      JENNA B. CONAWAY             73             1     10.49        $10.49 Travel                                                        23651035
 8/31/2019              Invoice=                                    1     10.49        $10.49 Taxi/Car Service, Jenna Conaway, Uber to court
                                                                                              Thursday morning., Uber
                        Voucher=01945925 Paid                                                 Vendor=JENNA B. CONAWAY Balance= 00 Amount= 1532 28
                                                                                              Check #192186 08/09/2019

 7/25/2019   17318      CAMERON ANDREW TEPFER        943            1      8.84            $8.84 Travel Meals                                               23654532
 8/31/2019              Invoice=                                    1      8.84            $8.84 Lunch, Cameron Tepfer, Lunch, The Court Cafe by
                                                                                                 FWS
                        Voucher=01946294 Paid                                                    Vendor=CAMERON ANDREW TEPFER Balance= 00 Amount= 219.35
                                                                                                 Check #192604 08/16/2019

 7/25/2019   17318      CAMERON ANDREW TEPFER        73             1      8.02            $8.02 Travel                                                     23654534
 8/31/2019              Invoice=                                    1      8.02            $8.02 Taxi/Car Service, Cameron Tepfer, Local
                                                                                                 Transportation, Uber
                        Voucher=01946294 Paid                                                    Vendor=CAMERON ANDREW TEPFER Balance= .00 Amount= 219.35
                                                                                                 Check #192604 08/16/2019

 7/25/2019   19898      DAVID D. CROSS               73             1     42.52        $42.52 Travel                                                        23662479
 8/31/2019              Invoice=                                    1     42.52        $42.52 Taxi/Car Service, David Cross, Attend PI Hearing
                                                                                                                              #NAME?
                        Voucher=01947359 Paid                                                 Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                                                                                              Check #192577 08/16/2019

 7/25/2019   19898      DAVID D. CROSS               943            1      4.77            $4.77 Travel Meals                                               23662482
 8/31/2019              Invoice=                                    1      4.77            $4.77 Breakfast, David Cross, Attend PI Hearing ‐
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 201 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                               Page 66
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                      Description                Cost Index
                                                                                                  Travel Meals, The Court Cafe by FWS
                        Voucher=01947359 Paid                                                     Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                                                                                                  Check #192577 08/16/2019

 7/25/2019   19898      DAVID D. CROSS               942            1     474.2          $474.20 Business Meals Dinner, David Cross, Attend PI              23662484
 8/31/2019              Invoice=                                    1     474.2          $474.20 Hearing ‐ Travel Meals, South City Kitchen
                                                                                                 Midtown; Attendees: 9 ‐ David Cross, Rob
                                                                                                 Manoso, Jane Bentrott, Reema Ali, Jenna
                                                                                                 Conaway, Cameron Tepfer, Catherine Chapple, J.
                                                                                                 Alex Halderman, Lowell Finley ‐ Morrison
                                                                                                 Foerster, Morrison Foerster, Morrison Foerster,
                                                                                                 Morrison Foerster, Morrison Foerster, Morrison
                                                                                                 Foerster, Morrison Foerster, ., ..
                        Voucher=01947359 Paid                                                    Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                                                                                                 Check #192577 08/16/2019

 7/25/2019   23662      REEMA S. ALI                 943            1      11.3           $11.30 Travel Meals                                               23664102
 8/31/2019              Invoice=                                    1      11.3           $11.30 Lunch, Reema Ali, Participate in case activity.,
                                                                                                 The Court Cafe by FWS
                        Voucher=01947573 Paid                                                    Vendor=REEMA S. ALI Balance= 00 Amount= 2034 54
                                                                                                 Check #192927 08/23/2019




 7/26/2019   17318      CAMERON ANDREW TEPFER        73             1          195       $195.00 Travel                                                     23613742
 8/31/2019              Invoice=                                    1          195       $195.00 Change Ticket Fee, Cameron Tepfer, Change fee.
                        Voucher=01943485 Paid                                                    Vendor=CAMERON ANDREW TEPFER Balance= 00 Amount= 195.00
                                                                                                 Check #191837 07/31/2019

 7/26/2019   18553      CATHERINE L. CHAPPLE         73             1          195       $195.00 Travel                                                     23613743
 8/31/2019              Invoice=                                    1          195       $195.00 Change Ticket Fee, Catherine Chapple, Change
                                                                                                 fee.
                        Voucher=01943486 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 195.00
                                                                                                 Check #191963 07/31/2019




 7/26/2019   19898      DAVID D. CROSS               86          2.75           50       $137.50 Obtain itinerary from Delta; send calender                 23620450
 8/31/2019              Invoice=                                 2.75           50       $137.50 invite to D. Cross; revise R. Manoso's itinerary
                                                                                                 with travel. ‐‐ L.Turner

 7/26/2019   18553      CATHERINE L. CHAPPLE         943            1     42.65           $42.65 Travel Meals                                               23632282
 8/31/2019              Invoice=                                    1     42.65           $42.65 Hotel ‐ Breakfast, Catherine Chapple, Brealfast
                        Voucher=01944372 Paid                                                    Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                                 Check #192204 08/09/2019

 7/26/2019   22270      ROB MANOSO                   73             1           59        $59.00 Travel                                                     23639632
 8/31/2019              Invoice=                                    1           59        $59.00 Airfare, Rob Manoso, Attend PI Hearing ‐
                                                                                                 Airfare, Delta Airlines
                        Voucher=01944676 Paid                                                    Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 202 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                 Page 67
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity   Rate         Amount                                   Description                     Cost Index
                                                                                                   Check #192195 08/09/2019

 7/26/2019   22270      ROB MANOSO                   73             1          40         $40.00 Travel                                                       23639634
 8/31/2019              Invoice=                                    1          40         $40.00 Hotel ‐ Parking, Rob Manoso, Attend PI Hearing ‐
                                                                                                 Parking
                        Voucher=01944676 Paid                                                    Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                                 Check #192195 08/09/2019

 7/26/2019   22270      ROB MANOSO                   943            1       24.6          $24.60 Travel Meals                                                 23639635
 8/31/2019              Invoice=                                    1       24.6          $24.60 Hotel ‐ Breakfast, Rob Manoso, Attend PI Hearing
                                                                                                                                #NAME?
                        Voucher=01944676 Paid                                                    Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                                 Check #192195 08/09/2019

 7/26/2019   22270      ROB MANOSO                   943            1          9.5            $9.50 Travel Meals                                              23639638
 8/31/2019              Invoice=                                    1          9.5            $9.50 Lunch, Rob Manoso, Attend PI Hearing ‐ Travel
                                                                                                    Meals, The Court Cafe by FWS
                        Voucher=01944676 Paid                                                       Vendor=ROB MANOSO Balance= 00 Amount= 1630.61
                                                                                                    Check #192195 08/09/2019

 7/26/2019   19972      JANE P. BENTROTT             73             1   1,420.00        $1,420.00 Travel                                                      23649593
 8/31/2019              Invoice=                                    1   1,420.00        $1,420.00 Change Ticket Fee, Jane Bentrott, Attend hearing
                                                                                                  on preliminary injunction motion.
                        Voucher=01945619 Paid                                                     Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                  Check #192193 08/09/2019

 7/26/2019   19972      JANE P. BENTROTT             943            1           5             $5.00 Travel Meals                                              23649596
 8/31/2019              Invoice=                                    1           5             $5.00 Hotel ‐ Breakfast, Jane Bentrott, Attend hearing
                                                                                                    on preliminary injunction motion.
                        Voucher=01945619 Paid                                                       Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                    Check #192193 08/09/2019

 7/26/2019   19972      JANE P. BENTROTT             943            1     13.88           $13.88 Travel Meals                                                 23649597
 8/31/2019              Invoice=                                    1     13.88           $13.88 Hotel ‐ Meals Other, Jane Bentrott, Attend
                                                                                                 hearing on preliminary injunction motion.
                        Voucher=01945619 Paid                                                    Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                 Check #192193 08/09/2019

 7/26/2019   19972      JANE P. BENTROTT             943            1       9.89              $9.89 Travel Meals                                              23649605
 8/31/2019              Invoice=                                    1       9.89              $9.89 Meals Other, Jane Bentrott, Attend hearing on
                                                                                                    preliminary injunction motion., The Court CafÃ©
                                                                                                    by FWS
                        Voucher=01945619 Paid                                                       Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                    Check #192193 08/09/2019

 7/26/2019   19929      JENNA B. CONAWAY             73             1     308.3          $308.30 Travel                                                       23651031
 8/31/2019              Invoice=                                    1     308.3          $308.30 Airfare, Jenna Conaway, Travel from Atlanta
                                                                                                 after Preliminary Injunction Hearing., Delta
                                                                                                 Airlines
                        Voucher=01945925 Paid                                                    Vendor=JENNA B. CONAWAY Balance= 00 Amount= 1532 28
                                                                                                 Check #192186 08/09/2019

 7/26/2019   19929      JENNA B. CONAWAY             73             1    849.34          $849.34 Travel                                                       23651032
 8/31/2019              Invoice=                                    1    849.34          $849.34 Lodging, Jenna Conaway, Hotel Stay during
                                                                                                 Preliminary Injunction Hearing., Marriott
                        Voucher=01945925 Paid                                                    Vendor=JENNA B. CONAWAY Balance= 00 Amount= 1532 28
                                                                                                 Check #192186 08/09/2019

 7/26/2019   19929      JENNA B. CONAWAY             73             1     11.33           $11.33 Travel                                                       23651036
 8/31/2019              Invoice=                                    1     11.33           $11.33 Taxi/Car Service, Jenna Conaway, Uber to court
                                                                                                 Friday morning., Uber
                        Voucher=01945925 Paid                                                    Vendor=JENNA B. CONAWAY Balance= 00 Amount= 1532 28
                                                                                                 Check #192186 08/09/2019

 7/26/2019   19929      JENNA B. CONAWAY             73             1          17         $17.00 Travel                                                       23651037
 8/31/2019              Invoice=                                    1          17         $17.00 Taxi/Car Service, Jenna Conaway, Uber to airport
                                                                                                 Friday evening., Uber
                        Voucher=01945925 Paid                                                    Vendor=JENNA B. CONAWAY Balance= 00 Amount= 1532 28
                                                                                                 Check #192186 08/09/2019

 7/26/2019   17318      CAMERON ANDREW TEPFER        943            1       3.91              $3.91 Travel Meals                                              23654533
 8/31/2019              Invoice=                                    1       3.91              $3.91 Breakfast, Cameron Tepfer, Breakfast, The Court
                                                                                                    Cafe by FWS
                        Voucher=01946294 Paid                                                       Vendor=CAMERON ANDREW TEPFER Balance= 00 Amount= 219.35
                                                                                                    Check #192604 08/16/2019
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 203 of 532
Billed and Unbilled Recap of Cost Detail ‐ [089828‐0000001 ‐ GEORGIA VOTING SYSTEM CHALLENGE]                                                                    Page 68
Client:089828 ‐ CURLING, DONNA (P) 10/14/2019
   Date      Initials        Name / Invoice Number    Code   Quantity     Rate         Amount                                   Description                      Cost Index

 7/26/2019   19898      DAVID D. CROSS               943            1         8.81              $8.81 Travel Meals                                               23662481
 8/31/2019              Invoice=                                    1         8.81              $8.81 Meals Other, David Cross, Attend PI Hearing ‐
                                                                                                      Travel Meals, World Dut Free
                        Voucher=01947359 Paid                                                         Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                                                                                                      Check #192577 08/16/2019

 7/26/2019   19898      DAVID D. CROSS               943            1        88.44          $88.44 Travel Meals                                                  23662483
 8/31/2019              Invoice=                                    1        88.44          $88.44 Dinner, David Cross, Attend PI Hearing ‐ Travel
                                                                                                   Meals, Cat Cora's Kitchen
                        Voucher=01947359 Paid                                                      Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                                                                                                   Check #192577 08/16/2019

 7/26/2019   23662      REEMA S. ALI                 73             1         5.61              $5.61 Travel                                                     23664101
 8/31/2019              Invoice=                                    1         5.61              $5.61 Car Rental/Fuel, Reema Ali, Participate in case
                                                                                                      activity.
                        Voucher=01947573 Paid                                                         Vendor=REEMA S. ALI Balance= 00 Amount= 2034 54
                                                                                                      Check #192927 08/23/2019

 7/26/2019   23662      REEMA S. ALI                 943            1              8            $8.00 Travel Meals                                               23664106
 8/31/2019              Invoice=                                    1              8            $8.00 Lunch, Reema Ali, Participate in case activity.,
                                                                                                      Local cafe
                        Voucher=01947573 Paid                                                         Vendor=REEMA S. ALI Balance= 00 Amount= 2034 54
                                                                                                      Check #192927 08/23/2019

 7/26/2019   18553      CATHERINE L. CHAPPLE         73             1            200       $200.00 Travel                                                        23756772
 9/30/2019              Invoice=                                    1            200       $200.00 Airfare ‐ 7/26/2019 ‐ ATL DTW
                                                                                                   DELTA AIR LINES INC.
                                                                                                   HALDERMAN/JOHN ALEXANDER
                        Voucher=01957326 Paid                                                      Vendor=U.S. BANK ‐ A/C #4798264039800289 Balance= .00
                                                                                                   Amount= 00
                                                                                                   Check #3011480 09/20/2019

 7/27/2019   18553      CATHERINE L. CHAPPLE         73             1        33.05          $33.05 Travel                                                        23632276
 8/31/2019              Invoice=                                    1        33.05          $33.05 Taxi/Car Service, Catherine Chapple, Local
                                                                                                   transportation, John Taxi
                        Voucher=01944372 Paid                                                      Vendor=CATHERINE L. CHAPPLE Balance= .00 Amount= 2775.73
                                                                                                   Check #192204 08/09/2019

 7/27/2019   22270      ROB MANOSO                   943            1        31.56          $31.56 Travel Meals                                                  23639637
 8/31/2019              Invoice=                                    1        31.56          $31.56 Dinner, Rob Manoso, Attend PI Hearing ‐ Travel
                                                                                                   Meals, King Cab Alexandria 556
                        Voucher=01944676 Paid                                                      Vendor=ROB MANOSO Balance= .00 Amount= 1630.61
                                                                                                   Check #192195 08/09/2019

 7/27/2019   19972      JANE P. BENTROTT             73             1         51.6          $51.60 Travel                                                        23649603
 8/31/2019              Invoice=                                    1         51.6          $51.60 Taxi/Car Service, Jane Bentrott, Attend hearing
                                                                                                   on preliminary injunction motion (taxi from
                                                                                                   LAX)., Beverly Hills Cab
                        Voucher=01945619 Paid                                                      Vendor=JANE P. BENTROTT Balance= .00 Amount= 3531.84
                                                                                                   Check #192193 08/09/2019

 7/27/2019   19898      DAVID D. CROSS               73             1            150       $150.00 Travel                                                        23662480
 8/31/2019              Invoice=                                    1            150       $150.00 Parking, David Cross, Attend PI Hearing ‐
                                                                                                   Parking
                        Voucher=01947359 Paid                                                      Vendor=DAVID D. CROSS Balance= .00 Amount= 2873.33
                                                                                                   Check #192577 08/16/2019

 7/27/2019   23662      REEMA S. ALI                 73             1             13        $13.00 Travel                                                        23664105
 8/31/2019              Invoice=                                    1             13        $13.00 Taxi/Car Service, Reema Ali, Participate in case
                                                                                                   activity., Alexandria Union Cab
                        Voucher=01947573 Paid                                                      Vendor=REEMA S. ALI Balance= 00 Amount= 2034 54
                                                                                                   Check #192927 08/23/2019

 7/27/2019   99881      NON‐EMPLOYEES RECRUITING     5755           1      304.77          $304.77 Travel                                                        23758763
 9/30/2019              Invoice=                                    1      304.77          $304.77 Travel ‐ 12/31/‐4714 ‐ MOXY ATLANTA MIDTOWN :
                                                                                                   Finley/Stuart
                        Voucher=01957802 Paid                                                      Vendor=U.S. BANK ‐ A/C #4798264039800289 Balance= .00
                                                                                                   Amount= 00
                                                                                                   Check #AP013341 10/01/2019

 7/28/2019   19898      DAVID D. CROSS               66             1   149,994.25      $149,994.25 Expert Fees                                                  23646275
 8/31/2019              Invoice=                                    1   149,994.25      $149,994.25 JOHN ALEXANDER HALDERMAN, Expert Consulting
                        Voucher=01945254 Paid                                                       Vendor=JOHN ALEXANDER HALDERMAN Balance= .00 Amount=
                                                                                                                                                     149994.25
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 204 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 205 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 206 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 207 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 208 of 532




           EXHIBIT C
   Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 209 of 532
                                                               Invoice ID: 0500-1715-5700
INVOICE
             Vendor USD-GEORGIA SECRETARY OF STATE
          Requester Arthur Keller [Staff | 19422 | AMK6]
         Created By ZBrainware Processing [ | zbrainware | zbrainware]
        Create Date 02/28/2019


  Invoice Information
               Vendor USD-GEORGIA SECRETARY OF STATE [010011]
              Address USD-GEORGIA SECRETARY OF STATE [1]
                      ATLANTA,GA US

       Invoice Number TXN00114354
          Invoice Date 02/26/2019
       Invoice Amount 26,888.22 USD

           Description Open Records Request - Paid by Finance Dept P-Card - Order
                       #11275
         Check Memo ARTHUR KELLER SP GEORGIASECRETARYO
              Einvoice Yes,


  Prior Approvers
           03/01/2019 Daniel Haley[ Staff | 21453 | DXH15 ]
           02/28/2019 Audrey Brockman[ Staff | 22375 | ANB5 ]
           02/28/2019 Arthur Keller[ Staff | 19422 | AMK6 ]


  Allocation Details                                                       Amount [USD]

  Office Services                                                              26,888.22
       089828-0000001 CURLING, DONNA (P)
                      GEORGIA VOTING SYSTEM CHALLENGE
                    Line 0001
            Description Open Records Request - Paid by Finance Dept P-Card - Order
                        #11275
          Override Tkpr Arthur Keller [Staff | 19422 | AMK6]
             Cost Code Outside Copying Service (944)


  Allocation Summary                                                      Amount (USD)




 Chrome River | www.chromeriver.com                                           Page 1 of 2
  Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 210 of 532
                                                     Invoice ID: 0500-1715-5700

 089828-0000001             CURLING, DONNA (P)                       26,888.22
                            GEORGIA VOTING SYSTEM CHALLENGE


 Expense Summary                              Amount (USD)

          Office Services                      26,888.22




Chrome River | www.chromeriver.com                                  Page 2 of 2
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 211 of 532




From: Georgia Secretary of State [mailto:Orderinformation@georgiasecretaryofstate.net]
Sent: Friday, January 25, 2019 9:22 AM
To: Chapple, Catherine L.
Subject: Invoice for Open Records Request

- External Email -


Georgia Secretary of State




                                                                           INVOICE #D676
     Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 212 of 532




INVOICE
In accordance with O.C.G.A. § 50-18-71(c)(1), the estimated time and cost for
processing this open records request are outlined below:


• Work to be completed by the elections legal secretary:
o Identified 17,090 emails that may be responsive.
o 17,090 emails X 2 min. to retrieve, scan, save, and review = 34,180 min./60 min.
= approximately 569.67 hours X $20.00 (hourly rate of elections legal secretary =
$11,393.40
• Work to be completed by the elections attorney:
o Assuming 80% (13,672) of the identified emails are responsive
o 13,672 records X 2 min. to review, redact, and save = 27,344 min./60min. =
approximately 455.73 hours X $34.00 (hourly rate of elections attorney) =
$15,494.82
• Totals:
o Estimated Total Time: 1,025.4 hours
o Estimated Total Cost: $26,888.22
Complete your purchase

                         or Visit our store




Order summary


ORR Catherine Chapple × 1        $26,888.22


                                 Subtotal                               $26,888.22
                                 Shipping                                       $0.00



                                 Total                    $26,888.22 USD
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 213 of 532




If you have any questions, reply to this email or contact us at
Orderinformation@georgiasecretaryofstate.net
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 214 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 215 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 216 of 532
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 217 of 532


From:                Chapple, Catherine L.
To:                  Keller, Arthur; Turner, LaChon
Subject:             FW: Order #11275 confirmed
Date:                Tuesday, February 26, 2019 12:24:29 PM


The transaction was successful – thank you again for your help!

From: Georgia Secretary of State [mailto:Orderinformation@georgiasecretaryofstate.net]
Sent: Tuesday, February 26, 2019 3:17 PM
To: Chapple, Catherine L.
Subject: Order #11275 confirmed

- External Email -


Georgia Secretary of State




                                                                            ORDER #11275




Thank you for your purchase!
View your order
                       or Visit our store




Order summary


 ORR Catherine Chapple × 1                   $26,888.22

                                              Subtotal                          $26,888.22
                                              Shipping                                   $0.00


                                              Total                   $26,888.22 USD
                                              Visa (ending in 6302)             $26,888.22
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 218 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 219 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 220 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 221 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 222 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 223 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 224 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 225 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 226 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 227 of 532
012314526                                789ÿÿ631
                 Case 1:17-cv-02989-AT Document  ÿÿFiled
                                                         9ÿÿ2605Page 228 of 532
                                                                10/16/19




                                    ÿ9ÿ9ÿ(0ÿ'ÿ*9(ÿ9ÿ90 8

                        1ÿ89ÿ*(8ÿ9ÿ2939'904 898ÿ(9*(()ÿÿ9
                        ÿÿ9ÿ98ÿ*ÿ2605ÿ'ÿÿ9ÿÿ9ÿÿ(ÿ5)
                        ()ÿ$0ÿ7 ÿ6908ÿ3(ÿ7876389ÿ763ÿ9(ÿÿ9:ÿ(ÿ*ÿ
                        ÿ
                        7 ÿ(&ÿ8(ÿ((ÿ*ÿÿ(ÿ0ÿ*(8ÿ*(9)ÿ9)ÿ*(8
                        (99ÿ)ÿ
                        ÿ
                        ;<=>?ÿ?Aÿ;BCDEFGÿÿÿ8(ÿ9(ÿ)ÿÿ9ÿ(*)ÿ*ÿÿ80ÿ
                        $ÿ(98)ÿ9ÿ9ÿ(ÿ*ÿÿ9 (8ÿ*ÿ763ÿ)ÿÿ*('9()ÿÿ80
                        (&)ÿ*(8ÿ0ÿ'ÿ25ÿ)90ÿ*ÿÿ)9ÿ*ÿÿ(ÿ(ÿ)ÿÿ&
                         (ÿ88 ÿ9ÿH&9ÿ98ÿ*ÿ80ÿÿÿ(ÿ) 9)
                        $0ÿ0ÿ'ÿ25ÿ)90ÿ*ÿÿ)9ÿ*ÿÿ(ÿ*ÿÿ*)ÿ*(8ÿ0ÿ
                        ('ÿ()ÿ$0ÿ0ÿ
                        ÿ
                        I*ÿ0(ÿ(ÿ9ÿÿ'ÿÿ80ÿ9ÿ$ÿ*('9())ÿ(ÿ(98)ÿ9(
                        ÿ8)ÿ'ÿ9)ÿÿ80ÿ9ÿÿ0ÿ$ÿ*('9())ÿ(ÿ(98)ÿ0
                        9&ÿ9ÿ( ÿÿ9ÿ(*)ÿ*ÿ0(ÿ80ÿ
                        ÿ
                        I*ÿ0ÿ'9ÿ9ÿ(*)ÿ0ÿ8ÿ89ÿ(ÿ)&(ÿ0(ÿ'(ÿ(Hÿÿ7 
                        6908ÿ3(ÿ9ÿ6JÿK:ÿ26ÿL9ÿM'ÿ3-ÿ03534ÿ
                        ÿ
                        I*ÿ0ÿ)ÿÿ(&ÿ0(ÿ(*)ÿ0ÿ890ÿ$ÿ)ÿÿ0(ÿ80ÿ$9"ÿÿ9
                        90ÿ*ÿÿÿ2555ÿ9)ÿ9(0Nÿ*ÿ(9ÿÿÿ4254ÿ*ÿ
                        39*(9ÿ599ÿ3)ÿ
                        ÿ
                        1ÿ*' ÿ9ÿ0ÿÿOÿ8(ÿ6908ÿ9(ÿ(90ÿ9&99$ÿ
                        (ÿ'ÿ3ÿ$ÿ)90ÿ*ÿÿ8ÿ*ÿÿ) ÿ(99
                        '&(ÿÿ9&99$ 0ÿ*ÿÿ*)ÿ890ÿ$ÿ)90)ÿ)ÿÿ(ÿ*9(ÿÿ9
                        89ÿ'ÿPÿ(ÿ*( ÿ9'ÿ(ÿ( 9ÿ
                        ÿ
                        Q<R<?S?<AEÿACÿQ<ST<Q<?UGÿV:ÿ9ÿ('ÿ(&))ÿ$0ÿ9'ÿÿÿ&
                        9ÿ763ÿ$ÿ9$ÿ*(ÿ)989 ÿ*(ÿ)90ÿ)&(0ÿ908ÿ(
                        )(908ÿ*ÿ9ÿ908ÿ(99ÿ'(ÿ9)ÿ$0ÿ9ÿ9ÿ(ÿ8ÿ*
                        763ÿÿ80ÿ9 ÿ(ÿ('ÿ1ÿÿ(8)0ÿ9 9ÿ763ÿ9ÿ$
                          8)ÿÿ(*)ÿÿ)(ÿ*ÿÿ(9ÿ*ÿÿ908ÿ(99ÿ98ÿ
                        *ÿ9)ÿ9(ÿ:ÿ9ÿ('ÿ(&))ÿ$0ÿ9'ÿIÿÿ&ÿ9ÿ763ÿ$
                          9$ÿ*(ÿ9ÿ)(ÿ)9ÿH9ÿ:89(0ÿ(ÿ&
                        )989 ÿ:ÿ9ÿ('ÿ(&))ÿ$0ÿ9'ÿ
                        ÿ
                        763ÿÿ)ÿ9ÿ80ÿ(98(ÿ$0ÿÿOÿ9ÿK9" ÿWÿJÿ9
                        (ÿO'ÿ("ÿOÿ25553222ÿP(&)ÿ8(ÿ89ÿ890ÿ$
                        89)ÿÿÿO9ÿK9" ÿWÿ38(ÿ(&ÿW&ÿ
                        ÿ
                        38(ÿ(&ÿ*(ÿ9ÿ8(ÿ5(ÿH(ÿ(ÿ89ÿ'(ÿÿ9ÿ7 
                        6908ÿ3(ÿ255ÿ-89(ÿ69("'90ÿL9ÿM'ÿ3-ÿ0353,ÿ(ÿ9ÿ2
                        66606.033ÿ*(ÿ99
                                     X'ÿÿ( Yÿÿ89ÿZÿ1(8ÿ*ÿ(&ÿ
                                                Xÿ3(ÿZÿ6(&90ÿO

1189 8189115!"#33$9963$4%&'#%9(#9%(8)#(9)*+,-2220,354,350,.25%8#8 *+,-2220,354,/ 41,
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 229 of 532
012314526                                 789ÿÿ631
                 Case 1:17-cv-02989-AT Document  ÿÿ9ÿ10/16/19
                                                         Filed  ÿ5 Page 230 of 532




                                    ÿ9ÿ9ÿ(/ÿ'ÿ*9(ÿ9ÿ9/ 8

                        0ÿ89ÿ*(8ÿ9ÿ1929'9/3 898ÿ(9*(()ÿÿ9
                        ÿÿ9ÿ98ÿ*ÿ54ÿ'ÿÿ9ÿÿ9ÿÿ(ÿ5)
                        ()ÿ$/ÿ7 ÿ69/8ÿ2(ÿ7876289ÿ762ÿ9(ÿÿ9:ÿ(ÿ*ÿ
                        ÿ
                        7 ÿ(&ÿ8(ÿ((ÿ*ÿÿ(ÿ/ÿ*(8ÿ*(9)ÿ9)ÿ*(8
                        (99ÿ)ÿ
                        ÿ
                        ;<=>?ÿ?Aÿ;BCDEFGÿ4ÿÿ8(4ÿ9(ÿ)ÿÿ9ÿ(*)ÿ*ÿÿ8/ÿ
                        $ÿ(98)ÿ9ÿ9ÿ(ÿ*ÿÿ9 (8ÿ*ÿ762ÿ)ÿÿ*('9()ÿÿ8/
                        (&)ÿ*(8ÿ/ÿ'ÿ25ÿ)9/ÿ*ÿÿ)9ÿ*ÿÿ(4ÿ(ÿ)ÿÿ&
                         (ÿ88 ÿ9ÿH&9ÿ98ÿ*ÿ8/ÿÿÿ(ÿ) 9)
                        $/ÿ/ÿ'ÿ25ÿ)9/ÿ*ÿÿ)9ÿ*ÿÿ(ÿ*ÿÿ*)ÿ*(8ÿ/ÿ
                        ('ÿ()ÿ$/ÿ/ÿ
                        ÿ
                        I*ÿ/(ÿ(ÿ9ÿÿ'ÿÿ8/ÿ9ÿ$ÿ*('9())ÿ(ÿ(98)ÿ9(
                        ÿ8)ÿ'ÿ9)ÿÿ8/ÿ9ÿÿ/ÿ$ÿ*('9())ÿ(ÿ(98)4ÿ/
                        9&ÿ9ÿ( ÿÿ9ÿ(*)ÿ*ÿ/(ÿ8/ÿ
                        ÿ
                        I*ÿ/ÿ'9ÿ9ÿ(*)4ÿ/ÿ8ÿ89ÿ(ÿ)&(ÿ/(ÿ'(ÿ(Hÿÿ7 
                        69/8ÿ2(ÿ9ÿ6JÿK:ÿ264ÿL9ÿM'4ÿ2-ÿ054ÿ
                        ÿ
                        I*ÿ/ÿ)ÿÿ(&ÿ/(ÿ(*)4ÿ/ÿ89/ÿ$ÿ)ÿÿ/(ÿ8/ÿ$9"ÿÿ9
                        9/ÿ*ÿÿÿ24555ÿ9)ÿ9(/Nÿ*ÿ(9ÿÿÿ4254ÿ*ÿ
                        29*(9ÿ599ÿ2)ÿ
                        ÿ
                        0ÿ*' ÿ9ÿ/ÿÿOÿ8(ÿ69/8ÿ9(ÿ(9/ÿ9&99$ÿ
                        (ÿ'ÿÿ$ÿ)9/ÿ*ÿÿ8ÿ*ÿÿ) ÿ(994
                        '&(4ÿÿ9&99$ /ÿ*ÿÿ*)ÿ89/ÿ$ÿ)9/)ÿ)ÿÿ(ÿ*9(4ÿÿ9
                        89ÿ'ÿPÿ(ÿ*( ÿ9'ÿ(ÿ( 9ÿ
                        ÿ
                        Q<R<?S?<AEÿACÿQ<ST<Q<?UGÿV:ÿ9ÿ('ÿ(&))ÿ$/ÿ9'4ÿÿÿ&
                        9ÿ762ÿ$ÿ9$ÿ*(ÿ)989 ÿ*(ÿ)9/4ÿ)&(/4ÿ9/8ÿ(
                        )(9/8ÿ*ÿ9ÿ9/8ÿ(994ÿ'(ÿ9)ÿ$/ÿ9ÿ9ÿ(ÿ8ÿ*
                        7624ÿÿ8/4ÿ9 ÿ(ÿ('ÿ0ÿÿ(8)/ÿ9 9ÿ762ÿ9ÿ$
                          8)ÿÿ(*)ÿÿ)(ÿ*ÿÿ(9ÿ*ÿÿ9/8ÿ(99ÿ98ÿ
                        *ÿ9)ÿ9(4ÿ:ÿ9ÿ('ÿ(&))ÿ$/ÿ9'ÿIÿÿ&ÿ9ÿ762ÿ$
                          9$ÿ*(ÿ94ÿ)(4ÿ)94ÿH94ÿ:89(/ÿ(ÿ&
                        )989 ÿ:ÿ9ÿ('ÿ(&))ÿ$/ÿ9'ÿ
                        ÿ
                        762ÿÿ)ÿ9ÿ8/ÿ(98(ÿ$/ÿÿOÿ9ÿK9" ÿW4ÿJÿ9
                        (4ÿO'ÿ("4ÿOÿ2555222ÿP(&)ÿ8(ÿ89ÿ89/ÿ$
                        89)ÿÿÿO9ÿK9" ÿW4ÿ28(ÿ(&ÿW&ÿ
                        ÿ
                        28(ÿ(&ÿ*(ÿ9ÿ8(ÿ5(ÿH(ÿ(ÿ894ÿ'(ÿÿ9ÿ7 
                        69/8ÿ2(4ÿ255ÿ-89(ÿ69("'9/4ÿL9ÿM'4ÿ2-ÿ05,ÿ(ÿ9ÿ2
                        6660630ÿ*(ÿ99
                                     X'ÿÿ( Yÿÿ89ÿZÿ0(8ÿ*ÿ(&ÿ
                                                Xÿ2(ÿZÿ6(&9/ÿO

1189 8189115!"#$996$4%&'#%9(#9%(8)#(9)*+,-2226,5424564%8#8 *+,-2226,54. 41,
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 231 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 232 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 233 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 234 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 235 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 236 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 237 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 238 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 239 of 532




          SLIPSHEET
                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 240 of 532


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jane Bentrott                                                                                                           Invoice #:              CA3858011
                       Morrison & Foerster LLP                                                                                             Invoice Date:                 7/15/2019
                       707 Wilshire Blvd
                       Ste 6000                                                                                                           Balance Due:                   $1,463.08
                       Los Angeles, CA, 90017

          Case:             Curling, Et Al. v. Raffensperger, Et Al.
          Job #:            3431556 | Job Date: 6/27/2019 | Delivery: Normal
          Billing Atty: Jane Bentrott
          Location:         Robbins Ross Alloy Belinfante Littlefield
                            500 14th Street, NW
                            Atlanta, GA 30318
          Sched Atty: David Cross Esq | Morrison & Foerster LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Transcript - Split Between Parties/Your Share                                    Page                347.00               $641.95

                                                  Attendance Fee                                                                     1                    1.00                $50.00

                                                  Surcharge - Extended Hours                                                       Hour                   0.75                $18.75

                                                  Exhibits - Color                                                              Per Page                  1.00                  $0.65

                                                  Exhibits                                                                      Per Page               312.00               $171.60
                  Michael Barnes
                                                  Realtime Services                                                                Page                173.50               $260.25

                                                  Rough Draft                                                                      Page                173.50               $216.88

                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $30.00

                                                  Production & Processing                                                            1                    1.00                $45.00

                                                  Shipping & Handling                                                           Package                   1.00                $28.00
               Notes: Split cost with Bruce P. Brown                                                                                         Invoice Total:               $1,463.08
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,463.08
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1 5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3858011
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3431556
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/15/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
42759
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,463.08
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 241 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 242 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 243 of 532




          SLIPSHEET
                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 244 of 532


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       David Cross Esq                                                                                                         Invoice #:              CA3870931
                       Morrison & Foerster LLP                                                                                             Invoice Date:                 7/26/2019
                       2000 Pennsylvania Avenue, NW
                       Washington, DC, 20006                                                                                              Balance Due:                   $1,398.00


          Case:             Curling, Et Al. v. Raffensperger, Et Al.
          Job #:            3461334 | Job Date: 7/19/2019 | Delivery: Normal
          Billing Atty: David Cross Esq
          Location:         Robbins Ross Alloy Belinfante Littlefield
                            500 14th Street, NW
                            Atlanta, GA 30318
          Sched Atty: David Cross Esq | Morrison & Foerster LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Services                                                                                        8.00            $1,320.00
          Michael Ian Shamos, Ph.D.,
                                                  Video-Electronic Access                                                            1                    1.00                $50.00
                      J.D.
                                                  Shipping & Handling - Video Media                                             Package                   1.00                $28.00
               Notes:                                                                                                                        Invoice Total:               $1,398.00
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,398.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1 5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3870931
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3461334
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/26/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
42759
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,398.00
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 245 of 532




          SLIPSHEET
                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 246 of 532


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       David Cross Esq                                                                                                         Invoice #:              CA3872025
                       Morrison & Foerster LLP                                                                                             Invoice Date:                 7/26/2019
                       2000 Pennsylvania Avenue, NW
                       Washington, DC, 20006                                                                                              Balance Due:                   $3,120.85


          Case:             Curling, Et Al. v. Raffensperger, Et Al.                                                                        Third Party:
          Job #:            3461334 | Job Date: 7/19/2019 | Delivery: Expedited
          Billing Atty: David Cross Esq
          Location:         Robbins Ross Alloy Belinfante Littlefield
                            500 14th Street, NW
                            Atlanta, GA 30318
          Sched Atty: David Cross Esq | Morrison & Foerster LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Original with 1 Certified Transcript                                             Page                263.00             $1,972.50

                                                  Attendance Fee                                                                     1                    1.00              $100.00

                                                  Exhibits - Color                                                              Per Page                  3.00                  $1.95

                                                  Exhibits                                                                      Per Page               273.00               $150.15

                                                  Realtime Services                                                                Page                263.00               $394.50
          Michael Ian Shamos, Ph.D.,
                                                  Rough Draft                                                                      Page                263.00               $328.75
                      J.D.
                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $30.00

                                                  Exhibits - Linked (SBF, PTZ, LEF)                                                  1                    1.00                $25.00

                                                  Production & Processing                                                            1                    1.00                $45.00

                                                  Veritext Exhibit Package (ACE)                                                Package                   1.00                $45.00

                                                  Shipping & Handling                                                           Package                   1.00                $28.00
               Notes:                                                                                                                        Invoice Total:               $3,120.85
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $3,120.85
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1 5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3872025
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3461334
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/26/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
42759
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $3,120.85
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 247 of 532




          SLIPSHEET
                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 248 of 532


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jane Bentrott                                                                                                           Invoice #:              CA3864858
                       Morrison & Foerster LLP                                                                                             Invoice Date:                 7/26/2019
                       707 Wilshire Blvd
                       Ste 6000                                                                                                           Balance Due:                   $1,768.75
                       Los Angeles, CA, 90017

          Case:             Curling, Et Al. v. Raffensperger, Et Al.
          Job #:            3431556 | Job Date: 6/27/2019 | Delivery: Normal
          Billing Atty: Jane Bentrott
          Location:         Robbins Ross Alloy Belinfante Littlefield
                            500 14th Street, NW
                            Atlanta, GA 30318
          Sched Atty: David Cross Esq | Morrison & Foerster LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Initial Fee                                                                1                  10.25             $1,691.25

                                                  Video - Extended Hours Surcharge                                                 Hour                   0.75                $37.50
                  Michael Barnes
                                                  Parking Expense                                                                Per hour                 1.00                $12.00

                                                  Shipping & Handling - Video Media                                             Package                   1.00                $28.00
               Notes:                                                                                                                        Invoice Total:               $1,768.75
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,768.75
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1 5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3864858
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3431556
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/26/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
42759
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,768.75
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 249 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 250 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 251 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 252 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 253 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 254 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 255 of 532




          SLIPSHEET
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 256 of 532


Conaway, Jenna B.

From:                           FedEx Office <no-reply.ecommerce@fedex.com>
Sent:                           Thursday, July 18, 2019 10:19 PM
To:                             Conaway, Jenna B.
Subject:                        We Received Your Print Online Order


- External Email -


Dear Jenna,

We received your FedEx Office Print Online order.

ORDER -- SUMMARY DETAILS

Order Number: 1016337924946528

Order Price
Subtotal: $206.63
Shipping: $ --
Packing & Handling: $ --
Tax: $18.39
Total: $225.02

Payment by: Credit Card
See order details for each recipient below

ORDER_DETAIL -- Part 1

Job Number: 1013147703287537

FedEx Office center producing order: Center - 1527 : 100 Peachtree St NW Ste 160 ATLANTA, GA 30303
UNITED STATES

Phone: (404) 221-0000
E-mail: usa1527@fedex.com
Order Ready By Date: Jul 19, 2019 at 01:30 AM EDT
Documents: 2. 2019-07-10 [dckt 472_1] Exhibit A - Declaration of Michael Shamos, Ph.D., J.D..pdf (7) 2.
2019-07-10 [dckt 472_1] Exhibit A - Declaration of Michael Shamos, Ph.D., J.D..pdf 1. 2019.07.11 - Curling
Pls' Notice of Deposition to Michael Shamos.pdf (7) 1. 2019.07.11 - Curling Pls' Notice of Deposition to
Michael Shamos.pdf 3. (replace with filed) Halderman Reply Declaration_Redacted.pdf (7) 3. (replace with
filed) Halderman Reply Declaration_Redacted.pdf 4. 2019-05-30 [dckt 387_2] Declaration of J. Alex
Halderman.pdf (7) 4. 2019-05-30 [dckt 387_2] Declaration of J. Alex Halderman.pdf 6. 2019-07-18 [dckt
510_2] SEALED Affidavit of Andrew W. Appel.pdf (7) 6. 2019-07-18 [dckt 510_2] SEALED Affidavit of
Andrew W. Appel.pdf 8. COLOR Why computer scientists prefer paper ballots _ LinkedIn.pdf (7) 8. COLOR
Why computer scientists prefer paper ballots _ LinkedIn.pdf 9. COLOR SAFE_Cybersecurity.pdf (7) 9.
COLOR SAFE_Cybersecurity.pdf 7. OCGA 21-2-300.pdf (7) 7. OCGA 21-2-300.pdf 3. 2018-08-07 [dckt
260_2] Declaration of J. Alex Halderman.pdf (7) 3. 2018-08-07 [dckt 260_2] Declaration of J. Alex
Halderman.pdf
                                                      1
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 257 of 532

Loyalty Id:
Recipient: Chapple, Catherine

To be picked up at FedEx Office center (see above)

Price: $206.63
Shipping: $ --
Packing & Handling: $ --
Tax: $18.39

If you need to cancel this order, please call FedEx Office customer relations at 1.800.GoFedEx
(1.800.463.3339) as soon as possible. You can reference your order by Order Number 1016337924946528.
Please note that most jobs go into production within 15 minutes of receipt. Orders cancelled after going into
production may be subject to a charge.

All jobs produced for customers will be retained for 30 days after the order ready by date on the receipt at
which time you will be charged for the completed job if you have not picked up the order. FedEx Office is not
responsible for retaining any work not picked up by customer after such 30 day period and is entitled to collect
and retain payment for all work performed on the customer's behalf.

This email is automated, and replies to this email will not be received.




                                                         2
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 258 of 532




          SLIPSHEET
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 259 of 532


Conaway, Jenna B.

From:                           FedEx Office <no-reply.ecommerce@fedex.com>
Sent:                           Thursday, July 18, 2019 11:17 PM
To:                             Conaway, Jenna B.
Subject:                        We Received Your Print Online Order


- External Email -


Dear Jenna,

We received your FedEx Office Print Online order.

ORDER -- SUMMARY DETAILS

Order Number: 1016430358258991

Order Price
Subtotal: $53.08
Shipping: $ --
Packing & Handling: $ --
Tax: $4.72
Total: $57.80

Payment by: Credit Card
See order details for each recipient below

ORDER_DETAIL -- Part 1

Job Number: 1013206096648631

FedEx Office center producing order: Center - 1527 : 100 Peachtree St NW Ste 160 ATLANTA, GA 30303
UNITED STATES

Phone: (404) 221-0000
E-mail: usa1527@fedex.com
Order Ready By Date: Jul 19, 2019 at 02:30 AM EDT
Documents: 12. ARE_YOU_NUTS_IF_YOU_THINK_YOUR_VOTE_WAS_FLIPPED__Pittsburgh_Post-
Gazette_PA___December (7) 12.
ARE_YOU_NUTS_IF_YOU_THINK_YOUR_VOTE_WAS_FLIPPED__Pittsburgh_Post-
Gazette_PA___December_10_20.pdf 13. CARNEGIE MELLON UNIVERSITY PROFESSOR SHAMOS
TESTIFIES ON BALLOT INTEGRITY ACT.pdf NOT (7) 13. CARNEGIE MELLON UNIVERSITY
PROFESSOR SHAMOS TESTIFIES ON BALLOT INTEGRITY ACT.pdf NOT HIGHLI.pdf 14.
CERTIFYING VOTE EQUIPMENT.pdf NO HIGHLIGHTS.pdf (7) 14. CERTIFYING VOTE
EQUIPMENT.pdf NO HIGHLIGHTS.pdf 15. Debating the bugs of online voting.pdf NO HIGHLIGHTS.pdf
(7) 15. Debating the bugs of online voting.pdf NO HIGHLIGHTS.pdf 16. Encore Presentation_ Democracy at
Risk.pdf NO HIGHLIGHT.pdf (7) 16. Encore Presentation_ Democracy at Risk.pdf NO HIGHLIGHT.pdf 17.
Experts_see_new_Diebold_flaw_They_call_it_worst__Sun_The_Baltimore_MD___May_12_2006__p (7) 17.
Experts_see_new_Diebold_flaw_They_call_it_worst__Sun_The_Baltimore_MD___May_12_2006__p1B.pdf.p
                                                      1
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 260 of 532

df 18. MINOR_GLITCH_FOUND_IN_VOTING_MACHINES_EXPERT__Pittsburgh_Post-
Gazette_PA___March_29_20 (7) 18.
MINOR_GLITCH_FOUND_IN_VOTING_MACHINES_EXPERT__Pittsburgh_Post-
Gazette_PA___March_29_2006__pB.pdf 19. Montco's voting machine fixes fail to gain state certification_
Company given until Ap (7) 19. Montco's voting machine fixes fail to gain state certification_ Company given
until April 11.pdf 20.
NOTHING_TO_WORRY_ABOUT_EDITORIALS__Ledger_The_Lakeland_FL___May_30_2006__pA8.pdf
NO HI (7) 20.
NOTHING_TO_WORRY_ABOUT_EDITORIALS__Ledger_The_Lakeland_FL___May_30_2006__pA8.pdf
NO HIGHLIGH.pdf 21. Testing of voting machines inadequate, election experts say.pdf NO HIGHLIGHTS.pdf
(7) 21. Testing of voting machines inadequate, election experts say.pdf NO HIGHLIGHTS.pdf 10. 1st 6 Pages
from Dkt. No. 455 at Exhibit B.pdf (7) 10. 1st 6 Pages from Dkt. No. 455 at Exhibit B.pdf 11.
Across_Pa._an_array_of_new_voting_machines_to__Philadelphia_Inquirer_The_PA___May_15_2 (7) 11.
Across_Pa._an_array_of_new_voting_machines_to__Philadelphia_Inquirer_The_PA___May_15_2006__p.pdf
Loyalty Id:
Recipient: Chapple, Catherine

To be picked up at FedEx Office center (see above)

Price: $53.08
Shipping: $ --
Packing & Handling: $ --
Tax: $4.72

If you need to cancel this order, please call FedEx Office customer relations at 1.800.GoFedEx
(1.800.463.3339) as soon as possible. You can reference your order by Order Number 1016430358258991.
Please note that most jobs go into production within 15 minutes of receipt. Orders cancelled after going into
production may be subject to a charge.

All jobs produced for customers will be retained for 30 days after the order ready by date on the receipt at
which time you will be charged for the completed job if you have not picked up the order. FedEx Office is not
responsible for retaining any work not picked up by customer after such 30 day period and is entitled to collect
and retain payment for all work performed on the customer's behalf.

This email is automated, and replies to this email will not be received.




                                                         2
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 261 of 532




          SLIPSHEET
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 262 of 532


Conaway, Jenna B.

From:                           FedEx Office <no-reply.ecommerce@fedex.com>
Sent:                           Friday, July 19, 2019 12:43 AM
To:                             Conaway, Jenna B.
Subject:                        We Received Your Print Online Order


- External Email -


Dear Jenna,

We received your FedEx Office Print Online order.

ORDER -- SUMMARY DETAILS

Order Number: 1016098523557031

Order Price
Subtotal: $98.34
Shipping: $ --
Packing & Handling: $ --
Tax: $8.75
Total: $107.09

Payment by: Credit Card
See order details for each recipient below

ORDER_DETAIL -- Part 1

Job Number: 1013321335329101

FedEx Office center producing order: Center - 1527 : 100 Peachtree St NW Ste 160 ATLANTA, GA 30303
UNITED STATES

Phone: (404) 221-0000
E-mail: usa1527@fedex.com
Order Ready By Date: Jul 19, 2019 at 03:30 AM EDT
Documents: _TOC.pdf (1) _TOC.pdf 1. 2019.07.11 - Curling Pls' Notice of Deposition to Michael Shamos.pdf
(1) 1. 2019.07.11 - Curling Pls' Notice of Deposition to Michael Shamos.pdf 2. COLOR - DAVID's NOTES
Declaration of Michael Shamos, Ph.D., J.D. DDC.pdf (1) 2. COLOR - DAVID's NOTES Declaration of
Michael Shamos, Ph.D., J.D. DDC.pdf 3. 2018-08-07 [dckt 260_2] Declaration of J. Alex Halderman.pdf (1) 3.
2018-08-07 [dckt 260_2] Declaration of J. Alex Halderman.pdf 4. 2019-05-30 [dckt 387_2] Declaration of J.
Alex Halderman.pdf (1) 4. 2019-05-30 [dckt 387_2] Declaration of J. Alex Halderman.pdf 5. (replace with
filed) [dckt 510_1] Halderman Reply Declaration_Redacted.pdf (1) 5. (replace with filed) [dckt 510_1]
Halderman Reply Declaration_Redacted.pdf 6. 2019-07-18 [dckt 510_2] Affidavit of Andrew W. Appel.pdf (1)
6. 2019-07-18 [dckt 510_2] Affidavit of Andrew W. Appel.pdf 7. COLOR OCGA 21-2-300 [highlight].pdf (1)
7. COLOR OCGA 21-2-300 [highlight].pdf 8. COLOR Why computer scientists prefer paper ballots _
LinkedIn.pdf (1) 8. COLOR Why computer scientists prefer paper ballots _ LinkedIn.pdf 9. COLOR
SAFE_Cybersecurity.pdf (1) 9. COLOR SAFE_Cybersecurity.pdf 10. 1st 6 Pages from Dkt. No. 455 at Exhibit
                                                      1
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 263 of 532

B.pdf (1) 10. 1st 6 Pages from Dkt. No. 455 at Exhibit B.pdf 11.
Across_Pa._an_array_of_new_voting_machines_to__Philadelphia_Inquirer_The_PA___May_15_2 (1) 11.
Across_Pa._an_array_of_new_voting_machines_to__Philadelphia_Inquirer_The_PA___May_15_2006__p.pdf
12. ARE_YOU_NUTS_IF_YOU_THINK_YOUR_VOTE_WAS_FLIPPED__Pittsburgh_Post-
Gazette_PA___December (1) 12.
ARE_YOU_NUTS_IF_YOU_THINK_YOUR_VOTE_WAS_FLIPPED__Pittsburgh_Post-
Gazette_PA___December_10_20.pdf 13. CARNEGIE MELLON UNIVERSITY PROFESSOR SHAMOS
TESTIFIES ON BALLOT INTEGRITY ACT.pdf HIGH (1) 13. CARNEGIE MELLON UNIVERSITY
PROFESSOR SHAMOS TESTIFIES ON BALLOT INTEGRITY ACT.pdf HIGHLIGHTE.pdf 14.
CERTIFYING VOTE EQUIPMENT.pdf HIGHLIGHTS.pdf (1) 14. CERTIFYING VOTE EQUIPMENT.pdf
HIGHLIGHTS.pdf 15. Debating the bugs of online voting.pdf HIGHLIGHTS.pdf (1) 15. Debating the bugs of
online voting.pdf HIGHLIGHTS.pdf 16. Encore Presentation_ Democracy at Risk.pdf HIGHLIGHT.pdf (1) 16.
Encore Presentation_ Democracy at Risk.pdf HIGHLIGHT.pdf 17.
Experts_see_new_Diebold_flaw_They_call_it_worst__Sun_The_Baltimore_MD___May_12_2006__p (1) 17.
Experts_see_new_Diebold_flaw_They_call_it_worst__Sun_The_Baltimore_MD___May_12_2006__p1B.pdf.p
df 18. MINOR_GLITCH_FOUND_IN_VOTING_MACHINES_EXPERT__Pittsburgh_Post-
Gazette_PA___March_29_20 (1) 18.
MINOR_GLITCH_FOUND_IN_VOTING_MACHINES_EXPERT__Pittsburgh_Post-
Gazette_PA___March_29_2006__pB.pdf 19. Montco's voting machine fixes fail to gain state certification_
Company given until Ap (1) 19. Montco's voting machine fixes fail to gain state certification_ Company given
until April 11.pdf 20.
NOTHING_TO_WORRY_ABOUT_EDITORIALS__Ledger_The_Lakeland_FL___May_30_2006__pA8.pdf
HIGHL (1) 20.
NOTHING_TO_WORRY_ABOUT_EDITORIALS__Ledger_The_Lakeland_FL___May_30_2006__pA8.pdf
HIGHLIGHT.pdf 21. Testing of voting machines inadequate, election experts say.pdf HIGHLIGHTS.pdf (1)
21. Testing of voting machines inadequate, election experts say.pdf HIGHLIGHTS.pdf
Loyalty Id:
Recipient: Chapple, Catherine

To be picked up at FedEx Office center (see above)

Price: $98.34
Shipping: $ --
Packing & Handling: $ --
Tax: $8.75

If you need to cancel this order, please call FedEx Office customer relations at 1.800.GoFedEx
(1.800.463.3339) as soon as possible. You can reference your order by Order Number 1016098523557031.
Please note that most jobs go into production within 15 minutes of receipt. Orders cancelled after going into
production may be subject to a charge.

All jobs produced for customers will be retained for 30 days after the order ready by date on the receipt at
which time you will be charged for the completed job if you have not picked up the order. FedEx Office is not
responsible for retaining any work not picked up by customer after such 30 day period and is entitled to collect
and retain payment for all work performed on the customer's behalf.

This email is automated, and replies to this email will not be received.




                                                         2
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 264 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 265 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 266 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 267 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 268 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 269 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 270 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 271 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 272 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 273 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 274 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 275 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 276 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 277 of 532
                Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 278 of 532
Invoice/Ticket information for JOHN ALEXANDER HALDERMAN

Client reference: 89828-0000001

Total Invoiced Amount:                      $1,658.59
Ticket:                               0067378718608 Invoice:           0014823 Amount:       $1,194.29
Payment:                     VIXXXXXXXXXXXX0289 Date:              16-Jul-2019


Ticket:                               0017378718641 Invoice:           0014875 Amount:         $264.30
Payment:                     VIXXXXXXXXXXXX0289 Date:              17-Jul-2019


Ticket:                               0067378718687 Invoice:           0014957 Amount:        $1194.29
Exch ticket:                          0067378718608                              Amount:     -$1194.29
Penalty:                                                                                       $200.00
Total charge:                                                                                  $200.00
Payment:                      VIXXXXXXXXXX              Date:      19-Jul-2019


Information specific to this trip

      You have purchased a non-refundable fare on Delta Air Lines. Any changes are subject to
      change fee plus any fare increase
      You have purchased a non-refundable fare on American Airlines. Any changes are subject to
      change fee plus any fare increase
      Billable/Non-Billable: B
      Name of person making reservation: ANN COOK
      Reason for travel: WITNESS FOR CATHERINE CHAPPLE


Travel Assistance Contact Information

For travel assistance 24 hours a day, please call your dedicated number at 213-689-4136.
After business hours, weekends and holidays, you will have the option to be transferred to our after
hours travel team.
To reach our after hours team directly in case of emergency, you may call 213-689-4136.
Your access code is 7G3I.




Other information and remarks

      Please sign up for trip alerts at www.lawyerstravel.com/alerts
      Please reconfirm all flight times prior to your departure
      Please notify us of any trip cancellation so your tickets may be refunded or logged for future use
      Download GO Lawyers Travel, our complimentary mobile application, to view and manage
      itineraries, receive flight alerts, check-in online and more. Register with your business email
      address so this trip will automatically appear in the My Trips section of the app. iPhone or
      Android


Feedback

We value your input and welcome you to provide your feedback here.
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 279 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 280 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 281 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 282 of 532
             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 283 of 532
Other information and remarks

     Please sign up for trip alerts at www.lawyerstravel.com/alerts
     Please reconfirm all flight times prior to your departure
     Please notify us of any trip cancellation so your tickets may be refunded or logged for future use
     Download GO Lawyers Travel, our complimentary mobile application, to view and manage
     itineraries, receive flight alerts, check-in online and more. Register with your business email
     address so this trip will automatically appear in the My Trips section of the app. iPhone or
     Android


Feedback

We value your input and welcome you to provide your feedback here.
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 284 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 285 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 286 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 287 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 288 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 289 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 290 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 291 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 292 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 293 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 294 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 295 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 296 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 297 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 298 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 299 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 300 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 301 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 302 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 303 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 304 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 305 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 306 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 307 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 308 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 309 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 310 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 311 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 312 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 313 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 314 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 315 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 316 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 317 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 318 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 319 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 320 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 321 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 322 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 323 of 532




          SLIPSHEET
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 324 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 325 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 326 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 327 of 532




           EXHIBIT D
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 328 of 532




From:                             Cross, David D.
Sent:                             Thursday, July 11, 2019 10:12 AM
To:                               Kimberly Anderson; Adam Sparks; Alexander Denton; Miriyala, Arvind S.; Brian Lake;
                                  Bruce Brown; Bryan Jacoutot; Carey Miller; Cary Icter; Chapple, Catherine L.; Cheryl
                                  Ringer; Conaway, Jenna B.; David Brody; Halsey Knapp, Jr.; John Powers; Josh
                                  Belinfante; Kaye Burwell; Kim Bunch; Retha Meier; Manoso, Robert W.; Robert
                                  McGuire, III; Vincent Russo
Subject:                          RE: State Defendants' Document Production



I’m asking what method you’ve used to identify responsive documents for the requests for which you’re producing
documents. Are you relying entirely on search terms for each request or are you relying on some other means as well,
such as asking your clients what responsive documents they know exist and directly collecting those specific documents
without search terms?

What search terms have you used for each request?




From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Thursday, Jul 11, 2019, 5:35 AM
To: Cross, David D. <DCross@mofo.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter <cichter@ichterdavis.com>,
Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B.
<JConaway@mofo.com>, David Brody <dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John
Powers <jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>,
Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

- External Email -

David-

As noted in our responses, we objected to a few of your requests as vague and overly broad, but noted that if you
provided search terms to us to narrow your requests, we would be willing to produce documents pursuant to those
search terms. Please take a look at those requests and provide search terms as requested.

And I’m not really sure what you are looking for in your last questions.

Kimberly


Kimberly K. Anderson |404.856.3265 |


                                                           1
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 329 of 532

From: Cross, David D. [mailto:DCross@mofo.com]
Sent: Wednesday, July 10, 2019 6:12 PM
To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>; Adam Sparks <sparks@khlawfirm.com>; Alexander
Denton <Alexander.Denton@robbinsfirm.com>; Miriyala, Arvind S. <AMiriyala@mofo.com>; Brian Lake
<Brian.Lake@robbinsfirm.com>; Bruce Brown <bbrown@brucepbrownlaw.com>; Bryan Jacoutot
<bjacoutot@taylorenglish.com>; Carey Miller <carey.miller@robbinsfirm.com>; Cary Icter <cichter@ichterdavis.com>;
Chapple, Catherine L. <CChapple@mofo.com>; Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>; Conaway, Jenna B.
<JConaway@mofo.com>; David Brody <dbrody@lawyerscommittee.org>; Halsey Knapp, Jr. <hknapp@khlawfirm.com>;
John Powers <jpowers@lawyerscommittee.org>; Josh Belinfante <Josh.Belinfante@robbinsfirm.com>; Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>; Kim Bunch <Kim.Bunch@robbinsfirm.com>; Retha Meier
<Retha.Meier@robbinsfirm.com>; Manoso, Robert W. <RManoso@mofo.com>; Robert McGuire, III
<ram@ramlaw.com>; Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

What search terms have you used? We can identify additional terms once we know what you’ve used already.

Also, are you relying only on search terms or also on other means of identifying responsive documents? If the latter,
what other means and for what categories of documents?

Thanks.




From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Wednesday, Jul 10, 2019, 1:22 PM
To: Cross, David D. <DCross@mofo.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter <cichter@ichterdavis.com>,
Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B.
<JConaway@mofo.com>, David Brody <dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John
Powers <jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>,
Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

- External Email -

Here is the link to a load file with the production from July 3:
https://www.dropbox.com/sh/t7tfx4dpqjqlwbm/AAA10Bc8DQpslaBCGPvPI_xSa?dl=0.

We previously responded what documents we are deeming confidential for now (documents responsive to RFP 2,
14, 21). Once the Coalition Plaintiffs confirm that they agree that the documents are confidential and subject to the
terms of the proposed protective order, and that they will be subject to the final protective order when entered, we
can produce those documents.

We are working with our client to determine if there are any more responsive documents. I will note that we
requested search terms for some of your requests to aid in a speedy production. I am happy to coordinate with
someone on your team regarding these search terms.


Kimberly K. Anderson |404.856.3265 |
                                                            2
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 330 of 532


From: Cross, David D. [mailto:DCross@mofo.com]
Sent: Tuesday, July 09, 2019 8:36 PM
To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>; Adam Sparks <sparks@khlawfirm.com>; Alexander
Denton <Alexander.Denton@robbinsfirm.com>; Miriyala, Arvind S. <AMiriyala@mofo.com>; Brian Lake
<Brian.Lake@robbinsfirm.com>; Bruce Brown <bbrown@brucepbrownlaw.com>; Bryan Jacoutot
<bjacoutot@taylorenglish.com>; Carey Miller <carey.miller@robbinsfirm.com>; Cary Icter <cichter@ichterdavis.com>;
Chapple, Catherine L. <CChapple@mofo.com>; Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>; Conaway, Jenna B.
<JConaway@mofo.com>; David Brody <dbrody@lawyerscommittee.org>; Halsey Knapp, Jr. <hknapp@khlawfirm.com>;
John Powers <jpowers@lawyerscommittee.org>; Josh Belinfante <Josh.Belinfante@robbinsfirm.com>; Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>; Kim Bunch <Kim.Bunch@robbinsfirm.com>; Retha Meier
<Retha.Meier@robbinsfirm.com>; Manoso, Robert W. <RManoso@mofo.com>; Robert McGuire, III
<ram@ramlaw.com>; Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

Thanks for the update. Please provide by tomorrow morning an ETA on completing your production, including in
response to the ongoing searches and any “confidential” documents. While we agreed to a rolling production as needed,
it appears many responsive documents may still be outstanding and we need the production completed sufficiently in
advance of our reply brief to review all the documents in time for use in that brief.

Thanks again.



From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Tuesday, Jul 09, 2019, 5:32 PM
To: Cross, David D. <DCross@mofo.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter <cichter@ichterdavis.com>,
Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B.
<JConaway@mofo.com>, David Brody <dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John
Powers <jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>,
Vincent Russo <vrusso@robbinsfirm.com>
Subject: Re: State Defendants' Document Production

- External Email -

I was waiting on an ETA from our vendor, and I still am. It is taking a while to process, especially since you
requested metadata as well.

I haven't spoken with Vincent about the production of confidential documents and I wasn't on the conference
call this morning when you discussed. Once he confirm, I will work to get those documents to you.

With the exception of those documents noted in my past email (that are being held due to confidentiality), we
have produced all documents provided to us from our client. I do know our client is still performing searches,
and as agreed, we will continue to provide on a rolling basis.

From: Cross, David D. <DCross@mofo.com>
Sent: Tuesday, July 9, 2019 7:09 PM
To: Kimberly Anderson; Adam Sparks; Alexander Denton; Miriyala, Arvind S.; Brian Lake; Bruce Brown; Bryan Jacoutot;
                                                          3
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 331 of 532
Carey Miller; Cary Icter; Chapple, Catherine L.; Cheryl Ringer; Conaway, Jenna B.; David Brody; Halsey Knapp, Jr.; John
Powers; Josh Belinfante; Kaye Burwell; Kim Bunch; Retha Meier; Manoso, Robert W.; Robert McGuire, III; Vincent Russo
Subject: RE: State Defendants' Document Production

Kimberly -

Is there a reason you won’t answer these questions? You must know if you plan to produce more documents. And a load
file for the production shouldn’t take more than a few hours.

Also, Vincent proposed this morning that both sides go ahead and produce responsive documents that are being
withheld as confidential awaiting a PO and the parties will treat them as confidential upon receipt (without waiving the
right to challenge any such designation, of course, under the procedure agreed to). We’re agreeable to that for Curling
Plaintiffs. Accordingly, when can we expert Defendants to complete production of all remaining responsive documents?
Tomorrow?

Thanks.
DC



From: Cross, David D. <DCross@mofo.com>
Date: Tuesday, Jul 09, 2019, 7:28 AM
To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter <cichter@ichterdavis.com>,
Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B.
<JConaway@mofo.com>, David Brody <dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John
Powers <jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>,
Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

Kimberly -

Will the load file include extracted text and document breaks for the full production? When will we get that file?

Are there more documents coming, and if so, when?

Thanks.
DC



From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Tuesday, Jul 09, 2019, 7:10 AM
To: Cross, David D. <DCross@mofo.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter <cichter@ichterdavis.com>,
Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B.
<JConaway@mofo.com>, David Brody <dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John
Powers <jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
                                                            4
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 332 of 532
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>,
Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

- External Email -

David:

I apologize for the confusion, but given that the 26(f) conference was after your requests for production and we
addressed e-discovery at that time, it was my understanding we would reach a protocol regarding document
production.

We maintain that we complied with Rule 34 and Judge Totenberg’s standing order, especially considering we
provided the corresponding Bates numbers for each request. With that said, we are working with a vendor to
provide a load file and will provide that once complete.

Kimberly


Kimberly K. Anderson |404.856.3265 |

From: Cross, David D. [mailto:DCross@mofo.com]
Sent: Monday, July 08, 2019 7:42 PM
To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>; Adam Sparks <sparks@khlawfirm.com>; Alexander
Denton <Alexander.Denton@robbinsfirm.com>; Miriyala, Arvind S. <AMiriyala@mofo.com>; Brian Lake
<Brian.Lake@robbinsfirm.com>; Bruce Brown <bbrown@brucepbrownlaw.com>; Bryan Jacoutot
<bjacoutot@taylorenglish.com>; Carey Miller <carey.miller@robbinsfirm.com>; Cary Icter <cichter@ichterdavis.com>;
Chapple, Catherine L. <CChapple@mofo.com>; Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>; Conaway, Jenna B.
<JConaway@mofo.com>; David Brody <dbrody@lawyerscommittee.org>; Halsey Knapp, Jr. <hknapp@khlawfirm.com>;
John Powers <jpowers@lawyerscommittee.org>; Josh Belinfante <Josh.Belinfante@robbinsfirm.com>; Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>; Kim Bunch <Kim.Bunch@robbinsfirm.com>; Retha Meier
<Retha.Meier@robbinsfirm.com>; Manoso, Robert W. <RManoso@mofo.com>; Robert McGuire, III
<ram@ramlaw.com>; Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

Kimberly -

Please look at our document requests. We specified a format. I don’t recall an objection to that format. Am I
misremembering? Can you direct me to your objection to that requested format and where you proposed an alternative
format? My apologies if I overlooked that. I don’t have your responses handy.

How does your production comply with Rule 34? Are you representing that everything you produced is ordinarily
maintained in the format in which you produced it in the regular course of business - ie, a single PDF document that isn’t
text searchable? Are you taking the position that producing numerous documents as a single document without
searchable text (extracted text for electronic documents) constitutes a reasonably usable form?

Regardless, we disagree that this production complies with Rule 34 and it’s impeding our ability to use the documents.
I’d prefer not to burden the Court with this, but we’ll have to do that if we don’t receive a proper production as
requested and required immediately.

Also, are the more documents coming? If so, when?

Thanks.
                                                            5
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 333 of 532
DC

From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Monday, Jul 08, 2019, 4:24 PM
To: Cross, David D. <DCross@mofo.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter <cichter@ichterdavis.com>,
Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B.
<JConaway@mofo.com>, David Brody <dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John
Powers <jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>,
Vincent Russo <vrusso@robbinsfirm.com>
Subject: Re: State Defendants' Document Production

- External Email -



David-



While we try to respond in an expedient manner, we only received your email a few hours ago close to the end
of the business day.



We believe we have complied with Rule 34 and Judge Totenberg's standing order, which requires producing
those documents as maintained in the normal course of business and providing labels which correspond to each
request. Under the Joint Discovery Plan, the parties indicated we would work on an ESI protocol, and I have
not seen a proposal to date. Happy to discuss one later this week.


Kimberly

From: Cross, David D. <DCross@mofo.com>
Sent: Monday, July 8, 2019 6:57 PM
To: Kimberly Anderson; Adam Sparks; Alexander Denton; Miriyala, Arvind S.; Brian Lake; Bruce Brown; Bryan Jacoutot;
Carey Miller; Cary Icter; Chapple, Catherine L.; Cheryl Ringer; Conaway, Jenna B.; David Brody; Halsey Knapp, Jr.; John
Powers; Josh Belinfante; Kaye Burwell; Kim Bunch; Retha Meier; Manoso, Robert W.; Robert McGuire, III; Vincent Russo
Subject: RE: State Defendants' Document Production

When are we getting a production that complies with Rule 34?

Thanks.
DC



From: Cross, David D. <DCross@mofo.com>
Date: Monday, Jul 08, 2019, 1:20 PM

                                                           6
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 334 of 532

To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter <cichter@ichterdavis.com>,
Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B.
<JConaway@mofo.com>, David Brody <dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John
Powers <jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>,
Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

Kimberly -

This production doesn’t appear to comply with Rule 34. We specified the format and instead it appears you produced
every document as a single PDF. This isn’t how we requested them, nor is it how they are maintained in the ordinary
course since these obviously are not all one PDF document in the ordinary course. Worse, it doesn’t appear to be text
searchable. Please produce today a proper production as we requested and that otherwise complies with Rule 34,
including being fully text searchable via extracted text (not OCR).

Thanks.
DC

From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Wednesday, Jul 03, 2019, 2:17 PM
To: Adam Sparks <sparks@khlawfirm.com>, Alexander Denton <Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S.
<AMiriyala@mofo.com>, Brian Lake <Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan
Jacoutot <bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
<dbrody@lawyerscommittee.org>, Cross, David D. <DCross@mofo.com>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John
Powers <jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Kimberly Anderson
<Kimberly.Anderson@robbinsfirm.com>, Retha Meier <Retha.Meier@robbinsfirm.com>, Manoso, Robert W.
<RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>, Vincent Russo <vrusso@robbinsfirm.com>
Subject: State Defendants' Document Production

- External Email -

All:

Please see this link to State Defendants’ initial document production pursuant to Curling Plaintiffs’ 1st requests for
production. As previously acknowledged by the parties- these productions will be on a rolling basis given the tight
turnaround time. Pursuant to Judge Totenberg’s Standing Order, these documents are responsive to the following
requests:

       •   RFP 1: State-Defendants00000280-441
                   State-Defendants00000925-1926
       •   RFP 2: State-Defendants 00004935-4994 - Confidential
       •   RFP 4: State-Defendants 00000280-441
       •   RFP 5: State-Defendants00000280-441
                   State-Defendants00000925-1926
       •   RFP 6: State-Defendants00000280-441

                                                           7
                Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 335 of 532
                State-Defendants00000925-1926
    •   RFP 7: State-Defendants 00000280-441
    •   RFP 10: State-Defendants00001927-2078
    •   RFP 13: State-Defendants 00000001-33
    •   RFP 14: State-Defendants00004276-4683 - Confidential
    •   RFP 16: State-Defendants00002079-4275
    •   RFP 17: State-Defendants00000034-279
    •   RFP 17: State-Defendants00000442-924
    •   RFP 21: State-Defendants 00004684-4934- Confidential
    •   RFP 23: State-Defendants 00002053-2078

As noted above, we have also identified responsive documents that we consider to be confidential. Once a
stipulated protective order has been entered, we will produce those documents immediately.

Kimberly




Kimberly K. Anderson
Counsel
ROBBINS ♦ ROSS ♦ ALLOY ♦ BELINFANTE ♦ LITTLEFIELD LLC
500 14th Street NW
Atlanta, GA 30318
404.856.3265 (Direct)
678.701.9381(Main)
404.856.3250 (Fax)
www.robbinsfirm.com

Please visit our affiliated government relations practice: Robbins Government Relations
www.robbinsgr.com



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.

============================================================================

                                                             8
                Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 336 of 532
This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.




                                                             9
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 337 of 532




          SLIPSHEET
                Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 338 of 532




From:                           Cross, David D.
Sent:                           Friday, July 12, 2019 10:34 PM
To:                             Kimberly Anderson
Cc:                             Adam Sparks; Alexander Denton; Miriyala, Arvind S.; Brian Lake; Bruce Brown; Bryan
                                Jacoutot; Carey Miller; Cary Icter; Chapple, Catherine L.; Cheryl Ringer; Conaway, Jenna
                                B.; David Brody; Halsey Knapp, Jr.; John Powers; Josh Belinfante; Kaye Burwell; Kim
                                Bunch; Retha Meier; Manoso, Robert W.; Robert McGuire, III; Vincent Russo
Subject:                        RE: State Defendants' Document Production



Would appreciate an ETA on this.

Thanks.
DC




From: Cross, David D. <DCross@mofo.com>
Date: Friday, Jul 12, 2019, 12:37 PM
To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Cc: Adam Sparks <sparks@khlawfirm.com>, Alexander Denton <Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S.
<AMiriyala@mofo.com>, Brian Lake <Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>,
Bryan Jacoutot <bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
<dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>,
Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

Thanks. The issue is using the documents in our review platform where we can take advantage of certain tools.
We look forward to the new load file, hopefully today.

Thanks again.
DC




From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Friday, Jul 12, 2019, 12:31 PM
To: Cross, David D. <DCross@mofo.com>
Cc: Adam Sparks <sparks@khlawfirm.com>, Alexander Denton <Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S.
<AMiriyala@mofo.com>, Brian Lake <Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>,
Bryan Jacoutot <bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
                                                         1
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 339 of 532
<dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>,
Vincent Russo <vrusso@robbinsfirm.com>
Subject: Re: State Defendants' Document Production

- External Email -


David-

I spoke to my paralegal this morning and we figured out what happened. We are trying to fix the situation
now. We will get a load file to you as soon as we can. My initial email contained the bates ranges that respond
to the RFPs listed. That should be a good guide if you are looking for something in particular.

We are also aiming to have another production to you today and are checking on the status with our vendor.

Kimberly

From: Cross, David D. <DCross@mofo.com>
Sent: Thursday, July 11, 2019 8:51 PM
To: Kimberly Anderson
Cc: Adam Sparks; Alexander Denton; Miriyala, Arvind S.; Brian Lake; Bruce Brown; Bryan Jacoutot; Carey Miller; Cary
Icter; Chapple, Catherine L.; Cheryl Ringer; Conaway, Jenna B.; David Brody; Halsey Knapp, Jr.; John Powers; Josh
Belinfante; Kaye Burwell; Kim Bunch; Retha Meier; Manoso, Robert W.; Robert McGuire, III; Vincent Russo
Subject: RE: State Defendants' Document Production

Sorry to interrupt bedtime. I’m about to do the same.

Good idea re a call. Let us know when would work for a call in the morning.

Have a good night.




From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Thursday, Jul 11, 2019, 8:47 PM
To: Cross, David D. <DCross@mofo.com>
Cc: Adam Sparks <sparks@khlawfirm.com>, Alexander Denton <Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S.
<AMiriyala@mofo.com>, Brian Lake <Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>,
Bryan Jacoutot <bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
<dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>,
Vincent Russo <vrusso@robbinsfirm.com>
Subject: Re: State Defendants' Document Production

I’m putting my kids to bed now. We can address this issue tomorrow and it may be best to have staff or our
vendors on the phone to resolve the issue.
                                                           2
             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 340 of 532


On Jul 11, 2019, at 8:37 PM, Cross, David D. <DCross@mofo.com> wrote:

      Additional information re the issue below. The extracted text also is at the page level, not the
      document level. It appears your vendor didn’t unitize the documents in the load file, opticon file,
      or on the text level. This needs to be fixed by tomorrow afternoon.

      Thanks.




      From: Cross, David D. <DCross@mofo.com>
      Date: Thursday, Jul 11, 2019, 7:22 PM
      To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>, Adam Sparks <sparks@khlawfirm.com>,
      Alexander Denton <Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>,
      Brian Lake <Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
      <bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
      <cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
      <Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
      <dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
      <jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
      <Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
      <Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III
      <ram@ramlaw.com>, Vincent Russo <vrusso@robbinsfirm.com>
      Subject: RE: State Defendants' Document Production

      Kimberly -

      While we appreciate the load file, it’s improper and unusable as provided. It treats every page of
      your production as a distinct document. This, like the original format, makes it impossible for us
      to review your production in our traditional review platform, as it — like any normal review
      platform — requires individual document breaks in the load file so the system recognizes where
      each document in the production begins and ends. Please immediately remedy this.

      In addition to the prejudice of these delays, we’re incurring unnecessary expense with these
      issues, and we reserve the right to seek reimbursement. What we’re asking for is routine for a
      production like this, and any respectable vendor should be able to prepare an appropriate load
      file for this production in a matter of hours. If you’d like a referral to a reliable vendor, please let
      us know. We’d be happy to help if it would expedite resolution.

      Thanks.
      DC




      From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
      Date: Thursday, Jul 11, 2019, 8:35 AM
      To: Cross, David D. <DCross@mofo.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
      <Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
      <Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
      <bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
                                                         3
          Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 341 of 532
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
<dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III
<ram@ramlaw.com>, Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

- External Email -

David-

As noted in our responses, we objected to a few of your requests as vague and overly broad, but
noted that if you provided search terms to us to narrow your requests, we would be willing to
produce documents pursuant to those search terms. Please take a look at those requests and
provide search terms as requested.

And I’m not really sure what you are looking for in your last questions.

Kimberly


Kimberly K. Anderson |404.856.3265 |

From: Cross, David D. [mailto:DCross@mofo.com]
Sent: Wednesday, July 10, 2019 6:12 PM
To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>; Adam Sparks
<sparks@khlawfirm.com>; Alexander Denton <Alexander.Denton@robbinsfirm.com>; Miriyala, Arvind
S. <AMiriyala@mofo.com>; Brian Lake <Brian.Lake@robbinsfirm.com>; Bruce Brown
<bbrown@brucepbrownlaw.com>; Bryan Jacoutot <bjacoutot@taylorenglish.com>; Carey Miller
<carey.miller@robbinsfirm.com>; Cary Icter <cichter@ichterdavis.com>; Chapple, Catherine L.
<CChapple@mofo.com>; Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>; Conaway, Jenna B.
<JConaway@mofo.com>; David Brody <dbrody@lawyerscommittee.org>; Halsey Knapp, Jr.
<hknapp@khlawfirm.com>; John Powers <jpowers@lawyerscommittee.org>; Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>; Kaye Burwell <Kaye.burwell@fultoncountyga.gov>; Kim Bunch
<Kim.Bunch@robbinsfirm.com>; Retha Meier <Retha.Meier@robbinsfirm.com>; Manoso, Robert W.
<RManoso@mofo.com>; Robert McGuire, III <ram@ramlaw.com>; Vincent Russo
<vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

What search terms have you used? We can identify additional terms once we know what you’ve used
already.

Also, are you relying only on search terms or also on other means of identifying responsive documents?
If the latter, what other means and for what categories of documents?

Thanks.




From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Wednesday, Jul 10, 2019, 1:22 PM

                                                   4
        Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 342 of 532

To: Cross, David D. <DCross@mofo.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
<dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III
<ram@ramlaw.com>, Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

- External Email -

Here is the link to a load file with the production from July 3:
https://www.dropbox.com/sh/t7tfx4dpqjqlwbm/AAA10Bc8DQpslaBCGPvPI_xSa?dl=0.

We previously responded what documents we are deeming confidential for now (documents
responsive to RFP 2, 14, 21). Once the Coalition Plaintiffs confirm that they agree that the
documents are confidential and subject to the terms of the proposed protective order, and that they
will be subject to the final protective order when entered, we can produce those documents.

We are working with our client to determine if there are any more responsive documents. I will
note that we requested search terms for some of your requests to aid in a speedy production. I am
happy to coordinate with someone on your team regarding these search terms.


Kimberly K. Anderson |404.856.3265 |

From: Cross, David D. [mailto:DCross@mofo.com]
Sent: Tuesday, July 09, 2019 8:36 PM
To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>; Adam Sparks
<sparks@khlawfirm.com>; Alexander Denton <Alexander.Denton@robbinsfirm.com>; Miriyala, Arvind
S. <AMiriyala@mofo.com>; Brian Lake <Brian.Lake@robbinsfirm.com>; Bruce Brown
<bbrown@brucepbrownlaw.com>; Bryan Jacoutot <bjacoutot@taylorenglish.com>; Carey Miller
<carey.miller@robbinsfirm.com>; Cary Icter <cichter@ichterdavis.com>; Chapple, Catherine L.
<CChapple@mofo.com>; Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>; Conaway, Jenna B.
<JConaway@mofo.com>; David Brody <dbrody@lawyerscommittee.org>; Halsey Knapp, Jr.
<hknapp@khlawfirm.com>; John Powers <jpowers@lawyerscommittee.org>; Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>; Kaye Burwell <Kaye.burwell@fultoncountyga.gov>; Kim Bunch
<Kim.Bunch@robbinsfirm.com>; Retha Meier <Retha.Meier@robbinsfirm.com>; Manoso, Robert W.
<RManoso@mofo.com>; Robert McGuire, III <ram@ramlaw.com>; Vincent Russo
<vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

Thanks for the update. Please provide by tomorrow morning an ETA on completing your production,
including in response to the ongoing searches and any “confidential” documents. While we agreed to a
rolling production as needed, it appears many responsive documents may still be outstanding and we
need the production completed sufficiently in advance of our reply brief to review all the documents in
time for use in that brief.


                                                   5
          Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 343 of 532
Thanks again.



From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Tuesday, Jul 09, 2019, 5:32 PM
To: Cross, David D. <DCross@mofo.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
<dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III
<ram@ramlaw.com>, Vincent Russo <vrusso@robbinsfirm.com>
Subject: Re: State Defendants' Document Production

- External Email -

I was waiting on an ETA from our vendor, and I still am. It is taking a while to process, especially
since you requested metadata as well.

I haven't spoken with Vincent about the production of confidential documents and I wasn't on
the conference call this morning when you discussed. Once he confirm, I will work to get those
documents to you.

With the exception of those documents noted in my past email (that are being held due to
confidentiality), we have produced all documents provided to us from our client. I do know our
client is still performing searches, and as agreed, we will continue to provide on a rolling basis.

From: Cross, David D. <DCross@mofo.com>
Sent: Tuesday, July 9, 2019 7:09 PM
To: Kimberly Anderson; Adam Sparks; Alexander Denton; Miriyala, Arvind S.; Brian Lake; Bruce Brown;
Bryan Jacoutot; Carey Miller; Cary Icter; Chapple, Catherine L.; Cheryl Ringer; Conaway, Jenna B.; David
Brody; Halsey Knapp, Jr.; John Powers; Josh Belinfante; Kaye Burwell; Kim Bunch; Retha Meier; Manoso,
Robert W.; Robert McGuire, III; Vincent Russo
Subject: RE: State Defendants' Document Production

Kimberly -

Is there a reason you won’t answer these questions? You must know if you plan to produce more
documents. And a load file for the production shouldn’t take more than a few hours.

Also, Vincent proposed this morning that both sides go ahead and produce responsive documents that
are being withheld as confidential awaiting a PO and the parties will treat them as confidential upon
receipt (without waiving the right to challenge any such designation, of course, under the procedure
agreed to). We’re agreeable to that for Curling Plaintiffs. Accordingly, when can we expert Defendants
to complete production of all remaining responsive documents? Tomorrow?

Thanks.

                                                   6
          Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 344 of 532
DC



From: Cross, David D. <DCross@mofo.com>
Date: Tuesday, Jul 09, 2019, 7:28 AM
To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>, Adam Sparks <sparks@khlawfirm.com>,
Alexander Denton <Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian
Lake <Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
<dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III
<ram@ramlaw.com>, Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

Kimberly -

Will the load file include extracted text and document breaks for the full production? When will we get
that file?

Are there more documents coming, and if so, when?

Thanks.
DC



From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Tuesday, Jul 09, 2019, 7:10 AM
To: Cross, David D. <DCross@mofo.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
<dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III
<ram@ramlaw.com>, Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

- External Email -

David:

I apologize for the confusion, but given that the 26(f) conference was after your requests for
production and we addressed e-discovery at that time, it was my understanding we would reach a
protocol regarding document production.



                                                   7
          Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 345 of 532
We maintain that we complied with Rule 34 and Judge Totenberg’s standing order, especially
considering we provided the corresponding Bates numbers for each request. With that said, we are
working with a vendor to provide a load file and will provide that once complete.

Kimberly


Kimberly K. Anderson |404.856.3265 |

From: Cross, David D. [mailto:DCross@mofo.com]
Sent: Monday, July 08, 2019 7:42 PM
To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>; Adam Sparks
<sparks@khlawfirm.com>; Alexander Denton <Alexander.Denton@robbinsfirm.com>; Miriyala, Arvind
S. <AMiriyala@mofo.com>; Brian Lake <Brian.Lake@robbinsfirm.com>; Bruce Brown
<bbrown@brucepbrownlaw.com>; Bryan Jacoutot <bjacoutot@taylorenglish.com>; Carey Miller
<carey.miller@robbinsfirm.com>; Cary Icter <cichter@ichterdavis.com>; Chapple, Catherine L.
<CChapple@mofo.com>; Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>; Conaway, Jenna B.
<JConaway@mofo.com>; David Brody <dbrody@lawyerscommittee.org>; Halsey Knapp, Jr.
<hknapp@khlawfirm.com>; John Powers <jpowers@lawyerscommittee.org>; Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>; Kaye Burwell <Kaye.burwell@fultoncountyga.gov>; Kim Bunch
<Kim.Bunch@robbinsfirm.com>; Retha Meier <Retha.Meier@robbinsfirm.com>; Manoso, Robert W.
<RManoso@mofo.com>; Robert McGuire, III <ram@ramlaw.com>; Vincent Russo
<vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

Kimberly -

Please look at our document requests. We specified a format. I don’t recall an objection to that format.
Am I misremembering? Can you direct me to your objection to that requested format and where you
proposed an alternative format? My apologies if I overlooked that. I don’t have your responses handy.

How does your production comply with Rule 34? Are you representing that everything you produced is
ordinarily maintained in the format in which you produced it in the regular course of business - ie, a
single PDF document that isn’t text searchable? Are you taking the position that producing numerous
documents as a single document without searchable text (extracted text for electronic documents)
constitutes a reasonably usable form?

Regardless, we disagree that this production complies with Rule 34 and it’s impeding our ability to use
the documents. I’d prefer not to burden the Court with this, but we’ll have to do that if we don’t receive
a proper production as requested and required immediately.

Also, are the more documents coming? If so, when?

Thanks.
DC

From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Monday, Jul 08, 2019, 4:24 PM
To: Cross, David D. <DCross@mofo.com>, Adam Sparks <sparks@khlawfirm.com>, Alexander Denton
<Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake
<Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter

                                                    8
          Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 346 of 532
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
<dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III
<ram@ramlaw.com>, Vincent Russo <vrusso@robbinsfirm.com>
Subject: Re: State Defendants' Document Production

- External Email -

David-

While we try to respond in an expedient manner, we only received your email a few hours ago
close to the end of the business day.

We believe we have complied with Rule 34 and Judge Totenberg's standing order, which
requires producing those documents as maintained in the normal course of business and
providing labels which correspond to each request. Under the Joint Discovery Plan, the parties
indicated we would work on an ESI protocol, and I have not seen a proposal to date. Happy to
discuss one later this week.

Kimberly

From: Cross, David D. <DCross@mofo.com>
Sent: Monday, July 8, 2019 6:57 PM
To: Kimberly Anderson; Adam Sparks; Alexander Denton; Miriyala, Arvind S.; Brian Lake; Bruce Brown;
Bryan Jacoutot; Carey Miller; Cary Icter; Chapple, Catherine L.; Cheryl Ringer; Conaway, Jenna B.; David
Brody; Halsey Knapp, Jr.; John Powers; Josh Belinfante; Kaye Burwell; Kim Bunch; Retha Meier; Manoso,
Robert W.; Robert McGuire, III; Vincent Russo
Subject: RE: State Defendants' Document Production

When are we getting a production that complies with Rule 34?

Thanks.
DC



From: Cross, David D. <DCross@mofo.com>
Date: Monday, Jul 08, 2019, 1:20 PM
To: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>, Adam Sparks <sparks@khlawfirm.com>,
Alexander Denton <Alexander.Denton@robbinsfirm.com>, Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian
Lake <Brian.Lake@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>, Bryan Jacoutot
<bjacoutot@taylorenglish.com>, Carey Miller <carey.miller@robbinsfirm.com>, Cary Icter
<cichter@ichterdavis.com>, Chapple, Catherine L. <CChapple@mofo.com>, Cheryl Ringer
<Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B. <JConaway@mofo.com>, David Brody
<dbrody@lawyerscommittee.org>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Retha Meier
<Retha.Meier@robbinsfirm.com>, Manoso, Robert W. <RManoso@mofo.com>, Robert McGuire, III
<ram@ramlaw.com>, Vincent Russo <vrusso@robbinsfirm.com>
Subject: RE: State Defendants' Document Production

                                                   9
           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 347 of 532
Kimberly -

This production doesn’t appear to comply with Rule 34. We specified the format and instead it appears
you produced every document as a single PDF. This isn’t how we requested them, nor is it how they are
maintained in the ordinary course since these obviously are not all one PDF document in the ordinary
course. Worse, it doesn’t appear to be text searchable. Please produce today a proper production as we
requested and that otherwise complies with Rule 34, including being fully text searchable via extracted
text (not OCR).

Thanks.
DC

From: Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Date: Wednesday, Jul 03, 2019, 2:17 PM
To: Adam Sparks <sparks@khlawfirm.com>, Alexander Denton <Alexander.Denton@robbinsfirm.com>,
Miriyala, Arvind S. <AMiriyala@mofo.com>, Brian Lake <Brian.Lake@robbinsfirm.com>, Bruce Brown
<bbrown@brucepbrownlaw.com>, Bryan Jacoutot <bjacoutot@taylorenglish.com>, Carey Miller
<carey.miller@robbinsfirm.com>, Cary Icter <cichter@ichterdavis.com>, Chapple, Catherine L.
<CChapple@mofo.com>, Cheryl Ringer <Cheryl.ringer@fultoncountyga.gov>, Conaway, Jenna B.
<JConaway@mofo.com>, David Brody <dbrody@lawyerscommittee.org>, Cross, David D.
<DCross@mofo.com>, Halsey Knapp, Jr. <hknapp@khlawfirm.com>, John Powers
<jpowers@lawyerscommittee.org>, Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Kaye Burwell
<Kaye.burwell@fultoncountyga.gov>, Kim Bunch <Kim.Bunch@robbinsfirm.com>, Kimberly Anderson
<Kimberly.Anderson@robbinsfirm.com>, Retha Meier <Retha.Meier@robbinsfirm.com>, Manoso, Robert W.
<RManoso@mofo.com>, Robert McGuire, III <ram@ramlaw.com>, Vincent Russo
<vrusso@robbinsfirm.com>
Subject: State Defendants' Document Production

- External Email -

All:

Please see this link to State Defendants’ initial document production pursuant to Curling Plaintiffs’
1st requests for production. As previously acknowledged by the parties- these productions will be
on a rolling basis given the tight turnaround time. Pursuant to Judge Totenberg’s Standing Order,
these documents are responsive to the following requests:

       •   RFP 1: State-Defendants00000280-441
                   State-Defendants00000925-1926
       •   RFP 2: State-Defendants 00004935-4994 - Confidential
       •   RFP 4: State-Defendants 00000280-441
       •   RFP 5: State-Defendants00000280-441
                   State-Defendants00000925-1926
       •   RFP 6: State-Defendants00000280-441
                   State-Defendants00000925-1926
       •   RFP 7: State-Defendants 00000280-441
       •   RFP 10: State-Defendants00001927-2078
       •   RFP 13: State-Defendants 00000001-33
       •   RFP 14: State-Defendants00004276-4683 - Confidential
       •   RFP 16: State-Defendants00002079-4275
       •   RFP 17: State-Defendants00000034-279
       •   RFP 17: State-Defendants00000442-924
       •   RFP 21: State-Defendants 00004684-4934- Confidential
       •   RFP 23: State-Defendants 00002053-2078
                                                  10
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 348 of 532


As noted above, we have also identified responsive documents that we consider to be
confidential. Once a stipulated protective order has been entered, we will produce those
documents immediately.

Kimberly




Kimberly K. Anderson
Counsel
ROBBINS ♦ ROSS ♦ ALLOY ♦ BELINFANTE ♦ LITTLEFIELD LLC
500 14th Street NW
Atlanta, GA 30318
404.856.3265 (Direct)
678.701.9381(Main)
404.856.3250 (Fax)
www.robbinsfirm.com

Please visit our affiliated government relations practice: Robbins Government Relations
www.robbinsgr.com



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by
reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by
reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by
reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by
reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by
reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.
                                                    11
              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 349 of 532


       =====================================================================
       =======

       This message may be confidential and privileged. Use or disclosure by anyone other than an
       intended addressee is prohibited. If you received this message in error, please delete it and advise
       the sender by reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn
about Morrison & Foerster LLP’s Privacy Policy.




                                                        12
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 350 of 532




          SLIPSHEET
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 351 of 532




From:                               Kimberly Anderson <Kimberly.Anderson@robbinsfirm.com>
Sent:                               Sunday, July 21, 2019 6:22 PM
To:                                 Tepfer, Cameron A.
Cc:                                 Josh Belinfante; Cross, David D.; Vincent Russo; Chapple, Catherine L.; Bruce Brown;
                                    Bryan Tyson (btyson@taylorenglish.com); Carey Miller; Alexander Denton; Brian Lake;
                                    Bryan Jacoutot; Cate Berenato; Manoso, Robert W.; Bentrott, Jane P.; Miriyala, Arvind
                                    S.; Brimer, Marcie; Ali, Reema Shocair; Conaway, Jenna B.;
                                    kaye.burwell@fultoncountyga.gov; cheryl.ringer@fultoncountyga.gov;
                                    david.lowman@fultoncountyga.gov; cichter@ichterdavis.com;
                                    jpowers@lawyerscommittee.org; dbrody@lawyerscommittee.org; Halsey G. Knapp;
                                    Adam M. Sparks
Subject:                            Re: Curling et al v. Raffensperger et al: State Defendants' Production


- External Email -


        Cameron:


        As all parties have recognized, everyone is very busy preparing for the upcoming hearing and the
        timeline you indicate below is unreasonable. Many of your requests were overbroad (which the court
        even noted at our May 31 conference) and, we sought clarification on several of the requests you
        reference below (especially as it pertains to communications). We even proposed discussing search
        terms about a week or so ago by phone given that we maintain your requests are too broad as written
        to perform any meaningful search. Given the tight timeline and upcoming preliminary injunction
        hearing, we all agreed that production would be on a rolling basis, which we continue to do.

As for the ESI- we provided your terms to our vendor and we provided the native files as provided to us. Again- we are
willing to talk with vendors on the phone to see if we can resolve whatever issues you have.

Kimberly

On Jul 21, 2019, at 2:48 PM, Tepfer, Cameron A. <CTepfer@mofo.com> wrote:

        Counsel,

        We write to request that you immediately remedy your deficient productions.

        Excluding documents produced on behalf of their experts (Payton and Shamos), State Defendants have
        made two productions of documents totaling 132 documents. Given the breadth of claims and issues in
        this case, a production of this size is deficient on its face. Indeed, a review of these documents reflects
        significant deficiencies in State Defendants’ discovery responses.

        It appears that State Defendants have conducted absolutely no searches of computer or email
        databases, instead relying almost entirely on hard copy documents to satisfy their discovery
        obligations. This is plainly deficient. In your objections you indicate that Curling Plaintiffs could provide
        you with search terms to identify responsive documents. It is not our obligation, however, to identify
        responsive documents for you. Nor do we have the insight into your clients’ internal communications

                                                              1
        Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 352 of 532
and other ESIs to provide a complete set of search terms or custodians. You are required, regardless of
whether we provide you with search terms, to identify and produce responsive communications and
ESI. You have failed to do so. Any search terms we would provide would supplement your own
searches, were you to conduct any.

Our requests seek highly relevant communications regarding important topics, e.g.: Security Breaches
or Security Vulnerabilities (Request Nos. 1 and 3), the move of election servers from KSU (Request No.
7), communications with DRE providers (Request No. 12), communications related to the SAFE
commission (Request No. 16), and communications related to the 2018 hack of Georgia’s voter
registration system (Request Nos. 24-28). In response, State Defendants have produced a handful of
email exchanges in PDF form regarding the March 2017 elections.kennesaw.edu website vulnerabilities,
a proposed collaboration between KSU and Georgia Tech regarding KSU’s firewall protections, and a
single email exchange between Logan Lamb and Merle King in August 2016. That is, State Defendants
produced limited documents regarding two potential vulnerabilities, but largely failed to produce any
communications at all responsive to Request Nos. 7, 12, 16, and 24-28.

Moreover, these documents have been provided in a manner inconsistent with typical ESI productions
or Rule 34’s requirements, failing to contain any metadata. Your production fails to satisfy basic ESI
protocols, particularly those specified in our Requests. All but five of the documents you produced were
produced as image files. These files were clearly not produced as they were kept in the usual
course. For example, a service contract was apparently arbitrarily separated into multiple different
files. Other documents are orphaned throughout the production such as single PDF files stating
“Appendix A Muscogee County” or “Appendix B Richmond County.” Further, these documents fail to
reflect any attachment relationships between documents or information about the folders in which
those documents were found. Indeed, the only custodian listed for these documents is “(SOS) Secretary
of State” and many of the documents do not even reflect an author. These deficiencies inhibit
meaningful review and particularly impede our ability to properly examine witnesses.

Please confirm by the end of the day today that you will immediately produce responsive
communications and other ESI related to these highly relevant topics by COB tomorrow. If not, we will
be forced to seek the Court’s intervention.

Best,

CAMERON TEPFER
Associate | Morrison & Foerster LLP
2000 Pennsylvania Avenue, NW | Washington, DC 20006-1888
P: +1 (212) 336-4373
mofo.com | LinkedIn | Twitter




=====================================================================
=======

This message may be confidential and privileged. Use or disclosure by anyone other than an
intended addressee is prohibited. If you received this message in error, please delete it and advise
the sender by reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.




                                                   2
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 353 of 532




            EXHIBIT 2
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 354 of 532
                   Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 355 of 532
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost

 J. Alex Halderman, Ann Arbor, MI
                                                                         4     160.00         4    267.00               4,736.49          $5,163.49


 Lowell Finley, Berkeley, CA
                                                                         1     40.00          1    66.00                1,346 60          $1,452.60



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00


                                                                                                                    TOTAL                 $6,616.09


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
                                                                 Itemization for Fees of the Clerk

 Date        Initials       Name / Invoice Number         Code      Quantity     Rate       Amount                                Description                    Cost Index

10/17/2018   19898      DAVID D. CROSS              056                   1.00     221.00      221.00 Registration Fees                                             23031593

                                                                                                      CLERK, U.S. COURT OF APPEALS, ELEVENTH C RCUIT,

                                                                                                      D. Cross Admission Check

                        Voucher=01883391 Paid                                                         Vendor=CLERK, U.S. COURT OF APPEALS, ELEVENTH C Balance=

                                                                                                      .00 Amount= 221.00

                                                                                                      Check#99065781 10/17/2018



                                                    Subtotal for Fees of the Clerk:         221.00
                                                                                                                                                                               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 356 of 532
                                                                      Itemization for Transcripts

 Date        Initials       Name / Invoice Number         Code   Quantity      Rate           Amount                                    Description            Cost Index

05/03/2018   19929      JENNA B. CONAWAY            057                 1.00      514.25          514.25 Reporting Fees                                           22705680

                                                                                                         Jenna Conaway, Obtain 24hr. transcript of status

                                                                                                         hearing in Curling v. Kemp

                        Voucher=01848471 Paid                                                            Vendor=JENNA B. CONAWAY Balance= .00 Amount= 514.25

                                                                                                         Check #170496 05/11/2018



05/17/2018   19929      JENNA B. CONAWAY            005                 1.00          52.20        52.20 Reporting Fees                                           22723429

                                                                                                         Jenna Conaway, Transcript of Telephonic

                                                                                                         Conference for May 9, 2018 proceedings.

                        Voucher=01851236 Paid                                                            Vendor=JENNA B. CONAWAY Balance= .00 Amount= 52.20

                                                                                                         Check #171259 05/25/2018



05/17/2018   19929      JENNA B. CONAWAY            057                 1.00          25.20        25.20 Reporting Fees                                           22724145

                                                                                                         Jenna Conaway, Transcript of 5/10/18 Status

                                                                                                         Conference.

                        Voucher=01851334 Paid                                                            Vendor=JENNA B. CONAWAY Balance= .00 Amount= 25,20

                                                                                                         Check #171259 05/25/2018



09/14/2018   19929      JENNA B. CONAWAY            057                 1.00     1689.50         1689.50 Reporting Fees                                           22965699

                                                                                                         Jenna Conaway, Transcript of Court Proceedings

                                                                                                         held on 9/12/2018 in the Curling v. Kemp case in

                                                                                                         N.D. Ga.

                        Voucher=01878099 Paid                                                            Vendor=JENNA B. CONAWAY Balance= 00 Amount= 1689.50

                                                                                                         Check #177586 09/28/2018



09/17/2018   19929      JENNA B. CONAWAY            057                 1.00          65.40        65.40 Reporting Fees                                           22974359

                                                                                                         Jenne Conaway, Merchant: Mountain

                        Voucher=01878697 Paid                                                            Vendor=JENNA B. CONAWAY Balance= .00 Amount= 65.40
                                                                                                                                                                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 357 of 532




                                                                                                         Check #177586 09/28/2018
10/04/2018   22257   PATRICK JOHNSON         057   1.00   435.60   435.60 Reporting Fees                                       23005677

                                                                          PLANET DEPOS, Court Reporting Services

                     Voucher=01881426 Paid                                Vendor=PLANET DEPOS Balance= .00 Amount= 435.60

                                                                          /Check#3002855 11/23/2018



04/11/2019   19929   JENNA B. CONAWAY        057   1.00   381.15   381.15 Reporting Fees                                       23467136

                                                                          Transcript Fees, Jenna Conaway, I paid via

                                                                          Googie Pay (as required by the court reporter)

                                                                          For the transcript of the April 9, 2019 Status

                                                                          Conference before Judge Totenberg.

                     Voucher=01924598 Paid                                Vendor=JENNA B. CONAWAY Balance=Amount= 381.15.00

                                                                          Check #186840 05/10/2019



05/29/2019   19929   JENNA B. CONAWAY              1.00   217.80   217.80 Reporting Fees                                       23518033

                                                                          Transcript Fees, Jenna Conaway, Transcript of

                                                                          May 24, 2019 Telephonic Conference.

                     Voucher-01930265 Paid                                Vendor=JENNA B. CONAWAY Balance=Amount= 217.80.00

                                                                          Check #188008 06/07/2019



06/04/2019   19929   JENNA B. CONAWAY        057   1.00   490.05   490.05 Reporting Fees                                       23543771

                                                                          Transcript Fees, Jenna Conaway, Transcript of

                                                                          May 31, 2019 Status Conference.

                     Voucher=01930787 Paid                                Vendor=JENNA B. CONAWAY Balance=Amount= 490.05

                                                                          Check #188256 06/14/2019



07/11/2019   19929   JENNA B. CONAWAY        057   1.00   190.75   190.75 Reporting Fees                                       23647877

                                                                          Transcript Fees, Jenne Conaway, Transcript of

                                                                          July 11, 2019 Teleconference.

                     Voucher=01945420 Paid                                Vendor=JENNA B. CONAWAY Balance= 00 Amount= 190.75

                                                                          Check #192186 08/09/2019
                                                                                                                                          Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 358 of 532
07/15/2019   19898   DAVID D. CROSS          057   1.00   1463.08   1463.08 Reporting Fees                                                   23595793

                                                                            1,463.08VERITEXT/NEWYORK REPORT NG COMPANY LLC,

                                                                            Reporting/Transcript Fees

                     Voucher=01940853 Paid                                  Vendor=VERITEXT/NEW YORK REPORTING COMPANY LLC Balance=.00

                                                                            Amount= 1463.08

                                                                            Check #3010727 08/23/2019



07/17/2019   19929   JENNA B. CONAWAY        057   1.00    266.20    266.20 Reporting Fees                                                   23647876

                                                                            Transcript Fees, Jenna Conaway, July 17, 2019

                                                                            Transcript,Teleconference

                     Voucher=01945419 Paid                                  Vendor=JENNAB. CONAWAY Balance= .00 Amount= 266.20.00

                                                                            Check #192186 08/09/2019



07/26/2019   19898   DAVID D. CROSS          057   1.00   1398.00   1398.00 Reporting Fees                                                   23615525

                                                                            VERITEXT/NEW YORK REPORTING COMPANY LLC,

                                                                            Reporting/Transcript Fees
                                                                            Vendor=VERITEXT/NEW YORK REPORTING COMPANY LLC Balance=
                     Voucher=01943744 Paid
                                                                            .00
                                                                            Check #3011101 09ID6I2019



07/26/2019   19898   DAVID D. CROSS          057   1.00   3120.85   3120.85 Reporting Fees                                                   23615526

                                                                            VERITEXT/NEW YORK REPORTING COMPANY LLC,

                                                                            Reporting/Transcript Fees
                                                                            Vendor=VERITEXT/NEW YORK REPORTING COMPANY LLC Balance=
                     Voucher=01943745 Paid
                                                                            .00
                                                                            Amount= 3120.85                                              -

                                                                            Check #3011101 09/06/2019



07/26/2019   19972   JANE P. BENTROTT        057   1.00   1768.75   1768.75 Reporting Fees                                                   23618324

                                                                            VERITEXT/NEW YORK REPORTING COMPANY LLC,

                                                                            Reporting/Transcript Fees

                     Voucher=01944032 Paid                                  NEW YORK REPORTING COMPANY LLC Balance= ,00
                                                                                                                                                        Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 359 of 532




                                                                            Amount= 1768.75

                                                                            Check #3011101 09/06/2019
08/02/2019   19929   JENNA B. CONAWAY          057            1.00      621.90     621.90 Reporting Fees                                           23648296

                                                                                          Transcript Fees, Jenne Conaway, Transcript of

                                                                                          July 25 & 26, 2019 Preliminary Injunction

                                                                                          Hearing Transcripts

                     Voucher=01945431 Paid                                                Vendor=JENNA B. CONAWAY Balance= .00 Amount= 621,90

                                                                                          Check #192186 08/09/2019



09/09/2019   19929   JENNA B. CONAWAY          057            1.00      427.75     427.75 Reporting Fees                                           23715807

                                                                                          Transcript Fees, Jenne Conaway, Transcript of

                                                                                          Aug. 27, 2019 Teleconference.

                     Voucher=01952785 Unpaid                                              Vendor=JENNA B. CONAWAY Balance= 427.75 Amount= 427.75



09/09/2019   19929   JENNA B. CONAWAY          057            1.00      320.65     320.65 Reporting Fees                                           23715608

                                                                                          Transcript Fees, Jenna Conaway, Transcript of

                                                                                          June 28 Teleconference

                     Voucher=01952786 Unpaid                                              Vendor=JENNA B. CONAWAY Balance= 320.65 Amount= 320.65



                                                     Subtotal for Transcripts: 13449.08
                                                                                                                                                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 360 of 532
                                                             Itemization for Printing & Copying

Date         Initials       Name / Invoice Number     Code        Quantity      Rate          Amount                               Description   Cost Index

04/24/2018   19929      JENNA B. CONAWAY            004                775.00          0.21       162.75 Photocopies                                22694898

                                                                                                         USER DEFINED 1: VAPRINT



07/30/2018   19929      JENNA B. CONAWAY            043                  1.00          1.40         1.40 Outside Copying Svcs                       22878929

                                                                                                         USER DEFINED 1: DCDISB



07/30/2018   19929      JENNA B. CONAWAY            004                156.00          0.21        32.76 Photocopies                                22878997

                                                                                                         USER DEFINED 1: DCPRINT



08/08/2018   22270      ROB MANOSO                  004                379.00          0.21        79 59 Photocopies                                22900726

                                                                                                         USER DEFINED 1: DCPRINT



08/14/2018   22270      ROB MANOSO                  004                  1.00          0.21         0 21 Photocopies                                22977256

                                                                                                         USER DEFINED 1: DCPRINT



08/14/2018   22270      ROB MANOSO                  019                324.00          0.70       226 80 Color Copies                               22977257

                                                                                                         USER DEFINED 1: DCPRINT



09/04/2018   19929      JENNA B. CONAWAY            004                640.00          0.21       134.40 Photocopies                                22979683

                                                                                                         USER DEFINED 1: DCPRINT



09/05/2018   19929      JENNA B. CONAWAY            004                284.00          0.21        59.64 Photocopies                                23228270

                                                                                                         USER DEFINED 1: DCPRINT



09/05/2018   19929      JENNA B. CONAWAY            043                  1.00          1.40         1.40 Outside Copying Svcs                       23228283

                                                                                                         USER DEFINED 1: DCDISB



09/06/2018   19929      JENNA B. CONAWAY            004                109.00          0.21        22 89 Photocopies                                22979684
                                                                                                                                                               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 361 of 532




                                                                                                         USER DEFINED 1: DCPRINT
09/06/2018   19929   JENNA B. CONAWAY       004   3495.00    0.21    733 95 Photocopies               22984966

                                                                            USER DEFINED 1: DCPRINT



09/17/2018   19929   JENNA B. CONAWAY       004    315.00    0.21     66.15 Photocopies               22963183

                                                                            USER DEFINED 1: LAPRINT



09/25/2018   18553   CATHERINE L. CHAPPLE   043      1.00    7.00      7.00 Outside Copying Svcs      22977211

                                                                            USER DEFINED 1: DCDISB



11/26/2018   22703   HOLLY M. CHAISSON      004     83.00    0.21     17.43 Photocopies               23170766

                                                                            USER DEFINED 1: DCPRINT



11/26/2018   22703   HOLLY M. CHAISSON      043      1.00    1.40      1.40 Outside Copying Svcs      23170776

                                                                            USER DEFINED 1: DCDISB



12/03/2018   16158   CATHY A. WOODS         004     58.00    0.21     12.18 Photocopies               23174511

                                                                            USER DEFINED 1: DCCCO5A



12/05/2018   22703   HOLLY M. CHAISSON      004   1363.00    0.21    286 23 Photocopies               23208416

                                                                            USER DEFINED 1: DCPRINT



12/05/2018   22703   HOLLY M. CHAISSON      043      1.00   11.20     11 20 Outside Copying Svcs      23208428

                                                                            USER DEFINED 1: DCDISB



01/07/2019   22703   HOLLY M. CHAISSON      004   3184.00    0.21    668.64 Photocopies               23293754

                                                                            USER DEFINED 1: DCPRINT



01/07/2019   22703   HOLLY M. CHAISSON      019   1587.00    0.70   1110 90 Color Copies              23293755

                                                                            USER DEFINED 1: DCPRINT
                                                                                                                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 362 of 532
02/26/2019   19422   ARTHUR KELLER           944      1.00   26888.22   26888 22 Outside Copying Service                                          23346262

                                                                                 GEORGIA SECRETARY OF STATE, Open Records Request

                                                                                 - Paid by Finance Dept P-Card - Order #11275

                     Voucher=01910854 Paid                                       Vendor=GEORGIA SECRETARY OF STATE Balance= .00 Amount=

                                                                                 26888.22

                                                                                 Check #00114354 03/01/2019



05/22/2019   20386   ARVIND S. MIRIYALA      004     51.00       0.21      10.71 Photocopies                                                      23498534

                                                                                 USER DEFINED 1 • DCCCO5B

                                                                                 Check #188288 06/14/2019



06/03/2019   19929   JENNA B. CONAWAY        004    310.00       0.21      65.10 Photocopies                                                      23522500

                                                                                 USER DEFINED 1: SFPRINT



07/08/2019   18553   CATHERINE L. CHAPPLE    004    158.00       0.21      33.18 Photocopies                                                      23592841

                                                                                 USER DEFINED 1: DCPRINT



07/11/2019   20386   ARVIND S. MIRIYALA      004   4101.00       0.21     861 21 Photocopies                                                      23592842

                                                                                 USER DEFINED 1: DCPRINT



07/12/2019   19929   JENNA B CONAWAY         004     74.00       0.21      15 54 Photocopies                                                      23592843

                                                                                 USER DEFINED 1: DCPRINT



07/12/2019   19929   JENNA B. CONAWAY        043      1.00       1.40       1.40 Outside Copying Svcs                                             23592855

                                                                                 USER DEFINED 1: DCDISB



07/18/2019   19929   JENNA B. CONAWAY        944      1.00     225.02     225.02 Outside Copying Service                                          23648297

                                                                                 Document Reproduction, Jenna Conaway, Print

                                                                                 potential exhibits through FedEx for July 19
                                                                                 deposition of Dr. Michael Shamos (Part 1 of 3).Vendor=JENNA B.
                                                                                 CONAWAY Balance=Amount= 389.91.00
                                                                                                                                                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 363 of 532




                     Voucher=01945432 Paid                                       Check #192186 08/09/2019
07/18/2019   19929   JENNA B. CONAWAY              1.00    57.80    57 80 Outside Copying Service                                          23648298

                                                                          Document Reproduction, Jenna Conaway, Print

                                                                          potential exhibits through FedEx for July 19
                                                                          deposition of Dr. Michael Shamos (Part 2 of 3).Vendor=JENNA B.
                                                                          CONAWAY Balance=Amount= 389.91.00
                     Voucher=01945432 Paid                                Check #192186 08/09/2019




07/18/2019   19929   JENNA B. CONAWAY        944   1.00   107.09   107.09 Outside Copying Service                                          23648299

                                                                          Document Reproduction, Jenna Conaway, Print

                                                                          potential exhibits through FedEx for July 19
                                                                          deposition of Dr. Michael Shamos (Part 3 of 3).Vendor=JENNA B.
                     Voucher=01945432 Paid
                                                                          CONAWAY Balance=Amount= 389.91.00
                                                                          Check #192186 08/09/2019



07/19/2019   18553   CATHERINE L. CHAPPLE    944   1.00    73.89    73 89 Outside Copying Service                                          23606514

                                                                          Document Reproduction, Catherine Chapple,at
                                                                          Deposit for Order FedEx Office.Vendor=CATHERINE L. CHAPPLE
                                                                          Balance=Amount= 1288 88.00
                     Voucher=01942447 Paid                                Check #191372 07/26/2019



07/19/2019   18553   CATHERINE L. CHAPPLE    944   1.00   225.02   225.02 Outside Copying Service                                          23606515

                                                                          Document Reproduction, Catherine Chapple,

                                                                          Balance for for Copy OrderFedEx Office..00
                                                                          Vendor=CATHERINE L. CHAPPLE Balance=Amount= 1288 88Check
                     Voucher=01942447 Paid
                                                                          #191372 07/26/2019



07/19/2019   18553   CATHERINE L. CHAPPLE    944   1.00    67.85    67 85 Outside Copying Service                                          23606516

                                                                          Document Reproduction, Catherine Chapple, Rush at
                                                                          Fee for Copy OrderFedEx Office,Venclor=CATHER NE L. CHAPPLE
                                                                          Balance=Amount= 1288 88.00
                     Voucher=01942447 Paid                                Check #191372 07/26/2019
                                                                                                                                                      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 364 of 532
07/19/2019   18553   CATHERINE L CHAPPLE       944              1.00    57.80      57 80 Outside Copying Service                                            23606517
                                                                                         Document Reproduction, Catherine Chappie Fee for Copy OrderFedEx
                                                                                         Office.at

                                                                                         Vendor=CATHERINE L. CHAPPLE Balance=Amount= 1288,88.00

                     Voucher=01942447 Paid                                               Check #191372 07/26/2019



07/30/2019   19929   JENNA B. CONAWAY          004            194.00     0.21      40.74 Photocopies                                                        23639851

                                                                                         USER DEFINED 1: SDPRINT



07/31/2019   19929   JENNA B. CONAWAY          004            638.00     0.21     133 98 Photocopies                                                        23645160

                                                                                         USER DEFINED 1: LAPRINT



                                             Subtotal for Printing & Copying: 32501.47
                                                                                                                                                                       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 365 of 532
                                                           /ƚĞŵŝǌĂƚŝŽŶ ĨŽƌ tŝƚŶĞƐƐ ŝƐďƵƌƐĞŵĞŶƚƐ

 'DWH        ,QLWLDOV        1DPH  ,QYRLFH 1XPEHU         &RGH   4XDQWLW\      5DWH        $PRXQW                                     'HVFULSWLRQ            &RVW ,QGH[

         &$7+(5,1( / &+$33/(                                      7UDYHO                                                    

                                                                                                       $LUIDUH    '7: '&$ $7/ %26

                                                                                                       '(/7$ $,5 /,1(6 ,1&

                                                                                                       +$/'(50$1-2+1 $/(;$1'(5

                        9RXFKHU  3DLG                                                          9HQGRU 86 %$1.$&  %DODQFH 

                                                                                                       $PRXQW 

                                                                                                       &KHFN  



         &$7+(5,1( / &+$33/(                                        7UDYHO                                                    

                                                                                                       $LUIDUH   $7/ %26

                                                                                                       -(7 %/8(

                                                                                                       +$/'(50$1-2+1 $/(;$1'(5

                        9RXFKHU  3DLG                                                          9HQGRU 86 %$1.  $&  %DODQFH 

                                                                                                       $PRXQW 

                                                                                                       &KHFN  



         &$7+(5,1( / &+$33/(                                      7UDYHO                                                    

                                                                                                       $LUIDUH    '7: '&$ %26 $7/ '7:

                                                                                                       '(/7$ $,5 /,1(6 ,1&

                                                                                                       +$/'(50$1-2+1 $/(;$1'(5

                        9RXFKHU3DLG                                                           9HQGRU 86 %$1.  $&  %DODQFH 

                                                                                                       $PRXQW 

                                                                                                       &KHFN  



         &$7+(5,1( / &+$33/(                                        7UDYHO                                                    

                                                                                                       $LUIDUH    '&$ %26

                                                                                                       $0(5,&$1 $,5/ 1(6 ,1& +$/'(50$1-2+1 $/(;$1'(5

                                                                                                       9HQGRU 86 %$1.  $& %DODQFH 
                                                                                                                                                                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 366 of 532




                        9RXFKHU  3DLG                                                          $PRXQW 

                                                                                                       &KHFN  
      &$7+(5,1( / &+$33/(              7UDYHO                                                 

                                                                          $LUIDUH    $7/ '7:

                                                                          '(/7$ $,5 /,1(6 ,1&$/(;$1'(5 +$/'(50$1-2+1

                                                                          9HQFORR-6 %$1.  $&  %DODQFH 

                     9RXFKHU  3DLG                                $PRXQW 
                                                                                              
                                                                          &KHFN   



      &$7+(5,1( / &+$33/(                7UDYHO                                                 

                                                                          /RGJLQJ   

                                                                          7+( 5,7=&$5/721 $7/ '

                                                                          +$/'(50$1-2+1 $/(;$1'(5 %DODQFH

                     9RXFKHU  3DLG                                9HQGRU86 %$1.  1& 0RXQW 

                                                                          &KHFN  



      &$7+(5,1( / &+$33/(              7UDYHO                                                 

                                                                          $LUIDUH    '&$ $7/

                                                                         '(/7$ $,5 /,1(6 ,1&

                                                                          +$/'(50$1-2+1 $/(;$1'(5

                     9RXFKHU  3DLG                                9HQGRU 86 %$1.  $&  %DODQFH 

                                                                          $PRXQW 

                                                                          &KHFN  



      &$7+(5,1( / &+$33/(              7UDYHO                                                 

                                                                          $LUIDUH   $7/ '7:

                                                                          '(/7$ $,5 /,1(6 ,1&

                                                                          +$/'(50$1-2+1 $/(;$1'(5

                     9RXFKHU  3DLG                                9HQGRU 86 %$1.  1&  %DODQFH 

                                                                          $PRXQW 

                                                                          &KHFN  
                                                                                                                                            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 367 of 532
      &$7+(5,1( / &+$33/(                                   7UDYHO                                                        

                                                                                             /RGJLQJ   

                                                                                             &2857<$5' %< 0$55,277 $7/$17$ *$

                                                                                             +$/'(50$1-2+1 $/(;$1'(5

                     9RXFKHU  3DLG                                                   9HQGRU 86 %$1.$&  %DODQFH 

                                                                                             $PRXQW 

                                                                                             &KHFN  

                                                      ĐƚƵĂů ŝƌĨĂŝƌĞ          Ψϰ͕ϭϭϰ͘ϰϵ
                                                  ^ƚĂƚƵƚŽƌǇ >ŽĚŐŝŶŐ              ΨϲϮϮ͘ϬϬ              ΨϭϲϲͬŶŝŐŚƚ ^ĞƉƚ͘ ϮϬϭϴ͖ ΨϭϱϮͬŶŝŐŚƚ :ƵůǇ ϮϬϭϵ
                                 ^ƚĂƚƵƚŽƌǇ ƚƚĞŶĚĂŶĐĞ &ĞĞƐ ;ϰ ĚĂǇƐͿ              ΨϭϲϬ͘ϬϬ                                                 ΨϰϬͬĚĂǇ
                                      ^ƚĂƚƵƚŽƌǇ ^ƵďƐŝƐƚĞŶĐĞ ;ϰ ĚĂǇƐͿ             ΨϮϲϳ͘ϬϬ                       ΨϲϲͬĚĂǇ ŝŶ ϮϬϭϵ͖ ΨϲϵͬĚĂǇ ŝŶ ϮϬϭϴ
                                                       ^ƵďƚŽƚĂů ĨŽƌ ,ĂůĚĞƌŵĂŶ͗ Ψϱ͕ϭϲϯ͘ϰϵ
      '$9,' ' &5266                                     7UDYHO                                                        

                                                                                             $LUIDUH    6)2 $7/ 6)2 '(/7$ $,5 /,1(6 ,1&

                                                                                             ),1/(</2:(// 67(:$57

                     9RXFKHU  3DLG                                                   9HQGRU 86 %$1. $&  %DODQFH 

                                                                                             $PRXQW 

                                                                                             &KHFN  



      '$9,' ' &5266                                         7UDYHO                                                        

                                                                                             /RGJLQJ   

                                                                                             02;< $7/$17$ 0,'72:1

                                                                                             ),1/(</2:(// 67(:$57

                     9RXFKHU  3DLG                                                   9HQGRU 8 6 %$1.  $&  %DODQFH 

                                                                                             $PRXQW 

                                                                                             &KHFN  

                                                      ĐƚƵĂů ŝƌĨĂƌĞ             Ψϭ͕ϭϵϰ͘ϲϬ
                                                  ^ƚĂƚƵƚŽƌǇ >ŽĚŐŝŶŐ                ΨϭϱϮ͘ϬϬ                                          ΨϭϱϮͬŶŝŐŚƚ :ƵůǇ ϮϬϭϵ
                                  ^ƚĂƚƵƚŽƌǇ ƚƚĞŶĚĂŶĐĞ &ĞĞƐ ;ϭ ĚĂǇͿ                 ΨϰϬ͘ϬϬ                                                      ΨϰϬͬĚĂǇ
                                       ^ƚĂƚƵƚŽƌǇ ^ƵďƐŝƐƚĞŶĐĞ ;ϭ ĚĂǇͿ                Ψϲϲ͘ϬϬ                                                      ΨϲϲͬĚĂǇ
                                                            ^ƵďƚŽƚĂů ĨŽƌ &ŝŶůĞǇ͗ Ψϭ͕ϰϱϮ͘ϲϬ
                                                                                                                                                                      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 368 of 532




                                             ^ƵďƚŽƚĂů ĨŽƌ ǁŝƚŶĞƐƐ ĚŝƐďƵƌƐĞŵĞŶƚƐ͗ Ψϲ͕ϲϭϲ͘Ϭϵ
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 369 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 370 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 371 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 372 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 373 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 374 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 375 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 376 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 377 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 378 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 379 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 380 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 381 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 382 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 383 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 384 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 385 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 386 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 387 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 388 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 389 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 390 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 391 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 392 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 393 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 394 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 395 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 396 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 397 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 398 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 399 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 400 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 401 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 402 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 403 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 404 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 405 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 406 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 407 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 408 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 409 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 410 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 411 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 412 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 413 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 414 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 415 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 416 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 417 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 418 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 419 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 420 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 421 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 422 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 423 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 424 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 425 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 426 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 427 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 428 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 429 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 430 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 431 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 432 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 433 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 434 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 435 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 436 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 437 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 438 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 439 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 440 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 441 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 442 of 532




            EXHIBIT 3
         Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 443 of 532




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,

v.                                             Civil Action No. 1:17-CV-2989-AT

BRAD RAFFENSPERGER, ET AL.,
Defendants.


 DECLARATION OF DONNA A. CURLING IN SUPPORT OF CURLING
 PLAINTIFFS’ SPECIAL MOTION FOR FEES UNDER 42 U.S.C. § 1988

I, Donna A. Curling, declare as follows:

         1.    My name is Donna A. Curling. I am an elector of the State of Georgia

and a resident of Fulton County. I have personal knowledge of the facts in this

declaration and, if called to testify as a witness, I would testify under oath to these

facts.

         2.    My fellow Plaintiffs and I originally conceived of the current lawsuit

as arising under Georgia’s election challenge statute, which permits a challenge to

election results if there is a defect in the voting process that casts doubts upon the

results.
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 444 of 532




      3.     I personally found the attorneys willing to bring our case, Holcomb

and Ward LLP, through my professional connection with Scott Holcomb.

Unfortunately, by the time we had our representation secured, and prepared the

election challenge, we were not able to serve the challenge notices on the State

within the short filing window.

      4.     We regrouped and ultimately decided to file this lawsuit in the

Superior Court of Fulton County, to replace the insecure and unverifiable

GEMS/DRE voting system with a system of hand-marked paper ballots. We filed

the complaint just before midnight on July 3, 2017. Due to the case’s size and

complexity, Holcomb and Ward quickly determined that it would be necessary for

us to find a larger firm with more resources and bandwidth.

      5.     In early August, 2017, a friend of mine introduced us to attorneys at

the firm Steptoe and Johnson LLP via email. That month, Barbara Kagan, Ed

Schwartz and Joe Caldwell of Steptoe joined in the case representing us. Holcomb

and Ward agreed to stay on as local counsel.

      6.     Unfortunately, Steptoe was not involved for long. The day before

Thanksgiving 2017, I understand that Steptoe received a letter advising that an

alleged conflict of interest required them to withdraw from representing every

Plaintiff in the case. Steptoe moved to withdraw in compliance with the letter.



                                         2
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 445 of 532




      7.     Starting around this time, I began to ask individuals in my personal

and professional networks whether anyone knew of attorneys that would be willing

and able to take our case. My husband also reached out to many of his business

contacts for the same purpose. My fellow Plaintiff Jeffrey Schoenberg, who is a

former attorney, also reached out to individuals in his networks.

      8.     On January 18, 2018, the Court granted Steptoe’s motion to withdraw,

recognized the considerable time and funds that we Plaintiffs had invested in the

case, and noted that we would be better served by retaining new counsel. I

immediately redoubled my efforts seeking new counsel in order to comply with the

Court’s order.

      9.     In total, we approached at least seven Atlanta-based firms or solo

practitioners (and our contacts made many more inquiries on our behalf), but no

Atlanta-based attorneys were able to represent us. Given our limited means relative

to the anticipated scope, complexity, and expense of this litigation, we needed

counsel with robust resources that could represent us pro bono (or at least at a

heavily discounted rate during the litigation with the possibility of recovering their

full fees and expenses upon successful completion) and could withstand the

obstruction and vexatious tactics we ultimately would face from Defendants. The

Atlanta-based counsel we contacted included: Bondurant, Mixson and Elmore LLP



                                          3
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 446 of 532




(they had served as local counsel for some of us in a previous lawsuit); Davis

Bozeman; Mr. Gerry Weber, an Atlanta attorney specializing in constitutional and

civil rights litigation and election law; Mr. Jamie Tucker (he also checked with

several of his contacts, but found nobody able to take the case); Mr. Marbury

Rainer, an Atlanta-based partner at Parker, Hudson, Rainer & Dobbs LLP; Mr.

Henry Fellows, a founding partner at the Atlanta-based firm Fellows LaBriola

LLP; Mr. Peter Coffman, then a partner at the Atlanta firm Thompson Hine LLP

(he declined citing a potential conflict in connection with Kennesaw State

University).

      10.      I also approached a good friend who is an attorney in Georgia’s

Attorney General’s Office and he likewise gave me names of firms to try. I

contacted them but they also were unable to take the case.

      11.      In addition to our searches, Holcomb and Ward were also searching

on our behalf. They asked contacts at their former firm, Sutherland, Asbill and

Brennan LLP. However, that firm also declined the case.

      12.      Our only recourse was to turn to large law firms not based in Atlanta,

as they possess the resources and commitment to substantial, complex pro bono

work required to represent us in this complex case that has been pending for years

and proven very challenging and costly.



                                           4
   Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 447 of 532




         13.   On February S, 2018, I filed with the Court a letter explaining that I

continued to seek replacement counsel at that time.

         14.   Finally, after introductions made through Steptoe, Donna Price,

Jeffrey Schoenberg, and I gladly signed an engagement letter with attorneys from

Morrison & Foerster LLP's Washington, D.C. office, and their representation of us

began.

         15.   Once Morrison & Foerster LLP was engaged, the attorneys there were

able to engage Krevolin & Horst, LLC ("K&H") as local counsel.                   This

arrangement required a commitment that Morrison & Foerster would handle the

bulk of the work and expense because of its size and resources relative to K&H

and the anticipated needs of the case.



      I declare under penalty of the perjury laws of the State of Georgia and the

United States that the foregoing is true and correct and that this declaration was

executed this 15th day of October, 2019, in Roswell, Georgia.




                                           5
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 448 of 532




            EXHIBIT 4
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 449 of 532




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.

DECLARATION OF HALSEY G. KNAPP, JR. IN SUPPORT OF CURLING
 PLAINTIFFS’ SPECIAL MOTION FOR FEES UNDER 42 U.S.C. § 1988

      HALSEY G. KNAPP, JR., pursuant to 28 U.S.C. § 1746, declares under

penalty of perjury that the following is true and correct:

      1.     My name is Halsey G. Knapp, Jr. I am over twenty-one (21) years of

age. I am not suffering from any civil disabilities, and I am capable of making the

within declaration.

      2.     This declaration is given based on my personal knowledge of the facts

set forth herein and is given in connection with my firm’s representation of Plaintiffs

Donna Curling, Donna Price and Jeffrey Schoenberg (collectively, the “Curling

Plaintiffs”) in the above-styled action, and specifically in connection with the

Curling Plaintiffs’ Specification and Itemization of Requested Award for Fees under

42 U.S.C. § 1988 and Response in Support of Bills of Costs.
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 450 of 532




      3.     I am a member of the law firm of Krevolin & Horst, LLC (“K&H”). I

have served as local counsel on behalf of the Curling Plaintiffs in the above-styled

litigation before the Honorable Amy Totenberg since March 30, 2018.

      4.     I am the member of the firm responsible for our firm’s relationship with

the Curling Plaintiffs; I am the member of the firm who generated the Statement of

Account reflecting the services rendered to these clients by our firm in the above-

styled litigation; and I, along with our firm’s controller, am the custodian of all time

records relating to the clients I originated, including the Curling Plaintiffs.

      5.     I am a graduate of the Emory University School of Law. I was admitted

to the practice of law in the State of Georgia in the fall of 1980 and have devoted my

law practice almost exclusively to litigation and the trial of complex matters. I have

been associated with various law firms during that period. I often speak and write on

litigation issues. I have represented clients in numerous state and federal courts

located in Georgia continuously since my admission to practice. The K&H website

(www.khlawfirm.com) has more information on my background and experience.

      6.     The following is a partial list of my professional membership and

associations: Federal Bar Association, Atlanta Chapter, Board of Directors (2012 to

date), Special Committee on Role of Magistrate Judges in the N.D. Ga. (2010);

Special Committee on the Local Rules in the N.D. of Ga. (2012 to 2014); Lamar Inn

                                           2
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 451 of 532




of Court, Master (1992 to date), Executive Committee (2000 to 2018), President

(2001-2004); Fulton County Business Court Committee Board (2011 to date);

Atlanta Bar Association, Alternate Dispute Resolution, President (2015-2016),

Board of Directors (2012 to date), Program Co-Director (2013-2014); Atlanta Bar

Association, Litigation Section, Former Member of Board of Directors; Atlanta Bar

Association, Estate Planning & Probate Section; American Bar Association, Real

Property, Trust & Estate Law Committee; Top 100 Georgia Super Lawyer (2009-

2019); Georgia Super Lawyer (2004-2019).

      7.     I have testified on the subject of the reasonableness of my own firm’s

fees in several trials and arbitrations, the most notable of which were Hamburg v.

Southern Company, 233 Ga. App. 135, 503 S.E. 2d 383 (1998), a case that produced

a Georgia appellate decision on the subject of proof of attorneys’ fees; before Judge

Rowland Barnes in AMDG v. Holcim in the Superior Court of Fulton County, Civil

Action No. 2002-CV-54842, where I testified about the unreasonableness of the

legal fees of Holcim’s counsel and to the reasonableness of our firm’s fees in that

matter; and before Bankruptcy Judge James R. Sacca in In re Snapline Servs., Inc.,

No. 2:18-bk-21223-JRS (Bankr. N.D. Ga.), where I testified on our firm’s six-figure

proof of claim.




                                         3
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 452 of 532




      8.       I am qualified and competent to testify as to the actual legal fees and

expenses recorded in connection with K&H’s representation of Curling Plaintiffs in

this litigation and the reasonableness of these fees and expenses recorded by K&H

in this matter.

      9.       I have personal knowledge and familiarity with the legal work

performed by K&H, and specifically my work in connection with the Curling

Plaintiffs’ representation in this case.       All work was done under my direct

supervision.

      10.      Adam M. Sparks is a graduate of the Honors College at the University

of Georgia and the Teachers College of Columbia University. Adam earned his J.D.

at Columbia University School of Law, graduating as a Harlan Fiske Stone Scholar.

For nearly four years after graduating law school, Adam practiced complex business

litigation at a large international law firm’s Washington, D.C. office. Adam then

clerked for the Honorable Leigh Martin May, John K. Larkins, III, and Gerrilyn G.

Brill at the United States District Court for the Northern District of Georgia. Adam

joined K&H in July 2016 to practice election law and complex business litigation,

among other areas.

      11.      Joyce Gist Lewis is a graduate of the Georgia State University College

of Law and a magna cum laude graduate of Wake Forest University. Joyce joined

                                           4
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 453 of 532




K&H as a partner in December 2018. Prior to joining K&H, Joyce was managing

partner of Shingler Lewis LLC. Joyce is the past president of the Lawyers Club of

Atlanta and a current member of its executive committee; is the past chair and

current member of the State Bar of Georgia’s Statewide Judicial Evaluation

Committee; and has led or leads several Georgia associations of attorneys. The

K&H website (www.khlawfirm.com) has more information on Joyce’s background

and experience.

      12.    Sada J. Bâby is a cum laude graduate of the University of Michigan

Law School and graduated with distinction from Yale University. During law

school, she served as Executive Note Editor of the Michigan Law Review. Before

joining Krevolin & Horst in June 2019, she was a Managing Associate at a multi-

national law firm, where her practice focused on general commercial litigation,

product liability, mass tort, and class action defense. A collegiate national champion

and Olympic medalist in women’s saber, Sada is currently a member of USA

Fencing’s Safe Sport Resource Team, which works to reduce abuse and misconduct

in the sport, and recently served as the head of the United States delegation to the

2019 Junior and Cadet World Championships.

      13.    Several paralegals (Amy Fitzharris and Laila Tehrani), database

administrators (Toria Arkekata and Benjamin Winstead), and case assistants (Jade

                                          5
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 454 of 532




McFarlane-Rowtham and Laura Tucker) also worked on this case under my

supervision.

      14.      The redacted, itemized billing history statement attached hereto as

Exhibit A accurately reflects the time spent and fees, expenses, and costs incurred

by K&H while representing the Curling Plaintiffs. The billing statement accurately

reflects the services provided, the time billed, and the rates charged. All time and

expenses are recorded contemporaneously in the month they were incurred. The

billing history correctly reflects the nature and amount of the work done on behalf

of the Curling Plaintiffs.

      15.      The total amount of fees incurred by K&H on behalf of the Curling

Plaintiffs through October 9, 2019 in connection with the relief obtained is

$229,627.50. The total amount of expenses incurred by K&H, not including those

claimed in its previously-filed Bill of Costs (see Dkt. Nos. 606, 606-1, 606-2) is

$1,815.87.

      16.      The fees set forth in Exhibit A are reasonable in light of the rates that

Atlanta law firms and lawyers charge for the time of attorneys with comparable

background and experience. Our firm’s hourly rates range from $250 - $625 per

hour. The hourly rates we charged for the attorneys handling this case are: $500.00




                                            6
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 455 of 532




per hour for me; $350.00 for Mr. Sparks; $350.00 for Ms. Lewis; and $250.00 for

Ms. Bâby. The hourly rates we charged for K&H staff ranged from $95 to $100.

      17.    Given my knowledge and experience of legal fees in the Atlanta

market, the rates charged in the above-styled litigation are reasonable (and perhaps

low) for the experience level and sophistication of the attorneys who participated in

K&H’s representation of the Curling Plaintiffs.

      18.    Given my knowledge and experience of legal fees in the Atlanta

market, the total charges to the Curling Plaintiffs for the legal services rendered by

K&H are reasonable and necessary to litigating their case.

      19.    Given my knowledge and experience of legal costs and expenses in the

Atlanta market, the amount of costs and expenses of litigation incurred in this matter

were reasonable.

      20.    Given my knowledge and experience of legal costs and expenses in the

Atlanta market, the costs and expenses of litigation incurred were necessary to the

Curling Plaintiffs’ litigation of this case. A true and correct copy of documentation

supporting K&H’s costs and expenses of litigation, including costs claimed in

K&H’s Bill of Costs, is attached hereto as Exhibit B.




                                          7
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 456 of 532




FURTHER DECLARANT SAYETH NOT.
This   ('Sfu day of October 2019.




                                    8
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 457 of 532




           EXHIBIT A
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 458 of 532
                                                                 Statement of Account

    003926       Morrison & Foerster LLP                                                                                                                    - 10/09/2019
    000001       Curling, et al v. Kemp, et al                                                                                                 Time & Rate: Original Value

    c/o David D. Cross, Esq.
    2000 Pennsylvania Avenue, NW
    Suite 6000




                                                                                      Fees

          Date          ID                                           Description                                                       Time Hrly Rate Orig Amount            Bill Amount
      2/8/2018     AMS
     2/26/2018     AMS
                                                                                                 Total Fees: 02/2018

     3/26/2018     HGK         Team teleconference with David Cross and AMS and other lead counsel.                                     0.30        $500        $150.00           $150.00
     3/27/2018     HGK
                                                                                                                   .
     3/28/2018     AMS
     3/29/2018     AMS


     3/29/2018     ACF
     3/30/2018     AMS

                                                                            .

     3/30/2018     ACF
                                                                                             .
                                                                                                 Total Fees: 03/2018

      4/2/2018     AMS
                                                                                             .
      4/3/2018     AMS         Analyze                                           ; emails to/from co-counsel                            1.20        $350        $420.00           $420.00
                               concerning                                   .
      4/4/2018     AMS         Analyze                     ; draft                       .                                              0.40        $350        $140.00           $140.00
      4/5/2018     AMS         Review                            ; review                                              ; analyze        0.70        $350        $245.00           $245.00
                                         H. Knapp.
      4/9/2018     AMS         Analyze                                  ; send                         .                                0.20        $350          $70.00           $70.00
     4/10/2018     AMS
     4/11/2018     AMS         Read and respond                                 ; email to Mr. Knapp; analyze and                       1.00        $350        $350.00           $350.00
                               forward                                                                 .
     4/11/2018     ACF         File Management.                                                                                         0.60        $100          $60.00           $60.00
     4/12/2018     HGK         Review                         ;                                                               ;         1.60        $500        $800.00           $800.00
                               Teleconference with David Cross and Adam
                                                                                                           .

     4/12/2018     AMS         Confer with Mr. Knapp                                                                                    0.70        $350        $245.00           $245.00
                                        ; teleconference with                                    ; email to/from
                                                .

     4/13/2018     HGK         Support                        ; approve                                            .                    0.40        $500        $200.00           $200.00
     4/13/2018     AMS         Revise and direct filing                             ; emails                                       :    1.00        $350        $350.00           $350.00
                                                      .
     4/16/2018     AMS         Analyze                                          ; email to H. Knapp and staff                           0.30        $350        $105.00           $105.00


     4/17/2018     AMS         Analyze, revise, and file                                                                 ;              1.50        $350        $525.00           $525.00
                               discuss                        ; email                                          .
     4/18/2018     AMS         Teleconference with courtroom deputy re: extension to respond to motion for                              0.90        $350        $315.00           $315.00
                               leave; email with                                ; email with
Page: 1                                                                         KREVOLIN & HORST, LLC                                                                  10/10/2019 02:09pm
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 459 of 532
                                                                   Statement of Account
    003926       Morrison & Foerster LLP                                                                                                                     - 10/09/2019
    000001       Curling, et al v. Kemp, et al                                                                                                  Time & Rate: Original Value




                                                                                             Fees

          Date          ID                                                  Description                                                 Time Hrly Rate Orig Amount            Bill Amount
                                                    .
     4/19/2018     HGK         Review                                                                                            .       3.50        $500       $1,750.00        $1,750.00
     4/19/2018     AMS         Analyze                                                                                                   1.70        $350        $595.00           $595.00
                                                            ; analyze


     4/20/2018     HGK         Team teleconference w/ David Cross's team and plaintiffs on                                               0.90        $500        $450.00           $450.00
                                                 .
     4/20/2018     AMS         Teleconference with lead counsel and clients re:                                                          1.50        $350        $525.00           $525.00
                                                     ; analyze
     4/23/2018     AMS         Review                                                                                    ;               0.20        $350          $70.00           $70.00
                               teleconference with J. Bentrott
                                                                        .

     4/24/2018     HGK         Dialogging on availability for Court scheduling conference.                                               0.40        $500        $200.00           $200.00
     4/24/2018     AMS         Review                                                     ; review s                                     0.30        $350        $105.00           $105.00
                                                                  ; draft email to J. Bentrott re:


     4/25/2018     HGK         Meeting with legal team and clients                                                                       4.90        $500       $2,450.00        $2,450.00


     4/25/2018     AMS         Prepare for and attend conference with lead counsel and clients; research                                 5.50        $350       $1,925.00        $1,925.00

                                          ; debrief with                                                         .

     4/26/2018     HGK         Review                                         ; Revise              .                                    1.10        $500        $550.00           $550.00
     4/26/2018     AMS         Analyze and discuss                                                                           ; revise    1.50        $350        $525.00           $525.00
                               and file                                                                                        ;
                               discuss same with H. Knapp.

     4/27/2018     HGK         Review                   make recommendations                                         .                   0.60        $500        $300.00           $300.00
     4/27/2018     AMS         Research and discuss                                                     ; call           ; email         0.90        $350        $315.00           $315.00
                                                                                                           .
     4/28/2018     AMS         Respond to                                          .                                                     0.10        $350          $35.00           $35.00
     4/29/2018     AMS         Analyze                      ; email to/from lead counsel re                                      ;       0.80        $350        $280.00           $280.00
                               revise           .
     4/30/2018     HGK         Reach out to                                            ; Outline                                         1.60        $500        $800.00           $800.00
                                                                                           .
     4/30/2018     AMS         File motion re: electronic equipment and proposed order; email courtroom                                  1.50        $350        $525.00           $525.00
                               deputy re: same; analyze
                                         ; research                   ; discuss


                                                                                                   Total Fees: 04/2018                  38.40                 $15,540.00        $15,540.00

      5/1/2018     HGK         Prepare for and attend scheduling conference before Judge Tottenberg.                                     6.50        $500       $3,250.00        $3,250.00
      5/1/2018     AMS         Analyze                                                                                       ,           0.70        $350        $245.00           $245.00
                                                                               ; analyze
                                            .

      5/2/2018     HGK         Conduct                                                                                                   1.20        $500        $600.00           $600.00
      5/2/2018     AMS         Teleconferences with                     ; counsel emails                                                 2.60        $350        $910.00           $910.00
                                                        .
      5/3/2018     AMS         Review, revise and file PHV application and notice of appearance for J.                                   1.90        $350        $665.00           $665.00
                               Carlin; counsel and client email re:


      5/4/2018     AMS         Analyze                                                                                    .              0.20        $350          $70.00           $70.00

Page: 2                                                                            KREVOLIN & HORST, LLC                                                                10/10/2019 02:09pm
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 460 of 532
                                                                     Statement of Account
    003926       Morrison & Foerster LLP                                                                                                                             - 10/09/2019
    000001       Curling, et al v. Kemp, et al                                                                                                          Time & Rate: Original Value




                                                                                           Fees

          Date          ID                                                 Description                                                          Time Hrly Rate Orig Amount            Bill Amount
      5/5/2018     AMS         Analyze                                                                                                           0.10        $350          $35.00           $35.00


      5/7/2018     AMS                                                                                ; debrief team                             5.80        $350       $2,030.00        $2,030.00
                                           analyze
                                             analyze and discuss
                                                            .

      5/8/2018     AMS         Analyze                                                                                                           2.10        $350        $735.00           $735.00
                                                                           ; revise and file motion re: electronic
                               equipment; review                                                                 ;
                               review and file                                       .

      5/9/2018     HGK         Teleconference with Judge Totenberg and all counsel re: scope of                                                  1.80        $500        $900.00           $900.00
                               preservation.
      5/9/2018     AMS         Teleconference with all counsel re                                     ; debrief                                  2.70        $350        $945.00           $945.00
                                                              ; prepare                                    .
     5/10/2018     HGK         Meeting and hearing with Judge Totenberg and all counsel to resolve                                               4.00        $500       $2,000.00        $2,000.00
                               preservation issues.
     5/10/2018     AMS         Travel to, prepare for, and attend status conference.                                                             2.80        $350        $980.00           $980.00
     5/11/2018     AMS         Analyze                                                                                                           1.20        $350        $420.00           $420.00
                                                              ; review                                   .
     5/14/2018     AMS         Review R. Manoso PHV application and notice of appearance; direct staff re:                                       0.30        $350        $105.00           $105.00
                               filing of same; email                       .
     5/15/2018     AMS         Analyze                                                                                                      ;    1.30        $350        $455.00           $455.00
                               debrief                               ; discuss                                    .
     5/16/2018     AMS         Research                              ; analyze                                                                   1.40        $350        $490.00           $490.00
                                                                                                                            .
     5/17/2018     AMS         Revise                                                      ; confer                                     ;        2.40        $350        $840.00           $840.00
                               file   .
     5/18/2018     AMS         Analyze                                                                                                           0.40        $350        $140.00           $140.00
                                                           ; email
                                       .

     5/21/2018     AMS         Email to                                          ; direct staff                                                  0.20        $350          $70.00           $70.00

     5/23/2018     AMS         Draft                                                                                                             0.60        $350        $210.00           $210.00
                                              ; analyze                                                               .
     5/24/2018     AMS         Analyze                                                                                .                          0.20        $350          $70.00           $70.00
     5/25/2018     AMS         Read and discuss                            .                                                                     0.20        $350          $70.00           $70.00
     5/26/2018     AMS         Email                                                                         .                                   0.10        $350          $35.00           $35.00
     5/29/2018     AMS         Analyze                                                                                                           0.30        $350        $105.00           $105.00
                                                          ; analyze                                                                 .
     5/30/2018     AMS         Analyze                                                                                                           0.30        $350        $105.00           $105.00
                                                          ; analyze                                                                 .
     5/31/2018     AMS         Analyze                                                                                                           2.00        $350        $700.00           $700.00
                                                          ; analyze


                                                                                                  Total Fees: 05/2018                           43.30                 $17,180.00        $17,180.00

      6/1/2018     AMS         Revise and file                                                                            emails t               1.00        $350        $350.00           $350.00
                                                                       .
      6/4/2018     HGK         Team teleconference with clients re:                                                             ,                0.90        $500        $450.00           $450.00


Page: 3                                                                            KREVOLIN & HORST, LLC                                                                        10/10/2019 02:09pm
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 461 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 462 of 532
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 463 of 532
                                                                  Statement of Account
    003926       Morrison & Foerster LLP                                                                                                                              - 10/09/2019
    000001       Curling, et al v. Kemp, et al                                                                                                           Time & Rate: Original Value




                                                                                           Fees

          Date          ID                                           Description                                                                 Time Hrly Rate Orig Amount            Bill Amount
     8/13/2018     AMS         Emails                                                                                                             0.20        $350          $70.00           $70.00


     8/14/2018     AMS         Conference call with client re:                                                                                    2.20        $350        $770.00           $770.00
                                                                                        ; read        ; email to/from client
                                                     .

     8/15/2018     AMS         Emails with client re:                                                                 ; brief                     0.40        $350        $140.00           $140.00
                                               ; discuss                                              .
     8/16/2018     HGK         Team teleconference; outline                                                                                       2.50        $500       $1,250.00        $1,250.00
                                                           .
     8/16/2018     AMS         Teleconference with client; read                                       ; discuss                    with           2.30        $350        $805.00           $805.00
                               H. Knapp.
     8/17/2018     HGK         Review                        ; discuss                                                                            2.40        $500       $1,200.00        $1,200.00
                                                          ; search                                                             .
     8/17/2018     AMS         Email to and from client re:                                                                ; email                0.30        $350        $105.00           $105.00
                               to and from client re:


     8/18/2018     HGK         Engage                                                                                                             1.70        $500        $850.00           $850.00
                                            ; continue in dialog
     8/19/2018     AMS         Discuss                          with H. Knapp; analyze                                                            2.10        $350        $735.00           $735.00
                                                         ; analyze                                 ; research
                                             ; emails

     8/20/2018     HGK         Review              ; offer comments on                                         ; make                             2.80        $500       $1,400.00        $1,400.00
                               arrangements to file; read            .
     8/20/2018     AMS         Direct retrieval of                                 ; emails                                                       3.50        $350       $1,225.00        $1,225.00
                                                                ; correspondence and discussion
                                                            .

     8/20/2018     TLA         Set up share file link for                                                      ; upload                           0.50        $100          $50.00           $50.00
                                         ; transmit link.
     8/22/2018     AMS         Read                                                                                                               1.20        $350        $420.00           $420.00


     8/23/2018     AMS         Discuss                                                                    ; draft                                 0.10        $350          $35.00           $35.00
                                    to Mr. Cross.
     8/27/2018     AMS         Research                                                                                                           1.80        $350        $630.00           $630.00
                                                                                                                emails to/from
                               client and H. Knapp

     8/29/2018     HGK         Confer with Adam Sparks                              .                                                             0.30        $500        $150.00           $150.00
     8/29/2018     AMS         Analyze                                                                              ; emails                      0.50        $350        $175.00           $175.00
                                                                                    .
     8/30/2018     AMS         Email to/from client re:                                                                                      ;    0.80        $350        $280.00           $280.00
                               draft                                                              .
     8/31/2018     AMS         Revise                                           ; draft                                              ;            2.40        $350        $840.00           $840.00
                               analyze
                                      ; draft email to Mr. Knapp                .
                                                                                                 Total Fees: 08/2018                             40.30                 $15,915.00        $15,915.00

      9/4/2018     HGK         Review                                     ; team teleconference                            .                      2.30        $500       $1,150.00        $1,150.00
      9/4/2018     AMS         Research                                                                                                  ;        2.60        $350        $910.00           $910.00
                               discuss w/HGK re:                            .
      9/5/2018     HGK         Discuss                                                                                                            0.40        $500        $200.00           $200.00



Page: 6                                                                         KREVOLIN & HORST, LLC                                                                            10/10/2019 02:09pm
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 464 of 532
                                                                             Statement of Account
    003926       Morrison & Foerster LLP                                                                                                                             - 10/09/2019
    000001       Curling, et al v. Kemp, et al                                                                                                          Time & Rate: Original Value




                                                                                                 Fees

          Date          ID                                                    Description                                                       Time Hrly Rate Orig Amount            Bill Amount
      9/5/2018     AMS         Draft and revise                                ;                                      arrange                    4.00        $350       $1,400.00        $1,400.00
                               for service of            ; draft
                                                                                    ; analyze
                                          .

      9/6/2018     HGK         Teleconference with all parties                                                                                   0.50        $500        $250.00           $250.00
                                         .
      9/6/2018     AMS         Analyze                                                                ; arrange for service                      2.50        $350        $875.00           $875.00
                                            ; discuss                                                                                       ;
                               teleconference among counsel                                                                             .

      9/7/2018     AMS         Email and teleconference with A. Miriyala concerning                                                              1.20        $350        $420.00           $420.00
                                                                               ; analyze
                                              ; review                                                                  ; prepare
                               staff and K&H counsel                                 .

      9/8/2018     AMS         Analyze                                                 ; draft                                                   0.30        $350        $105.00           $105.00
                                      .
      9/9/2018     HGK         Reread                                                                                    ; Debrief               3.30        $500       $1,650.00        $1,650.00
                               with                                      .
      9/9/2018     AMS         Outline and                                                                                                       2.80        $350        $980.00           $980.00
                                                                       ; analyze                                           .
     9/10/2018     HGK                                                                           ; Review                                        2.90        $500       $1,450.00        $1,450.00
                                                                                                                                    .
     9/10/2018     AMS         Revise research and memorandum to client re:                                     ; prepare for                    8.20        $350       $2,870.00        $2,870.00
                                                         ; analyze                                                         .
     9/11/2018     HGK         Meeting with team;                                          ; meet with clients; prepare                         12.00        $500       $6,000.00        $6,000.00


     9/11/2018     AMS         Prepare                                                                                          ;               14.30        $350       $5,005.00        $5,005.00
                               direct staff re:
     9/11/2018     LT          Hearing prep.                                                                                                     5.00         $95        $475.00           $475.00
     9/12/2018     HGK         Hearing before Judge Totenberg.                                                                                  10.30        $500       $5,150.00        $5,150.00
     9/12/2018     AMS         Continue preparing                                                                              ; direct         12.10        $350       $4,235.00        $4,235.00
                               staff re:    ; Preliminary injunction hearing.
     9/12/2018     LT          Hearing prep and attendance.                                                                                     11.50         $95       $1,092.50        $1,092.50
     9/13/2018     HGK         Offer                                                              ; review                                       0.70        $500        $350.00           $350.00
                                                communicate                     .
     9/13/2018     AMS         Draft                                                                            ; direct staff re:               3.80        $350       $1,330.00        $1,330.00
                                                             ; analyze                                                ; analyze
                                              ; research
                                                                                   ; draft email to client re            review
                                                                   .

     9/14/2018     AMS         Review                                                ; debrief                          ; direct                 0.60        $350        $210.00           $210.00
                               staff re
     9/17/2018     AMS         Read           r; analyze                                                                                         1.80        $350        $630.00           $630.00
     9/18/2018     AMS         Read and analyze                                                             ; discuss                            2.00        $350        $700.00           $700.00
                                                                         ; analyze                      ; email to/from client

                                                     .

     9/19/2018     AMS         Draft and file                                  ;                        emails                      .            0.30        $350        $105.00           $105.00
     9/20/2018     AMS         Analyze                                                                                                           0.30        $350        $105.00           $105.00
                               discuss                        .
     9/21/2018     AMS         Analyze                                                                                                           1.00        $350        $350.00           $350.00

Page: 7                                                                                  KREVOLIN & HORST, LLC                                                                  10/10/2019 02:09pm
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 465 of 532
                                                                      Statement of Account
    003926       Morrison & Foerster LLP                                                                                                                             - 10/09/2019
    000001       Curling, et al v. Kemp, et al                                                                                                          Time & Rate: Original Value




                                                                                                Fees

          Date          ID                                               Description                                                           Time Hrly Rate Orig Amount             Bill Amount
                                    ; discuss                     .
     9/23/2018     AMS         Read                                                                            .                                 0.50        $350        $175.00           $175.00
     9/24/2018     AMS         Research                          ; t/c                                                           .               0.40        $350        $140.00           $140.00
     9/26/2018     HGK         Review                                                                  .                                         0.50        $500        $250.00           $250.00
     9/26/2018     AMS         Analyze                                                                        discuss                            0.50        $350        $175.00           $175.00
                                         ; email                                                                .
     9/27/2018     HGK         Review                                                                                  .                         0.30        $500        $150.00           $150.00
     9/28/2018     HGK         Comment                                      .                                                                    0.20        $500        $100.00           $100.00
                                                                                                     Total Fees: 09/2018                       109.10                 $38,987.50        $38,987.50

     10/1/2018     AMS         Read                                                                  ; emails                                    0.30        $350        $105.00           $105.00


     10/2/2018     HGK         Read                                                       .                                                      0.20        $500        $100.00           $100.00
     10/3/2018     HGK         Review                                                                                                            0.50        $500        $250.00           $250.00
                                                                                                                                           .
     10/3/2018     AMS         Analyze                     ; discuss                                 ; t/c and email                             1.80        $350        $630.00           $630.00
                                    ; read
                                                 .

     10/5/2018     AMS         Read                                      ; email                                               ; discuss         0.40        $350        $140.00           $140.00
                                                       .
     10/8/2018     HGK         Offer revisions and comments                                      .                                               0.50        $500        $250.00           $250.00
     10/8/2018     AMS         Analyze                                                                                                           0.90        $350        $315.00           $315.00
                                          ; discuss         with H. Knapp; draft


     10/9/2018     HGK         Review                                                                                      .                     0.30        $500        $150.00           $150.00
     10/9/2018     AMS         Analyze                                                                                           .               0.50        $350        $175.00           $175.00
    10/10/2018 AMS             Read                                                                                                              0.80        $350        $280.00           $280.00

                                    ; analyze                      .

    10/11/2018 AMS             Analyze                                                     ; discuss               with Mr. Knapp.               0.40        $350        $140.00           $140.00
    10/12/2018 AMS             Review                                                                                                ;           0.80        $350        $280.00           $280.00
                               draft                                        ; review
    10/16/2018 HGK             Review                                                                     .                                      0.50        $500        $250.00           $250.00
    10/16/2018 AMS                                                                                                                               0.30        $350        $105.00           $105.00


    10/18/2018 AMS                                                                                                 .                             0.30        $350        $105.00           $105.00
    10/23/2018 AMS             Emails                                                                                                            0.40        $350        $140.00           $140.00
                                                                 ; read             .
    10/24/2018 AMS             Read                                                                                                              0.90        $350        $315.00           $315.00
                                                     ; discuss           with Mr. Knapp.
    10/25/2018 AMS             Analyze                                                                                                           0.40        $350        $140.00           $140.00
                                                                                .
    10/26/2018 AMS             Analyze                                                                                                           0.30        $350        $105.00           $105.00
                                             analyze
                                                            .

    10/30/2018 AMS             Read                                                                                                              0.70        $350        $245.00           $245.00
                                        ; update Mr. Knapp                                    ; analyze


                                                                                                     Total Fees: 10/2018                        11.20                   $4,220.00        $4,220.00

Page: 8                                                                                 KREVOLIN & HORST, LLC                                                                   10/10/2019 02:09pm
                             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 466 of 532
                                                                        Statement of Account
    003926       Morrison & Foerster LLP                                                                                                                          - 10/09/2019
    000001       Curling, et al v. Kemp, et al                                                                                                       Time & Rate: Original Value




                                                                                              Fees

          Date          ID                                               Description                                                         Time Hrly Rate Orig Amount            Bill Amount
     11/2/2018     AMS         Email and call to and from Mr. Cross concerning                                                                0.20        $350          $70.00           $70.00
                                                                             .
     11/3/2018     AMS         Review email from Mr. Cross concerning                                                                         0.10        $350          $35.00           $35.00
                                                           .
     11/4/2018     AMS         Analyze                                                                                                        0.50        $350        $175.00           $175.00
                                   .
     11/7/2018     AMS         Email to client re:                                                                                            3.30        $350       $1,155.00        $1,155.00
                                                                           ; teleconferences with Ms. Bentrott, Mr.
                               Manoso, and Mr. Miriyala                   draft
                                                                                                                                         ,
                                                                                                                                     .

     11/8/2018     HGK         Read                           .                                                                               0.50        $500        $250.00           $250.00
    11/15/2018 AMS             Email to Mr. Miriyala concerning                                                                               0.10        $350          $35.00           $35.00
                                    t.
    11/16/2018 HGK             Learn                                               ; confer                         .                         0.30        $500        $150.00           $150.00
    11/16/2018 AMS             Research                                                                  ; draft email re:                    0.30        $350        $105.00           $105.00
                                                                               .
    11/17/2018 AMS             Email                                                                 .                                        0.10        $350          $35.00           $35.00
    11/19/2018 AMS             Email                                                                                    .                     0.20        $350          $70.00           $70.00
    11/20/2018 AMS             Emails                                                                                                         1.10        $350        $385.00           $385.00
                                             ; discuss            with Mr. Knapp; read and analyze


    11/21/2018 AMS             Teleconference and email                                                                                       0.20        $350          $70.00           $70.00

    11/23/2018 AMS             Teleconference and email                                                                                       0.40        $350        $140.00           $140.00
                                        .
    11/25/2018 AMS             Draft email to and from client concerning                                                                      0.10        $350          $35.00           $35.00
                                        .
    11/26/2018 AMS             Read                                                                                                           3.60        $350       $1,260.00        $1,260.00
                                                     ; teleconference                                                        ;
                               analyze                                     .

    11/27/2018 AMS             Discuss                                                                                                        0.30        $350        $105.00           $105.00
                               analyze
    11/28/2018 AMS             Teleconference with Mr. Miriyala re:                                                          ;                0.50        $350        $175.00           $175.00
                               review                      ; discuss                                                             ;
                               email                             .

    11/30/2018 AMS             Analyze                    ; draft                                         ; complete                          1.90        $350        $665.00           $665.00
                                                               .
                                                                                                     Total Fees: 11/2018                     13.70                   $4,915.00        $4,915.00

     12/5/2018     AMS         Read                                                .                                                          0.40        $350        $140.00           $140.00
    12/11/2018 AMS             Analyze                              .                                                                         0.30        $350        $105.00           $105.00
    12/17/2018 HGK             Discuss                                                            with David Cross.                           0.20        $500        $100.00           $100.00
    12/17/2018 AMS             Emails                                                                                                         0.10        $350          $35.00           $35.00


    12/18/2018 AMS             Analyze                                              ; read email from client concerning                       1.20        $350        $420.00           $420.00
                                    .
    12/20/2018 HGK             Meeting to discuss                                             .                                               2.60        $500       $1,300.00        $1,300.00
    12/20/2018 AMS             Meet                                                                                                           3.40        $350       $1,190.00        $1,190.00
                                                          ; debrief                                          ; revise                    .

Page: 9                                                                                KREVOLIN & HORST, LLC                                                                 10/10/2019 02:09pm
                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 467 of 532
                                                                                  Statement of Account
    003926        Morrison & Foerster LLP                                                                                                                                   - 10/09/2019
    000001        Curling, et al v. Kemp, et al                                                                                                                Time & Rate: Original Value




                                                                                                       Fees

           Date          ID                                                            Description                                                     Time Hrly Rate Orig Amount            Bill Amount
    12/31/2018 AMS              T/C                                                                 ; discuss                 with H. Knapp.            0.50        $350        $175.00           $175.00
                                                                                                                 Total Fees: 12/2018                    8.70                   $3,465.00        $3,465.00

      1/2/2019      HGK         Review                                            ; reply to David; consult                        with Adam;           0.50        $500        $250.00           $250.00
                                review                                                                                .
      1/2/2019      AMS         Review                                        ; review email from Mr. Cross re:                                         0.20        $350          $70.00           $70.00
                                          .
      1/3/2019      AMS         Review                                                                            .                                     0.30        $350        $105.00           $105.00
      1/4/2019      HGK         Review                                                 ; contact Caleb Davies; Teleconference                           1.90        $500        $950.00           $950.00
                                Caleb Davies                                                     , prospect for
                                                                                                                   ; Update David
                                Cross.

      1/4/2019      AMS                                       emails                         ; prepare for                                         .    1.50        $350        $525.00           $525.00
      1/5/2019      HGK         Meeting                                                                                            .                    2.10        $500       $1,050.00        $1,050.00
      1/5/2019      AMS         Meet                                                                                                       .            2.00        $350        $700.00           $700.00
      1/6/2019      AMS         Read and respond to emails                                                                                              0.30        $350        $105.00           $105.00
                                                                                   .
      1/7/2019      AMS         Read and draft                                                                                                          0.30        $350        $105.00           $105.00
                                                                          .
      1/8/2019      AMS         Annotate and compile                                                                      .                             0.30        $350        $105.00           $105.00
      1/9/2019      HGK                                        with David; participate in mediation; Draft                                              5.50        $500       $2,750.00        $2,750.00
                                                      ; circulate              ; send.
      1/9/2019      JGL         Review                                                                                                                  0.20        $350          $70.00           $70.00
                                                                                                ; review
                                                                                                             .

      1/9/2019      AMS         Debrief with Mr. Knapp re:                                                                                              0.90        $350        $315.00           $315.00


     1/10/2019      HGK         Review                                                                                ; recommendation                  0.40        $500        $200.00           $200.00
                                                          .
     1/10/2019      JGL         Attend                                                                           ; communications                       2.20        $350        $770.00           $770.00
                                                                                   .
     1/10/2019      AMS         Emails;                                                           ; review                             .                0.30        $350        $105.00           $105.00
     1/11/2019      AMS         Analyze                                                                                                    .            0.60        $350        $210.00           $210.00
                                                  .
     1/17/2019      AMS         Email                                                                   ; email to                                      0.30        $350        $105.00           $105.00
                                                              .
     1/18/2019      AMS         Review                                                                                                 .                0.20        $350          $70.00           $70.00
     1/22/2019      AMS         Email                                                              ; teleconference                                     1.90        $350        $665.00           $665.00
                                                                                  ; review and annotate                                        .
     1/23/2019      AMS         Teleconference with                                                                            .                        0.10        $350          $35.00           $35.00
     1/24/2019      AMS         Research                                                                                                                1.10        $350        $385.00           $385.00
                                                                              .
     1/25/2019      AMS         Answer                                                   .                                                              0.10        $350          $35.00           $35.00
     1/28/2019      HGK                                           debrief                                                                               2.70        $500       $1,350.00        $1,350.00
                                              .
     1/28/2019      AMS                                                            ; preparation for and debriefing                                     3.90        $350       $1,365.00        $1,365.00
                                                                      .
     1/29/2019      AMS         Prepare for                                              ; email to and from client re:                                 0.40        $350        $140.00           $140.00
                                                                  .

Page: 10                                                                                        KREVOLIN & HORST, LLC                                                                  10/10/2019 02:09pm
                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 468 of 532
                                                                           Statement of Account
    003926        Morrison & Foerster LLP                                                                                                                    - 10/09/2019
    000001        Curling, et al v. Kemp, et al                                                                                                 Time & Rate: Original Value




                                                                                                Fees

           Date          ID                                                   Description                                               Time Hrly Rate Orig Amount            Bill Amount
     1/30/2019      HGK         Prepare for and attend                                           ; debrief.                              3.00        $500       $1,500.00        $1,500.00
     1/30/2019      AMS                                     attendance and debriefing.                                                   2.90        $350       $1,015.00        $1,015.00
                                                                                                      Total Fees: 01/2019               36.10                 $15,050.00        $15,050.00

      2/6/2019      AMS         Analyze                                                                                                  0.10        $350          $35.00           $35.00
      2/7/2019      HGK         Read                        ; Obtain                                                                     0.40        $500        $200.00           $200.00


      2/7/2019      AMS         Read                                                                                                     0.40        $350        $140.00           $140.00
                                                       ; discuss               with Mr. Knapp and staff.
     2/12/2019      AMS         Analyze                                    ; email correspondence with client concerning                 0.30        $350        $105.00           $105.00
                                     .
     2/13/2019      AMS         Analyze                                       ; email correspondence with client                         0.30        $350        $105.00           $105.00
                                                   .
     2/15/2019      HGK                                              ; review                                     .                      1.30        $500        $650.00           $650.00
     2/15/2019      AMS         Read                                              ; draft                                                1.00        $350        $350.00           $350.00
                                                  ; discuss                                    ; analyze
                                                     .

     2/16/2019      AMS         Analyze                               ; discuss                                                          2.30        $350        $805.00           $805.00


     2/22/2019      AMS         Analyze                                                                                                  0.60        $350        $210.00           $210.00
                                                                       .
     2/26/2019      AMS         Track                            .                                                                       0.20        $350          $70.00           $70.00
     2/27/2019      AMS         Track                            .                                                                       0.20        $350          $70.00           $70.00
     2/28/2019      AMS         Track                            ; analyze                                                        .      0.40        $350        $140.00           $140.00
                                                                                                      Total Fees: 02/2019                7.50                   $2,880.00        $2,880.00

      3/6/2019      AMS         Track                            .                                                                       0.30        $350        $105.00           $105.00
      3/8/2019      AMS         Review                                                                                                   0.10        $350          $35.00           $35.00
     3/12/2019      AMS         Track                           ; review                                              .                  0.20        $350          $70.00           $70.00
     3/13/2019      AMS         Track                                                                                                    1.60        $350        $560.00           $560.00
     3/14/2019      AMS         Analyze                                               .                                                  0.10        $350          $35.00           $35.00
     3/15/2019      AMS         C. Chapple emails and T/C; NOA from opposing counsel.                                                    0.30        $350        $105.00           $105.00
     3/18/2019      AMS         Analyze                                      ; skim                                                      0.30        $350        $105.00           $105.00
                                                        .
     3/19/2019      AMS         Call scheduling; call re:                                                                                1.00        $350        $350.00           $350.00


     3/20/2019      AMS         Review                                                                                    .              1.50        $350        $525.00           $525.00
     3/21/2019      AMS         Review                                                              ; organize                           2.80        $350        $980.00           $980.00

                                            analyze         .

     3/24/2019      AMS         Review                                                                                                   0.30        $350        $105.00           $105.00

     3/25/2019      AMS         Annotate                                   ; review                           .                          0.90        $350        $315.00           $315.00
     3/27/2019      AMS         Organize                                                       call C. Chapple re:                       1.70        $350        $595.00           $595.00
                                                                                          ; discuss                           with H.
                                Knapp.

     3/28/2019      AMS         Analyze                                                                                                  0.50        $350        $175.00           $175.00
                                review


Page: 11                                                                                  KREVOLIN & HORST, LLC                                                         10/10/2019 02:09pm
                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 469 of 532
                                                                     Statement of Account
    003926        Morrison & Foerster LLP                                                                                                                          - 10/09/2019
    000001        Curling, et al v. Kemp, et al                                                                                                       Time & Rate: Original Value




                                                                                                    Fees

           Date          ID                                               Description                                                         Time Hrly Rate Orig Amount Bill Amount
                                                                                                            Total Fees: 03/2019                11.60             $4,060.00    $4,060.00

      4/1/2019      HGK         Teleconference                                                                                                 0.50        $500        $250.00         $250.00

      4/1/2019      AMS         T/Cs; debrief                         ; read                                               .                   1.70        $350        $595.00         $595.00
      4/2/2019      AMS                               emails re:                                        ;             email re:                0.80        $350        $280.00         $280.00
                                                              .
      4/3/2019      AMS         Prepare for and attend                                                                 with C.                 1.00        $350        $350.00         $350.00
                                Chapple and counsel.
      4/4/2019      AMS                           vm and t/c; planning for                                                                ;    3.00        $350       $1,050.00      $1,050.00
                                draft                                                     draft
                                              examine                                                             ; retrieve and
                                analyze                                                         .

      4/5/2019      AMS         Plan                                                                 ; review                                  1.10        $350        $385.00         $385.00

                                                  ; comment on                                                  ; t/c with C. Chapple
                                re:                                       .

      4/8/2019      AMS         Client emails re:                             ; comment                           ; prepare for                5.20        $350       $1,820.00      $1,820.00
                                                      ; discuss                                             .
      4/9/2019      AMS         Travel to/from courthouse [1.0]; prepare for and attend status conference;                                     9.00        $350       $3,150.00      $3,150.00
                                discussion and email correspondence re:
                                                                        .

     4/10/2019      AMS         Email                                                         ; email                                          1.00        $350        $350.00         $350.00
                                                       ; review f         ; discuss

                                                             .

     4/11/2019      AMS         Review                                .                                                                        0.10        $350          $35.00          $35.00
     4/12/2019      AMS         Email                                                         ; review                                         0.20        $350          $70.00          $70.00
     4/15/2019      AMS         Revise and file                                                                                   ;            0.90        $350        $315.00         $315.00
                                read                                                                    .
     4/16/2019      AMS         Read                             ; debrief H. Knapp                                                            0.20        $350          $70.00          $70.00

     4/22/2019      AMS         Analyze                                                   .                                                    0.20        $350          $70.00          $70.00
     4/23/2019      AMS         Respond to client email re                                                                                     0.20        $350          $70.00          $70.00
                                       .
     4/29/2019      AMS         Email                                                                ; discussion with                         0.60        $350        $210.00         $210.00
                                co-plaintiff; examine                          ; draft
                                       .
                                                                                                            Total Fees: 04/2019               25.70                   $9,070.00      $9,070.00

      5/2/2019      AMS         Notes on                      .                                                                                0.40        $350        $140.00         $140.00
      5/3/2019      AMS         [No Charge] Email correspondence; read                                                 .                       0.20        $350          $70.00          $70.00
     5/14/2019      AMS         Read                                                                                                           0.80        $350        $280.00         $280.00
                                             emails
                                                  .

     5/15/2019      AMS         Read                                                                                                           0.60        $350        $210.00         $210.00
                                         .
     5/17/2019      AMS         Review; voicemail.                                                                                             0.30        $350        $105.00         $105.00
     5/21/2019      AMS         Skim                                                     ; read                                       ;        1.40        $350        $490.00         $490.00
                                email                                                                                      .


Page: 12                                                                             KREVOLIN & HORST, LLC                                                                    10/10/2019 02:09pm
                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 470 of 532
                                                                         Statement of Account
    003926        Morrison & Foerster LLP                                                                                                                      - 10/09/2019
    000001        Curling, et al v. Kemp, et al                                                                                                   Time & Rate: Original Value




                                                                                           Fees

           Date          ID                                               Description                                                     Time Hrly Rate Orig Amount            Bill Amount
     5/22/2019      AMS         Teleconference                                  ; analyze                                     .            0.60        $350        $210.00           $210.00
     5/23/2019      AMS                                   emails re:                                                     .                 0.10        $350          $35.00           $35.00
     5/24/2019      HGK         Discovery teleconference with Judge Totenberg.                                                             1.00        $500        $500.00           $500.00
     5/24/2019      AMS         Reviewing                                      ; prepare for                                               1.20        $350        $420.00           $420.00
                                teleconference with court; attend t/c.
     5/27/2019      AMS         Analyze                                    ; mark up                                                       0.20        $350          $70.00           $70.00
     5/28/2019      AMS         Review                                                      ; review                                       0.30        $350        $105.00           $105.00
                                                                           draft email concerning
     5/29/2019      HGK         Review                                                         .                                           0.30        $500        $150.00           $150.00
     5/29/2019      AMS         Review                                          .                                                          0.30        $350        $105.00           $105.00
     5/30/2019      AMS         Prepare fo                                          ; analyze                                              1.00        $350        $350.00           $350.00
                                                             ; analyze                                                ; monitor
                                                                   .

     5/31/2019      HGK         Prepare                     ; meeting with all counsel; conference with Judge                              4.50        $500       $2,250.00        $2,250.00
                                Totenberg.
     5/31/2019      AMS         Travel to/from court [.7]; participate in discovery planning conference [3.8].                             4.50        $350       $1,575.00        $1,575.00
                                                                                                   Total Fees: 05/2019                    17.70                   $7,065.00        $7,065.00

      6/2/2019      AMS         Review                    ; draft                              .                                           0.30        $350        $105.00           $105.00
      6/3/2019      HGK         Review                                                                                                     0.60        $500        $300.00           $300.00


      6/3/2019      AMS         Read                                                    review                                             0.40        $350        $140.00           $140.00
                                                                                                      ; review
                                                                                    ; review
                                                  .

      6/4/2019      AMS         Respond to client email re:                                                                           ;    1.30        $350        $455.00           $455.00
                                emails                                                                       ; monitor


      6/5/2019      AMS         Review                                                                       ; email client re:            0.30        $350        $105.00           $105.00
                                                      .
     6/10/2019      HGK         Rule 26(f) conference at Robbins office; debrief                                                           2.70        $500       $1,350.00        $1,350.00
                                              .
     6/10/2019      AMS         Analyze                                                                                                    0.70        $350        $245.00           $245.00

     6/10/2019      LXT         Emails from and to A. Sparks regarding                                ; Review                             1.10        $100        $110.00           $110.00
                                     ; pull                                           ; save                 ; update


     6/11/2019      AMS                                debrief with H. Knapp; review                                                       0.80        $350        $280.00           $280.00
                                                                ; review                                                          ;
                                monitor


     6/12/2019      AMS         Monitor                                                                      .                             0.30        $350        $105.00           $105.00
     6/13/2019      AMS         Proposed                                    ; analyze                                                      0.40        $350        $140.00           $140.00
                                      ; review                                                           .
     6/13/2019      LXT         Update                          .                                                                          0.30        $100          $30.00           $30.00
     6/14/2019      HGK         Draft                     ; search                         .                                               0.20        $500        $100.00           $100.00
     6/14/2019      AMS         Monitor                                     ; analyze                                                      0.70        $350        $245.00           $245.00
                                                                     .
     6/14/2019      LXT         Profile                   ; update                  ; Additional edits                        .            0.40        $100          $40.00           $40.00

Page: 13                                                                            KREVOLIN & HORST, LLC                                                                 10/10/2019 02:09pm
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 471 of 532
                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 472 of 532
                                                                       Statement of Account
    003926        Morrison & Foerster LLP                                                                                                                      - 10/09/2019
    000001        Curling, et al v. Kemp, et al                                                                                                   Time & Rate: Original Value




                                                                                              Fees

           Date          ID                                                 Description                                                   Time Hrly Rate Orig Amount            Bill Amount
                                                                ; draft
                                                           ; direct staff
                                                                            .

      7/5/2019      AMS         Review                                                    .                                                0.10        $350          $35.00           $35.00
      7/8/2019      AMS         Emails                                                                                                     0.30        $350        $105.00           $105.00
                                           .
      7/9/2019      HGK


      7/9/2019      AMS
     7/10/2019      HGK
     7/10/2019      AMS         Emails;                                     .                                                              0.20        $350          $70.00           $70.00
     7/11/2019      HGK         Review                                              ; discuss                                      with    0.70        $500        $350.00           $350.00
                                David Cross.
     7/11/2019      AMS                                  emails; review                       ; draft                                      0.40        $350        $140.00           $140.00
                                                                      .
     7/12/2019      AMS                                  emails; draft email to client concerning                                          0.30        $350        $105.00           $105.00
                                                                                        .
     7/13/2019      AMS                                  emails; analyze                                                                   0.40        $350        $140.00           $140.00
     7/14/2019      AMS         Research                                                                                                   3.20        $350       $1,120.00        $1,120.00
                                                                        ; emails              .
     7/15/2019      HGK                                      call   ; arrange for                                                          0.90        $500        $450.00           $450.00


     7/15/2019      AMS         Teleconference with legal team; revise                                                                     2.40        $350        $840.00           $840.00
                                                     ; emails
                                review

     7/15/2019      LXT         Remove                                                                                                     0.10        $100          $10.00           $10.00
     7/15/2019      TLA         Download and ingest into database:                                                  .                      0.50        $100          $50.00           $50.00
     7/16/2019      AMS         Read                                                ;                               research;              2.60        $350        $910.00           $910.00
                                analyze                                                                         .
     7/16/2019      TLA         Processing                                                                  .                              1.00        $100        $100.00           $100.00
     7/17/2019      TLA         Download and ingestion                                                                                     3.00        $100        $300.00           $300.00
                                         ;                            ; build                      .
     7/17/2019      HGK         Hearing                                         ; comment                                                  1.70        $500        $850.00           $850.00
                                assume                                               .
     7/17/2019      AMS         Email with client re:                                                                                      5.20        $350       $1,820.00        $1,820.00
                                         ; draft and research      ; discuss same with H. Knapp; listen
                                                           ;                discussion                  ;
                                                       discussions


     7/18/2019      HGK         Review and analyze                                      ; review            ; obtain                       1.30        $500        $650.00           $650.00


     7/18/2019      AMS         Email to                                                      ; research                 ; draft           6.10        $350       $2,135.00        $2,135.00
                                                     ;          prep and emails                        .
     7/18/2019      LXT         Conference                                                                              ; attempt to       0.10        $100          $10.00           $10.00
                                                  ; emails                                              .
     7/19/2019      HGK                        Deposition.                                                                                 7.50        $500       $3,750.00        $3,750.00
     7/19/2019      AMS                        deposition; debrief                  ; draft                                                8.10        $350       $2,835.00        $2,835.00
                                                                                                   ; monitor
                                          proof


Page: 15                                                                            KREVOLIN & HORST, LLC                                                                 10/10/2019 02:09pm
                              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 473 of 532
                                                                           Statement of Account
    003926        Morrison & Foerster LLP                                                                                                                    - 10/09/2019
    000001        Curling, et al v. Kemp, et al                                                                                                 Time & Rate: Original Value




                                                                                               Fees

           Date          ID                                                      Description                                            Time Hrly Rate Orig Amount            Bill Amount
     7/19/2019      TLA         Assistance with AMS                                                                                      1.20        $100        $120.00           $120.00
                                coding of                                    .
     7/20/2019      AMS         Emails                                                                                                   0.60        $350        $210.00           $210.00
                                                       ; monitor
     7/21/2019      HGK         React to                                                                                                 0.70        $500        $350.00           $350.00
     7/21/2019      AMS         Email                                                                                                    0.70        $350        $245.00           $245.00
                                                                                                             monitor


     7/22/2019      HGK                            teleconference                    teleconference; calls                               1.70        $500        $850.00           $850.00

     7/22/2019      AMS         Analyze                                                                                         ;        6.50        $350       $2,275.00        $2,275.00
                                email and discuss
                                            email                                                        ;               preparation;
                                read            ; teleconferences                                            .

     7/22/2019      JMR         Coding.                                                                                                  3.00        $100        $300.00           $300.00
     7/22/2019      LT          Database Coding.                                                                                         4.00         $95        $380.00           $380.00
     7/22/2019      TLA         Correspondence                                                                                           0.50        $100          $50.00           $50.00


     7/23/2019      HGK         Review                                 ;                                                                 4.90        $500       $2,450.00        $2,450.00


     7/23/2019      AMS                           review; discuss c                            ; email                                   4.60        $350       $1,610.00        $1,610.00
                                              ; email                                                            ; correspondence
                                                                                        ; advise
                                                                                             ; discuss


     7/23/2019      LXT         Profile                         update                           .                                       0.20        $100          $20.00           $20.00
     7/23/2019      JMR         Coding; Coding.                                                                                          4.30        $100        $430.00           $430.00
     7/23/2019      LT          Database Coding.                                                                                         4.00         $95        $380.00           $380.00
     7/23/2019      TLA         Coding of                                              .                                                 2.50        $100        $250.00           $250.00
     7/24/2019      HGK                       prep; outline                                                       ; cross           ;    9.10        $500       $4,550.00        $4,550.00
                                discuss                            .
     7/24/2019      AMS                                                    preparation,                                                 14.90        $350       $5,215.00        $5,215.00




     7/24/2019      BW                 prep.                                                                                             6.00        $100        $600.00           $600.00
     7/24/2019      LT                        Prep.                                                                                      8.00         $95        $760.00           $760.00
     7/25/2019      HGK         Prep                                                                 .                                  12.30        $500       $6,150.00        $6,150.00
     7/25/2019      AMS                                                    preparation, conduct, and debriefing.                        13.20        $350       $4,620.00        $4,620.00
     7/25/2019      SJB         Research                                                                             .                   3.00        $250        $750.00           $750.00
     7/25/2019      BW                    .                                                                                              8.00        $100        $800.00           $800.00
     7/26/2019      HGK         Prepare and participate in preliminary injunction hearing.                                              12.40        $500       $6,200.00        $6,200.00
     7/26/2019      AMS         Preliminary injunction hearing preparation, conduct, and debriefing.                                    12.50        $350       $4,375.00        $4,375.00
     7/26/2019      LXT         Profile                   ; update                                                                       0.50        $100          $50.00           $50.00
     7/26/2019      TLA         Download                                                   .                                             1.00        $100        $100.00           $100.00
     7/29/2019      HGK         Debrief      ; contact                                                       ; deliver                   0.90        $500        $450.00           $450.00
                                          read                                         Opine



Page: 16                                                                                KREVOLIN & HORST, LLC                                                           10/10/2019 02:09pm
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 474 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 475 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 476 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 477 of 532
                        Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 478 of 532
                                                           Statement of Account
    003926     Morrison & Foerster LLP                                                                                          - 10/09/2019
    000001     Curling, et al v. Kemp, et al                                                                       Time & Rate: Original Value




                                                                  Costs and Expenses

       Date                                               Description                                           Orig Expense    Orig Cost     Bill Amount
  06/19/2018      Research - Westlaw                                                                                   $68.75                        $68.75
                                                                    Total Costs/Expenses:     06/2018                  $86.45           $0.00        $86.45

  07/17/2018      Research - PACER                                                                                      $0.80                           $0.80
                                                                    Total Costs/Expenses:     07/2018                   $0.80           $0.00           $0.80

  08/02/2018      Research - Pacer                                                                                     $16.90                          $16.90
  08/08/2018      Copies                                                                                                $0.60                           $0.60
  08/08/2018      Research - Pacer                                                                                     $22.30                          $22.30
  08/08/2018      AQuickDelivery- Courier\Delivery Charges- AQuickDelivery - United States District Court                               $4.28           $4.28
  08/16/2018      Research - Pacer                                                                                     $25.20                          $25.20
  08/20/2018      Research - Pacer                                                                                      $3.00                           $3.00
  08/20/2018      Cobb County Board of Elections- Court\Filing Fees- Cobb County Board of Elections                                  $225.32          $225.32
                                                                   Total Costs/Expenses: 08/2018                       $68.00        $229.60          $297.60

  09/04/2018      FedEx- Courier\Delivery Charges- FEDEX - First Overnight                                                            $57.00           $57.00
  09/04/2018      Research - WESTLAW                                                                                  $326.57                         $326.57
  09/04/2018      Brian P. Kemp, Secretary of State of Georgia- Court\Filing Fees- Brian P. Kemp Secretary of                         $41.09           $41.09
                  State of Georgia and Chair of the State Election Board
  09/04/2018      Richard Barron, Director, Fulton County Board of Elections- Court\Filing Fees- Richard                              $40.76           $40.76
                  Barron, Director, Fulton County Board of
  09/05/2018      FedEx- Courier\Delivery Charges- FEDEX - First Overnight                                                            $57.00           $57.00
  09/05/2018      Richard Barron, Director, Fulton County Board of Elections- Court\Filing Fees- Richard                              $40.76           $40.76
                  Barron, Director, Fulton County Board of
  09/06/2018      Ancillary Legal Corporation- Process Service- Ancillary Legal Corporation                                          $100.00          $100.00
  09/06/2018      Chris Harvey- Court\Filing Fees- Chris Harvey - Subpoena Fee                                                        $41.09           $41.09
  09/10/2018      Copies                                                                                                $0.80                           $0.80
  09/10/2018      Copies                                                                                                $1.60                           $1.60
  09/10/2018      Research - Westlaw                                                                                    $2.41                           $2.41
  09/10/2018      MLQ Attorney Services- Process Service- MLQ Attorney Services                                                      $150.00          $150.00
  09/11/2018      Copies                                                                                                $0.40                           $0.40
  09/11/2018      Copies                                                                                                $1.00                           $1.00
  09/11/2018      Copies                                                                                               $39.00                          $39.00
  09/11/2018      SunTrust-JDH- Meals- Mediterranean Grill - Curling Dinner                                                          $347.70          $347.70
  09/11/2018      Adam Sparks- Parking- Parking at Russell Building (UDDC, NDGa) - Hearing Prep                                        $8.00            $8.00
  09/11/2018      Copies                                                                                              $422.80                         $422.80
  09/12/2018      Copies                                                                                              $109.80                         $109.80
  09/12/2018      Copies                                                                                                $0.80                           $0.80
  09/12/2018      Adam Sparks- Parking- Parking at Russell Building (UDDC, NDGa) - Hearing                                            $18.00           $18.00
  09/12/2018      Laura Tucker- Parking- Parking at Courthouse                                                                        $18.00           $18.00
  09/12/2018      Adam Sparks- Parking- Parking for Preliminary Injunction Hearing                                                    $18.00           $18.00
  09/14/2018      MLQ Attorney Services- Process Service- MLQ Attorney Services - Special Handling,                                  $150.00          $150.00
                  Service of Process 2nd Attempt, Service of Process 3rd
  09/18/2018      Research - PACER                                                                                      $3.00                           $3.00
  09/25/2018      FedEx- Courier\Delivery Charges- FEDEX - Domestic                                                                   $32.59           $32.59
  09/25/2018      FedEx- Courier\Delivery Charges- FEDEX - Domestic                                                                  $172.45          $172.45
  09/25/2018      FedEx- Courier\Delivery Charges- FEDEX - Domestic                                                                   $36.49           $36.49
                                                               Total Costs/Expenses:          09/2018                 $908.18      $1,328.93        $2,237.11

  10/03/2018      Research - PACER                                                                                      $8.90                           $8.90
  10/12/2018      Adam Sparks- Exhibits- Pickup Original Exhibits (n/c)                                                                 $2.00           $2.00
  10/18/2018      Research - PACER                                                                                     $35.00                          $35.00
  10/24/2018      Copies                                                                                                $1.20                           $1.20
Page: 21                                                              KREVOLIN & HORST, LLC                                                 10/10/2019 05:06pm
                           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 479 of 532
                                                              Statement of Account
    003926        Morrison & Foerster LLP                                                                                            - 10/09/2019
    000001        Curling, et al v. Kemp, et al                                                                         Time & Rate: Original Value




                                                                     Costs and Expenses

           Date                                               Description                                            Orig Expense    Orig Cost   Bill Amount
                                                                       Total Costs/Expenses:      10/2018                   $45.10         $2.00        $47.10

  11/15/2018         Research - Pacer                                                                                        $6.60                          $6.60
  11/30/2018         Cash- Court\Filing Fees- Adam S. Court Admission                                                                      $10.00          $10.00
                                                                    Total Costs/Expenses:         11/2018                    $6.60         $10.00          $16.60

  01/03/2019         Research - Westlaw                                                                                     $34.16                         $34.16
  01/10/2019         Joyce Lewis- Parking- Government Center - Parking for Curling Meeting                                                  $9.00           $9.00
  01/30/2019         SunTrust - HGK- Parking- PCA Atlanta Lot - Parking                                                                    $18.00          $18.00
  01/30/2019         Adam Sparks- Parking- Parking for Curling Hearing                                                                     $16.00          $16.00
                                                                      Total Costs/Expenses:       01/2019                   $34.16         $43.00          $77.16

  02/16/2019         Research - Westlaw                                                                                     $16.55                         $16.55
                                                                       Total Costs/Expenses:      02/2019                   $16.55           $0.00         $16.55

  03/01/2019         Research - Pacer                                                                                       $10.20                         $10.20
                                                                       Total Costs/Expenses:      03/2019                   $10.20           $0.00         $10.20

  04/02/2019         Copies                                                                                                 $14.40                         $14.40
  04/02/2019         Copies                                                                                                  $4.00                          $4.00
  04/09/2019         Adam Sparks- Parking- Parking for Status Conference                                                                   $20.00          $20.00
  04/09/2019         Adam Sparks- Meals- Lunch for Counsel Pre-status Conf.                                                                $19.80          $19.80
                                                                     Total Costs/Expenses:        04/2019                   $18.40         $39.80          $58.20

  05/09/2019         SunTrust - HGK- Parking- Lawrence Parking Deck - Curling: Totenberg Status Conference                                   $7.00          $7.00
                                                                   Total Costs/Expenses: 05/2019                             $0.00           $7.00          $7.00

  06/02/2019         Research - Westlaw                                                                                     $44.61                         $44.61
  06/18/2019         Copies                                                                                                  $3.80                          $3.80
  06/19/2019         Research - Pacer                                                                                        $3.50                          $3.50
                                                                       Total Costs/Expenses:      06/2019                   $51.91           $0.00         $51.91

  07/19/2019         AQuickDelivery- Courier\Delivery Charges- AQuickDelivery - Northern District Court of                                   $8.27          $8.27
                     Georgia
  07/22/2019         SunTrust - HGK- Court\Filing Fees- Courts/USDC-N - Pro Hac Vice                                                      $150.00         $150.00
  07/22/2019         SunTrust - HGK- Court\Filing Fees- Courts/USDC-N - Pro Hac Vice                                                      $150.00         $150.00
  07/24/2019         Adam Sparks- Parking- Parking for Hearing Preparation                                                                 $14.00          $14.00
  07/24/2019         SunTrust-JDH- Meals- Mediterranean Grill - Dinner for Morrison Forrister During Curling Trial                        $326.81         $326.81
                     Prep
  07/24/2019         Document Pros- Outside Copy Service- 12,040 2 Sided short copies on 3 hole paper with                              $1,578.74       $1,578.74
                     blue sheets
  07/24/2019         Copies                                                                                                 $10.00                         $10.00
  07/24/2019         Copies                                                                                                  $4.40                          $4.40
  07/24/2019         Research - Pacer                                                                                       $56.40                         $56.40
  07/25/2019         Adam Sparks- Parking- Parking for Hearing Day 1                                                                       $18.00          $18.00
  07/25/2019         SunTrust - HGK- Parking- Parking for Morrison Forrester Hearing                                                       $18.00          $18.00
  07/25/2019         SunTrust-JDH- Parking- Parking at Courthouse for Trial                                                                 $8.00           $8.00
  07/25/2019         Copies                                                                                                  $1.20                          $1.20
  07/25/2019         Ben Winstead- Meals- Meals at Courthouse During Trial                                                                  $3.06           $3.06
  07/25/2019         Whitney Kelly- Parking- Parking at Federal Court for Hearing                                                          $14.00          $14.00
  07/26/2019         SunTrust - HGK- Parking- Parking for Morrison Forrester Hearing                                                        $7.00           $7.00
  07/26/2019         SunTrust - HGK- Meals- Food While at Morrison Forrester Hearing                                                       $17.82          $17.82

Page: 22                                                                 KREVOLIN & HORST, LLC                                                  10/10/2019 05:24pm
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 480 of 532
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 481 of 532




            EXHIBIT B
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 482 of 532

Crystal N. Gross

From:                              ganddb_efile_notice@gand.uscourts.gov
Sent:                              Friday, March 30, 2018 5:23 PM
To:                                CourtMail@gand.uscourts.gov
Subject:                           Activity in Case 1:17-cv-02989-AT Curling et al v. Kemp et al Application for
                                   Admission Pro Hac Vice

Follow Up Flag:                    Follow up
Flag Status:                       Flagged



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.


                                                    U.S. District Court


                                               Northern District of Georgia


Notice of Electronic Filing

The following transaction was entered by Knapp, Halsey on 3/30/2018 at 5:23 PM EDT and filed on 3/30/2018
Case Name:           Curling et al v. Kemp et al
Case Number:         1:17-cv-02989-AT
Filer:               Donna Curling
                     Donna Price
                     Jeffrey Schoenberg
WARNING: CASE CLOSED on 11/29/2017
Document Number:153


Docket Text:
APPLICATION for Admission of David D. Cross Pro Hac Vice (Application fee $ 150, receipt
number 113E-7785544)by Donna Curling, Donna Price, Jeffrey Schoenberg. (Knapp, Halsey)



1:17-cv-02989-AT Notice has been electronically mailed to:


Adam Martin Sparks sparks@khlawfirm.com


Anne Ware Lewis awl@sbllaw.net, barclay.hendrix@sbllaw.com, laila.tehrani@sbllaw.com


Barclay Hendrix barclay.hendrix@sbllaw.com


Bennett Davis Bryan bdbryan@dekalbcountyga.gov, glmcfadden@dekalbcountyga.gov


Cheryl Ringer cheryl.ringer@fultoncountyga.gov, Adrienne.Hutcherson@fultoncountyga.gov,
Tammy.walton@fultoncountyga.gov


Cristina Correia   ccorreia(Wlaw.ea.unv
              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 483 of 532

Daniel Walter White dwhite@hlclaw.com

David R. Lowman david.lowman@fultoncountyga.gov, Jene.Gipson@fultoncountyga.gov,
katina.patterson@fultoncountyga.gov

Frank B. Strickland fbs@sbllaw.net, laila.tehrani@sbllaw.net

Grant Edward Schnell grantschnell@hklaw.com, cindy.black@hklaw.com

Halsey G. Knapp, Jr hknapp@khlawfirm.com, amy@khlawfirm.com

John Frank Salter, Jr john@barneslawgroup.com, efilings@barneslawgroup.com, Ieigh@barneslawgroup.com

Josiah Benjamin Heidt jheidt@law.ga.gov

Kaye Woodard Burwell kaye.burwell@fultoncountyga.gov, Antwanna.Stinson@fultoncountyga.gov,
danette.john@fultoncountyga.gov, terryl.allen@fultoncountyga.gov, wayne.alphonso@fultoncountyga.gov

Robert Alexander McGuire , III ram@lawram.com

Robert S. Highsmith robert.highsmith@hklaw.com, courtney.steele@hklaw.com, cynthia.pettit@hklaw.com,
lynette.foster@hklaw.com

Roy E. Barnes Roy@barneslawgroup.com, efilings@barneslawgroup.com, koneill@barneslawgroup.com,
renee@barneslawgroup.com, sholt@barneslawgroup.com

Russell Dunn Waldon rwaldon@wachp.com

Vincent Robert Russo , Jr vrusso@robbinsfirm.com, rmeier@robbinsfirm.com

William Brent Ney william@nhelaw.com

1:17-cv-02989-AT Notice has been delivered by other means to:

Edward Curtis Terry(Terminated)

The following document(s) are associated with this transaction:


Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStam p_l D=1060868753 [Date=3/30/2018] [FileN umber=9175567-0
] [75024bfacbfa213ad8ec52e5597ebe4222f10f40f63ffaaafb3bbeD9ea8edea4ea6
b3910c016c40d9729e49456f166e01087d1fa23b986c0dbd987518603ec96]]
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 484 of 532


Crystal N. Gross

From:                              ganddb_efile_notice@gand.uscourts.gov
Sent:                              Friday, March 30, 2018 5:26 PM
To:                                CourtMail@gand.uscourts.gov
Subject:                           Activity in Case 1:17-cv-02989-AT Curling et al v. Kemp et al Application for
                                   Admission Pro Hac Vice

Follow Up Flag:                    Follow up
Flag Status:                       Flagged



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.


                                                    U.S. District Court


                                               Northern District of Georgia


Notice of Electronic Filing

The following transaction was entered by Knapp, Halsey on 3/30/2018 at 5:26 PM EDT and filed on 3/ 30/2018
Case Name:           Curling et al v. Kemp et al
Case Number:         1:17-cv-02989-AT
Filer:               Donna Curling
                     Donna Price
                     Jeffrey Schoenberg
WARNING: CASE CLOSED on 11/29/2017
Document Number:154


Docket Text:
APPLICATION for Admission of JaneP. Bentrott Pro Hac Vice (Application fee $ 150, receipt
number 113E-7785552)by Donna Curling, Donna Price, Jeffrey Schoenberg. (Knapp, Halsey)



1:17-cv-02989-AT Notice has been electronically mailed to:


Adam Martin Sparks sparks@khlawfirm.com


Anne Ware Lewis awl@sbIlaw.net, barclay.hendrix@sbllaw.com, laila.tehrani@sbllaw.com

Barclay Hendrix barclay.hendrix@sbllaw.com

Bennett Davis Bryan bdbryan@dekalbcountyga.gov, glmcfadden@dekalbcountyga.gov


Cheryl Ringer cheryl.ringer@fultoncountyga.gov, Adrienne.Hutcherson@fultoncountyga.gov,
Tammy.waiton@fultoncountyga.gov
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 485 of 532

Daniel Walter White dwhite@hlclaw.com

David R. Lowman david.lowman@fultoncountyga.gov, Jene.Gipson@fultoncountyga.gov,
katina.patterson@fultoncountyga.gov

Frank B. Strickland fbs@sbllaw.net, laila.tehrani@sbilaw.net

Grant Edward Schnell grant.schnell@hklaw.com, cindy.black@hklaw.com

Halsey G. Knapp, Jr hknapp@khlawfirm.com , amy@khlawfirm.com

John Frank Salter , Jr john@barneslawgroup.com, efilings@barneslawgroup.com, leigh@barneslawgroup.com

Josiah Benjamin Heidt jheidt@law.ga.gov

Kaye Woodard Burwell kaye.burwell@fultoncountyga.gov, Antwanna.Stinson@fultoncountyga.gov,
danette.john@fultoncountyga.gov, terryl.allen @fultoncountyga.gov, wayne.alphonso@fultoncountyga.gov

Robert Alexander McGuire , Ill ram@lawram.com

Robert S. Highsmith robert.highsmith@hklaw.com, courtney.steele@hklaw.com, cynthia.pettit@hklaw.com,
lynette.foster@hklaw.com

Roy E. Barnes Roy@barneslawgroup.com, efilings@barneslawgroup.com, koneill@barneslawgroup.com,
renee@barneslawgroup.com, sholt@barneslawgroup.com

Russell Dunn Waldon rwaldon@wachp.com

Vincent Robert Russo , Jr vrusso@robbinsfirm.com, rmeier@robbinsfirm.com

William Brent Ney william@nhelaw.com

1:17-cv-02989-AT Notice has been delivered by other means to:


Edward Curtis Terry(Terminated)

The following document(s) are associated with this transaction:


 Document description:Main Document
Original filename:n/a
 Electronic document Stamp:
[STAMP dcecfStamp_ID=1060868753 [Date=3/30/2018] [FileNumber=9175582-0
] [6a7657d557d553e56c6b8a2c618a8bd7376339251003d9b0da619d5d04211e74182
Odb57b3b3c9467e555ae0495befcb4c5fa6440218ab21e5bbf0d64257c12a]]
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 486 of 532


Crystal N. Gross

From:                             ganddb_efile_notice@gand.uscourts,gov
Sent:                             Thursday, May 3, 2018 2:31 PM
To:                               CourtMail@gand.uscourts.gov
Subject:                          Activity in Case 1:17-cv-02989-AT Curling et al v. Kemp et al Application for
                                  Admission Pro Hac Vice

Follow Up Flag:                   Follow up
Flag Status:                      Flagged



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.

                                                   U.S. District Court

                                              Northern District of Georgia

Notice of Electronic Filing

The following transaction was entered by Knapp, Halsey on 5/3/2018 at 2:30 PM EDT and filed on 5/3/2018
Case Name:          Curling et al v. Kemp et al
Case Number:        1:17-cv-02989-AT
Filer:              Donna Curling
                    Donna Price
                    Jeffrey Schoenberg
WARNING: CASE CLOSED on 11/29/2017
Document Number:187


Docket Text:
APPLICATION for Admission of John P. Carlin Pro Hac Vice (Application fee $ 150, receipt
number 113E-7856478)by Donna Curling, Donna Price, Jeffrey Schoenberg. (Knapp, Halsey)


1:17-cv-02989-AT Notice has been electronically mailed to:

Adam Martin Sparks sparks@khlawfirm.com

Anne Ware Lewis awl@sbllaw.net, barclay.hendrix@sbllaw.com, laila.tehrani@sbllaw.com

Barclay Hendrix barclay.hendrix@sbllaw.com

Bennett Davis Bryan bdbryan@dekalbcountyga.gov, glmcfadden@dekalbcountyga.gov

Bruce P. Brown bbrown@brucepbrownlaw.com, cbradley@brucepbrownlaw.com

Cary Ichter cichter@ichterdavis.com, dstacy@ichterdavis.com, jlemieux@ichterdavis.com
             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 487 of 532
Cheryl Ringer cheryl.ringer@fultoncountyga.gov, Adrienne.Hutcherson@fultoncountyga.gov,
Tammy.walton@fultoncountyga.gov

Cristina Correia ccorreia@law.ga.gov

Daniel Walter White dwhite@hlw-law.com

David D. Cross dcross@mofo.com, cwoods@mofo.com


David R. Lowman david.lowman@fultoncountyga.gov, Jene.Gipson@fultoncountyga.gov,
katina.patterson@fultoncountyga.gov


Frank B. Strickland fbs@sbllaw.net, laila.tehrani@sbIlaw.net

Grant Edward Schnell grant.schnell@hklaw.com, cindy.black@hklaw.com

Halsey G. Knapp , Jr. hknapp@khlawfirm.com, amy@khlawfirm.com, crystal@khlawfirm.com

Jane P. Bentrott jbentrott@mofo.corn, amiriyala@mofo.com, cchapple@mofo.com, jconaway@mofo.com,
rmanoso@mofo.com

John Frank Salter, Jr. john@barneslawgroup.com, efilings@barneslawgroup.com, leigh@barneslawgroup.com


Josiah Benjamin Heidt jheidt@law.ga.gov

Kaye Woodard Burwell kaye.burwell@fultoncountyga.gov, Antwanna.Stinson@fultoncountyga.gov,
danette.john@fultoncountyga.gov, terraallen@fultoncountyga.gov, wayne.alphonso@fultoncountyga.gov

Robert Alexander McGuire , Ill ram@lawram.com

Robert S. Highsmith robert.highsrnith@hklaw.com, courtney.steele@hklaw.com, cynthia.pettit@hklaw.com,
lynette.foster@hklaw.com

Roy E. Barnes Roy@barneslawgroup.com, efilings@barneslawgroup.com, koneill@barneslawgroup.com,
renee@barneslawgroup.com, sholt@barneslawgroup.com

Russell Dunn Waldon rwaldon@wachp.com

Vincent Robert Russo , Jr. vrusso@robbinsfirm.com, rmeier@robbinsfirm.com

William Brent Ney william@nhelaw.com


1:17-cv-02989-AT Notice has been delivered by other means to:

Edward Curtis Terry(Terminated)


The following document(s) are associated with this transaction:


Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1060868753 [Date=5/3/2018] [FileNumber=9246309-0]
[7161da945855bd65f561424ec3fb601.3cc943bcfneddbbc2b959bd1338bdeOlcle2
472acca4c8a25ac72306edee8a457825a80c1ebf59f98d2638f044de5c31]]
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 488 of 532


Crystal N. Gross

From:                               ganddb_efile_notice@gand.uscourts.gov
Sent:                               Monday, May 21, 2018 4:48 PM
To:                                 CourtMail@gand.uscourts.gov
Subject:                            Activity in Case 1:17-cv-02989-AT Curling et al v. Kemp et al Approval of Application
                                    for Admission Pro Hac Vice

Follow Up Flag:                     Follow up
Flag Status:                        Flagged



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.

                                                     U.S. District Court

                                                Northern District of Georgia

Notice of Electronic Filing

The following transaction was entered on 5/21/2018 at 4:48 PM EDT and filed on 5/21/2018
Case Name:          Curling et al v. Kemp et al
Case Number:        1:17-cv-02989-AT
Filer:              Coalition for Good Governance
                    Donna Curling
                    Ricardo Davis
                    Laura Digges
                    William Digges, III
                    Donna Price
                    Jeffrey Schoenberg
                    Edward Curtis Terry
Document Number: No document attached


Docket Text:
APPROVAL by Clerks Office re: [193] APPLICATION for Admission of Catherine L. Chapple
Pro Hac Vice (Application fee $ 150, receipt number 113E-7865709). Attorney Catherine L.
Chapple added appearing on behalf of Coalition for Good Governance, Donna Curling,
Ricardo Davis, Laura Digges, William Digges, Ill, Donna Price, Jeffrey Schoenberg, Edward
Curtis Terry (pmb)


1:17-cv-02989-AT Notice has been electronically mailed to:

Adam Martin Sparks sparks@khlawfirm.com

Anne Ware Lewis awl@sbllaw.net, barclay.hendrix@sbIlaw.com, laila.tehrani@sbilaw.com
            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 489 of 532

Barclay Hendrix barclay.hendrix@sbIlaw.com

Bennett Davis Bryan bdbryan@dekalbcountyga.gov, glmcfadden@dekalbcountyga.gov

Bruce P. Brown bbrown@brucepbrownlaw.com, cbradley@brucepbrownlaw.com

Cary Ichter cichter@ichterdavis.com, dstacy@ichterdavis.com, jlemieux@ichterdavis.com

Cheryl Ringer cheryl.ringer@fultoncountyga.gov, Adrienne.Hutcherson@fultoncountyga.gov,
Tammy.walton@fultoncountyga.gov

Cristina Correia ccorreia@law.ga.gov

Daniel Walter White dwhite@hlw-law.com

David D. Cross dcross@mofo.com, cwoods@mofo.com

David R. Lowman david.lowman@fultoncountyga.gov, Jene.Gipson@fultoncountyga.gov,
katina.patterson@fultoncountyga.gov

Frank B. Strickland fbs@sbllaw.net, laila.tehrani@sbllaw.net

Grant Edward Schnell grant.schnell@hklaw.com, cindy.black@hklaw.com

Halsey G. Knapp , Jr. hknapp@khlawfirm.com, amy@khlawfirm.com, crystal@khlawfirm.com

Jane P. Bentrott jbentrott@mofo.com, amiriyala@mofo.com, cchapple@mofo.com, jconaway@mofo.com,
rmanoso@mofo.com

John Frank Salter, Jr. john@barneslawgroup.com, efilings@barneslawgroup.com, leigh@barneslawgroup.com

Josiah Benjamin Heidt jheidt@law.ga.gov

Kaye Woodard Burwell kaye.burwell@fultoncountyga.gov, Antwanna.Stinson@fultoncountyga.gov,
danette.john@fultoncountyga.gov, terryLallen@fultoncountyga.gov, wayne.alphonso@fultoncountyga.gov

Laura K. Johnson lkjohnson@dekalbcountyga.gov

Robert Alexander McGuire , Ill ram@lawram.com

Robert S. Highsmith robert.highsmith@hklaw.com, courtney.steele@hklaw.com, cynthia.pettit@hklaw.com,
lynette.foster@hklaw.com

Roy E. Barnes Roy@barneslawgroup.com, efilings@barneslawgroup.com, koneill@barneslawgroup.com,
renee@barneslawgroup.com, sholt@barneslawgroup.com

Russell Dunn Waldon rwaldon@wachp.com

Terry G. Phillips tgphili@dekalbcountyga.gov, ggbrice@dekalbcountyga.gov

Vincent Robert Russo , Jr. vrusso@robbinsfirm.com, rmeier@robbinsfirm.com

William Brent Ney william@nhelaw.com

1:17-cv-02989-AT Notice has been delivered by other means to:
            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 490 of 532

Catherine L. Chapple
Morrison & Foerster, LLP-DC
2000 Pennsylvania Avenue, NW
Washington, DC 20006

Edward Curtis Terry(Terminated)



John P. Carlin
Morrison & Foerster, LLP-DC
2000 Pennsylvania Avenue, NW
Washington, DC 20006
                  Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 491 of 532


Crystal N. Gross

From:                                         ganddb_efile_notice@gand.uscourts.gov
Sent:                                         Thursday, May 31, 2018 4:06 PM
To:                                           CourtMail@gand.uscourts.gov
Subject:                                      Activity in Case 1:17-cv-02989-AT Curling et al v. Kemp et al Approval of Application
                                              for Admission Pro Hac Vice



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.

                                                             U.S. District Court

                                                        Northern District of Georgia

Notice of Electronic Filing

The following transaction was entered on 5/31/2018 at 4:06 PM EDT and filed on 5/31/2018
Case Name:          Curling et al v. Kemp et al
Case Number:               1:17-cv-02989-AT
Filer:                      Donna Curling
                            Donna Price
                           Jeffrey Schoenberg
Document Number: No document attached


Docket Text:
APPROVAL by Clerks Office re: [208] APPLICATION for Admission of Robert W. Manoso
Pro Hac Vice (Application fee $ 150, receipt number 113E-7876698). Attorney Robert W.
Manoso added appearing on behalf of Donna Curling, Donna Price, Jeffrey Schoenberg
(pmb)


1:17-cv-02989-AT Notice has been electronically mailed to:

Adam Martin Sparks sparks@khlawfirm.conn

Anne Ware Lewis awl@sbIlaw.net, barclay.hendrix@sbllaw.com, laila.tehrani@sbllaw.com

Barclay Hendrix barclay.hendrix@sbllaw.com

Bennett Davis Bryan bdbryan@dekalbcountyga.gov, glmcfadden@dekalbcountyga.gov

Bruce P. Brown bbrown@brucepbrownlaw.com, cbradley@brucepbrownlaw.com

Cary lchter cichter@ichterdavis.corn, dstacy@ichterdavis.com, jlemieux@ichterdavis.com

Cheryl Ringer cheryl.ringer@fultoncountyga.gov, Adrienne.Hutcherson@fultoncountyga.gov,
T-a inn rrtl, it,o ti-nn frm. Ii-nnrniintwcrm ant,
            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 492 of 532


Cristina Correia ccorreia@law.ga.gov

Daniel Walter White dwhite@hlw-law.com

David D. Cross dcross@mofo.com, cwoods@mofo.com

David R. Lowman davidiowman@fultoncountyga.gov, Jene.Gipson@fultoncountyga.gov,
katina.patterson@fultoncountyga.gov

Frank B. Strickland fbs@sbllaw.net, barclay.hendrix@sbllaw.com, laila.tehrani@sbilaw.net

Grant Edward Schnell grant.schnell@hklaw.com, cindy.black@hklaw.com

Halsey G. Knapp , Jr. hknapp@khlawfirm.com, amy@khlawfirm.com, crystal@khlawfirm.com

Jane P. Bentrott jbentratt@mofo.com, amiriyala@moth.com, cchapple@mofo.com, jconaway@mofo.corn,
rmanoso@mofo.com

John Frank Salter, Jr. john@barneslawgroup.com, efilings@barneslawgroup.com, leigh@barneslawgroup.com

Josiah Benjamin Heidt jheidt@law.ga.gov

Kaye Woodard Burwell kaye.burwell@fultoncountyga.gov, Antwanna.Stinson@fultoncountyga.gov,
danette.john@fultoncountyga.gov, terryl.allen@fultoncountyga.gov, wayne.alphonso@fultoncountyga.gov

Laura K. Johnson lkjohnson@dekalbcountyga.gov

Robert Alexander McGuire , Ill ram@lawram.com

Robert S. Highsmith robert.highsmith@hklaw.com, courtney.steele@hklaw.conn, cynthia.pettit@hklaw.com,
lynette.foster@hklaw.com

Robert W. Manoso RManoso@mofo.com

Roy E. Barnes Roy@barneslawgroup.com, efilings@barneslawgroup.com, koneill@barneslawgroup.com,
renee@barneslawgroup.com, sholt@barneslawgroup.com

Russell Dunn Waldon rwaldon@wachp.com

Terry G. Phillips tgphili@dekalbcountyga.gov, ggbrice@dekalbcountyga.gov

Vincent Robert Russo , Jr. vrusso@robbinsfirm.com, rmeier@robbinsfirm.com

William Brent Ney william@nhelaw.com

1:17-cv-02989-AT Notice has been delivered by other means to:

Catherine L. Chapple
Morrison & Foerster, LLP-DC
2000 Pennsylvania Avenue, NW
Washington, DC 20006

Edward Curtis Terry(Terminated)
           Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 493 of 532

John P. Carlin
Morrison & Foerster, LLP-DC
2000 Pennsylvania Avenue, NW
Washington, DC 20006
          Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 494 of 532




                                                                                                                          Close Window Print Screen'

    SUNTRUST
View Transaction Printable View
Front and Back of Check
 Views:                Front               Back        Front and Back


 ,..,........                 ...,.     ,.....—..n.
 r`L:1                                                                                                             9541
                  fiFIEVOLIN &Hi:11151;M                   t •1
                                                              ..-                               UZI=
                        aviotiortoirii                     tStABST        ,.451.17UPC0117,1
                    iNi It Wift $1,,Nal 54.3Z9
                           AMU CA Mu)                              64,101$10                            69444013
                           i 01.1.11761



     mYr
     oin ry 74
            c, Baud Bonn OBencr, FLAG(' Coot/ Board of Eietfions
                                                          I
            FortyCovanandThil00                           (

                khrdBarron,Diaeclor,FutonCoontyikardclEt
                1{1PrforSinti,BW
                itri4,GA303B3
                                                                    "




                                                                                              Enlarge              Save




Deposit Transaction Detail
                                                                   Select Business Checking -
                                                    Account:

                                                 Transaction: Debit with image 9549
                Customer Reference Number: 9549

                                      Date/Time Cleared:            09/13/2018 00:00
                                                    Amount:         $(40.76)
                                 Date/Time Initiated: 09/13/2018 00:00
                             FI Reference Number: 2018091300000000004076000000095494
                                                 Description: CHECK
       Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 495 of 532




                                                                                                            Close Window !Print Screen)

                        UST
View Transaction Printable View

Front and Back of Check
 Views:            Front                Back         Front and Back




              KREVOLIN &11ORST, LLO
                  mum cox                               &MUST       41111111191445
                    71.11idd,rt SLIM SV.12$1                 14.101610
                       Abink,GA 74X9
                        {441)4.490



   Or Richard Borroi, Direclor,FullonCoatt Boordof Eleakos

        Folly Dollorsoul 76/100

           RithadBario, IneCtr,FIlloaCcgoly Board OE
           141PryorSireetSw
           A13nio,GA30303
    IMO
                                                                         ,rds•sanrant          ult    t




                                                                                     Enlarge         Save


                                                                                                      •
                                                                                                      g




                                                                                         •




                                                                                     Enlarge         Save




Deposit Transaction Detail
                                                             Select Business Checking -
                                                  Account:   **********A:***7003

                                               Transaction: Debit with Image 9552
          Customer Reference Number: 9552

                              Date/Time Cleared: 09/07/2018 00:00
                                                   Amount: $(40.76)
                            Date/Time Initiated: 09/07/2018 00:00
                         F1 Reference Number: 2018090700000000004076000000095525
                                               Description: CHECK
     Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 496 of 532




                                                                           Close Window [print Screen'

 SUNrrRUST
View Transaction Printable View

Front and Back of Check
 Views:      Front        Back     Front and Back




                                                      Enlarge       Save




Deposit Transaction Detail
                                            Select Business Checking -
                                 Account:   ********1:*****7003

                            Transaction: Debit with image 9555
          Customer Reference Number: 9555

                     Date/Time Cleared: 09/21/2018 00:00
                                 Amount: $(41.09)
                 Date/Time Initiated: 09/21/2018 00:00
                FY Reference Number: 2018092100000000004109000000095555
                             Description: CHECK
                     Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 497 of 532




    SUPREME COURT OF GEORGIA                          RECEIPT
244 WASHINGTON STREET, SW SUITE 572
      ATLANTA, GEORGIA 30334
           (404) 656-3470                                        DATE

RECEIVED FROM:
FOR:

                                          PAYMENT

                      COST
                                  CASH
                    ADMISSION
                  GOOD STAND/NG   CHECK                                        BY

                     COPIES       MONEY ORDER
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 498 of 532


Crystal N. Gross

From:                             ganddb_efile_notice@gand.uscourts.gov
Sent:                             Wednesday, July 31, 2019 2:05 PM
To:                               CourtMail@gand.uscourts.gov
Subject:                          Activity in Case 1:17-cv-02989-AT Curling et al v. Raffensperger et al Approval of
                                  Application for Admission Pro Hac Vice


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.

The Court is now live on NextGen CM/ECF. To continue e-filing, all registered attorneys must have an individual,
upgraded PACER account. In addition, attorneys who registered for e-filing in this court prior to April 15, 2019,
must link their individual, upgraded PACER account to their legacy CIVIJECF account. Details may be found on our
website.

                                                  U.S. District Court

                                            Northern District of Georgia

Notice of Electronic Filing

The following transaction was entered on 7/31/2019 at 2:04 PM EDT and filed on 7/31/2019
Case Name:          Curling et al v. Raffensperger et al
Case Number:        1:17-cv-02989-AT
Filer:              Donna Curling
Document Number: No document attached

Docket Text:
APPROVAL by Clerks Office re: 15531 APPLICATION for Admission of Marcie Brimer Pro
Hac Vice. Documents for this entry are not available for viewing outside the courthouse..
Attorney Halsey G. Knapp, Jr. added appearing on behalf of Donna Curling, Donna Price
and Jeffrey Schoenberg (Application fee $ 150, receipt number AGANDC-8809428) Okm)


1:17-cv-02989-AT Notice has been electronically mailed to:

Adam Martin Sparks sparks@khlawfirm.com, dovie@khlawfirm.com

Alan Jay Butler butler@epic.org

Alexander Fraser Denton adenton@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rmeier@robbinsfirm.com

Anne Ware Lewis awl@sbllaw.net, barclay.hendrix@sbllaw.com, laila.tehrani@sbIlaw.com

Brian Edward Lake blake@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
iartalicharnhhincfirrn (-rim kmrri tictnnOrnhhincfirm rnm rmpierarnhhincfirm rnm
            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 499 of 532


Bruce P. Brown bbrown@brucepbrownlaw.com, cbradley@brucepbrownlaw.com

Bryan Francis Jacoutot bjacoutot@taylorenglish.com, cadams@taylorenglish.com

Bryan P. Tyson btyson@taylorenglish.com, bryan.tyson@tysonstrategies.com, rahuja@taylorenglish.com

Carey Allen Miller cmiller@robbinsfirm.com, dbutler@robbinsfirm.com, drncdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rmeier@robbinsfirm.com

Cary Ichter cichter@ichterdavis.com, aalsbrooks@ichterdavis.com, jlemieux@ichterdavis.com

Catherine L. Chapple CChapple@mofo.com

Cheryl Ringer cheryl.ringer@fultoncountyga.gov, Adrienne.Hutcherson@fultoncountyga.gov,
Jene.Gipson@fultoncountyga.gov, katina.patterson@fultoncountyga.gov

Cristina Correia ccorreia@law.ga.gov, criscorreia@bellsouth.net

Daniel Walter White dwhite@hlw-law.com

Dara Lindenbaum lindenbaum@sandlerreiff.com

David D. Cross dcross@mofo.com, amiriyala@mofo.com, ctepfer@mofo.com, cwoods@mofo.com, david-cross-
8491@ectpacerpro.com, jconaway@mofo.com, mbrimer@mofo.com, rali@mofo.com

David R. Brody dbrody@lawyerscommittee.org

David R. Lowman david.lowman@fultoncountyga.gov, Jene.Gipson@fultoncountyga.gov,
katina.patterson@fultoncountyga.gov

Ezra David Rosenberg erosenberg@lawyerscommittee.org

Frank B. Strickland fstrickland@taylorenglish.com, cadams@taylorenglish.com

Grant Edward Schnell grant.schnell@hklaw.com, cindy.black@hklaw.com

Halsey G. Knapp , Jr. hknapp@khlawfirm.com, crystal@khlawfirm.com

Jacob Paul Conarck jconarck@lawyerscommittee.org

James Jayson Phillips jphillips@trc-lawfirm.com

Jane P. Bentrott jbentrott@mofo.com, amiriyala@mofo.com, cchapple@mofo.com, jconaway@mofo.com,
rmanoso@mofo.com

John Michael Powers jpowers@lawyerscommittee.org, ipatino@lawyersconnmittee.org

John P. Carlin JCarlin@rnofo.com

Jonathan Lee Schwartz jonischwartz@mac.com

Joshua Barrett Belinfante jbelinfante@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rmeier@robbinsfirm.com, smorris@robbinsfirm.com
            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 500 of 532


Kaye Woodard Burwell kaye.burwell@fultoncountyga.gov, antwanna.stinson@fultoncountyga.gov,
nakeia.staley@fultoncountyga.gov

Kimberly K. Anderson kanderson@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rnneier@robbinsfirm.com

Kurt G. Kastorf kurt.kastorf@gmail.com

Matthew John Murray mmurray@altber.com

Pierce Groover Blitch , IV pblitch@flemingnelson.com

Robert Alexander McGuire , Ill ram@lawram.conn

Robert S. Highsmith robert.highsmith@hklaw.com, courtney.steele@hklaw.com, cynthia.pettit@hklaw.com,
lynetteloster@hklaw.corn

Robert W. Manoso RManoso@mofo.com

Russell Dunn Waldon rwaldon@wachp.com

Russell T. Abney rabney@lawyerworks.com, atlanta@lawyerworks.com

Stacey M. Leyton sleyton@altber.com, jbanuelos@altber.com

Stephen P. Berzon sberzon@altber.com, afrancisco@altshulerberzon.com

Vincent Robert Russo , Jr. vrusso@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rmeier@robbinsfirm.com

William Brent Ney william@nhphlaw.com

1:17-cv-02989-AT Notice has been delivered by other means to:

Baconton Missionary Baptist Church



Cameron A. Tepfer
Morrison & Foerster, LLP-DC
2000 Pennsylvania Avenue, NW
Washington, DC 20006

Edward Curtis Terry(Terminated)
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 501 of 532


Crystal N. Gross

From:                              ganddb_efile_notice@gand.uscourts.gov
Sent:                              Thursday, July 25, 2019 4:44 PM
To:                                CourtMail@gand.uscourts.gov
Subject:                           Activity in Case 1:17-cv-02989-AT Curling et al v. Raffensperger et al Approval of
                                   Application for Admission Pro Hac Vice



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.

The Court is now live on NextGen CM/ECF. To continue e-filing, all registered attorneys must have an individual,
upgraded PACER account. In addition, attorneys who registered for e-filing in this court prior to April 15, 2019,
must link their individual, upgraded PACER account to their legacy CM/ECF account. Details may be found on our
website.

                                                  U.S. District Court

                                             Northern District of Georgia

Notice of Electronic Filing

The following transaction was entered on 7/25/2019 at 4:44 PM EDT and filed on 7/25/2019
Case Name:          Curling et al v. Raffensperger et al
Case Number:         1:17-cv-02989-AT
Filer:               Donna Curling
                     Donna Price
                    Jeffrey Schoenberg
Document Number: No document attached


Docket Text:
APPROVAL by Clerks Office re: [5281 APPLICATION for Admission of Cameron A. Tepfer
Pro Hac Vice (Application fee $ 150, receipt number AGANDC-8809464). Documents for this
entry are not available for viewing outside the courthouse.. Attorney Cameron A. Tepfer
added appearing on behalf of Donna Curling, Donna Price, Jeffrey Schoenberg (pmb)


1:17-cv-02989-AT Notice has been electronically mailed to:

Adam Martin Sparks sparks@khlawfirm.com, dovie@khlawfirm.com

Alan Jay Butler butler@epic.org

Alexander Fraser Denton adenton@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rmeier@robbinsfirm.com

Anne Ware Lewis awl@sbIlaw.net, barclay.hendrix@sbllaw.com, laila.tehrani@sbllaw.com
                  Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 502 of 532

Brian Edward Lake blake@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rmeier@robbinsfirm.com

Bruce P. Brown bbrown@brucepbrownlaw.com, cbradley@brucepbrownlaw.com

Bryan Francis Jacoutot bjacoutot@taylorenglish.com, cadams@taylorenglish.com

Bryan P. Tyson btyson@taylorenglish.com, bryan.tyson@tysonstrategies.com, rahuja@taylorenglish.com

Carey Allen Miller cmiller@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rmeier@robbinsfirm.com

Cary lchter cichter@ichterdavis.com, aalsbrooks@ichterdavis.com, jlemieux@ichterdavis.com

Catherine L. Chapple CChapple@mofo.com

Cheryl Ringer cheryl.ringer@fultoncountyga.gov, Adrienne.Hutcherson@fultoncountyga.gov,
Jene.Gipson@fultoncountyga.gov, katina.patterson@fultoncountyga.gov

Cristina Correia ccorreia@law.ga.gov, criscorreia@bellsouth.net

Daniel Walter White dwhite@hlw-law.com

Dara Lindenbaum lindenbaum@sandlerreiff.com

David D. Cross dcross@mofo.com, amiriyala@mofo.com, ctepfer@mofo.com, cwoods@mofo.com, david-cross-
8491@ecfpacerpro.com, jconaway@mofo.com, mbrimer@mofo.com, rali@mofo.com

David R. Brody dbrody@lawyerscommittee.org

David R. Lowman david.lowman@fultoncountyga.gov, Jene.Gipson@fultoncountyga.gov,
katina.patterson@fultoncountyga.gov

Ezra David Rosenberg erosenberg@lawyerscommittee.org

Frank B. Strickland fstrickland@taylorenglish.com, cadams@taylorenglish.com

Grant Edward Schnell grant.schnell@hklaw.com, cindy.black@hklaw.com

Halsey G. Knapp , Jr. hknapp@khlawfirm.com, crystal@khlawfirm.com

James Jayson Phillips jphillips@trc-lawfirm.com

Jane P. Bentrott jbentrott@mofo.com, amiriyala@mofo.com, cchapple@mofo.com, jconaway@mofo.com,
rmanoso@mofo.com

John Michael Powers jpowers@lawyerscommittee.org, Ipatino@lawyerscommittee.org

John P. Carlin JCarlin@mofo.com

Jonathan Lee Schwartz jonlschwartz@mac.com

Joshua Barrett Belinfante jbelinfante@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rmeier@robbinsfirm.com, smorris@robbinsfirm.com

Inciah Ctoni.nrekin 1-Icairti•   ihairittnt law 02 antic
            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 503 of 532


Kaye Woodard Burwell kaye.burwell@fultoncountyga.gov, antwanna.stinson@fultoncountyga.gov,
nakeia.staley@fultoncountyga.gov

Kimberly K. Anderson kanderson@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rmeier@robbinsfirm.com

Kurt G. Kastorf kurt.kastorf@gmail.com

Matthew John Murray mmurray@altber.com

Pierce Groover Blitch , IV pblitch@flemingnelson.com

Robert Alexander McGuire , III ram@lawram.com

Robert S. Highsmith robert.highsmith@hklaw.com, courtney.steele@hklaw.com, cynthia.pettit@hklaw.com,
lynette.foster@hklaw.corn

Robert W. Manoso RManoso@mofo.com

Russell Dunn Waldon rwaldon@wachp.com

Russell T. Abney rabney@lawyerworks.com, atlanta@lawyerworks.com

Stacey M. Leyton sleyton@altber.com, jbanuelos@altber.com

Stephen P. Berzon sberzon@altber.com, afrancisco@altshulerberzon.com

Vincent Robert Russo , Jr. vrusso@robbinsfirm.com, dbutler@robbinsfirm.com, dmcdaniel@robbinsfirm.com,
jenglish@robbinsfirm.com, kmccuiston@robbinsfirm.com, rmeier@robbinsfirm.com

William Brent Ney william@nhphlaw.com

1:17-cv-02989-AT Notice has been delivered by other means to:

Baconton Missionary Baptist Church



Cameron A. Tepfer
Morrison & Foerster, LLP-DC
2000 Pennsylvania Avenue, NW
Washington, DC 20006

Edward Curtis Terry(Terminated)
        Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 504 of 532




Ancillary Legal Corporation                                 INVOICE                                               Invoice #ANC-2018003882
5825 Glenridge Drive                                                                                                              9/6/2018
Building 4, Suite 220
Atlanta, GA 30328
Phone: (404) 459-8006
Fax: (404) 459-0916                                                                                      II



Doyle Madlock
Krevlin Horst
1201 West Peachtree Street                                                                                     sEp
Suite 3250                                                                                                               2018
Atlanta, GA 30309


Case Number: Northern 1:17-CV-02989-AT


Donna Curling, et al.

Defendant:
Brian P Kemp, et al,

Received: 9/6/2018 Served: 9/6/2018 2:41 pm ALC - IND PERSONAL
To be served on: Chris Harvey Elections Division Director

                                                      ITEMIZED LISTING

Line Item                                                                                                     Quantity     Price     Amount
Same Day Rush                                                                                                    1.00     50.00        50.00
Service Fee (Local)                                                                                              1.00     50.00        50.00
TOTAL CHARGED:                                                                                                                      $100.00


BALANCE DUE:                                                                                                                        $100.00




                   Please enclose a copy of this invoice with your payment. Tax ID:
                                                                                                                                   Page 1 / 1
                                Copyright 1992-2018 Database Services, Inc - Process Servers Toolbox V7.2e
         Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 505 of 532


MLQ Attorney Services
2000 Riveredge Parkway, Suite 885                                                           Invoice No: 639423
Atlanta , GA 30328
GA Office 800-446-8794 ** AL Office 855-273-7831                                               Date: 09/10/2018
www.mlqattomeyservices.com
                                                                                     Our Tax ID#:

Dovie Madlock
KREVOLIN & HORST
1201 West Peachtree St #3250

Atlanta, GA30309
                                        INVOICE FOR SERVICE


Firm ID:4480
Firm Name:KREVOLIN & HORST
Client Matter No:
Servee: Richard Barron, Director of Fulton County Board of
Elections
Date Completed: 09/06/2018
DONNA CURLING v. BRIAN P KEMP
Service of Process, Zone A Served                                                                          $95.00
Special Handling - Same Day Service                                                                        $55.00

TOTAL CHARGES:                                                                                            $150.00

BALANCE:                                                                                                  $150.00




Terms: Due upon receipt of invoice Balances over 30 days subject to finance charge of 1.5% per month or
                       18% per annum PLEASE PAY FROM THIS INVOICE




                                                  VICESQ
                                        ATTORNEY SERL




                                                                                                                    1
         Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 506 of 532



MLQ Attorney Services
2000 Riveredge Parkway, Suite 885                                                           Invoice No: 639422
Atlanta , GA 303.28
GA Office 800-446-8794 ** AL Office 855-273-7831                                               Date: 09/14/2018
www.mlqattorneyservices.com
                                                                                     Our Tax ID#:
Dovie Madlock
KREVOLIN &. HORST
1201 West Peachtree St #3250
Atlanta, GA30309
                                         INVOICE FOR SERVICE


Firm ID:4480
Firm Name:KREVOLIN & HORST
Client Matter No:
Servee: BRIAN P KEMP
Date Completed: 09/07/2018
DONNA CURLING v. BRIAN P KEMP
Service of Process, Zone A Non-Served                                   09/05/18 @ 2:57 pm -               $95.00
                                                                        Attempts to serve
Special Handling - Same Day Service                                                                        $55.00
Service of Process, 2nd Attempt Zone A                                  09/06/18 @ 11:32 am                 $0.00
Service of Process, 3rd Attempt, Zone A                                 09/07/18 @ 1:02 pm                  $0.00

TOTAL CHARGES:                                                                                             $150.00

BALANCE:                                                                                                   $150.00




 Terms: Due upon receipt of invoice Balances over 30 days subject to finance charge of 1.5% per month or
                        18% per annum PLEASE PAY FROM THIS INVOICE




                                        MK)
                                         ATTORNEY SERVICES 404%10.,
            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 507 of 532



Document Pros
3340 Peachtree Road, NE
Suite 11                                                                             Date      Invoice #
Atlanta, GA 30326                                            T 0
                                                               .                   7/24/2019    24925



  Bill To
Krevolin & Horst, LLC
1201 W. Peachtree St., NW
Suite 3250
Atlanta, GA 30309




                                                                                   Terms          Rep

                                                                                    Net 15         JA

 Quantity                              Description                          Rate                  Amount
  12,040    2 sided Short set copies on 3 hole paper with blue sheets       0.12                1,444.80T
            between files
    34      manilla file folders with labels                                0.50                   17.00T

            Ordered by: Laura Tucker
            Client Billing reference: Curling




X
RECEIVED BY            Thank You For Your Business                      Sales Tax (8.0%)...      $116.94

                                                                        Total                  $1,578.74
Tax ID #
Phone (404) 816-8686                                                    Balance Due            $1,578.74
                Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 508 of 532




Crystal N. Gross

From:                                                csdept@aquickdelivery.com
Sent:                                                Wednesday, August 8, 2018 3:39 PM
To:                                                  Crystal N. Gross
Subject:                                             3210562 Delivery Notification




AQuickDelivery 1 3210562 POD Notification
 Order Placed by:Crystal Gross                                             Order Number:3210562

 Vehicle Type: Car                                                        Service Type: Regular
                                                                           Authorization Code: 3926.01

Pickup Address:                                                           Delivery Address:
Krevolin & Horst                                                          USDC
1201 W Peachtree St NW                                                    75 Ted Turner Dr NW
Suite Ste 3250 1 Atlantic Center                                          Suite 2388
Atlanta,GA, 30309                                                         Atlanta,GA, 30303

Signed By: Ms H Cole                                                       Delivered On: 08/08/2018 15:39
                                                                           •(Final Price subject to change due to excess delivery delay, tons, weight, redelivery or wrong
*Price Quote: $4.28                                                        vehicle type request.)

How are we doing? Click Here to take survey
You can track your shipment in more detail at any time from www.AQuickDellvery,com
AQuickDelivery will not be liable for any damages - whether direct, incidental, special or consequential - In excess of the declared value of a
shipment, whether or not we knew or should have known that such damages might be incurred, including - but not limited to loss of Income or
profits. Unless a higher value Is declared and paid for, liability for any freight package/shipment is limited to $50.00 or $0.50 per pound,
whichever is greater.
Copyright 2018 Need It Now Delivers
This communication contains proprietary business information and may contain confidential Information. If the reader of this message Is not the Intended recipient, or the employee or
agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication Is strictly prohibited.
Please note that this communication was automatically generated at the request of the Shipper and any attempt to reply to the communication cannot and will not be answered or
received byShipper. Therefore, If you have any questions regarding this referenced shipment you must contact the Shipper directly. In addition, if you would like to discontinue this
notification service you must inform the Shipper directly.
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 509 of 532




                                                              Invoice Number                   Invoice Date          Account Number           Page
                                                                6-303-77266                    Sea 11 2018                                    4 of 6




  Fuel Surcharge', FedFrx has applied a fuel surcharge of 7.25% to this sldjneht.
  Distance Based Pricing, Zone 2
  1st attempt 5ep on, 2016 al 07:13AM.
Automation           INET                                       Semler                                        Recipient
Tracking 10          773141600769                               OOVIE MAD LOCK                                Roy E. Barnes; John F, Salter
Service Type         FedEx First Overnight                      KREVOLIN & HORST, LLC                         The Barnes Law Group, LLC
Package Type         FedEx Envelope                             1201 W. Peachtree Street, NW                  31 Atlanta Street
Zone                 02                                         ATLANTA GA 30309 US                           MARIETTA GA 30060 US
Packages             1
Rated Weight         N/A
Delivered             Sep 06,2019 07:54
Svc Area             Al                                         Transportation Charge                                                             53.15
Signed by             M.MELSKI                                  Fuel Surcharge                                                                     3.85
FedEx Use             200080000/31                              Total Charge                                                      USD            $57.00
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 510 of 532




                                                             Invoice Number                   Invoice Date          Account Number \          Page
                                                               6-303-77266                                                                    5 of 6
                                                                                              Sep 11,2018


  Fuel Surcharge - FadEx has applied a fool surcharge of 7,25% to this shipment,
  Business Closed or Aduit &Went Unavailable • Delivery Not Completed,
  Distance Based Pricing, Zone 2
  let attempt Sep 00, Mb at 02:28
Automation           INET                                      Sender                                        Recipient
Tracking ID          773141755534                              dovie madleck                                 Cheryl Ringer; Kaye Burwell; D
ServieeType          FedN First Overnight                      KREVOLIN & HORST, LLC                         Office of the Fulton CountyAt
Package Type         FedEx Envelope                            1201 W. Peachtree Street, NW                  141 Pryor Street, SW
Tone                 02                                        ATLANTA GA 30303 US                           ATLANTA GA 30303 US
Packages             1
Rated Weight         N/A
Delivered             Sep OB, 2018 08:55
Svc Area              Al                                       Transportation Charge                                                              53.15
Signed by             T.HUGULEY                                Fuel Surcharge                                                                      3,85
FedEx Use             000000000/3L                             Tata! Charge                                                      USD             $57,00
                 Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 511 of 532




                                   Invoice Number \                                                 Invoice Date \             Account Number \             Page
                                      6-324-11354                                                    Oct 02, 2018                                           5 of 5

FedEx Ground Prepaid Detail (Original)

  Your peckage/shiprnent was charged an OvorsIze Charge because it exeoadad the maximum combined length/girth or it exceedecithe maximum length.
  We celculaled your charges based one dimensional weight col 104.0Ibs, 29-x28' x 28; using,a dimensional factor of 139.
Trucking ID       773270313244                    Sender                                      Recipient                            Transportation Charge       97.24
Service Type      Ppd, Domestic                   Whitney Kelly                               ALEX HALDERMAN.                      Performance Pricing        -19.45
Zone              04                              KREVOLIN & HORST, LLC                       ALEX HALDERMAN                       Fuel Surcharge              11,66
Packages          1                               1201 W. Peachtree Street, NW                2260 HAYWARD ST                      Oversize Charge             80.00
Actual Weight     30,0 lbs                        ATLANTA GA 30309                            ANN ARBOR Mt 48109.212160            NOOC P/U- Auto Comm          3.00
Rated Weight      161 lbs                                                                                                          Total Charge       USD    9172.45
Delivered         Sep 27, 2018



  We calculated your charges based on dimensional weight of 81.01bs,26' x 25'x tr, using a dimensional f vtor of 139.
Tracking 10       773270313553                    Sender                                      Recipient                            Transportation Charge        38.77
Service Type      Ppd, Domestic                   Whitney Kelly                               ALEX HALDERMAN                       Performance Pricing          -7.75
Zone              04                              KREVOLIN & HORST, LLC                       ALEX HALDERMAN                       Fuel S urcharge               2.47
Packogas          1                               1201 W. Peachtree Street, NW                2260 HAYWARD ST                      NOOC NU- Auto Comm            3.00
Actual Weight     19.9 lbs                        ATLANTA GA 30309                            ANN ARBOR MI 48109.212160            Total Charge       USD      $36.49
Rated Weight      81 lbs
Delivered         Sep 27, 2018



  We oatculatad your charges based on a dimensional walghtof 75.0 lbs, 24x Zerx ir, using a dtrnanslanal factor of 139.
Tracking ID       773270313510                    ;ender                                       Recipient                           Transportation Charge        34.23
Service Type      Ppd, Domestic                    Whitney Kelly                               ALEX HALDERMAN                      Performance Pricing          -6.85
Zone              04                               KREVOLIN & HOFIST, LLC                      ALEX HALDERMAN                      Fuel Surcharge                2.21
Packages                                           1201 W. Peachtree Street, NW                2260 HAYWARD ST                     NDOC P/U- Auto Comm           3.00
Actual Weight     21.7 lbs                         ATLANTA GA 34309                            ANN ARBOR M1 48109.212160           Total Charge       USD      $32.59
Rated Weight      75 lbs
Delivered         Sop 27, 2018
                                                                                                      Prepaid Subtotal                      USD             $241.53
                                                                                                    Total FedEx Ground                      USD             $241.53
                Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 512 of 532



Adam M. Sparks

From:                            NoReply@press.uchicago.edu
Sent:                            Friday, August 16, 2019 1:22 PM
To:                              Adam M. Sparks
Subject:                         Order Confirmation


Dear ADAM SPARKS:

Thank you for yoUr Order. This     is both a confirmation and a receipt far your order.

                 5Pur001gilljaPPePrOP
PRODUCT DESCRIPTION                                  ACCESS/SHIPMENT            QUANTITY        UNIT PRICE   TOTAL
                 .;
Broken Ballots                                                                       1             $30.00    $30.00
Douglas W, Jones, ISBN: 9781575866369
Paper
Order Number:10245254                                                         Order Amount                   $30.00
If you have any questions about your order, please                                  Total Tax                 $0.00
contact custservPoress.uchicago.edu, or call 773-                            Shipping Charge                  $6.25
702-7000 or 800-621-2736 (US and CANADA)                                                Total                $36.25




                                                             1
                     Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 513 of 532



                                                  EXPENSE REPORT

Date          Description                                 C-M/GLA Meals ,ark/Cal Travel Other TOTALS




          KREVOLIN & HOR
9/4/20
                                                            DESCRIPTION                  (INV AMOUNT
10/5/2          INVOICE I DATE
            11142018    1111412018 Expense Report - AMS

11/1 /2
11/13/.




                                                                                              432.59
                Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 514 of 532
                                                                                                                                       VISA
                 SUNTRUST
                                                                                                                                    Page 1 of 2

      Your Business Credit Card Statement




                                                                  Contact Information
           Toll Free                                             Outside U.S. (Call Collect)                        P.O. Box 4997
           855-574-2423                                          407-762-7102                                       Orlando, FL 32802-4997




          TRANSACTIONS
          Trans Post                                                                                                                 Amount
          Date   Date    Reference Number                Merchant Name or Transaction Description                              Credit    Charge




;207 2E


                        1•f]I C ACC n   -r" A t^   LICIDC Akin 0171.1 InkI nn-r-rna A inn crrink t 111/1,1 I wesi       sr-m-rw,
            Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 515 of 532
                                                                                                    VISA
             SUINTRUST                                                                           Page 1 of 2

   Your Business Credit Card Statement


   BILLING CYCLE INFORMATION                                    ACCOUNT SUMMARY




    TRANSACTIONS
    Trans   Post                                                                                  Amount
    Date    Date   Reference Number   Merchant Name or Transaction Description              Credit    Charge




    07-25 07-26 24055236FBLW92EB2     MEDITERREAN GRILL MID ATLANTA GA                                326.81




r 2ED 1


                   ♦PLEASE DETACH HERE AND RETURN      EcyrTnm PCIRTInN WITH YCII IR PAYMENTv
            Case 1:17-cv-02989-AT DocumentStatement
                                           631 FiledClosin 10/16/19      Page 516 of 532
                                                           Da e: 09/16/2018
            SUNTRUST                                                   Account Number:
                                                                                                                    VISA
                                                                                                                 Page 2 of 2

     Your Business Credit Card Statement



      TRANSACTIONS
      Trans Post                                                                                                 Amount
      faro   hats   Ralebranra Alt imkar        Aharrhsant Alvirnia nr Trmneenfirm Ilmerwinfinn         Credit       Char ^e




•T




     09-12 09-13 2406523LGBLWGNKLZ             MEDITERREAN GRILL MID ATLANTA GA                                       347.70




     IMPORTANT NEWS
                                          The Service Members Civil Relief Act (SCRA) provides
                                       important financial and legal protections to service members -
                                           including caps on interest rates, stays on certain legal
                                         protection from eviction, and termination of leases without
                                         repercussions. Learn more at www.militaryonesource.mil
                                                             (search for 'SCRA').

                                       Nothing says easy like handling your Business Credit Card
                                       with SunTrust Business Card Online. You can manage your
                                    expenses, limit employee spending, schedule payments and make
                                      changes to your account at your convenience. Learn more at
                                              suntrust.com/sbco or call us at 855-574-2423.
               Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 517 of 532
Decatur :2126 N Decatur Rd Decatur 30033
Atlanta : 985 Monroe Drive - 404.917.1100
Marietta : 1255 Johnson Ferry Rd - 678 996 0045
Athens : 1591 S Lumpkin St - 706 543 5000
P: Decatur (404) 320-0101
medigrill1100@gmail.com




Bill To                                                                  Invoice MIDT0111
Whitney                                                                     Date     09/11/2018
1201 W Peachtree St NW                                                     Terms   Due on receipt
Suite 3250- Krevolin and Horst
404.888.9700
whitney@khlawfirm.com



DESCRIPTION                                       QTY            RATE                  AMOUNT

HUMMUS                                              1           $33.00                   $33.00
GREEK SALAD                                         1           $35.00                   $35.00
Toppings on the Side
CHICKEN KABOB                                       1           $65.00                   $65.00
GREEK POTATOES                                      1           $30.00                   $30.00
SPANAKOPITA                                         1           $40.00                   $40.00
GRILLED VEGETABLES                                  1           $52.00                   $52.00
DELIVERY CHARGE                                                 $10.00                  *$10.00


* Indicates non-taxable line item                                   Subtotal            $265.00
                                                                  Tax (8.9%)             $22.69

10-12 People                                                          Total             $287.69
Plates & Utensils
                                                                Balance Due             $287.69
Deliver at 6:30 PM
                Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 518 of 532

Mediterranean Grill
2126 N Decatur Rd
Decatur, GA
30033
(404) 320-0101
medigrillatl@gmail.com

To:
Whitney
1201 West Peachtree St NW
Suite 3250                                                                                    Invoice
(404) 888-9700                                                                       Invoice #: INV070920
whitney@khlawfirm.com                                                                        July 24, 2019


Description                                                       Unit Price        Qty             Total

Hummus                                                               $33.00           1            $33.00
Greek Salad                                                          $35.00           1            $35.00
Chicken Kabob                                                        $65.00           1            $65.00
Greek Potatoes                                                       $30.00           1            $30.00
Rice Pilaf                                                           $30.00           1            $30.00
Grilled Vegetables                                                   $52.00           1            $52.00
Delivery Charge                                                      $10.00           1            $10.00


Thank you for your patronage! Questions? Comments? Feel free to                 Subtotal          $255.00
call us at (404) 320-0101 or email us medigrillatl@gmail.com!
                                                                               Tax (8%)            $19.60
                                                                                   Total          $274.60
                                                                                   Paid             $0.00
                                                                                    Due           $274.60
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 519 of 532




            EXHIBIT 5
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 520 of 532




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                  Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.

   DECLARATION OF BRYAN M. WARD IN SUPPORT OF CURLING
  PLAINTIFFS' SPECIAL MOTION FOR FEES UNDER 42 U.S.C. § 1988

      BRYAN M. WARD, pursuant to 28 U.S.C. § 1746, declares under penalty of

perjury that the following is true and correct:

      1.       My name is Bryan M. Ward. I am over twenty-one (21) years of age.

I am not suffering from any civil disabilities, and I am capable of making the within

declaration.

      2.       This declaration is given based on my personal knowledge of the facts

set forth herein and is given in connection with my firm's representation of Plaintiffs

in the above-styled action, and specifically in connection with the Curling Plaintiffs'

Specification and Itemization of Requested Award for Fees Under 42 U.S.C. § 1988.
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 521 of 532




      3.     I am a member of the law firm of Holcomb and Ward LLP. Our firm

performed billable work as counsel on behalf of the Plaintiffs in the above-styled

litigation between June 25 and September 29, 2017.

      4.     Scott Holcomb and I were jointly responsible for our firm's relationship

with Plaintiffs; I am the member of the firm who generated the detailed records

reflecting the services rendered to Plaintiffs by our firm, and I have reviewed them

to ensure their accuracy. True and correct copies of those billing records are attached

to this declaration as Exhibit A.

      5.     I am a graduate of the NYU School of Law. I was admitted to the

practice of law in the State of Georgia in 2003 and have devoted my practice to

complex business litigation, arbitration, and regulatory investigations and

enforcement actions on behalf of broker-dealers, investment advisors, insurance

companies, banks, accountants, and other financial industry companies and

professionals. I have represented clients in numerous state and federal courts

located in Georgia continuously since 2003. The Holcomb and Ward website

(www.holcombward.com) has more information on my background and

experience and on the background and experience of my colleagues.

      6.     Scott Holcomb received his J.D. from West Virginia University, and he

also holds two other master's degrees. He began his legal practice with the U.S.

                                          2
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 522 of 532




Army JAG Corps and deployed three consecutive times from 2000-2003. Since

then, for more than a decade, he has devoted his practice to complex business

litigation, arbitration, and regulatory matters in the financial industry.

      7.     Aaron Wright is an associate at Holcomb and Ward. He received his

J.D. from Duke University.        He has represented financial industry clients in

litigation, arbitration, and regulatory matters for over ten years.

      8.     Marvin Lim is an associate at Holcomb and Ward. He received his J.D.

from Yale University and previously worked as a Legal Fellow at the ACLU and as

Legislative Counsel at the ACLU of Georgia. He has practiced law for over six

years and focused on litigation and social justice issues.

      9.     I am qualified and competent to testify as to the actual legal fees

recorded in connection with Holcomb and Ward's representation of Plaintiffs in this

litigation and the reasonableness of those fees.

      10.    I have personal knowledge and familiarity with the legal work

performed by Holcomb and Ward attorneys in this case.

      11.    The itemized billing history statement attached hereto as Exhibit A

accurately reflects the time spent and fees incurred by Holcomb and Ward while

representing Plaintiffs.    The billing statement accurately reflects the services

provided, the time billed, and the rates that would have been charged at our standard

                                           3
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 523 of 532




rates for billing clients. The billing history statement correctly reflects the nature

and amount of the work done on behalf of Plaintiffs.

      12.     The total amount of fees incurred by Holcomb and Ward on behalf of

Plaintiffs through September 29, 2017, was $165,040.

      13.     Holcomb and Ward already received $72,259.63 in payment from

Plaintiffs for our fees, which I understand the Coalition for Good Governance will

request in connection with its separate attorneys' fees motion.

      14.     Thus, to avoid double recovery, Holcomb and Ward currently seeks

only the difference between the total amount of fees incurred at Holcomb and Ward's

standard rates, and the amount the Coalition will request.           That amount is

$92,780.37.

      15.     The fees set forth in Exhibit A are reasonable in light of the rates that

Atlanta law firms and lawyers charge for the time of attorneys with comparable

background and experience. Our firm's hourly rates ranged from $25 0 - $3 75 per

hour at relevant times. The standard hourly rates for the attorneys handling this case

are: $375 per hour for me; $375 for Mr. Holcomb; $250 for Mr. Lim; and $250 for

Mr. Wright. These were the standard rates charged to other clients during the

relevant time period.




                                           4
      Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 524 of 532




       16.   Given my knowledge and experience of legal fees in the Atlanta

market, the standard rates applied to the above-styled litigation are reasonable for

the experience level of the attorneys who participated in Holcomb and Ward's

representation of Plaintiffs.

       17.   Given my knowledge and experience of legal fees in the Atlanta

market, the total charges for the legal services rendered by Holcomb and Ward were

reasonable and necessary to litigating Plaintiffs' case.



      FURTHER DECLARANT SAYETH NOT.
      This 15th day of October 2019.


                                              Bryan M. Ward




                                          5
Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 525 of 532




           EXHIBIT A
              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 526 of 532


Date        Hours          Rate ($)    Billable ($)     User            Description
                                                                        Meeting with M. Marks and D. Curling. Follow‐up research and
6/27/2017              8 $       375 $       3,000.00 Scott Holcomb     attention to the case.
6/30/2017              8 $       375 $       3,000.00 Scott Holcomb     Drafting and revising the pleadings. Calls with M. Marks.
6/25/2017           1.17 $       250 $         292.50 Marvin Lim        Call with M. Marks, D. Curling, and D. Price regarding case.
                                                                        Research in preparation for meeting with M. Marks and D. Price
                                                                        (topics include filing of supplemental filing to original case, Article I
6/26/2017           4.84 $       250 $       1,210.00 Marvin Lim        Elections Clause, procedural hurdles, etc.).
                                                                        Meet with M. Marks and D. Price regarding complaint; begin writing
6/27/2017           7.25   $     250   $     1,812.50   Marvin Lim      complaint.
6/28/2017              8   $     250   $     2,000.00   Marvin Lim      Research and write complaint.
6/29/2017              8   $     250   $     2,000.00   Marvin Lim      Research and write complaint.
6/30/2017             13   $     250   $     3,250.00   Marvin Lim      Write complaint; submit complaint at 11:59PM.
                                                                        Review and revise complaint; coordinate with S. Holcomb regarding
6/30/2017            1.2 $       375 $         450.00 Bryan Ward        same.
 7/2/2017            0.3 $       375 $         112.50 Bryan Ward        Coordinate with S. Holcomb regarding complaint
                                                                        Read complaint and materials in case; coordinate with S. Holcomb
 7/3/2017            0.9 $       375 $         337.50 Bryan Ward        regarding filing of same.

                                                                        Read complaint, materials in case, and articles regarding matter;
 7/4/2017           1.19 $       375 $         446.25 Bryan Ward        coordinate with S. Holcomb regarding press coverage of same.
                                                                        Review materials in case; research legal issues for same; coordinate
                                                                        with others regarding service of complaint; coordinate with S.
                                                                        Holcomb regarding strategy for matter; speak with M. Marks
 7/5/2017           4.79 $       375 $       1,796.25 Bryan Ward        regarding press conference.
 7/5/2017           0.16 $       250 $          40.00 Aaron Wright      Research O.C.G.A. § 21‐2‐529
                                                                        Review case documents and get familiar with case, begin case
6/29/2017            2.1 $       250 $         525.00 Aaron Wright      research.
6/29/2017            6.4 $       250 $       1,600.00 Aaron Wright      Draft, research, and revise introduction to case.
                                                                        Revise and edit complaint, correct exhibits, compile and combine
 7/2/2017            9.4 $       250 $       2,350.00 Aaron Wright      various redline versions of the complaint.
 7/3/2017            5.4 $       250 $       1,350.00 Aaron Wright      Revise and update complaint, assist with filing complaint.

                                                                         Research issues for service and potential waiver of service issues for
                                                                         individual defendants and relationship to discovery; prepare for and
                                                                         attend press conference; coordinate with others regarding service
 7/6/2017           6.09 $       375 $       2,283.75 Bryan Ward         issues, notice of related case, and litigation hold.

 7/3/2017             8 $        375 $       3,000.00 Scott Holcomb      Revise and re‐file complaint. Multiple calls and emails with clients.

                                                                        Compose draft document preservation demand; coordinate with M.
                                                                        Marks and others regarding same; coordinate with others regarding
                                                                        notice of related case; attend conference call with M. Marks and
                                                                        others regarding strategy on document preservation, potential
                                                                        amendment to complaint, and handling of related case; review and
                                                                        revise notice of related case; coordinate with M. Hickman regarding
 7/7/2017            2.4 $       375 $         900.00 Bryan Ward        service issues.
                                                                        Coordinate with others regarding issues on discovery, potential
                                                                        amendment to add mandamus claims, and strategy for developing
                                                                        factual story; compose and send evidence preservation email to
7/10/2017           3.69 $       375 $       1,383.75 Bryan Ward        counsel.

                                                                        Research legal issues involved with filing and amending complaint;
                                                                        coordinate with M. Lim regarding same; coordinate with M. Marks
7/11/2017           1.99 $       375 $         746.25 Bryan Ward        regarding meeting with plaintiffs; read materials for case.

                                                                        Coordinate with others regarding requests for information,
                                                                        interrogatories, and requests for admission; coordinate drafting of
                                                                        amended complaint; coordinate with others on service of same;
                                                                        speak with M. Marks regarding amended complaint; speak with
7/12/2017           3.95 $       375 $       1,481.25 Bryan Ward        plaintiffs regarding status and strategy for case.


                                                                      Page 1
              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 527 of 532


Date        Hours       Rate ($)   Billable ($)   User             Description

7/12/2017            0.8 $    250 $        200.00 Aaron Wright     Research GA law and statutory definition of the voting system.

                                                                   Coordinate drafting of amended complaint and legal issues related to
7/13/2017           2.57 $    375 $        963.75 Bryan Ward       same; speak with M. Marks regarding amended complaint.
                                                                   Coordinate with M. Marks and others regarding amended complaint
7/14/2017           1.04 $    375 $        390.00 Bryan Ward       and discovery issues; research items for same.
                                                                   Coordinate with M. Marks and others regarding amended complaint;
7/15/2017           0.69 $    375 $        258.75 Bryan Ward       research items for same.
7/17/2017           1.57 $    250 $        392.50 Aaron Wright

                                                                    Coordinate with others regarding notice of election contest; speak
                                                                    with clerk of court regarding same; coordinate with others regarding
                                                                    amended complaint, revisions to same, and strategy and defenses for
                                                                    potential claims; correspond with others regarding affidavits for
7/17/2017           4.79 $    375 $      1,796.25 Bryan Ward        amended complaint, timing issues, and strategy for matter.

                                                                    Coordinate with others regarding amended complaint and revise
7/18/2017           5.35 $    375 $      2,006.25 Bryan Ward        same; review materials for same; coordinate on service issues.

                                                                   Coordinate with others regarding amended complaint and revise
7/19/2017           3.57 $    375 $      1,338.75 Bryan Ward       same; review materials for same; coordinate on service issues.
                                                                   Coordinate with others regarding amended complaint and revise
                                                                   same; review materials for same; coordinate on service issues and
7/20/2017           4.95 $    375 $      1,856.25 Bryan Ward       various legal issues.

                                                                    Coordinate with others regarding legal issues in matter, amended
7/21/2017           4.82 $    375 $      1,807.50 Bryan Ward        complaint, and strategy; revise draft amended complaint.

                                                                   Coordinate with others regarding legal issues in matter, amended
7/22/2017           6.97 $    375 $      2,613.75 Bryan Ward       complaint, and strategy; revise draft amended complaint.

                                                                    Coordinate with others regarding legal issues in matter, amended
7/23/2017           3.72 $    375 $      1,395.00 Bryan Ward        complaint, and strategy; revise draft amended complaint.

                                                                   Coordinate with others regarding legal issues in matter, amended
7/24/2017           9.07 $    375 $      3,401.25 Bryan Ward       complaint, and strategy; revise draft amended complaint.
                                                                   Revise draft amended complaint and coordinate with others
                                                                   regarding same and exhibits for same; coordinate affidavits for same;
                                                                   meet with clerk of court regarding service of complaint; draft special
7/25/2017            6.5 $    375 $      2,437.50 Bryan Ward       process for same.
                                                                   Revise draft amended complaint and coordinate with others
                                                                   regarding same and exhibits for same; meet with clerk of court
                                                                   regarding service of complaint; revise and file special process for
7/26/2017            8.2 $    375 $      3,075.00 Bryan Ward       same.

                                                                   Revise draft amended complaint and coordinate with others
                                                                   regarding same and exhibits for same; deliver and file special process
7/27/2017           4.95 $    375 $      1,856.25 Bryan Ward       in DeKalb and Cobb counties (2:57 hours ‐‐ DEDUCTED FROM BILL).
                                                                   Review and revise amended complaint; research issues for same;
7/28/2017           9.97 $    375 $      3,738.75 Bryan Ward       coordinate with others regarding same.
                                                                   Review and revise amended complaint; coordinate with others
7/29/2017           7.04 $    375 $      2,640.00 Bryan Ward       regarding same.
                                                                   Review and revise amended complaint; correspond with others
7/31/2017           3.44 $    375 $      1,290.00 Bryan Ward       regarding legal and factual issues for same.

                                                                    Revise draft amended complaint; correspond with others regarding
                                                                    same; research service issues and coordinate with others regarding
 8/1/2017           6.74 $    375 $      2,527.50 Bryan Ward        same; revise and research motion for leave to amend.




                                                                 Page 2
              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 528 of 532


Date        Hours          Rate ($)    Billable ($)     User              Description

                                                                          Revise draft amended complaint; correspond with others regarding
                                                                          same and research issues for same; coordinate with others regarding
 8/2/2017       12.02 $          375 $       4,507.50 Bryan Ward          service issues; revise motion for leave to amend.
 8/2/2017       10.68 $          250 $       2,670.00 Aaron Wright        Revise and edit amended complaint.

 8/3/2017           6.82 $       250 $       1,705.00 Aaron Wright        Revise and edit amended complaint. Conference call re: same.
 7/3/2017           4.17 $       250 $       1,042.50 Marvin Lim          Revised exhibits and Complaint, for refiling.
                                                                          Analyzed potential edits and additions for possible Amended
7/11/2017           1.75 $       250 $         437.50 Marvin Lim          Complaint.
                                                                          Analyzed potential edits and additions for possible Amended
7/12/2017           2.92   $     250   $       730.00   Marvin Lim        Complaint.
7/13/2017           5.42   $     250   $     1,355.00   Marvin Lim        Revised Amended Complaint.
7/14/2017           4.17   $     250   $     1,042.50   Marvin Lim        Revised Amended Complaint.
7/15/2017           1.25   $     250   $       312.50   Marvin Lim        Revised Amended Complaint.
                                                                          Planned with legal team in preparation for call with Marilyn Marks
                                                                          and Donna Curling; conducted call with Marilyn Marks and Donna
7/18/2017            4.5 $       250 $       1,125.00 Marvin Lim          Curling.

                                                                          Analyzed Section 1983 claim and standing; created chart of counts,
7/19/2017            2.5 $       250 $         625.00 Marvin Lim          plaintiffs, and defendants; revised Amended Complaint.
7/20/2017           7.25 $       250 $       1,812.50 Marvin Lim          Revised Amended Complaint.
7/21/2017              5 $       250 $       1,250.00 Marvin Lim          Revised Amended Complaint.

7/24/2017              1 $       250 $         250.00 Marvin Lim          Revised Amended Complaint to add attorneys fees and damages.
7/25/2017           0.34 $       250 $          85.00 Marvin Lim          Revised Amended Complaint.
7/26/2017           2.09 $       250 $         522.50 Marvin Lim          Reviewed and revised Amended Complaint.

                                                                          Revised Amended Complaint for Optical Scanning claims; created
7/28/2017           3.92 $       250 $         980.00 Marvin Lim          revised comparison chart of claims, plaintiffs, and defendants.
7/31/2017           0.34 $       250 $          85.00 Marvin Lim          Analyzed potential Equal Protection argument.
                                                                          Revised Amended Complaint to add new count for mandamus
 8/1/2017              1   $     250   $       250.00   Marvin Lim        towards Board/County Defendants.
 8/2/2017           0.17   $     250   $        42.50   Marvin Lim        Filed Proof of Service.
 8/3/2017              2   $     375   $       750.00   Scott Holcomb     Read and revised amended complaint.
 8/4/2017            0.2   $     375   $        75.00   Scott Holcomb     Filed Amended complaint.

                                                                          Revise draft amended complaint; correspond with others regarding
                                                                          same and research issues for same; coordinate with others regarding
 8/3/2017       15.14 $          375 $       5,677.50 Bryan Ward          service issues; revise motion for leave to amend.
                                                                          Revise draft amended complaint; correspond with others regarding
                                                                          same; coordinate with others regarding service issues; revise motion
                                                                          for leave to amend; coordinate filing and service of same; correspond
                                                                          with defense counsel regarding motion for leave to file amended
 8/4/2017           7.49 $       375 $       2,808.75 Bryan Ward          complaint.
 8/6/2017           1.34 $       250 $         335.00 Aaron Wright        Work on request for discovery.
                                                                          Correspond with others regarding service of process issues and
 8/5/2017           0.65 $       375 $         243.75 Bryan Ward          status.
                                                                          Correspond and speak with others regarding service of process issues
 8/6/2017           3.34 $       375 $       1,252.50 Bryan Ward          and status.

                                                                           Coordinate with others on service of process; compose memorandum
                                                                           on service issues and timeline; speak with staff attorney regarding
                                                                           proposed order; coordinate with M. Lim and others regarding same;
                                                                           revise and file same; revise and file motion for leave to serve
                                                                           defendants through process server; coordinate with others regarding
 8/7/2017            9.7 $       375 $       3,637.50 Bryan Ward           same; coordinate with others regarding discovery issues.




                                                                        Page 3
              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 529 of 532


Date        Hours       Rate ($)   Billable ($)   User             Description
                                                                   Coordinate with others on service of motion for leave to serve by
                                                                   certified process server; coordinate with M. Hickman regarding
                                                                   service on defendants; attend conference with M. Mark, D. Curling
                                                                   and S. Holcomb regarding strategy for matter; review notice of
                                                                   removal of action; research same; attend conference call regarding
 8/8/2017            6.2 $    375 $      2,325.00 Bryan Ward       strategy for same.
 8/9/2017           2.34 $    250 $        585.00 Aaron Wright     Draft motion for expedited discovery.

                                                                   Research various issues related to removal to federal court and
                                                                   potential motions and remand of claims; coordinate with others
                                                                   regarding same and service issues; speak with M. Marks and D.
 8/9/2017           6.17 $    375 $      2,313.75 Bryan Ward       Curling regarding same; correspond with plaintiffs regarding status.
                                                                   Resolve issues with draft motion and work through potential
8/10/2017           5.85 $    250 $      1,462.50 Aaron Wright     discovery issues.
                                                                   Research and coordinate with others on expedited motion for
                                                                   expedited discovery; coordinate with others regarding discovery
                                                                   wanted, procedures in federal court, election contest procedures
                                                                   potentially in federal court, potential preliminary injunction, and
8/10/2017           4.14 $    375 $      1,552.50 Bryan Ward       strategy regarding same.
                                                                   Review and revise expedited motion for expedited discovery to
                                                                   support election contest and motion for preliminary injunction and
                                                                   supporting memorandum; coordinate with others regarding same;
8/11/2017           9.45 $    375 $      3,543.75 Bryan Ward       research same.
8/11/2017           2.32 $    250 $        580.00 Aaron Wright     Finalize draft discovery motion.

                                                                   Review and revise expedited motion for expedited discovery to
                                                                   support election contest and motion for preliminary injunction and
                                                                   supporting memorandum; revise discovery requests; coordinate with
                                                                   others regarding same; file and serve same and coordinate on issues
                                                                   regarding same and notice of appearance of S. Holcomb (1:41 hours ‐
                                                                   NOT BILLED); coordinate with others regarding motion for preliminary
8/12/2017           5.07 $    375 $      1,901.25 Bryan Ward       injunction.

                                                                    Coordinate with M. Marks regarding motion for expedited discovery
                                                                    and service of same; coordinate with M. Hickman regarding various
                                                                    service and filing issues; research and compose portions of motion for
8/13/2017           1.99 $    375 $        746.25 Bryan Ward        preliminary injunction; correspond with M. Hickman on service issues.

                                                                   Research and compose portions of motion for preliminary injunction;
                                                                   correspond with M. Hickman on service issues; coordinate with M.
                                                                   Lim regarding preliminary injunction issues and motion for leave to
                                                                   amend complaint; review order on expedited motion for expedited
8/14/2017           3.69 $    375 $      1,383.75 Bryan Ward       discovery; correspond with various defense counsel regarding same.

                                                                   Revise and file memorandum in support of motion for leave to
                                                                   amend; coordinate with others regarding same; research and
                                                                   compose portions of motion for preliminary injunction; correspond
                                                                   with M. Hickman on service issues; coordinate with M. Lim regarding
                                                                   preliminary injunction issues and motion for leave to amend
                                                                   complaint; correspond with various defense counsel regarding
                                                                   discovery and service issues; speak and correspond with counsel for
8/15/2017           7.94 $    375 $      2,977.50 Bryan Ward       state defendants regarding motion to dismiss.




                                                                 Page 4
              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 530 of 532


Date        Hours       Rate ($)   Billable ($)   User              Description

                                                                    Review state defendants' motion to dismiss and compose analysis of
                                                                    same; correspond with others regarding same; prepare for and attend
                                                                    conference call with defense counsel on discovery issues and motion
                                                                    for leave to amend; coordinate with others regarding drafting of
                                                                    motion for preliminary injunction; coordinate with others on service
                                                                    issues; prepare outline of motion for preliminary injunction;
                                                                    correspond with M. Marks on various legal issues; revise notice to
                                                                    court regarding parties inability to agree on plaintiffs' motion for
                                                                    expedited discovery; correspond with defense counsel and M. Marks
8/16/2017           8.87 $    375 $      3,326.25 Bryan Ward        regarding same.


                                                                    Speak with M. Marks on various issues in case; correspond with
                                                                    various defense counsel regarding service issues and preservation of
                                                                    evidence; revise waivers of service for J. Brooks and M. Wingate and
                                                                    distribute same to defense counsel; coordinate with others regarding
                                                                    drafting of motion for preliminary injunction and compose outline for
                                                                    same; coordinate with others on service issues and revise chart on
                                                                    status of same; revise notice to court regarding parties inability to
                                                                    agree on plaintiffs' motion for expedited discovery; correspond with
8/17/2017            7.1 $    375 $      2,662.50 Bryan Ward        defense counsel and M. Marks regarding same.

                                                                    Compose and forward outline on motion for preliminary injunction;
                                                                    coordinate with others regarding research and drafting of same;
                                                                    review and forward order accepting amended complaint and
                                                                    addressing other issues; coordinate with others regarding documents
                                                                    and filings directed by the court; coordinate with internal and outside
                                                                    counsel regarding service issues; revise outline for motion for
                                                                    preliminary injunction; speak with M. Marks regarding same and fact
8/18/2017           7.75 $    375 $      2,906.25 Bryan Ward        issues in case.
                                                                    Filed Notice to the Court. Filed Proof of Service for Cobb.
8/18/2017             1 $     375 $        375.00 Scott Holcomb     Correspondence with CGG.
                                                                    Researched and answered question from CGG. Call with CGG re
8/19/2017             1 $     375 $        375.00 Scott Holcomb     preliminary injunction.
                                                                    Replied to texts from M. Marks. Replied to questions from M. Marks
8/20/2017           0.17 $    375 $         63.75 Scott Holcomb     re removal of election contest.
8/21/2017           4.93 $    250 $      1,232.50 Aaron Wright      Research PI, work on draft PI.

                                                                    Updated service chart; filed affidavits with the court; coordinated
                                                                    with counsel re waivers of service; received and read response to
8/21/2017            0.5 $    375 $        187.50 Scott Holcomb     motion for expedited discovery. Emails with CGG and D. Curling.
                                                                    Call with court on case, notes on same, outline PI in response to call,
8/22/2017           2.13 $    250 $        532.50 Aaron Wright      generate timeline based on call.
                                                                    Attention to the case; service, motion for preliminary injunction;
8/22/2017             3 $     375 $      1,125.00 Scott Holcomb     transition.

                                                                    Prepare for and attend conference call with judge and defense
                                                                    counsel on scheduling, discovery, and other issues; attend conference
                                                                    calls before and after same regarding strategy; speak and correspond
                                                                    with counsel for K. Handel regarding service and response to
                                                                    complaint; revise and send service chart to court; coordinate with
8/22/2017            7.1 $    375 $      2,662.50 Bryan Ward        Steptoe attorneys regarding matter.

                                                                    Revise motion for preliminary injunction and forward same to Steptoe
                                                                    counsel and M. Marks; coordinate with M. Hickman on service issues
                                                                    and updated service chart; coordinate with others regarding pro hac
                                                                    vice applications; correspond with Fulton County counsel regarding
                                                                    discovery issues; compile and send list of pending items for Steptoe
8/23/2017           3.22 $    375 $      1,207.50 Bryan Ward        counsel; coordinate transcript of hearing.


                                                                  Page 5
              Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 531 of 532


Date        Hours       Rate ($)   Billable ($)   User             Description
                                                                   Upload files to Steptoe and correspond with Steptoe counsel
                                                                   regarding same; forward minute entry and other pleadings;
                                                                   correspond with counsel for K. Handel regarding acknowledgement of
8/24/2017           0.82 $    375 $        307.50 Bryan Ward       service.
                                                                   Correspond with defense counsel regarding discovery issues; forward
8/25/2017            0.2 $    375 $         75.00 Bryan Ward       filings in matter.
                                                                   Forward materials to Steptoe counsel; correspond with others
                                                                   regarding meeting with Fulton County counsel on discovery issues;
                                                                   speak with counsel for K. Handel regarding acknowledgement of
                                                                   service; correspond with Fulton County attorneys regarding meeting
8/28/2017           0.72 $    375 $        270.00 Bryan Ward       to discuss DRE machines.

                                                                    Correspond with Fulton County defendants regarding DRE machines;
                                                                    leave voicemail and correspond with counsel for K. Handel regarding
                                                                    service in matter; correspond with others regarding potential counsel
8/29/2017           1.09 $    375 $        408.75 Bryan Ward        for L. Lamb; review and forward pleadings.
                                                                    Review and forward pleadings; correspond with counsel for K. Handel
                                                                    regarding service; coordinate with counsel regarding discovery of DRE
8/30/2017           0.84 $    375 $        315.00 Bryan Ward        machines.

                                                                   Coordinate with others in preparation for conference call with court
                                                                   on motion to change scheduling order; correspond with court
                                                                   regarding same; attend same; revise, finalize and file letter to court
                                                                   regarding bases for motion for preliminary injunction; coordinate with
                                                                   attorneys regarding motion for leave to file amended complaint;
8/31/2017           3.52 $    375 $      1,320.00 Bryan Ward       correspond with counsel for K. Handel regarding service of process.

                                                                   Coordinate with M. Hickman regarding service of process on K.
                                                                   Handel; coordinate with others on correspondence to court regarding
                                                                   scheduling order and timing of amending complaint and preliminary
 9/1/2017           1.55 $    375 $        581.25 Bryan Ward       injunction motion; attend conference call with court.
                                                                   Filed additional proofs of service; drafted proposed Order Granting
                                                                   Motion for Leave to Amend; drafted Motion for Leave to Accept
 8/7/2017           3.17 $    250 $        792.50 Marvin Lim       Substitute Service.
                                                                   Drafted memorandum of law in support of Motion for Leave to
8/10/2017           2.75 $    250 $        687.50 Marvin Lim       Amend.
                                                                   Continue drafting Memorandum of Law in support of Motion for
8/11/2017             3 $     250 $        750.00 Marvin Lim       Leave to Amend.
                                                                   Finalized Memorandum of Law in support of Motion for Leave to
                                                                   Amend; finalized proposed Order Granting Motion for Leave to
8/15/2017             3 $     250 $        750.00 Marvin Lim       Amend; drafted Certificate of Service.

8/16/2017           0.75 $    250 $        187.50 Marvin Lim       Research on sovereign immunity after removal to federal court.
                                                                   Researched and began to draft Motion for Preliminary Injunction (law
8/17/2017             8 $     250 $      2,000.00 Marvin Lim       section).
8/18/2017             6 $     250 $      1,500.00 Marvin Lim       Continued to draft Motion for Preliminary Injunction.
8/20/2017             2 $     250 $        500.00 Marvin Lim       Continued to draft Motion for Preliminary Injunction.
                                                                   Review and forward filings in matter; coordinate with others
                                                                   regarding discovery and litigation hold issues; coordinate with others
                                                                   regarding service of K. Handel; correspond with court reporter
                                                                   regarding transcripts; coordinate with counsel for defendants
 9/5/2017           0.99 $    375 $        371.25 Bryan Ward       regarding discovery issues.
 8/1/2017            1.4 $    250 $        350.00 Aaron Wright     Edit and revise Amended Complaint.

                                                                   Correspond and speak with counsel for Cobb County regarding
 9/6/2017           0.24 $    375 $         90.00 Bryan Ward       discovery issues; correspond with Steptoe counsel regarding same.
 8/8/2017            4.6 $    250 $      1,150.00 Aaron Wright     Call with clients and begin work on discovery issues.
                                                                   Rework motion on discovery and review sample PI motion and cases
8/12/2017           2.67 $    250 $        667.50 Aaron Wright     cited in it.
8/16/2017            0.5 $    250 $        125.00 Aaron Wright     Call to confer on discovery and notes on same.


                                                                 Page 6
             Case 1:17-cv-02989-AT Document 631 Filed 10/16/19 Page 532 of 532


Date      Hours      Rate ($)      Billable ($)      User              Description
8/18/2017       0.75 $     250     $       187.50    Aaron Wright      draft one page summary of related case, per court order.
8/18/2017       0.75 $     250     $       187.50    Aaron Wright      Begin drafting notice of appreance and template for case.
8/20/2017        0.9 $     250     $       225.00    Aaron Wright      Finalize template and notice of appearance.
 9/7/2017       0.14 $     375     $         52.50   Bryan Ward        Review and forward pleadings to others in case.

                                                                        Correspond with Steptoe counsel regarding response to motion to
 9/8/2017      0.77 $       375 $         288.75 Bryan Ward             remand case; coordinate filing of pro hac vice applications.
9/11/2017      0.09 $       375 $          33.75 Bryan Ward             Review and forward filings in matter.
9/12/2017      0.24 $       375 $          90.00 Bryan Ward             Review and forward filings in matter.

                                                                        Forward filings in matter; correspond with Steptoe counsel regarding
9/13/2017        0.5 $      375 $         187.50 Bryan Ward             legal issues involved with potentially suing University System.

9/15/2017      0.75 $       375 $         281.25 Scott Holcomb         Reviewed revised complaint. Multiple emails with S&J re filing.
                                                                       Reviewed and revised draft amended complaint; coordinate with S.
9/15/2017      1.87 $       375 $         701.25 Bryan Ward            Holcomb and Steptoe attorneys regarding same.
                                                                       Review and forward correspondence in matter; speak and correspond
                                                                       with counsel for K. Handel regarding matter; correspond with court
9/18/2017      0.82 $       375 $         307.50 Bryan Ward            regarding matter.
                                                                       Correspond with others regarding communications from court on
9/19/2017      0.04 $       375 $           15.00 Bryan Ward           upcoming conference call.
                                                                       Coordinate with others regarding conference call with court and
                                                                       attend same; coordinate with S. Holcomb regarding communications
9/20/2017      1.89 $       375 $         708.75 Bryan Ward            from counsel for J. Ossoff.

                                                                       Review and revise opposition to motion to remand; coordinate with
                                                                       Steptoe counsel regarding same and litigation hold issues and
9/21/2017      3.14 $       375 $       1,177.50 Bryan Ward            coordination for strategy; correspond with M. Marks regarding same.
                                                                       Review and forward filings in matter; coordinate with M. Marks and
                                                                       other counsel regarding correspondence with defense counsel and
9/22/2017      2.22 $       375 $         832.50 Bryan Ward            court regarding litigation hold.
                                                                       Correspond and speak with M. Marks regarding discovery and other
9/23/2017      0.35 $       375 $         131.25 Bryan Ward            matters in case.

                                                                       Correspond with M. Marks regarding litigation hold and various other
                                                                       issues in matter; correspond with Steptoe counsel regarding various
                                                                       issues in matter; correspond with potential counsel for Counsel for
9/25/2017        1.6 $      375 $         600.00 Bryan Ward            Good Governance regarding matter.

                                                                       Coordinate with M. Marks, Steptoe counsel, S. Holcomb and others
                                                                       regarding litigation hold, operative complaint, and other issues;
                                                                       review correspondence from defendants on discovery issues;
                                                                       coordinate with others regarding same; speak with potential new
9/26/2017      5.49   $      375   $   2,058.75      Bryan Ward        counsel for Coalition for Good Governance regarding matter.
9/28/2017      0.87   $      375   $     326.25      Scott Holcomb     Long call with M. Marks re the case.
9/25/2017       0.5   $      250   $     125.00      Marvin Lim        Researched rules on local counsel.
9/29/2017      0.89   $      375   $     333.75      Scott Holcomb     Call with M. Marks. Call with J. Caldwell and SJ.
                      Total:       $ 165,040.00




                                                                     Page 7
